Exhibit 10.14

LOAN AGREEMENT

Dated as of April 11, 2014

Among

W2007 EQUITY INNS REALTY, LLC,

and

W2007 EQUITY INNS REALTY, L.P.,

collectively, as Borrower

and

GERMAN AMERICAN CAPITAL CORPORATION,

as Lender

 

Loan Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION      1   

Section 1.1

  

Specific Definitions

     1   

Section 1.2

  

Index of Other Definitions

     49   

Section 1.3

  

Principles of Construction

     53    ARTICLE 2 THE LOAN      53   

Section 2.1

  

The Loan

     53   

2.1.1

  

Agreement to Lend and Borrow

     53   

2.1.2

  

Components of the Loan

     53   

2.1.3

  

Single Disbursement to Borrower

     54   

2.1.4

  

The Note

     54   

2.1.5

  

Use of Proceeds

     54   

Section 2.2

  

Interest Rate

     54   

2.2.1

  

Interest Rate

     54   

2.2.2

  

Default Rate

     55   

2.2.3

  

Interest Calculation

     55   

2.2.4

  

Usury Savings

     55   

Section 2.3

  

Loan Payments

     56   

2.3.1

  

Payments

     56   

2.3.2

  

Payments Generally

     56   

2.3.3

  

Payment on Maturity Date

     56   

2.3.4

  

Late Payment Charge

     56   

2.3.5

  

Method and Place of Payment

     57   

Section 2.4

  

Prepayments

     57   

2.4.1

  

Prepayments

     57   

2.4.2

  

Voluntary Prepayments

     57   

2.4.3

  

No Prepayment of Mezzanine Debt

     58   

2.4.4

  

Mandatory Prepayments; Option to Prepay Balance

     58   

2.4.5

  

Prepayments After Default

     60   

2.4.6

  

Prepayment/Repayment Conditions

     60   

Section 2.5

  

Release of Properties

     61   

2.5.1

  

Release on Payment in Full

     61   

2.5.2

  

Release of Individual Property

     62   

2.5.3

  

Impaired Individual Property Release

     65   

Section 2.6

  

Interest Rate Cap Agreement

     67   

2.6.1

  

Interest Rate Cap Agreement

     67   

2.6.2

  

Pledge and Collateral Assignment of Interest Rate Cap Agreement

     67   

2.6.3

  

Covenants

     67   

2.6.4

  

[Reserved]

     69   

2.6.5

  

Representations and Warranties

     69   

2.6.6

  

[Reserved]

     70   

2.6.7

  

Remedies

     70   

2.6.8

  

Sales of Rate Cap Collateral

     72   



--------------------------------------------------------------------------------

2.6.9

Public Sales Not Possible

  72   

2.6.10

Receipt of Sale Proceeds

  72   

2.6.11

Replacement Interest Rate Cap Agreement

  72   

Section 2.7

Extension Options

  73   

2.7.1

Extension Options

  73   

2.7.2

Extension Documentation

  74   

Section 2.8

Regulatory Change; Taxes

  75   

2.8.1

Increased Costs

  75   

2.8.2

Special Taxes

  76   

2.8.3

Other Taxes

  76   

2.8.4

Tax Refund

  77   

2.8.5

Change of Office

  77   

Section 2.9

Letters of Credit

  77    ARTICLE 3 REPRESENTATIONS AND WARRANTIES   78   

Section 3.1

Borrower Representations

  78   

3.1.1

Organization; Special Purpose

  78   

3.1.2

Proceedings; Enforceability

  78   

3.1.3

No Conflicts

  79   

3.1.4

Litigation

  79   

3.1.5

Agreements

  79   

3.1.6

Consents

  79   

3.1.7

Property; Title

  79   

3.1.8

ERISA; No Plan Assets

  80   

3.1.9

Compliance

  81   

3.1.10

Financial Information

  81   

3.1.11

Utilities and Public Access

  82   

3.1.12

Assignment of Leases

  82   

3.1.13

Insurance

  82   

3.1.14

Flood Zone

  82   

3.1.15

Physical Condition

  82   

3.1.16

Boundaries

  82   

3.1.17

Leases

  83   

3.1.18

Tax Filings

  83   

3.1.19

No Fraudulent Transfer

  84   

3.1.20

Federal Reserve Regulations

  84   

3.1.21

Organizational Chart

  84   

3.1.22

Organizational Status

  84   

3.1.23

[Reserved]

  84   

3.1.24

No Casualty

  84   

3.1.25

Purchase Options

  85   

3.1.26

FIRPTA

  85   

3.1.27

Investment Company Act

  85   

3.1.28

Fiscal Year

  85   

3.1.29

Other Debt

  85   

3.1.30

Contracts

  85   

3.1.31

Full and Accurate Disclosure

  85   

 

-iii- Loan Agreement



--------------------------------------------------------------------------------

3.1.32

Other Obligations and Liabilities

  85   

3.1.33

Intellectual Property/Websites

  86   

3.1.34

Ground Lease

  86   

3.1.35

Operations Agreement

  87   

3.1.36

Franchise Agreements

  87   

3.1.37

Illegal Activity

  87   

3.1.38

Property Improvement Plan

  88   

Section 3.2

Survival of Representations

  88    ARTICLE 4 BORROWER COVENANTS   88   

Section 4.1

Payment and Performance of Obligations

  88   

Section 4.2

Due on Sale and Encumbrance; Transfers of Interests

  88   

Section 4.3

Liens

  89   

Section 4.4

Special Purpose

  90   

Section 4.5

Existence; Compliance with Legal Requirements

  90   

Section 4.6

Taxes and Other Charges; Use and Occupancy Taxes

  90   

Section 4.7

Litigation

  91   

Section 4.8

Title to the Property

  91   

Section 4.9

Financial Reporting

  92   

4.9.1

Generally

  92   

4.9.2

Quarterly and Monthly Reports

  92   

4.9.3

Annual Reports

  93   

4.9.4

Other Reports

  94   

4.9.5

Annual Budget

  94   

4.9.6

Excess Operating Expenses

  95   

4.9.7

Hotel Accounting

  96   

Section 4.10

Access to Property

  96   

Section 4.11

Leases

  96   

Section 4.12

Repairs; Maintenance and Compliance; Alterations

  97   

4.12.1

Repairs; Maintenance and Compliance

  97   

4.12.2

Alterations

  97   

Section 4.13

Approval of Major Contracts

  99   

Section 4.14

Property Management

  99   

4.14.1

Management Agreements

  99   

4.14.2

Prohibition Against Termination or Modification

  100   

4.14.3

Replacement of Manager

  105   

Section 4.15

Performance by Borrower; Compliance with Agreements

  106   

Section 4.16

Licenses; Intellectual Property; Website

  106   

4.16.1

Licenses

  106   

4.16.2

Intellectual Property

  106   

4.16.3

Website

  106   

Section 4.17

Further Assurances

  107   

Section 4.18

Estoppel Statement

  107   

Section 4.19

Notice of Default

  108   

Section 4.20

Cooperate in Legal Proceedings

  108   

Section 4.21

Indebtedness

  108   

Section 4.22

Business and Operations

  108   

 

-iv- Loan Agreement



--------------------------------------------------------------------------------

Section 4.23

Dissolution

  108   

Section 4.24

Debt Cancellation

  108   

Section 4.25

Affiliate Transactions

  109   

Section 4.26

No Joint Assessment

  109   

Section 4.27

Principal Place of Business

  109   

Section 4.28

Change of Name, Identity or Structure

  109   

Section 4.29

Costs and Expenses

  109   

Section 4.30

Indemnity

  110   

Section 4.31

ERISA

  111   

Section 4.32

Patriot Act Compliance

  112   

Section 4.33

Ground Leases

  113   

Section 4.34

Hotel Covenants

  117   

Section 4.35

Bankruptcy Related Covenants

  120   

Section 4.36

Deposits

  121    ARTICLE 5 INSURANCE, CASUALTY AND CONDEMNATION   121   

Section 5.1

Insurance

  121   

5.1.1

Insurance Policies

  121   

5.1.2

Insurance Company

  125   

Section 5.2

Casualty

  127   

Section 5.3

Condemnation

  127   

Section 5.4

Restoration

  128    ARTICLE 6 CASH MANAGEMENT AND RESERVE FUNDS   132   

Section 6.1

Cash Management Arrangements

  132   

Section 6.2

Required Repairs Funds

  134   

6.2.1

Deposit of Required Repairs Funds

  134   

6.2.2

Release of Required Repairs Funds

  134   

Section 6.3

Tax Funds

  135   

6.3.1

Deposits of Tax Funds

  135   

6.3.2

Release of Tax Funds

  136   

Section 6.4

Insurance Funds

  136   

6.4.1

Deposits of Insurance Funds

  136   

6.4.2

Release of Insurance Funds

  136   

Section 6.5

Scheduled PIP Reserve Funds

  137   

6.5.1

Deposits of Scheduled PIP Reserve Funds

  137   

6.5.2

Release of Scheduled PIP Reserve Funds

  137   

Section 6.6

Future PIP Reserve Funds

  138   

6.6.1

Deposits of Future PIP Reserve Funds

  138   

6.6.2

Release of Future PIP Reserve Funds

  138   

Section 6.7

Ground Rent Funds

  139   

6.7.1

Deposits of Ground Rent Funds

  139   

6.7.2

Release of Ground Rent Funds

  139   

Section 6.8

FF&E Reserve Funds

  140   

6.8.1

Deposits of FF&E Reserve Funds

  140   

6.8.2

Release of FF&E Reserve Funds

  140   

Section 6.9

Casualty and Condemnation Account

  141   

 

-v- Loan Agreement



--------------------------------------------------------------------------------

Section 6.10

Cash Collateral Funds

  141   

Section 6.11

Property Cash Flow Allocation

  142   

6.11.1

Order of Priority of Funds in Deposit Account

  142   

6.11.2

Failure to Make Payments

  144   

6.11.3

Application After Event of Default

  144   

6.11.4

Mezzanine Lender Monthly Debt Service Notice

  145   

Section 6.12

Security Interest in Reserve Funds

  145   

Section 6.13

Account Activation Notices

  145   

Section 6.14

Appointment of LLC Borrower as Account Representative

  146    ARTICLE 7 PERMITTED TRANSFERS   146   

Section 7.1

Loan Assumption

  146   

Section 7.2

Permitted Transfers

  156   

Section 7.3

Cost and Expenses; Copies

  164   

Section 7.4

Approved Mezzanine Loan

  164    ARTICLE 8 DEFAULTS   165   

Section 8.1

Events of Default

  165   

Section 8.2

Remedies

  169   

8.2.1

Acceleration

  169   

8.2.2

Suspension of Lender’s Performance

  169   

8.2.3

Remedies Cumulative

  169   

8.2.4

Severance

  170   

8.2.5

Lender’s Right to Perform

  171    ARTICLE 9 SALE AND SECURITIZATION OF MORTGAGE   171   

Section 9.1

Sale of Mortgage and Securitization

  171   

Section 9.2

Securitization Indemnification

  175   

Section 9.3

Severance

  178   

9.3.1

Severance Documentation

  178   

9.3.2

New Mezzanine Loan Option

  179   

9.3.3

Cooperation; Execution; Delivery

  179   

9.3.4

Uncross of Properties

  180   

Section 9.4

Costs and Expenses

  181   

Section 9.5

Confidentiality

  181   

Section 9.6

Compliance with Required Loan Restructurings

  182    ARTICLE 10 MISCELLANEOUS   182   

Section 10.1

Exculpation

  182   

Section 10.2

Survival; Successors and Assigns

  185   

Section 10.3

Lender’s Discretion; Rating Agency Review Waiver

  185   

Section 10.4

Governing Law

  186   

Section 10.5

Modification, Waiver in Writing

  187   

Section 10.6

Notices

  188   

Section 10.7

Waiver of Trial by Jury

  189   

Section 10.8

Headings, Schedules and Exhibits

  189   

Section 10.9

Severability

  189   

 

-vi- Loan Agreement



--------------------------------------------------------------------------------

Section 10.10

Preferences

  190   

Section 10.11

Waiver of Notice

  190   

Section 10.12

Deemed Distributions

  190   

Section 10.13

Offsets, Counterclaims and Defenses

  190   

Section 10.14

No Joint Venture or Partnership; No Third Party Beneficiaries

  190   

Section 10.15

Publicity

  191   

Section 10.16

Waiver of Marshalling of Assets

  191   

Section 10.17

Certain Waivers

  192   

Section 10.18

Conflict; Construction of Documents; Reliance

  192   

Section 10.19

Brokers and Financial Advisors

  192   

Section 10.20

Prior Agreements

  192   

Section 10.21

Servicer

  192   

Section 10.22

Intentionally Omitted

  193   

Section 10.23

Joint and Several Liability

  193   

10.23.1

Cross Guaranty

  193   

Section 10.24

Creation of Security Interest

  195   

Section 10.25

Assignments and Participations

  195   

Section 10.26

Counterparts

  196   

Section 10.27

Set-Off

  196   

Section 10.28

[Reserved]

  196   

Section 10.29

Intercreditor Agreement

  196   

Section 10.30

Note Register; Participant Register

  196   

 

-vii- Loan Agreement



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

Schedules:

 

Schedule I - Individual Properties and Allocated Loan Amounts Schedule I-M1 -
Original Mezzanine Allocated Loan Amounts Schedule I-M2 - Approved Mezzanine
Allocated Loan Amounts Schedule II - Required Repairs Schedule III -
Organizational Chart of Borrower and Tax ID Numbers Schedule IV - Exceptions to
Representations and Warranties Schedule V - Definition of Special Purpose
Bankruptcy Remote Entity Schedule VI - Intellectual Property/Websites
Schedule VII - REAs Schedule VIII - Ground Lease Schedule IX - Description of
Prior Loans Schedule X - Scheduled Managers Schedule XI - Rent Roll Schedule XII
- Franchise Agreements Schedule XIII - Property Accounts Schedule XIV - Hotel
Companies/Approved Brands Schedule XV - List of Closing Date Managers Schedule
XVI - Qualified Equityholder Schedule XVII - Expiring Franchise Properties
Schedule XVIII - Scheduled PIP Schedule XIX - Divested Properties Schedule XX -
Major Contracts Schedule XXI - PIP Work Other Than Scheduled PIP Exhibits:
Exhibit A - Form of Tenant Instructions Exhibit B - Secondary Market Transaction
Information Exhibit C - Form of Qualified Preferred Equity Recognition Agreement
Exhibit D - Qualified Preferred Equity Sample Documents

Exhibit D-1

- Amended and Restated Limited Liability Company Agreement

Exhibit D-2

- Cash Management Agreement

Exhibit D-3

- Bad Boy Guaranty

Exhibit D-4

- Mandatory Redemption Guaranty

Exhibit D-5

- Environmental Indemnity Agreement

 

 

-viii- Loan Agreement



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of April 11, 2014 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), among
GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation (together with its
successors and assigns, “Lender”), having an address at 60 Wall Street, 10th
Floor, New York, New York 10005, W2007 EQUITY INNS REALTY, LLC, a Delaware
limited liability company (together with its permitted successors and assigns,
“LLC Borrower”) and W2007 EQUITY INNS REALTY, L.P., a Delaware limited
partnership (together with its permitted successors and assigns, “LP Borrower”),
each having an address at c/o Goldman Sachs & Co., 6011 Connection Drive,
Irving, Texas 75039 (together with their respective permitted successors and
assigns, collectively, “Borrower” and each sometimes referred to herein
individually as an “Individual Borrower”).

All capitalized terms used herein shall have the respective meanings set forth
in Article 1 hereof.

W I T N E S S E T H:

WHEREAS, Borrower desires to obtain the Loan from Lender; and

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms and conditions of this Agreement and the other Loan
Documents.

NOW, THEREFORE, in consideration of the foregoing recitals, the making of the
Loan by Lender, the covenants, agreements, representations and warranties set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree, represent and warrant as follows:

ARTICLE 1

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1 Specific Definitions.

For all purposes of this Agreement, except as otherwise expressly provided:

“Acknowledgment” shall mean the Acknowledgment, dated on or about the date
hereof made by Counterparty, or as applicable, Approved Counterparty.

“Additional Insolvency Opinion” shall mean any bankruptcy non-consolidation
opinion that would be satisfactory to a prudent lender acting reasonably and is
required to be delivered subsequent to the Closing Date pursuant to, and in
connection with, the Loan Documents.

“Adjusted Operating Income” shall mean for any period, total aggregate Operating
Income for such period less the amount of Hotel Taxes included in Operating
Income for such period.

 

Loan Agreement



--------------------------------------------------------------------------------

“Advance Deposits” shall mean all deposits, advance payments and similar items
for commitments, reservations and agreements (“Advance Booking Agreements”)
regarding the future use of guest rooms, banquet rooms, conference rooms and
other facilities constituting part of an Individual Property.

“Affiliate” shall mean, as to any Person, any other Person that either (or both)
(a) is in Control of, is Controlled by or is under common ownership or Control
with such Person or is a director or officer of such Person or of an Affiliate
of such Person, and/or (b) owns directly or indirectly thirty-five percent
(35%) or more of the equity interests in such Person; provided, however, that
solely for purposes of the references to the term Affiliate, and determinations
as to whether a Person is an Affiliate of another, (i) under Section 4.25,
Section 4.33(g) or Section 4.35 of the Loan Agreement, a Person who is not in
Control of, Controlled by, or under common ownership or Control with any other
Person shall not be deemed to be an Affiliate of such other Person and
(ii) under Section 4.35, Section 7.1(c), Section 9.1(b)(ii), Section 10.1, or
Section 10.15 of the Loan Agreement, neither Goldman Sachs Mortgage Company nor
GS Commercial Real Estate LP shall be deemed an Affiliate of Whitehall or any
Loan Party.

“Aggregate Annual Debt Service” shall mean the sum of the Annual Debt Service,
plus the Original Mezzanine Annual Debt Service plus the Approved Mezzanine
Annual Debt Service.

“Aggregate Debt Service Coverage Ratio” shall mean, as of any date of
determination, a ratio in which:

(a) the numerator is the Underwritten Net Cash Flow as of such date of
determination; and

(b) the denominator is the Aggregate Annual Debt Service as of such date of
determination.

“Aggregate Debt Yield” shall mean, as of any date of determination, a fraction,
expressed as a percentage (i.e. 0.10 = 10%), which is obtained by dividing:

(a) the Underwritten Net Cash Flow as of such date of determination; by

(b) the Aggregate Principal Balance as of such date of determination.

“Aggregate Debt Yield Cure Level” shall mean eight and four-tenths percent
(8.40%).

“Aggregate Debt Yield Trigger Level” shall mean eight and fifteen-hundredths
percent (8.15%).

“Aggregate LTV” shall mean, in connection with the origination (or proposed
origination) of the Approved Mezzanine Loan, the ratio, in which the numerator
is equal to the Aggregate Principal Balance and the denominator is equal to the
Appraised Value of the Properties.

“Aggregate Principal Balance” shall mean the sum of the Outstanding Principal
Balance, plus the Original Mezzanine Principal Balance plus the Approved
Mezzanine Principal Balance.

 

-2- Loan Agreement



--------------------------------------------------------------------------------

“Allocated Loan Amount” shall mean, for each Individual Property, the amount set
forth on Schedule I attached hereto.

“ALTA” shall mean American Land Title Association, or any successor thereto.

“Alteration Threshold” shall mean (a) with respect to any Individual Property
undergoing an alteration and/or a Restoration and/or subject to Flagging Costs,
an amount equal to $1,000,000, and (b) with respect to all Individual Properties
undergoing alterations and/or Restorations and/or subject to Flagging Costs, an
aggregate amount equal to five percent (5%) of the Outstanding Principal
Balance.

“Annual Budget” shall mean the operating and capital budget for the Properties,
setting forth, on a month-by-month basis, in reasonable detail, each line item
of Borrower’s good faith estimate of anticipated Operating Income, Operating
Expenses and Capital Expenditures for the Properties for the applicable Fiscal
Year.

“Annual Debt Service” shall mean, as of any date of determination, the Debt
Service payable during the one-year period occurring from and after such date of
determination calculated by assuming that (a) the Outstanding Principal Balance
at all times during such period is equal to the Outstanding Principal Balance as
of the date of determination (taking into account any prepayments that occur on
such date in accordance with this Agreement) and (b) LIBOR at all times during
such period is equal to either (i) in connection with Borrower’s exercise of an
Extension Option hereunder, the Strike Price of the proposed Replacement
Interest Rate Cap Agreement to be entered into by Borrower in connection with
its exercise of such Extension Option or (ii) otherwise, the Strike Price of the
Interest Rate Cap Agreement in place as of such date of determination.

“Appraised Value” shall mean the aggregate “as-is” fair market value of the
Properties based on either: (a) the appraisals that were obtained by Lender in
connection with the origination of the Loan so long as the same are dated not
more than six (6) months prior to the Approved Mezzanine Closing Date, or
(b) new appraisals obtained by Lender and paid for by Borrower if the appraisals
obtained by Lender in connection with the origination of the Loan are dated more
than six (6) months prior to the Approved Mezzanine Closing Date, which new
appraisals shall be (i) dated not more than ninety (90) days prior to the
Approved Mezzanine Closing Date, (ii) signed by a qualified, independent MAI
appraiser selected by Lender, (iii) addressed to and may be relied upon by
Lender and its successors and assigns, (iv) made in compliance with the
requirements of the Federal National Mortgage Association Company or Federal
Home Loan Mortgage Corporation, or any successor thereto, and Title XI of the
Federal Institutions Reform, Recovery, and Enforcement Act of 1989 and the
regulations promulgated thereunder and the Uniform Standards of Professional
Appraisal Practice and (v) otherwise satisfactory to Lender in all respects.
Notwithstanding clause (b) above, if (A) the appraisals obtained by Lender in
connection with the origination of the Loan are dated more than six (6) months
prior to the closing the Approved Mezzanine Loan, (B) new MAI appraisals for all
of the Properties are required and obtained by the Approved Mezzanine Lender,
(C) such new appraisals are addressed to and may be relied upon by Lender and
its successors and assigns and (D) such new appraisals and the appraisers that
prepared the same are otherwise satisfactory to Lender in all respects, then
Lender will not obtain its own new appraisals and the Appraised Value of the
Properties will be based on such new appraisals obtained by the Approved
Mezzanine Lender.

 

-3- Loan Agreement



--------------------------------------------------------------------------------

“Approved Bank” shall mean a bank or other financial institution, the long-term
unsecured debt rating of which are at least “A” by S&P and Fitch and “A2” by
Moody’s and the short-term unsecured debt ratings of which are at least “A-1” by
S&P, “F1” by Fitch and “P-1” by Moody’s.

“Approved Brand” shall mean, for an Individual Property, any of the hotel brands
identified on Schedule XIV or such other brand as is approved by Lender with
respect to such Individual Property, such approval not to be unreasonably
withheld, conditioned or delayed; provided, that in order for a hotel brand to
be deemed an Approved Brand with respect to any Individual Property, such hotel
brand shall also satisfy the Approved Brand Requirements with respect to such
Individual Property (unless expressly exempted from satisfying the Approved
Brand Requirements pursuant to the definition of such term).

“Approved Brand Requirements” shall mean, with respect to any Individual
Property that is being reflagged under a new Franchise Agreement pursuant to
Section 4.34(d) or (e), that the hotel brand of the hotel located at such
Individual Property meets or exceeds the STR Chain Scale classification of the
hotel brand under which such Individual Property was operating prior to the
termination or expiration of the prior Franchise Agreement; provided, however,
that the Approved Brand Requirements need not be satisfied with respect to the
following: (i) up to five (5) Expiring Franchise Properties where the applicable
Franchisor will not permit Borrower to renew the applicable Franchise Agreement,
plus (ii) up to an aggregate of 5% of all Individual Properties as they exist as
of the Closing Date (measured by Allocated Loan Amount, i.e., the Approved Brand
Requirements need not be satisfied under this clause (ii) for an Individual
Property if, after such reflagging, the aggregate of the Allocated Loan Amounts
for all Individual Properties reflagged pursuant to this clause (ii) expressed
as a percentage of the aggregate of the Allocated Loan Amounts for all
Individual Properties as they exist as of the Closing Date, is less than or
equal to, but not in excess of, 5%). In the event that more than five
(5) Expiring Franchise Properties following a reflagging do not satisfy the
Approved Brand Requirements pursuant to the proviso above, then clause (i) above
shall apply to the first five (5) Expiring Franchise Properties to be reflagged,
and clause (ii) above shall apply to all subsequent Expiring Franchise
Properties to be reflagged.

“Approved Capital Expenditures” shall mean Capital Expenditures incurred by
Borrower and either (i) included in the Approved Annual Budget or (ii) approved
by Lender, which approval shall not be unreasonably withheld, conditioned or
delayed, provided that any Capital Expenditures included in FF&E Expenses or PIP
Expenses shall not constitute Approved Capital Expenditures.

“Approved Counterparty” shall mean a bank or other financial institution which
either (I) has (a) a long-term unsecured debt rating of “A+” or higher by S&P;
(b) a long-term unsecured debt rating of not less than “A1” by Moody’s; and
(c) if the counterparty is rated by Fitch, a long-term unsecured debt rating of
“A” or higher by Fitch and a short-term unsecured debt rating of not less than
“F-1” from Fitch; or (II) is otherwise acceptable to the Rating Agencies, as
evidenced by a Rating Agency Confirmation to the effect that such counterparty
shall not cause a downgrade withdrawal or qualification of the ratings assigned,
or to be assigned, to the Securities or any class thereof in any Securitization;
provided, however, that so long as neither SMBC Capital Markets, Inc. nor its
credit support party (which shall be either Sumitomo Mitsui Banking Corporation
or SMBC Derivative Products Limited) is downgraded by S&P, Moody’s or Fitch from
the long- and short-term ratings issued by such Rating Agencies below the lesser
of

 

-4- Loan Agreement



--------------------------------------------------------------------------------

the above rating (as applicable) or its ratings as of the Closing Date, then
SMBC Capital Markets, Inc. (with Sumitomo Mitsui Banking Corporation or SMBC
Derivative Products Limited, as applicable, as its credit support party) will be
an Approved Counterparty.

“Approved FF&E Expenses” shall mean (i) FF&E Expenses incurred by Borrower and
either (a) included in the Approved Annual Budget or (b) approved by Lender,
which approval shall not be unreasonably withheld, conditioned or delayed and
(ii) New/Renewal Flagging Costs for which PIP Dedicated FF&E Reserve Funds have
been dedicated in accordance with Section 4.34(e)(ii); provided that any FF&E
Expenses included in Approved Scheduled PIP Expenses shall not constitute
Approved FF&E Expenses.

“Approved Future PIP Expenses” shall mean Flagging Costs for any Individual
Property in the amount budgeted therefor in a budget approved or deemed approved
by Lender in accordance with Section 4.34(d) or (e) (the foregoing budget for
Flagging Costs for any Individual Property, as modified from time to time with
the approval of Lender, which approval shall not be unreasonably withheld,
conditioned or delayed, the “Approved Flagging Budget” for such Individual
Property); provided, however, that Approved Future PIP Expenses shall not
include any Approved Scheduled PIP Expenses.

“Approved Mezzanine Account” shall mean the bank account into which Lender will
deposit amounts payable to Approved Mezzanine Lender hereunder, as specified in
a written notice from Approved Mezzanine Lender to Lender.

“Approved Mezzanine Allocated Loan Amount” shall mean, as to any Individual
Property, the product of (a) the maximum stated principal amount of the Approved
Mezzanine Loan, multiplied by (b) a fraction, the numerator of which is the
Allocated Loan Amount for such Individual Property, and the denominator of which
is the sum of the Allocated Loan Amounts for all Individual Properties remaining
as of the Approved Mezzanine Closing Date. The Approved Mezzanine Allocated Loan
Amount for each Individual Property shall be established as of the Approved
Mezzanine Closing Date, and a copy of the schedule setting forth all Approved
Mezzanine Allocated Loan Amounts shall be attached hereto as Schedule I-M2 upon
the Approved Mezzanine Closing Date.

“Approved Mezzanine Annual Debt Service” shall mean, as of any date of
determination, the Approved Mezzanine Debt Service payable during the one-year
period occurring from and after such date of determination calculated by
assuming that (a) the Approved Mezzanine Principal Balance at all times during
such period is equal to the Approved Mezzanine Principal Balance as of the date
of determination (taking into account any prepayments that occur on such date in
accordance with this Agreement) and (b) if the Approved Mezzanine Loan is a
floating rate loan, LIBOR at all times during such period is equal to either
(i) in connection with the origination (or proposed origination) of an Approved
Mezzanine Loan, the strike price of the proposed interest rate cap agreement to
be entered into by Approved Mezzanine Borrower under the Approved Mezzanine Loan
Documents in connection with such origination or (ii) in connection with
Approved Mezzanine Borrower’s exercise of a maturity date extension option under
the Approved Mezzanine Loan Documents, the strike price of the proposed
replacement interest rate cap agreement to be entered into by Approved Mezzanine
Borrower under the Approved Mezzanine Loan Documents in connection with its
exercise of such extension option.

 

-5- Loan Agreement



--------------------------------------------------------------------------------

“Approved Mezzanine Borrower” shall mean the borrower under the Approved
Mezzanine Loan, which shall be the holder of one hundred percent (100%) of the
direct ownership interests in Original Mezzanine Borrower, together with its
permitted successors and assigns; provided, however, that if the Approved
Mezzanine Loan is structured so as to have two or three separate tranches as
described in the definition of “Approved Mezzanine Loan,” then (a) the number of
Approved Mezzanine Borrowers shall equal the number of such tranches, (b) the
most senior Approved Mezzanine Borrower shall be the holder of one hundred
percent (100%) of the direct ownership interests in Original Mezzanine Borrower,
(c) each other Approved Mezzanine Borrower shall be the holder of one hundred
percent (100%) of the direct ownership interests in the next most senior
Approved Mezzanine Borrower and (d) “Approved Mezzanine Borrower” shall mean,
individually or collectively as the context requires, each borrower under each
such tranche of the Approved Mezzanine Loan, in each case, together with its
permitted successors and assigns.

“Approved Mezzanine Closing Date” shall mean the earliest date on which any
portion of the Approved Mezzanine Loan is funded by Approved Mezzanine Lender.

“Approved Mezzanine Debt” shall mean the outstanding principal balance of the
Approved Mezzanine Loan, together with all interest accrued and unpaid thereon
and all other sums (including any spread maintenance premium, if applicable) due
to Approved Mezzanine Lender from time to time in respect of the Approved
Mezzanine Loan under the Approved Mezzanine Loan Documents.

“Approved Mezzanine Debt Service” shall mean, with respect to any particular
period, the aggregate scheduled principal and interest payments due under the
Approved Mezzanine Loan in such period.

“Approved Mezzanine Debt Service Account” shall mean an Account into which
Deposit Bank shall deposit from the Deposit Account the amounts required for the
payment of the Approved Mezzanine Monthly Debt Service Payment Amount due on the
next Monthly Payment Date.

“Approved Mezzanine Lender” shall mean a Person who, as of the Approved
Mezzanine Loan Closing Date, is a Qualified Mezzanine Lender (together with its
successors and assigns). If the Approved Mezzanine Loan is structured so as to
have two or three separate tranches as described in the definition of “Approved
Mezzanine Loan” and/or if the Approved Mezzanine Loan (or any tranche thereof)
has two or more co-lenders, then “Approved Mezzanine Lender” shall mean,
individually or collectively as the context requires, each lender or co-lender
under the Approved Mezzanine Loan (or any tranche thereof).

“Approved Mezzanine Loan” shall mean a loan from Approved Mezzanine Lender to
Approved Mezzanine Borrower, which Approved Mezzanine Loan, as of the Approved
Mezzanine Loan Closing Date, satisfies the following conditions: (a) the
Approved Mezzanine Closing Date occurs after the earlier to occur of (i) ten
(10) Business Days after the Securitization of the Loan and (ii) one hundred
twenty (120) days after the Closing Date; (b) the Approved Mezzanine Loan will
be in a maximum principal amount not to exceed the lesser of the following:
(i) the Approved Mezzanine Maximum Loan Amount, (ii) the amount that would
result in an Aggregate LTV equal to 80% as of the Approved Mezzanine Closing
Date, (iii) the amount that would result in an Aggregate Debt Service Coverage
Ratio (based on the most

 

-6- Loan Agreement



--------------------------------------------------------------------------------

recent financial statements delivered to Lender) of 1.10:1.00 as of the Approved
Mezzanine Closing Date and (iv) the amount that would result in an Aggregate
Debt Yield equal to the applicable Minimum Aggregate Debt Yield as of the
Approved Mezzanine Closing Date; (c) if the Approved Mezzanine Loan is a
floating rate loan, then Approved Mezzanine Borrower shall have obtained an
interest rate cap agreement consistent with the requirements of an Interest Rate
Cap Agreement hereunder and having a term that expires no earlier than the
initial maturity date of the Approved Mezzanine Loan, the strike price of which
shall be set so as to satisfy clause (b)(iii) above (i.e., the strike price
shall be set at a LIBOR rate such that the Aggregate Annual Debt Service for
purposes of the Aggregate Debt Service Coverage Ratio (based on the most recent
financial statements delivered to Lender) shall result in a ratio of at least
1.10:1.00); (d) the Approved Mezzanine Loan will be secured by an equity pledge
encumbering the direct ownership interests in Original Mezzanine Borrower and
such other assets of Approved Mezzanine Borrower as may be specified in the
Approved Mezzanine Loan Documents (but will not be secured by any collateral
securing the Loan or the Original Mezzanine Loan); (e) the Approved Mezzanine
Loan will be coterminous with the Loan and the Original Mezzanine Loan
(including with respect to the initial maturity date and all extended maturity
dates hereunder and thereunder) and will have monthly payment dates on the same
days as the Monthly Payment Dates hereunder; (f) the Approved Mezzanine Loan and
the organizational structure of Approved Mezzanine Borrower will otherwise be on
terms and conditions and subject to documentation reasonably acceptable to
Lender and in accordance with then-applicable Rating Agency standards (provided,
however, that a Rating Agency Confirmation will not be required for the identity
of an Approved Mezzanine Lender satisfying clause (a) or clause (b) of the
definition of “Qualified Mezzanine Lender”), (g) Approved Mezzanine Lender shall
enter into an intercreditor agreement with Lender and each Mezzanine Lender
satisfactory in all respects to Lender and each Mezzanine Lender and any Rating
Agencies (or join the existing Intercreditor Agreement between Lender and the
Original Mezzanine Lender, with such ministerial amendments as are necessary to
accommodate an additional lender and loan thereunder), which intercreditor
agreement shall, among other things, provide that before Approved Mezzanine
Lender (or its designee) may foreclose on the pledged equity interests or
otherwise take control of Borrower or any Mezzanine Borrower (or any of
Borrower’s or any Mezzanine Borrower’s direct or indirect owners), an acceptable
replacement guarantor (which replacement guarantor shall be deemed acceptable if
such replacement guarantor would satisfy the requirements for a Replacement
Guarantor under Section 7.1(a)(xiii) hereof if such guaranty were being
delivered in connection with a Permitted Direct Assumption) shall deliver
replacement guaranties of recourse obligations (in form and substance
substantially the same as the Guaranty) to Lender and each Mezzanine Lender and
(h) if the Approved Mezzanine Closing Date occurs after the Qualified Preferred
Equity Closing Date, then 100% of the proceeds of the Approved Mezzanine Loan
(or such lesser amount as is required for full redemption of the Qualified
Preferred Equity Investment) shall be used on the Approved Mezzanine Closing
Date to redeem the Qualified Preferred Equity Investment (including any accrued
return thereupon or other amounts owed with respect thereto) on a
dollar-for-dollar basis. Notwithstanding the foregoing, the Approved Mezzanine
Loan may be structured so as to have up to three (3) separate tranches, each
such tranche being a separate loan made to a separate Approved Mezzanine
Borrower, subject to the satisfaction of the following conditions (as well as
satisfaction of all of the above conditions, as the same may be modified by the
following conditions): (A) all tranches shall close concurrently with one
another in accordance with the timeframes set forth in clause (a) above, shall
be coterminous with one another and with the Loan and the Original Mezzanine
Loan (including with respect to the initial maturity date and all extended
maturity dates hereunder and thereunder) and will have monthly

 

-7- Loan Agreement



--------------------------------------------------------------------------------

payment dates on the same days as the Monthly Payment Dates hereunder; (B) the
aggregate maximum principal amount of all tranches shall not exceed the amount
set forth in clause (b) above, and each tranche shall be in an amount not less
than $50,000,000 and (C) the most senior tranche will be secured by an equity
pledge encumbering the direct ownership interests in Original Mezzanine Borrower
and such other assets of the most senior Approved Mezzanine Borrower as may be
specified in the Approved Mezzanine Loan Documents, and each other tranche will
be secured by an equity pledge encumbering the direct ownership interests in the
next most senior Approved Mezzanine Borrower and such other assets of the
Approved Mezzanine Borrower that is the borrower under such tranche as may be
specified in the Approved Mezzanine Loan Documents (but no tranche will be
secured by any collateral securing the Loan or the Original Mezzanine Loan). All
reasonable out-of-pocket costs and expenses incurred by Lender in connection
with any Approved Mezzanine Loan (including, without limitation, reasonable
legal fees) shall be the sole obligation of Borrower.

“Approved Mezzanine Loan Agreement” shall mean the loan agreement to be entered
into between Approved Mezzanine Lender and Approved Mezzanine Borrower in
connection with the origination of the Approved Mezzanine Loan, which loan
agreement shall govern the terms and conditions of the Approved Mezzanine Loan,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

“Approved Mezzanine Loan Documents” shall mean all documents evidencing,
securing, guaranteeing and/or perfecting the Approved Mezzanine Loan (and all
tranches thereof) and all documents executed and/or delivered in connection
therewith.

“Approved Mezzanine Maximum Loan Amount” shall mean the product of
(a) $225,000,000, multiplied by (b) a fraction, the numerator of which is the
Original Loan Principal Balance as of the Approved Mezzanine Closing Date, and
the denominator of which is $976,000,000, provided that in no event will such
product exceed $225,000,000.

“Approved Mezzanine Monthly Debt Service Payment Amount” shall mean, for each
Monthly Payment Date, an amount equal to the amount of (i) non-default interest
which is then due on the Approved Mezzanine Loan under the Approved Mezzanine
Loan Documents for the Interest Period during which such Monthly Payment Date
occurs, plus (ii) the amount of any default interest and/or late fees then due
and owing to Approved Mezzanine Lender by Approved Mezzanine Borrower under the
Approved Mezzanine Loan Documents.

“Approved Mezzanine Principal Balance” shall mean either (i) in connection with
the origination (or proposed origination) of an Approved Mezzanine Loan, the
maximum principal amount of the Approved Mezzanine Loan or (ii) at all times
after the Approved Mezzanine Closing Date, the outstanding principal balance of
the Approved Mezzanine Loan plus any unfunded advances that may be requested or
drawn by Borrower (assuming satisfaction of any and all conditions) under the
Approved Mezzanine Loan Documents.

“Approved Mezzanine Release Amount” shall mean, as to any Individual Property
that is subject to a release and associated partial prepayment of the Loan
pursuant to Section 2.4 and Section 2.5.2, the product of (x) the Release Amount
Percentage multiplied by (y) the Approved Mezzanine Allocated Loan Amount for
such Individual Property.

 

-8- Loan Agreement



--------------------------------------------------------------------------------

“Approved Operating Expenses” shall mean Operating Expenses incurred by Borrower
or by any Manager on Borrower’s behalf (excluding any Restricted Payments) which
(i) are included in the Approved Annual Budget for the current calendar month,
(ii) are for real estate taxes, insurance premiums, electric, gas, oil, water,
sewer or other utility service to the Properties, (iii) are for Management Fees,
or (iv) have been approved in writing by Lender as Approved Operating Expenses;
provided, however, that Approved Operating Expenses shall also include, for any
calendar month in which Operating Expenses exceed the Monthly Operating Expense
Budgeted Amount, the amount of such excess Operating Expenses up to and not to
exceed ten percent (10%) of the Monthly Operating Expense Budgeted Amount for
such calendar month as to which Borrower provides to Lender a reasonably
detailed explanation of the reasons for and expenditures resulting in Operating
Expenses exceeding the Monthly Operating Expense Amount.

“Approved PIP Expenses” shall mean (i) Approved Scheduled PIP Expenses and
(ii) Approved Future PIP Expenses.

“Approved Scheduled PIP Expenses” shall mean PIP Expenses incurred by Borrower
for Scheduled PIP for any Individual Property in the amount not to exceed the
amount budgeted for PIP Expenses for such Individual Property as set forth on
Schedule XVIII (the foregoing budgets for Scheduled PIP for any Individual
Property, as modified from time to time with the approval of Lender, which
approval shall not be unreasonably withheld, conditioned or delayed, the
“Approved Scheduled PIP Budget” for such Individual Property).

“Assignment of Agreements” shall mean that certain Assignment of Agreements,
Licenses, Permits and Contracts, dated as of the date hereof, from Borrower, as
assignor, to Lender, as assignee, as the same may be amended, restated,
replaced, extended, renewed, supplemented or otherwise modified from time to
time.

“Assignment of Interest Rate Cap Agreement” shall mean that certain Collateral
Assignment of Interest Rate Cap Agreement dated as of the date hereof, from
Borrower, as assignor, to Lender, as assignee, as the same may be amended,
restated, extended, renewed, supplemented or otherwise modified from time to
time.

“Assignment of Leases” shall mean, collectively, those certain first priority
Assignments of Leases, Rents and Hotel Revenues dated as of the date hereof,
from Borrower, as assignor, to Lender, as assignee, as the same may be amended,
restated, replaced, extended, renewed, supplemented or otherwise modified from
time to time.

“Assignment of Management Agreement” shall mean, collectively, those certain
Assignments of Management Agreement and Subordination of Management Fees dated
as of the date hereof among Borrower, the applicable Manager and Lender, as the
same may be amended, restated, replaced, extended, renewed, supplemented or
otherwise modified from time to time.

“Assumed Note Rate” shall mean, with respect to each Component of the Loan, an
interest rate equal to the sum of 25 basis points plus LIBOR plus the applicable
Component Spread (provided that such 25 basis points shall be increased to 75
basis points if the Assumed Note Rate is applied in connection with a full
prepayment of the Loan).

 

-9- Loan Agreement



--------------------------------------------------------------------------------

“Assumption” shall mean a Permitted Direct Assumption or a Permitted Indirect
Assumption.

“Assumption Fee” shall mean an assumption fee equal to $221,567.62 for the first
Assumption and twenty-five (25) basis points (0.25%) of the Outstanding
Principal Balance as of the closing of the conveyance in question for any
Assumption thereafter.

“Available FF&E Credit” shall, at any time of determination thereof, be equal to
the FF&E Flagging Costs Cap, less the aggregate amount of FF&E Reserve Funds
that Borrower has previously elected to dedicate under Section 4.34(e)(ii) to
payment of New/Renewal Flagging Costs in accordance with any Approved Flagging
Budget in the then-current calendar year (which amounts dedicated in any given
calendar year shall not exceed, in the aggregate, the FF&E Flagging Costs Cap);
provided that the Available FF&E Credit shall never exceed at any time the
amount of Available FF&E Reserve Funds then held in the FF&E Reserve Account;
and provided further that if any FF&E Reserve Funds that were dedicated to the
payment of New/Renewal Flagging Costs with respect to the Approved Flagging
Budget of a particular Individual Property were unused following the completion
of all work being performed and the payment of all New/Renewal Flagging Costs in
accordance with such Approved Flagging Budget, then such unused FF&E Reserve
Funds shall, upon such completion and payment, no longer be deducted from the
FF&E Flagging Costs Cap for purposes of calculating the Available FF&E Credit
for the calendar year in which they were dedicated.

“Available FF&E Reserve Funds” shall mean, at any time of determination thereof,
the undisbursed balance of the FF&E Reserve Funds in the FF&E Reserve Account,
less the portion of such FF&E Reserve Funds that are PIP Dedicated FF&E Reserve
Funds.

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect to all or any part of any Individual
Property.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
or any other federal or state bankruptcy or insolvency law, and any comparable
foreign laws relating to bankruptcy, insolvency or creditors’ rights.

“Base Management Fees” shall mean the base property management fees (i.e. based
on a fixed percentage of revenues and not on the basis of any override or profit
participation) for property management (as opposed to asset management) services
provided to the Individual Properties and actually payable to Manager under the
Management Agreements, but such fees, for any Manager, shall not, exceed three
percent (3.0%) of the monthly Adjusted Operating Income for the Individual
Properties managed by such Manager and all such fees payable to all Managers in
the aggregate shall not exceed three percent (3.0%) of the monthly Adjusted
Operating Income for the Properties.

“BK Cap” means the product of (i) the initial principal amount of the Loan plus
any interest accrued and unpaid on the Loan multiplied, by (ii) 0.20.

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with their respective successors and permitted assigns.

 

-10- Loan Agreement



--------------------------------------------------------------------------------

“Borrower Accounts” shall mean collectively the Property Accounts, the Clearing
Accounts and the Disbursement Accounts.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday on which national banks are not open for general business in the State
of New York.

“Calculation Date” shall mean the last day of each calendar quarter during the
Term.

“Capital Expenditures” shall mean, for any period, the amount incurred for items
capitalized under GAAP and the Uniform System of Accounts (including
expenditures for building improvements or major repairs).

“Cash Management Agreement” shall mean that certain Cash Management Agreement of
even date herewith among Lender, Borrower, and Manager, as the same may be
amended, restated, replaced, extended, renewed, supplemented or otherwise
modified from time to time.

“Change of Control Flagging Costs” shall mean the PIP Expenses for any PIP Work
at an Individual Property required in connection with an Assumption or other
change of Control of Borrower, whether for the applicable Franchisor’s consent
of such transaction, the renewal or extension of the Franchise Agreement for
such Individual Property or the entering into of a new or replacement Franchise
Agreement for such Individual Property, together with any other costs and
expenses of flagging, reflagging, renewal, extension, renovation and otherwise
qualifying and positioning such Individual Property, pursuant to the agreement
required to obtain such Franchisor’s consent or to obtain a new Franchisor.

“Clearing Accounts” shall mean the Eligible Accounts maintained at the Clearing
Account Bank by the Individual Borrowers in their respective names for the
benefit of Lender. There shall be one Clearing Account for each Manager.

“Clearing Account Agreements” shall mean those certain Clearing Account Control
Agreements, each dated of even date herewith by and among the applicable
Individual Borrower(s), Lender, the applicable Manager and Clearing Account Bank
for each applicable Individual Property or Individual Properties, as the case
may be, in effect from time to time in accordance with the terms and conditions
of the Loan Documents and as the same may be amended, restated, replaced,
extended, renewed, supplemented or otherwise modified from time to time.

“Clearing Account Bank” means Deutsche Bank Trust Company Americas, or such
successor bank selected by Borrower provided such replacement bank shall be an
Eligible Institution approved by Lender that, prior to succeeding as a Clearing
Account Bank, enters into, with the related Manager or Managers, the respective
Individual Borrowers and Lender, a Clearing Account Agreement approved by
Lender, such approval in each case not to be unreasonably withheld, conditioned
or delayed.

“Close Affiliate” shall mean with respect to any Person (the “First Person”) any
other Person (each, a “Second Person”) which is an Affiliate of the First Person
and in respect of which any of the following are true: (a) the Second Person
owns, directly or indirectly, at least seventy-five percent (75%) of all of the
legal, beneficial and/or equitable interest in such First Person, (b) the First
Person owns, directly or indirectly, at least seventy-five percent (75%) of all

 

-11- Loan Agreement



--------------------------------------------------------------------------------

of the legal, beneficial and/or equitable interest in such Second Person, or
(c) a third Person owns, directly or indirectly, at least seventy-five percent
(75%) of all of the legal, beneficial and/or equitable interest in both the
First Person and the Second Person. As used in this definition, “beneficial
ownership” has the analogous meaning to that specified in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended.

“Closing Date” shall mean April 11, 2014.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and as it may
be further amended from time to time, any successor statutes thereto,
U.S. Department of Treasury regulations issued pursuant thereto in temporary or
final form, and other guidance published by the Internal Revenue Service on
which taxpayers may rely.

“Component” shall mean individually or collectively, as the context may require,
any one of Component A, Component B, Component C, Component D, Component E and
Component F, each as more particularly set forth in Section 2.1.2 hereof.

“Component Prime Rate Spread” shall mean, in connection with any conversion of
the Loan from a LIBOR Loan to a Prime Rate Loan, with respect to each Component
of the Loan, the difference (expressed as the number of basis points) between
(a) the sum of (i) LIBOR, determined as of the Interest Determination Date for
which LIBOR was last available, plus (ii) the Component Spread applicable to
such Component, minus (b) the Prime Rate as of such Interest Determination Date;
provided, however, that if such difference is a negative number for such
Component, then the Component Prime Rate Spread for such Component shall be
zero.

“Component Spread” shall mean, (a) with respect to Component A, 1.132700% per
annum; (b) with respect to Component B, 1.532700% per annum; (c) with respect to
Component C, 2.282700% per annum; (d) with respect to Component D, 3.833315% per
annum; (e) with respect to Component E, 4.833315% per annum and (f) with respect
to Component F, 5.833315% per annum.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of any Individual
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting such Individual Property or
any part thereof.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Special Taxes
or branch profits Special Taxes.

“Contribution Agreement” shall mean that certain Contribution Agreement dated as
of the date hereof by and among each of the Individual Borrowers and Lender, as
the same may be amended, restated, replaced, extended, renewed, supplemented or
otherwise modified from time to time.

“Control” shall mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, through the ownership of voting securities, by contract
or otherwise, and the terms Controlled, Controlling and Common Control shall
have correlative meanings.

 

-12- Loan Agreement



--------------------------------------------------------------------------------

“Counterparty” shall mean, with respect to the Interest Rate Cap Agreement, SMBC
Capital Markets, Inc. and with respect to any Replacement Interest Rate Cap
Agreement, any Approved Counterparty thereunder.

“Debt” shall mean the Outstanding Principal Balance together with all interest
accrued and unpaid thereon and all other sums (including any Spread Maintenance
Premium, if applicable) due to Lender from time to time in respect of the Loan
under the Note, this Agreement, the Mortgage, the Environmental Indemnity or any
other Loan Document.

“Debt Service” shall mean, with respect to any particular period, the scheduled
interest payments due under the Note in such period.

“Debt Service Coverage Ratio” shall mean, as of any date of determination, a
ratio in which:

(a) the numerator is the Underwritten Net Cash Flow as of such date of
determination; and

(b) the denominator is the sum, as of such date of determination, of the Annual
Debt Service plus the Original Mezzanine Annual Debt Service.

“Debt Yield” shall mean, as of any date of determination, a fraction, expressed
as a percentage (i.e. 0.10 = 10%), which is obtained by dividing:

(a) the Underwritten Net Cash Flow as of such date of determination; by

(b) the Original Loan Principal Balance as of such date of determination.

“Debt Yield Cure Level” shall mean nine and three-quarters percent (9.75%).

“Debt Yield Trigger Level” shall mean nine and one-half percent (9.50%).

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would constitute an Event of Default.

“Default Rate” shall mean, (a) with respect to each Component of the Loan, a
rate per annum equal to the lesser of (i) the Maximum Legal Rate or (ii) four
percent (4%) above the Interest Rate applicable to such Component, and (b) with
respect to any other Obligations, the lesser of (i) the Maximum Legal Rate or
(ii) LIBOR plus 2.982976% per annum.

“Deposit Account” shall mean an Eligible Account at the Deposit Bank.

“Deposit Bank” shall mean the bank or banks selected by Lender to maintain the
Deposit Account. Lender may in its reasonable discretion change the Deposit Bank
from time to time.

 

-13- Loan Agreement



--------------------------------------------------------------------------------

“Disbursement Accounts” shall mean one or more Eligible Accounts maintained at
the Disbursement Account Bank by Borrower, in the name of an Individual
Borrower, as agent for all of the Individual Borrowers, for the benefit of
Lender.

“Disbursement Account Bank” shall mean the bank or banks at which the
Disbursement Accounts are established from time to time, or any such successor
bank selected by Borrower provided such replacement bank shall be an Eligible
Institution approved by Lender, such approval not to be unreasonably withheld,
conditioned or delayed.

“Divested Properties” shall mean the real property and improvements listed on
Schedule XIX attached hereto previously owned by Borrower and any other real
property formerly constituting Individual Properties or Divested Properties
which have been condemned by (or transferred in lieu thereof to) a Governmental
Authority (during Borrower’s period of ownership) prior to the Closing Date.
Prior to the Closing Date, all of Borrower’s right, title, interest and estate
in the Divested Properties were transferred and conveyed by Borrower to third
parties. The Divested Properties are not Individual Properties.

“Divested Property Liability” shall mean any and all actual, out-of-pocket
liabilities, losses, damages, costs and expenses of any kind or nature
whatsoever (including the reasonable fees and disbursements of counsel for
Borrower and/or Lender in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not Borrower or Lender
shall be designated a party thereto), that are imposed on, incurred by, or
asserted against Borrower or Lender in any manner relating to or arising out of
(i) Borrower’s ownership, leasing and/or operation of the Divested Properties;
(ii) any accident, injury to or death of persons or loss of or damage to
property occurring in, on or about any Divested Property or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(iii) any use, nonuse or condition in, on or about any Divested Property or on
adjoining sidewalks, curbs, adjacent property or adjacent parking areas, streets
or ways; (iv) performance of any labor or services or the furnishing of any
materials or other property in respect of any Divested Property; (v) any failure
of any Divested Property to comply with any applicable Legal Requirement
(including any Environmental Laws); (vi) any claim by brokers, finders or
similar persons claiming to be entitled to a commission in connection with any
lease or other transaction involving any Divested Property or any part thereof,
or any liability asserted against Borrower or Lender with respect thereto;
(vii) any claims by any lessee of any portion of any Divested Property or any
Person acting through or under any lessee or otherwise arising under or as a
consequence of any such lease; and (viii) any presence or release of Hazardous
Substances at any Divested Property, in each case of clauses (i) through
(viii) above, with respect to each Divested Property, to the extent such
liability, loss, damage, cost, or expense arises out of any circumstance,
condition, action or event that occurred or existed on or prior to the date on
which such Divested Property was conveyed by Borrower (even to the extent that
the applicable liability, loss, damage, cost, or expense did not occur, or the
occurrence of the applicable circumstance, condition, action or event is not
discovered, until after such date of conveyance).

“Due and Payable” shall mean, with respect to Taxes and Other Charges, the date
upon which, if the applicable Taxes or Other Charges are not paid, such Taxes or
Other Charges become delinquent or begin accruing fees, charges, penalties
and/or interest or the payee thereof becomes entitled to exercise any right or
remedies for non-payment thereof.

 

-14- Loan Agreement



--------------------------------------------------------------------------------

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (i) an account or accounts
(or subaccounts thereof) maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution or (ii) a segregated trust account or accounts (or subaccounts
thereof) maintained with the corporate trust department of a federal depository
institution or state chartered depository institution subject to regulations
regarding fiduciary funds on deposit similar to Title 12 of the Code of Federal
Regulations §9.10(b), having in either case corporate trust powers, acting in
its fiduciary capacity, and a combined capital and surplus of at least
$50,000,000, subject to supervision or examination by federal and state
authorities and having a long-term unsecured debt rating of “A” or higher by S&P
and “A2” or higher by Moody’s and a short-term unsecured debt rating of “A-1” or
higher by S&P and “P-1” or higher by Moody’s. An Eligible Account will be a
“deposit account” within the meaning of Section 9-102(a)(29) of the Uniform
Commercial Code of the State of New York and will not be evidenced by a
certificate of deposit, passbook or other instrument.

“Eligible Institution” shall mean a depository institution or trust company
insured by the Federal Deposit Insurance Corporation the short term unsecured
debt obligations or commercial paper of which are rated at least A-1 by S&P, P-1
by Moody’s, and F1+ by Fitch in the case of accounts in which funds are held for
thirty (30) days or less or, in the case of Letters of Credit or accounts in
which funds are held for more than thirty (30) days, the long term unsecured
debt obligations of which are rated at least “A+” by Fitch and S&P and “Aa3” by
Moody’s.

“Emergency Expenses” shall mean any capital, operating or other expenses which
the Borrower determines in good faith are necessary in the case of an emergency
at an Individual Property in order to avoid immediate harm to individuals at
such Individual Property and of which the Borrower has given Lender one
(1) day’s prior notice (or such shorter or no notice, but subsequent notice to
Lender as soon thereafter as reasonably possible, to the extent that one
(1) day’s prior notice would jeopardize the health, safety or welfare of
individuals located thereon or therein), together with a reasonably detailed
description of the Emergency Expenses and the nature of the emergency giving
rise thereto.

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement dated as of the date hereof, executed by Borrower and Guarantors in
connection with the Loan, for the benefit of Lender, or any replacement thereof
in accordance with the express terms hereof, as the same may be amended,
restated, replaced, extended, renewed, supplemented or otherwise modified from
time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
which is a member of the same controlled group of corporations or group of
trades or businesses under common control with Borrower or any Guarantor, or is
treated as a single employer together with Borrower or any Guarantor under
Section 414 of the Code or Title IV of ERISA.

“Excluded Taxes” shall mean (a) Special Taxes imposed on or measured by net
income (however denominated) or net profits (including any branch profits or
franchise taxes) of, or required to be withheld or deducted from any payment to,
Lender or any of its Affiliates, divisions or branches by the jurisdiction (or
any political subdivision thereof) (i) as a result of Lender (or Affiliate,
divisions or branches of Lender) being a resident or deemed to be resident, is
organized, maintains an office, or carries on business or is deemed to carry on
business to which such payment relates, in the jurisdiction imposing such taxes
or (ii) that are Other

 

-15- Loan Agreement



--------------------------------------------------------------------------------

Connection Taxes; (b) any U.S. federal or state withholding Special Taxes that
are imposed on amounts payable to or for the account of Lender (or any
transferee, successor or assignee thereof, including any Person that is sold or
assigned an interest in the Loan pursuant to Article IX) under the law in effect
at the time Lender (or such transferee, successor or assignee) becomes a party
to this Agreement or changes its lending office, (c) any backup withholding
taxes; (d) Special Taxes imposed on account of Lender not providing
documentation (including documentation regarding direct or indirect owners) that
would have reduced or eliminated such taxes, provided that such Lender is
legally entitled to provide such documentation; (e) Special Taxes imposed on
account of Lender not being eligible for the “portfolio interest exception” in
Section 871(h) or 881(c) of the Code, as set forth in such Sections as of the
date of this Agreement (or any successor provision that is substantively
comparable), and (f) any U.S. federal withholding Special Taxes imposed under
FATCA.

“Expiring Franchise Properties” shall mean all Individual Properties that are
subject to Expiring Franchise Agreements as of the Closing Date, as identified
on Schedule XVII.

“Extended Term” shall mean the First Extended Term, the Second Extended Term or
the Third Extended Term, as applicable.

“Extension Fee” shall mean a non-refundable fee equal to 0.25% of the
Outstanding Principal Balance in connection with Borrower’s exercise of each of
the Second Extension Option and the Third Extension Option, and payable on the
first day of the term of the Loan as extended. No Extension Fee will be due in
connection with Borrower’s exercise of the First Extension Option.

“Extension Option” shall mean the First Extension Option, the Second Extension
Option, or the Third Extension Option, as applicable.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“FF&E” shall mean all fixtures, furnishings, equipment, furniture, and other
items of tangible personal property now or hereafter located on any Individual
Property or used in connection with the use, occupancy, operation and
maintenance of all or any part of the Properties, other than stocks of food and
other supplies held for consumption in normal operation but including, without
limitation, appliances, machinery, equipment, signs, artwork, office furnishings
and equipment, guest room furnishings, and specialized equipment for kitchens,
laundries, bars, restaurants, public rooms, health and recreational facilities,
linens, dishware, all partitions, screens, awnings, shades, blinds, floor
coverings, hall and lobby equipment, heating, lighting, plumbing, ventilating,
refrigerating, incinerating, elevators, escalators, air conditioning and
communication plants or systems with appurtenant fixtures, vacuum cleaning
systems, call or beeper systems, security systems, sprinkler systems and other
fire prevention and extinguishing apparatus and materials; reservation system
computer and related equipment; all equipment, manual, mechanical or motorized,
for the construction, maintenance, repair and cleaning of, parking areas, walks,
underground ways, truck ways, driveways, common areas, roadways, highways and
streets; and the Vehicles (as defined in the Uniform System of Accounts for
Hotels, current edition), in each case to the extent constituting the personal
property of Borrower.

 

-16- Loan Agreement



--------------------------------------------------------------------------------

“FF&E Expense” for any period shall mean the amount expended for FF&E Work in,
at or to the Properties or any Individual Property (including any installation,
delivery or other related cost).

“FF&E Flagging Costs Cap” shall be five million dollars ($5,000,000) per
calendar year; provided such amount shall be pro-rated for any partial calendar
year during the term of the Loan in which such cap is applied.

“Financial Covenants” shall refer to the certain financial covenants which shall
be included in the Guaranty, and shall require that Guarantors:

(a) maintain (x) an aggregate Net Worth (as defined below) of not less than
$250,000,000 (the “Net Worth Threshold”) and (y) aggregate Liquid Assets of not
less than $20,000,000 (the “Liquid Assets Threshold”); and

(b) shall not, at any time while a default in the payment of the obligations
under the Guaranty has occurred and is continuing, either (i) enter into or
effectuate any transaction with any Affiliate of Guarantor that would reduce any
Guarantor’s Net Worth (including the payment of any dividend or distribution to
a shareholder, or the redemption, retirement, purchase or other acquisition for
consideration of any stock or other ownership interest in such guarantor) or
(ii) sell, pledge, mortgage or otherwise transfer to any Affiliate of Guarantor
any of any Guarantor’s assets, or any interest therein.

Notwithstanding the foregoing, the Liquid Assets Threshold shall only be
applicable from and after the earliest to occur of the following: (i) the
Approved Mezzanine Closing Date, (ii) the closing of the first Assumption,
(iii) any other transfer that results in Guarantors no longer controlling
Borrower or Guarantors not owning, directly or indirectly, in the aggregate at
least fifty-one percent (51%) of the equity interests in Borrower or (iv) the
replacement of Guarantors by any substitute guarantor.

For purposes of the foregoing definition of Financial Covenants, (1) “Liquid
Assets” shall mean any of the following, but only to the extent owned
individually, free of all security interests, liens, pledges, charges or any
other encumbrance: (a) cash (excluding proceeds of the Properties that have not
been distributed by Borrower or that have been distributed by Borrower in
violation of the Loan Documents), (b) certificates of deposit (with a maturity
of two years or less) issued by, or savings account with, any Approved Bank or
other bank or other financial institution reasonably acceptable to Lender,
(c) marketable securities listed on a national or international exchange
reasonably acceptable to Lender (it being understood, without limitation of the
foregoing, that the New York Stock Exchange and NASDAQ shall be deemed
acceptable to Lender), marked to market, (d) U.S. Obligations or (e) aggregate
availability under unencumbered, unfunded capital commitments that any Guarantor
may unconditionally draw from any of its partners, and (2) “Net Worth” shall
mean, as of a given date, (i) a Person’s total assets as of such date (without
regard to the Properties or any equity therein) less (ii) such Person’s total
liabilities as of such date, determined in accordance with GAAP.

 

-17- Loan Agreement



--------------------------------------------------------------------------------

“First Spread Maintenance Date” shall mean the Monthly Payment Date occurring in
November, 2014.

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the Term.

“Fitch” shall mean Fitch, Inc.

“Franchise Agreements” shall mean individually or collectively, as the context
requires, the existing franchise agreements for the Individual Properties
identified on Schedule XII hereto, and any or all franchise, trademark and
license agreements, or similar agreements between one or more of the Individual
Borrowers and a hotel franchisor in effect from time to time during the term of
the Loan as the same may be replaced, amended or modified from time to time in
accordance with, and subject to, the terms and provisions of this Agreement.
Each or any of the Franchise Agreements may sometimes be referred to herein,
individually, as a “Franchise Agreement”.

“Franchisor” shall mean individually or collectively, as the context requires,
any entity that is a hotel franchisor or licensor pursuant to any Franchise
Agreement affecting any Individual Property.

“GAAP” shall mean generally accepted accounting principles as in effect from
time to time and set forth in the Financial Accounting Standards Board
Accounting Standards Codification.

“Governmental Authority” shall mean any court, board, agency, commission, office
or authority of any nature whatsoever or any governmental unit (federal, state,
commonwealth, county, district, municipal, city or otherwise) whether now or
hereafter in existence.

“Grantor Trust” shall mean a grantor trust under Subpart E of Part 1 of
Subchapter J of the Code.

“Gross Revenue” shall mean all revenue derived from the ownership and operation
of the Properties from whatever source, including, without duplication, Hotel
Revenue, Rents and any Insurance Proceeds (whether or not Lender elects to treat
any such Insurance Proceeds as business or rental interruption Insurance
Proceeds pursuant to Section 5.4(f) hereof).

“Ground Lease Property” shall mean, individually and collectively, as the
context requires, each Individual Property that is demised by one of the Ground
Leases.

“Ground Leases” shall mean those certain ground leases more particularly
described on Schedule VIII attached hereto and made a part hereof as the same
may be amended, restated, supplemented or otherwise modified from time to time
in accordance with the terms of this Agreement. Each or any of the Ground Leases
may be referred to herein individually as a “Ground Lease”.

“Ground Lessor” shall mean individually and collectively, as the context
requires, the lessors under each of the Ground Leases.

 

-18- Loan Agreement



--------------------------------------------------------------------------------

“Ground Lease Purchase Option” shall mean any option, right of first refusal or
right of first offer contained in any Ground Lease and/or granted by any Ground
Lessor to the lessee under the Ground Lease (or any Individual Borrower or
Affiliate thereof) to purchase the related Ground Lease Property.

“Ground Rent” shall mean any rent, additional rent or other charge payable by
the tenant under the Ground Leases.

“Guarantors” shall mean Whitehall, and/or any other Person that now or hereafter
guarantees any of Borrower’s obligations under any Loan Document.

“Guaranty” shall mean that certain Guaranty of Recourse Obligations of even date
herewith from Guarantors for the benefit of Lender, or any replacement thereof
in accordance with the express terms hereof, as the same may be amended,
restated, replaced, extended, renewed, supplemented or otherwise modified from
time to time.

“Hilton Brand Managed Properties” shall mean collectively, each Individual
Property managed by Embassy Suites Management LLC, Hampton Inns Management LLC,
Homewood Suites Management LLC or any Affiliate of Hilton Worldwide.

“Hotel Revenue” shall mean all revenues, income, receipts, rents, issues,
profits, proceeds, accounts, termination or surrender fees, penalties, deposits
(including Advance Deposits), charges for services rendered and all other
amounts arising from the use or enjoyment of all or any portion of the
Properties, including without limitation, all hotel receipts, revenues and
credit card receipts collected from guest rooms, restaurants, bars, and other
food and beverage facilities, meeting rooms, banquet rooms, halls laundry
facilities, parking facilities, spas and recreational facilities, all
receivables, customer obligations, installment payment obligations and other
obligations now existing or hereafter arising or created out of the sale, lease,
sublease, license, concession or other grant of the right of the use and
occupancy of property or rendering of services by Borrower or any operator or
manager of the hotel or the commercial space located in the Improvements or
acquired from others (including, without limitation, from the rental of any
office space, retail space, guest rooms or other space, halls, stores, and
offices, and deposits securing reservations of such space), all license, lease,
sublease and concession fees and rentals, including of commercial space, retail
space, sign space and advertising space, all health club membership fees, greens
fees, food and beverage wholesale and retail sales (including minibar revenues),
vending machine sales, and service charges, and Insurance Proceeds, if any, from
business interruption or other loss of income insurance, but only to the extent
Lender elects to treat such Insurance Proceeds as business or rental
interruption Insurance Proceeds pursuant to Section 5.4(f) hereof. “Hotel
Revenue” does not include Hotel Taxes.

“Hotel Taxes” shall mean federal, state and municipal excise, occupancy, sales
and use taxes collected by or on behalf of Borrower or any other Loan Party
directly from patrons or guests of the Properties as part of or based on the
sales price of any goods, services or other items, such as gross receipts, room,
admission, cabaret or equivalent taxes and required to be paid to a Governmental
Authority.

 

-19- Loan Agreement



--------------------------------------------------------------------------------

“Incentive Management Fees” shall mean the property management fees paid to a
Manager for property management (as opposed to asset management) services
provided to the Individual Properties that are based on an override, profit
participation or other form of incentive for increased revenues or profits
generated by such Individual Properties. Incentive Management Fees shall not
include Base Management Fees, reimbursable expenses paid to a Manager, system
service charges, accounting fees, development fees, revenue management fees,
sales and marketing fees, information technology fees, human resources fees,
risk management fees, administration fees or other similar fees, expenses or
reimbursements, in each case, so long as the same are not calculated based on
increases in revenues or profits generated by such Individual Properties.

“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness or liability of such Person for borrowed money (whether or not
evidenced by bonds, debentures, notes or other instruments) or for the deferred
purchase price of or payment for goods, property or services (including trade
debt and trade payables) or mezzanine debt (except for the Mezzanine Loan), for
which such Person or its assets are liable, (ii) obligations issued for, or
liabilities incurred on account of, such Person, (iii) obligations or
liabilities of such Person arising under or with respect to letters of credit
(including without limitation letter of credit facilities and agreements and for
amounts drawn upon letters of credit), credit facilities or other acceptance
facilities, (iv) all amounts required to be paid by such Person as a guaranteed
payment to partners or a preferred or special dividend, including any mandatory
redemption of shares or interests, (v) all indebtedness guaranteed by such
Person, directly or indirectly, (vi) all obligations under leases that
constitute capital leases for which such Person is liable, and (vii) all
obligations of such Person under interest rate swaps, caps, floors, collars and
other interest hedge agreements, in each case for which such Person is liable or
its assets are liable, whether such Person (or its assets) is liable
contingently or otherwise, as obligor, guarantor or otherwise, or in respect of
which obligations such Person otherwise assures a creditor against loss.

“Indemnification Agreement” shall mean that certain Indemnification Agreement,
of even date herewith, by Whitehall in favor of Lender and others, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

“Indemnified Taxes” means Special Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by Borrower under any Loan Document.

“Independent” shall mean, when used with respect to any Person, a Person who:
(i) does not have any direct financial interest or any material indirect
financial interest in Borrower or in any Affiliate of Borrower (other than the
receipt of fees payable for its services), (ii) is not connected with Borrower
or any Affiliate of Borrower as an officer, employee, promoter, underwriter,
trustee, partner, member, manager, creditor, director, supplier, customer or
person performing similar functions and (iii) is not a member of the immediate
family of a Person defined in (i) or (ii) above.

“Independent Accountant” shall mean (i) a firm of nationally recognized,
certified public accountants which is Independent and which is selected by
Borrower and reasonably acceptable to Lender or (ii) such other certified public
accountant(s) selected by Borrower, which is Independent and reasonably
acceptable to Lender, it being agreed by Lender that any “Big Four” accounting
firm (including any successor entity thereto) is hereby approved by Lender as
long as such Person continues to be Independent and a nationally recognized
certified public accounting firm.

 

-20- Loan Agreement



--------------------------------------------------------------------------------

“Individual Borrower” shall have the meaning set forth in the introductory
paragraph hereto.

“Individual Property” shall mean, individually, any one of the properties
identified on Schedule I hereto and (and, with respect to each such property,
the Improvements, all Fixtures, all Equipment, all FF&E and all personal
property owned by Borrower and used in connection with or incorporated into such
property), together with all rights pertaining to such property and
Improvements.

“Initial Debt Yield” shall mean 10.27%.

“Initial Stated Maturity Date” shall mean May 1, 2016, as the same may be
extended pursuant to Section 2.7 hereof.

“Insolvency Opinion” shall mean that certain bankruptcy non-consolidation
opinion letter dated the date hereof delivered by Levenfeld Pearlstein LLC in
connection with the Loan.

“Insurance Proceeds” shall mean all proceeds of insurance paid under the
Policies.

“Interest Determination Date” shall mean, (A) with respect to the Initial
Interest Period, the date that is two (2) Business Days before the Closing Date
and (B) with respect to any other Interest Period, the date which is two
(2) Business Days prior to the eighth (8th) day of each calendar month;
provided, however, that at the option of Lender in connection with a
Securitization, an additional Interest Determination Date shall occur on the
date which is two (2) Business Days prior to any Securitization Date (which
shall adjust the Interest Rate for the remainder of the then-current Interest
Period). When used with respect to an Interest Determination Date, Business Day
shall mean any day on which banks are open for dealing in foreign currency and
exchange in London.

“Interest Rate” shall mean, with respect to each Interest Period and with
respect to each Component of the Loan, an interest rate per annum equal to
(i) for a LIBOR Loan, the sum of (a) LIBOR, determined as of the Interest
Determination Date immediately preceding the commencement of such Interest
Period, plus (b) the Component Spread applicable to such Component (or, when
applicable pursuant to this Agreement or any other Loan Document, the applicable
Default Rate), and (ii) for a Prime Rate Loan, the sum of (a) the Prime Rate,
plus (b) the Component Prime Rate Spread applicable to such Component (or, when
applicable pursuant to this Agreement or any other Loan Document, the applicable
Default Rate).

“Interest Rate Cap Agreement” shall mean the Confirmation and Agreement
(together with the confirmation and schedules relating thereto), dated on or
about the date hereof, between the Counterparty and Borrower, obtained by
Borrower and collaterally assigned to Lender pursuant to the Assignment of
Interest Rate Cap Agreement. After delivery of a Replacement Interest Rate Cap
Agreement to Lender, the term Interest Rate Cap Agreement shall be deemed to
mean such Replacement Interest Rate Cap Agreement. The Interest Rate Cap
Agreement shall be governed by the laws of the State of New York and shall
contain each of the following:

(a) the notional amount of the Interest Rate Cap Agreement shall be equal to or
exceed the Outstanding Principal Balance;

 

-21- Loan Agreement



--------------------------------------------------------------------------------

(b) the remaining term of the Interest Rate Cap Agreement shall at all times
extend through the end of the Interest Period in which the Maturity Date occurs
as extended from time to time pursuant to this Agreement and the Loan Documents;

(c) the Interest Rate Cap Agreement shall be issued by the Counterparty to
Borrower and shall be pledged to Lender by Borrower in accordance with the
Assignment of Interest Rate Cap Agreement;

(d) the Counterparty under the Interest Rate Cap Agreement shall be obligated to
make a stream of payments, directly to the Deposit Account (whether or not an
Event of Default has occurred) from time to time equal to the product of (i) the
notional amount of such Interest Rate Cap Agreement multiplied by (ii) the
excess, if any, of LIBOR (including any upward rounding under the definition of
LIBOR) over the Strike Price and shall provide that such payment shall be made
on a monthly basis in each case not later than (after giving effect to and
assuming the passage of any cure period afforded to such Counterparty under the
Interest Rate Cap Agreement, which cure period shall not in any event be more
than three Business Days) each Monthly Payment Date;

(e) the Counterparty under the Interest Rate Cap Agreement shall execute and
deliver the Acknowledgment; and

(f) the Interest Rate Cap Agreement shall impose no material obligation on the
beneficiary thereof (after payment of the acquisition cost) and shall be in all
material respects satisfactory in form and substance to Lender (in Lender’s
reasonable discretion) and shall satisfy applicable Rating Agency standards and
requirements, including, without limitation, provisions satisfying Rating
Agencies standards, requirements and criteria (i) that incorporate
representations by the Counterparty that no withholding taxes shall apply to
payments by the Counterparty as of the date of the Interest Rate Cap Agreement,
and provide for “gross up” payments by the Counterparty for any withholding tax
(except for an Excluded Taxes), (ii) whereby the Counterparty agrees not to file
or join in the filing of any petition against Borrower under the Bankruptcy Code
or any other Federal or state bankruptcy or insolvency law, and (iii) that
incorporate, if the Interest Rate Cap Agreement contemplates collateral posting
by the Counterparty, a credit support annex setting forth the mechanics for
collateral to be calculated and posted that are consistent with Rating Agency
standards, requirements and criteria.

“Inventory” shall mean, as defined in the UCC, and including items which would
be entered on a balance sheet under the line items for “Inventories” or “china,
glassware, silver, linen and uniforms” under the Uniform System of Accounts for
Hotels, current edition.

“Lease” shall mean any lease, sublease or sub-sublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy, all or any portion of any space in any
Individual Property, and every modification, amendment or other agreement
relating to such lease, sublease, sub-sublease or other agreement entered into
in connection with such lease, sublease, sub-sublease or other agreement and
every guarantee of the performance and observance of the covenants, conditions
and agreements to be performed and observed by the other party thereto.

 

-22- Loan Agreement



--------------------------------------------------------------------------------

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Loan, any
Secondary Market Transaction with respect to the Loan, Borrower or any
Individual Property or any part thereof or the construction, use, alteration or
operation thereof, or any part thereof, whether now or hereafter enacted and in
force, including, without limitation, the Securities Act, the Exchange Act,
Regulation AB, the rules and regulations promulgated pursuant to the Dodd-Frank
Wall Street Reform and Consumer Protection Act, zoning and land use laws, the
Americans with Disabilities Act of 1990, and all permits, licenses and
authorizations and regulations relating thereto, and all covenants, agreements,
restrictions and encumbrances contained in any instruments, either of record or
known to Borrower, at any time in force affecting such Individual Property or
any part thereof, including any which may (i) require repairs, modifications or
alterations in or to such Individual Property or any part thereof, or (ii) in
any way limit the use and enjoyment thereof.

“Letter of Credit” shall mean an irrevocable, unconditional, transferable
(without payment of any transfer fee by the transferring or transferee
beneficiary thereof), clean sight draft letter of credit acceptable to Lender
(either an evergreen letter of credit or one which does not expire until at
least thirty (30) Business Days after the Stated Maturity Date or, if earlier,
payment of the subject obligation or completion of the subject activity for
which such Letter of Credit was provided) in favor of Lender and entitling
Lender to draw thereon, in whole or in part, in New York, New York or such other
domestic location approved by Lender or pursuant to procedures of the issuing
bank provided that such issuing bank allows for draws (including partial draws
by facsimile), issued by a domestic Approved Bank or the U.S. agency or branch
of a foreign Approved Bank, to an applicant/obligor that is not the Borrower.
Any Letter of Credit delivered to Lender in connection with the Loan shall, in
addition to any other requirements set forth herein, be subject to the terms and
conditions set forth in Section 2.9 hereof.

“LIBOR” shall mean, with respect to each Interest Period and each Interest
Determination Date, the rate per annum (rounded upwards, if necessary, to the
nearest 1/1,000 of 1%) calculated by the Lender as set forth below:

(a) The rate for deposits in U.S. Dollars for a one-month period that appears on
Reuters Screen LIBOR01 Page (or its equivalent) as of 11:00 a.m., London time,
on such Interest Determination Date.

(b) If such rate does not appear on Reuters Screen LIBOR01 Page (or its
equivalent) as of 11:00 a.m., London time, on the applicable Interest
Determination Date, the Lender shall request the principal London office of any
four major reference banks in the London interbank market selected by the Lender
to provide such reference bank’s offered quotation to prime banks in the London
interbank market for deposits in United States dollars for a one-month period as
of 11:00 a.m., London time, on such Interest Determination Date in a principal
amount of not less than $1,000,000 that is representative for a single
transaction in the relevant market at the relevant time. If at least two such
offered quotations are so provided, LIBOR shall be the arithmetic mean of such
quotations. If fewer than two such quotations are so provided, the Lender shall
request any three major banks in New York City selected by the Lender to provide
such bank’s rates for loans in U.S. Dollars to leading European banks for a
one-month period as of 11:00 a.m., New York City time, on such Interest
Determination Date in a principal amount not less than $1,000,000 that is
representative for a single transaction in the relevant market at the relevant
time, and if at least two such rates are so provided, LIBOR shall be the
arithmetic mean of such rates. Promptly upon Borrower’s request, Lender shall
provide Borrower with the basis (in writing) for its determination of LIBOR.

 

-23- Loan Agreement



--------------------------------------------------------------------------------

“LIBOR Loan” shall mean the Loan at such time as interest thereon accrues at a
rate of interest based upon LIBOR.

“Lien” shall mean any mortgage, deed of trust, lien (statutory or otherwise),
pledge, hypothecation, easement, restrictive covenant, preference, assignment,
security interest, or any other encumbrance, charge or transfer of, or any
agreement to enter into or create any of the foregoing, on or affecting all or
any portion of any Individual Property or any interest therein, or any direct or
indirect interest in Borrower or in any other Loan Party, including any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, the filing of
any financing statement, and mechanic’s, materialmen’s and other similar liens
and encumbrances.

“Liquor License Agreement” shall mean that certain Liquor License Agreement of
even date herewith by and between the Lender, LLC Borrower and Liquor
Subsidiary, as the same may be amended, restated, replaced, extended, renewed,
supplemented or otherwise modified from time to time.

“Liquor Subsidiary” shall mean W2007 EQN Kansas, SPE, LLC, a Kansas limited
liability company, together with its permitted successors and assigns.

“Liquor Subsidiary Pledge” shall mean that certain Pledge and Security Agreement
of even date herewith pursuant to which LLC Borrower has pledged its ownership
interests in Liquor Subsidiary, which pledge has been acknowledged by Liquor
Subsidiary, as the same may be amended, restated, replaced, extended, renewed,
supplemented or otherwise modified from time to time.

“LLC Borrower” is defined in the Preamble hereto.

“Loan” shall mean the loan in the original principal amount of the Loan Amount
made by Lender to Borrower pursuant to this Agreement.

“Loan Amount” shall mean Eight Hundred Sixty-Five Million and No/100 Dollars
($865,000,000.00).

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Assignment of Leases, the Cash Management Agreement, the Clearing
Account Agreements, the Assignment of Agreements, the Assignment of Interest
Rate Cap Agreement, the Environmental Indemnity, the Assignment of Management
Agreement, the Guaranty, the Indemnification Agreement, the Contribution
Agreement, the Liquor Subsidiary Pledge, the Liquor License Agreement, the
Post-Closing Agreement, the Qualified Preferred Equity Recognition Agreement and
any other documents, agreements and instruments now or hereafter evidencing,
securing or delivered to Lender in connection with the Loan, as the same may be
(and each of the foregoing defined terms shall refer to such documents as they
may be) amended, restated, replaced, supplemented or otherwise modified from
time to time.

 

-24- Loan Agreement



--------------------------------------------------------------------------------

“Loan Party” shall mean, individually or collectively as the context requires,
each Individual Borrower, Liquor Subsidiary, each SPC Party and each Mezzanine
Borrower.

“Low Cash Flow Trigger” shall occur if, for two consecutive Calculation Dates,
(i) the Debt Yield shall be less than the Debt Yield Trigger Level and/or
(ii) at any time after the Approved Mezzanine Closing Date, the Aggregate Debt
Yield shall be less than the Aggregate Debt Yield Trigger Level; provided,
however, that if (a) Borrower and Mezzanine Borrower make the prepayments
specified in Section 2.4.2(c) on or before the twentieth (20th) Business Day
after the commencement of a Low Cash Flow Trigger Period to immediately end such
Low Cash Flow Trigger Period, and (b) as of the immediately succeeding
Calculation Date, the Debt Yield shall be less than the Debt Yield Trigger
Level, then such event shall constitute a new Low Cash Flow Trigger (and the
commencement of a new Low Cash Flow Trigger Period) without the Debt Yield
having to be less than the Debt Yield Trigger Level for two consecutive
Calculation Dates.

“Low Cash Flow Trigger Period” shall commence upon the occurrence of a Low Cash
Flow Trigger and shall end when (i) the Debt Yield shall exceed the Debt Yield
Cure Level and (ii) at any time after the Approved Mezzanine Closing Date, the
Aggregate Debt Yield shall exceed the Aggregate Debt Yield Cure Level, in each
case, for the same two consecutive Calculation Dates; provided, however, that if
Borrower and Mezzanine Borrower make the prepayments specified in
Section 2.4.2(c) on or before the twentieth (20th) Business Day after the
commencement of the applicable Low Cash Flow Trigger Period (but upon at least
two (2) Business Days prior written notice), then such Low Cash Flow Trigger
Period shall cease immediately upon the making of such prepayments without the
Debt Yield having to exceed the Debt Yield Cure Level for two consecutive
Calculation Dates (the “Immediate Low Cash Flow Trigger Cure”) (it being agreed
that if such prepayments are made after such twentieth (20th) Business Day, then
the applicable Low Cash Flow Trigger Period shall continue until the Debt Yield
exceeds the Debt Yield Cure Level for two consecutive Calculation Dates).

“LP Borrower” is defined in the Preamble hereto.

“Major Contract” shall mean (i) any brokerage agreement or (ii) any cleaning,
maintenance, service or other contract or agreement of any kind of a material
nature (materiality for these purposes to mean, contracts (a) which extend
beyond one year (unless cancelable on sixty (60) days or less notice without
requiring the payment of termination fees or payments of any kind) and
(b) requiring the payment of more than $250,000 in any calendar year with
respect to an Individual Property), in either case relating to the ownership,
leasing, management, use, operation, maintenance, repair or restoration of the
Properties, or any Individual Property; excepting, however, the Ground Leases,
Franchise Agreements and Management Agreements, none of which shall constitute
Major Contracts for purposes of this Agreement.

“Management Agreements” shall mean the management agreement or management
agreements, as the context requires, entered into by and between Borrower and
Manager or any replacement management agreement entered into by and between
Borrower and the applicable Manager in accordance with the terms of the Loan
Documents, in each case, pursuant to which such Manager is to provide management
and other services with respect to the Properties, or any Individual Property.
Each or any of the Management Agreements may sometimes be referred to herein,
individually, as a “Management Agreement”.

 

-25- Loan Agreement



--------------------------------------------------------------------------------

“Management Fees” shall mean the Base Management Fees, Incentive Management
Fees, reimbursable expenses, system service charges and all other charges, fees
and expenses to be paid to Manager, from time to time under the Management
Agreements.

“Manager” shall mean, individually or collectively, as the context requires,
each property manager listed on Schedule XV attached hereto as to the Individual
Property(ies) identified on Schedule XV as being managed by such property
manager (for so long as such property manager has not been replaced in
accordance with the terms and conditions of the Loan Documents), or any other
manager engaged in accordance with the terms and conditions of the Loan
Documents.

“Material Alteration” shall mean any alteration affecting structural elements,
utilities, HVAC or the exterior of any Individual Property, the cost of which
(a) exceeds the Alteration Threshold with respect to such Individual Property,
and/or (b) when aggregated with the costs of alterations then affecting
structural elements of all other Individual Properties (to the extent not
covered by security delivered to Lender pursuant to Section 4.12.2) plus all
outstanding Flagging Costs with respect to all Individual Properties (to the
extent not covered by Borrower’s application of an Available FF&E Credit or by
security delivered to Lender pursuant to Section 4.34(e)), exceeds the aggregate
Alteration Threshold; provided, however, that in no event shall (i) any Required
Repairs, (ii) any work to be performed in connection with any Emergency
Expenses, (iii) any alterations performed as part of a Restoration or (iv) any
PIP Work, constitute a Material Alteration.

“Maturity Date” shall mean either (a) the Initial Stated Maturity Date; provided
that (i) in the event of the exercise by Borrower of the First Extension Option
pursuant to Section 2.7, the Maturity Date shall be the First Extended Maturity
Date, (ii) in the event of the exercise by Borrower of the Second Extension
Option pursuant to Section 2.7, the Maturity Date shall be the Second Extended
Maturity Date or (iii) in the event of the exercise by Borrower of the Third
Extension Option pursuant to Section 2.7, the Maturity Date shall be the Third
Extended Maturity Date (the Initial Stated Maturity Date or, if and to the
extent the Maturity Date is extended in accordance with Section 2.7 hereof, such
applicable extended date, the “Stated Maturity Date”); or (b) such earlier date
on which the final payment of principal of the Note becomes due and payable as
herein or therein provided, whether at the Stated Maturity Date, by declaration
of acceleration, or otherwise.

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such Governmental
Authority whose laws are held by any court of competent jurisdiction to govern
the interest rate provisions of the Loan.

“Maximum Strike Price” shall mean either (a) at all times prior to the Initial
Stated Maturity Date, three percent (3.0%) per annum or (b) during any Extended
Term, the lesser of (i) four and one-half percent (4.50%) per annum, (ii) the
per annum rate which would result in a Debt Service Coverage Ratio (based on
unaudited financial statements from the trailing twelve-month period ending the
last day of February of the applicable calendar year) equal to 1.47:1.00 as of
the first day of the applicable Extended Term assuming that LIBOR was equal to
such per annum rate at all times during the applicable Extended Term and
(iii) the per annum rate which would result in an Aggregate Debt Service
Coverage Ratio (based on unaudited financial

 

-26- Loan Agreement



--------------------------------------------------------------------------------

statements from the trailing twelve-month period ending the last day of February
of the applicable calendar year) equal to 1.25:1.00 as of the first day of the
applicable Extended Term assuming that LIBOR was equal to such per annum rate at
all times during the applicable Extended Term; provided, however, that in no
event shall the Maximum Strike Price be less than three percent (3.00%) per
annum during any Extended Term.

“Mezzanine Account” shall mean, as applicable, (a) with respect to the Original
Mezzanine Loan, the Original Mezzanine Account and (b) with respect to the
Approved Mezzanine Loan, from and after the Approved Mezzanine Closing Date, the
Approved Mezzanine Account.

“Mezzanine Allocated Loan Amount” shall mean, as to any Individual Property,
(a) for the Original Mezzanine Loan, the Original Mezzanine Allocated Loan
Amount as to such Individual Property and (b) for the Approved Mezzanine Loan,
from and after the Approved Mezzanine Closing Date, the Approved Mezzanine
Allocated Loan Amount as to such Individual Property.

“Mezzanine Borrower” shall mean, individually or collectively as the context
requires, the Original Mezzanine Borrower and, from and after the Approved
Mezzanine Closing Date, the Approved Mezzanine Borrower.

“Mezzanine Impaired Individual Property Release Amount” shall mean, as to any
Individual Property, (a) for the Original Mezzanine Loan, the “Impaired
Individual Property Release Amount” (as defined in the Original Mezzanine Loan
Agreement) as to such Individual Property and (b) for the Approved Mezzanine
Loan, from and after the Approved Mezzanine Closing Date, the Approved Mezzanine
Release Amount as to such Individual Property.

“Mezzanine Lender” shall mean, individually or collectively as the context
requires, the Original Mezzanine Lender and, from and after the Approved
Mezzanine Closing Date, the Approved Mezzanine Lender.

“Mezzanine Lender Monthly Debt Service Notice Letter” shall mean the written
notice required to be delivered by each Mezzanine Lender pursuant to its
respective Mezzanine Loan Agreement to Lender at least five (5) Business Days
prior to each Monthly Payment Date setting forth (i) the respective Mezzanine
Monthly Debt Service Payment Amount payable by the applicable Mezzanine Borrower
on the first Monthly Payment Date occurring after the date such notice is
delivered (which shall be net of any proceeds received by the applicable
Mezzanine Lender under any interest rate protection agreement covering the
applicable Mezzanine Loan), (ii) the current Mezzanine Account, (iii) wire
instructions for such payment, and (iv) whether or not any Mezzanine Loan
Default has then occurred and is continuing under the related Mezzanine Loan
Documents; provided, however, that any Mezzanine Lender Monthly Debt Service
Notice Letter delivered to Lender shall be applicable with respect to all future
Monthly Payment Dates with respect to the applicable Mezzanine Loan until the
applicable Mezzanine Lender delivers a new Mezzanine Lender Monthly Debt Service
Notice Letter to Lender, it being understood that such Mezzanine Lender will not
be required to deliver a new Mezzanine Lender Monthly Debt Service Notice Letter
to Lender unless and until the information described in clauses (i) through
(iv) above that was set forth in the most recently received Mezzanine Lender
Monthly Debt Service Notice Letter from such Mezzanine Lender is different from
the information that will be applicable to the next Monthly Payment Date, and
Lender shall be permitted to rely on the most recently received Mezzanine Lender
Monthly Debt Service Notice Letter from such Mezzanine Lender until Lender
receives a new Mezzanine Lender Monthly Debt Service Notice Letter from such
Mezzanine Lender.

 

-27- Loan Agreement



--------------------------------------------------------------------------------

“Mezzanine Loan” shall mean individually and collectively, as the context
requires, the Original Mezzanine Loan and, from and after the Approved Mezzanine
Closing Date, the Approved Mezzanine Loan.

“Mezzanine Loan Agreement” shall mean individually and collectively, as the
context requires, the Original Mezzanine Loan Agreement and, from and after the
Approved Mezzanine Closing Date, the Approved Mezzanine Loan Agreement.

“Mezzanine Loan Default” shall mean an “Event of Default” under a Mezzanine Loan
and as defined in the Mezzanine Loan Documents related to such Mezzanine Loan.

“Mezzanine Loan Default Notice” shall mean a notice from a Mezzanine Lender
(upon which Lender may conclusively rely without any inquiry into the validity
thereof) that a Mezzanine Loan Default has occurred and is continuing under such
Mezzanine Lender’s Mezzanine Loan Documents.

“Mezzanine Loan Default Revocation Notice” shall mean a notice from any
Mezzanine Lender, with respect to its related Mezzanine Loan (upon which Lender
may conclusively rely without any inquiry into the validity thereof) that a
Mezzanine Loan Default under such Mezzanine Loan of which Lender was previously
notified has either been cured or waived.

“Mezzanine Loan Documents” means, as to each Mezzanine Loan, all documents
evidencing, securing, guaranteeing and/or perfecting such Mezzanine Loan and all
documents executed and/or delivered in connection therewith.

“Mezzanine Monthly Debt Service Payment Amount” shall mean individually and
collectively, as the context requires, the Original Mezzanine Monthly Debt
Service Payment Amount and, from and after the Approved Mezzanine Closing Date,
the Approved Mezzanine Monthly Debt Service Payment Amount.

“Mezzanine Release Amount” shall mean, as to any Individual Property, (a) for
the Original Mezzanine Loan, the Original Mezzanine Release Amount as to such
Individual Property and (b) for the Approved Mezzanine Loan, from and after the
Approved Mezzanine Closing Date, the Approved Mezzanine Release Amount as to
such Individual Property.

“Minimum Aggregate Debt Yield” shall mean either (a) in connection Borrower’s
exercise of the Second Extension Option, nine percent (9.00%), (b) in connection
Borrower’s exercise of the Third Extension Option, nine and one-quarter percent
(9.25%) or (c) in connection with the origination (or proposed origination) of
an Approved Mezzanine Loan, eight and one-quarter percent (8.25%); provided,
however, that if the Approved Mezzanine Closing Date occurs less than six
(6) months prior to the First Extended Maturity Date, then the “Minimum
Aggregate Debt Yield” for purposes of this clause (c) shall instead be nine
percent (9.00%); and provided further that if the Approved Mezzanine Closing
Date occurs less than six (6) months prior to the Second Extended Maturity Date
or during the Third Extended Term, then the “Minimum Aggregate Debt Yield” for
purposes of this clause (c) shall instead be nine and one-quarter percent
(9.25%).

 

-28- Loan Agreement



--------------------------------------------------------------------------------

“Minimum Extension Debt Yield” shall mean either (a) in connection Borrower’s
exercise of the Second Extension Option, ten and eight-tenths percent
(10.80%) or (b) in connection Borrower’s exercise of the Third Extension Option,
eleven and five-hundredths percent (11.05%).

“Monthly Debt Service Payment Amount” shall mean, for each Monthly Payment Date,
an amount equal to the amount of interest which is then due on all the
Components of the Loan in the aggregate for the Interest Period during which
such Monthly Payment Date occurs.

“Monthly Operating Expense Budgeted Amount” for any calendar month shall mean
the monthly amount set forth in the Approved Annual Budget for Operating
Expenses for such calendar month.

“Monthly Payment Date” shall mean the first (1st) day of every calendar month
occurring during the Term, as adjusted pursuant to Section 2.3.2. The first
Monthly Payment Date shall be June 1, 2014.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean, with respect to each Individual Property, that certain
first priority Mortgage (or Deed of Trust or Deed to Secure Debt), Assignment of
Leases and Rents and Security Agreement, dated as of the date hereof, executed
and delivered by Borrower as security for the Loan and encumbering such
Individual Property, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Net Operating Income” shall mean the amount, for any period, obtained by
subtracting Operating Expenses for such period from Operating Income for such
period.

“Net Proceeds” shall mean: (i) the net amount of all Insurance Proceeds payable
as a result of a Casualty to any Individual Property, after deduction of
reasonable costs and expenses (including reasonable attorneys’ fees and costs),
if any, in collecting such Insurance Proceeds, or (ii) the net amount of the
Award, after deduction of reasonable costs and expenses (including reasonable
attorneys’ fees and costs), if any, in collecting such Award.

“New/Renewal Flagging Costs” shall mean the PIP Expenses at an Individual
Property required under a new or replacement Franchise Agreement for such
Individual Property, or in connection with the renewal or extension hereafter of
an existing Franchise Agreement for such Individual Property, together with and
any other costs and expenses of flagging, reflagging, renewal, extension,
renovation and otherwise qualifying and positioning such Individual Property for
its new or replacement brand, or for the renewal or extension of its existing
brand; provided, however, that “New/Renewal Flagging Costs” shall exclude any
Change of Control Flagging Costs.

 

-29- Loan Agreement



--------------------------------------------------------------------------------

“NRSRO” shall mean any credit rating agency that has elected to be treated as a
nationally recognized statistical rating organization for purposes of
Section 15E of the Exchange Act, without regard to whether or not such credit
rating agency has been engaged by Lender or its designees in connection with, or
in anticipation of, a Securitization.

“Obligations” shall mean, collectively, Borrower’s obligations for the payment
of the Debt and the performance of the Other Obligations.

“OFAC” shall mean the Specially Designated Nationals and Blocked Persons Lists
maintained by the Office of Foreign Assets Control.

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized senior officer of the manager of Borrower (or
the manager of Borrower’s general partner, as applicable).

“Operating Expenses” shall mean, for any period, without duplication, all
expenses actually paid or payable by or on behalf of Borrower during such period
in connection with the administration, operation, management, maintenance,
repair and use of the Properties, determined on an accrual basis, and, except to
the extent otherwise provided in this definition, in accordance with GAAP.
Operating Expenses specifically shall include (i) all operating expenses
incurred in such period based on quarterly financial statements delivered to
Lender in accordance with Section 4.9.2 hereof and prepared in accordance with
the Uniform System of Accounts, (ii) all payments required to be made pursuant
to any Operations Agreements, (iii) Management Fees, (iv) administrative,
payroll, security and general expenses for the Properties, (v) the cost of
utilities, supplies, consumables, inventories and fixed asset supplies consumed
in the operation of the Properties, (vi) a reasonable reserve for uncollectible
accounts, (vii) costs and fees of Independent professionals (including, without
limitation, legal, accounting, consultants and other professional expenses),
technical consultants, operational experts (including quality assurance
inspectors) or other third parties retained to perform services required or
permitted hereunder, (viii) cost of attendance by employees at training and
manpower development programs, (ix) association dues, (x) computer processing
charges, (xi) operational equipment and other lease payments to the extent
constituting operating expenses under GAAP, (xii) Taxes and Other Charges (other
than income taxes or Other Charges in the nature of income taxes), Hotel Taxes
and insurance premiums, (xiii) all reserves required by Lender hereunder
(without duplication) and (xiv) all franchise fees and expenses incurred in
connection with any Franchise Agreement. Notwithstanding the foregoing,
Operating Expenses shall not include (1) depreciation or amortization or other
noncash items, (2) income taxes or Other Charges in the nature of income taxes,
(3) any expenses (including legal, accounting and other professional fees,
expenses and disbursements) incurred in connection with the making of the Loan
or the sale, exchange, transfer, financing or refinancing of all or any portion
of any Individual Property or in connection with the recovery of Insurance
Proceeds or Awards which are applied to prepay the Note, (4) Capital
Expenditures including (without duplication) any reserves required by Lender
hereunder with respect to Capital Expenditures, (5) Debt Service, (6) any item
of expense which would otherwise be considered within Operating Expenses
pursuant to the provisions above but is paid directly by any tenant under a
Lease, (7) any non-recurring extraordinary expenses, (8) any expenses that
relate to an Individual Property from and after the release of such Individual
Property from the Lien of the applicable Mortgage in accordance with
Section 2.5.2 hereof and (9) any Restricted Payments that are not expenses
described by any of clauses (i) through (xiv) above (including any Restricted
Payments that are equity distributions or dividends or similar payments that
constitute a return of or a return on capital contributions to Borrower’s
constituent owners).

 

-30- Loan Agreement



--------------------------------------------------------------------------------

“Operating Income” shall mean, for any period, all income of Borrower during
such period from the use, ownership or operation of the Property as follows
(without duplication):

(a) all amounts payable to Borrower or to Manager for the account of Borrower or
any of their Affiliates by any Person as Rents and/or Hotel Revenue;

(b) business interruption and loss of “rental value” insurance proceeds
allocable to the applicable reporting period (after deducting thereafter all
costs and expenses incurred in the adjustment and collection thereof);

(c) Hotel Taxes; and

(d) all other amounts which in accordance with GAAP are included in Borrower’s
annual financial statements as operating income attributable to the Properties.

Notwithstanding the foregoing, Operating Income shall not include (i) any Net
Proceeds (other than the types described in clause (b) above), (ii) any proceeds
resulting from the Transfer of all or any portion of the Properties (other than
the types described in clause (a) or proceeds resulting from the disposition of
any equipment and fixtures (which are subsequently replaced) in accordance
Section 4.2) or (iii) Security Deposits until forfeited or applied and Advance
Deposits until forfeited or applied. Operating Income shall be calculated on the
accrual basis of accounting and, except to the extent otherwise provided in this
definition, in accordance with GAAP.

“Operations Agreements” shall mean the REAs and any other covenants,
restrictions, easements, declarations or agreements of record relating to the
construction, operation or use of the Properties.

“Original Loan” shall mean, collectively, the Loan and the Original Mezzanine
Loan.

“Original Loan Allocated Loan Amount” shall mean, as to any Individual Property,
the sum of the Allocated Loan Amount and the Original Mezzanine Allocated Loan
Amount for such Individual Property.

“Original Loan Principal Balance” shall mean the outstanding principal balance
of the Loan plus the aggregate outstanding principal balance of the Original
Mezzanine Loan.

“Original Loan Release Amount” shall mean, as to any Individual Property, the
sum of the Release Amount and the Original Mezzanine Release Amount for such
Individual Property.

“Original Mezzanine Account” shall mean the “Deposit Account” as defined in the
Original Mezzanine Loan Agreement.

“Original Mezzanine Allocated Loan Amount” shall mean, as to any Individual
Property, the “Allocated Loan Amount” (as defined in the Original Mezzanine Loan
Agreement) set forth on Schedule I to the Original Mezzanine Loan Agreement as
to such Individual Property (a copy of which Schedule is attached hereto as
Schedule I-M1).

 

-31- Loan Agreement



--------------------------------------------------------------------------------

“Original Mezzanine Annual Debt Service” shall mean, as of any date of
determination, the Original Mezzanine Debt Service payable during the one-year
period occurring from and after such date of determination calculated by
assuming that (a) the Original Mezzanine Principal Balance at all times during
such period is equal to the Original Mezzanine Principal Balance as of the date
of determination (taking into account any prepayments that occur on such date in
accordance with this Agreement) and (b) LIBOR at all times during such period is
equal to either (i) in connection with Original Mezzanine Borrower’s exercise of
an “Extension Option” under the Original Mezzanine Loan Documents, the “Strike
Price” of the proposed “Replacement Interest Rate Cap Agreement” to be entered
into by Original Mezzanine Borrower under the Original Mezzanine Loan Documents
in connection with its exercise of such “Extension Option” or (ii) otherwise,
the “Strike Price” of the “Interest Rate Cap Agreement” in place under the
Original Mezzanine Loan Documents as of such date of determination.

“Original Mezzanine Borrower” shall mean WNT Mezz I, LLC, a Delaware limited
liability company, together with its successors and permitted assigns.

“Original Mezzanine Debt Service” shall mean, with respect to any particular
period, the aggregate scheduled interest payments due under the Original
Mezzanine Loan Documents in such period.

“Original Mezzanine Debt Service Account” shall mean an Account into which
Deposit Bank shall deposit from the Deposit Account the amounts required for the
payment of the Original Mezzanine Monthly Debt Service Payment Amount due on the
next Monthly Payment Date.

“Original Mezzanine Lender” shall mean German American Capital Corporation, a
Maryland corporation, together with its successors and permitted assigns.

“Original Mezzanine Loan” shall mean that certain loan in the principal amount
of One Hundred Eleven Million and No/100 Dollars ($111,000,000.00) by Original
Mezzanine Lender to Original Mezzanine Borrower pursuant to the Original
Mezzanine Loan Agreement.

“Original Mezzanine Loan Agreement” shall mean that certain Mezzanine Loan
Agreement (Mezzanine) of even date herewith between Original Mezzanine Lender
and Original Mezzanine Borrower, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Original Mezzanine Loan Documents” means all documents evidencing, securing,
guaranteeing and/or perfecting the Original Mezzanine Loan and all documents
executed and/or delivered in connection therewith.

“Original Mezzanine Monthly Debt Service Payment Amount” shall mean, for each
Monthly Payment Date, an amount equal to the amount of (i) non-default interest
which is then due on the Original Mezzanine Loan under the Original Mezzanine
Loan Documents for the Interest Period during which such Monthly Payment Date
occurs, plus (ii) the amount of any default interest and/or late fees then due
and owing to Original Mezzanine Lender by Original Mezzanine Borrower under the
Original Mezzanine Loan Documents.

“Original Mezzanine Principal Balance” shall mean, as of any date, the
outstanding principal balance of the Original Mezzanine Loan.

 

-32- Loan Agreement



--------------------------------------------------------------------------------

“Original Mezzanine Release Amount” shall mean, as to any Individual Property,
the “Release Amount” (as defined in the Original Mezzanine Loan Agreement) as to
such Individual Property.

“Other Charges” shall mean all ground rents, including Ground Rent, maintenance
charges, impositions other than Taxes and any other charges, including vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining any Individual Property, now or hereafter levied or assessed or
imposed against such Individual Property or any part thereof.

“Other Connection Taxes” means, with respect to Lender, Special Taxes imposed as
a result of a present or former connection between Lender and the jurisdiction
imposing such Special Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Obligations” shall mean (a) the performance of all obligations of
Borrower contained herein; (b) the performance of each obligation of Borrower
contained in any other Loan Document; and (c) the performance of each obligation
of Borrower contained in any renewal, extension, amendment, modification,
consolidation, change of, or substitution or replacement for, all or any part of
this Agreement, the Note or any other Loan Document.

“Outstanding Principal Balance” shall mean, as of any date, the outstanding
principal balance of the Loan.

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
ACT) of 2001, as the same may be amended from time to time, and corresponding
provisions of future laws.

“Permitted Encumbrances” shall mean, collectively, (i) the Liens and security
interests created by the Loan Documents, the Original Mezzanine Loan Documents
or the Approved Mezzanine Loan Documents, (ii) all Liens, encumbrances and other
matters disclosed in the Title Insurance Policy, (iii) Liens, if any, for Taxes
or Other Charges imposed by any Governmental Authority not yet delinquent or
being contested in good faith and by appropriate proceedings in accordance with
Section 4.6, (iv) any workers’, mechanics’ or other similar Liens on any
Individual Property provided that any such Lien is bonded or discharged within
thirty (30) days after Borrower first receives written notice of such Lien or
which is being contested in good faith in accordance with the requirements of
Section 4.3, (v) such other title and survey exceptions as Lender has approved
or may approve in writing in Lender’s reasonable discretion and (vi) any other
Liens expressly permitted pursuant to Section 4.2(b)(iv)(2) hereof.

“Permitted Manager Termination Fees and Expenses” shall mean any termination
transition costs and expenses, termination fees or their equivalent attributable
to an Underperforming Individual Property to which, as a result of an
Underperforming Replacement, a Manager is entitled under the terms of the
Management Agreement, but not to exceed, for any Underperforming Individual
Property, the lesser of (i) the actual termination transition costs and
expenses, termination fees or their equivalent for such Underperforming
Individual Property and (ii) $100,000.

 

-33- Loan Agreement



--------------------------------------------------------------------------------

“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any Governmental Authority and any fiduciary acting in such capacity on
behalf of any of the foregoing.

“Physical Conditions Report” shall mean, with respect to each Individual
Property, one or more reports prepared by companies reasonably satisfactory to
Lender regarding the physical condition of such Individual Property,
satisfactory in form and substance to Lender in its sole discretion, which
report shall, among other things, (i) confirm that such Individual Property and
its use comply, in all material respects, with all applicable Legal Requirements
(including zoning, subdivision and building laws), and (ii) include a copy of a
final certificate of occupancy with respect to all Improvements.

“PIP” shall mean any property improvement plan now or subsequently required by
any Franchisor under the applicable Franchise Agreement.

“PIP Dedicated FF&E Reserve Funds” shall mean, at any time of determination
thereof, (a) the aggregate amount of FF&E Reserve Funds that have been dedicated
by Borrower pursuant to Section 4.34(e)(ii) to payment of New/Renewal Flagging
Costs by application of an Available FF&E Credit, less (b) the aggregate amount
of such funds in clause (a) that have been disbursed from the FF&E Reserve
Account for the payment of New/Renewal Flagging Costs; provided, however, that
if any PIP Dedicated FF&E Reserve Funds that were dedicated to the payment of
New/Renewal Flagging Costs with respect to the Approved Flagging Budget of a
particular Individual Property were unused following the completion of all work
being performed in respect of the PIP Work for which such funds were dedicated
and the payment of all New/Renewal Flagging Costs in respect thereof in
accordance with such Approved Flagging Budget, then such unused funds shall,
upon such completion and payment, no longer be PIP Dedicated FF&E Reserve Funds
and shall become Available FF&E Reserve Funds. For purposes of clarification,
PIP Dedicated FF&E Reserve Funds shall not be available for use or disbursement
under the provisions of this Agreement except for payment of the New/Renewal
Flagging Costs for which they have been dedicated, unless and until the same
have been reallocated pursuant to the proviso in the immediately preceding
sentence.

“PIP Expenses” shall mean FF&E Expenses and Capital Expenditures incurred by
Borrower for PIP Work.

“PIP Work” shall mean the FF&E and other capital improvements required pursuant
to any PIP to be installed and/or completed by Borrower.

“Post-Closing Agreement” shall mean that certain Post-Closing Agreement dated as
of the Closing Date made by Borrower for the benefit of Lender.

“Prepayment Notice” shall mean a prior written notice to Lender specifying the
proposed Business Day on which a prepayment of the Debt is to be made pursuant
to Section 2.4 hereof, which date must be a Business Day and shall be no earlier
than fifteen (15) days after the date of such Prepayment Notice (other than any
prepayment of the Debt made at the closing and pursuant to the definitive
documentation of any Assumption, in which case such date shall be no earlier
than three (3) days after the date of such Prepayment Notice) and no later than
sixty (60) days after the date of such Prepayment Notice (unless in connection
with an Immediate Low Cash Flow Trigger Cure, in which case, the definition of
Low Cash Flow Trigger Period shall govern). Such Prepayment Notice shall be
revocable at any time and for any reason by Borrower and may be adjourned on a
day-to-day basis on reasonable notice to Lender, but Borrower shall pay Lender’s
actual expenses incurred in connection with such revocation and/or adjournment.

 

-34- Loan Agreement



--------------------------------------------------------------------------------

“Prime Rate” shall mean the rate of interest published in The Wall Street
Journal from time to time as the “Prime Rate”. If more than one “Prime Rate” is
published in The Wall Street Journal for a day, the average of such “Prime
Rates” will be used, and such average will be rounded up to the nearest 1/100th
of one percent (0.01%). If The Wall Street Journal ceases to publish the “Prime
Rate,” Lender will select an equivalent publication that publishes such “Prime
Rate,” and if such “Prime Rates” are no longer generally published or are
limited, regulated or administered by a governmental or quasi-governmental body,
then Lender will select a comparable interest rate index.

“Prime Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest based upon the Prime Rate.

“Prior Loans” shall mean, collectively, the loans described on Schedule IX.

“Prior Loan Documents” shall mean, collectively, the loan documents evidencing
and/or securing the Prior Loans.

“Properties” shall mean, collectively, each and every Individual Property which
is subject to this Agreement.

“Property Accounts” shall mean each of the accounts of Borrower identified on
Schedule XIII hereto.

“Property Account Banks” shall mean each of the banks identified on Schedule
XIII hereto.

“Qualified Equityholder” means (A) any Qualified Institution that is a Qualified
Transferee and that (i) directly or indirectly owns total real estate assets (in
name or under management) in excess of $2,000,000,000 and (except with respect
to a pension advisory firm or similar fiduciary) has capital/surplus,
shareholder’s equity or market capitalization in excess of $750,000,000, (ii) is
regularly engaged in the business of directly or indirectly owning or operating
hotel properties similar to, or better quality than, the Properties and (iii) at
the time of the applicable Assumption (or at any time within the past twelve
(12) months), directly or indirectly owns or operates no less than fifty
(50) hotel properties similar to, or better than, the Properties containing an
aggregate of not less than seven thousand (7,000) keys (in each case of clauses
(i) through (iii) above, exclusive of the Properties), (B) any Qualified
Transferee that is Controlled and owned by, Controlling and owning or under
common Control and ownership with the entity described in clause (A), (C) if the
Assumption occurs prior to December 31, 2014, any Qualified Institution that is
a Qualified Transferee, and is listed on Schedule XVI attached hereto, and
(D) if the Assumption occurs on or after December 31, 2014, any Qualified
Institution that is a Qualified Transferee listed on Schedule XVI, provided
that, in the case of this clause (D), there has been no material adverse change
in the financial condition, operations or business prospects of such Qualified
Institution since the Closing Date. Notwithstanding the foregoing, if the entity
described in clause (A) above does not satisfy the conditions in clause
(ii) and/or clause (iii) above, such conditions may be satisfied by an asset
manager reasonably

 

-35- Loan Agreement



--------------------------------------------------------------------------------

acceptable to Lender that satisfies the condition in clause (ii) above (and has
satisfied such condition for the five (5) year period immediately prior to its
engagement) and the condition in clause (iii) above (at the time of its
engagement) and that is engaged by such entity to advise and assist such entity
in its ownership and operation of the Properties pursuant to an asset management
agreement reasonably acceptable to Lender; provided, however, that the
termination or discontinued use of such asset manager by such entity to so
advise and assist such entity shall constitute a “Transfer” hereunder unless, at
the time of such termination or discontinuation, such entity either (x) itself
satisfies the conditions in clause (ii) and clause (iii) above or (y) has
engaged a new asset manager reasonably acceptable to Lender that satisfies the
condition in clause (ii) above (and has satisfied such condition for the five
(5) year period immediately prior to its engagement) and the condition in clause
(iii) above (at the time of its engagement) to advise and assist such entity in
its ownership and operation of the Properties pursuant to an asset management
agreement reasonably acceptable to Lender.

“Qualified Institution” shall mean any bank, savings and loan association,
national banking association, investment bank, insurance company, trust company,
commercial credit corporation, pension plan, pension fund, pension trust,
pension account, pension advisory firm, mutual fund, government entity or plan,
investment company, real estate investment trust, real estate investment fund,
money management firm, or institution substantially similar to any of the
foregoing.

“Qualified IPO” shall mean transfers of direct or indirect ownership interests
in the direct owner of the most junior Mezzanine Borrower pursuant to an initial
public offering directly or indirectly involving such entity which is listed on
the New York Stock Exchange or another nationally or internationally recognized
stock exchange or is quoted on a national quotation system.

“Qualified Manager” shall mean (i) each Manager as of the Closing Date with
respect to the Individual Properties managed by such Manager as of the Closing
Date and (ii) each new Manager appointed by Borrower or Lender in accordance
with the terms of Section 4.14.

“Qualified Mezzanine Lender” shall mean (a) any Qualified Institution, provided
that such Qualified Institution, together with any other Qualified Institution
proposing to make a portion of the same tranche of the Approved Mezzanine Loan,
and together with entities Controlled by, Controlling or under common Control
with each such Qualified Institution (i) has total real estate assets or loans
(directly or indirectly, in name or under management) in excess of
$1,000,000,000 and (except with respect to a pension advisory firm or similar
fiduciary) capital/statutory surplus, shareholder’s equity or market
capitalization in excess of $400,000,000 and (ii) is regularly engaged in the
business of directly or indirectly making or owning commercial real estate loans
or directly or indirectly owning or operating hotel properties similar to, or
better in quality than, the Properties; (b) any entity Controlled and owned by,
Controlling and owning or under common Control and ownership with, a Qualified
Institution described in clause (a) above; or (c) any other mezzanine lender
that has been approved by Lender in its reasonable discretion and approved by
the Rating Agencies.

“Qualified Preferred Equity Closing Date” shall mean the date on which the
Qualified Preferred Equity Investment is made, which shall occur, if at all, on
the same date as the closing of the first Assumption.

 

-36- Loan Agreement



--------------------------------------------------------------------------------

“Qualified Preferred Equity Investment” shall mean an equity investment by the
Qualified Preferred Equity Investor in the Qualified Preferred Equity Vehicle in
connection with the closing of the first Assumption, which Qualified Preferred
Equity Investment, as of the Qualified Preferred Equity Closing Date, satisfies
the following conditions (and such conditions must be satisfied as a condition
to the making of the Qualified Preferred Equity Investment):

(a) such equity investment shall not exceed the Qualified Preferred Equity
Maximum Amount;

(b) such equity investment shall only be made in connection with the closing of
the first Assumption;

(c) the aggregate balance of the Common Equity Holder’s equity investments in
the Qualified Preferred Equity Vehicle (i.e., the equity investments that do not
constitute a Qualified Preferred Equity Investment) shall be in cash and in
amount not less than the Qualified Preferred Equity Minimum Common Equity;

(d) all conditions and requirements set forth in Section 7.1(a) in connection
with a Permitted Direct Assumption in question or Section 7.1(b) in connection
with a Permitted Indirect Assumption in question, as applicable, shall be
satisfied;

(e) without the written consent of Lender, not to be unreasonably withheld,
conditioned or delayed (provided that Lender may at its option require a Rating
Agency Confirmation as a condition to any such consent), none of the Qualified
Preferred Equity Investment, organizational documents of the Qualified Preferred
Equity Vehicle or other documents governing the Qualified Preferred Equity
Investment shall, during any period in which any portion of the Debt is
outstanding, be on terms (i) materially more onerous to the Common Equity Holder
or to any guarantor of the Qualified Preferred Equity Investment than the
Qualified Preferred Equity Preliminary Indicative Terms or the terms set forth
in the Qualified Preferred Equity Sample Documents or (ii) less stringent than
the provisions in the Qualified Preferred Equity Sample Documents which require
compliance or action in conformity with, or otherwise condition any action upon
compliance with, the Loan Documents;

(f) the Qualified Preferred Equity Vehicle shall not acquire direct or indirect
interests in real properties other than the Properties, and the organizational
documents of the Qualified Preferred Equity Vehicle shall not provide the
Qualified Preferred Equity Investor with remedies in respect of occurrences or
other matters pertaining to assets not directly or indirectly owned by the
Qualified Preferred Equity Vehicle other than with respect to fraud, felony or
misappropriation by affiliates of the Common Equity Holder as expressly set
forth in the Qualified Preferred Equity Sample Documents;

(g) the Qualified Preferred Equity Investor is not and shall not be a creditor
of or have any claim or recourse against Borrower, Mezzanine Borrower or any
other Loan Party and the organizational documents of the Qualified Preferred
Equity Vehicle shall so provide, and without limiting the foregoing shall not
provide for or require the mortgage, pledge, hypothecation or grant of a
security interest of any direct or indirect interest in any of the Individual
Properties or any other collateral for the Loan or any Mezzanine Loan for the
benefit of the Qualified Preferred Equity Investor;

 

-37- Loan Agreement



--------------------------------------------------------------------------------

(h) no Borrower, Mezzanine Borrower or other Loan Party shall have any
obligation, guaranteed, contingent or otherwise to the Qualified Preferred
Equity Investor or the Qualified Preferred Equity Vehicle and the organizational
documents of the Qualified Preferred Equity Vehicle shall so provide, and any
guaranty of any obligations of the Qualified Preferred Equity Vehicle or Common
Equity Holder or any other Person relating to the Qualified Preferred Equity
Investment from a guarantor that is a Guarantor or other Person that has any
obligations, contingent or otherwise, under the Loan Documents shall be
expressly subordinate to such obligations under the Loan Documents; and

(i) subject to Section 7.2(l), Whitehall shall own, directly or indirectly, not
less than ninety-seven percent (97%) of the Qualified Preferred Equity Investor
and the Qualified Preferred Equity Investment, and Whitehall shall, directly or
indirectly, Control the Qualified Preferred Equity Investor and solely and
exclusively possess, directly or indirectly, the power to direct or cause the
direction of the exercise of all rights granted to the Qualified Preferred
Equity Investor pursuant to the organizational documents of the Qualified
Preferred Equity Vehicle (without the need to obtain anyone else’s consent).

“Qualified Preferred Equity Investor” shall mean the holder or holders of the
Qualified Preferred Equity Investment.

“Qualified Preferred Equity Maximum Amount” shall mean the lesser of (I) the
amount set forth in the following clause (a) below and (II) the amount set forth
in the following clause (b) below:

(a) (i) the product of (A) $375,000,000, multiplied by (B) a fraction, the
numerator of which is the Original Loan Principal Balance as of the Qualified
Preferred Equity Closing Date (after giving effect to the prepayments thereof
proposed to occur concurrently in connection with any Individual Property that
is being concurrently released from the Lien of the applicable Mortgage in
accordance with Section 2.5.2 or 2.5.3), and the denominator of which is
$976,000,000 (provided that in no event will such product exceed $375,000,000),
MINUS (ii) the maximum principal amount of the Approved Mezzanine Loan if the
Qualified Preferred Equity Closing Date occurs on or after the Approved
Mezzanine Closing Date; and

(b) (i) the purchase price for the Properties under the purchase agreement
executed in connection with the Assumption (which Properties shall exclude any
Individual Property that was previously released or that is being concurrently
released from the Lien of the applicable Mortgage in accordance with
Section 2.5.2 or 2.5.3) plus the reasonable and customary closing costs incurred
by Borrower and/or Transferee Borrower in connection therewith, which purchase
price for the Properties and closing costs for purposes of the calculation for
this clause (i) represent, in the event properties other than the Properties are
being acquired by the purchaser and its affiliates in connection with the
purchase contemplated under the purchase agreement, whether pursuant to the same
purchase agreement or otherwise, the allocation of the total purchase price and
the total closing costs (between the Properties and such other properties) as
set forth in the purchase agreement and the acquisition closing statement, PLUS
(ii) any Reserve Funds required to be deposited with Lender hereunder in
connection with the Qualified Preferred Equity Investment and/or the concurrent
Assumption, MINUS (iii)

 

-38- Loan Agreement



--------------------------------------------------------------------------------

the Original Loan Principal Balance as of the closing of the Assumption (after
giving effect to the prepayments thereof proposed to occur concurrently in
connection with any Individual Property that is being concurrently released from
the Lien of the applicable Mortgage in accordance with Section 2.5.2 or 2.5.3),
MINUS (iv) the maximum principal amount of the Approved Mezzanine Loan if the
Qualified Preferred Equity Closing Date occurs on or after the Approved
Mezzanine Closing Date, MINUS (v) the total cash equity portion of the purchase
price paid by the third party purchaser of the Properties (representing the
Common Equity Holder’s equity investments in the Qualified Preferred Equity
Vehicle (i.e., the equity investments that do not constitute a Qualified
Preferred Equity Investment), which total cash equity shall be in amount not
less than the Qualified Preferred Equity Minimum Common Equity.

“Qualified Preferred Equity Minimum Common Equity” shall be equal to the product
of (a) $250,000,000, multiplied by (b) a fraction, the numerator of which is the
Original Loan Principal Balance as of the Qualified Preferred Equity Closing
Date (after giving effect to the prepayments thereof proposed to occur
concurrently in connection with any Individual Property that is being
concurrently released from the Lien of the applicable Mortgage in accordance
with Section 2.5.2 or 2.5.3), and the denominator of which is $976,000,000

“Qualified Preferred Equity Preliminary Indicative Terms” shall mean the
following preliminary terms:

(a) As part of the consideration for the purchaser’s acquisition of the
Properties in connection with an Assumption pursuant to the terms hereof (such
purchaser and other Persons that hold all the equity in the Qualified Preferred
Equity Vehicle other than the Qualified Preferred Equity Investment,
collectively, the “Common Equity Holder”), the Qualified Preferred Equity
Investor would receive equity interests (the “Preferred Units”, which Preferred
Units shall constitute the Qualified Preferred Equity Investment) in the
Qualified Preferred Equity Vehicle, issued in an original aggregate amount (the
“Original Amount”) not in excess of the Qualified Preferred Equity Maximum
Amount. The Preferred Units would be issued on the Qualified Preferred Equity
Closing Date, and on the Qualified Preferred Equity Closing Date acquired and
held by, the Qualified Preferred Equity Investor.

(b) The Preferred Units would be entitled to an annual return (which may be
compounded monthly) on the Original Amount as reduced from time to time by
redemptions (the “Outstanding Amount”) equal to (i) up to 7.50% for months 1-18
following the Qualified Preferred Equity Closing Date, and (ii) up to 8.00%
thereafter. The foregoing return would be paid in arrears on a monthly basis
(the “Monthly Return”). After a changeover event or certain other events, in
each case, as set forth in the Qualified Preferred Equity Sample Documents, the
annual return would increase to up to 20.00%.

(c) A portion of the Outstanding Amount would be required to be redeemed
concurrently with, and in an amount equal to up to 35% of, any equity capital
raised by certain of the Common Equity Holder’s affiliates (but not any Loan
Party) following the closing (up to a maximum redemption amount of $350 million
in the aggregate for the trailing twelve-month period, but exclusive of equity
capital raised at or prior to the Qualified Preferred Equity Closing Date). In
addition, (i) the Outstanding Amount would

 

-39- Loan Agreement



--------------------------------------------------------------------------------

be required to be redeemed concurrently with, and as a condition to, a change of
control of the Qualified Preferred Equity Vehicle or the Common Equity Holder
(other than a Qualified Preferred Equity Vehicle Change of Control), (ii) a
portion of the Outstanding Amount would be required to be redeemed concurrently
with the closing of the Approved Mezzanine Loan (if the Approved Mezzanine Loan
has not been made prior to the Qualified Preferred Equity Closing Date) or the
incurrence of any other indebtedness that is structurally senior to the
Preferred Units, in each case, equal to the lesser of (1) the net proceeds of
the newly incurred indebtedness and (2) the Outstanding Amount and (iii) the
Outstanding Amount or portion thereof may be required to be redeemed or repaid
upon other events as set forth in the Qualified Preferred Equity Sample
Documents.

(d) 100% of the Outstanding Amount would be required to be redeemed on the 90th
day (the “Preferred Maturity Date”) following the date not later than the Stated
Maturity Date.

(e) The Preferred Units would be fully redeemable (in part or in whole) at the
option of the Common Equity Holder at any time without premium or penalty on the
terms set forth in the Qualified Preferred Equity Sample Documents.

(f) All redemptions of the Preferred Units would be on a pro rata basis and
would require payment of any accrued and unpaid Monthly Return (to the next
payment date) on the units redeemed along with other amounts set forth in the
Qualified Preferred Equity Sample Documents.

“Qualified Preferred Equity Sample Documents” shall mean, collectively, (a) the
sample Amended and Restated Limited Liability Company Agreement attached hereto
as Exhibit D-1, (b) the sample Cash Management Agreement attached hereto as
Exhibit D-2, (c) the sample Bad Boy Guaranty attached hereto as Exhibit D-3,
(d) the sample Mandatory Redemption Guaranty attached hereto as Exhibit D-4 and
(e) the sample Environmental Indemnity Agreement attached hereto as Exhibit D-5.

“Qualified Preferred Equity Vehicle” means the holding company that indirectly
owns 100% of and Controls (i) Transferee Borrower and each Mezzanine Borrower in
connection with a Permitted Direct Assumption or (ii) Borrower, each Mezzanine
Borrower and Indirect Transferee in connection with a Permitted Indirect
Assumption.

“Qualified Preferred Equity Vehicle Change of Control” shall mean the Qualified
Preferred Equity Investor’s assumption of Control of the Qualified Preferred
Equity Vehicle in accordance with the organizational documents of the Qualified
Preferred Equity Vehicle.

“Qualified Transferee” shall mean a Person for whom Lender shall have received
evidence with respect to such Person and with respect to any other Person who
Controls such Person or who owns a direct or indirect equity interest in such
Person which equals or exceeds twenty percent (20%), that no such Person:
(1) has ever been convicted of a felony, has ever been indicted or convicted for
a Patriot Act Offense or is on any government list relating to OFAC and similar
matters, and the Patriot Act, OFAC and KYC searches obtained by Lender shall be
satisfactory to Lender, (2) has ever been the subject of a voluntary or
involuntary (to the extent the same has not been discharged) bankruptcy
proceeding or (3) has any material outstanding final non-appealable judgments
against such Person; provided, however, that with

 

-40- Loan Agreement



--------------------------------------------------------------------------------

respect to any bankruptcy search under clause (2) above with respect to any
Person that Controls or owns an interest in such Qualified Transferee, such
search shall be deemed satisfactory if it evidences that such Person is not
currently the subject of any bankruptcy proceeding and has not been subject to
any voluntary or involuntary bankruptcy proceeding in the past seven (7) years
(other than, in the case of an involuntary proceeding, as may have been
dismissed).

“Rating Agencies” shall mean, prior to a Securitization, any
nationally-recognized statistical rating organization (e.g. Standard & Poor’s
Ratings Services, Moody’s Investor Service, Inc., Fitch, Inc., DBRS, Inc. or any
successor thereto) that has been or will be engaged by Lender or its designees
in connection with, or in anticipation of, a Securitization, and following a
Securitization, each of the Rating Agencies that has issued a credit rating for
the Securities.

“Rating Agency Confirmation” shall mean a written affirmation from each of the
Rating Agencies that has issued a credit rating for the Securities that the
credit rating of such Securities by such Rating Agency immediately prior to the
occurrence of the event with respect to which such Rating Agency Confirmation is
sought will not be qualified, downgraded or withdrawn as a result of the
occurrence of such event, which affirmation may be granted or withheld in such
Rating Agency’s sole and absolute discretion.

“REAs” shall mean, collectively, those certain agreement(s) more particularly
described on Schedule VII attached hereto and made a part hereof, as the same
may be amended, restated, supplemented or otherwise modified from time to time
in accordance with the terms of this Agreement.

“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.

“Regulatory Change” shall mean any change after the date of this Agreement in
federal, state or foreign laws or regulations or the adoption or the making,
after such date, of any interpretations, directives or requests applying to
Lender, or any Person Controlling Lender or to a class of banks or companies
Controlling banks of or under any federal, state or foreign laws or regulations
(whether or not having the force of law) by any court or Governmental Authority
or monetary authority charged with the interpretation or administration thereof.

“Related Loan” shall mean a loan to an Affiliate of Borrower or any Guarantor or
secured by a Related Property, that is included in a Securitization with the
Loan, and any other loan that is cross-collateralized with the Loan.

“Related Property” shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”
within the meaning of the definition of Significant Obligor, to any Individual
Property.

“Release Amount Factor” shall mean the percentage by which the Original Loan
Allocated Loan Amount is multiplied to determine the Original Loan Release
Amount.

“Release Amount” shall mean, as to any Individual Property that is subject to a
release and associated partial prepayment of the Loan pursuant to Section 2.4
and Section 2.5.2, the product of (x) the Release Amount Percentage multiplied
by (y) the Allocated Loan Amount for such Individual Property.

 

-41- Loan Agreement



--------------------------------------------------------------------------------

“Release Amount Percentage” shall be, with respect to any Individual Property
that is subject to a release and associated partial prepayment of the Loan
pursuant to Section 2.4 and Section 2.5.2:

(a) 105% if the Original Loan Principal Balance (after giving effect to the
reduction of the Original Loan Principal Balance by the Original Loan Release
Amount for such Individual Property, assuming for purposes of this clause (a), a
Release Amount Factor of 105% is used to determine the Original Loan Release
Amount for such Individual Property) equals or exceeds a floor of $878,400,000
(the “First Floor Balance”);

(b) 110% if the Original Loan Principal Balance (after giving effect to the
reduction of the Original Loan Principal Balance by the Original Loan Release
Amount for such Individual Property, assuming for purposes of this clause (b) a
Release Amount Factor of 110% is used to determine the Original Loan Release
Amount for such Individual Property) is less than the First Floor Balance, but
equals or exceeds a floor of $829,600,000 (the “Second Floor Balance”);

(c) 115% if the Original Loan Principal Balance (after giving effect to the
reduction of the Original Loan Principal Balance by the Original Loan Release
Amount for such Individual Property, assuming for purposes of this clause (c) a
Release Amount Factor of 115% is used to determine the Original Loan Release
Amount for such Individual Property) is less than the Second Floor Balance but
equals or exceeds a floor of $780,800,000 (“Third Floor Balance”; each of the
First Floor Balance, Second Floor Balance and Third Floor Balance are sometimes
herein referred to as a “Floor Balance”); or

(d) 120% if the Original Loan Principal Balance (after giving effect to the
reduction of the Original Loan Principal Balance by the Original Loan Release
Amount for such Individual Property, assuming for purposes of this clause (d) a
Release Amount Factor of 120% is used to determine the Original Loan Release
Amount for such Individual Property) is less than the Third Floor Balance;

provided (this proviso, the “Straddle Proviso”), that if the Original Loan
Principal Balance is above a Floor Balance prior to prepayment of the Original
Loan Release Amount for such Individual Property (determined using the Release
Amount Percentage derived by application of the terms of clauses (a)-(d) above
and without giving effect to this Straddle Proviso), and after application of
such Original Loan Release Amount, the Original Loan Principal Balance would be
reduced below such Floor Balance (such Floor Balance a “Straddle Floor Balance”)
but not below the next lower Floor Balance (the “Next Lower Floor Balance”), the
Release Amount Percentage for such Individual Property then subject to release
(the “Straddle Property”) shall be a pro rata blended percentage, based upon the
following:

 

-42- Loan Agreement



--------------------------------------------------------------------------------

(i) the Original Loan Allocated Loan Amount for the Straddle Property shall be
divided for calculation purposes pursuant to this Straddle Proviso into two
hypothetical components, the first (the “First Hypothetical Component”) being
equal to the portion of such Original Loan Allocated Loan Amount which, when
multiplied by the Release Amount Percentage applicable (without giving effect to
this Straddle Proviso) if the Original Loan Principal Balance were higher than
the Straddle Floor Balance (but lower than the next higher Floor Balance, if
any) (the “Above Straddle Percentage”), would result (upon application of the
product of such multiplication of the First Hypothetical Component by the Above
Straddle Percentage in reduction of the Original Loan Principal Balance) in an
Original Loan Principal Balance equal to the Straddle Floor Balance, and the
second (the “Second Hypothetical Component” being equal to the Original Loan
Allocated Loan Amount for such Straddle Property less the First Hypothetical
Component;

(ii) the Second Hypothetical Component shall be assigned for calculation
purposes pursuant to this Straddle Proviso a Release Amount Percentage equal to
the Release Amount Percentage applicable (without giving effect to this Straddle
Proviso) if the Original Loan Principal Balance were less than the Straddle
Floor Balance and equal to or greater than the Next Lower Floor Balance (the
“Below Straddle Percentage”); and

(iii) the Release Amount Percentage for the Straddle Property shall be equal to
the sum of (A) the Above Straddle Percentage multiplied by a fraction, the
numerator of which is the First Hypothetical Component and the denominator of
which is the Original Loan Allocated Loan Amount for such Straddle Property plus
(B) the Below Straddle Percentage multiplied by a fraction, the numerator of
which is the Second Hypothetical Component and the denominator of which is the
Original Loan Allocated Loan Amount for such Straddle Property.

By way of example of the foregoing, if the Original Loan Principal Balance were
$840,600,000 immediately prior to the release of an Individual Property with an
Original Loan Allocated Loan Amount of $25,000,000, such Individual Property
would be a Straddle Property, to which this Straddle Proviso applies, and
(x) the First Hypothetical Component would be $10,000,000 (because $10,000,000
multiplied by an Above Straddle Percentage of 110% equals $11,000,000), which
when applied to reduce the Original Loan Principal Balance results in the
Original Loan Principal Balance equal to the Second Floor Balance, which is the
Straddle Floor Balance in this example, (y) the Second Hypothetical Component is
$15,000,000 (the $25,000,000 Original Loan Allocated Loan Amount minus the First
Hypothetical Component) and the Below Straddle Percentage is 115%, and (z) the
Release Amount Percentage is 113% (113% = (110% X $10,000,000/$25,000,000) +
(115% X $15,000,000/$25,000,000)).

“REMIC Opinion” shall mean, as to any matter, an opinion of nationally
recognized REMIC counsel as to the compliance of such matter with applicable
REMIC Requirements (which such opinion shall be, in form and substance and from
a provider, in each case, reasonably acceptable to Lender and acceptable to the
Rating Agencies).

“REMIC Requirements” shall mean any applicable legal requirements, as determined
under the Code, the regulations, revenue rulings, revenue procedures (such as
Rev. Proc. 2010-30) and other administrative, legislative and judicial guidance,
relating to the tax treatment of REMIC Trusts, including, without limitation,
the continued treatment of a Loan as a “qualified mortgage,” the continued
qualification of any REMIC Trust as a REMIC, the non-imposition of any tax on
any REMIC Trust, including without limitation the taxes on “prohibited
transactions”

 

-43- Loan Agreement



--------------------------------------------------------------------------------

and “contributions,” and any other constraints, rules or other regulations or
requirements relating to the servicing, modification or other similar matters
with respect to a REMIC-held mortgage Loan (or any portion thereof or interest
therein) that may exist or be promulgated under the Code.

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.

“Rents” shall mean all rents, rent equivalents, revenues from the rental of
rooms, guest suites, conference and banquet rooms, food and beverage facilities,
health clubs, spas or other amenities, telephone services, laundry, vending,
television and parking, moneys payable as damages or in lieu of rent or rent
equivalents, royalties (including, without limitation, all oil and gas or other
mineral royalties and bonuses), income, receivables, receipts, revenues,
deposits (including, without limitation, security, utility and other deposits),
accounts, cash, issues, profits, charges for services rendered, and other
consideration of whatever form or nature received by or paid to or for the
account of or benefit of Borrower or its agents or employees from any and all
sources arising from or attributable to the Properties, all other items of
revenue, receipts or other income as indentified in the Uniform System of
Accounts, current edition, and Insurance Proceeds, if any, from business
interruption or other loss of income insurance, but only to the extent Lender
elects to treat such Insurance Proceeds as business or rental interruption
Insurance Proceeds pursuant to Section 5.4(f) hereof.

“Repayment Date” shall mean the date of a prepayment of the Loan pursuant to the
provisions of Section 2.4 hereof.

“Replacement Interest Rate Cap Agreement” shall mean an interest rate cap
agreement from an Approved Counterparty with terms that are the same in all
material respects as the terms of the Interest Rate Cap Agreement except that
the same shall be effective as of (i) in connection with a replacement pursuant
to Section 2.6.3(c) or (ii) in connection with a replacement (or extension of
the then-existing Interest Rate Cap Agreement) in connection to an extension of
the Maturity Date pursuant to Section 2.7, the date required in Section 2.7;
provided that to the extent any such interest rate cap agreement does not meet
the foregoing requirements, a Replacement Interest Rate Cap Agreement shall be
such interest rate cap agreement approved in writing by Lender, and if the Loan
or any portion thereof is included in a Securitization, each of the Rating
Agencies with respect thereto.

“Reserve Funds” shall mean, collectively, all funds deposited by Borrower with
Lender or Deposit Bank pursuant to Article 6 of this Agreement, including, but
not limited to, the Insurance Funds, the Tax Funds, the Required Repair Funds,
the Casualty and Condemnation Funds, the FF&E Reserve Funds, the Ground Rent
Funds, the Scheduled PIP Reserve Funds and the Future PIP Reserve Funds.

“Restoration” shall mean the repair and restoration of any Individual Property
after a Casualty or Condemnation as nearly as possible to the condition such
Individual Property was in immediately prior to such Casualty or Condemnation,
with such alterations as may be reasonably approved by Lender.

 

-44- Loan Agreement



--------------------------------------------------------------------------------

“Restricted Payments” shall mean any payments to any Guarantor or any of its
respective Affiliates, or any payments of any “override” or “profit
participations”, asset management or incentive-based fees or expenses, or any
transition or termination fees, costs or expenses, or their equivalent;
provided, however, that “Restricted Payments” shall not include (i) any
Management Fees that are payable to any Manager (that is not an Affiliate of
Borrower) pursuant to any Management Agreement that has been approved by Lender
(including approval of any amendments thereto), (ii) any Base Management Fees
that are payable to any Manager that is an Affiliate of Borrower pursuant to any
Management Agreement that has been entered into in accordance with Section 4.14
(including any amendments thereto) (provided no Event of Default exists) or
(iii) any payments required to be made by the terms of the Loan Documents.

“Routine Capital Expenditures” shall mean routine and ordinary course
maintenance, repairs, alterations and replacements of or to the Properties, such
as exterior and interior painting, resurfacing of walls and floors, replacement
of wall, ceiling or floor coverings, replacement of bathroom fixtures (including
tubs and surrounds), replacement of lighting fixtures, minor wall demolition and
replacement to accommodate guest room or bathroom renovation and/or brand
required changes to lobbies, public spaces, guest rooms or bathrooms,
replacements of doors and frames, replacement of windows and frames, pool and
deck repairs, roof repairs and replacements, landscaping, resurfacing parking
areas and replacing folding walls, in each case that are capitalized under GAAP.
For the avoidance of doubt, “Routine Capital Expenditures” shall not include
expansion or “growth” projects or any Material Alteration.

“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.

“Scheduled Managers” shall mean the property management companies listed on
Schedule X hereto.

“Second Spread Maintenance Date” shall mean the Monthly Payment Date occurring
in May, 2015.

“Securitization Date” shall mean the “startup day,” within the meaning of
Section 860G(a)(9) of the Code, of a “real estate mortgage investment conduit,”
within the meaning of Section 860D of the Code, that holds all or any portion of
the Note.

“Securitization Vehicle” means each REMIC Trust or a Grantor Trust into which
all or a portion of the Loan has been transferred.

“Security Deposits” shall mean all security (whether cash, letters of credit or
otherwise) given to Borrower or any agent or Person acting on behalf of Borrower
in connection with any Leases.

“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.

“Special Purpose Bankruptcy Remote Entity” shall mean an entity that, at all
relevant times, has complied and will comply with the representations,
warranties and covenants set forth in Schedule V.

 

-45- Loan Agreement



--------------------------------------------------------------------------------

“Special Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Spread Maintenance Date” shall mean the First Spread Maintenance Date or the
Second Spread Maintenance Date, as applicable.

“Spread Maintenance Premium” shall mean, with respect to any payment or
prepayment of the principal of the Loan (or acceleration of the Loan), an amount
equal to the following:

(i) to the extent that such payment or prepayment reduces (or in the case of
accelerated amounts, would reduce if so applied) the Original Loan Principal
Balance to an amount that is equal to or greater than, but not less than,
$732,000,000, then zero; plus

(ii) to the extent that such payment or prepayment reduces (or in the case of
accelerated amounts, would reduce if so applied) the Original Loan Principal
Balance from an amount that is less than $732,000,000 to an amount that is equal
to or greater than, but not less than, $488,000,000, then an amount equal to the
product of the following: (A) the amount of the payment or prepayment of the
Loan (or the amount of the Loan so accelerated) satisfying and subject to this
paragraph (ii), multiplied by (B) the Component Spread(s) corresponding to the
applicable Component(s), multiplied by (C) a fraction (expressed as a
percentage), having a numerator equal to the number of months from the first day
of the Interest Period immediately following the Interest Period in which such
prepayment occurs (or the first day of the second Interest Period immediately
following the Interest Period in which such prepayment occurs if an Interest
Shortfall is paid pursuant to Section 2.4.6(a)(ii)) through the last day of the
Interest Period during which the First Spread Maintenance Date occurs, and
having a denominator equal to twelve (12) (provided that in no event will any
Spread Maintenance Premium be due under this paragraph (ii) with respect to a
payment or prepayment of the Loan (or acceleration of the Loan) occurring on or
after the First Spread Maintenance Date); plus

(iii) to the extent that such payment or prepayment reduces (or in the case of
accelerated amounts, would reduce if so applied) the Original Loan Principal
Balance from an amount that is less than $488,000,000 to any lower amount, then
an amount equal to the product of the following: (A) the amount of the payment
or prepayment of the Loan (or the amount of the Loan so accelerated) satisfying
this paragraph (iii), multiplied by (B) the Component Spread(s) corresponding to
the applicable Component(s), multiplied by (C) a fraction (expressed as a
percentage), having a numerator equal to the number of months from the first day
of the Interest Period immediately following the Interest Period in which such
prepayment occurs (or the first day of the second Interest Period immediately
following the Interest Period in which such prepayment occurs if an Interest
Shortfall is paid pursuant to Section 2.4.6(a)(ii)) through the last day of the
Interest Period during which the Second Spread Maintenance Date occurs, and
having a denominator equal to twelve (12) (provided that in no event will any
Spread Maintenance Premium be due under this paragraph (iii) with respect to a
payment or prepayment of the Loan (or acceleration of the Loan) occurring on or
after the Second Spread Maintenance Date).

For purposes of calculating the amounts in paragraphs (ii) and (iii) above, the
payment or prepayment of the Loan (or the amount of the Loan accelerated) will
be deemed to have been applied in reduction of the outstanding principal
balances of the Components of the Loan in accordance with Section 2.4.2(d), and
each Component Spread will be used in clauses (ii)(B) and

 

-46- Loan Agreement



--------------------------------------------------------------------------------

(iii)(B) above to the extent that the outstanding principal balance of the
corresponding Component has been reduced by such deemed application in
accordance with Section 2.4.2(d). The total Spread Maintenance Premium shall be
the sum of the Spread Maintenance Premium for each of the Components. All Spread
Maintenance Premium payments hereunder shall be deemed to be earned by Lender
upon the funding of the Loan. Notwithstanding anything herein to the contrary,
in no event shall any Spread Maintenance Premium be payable with respect to any
period for which interest is required to be paid (and is actually paid)
hereunder in connection with the payment or prepayment giving rise to the
foregoing calculation, or for any period for which interest has actually been
paid.

“Star Report” shall mean the report which is produced by Smith Travel Research
(or, if Smith Travel Research no longer is in existence at any time during the
Term, the substantially similar report of the successor of Smith Travel Research
or such other industry resource that is equally as reputable as Smith Travel
Research will be substituted, in order to obtain substantially the same result
as would be obtained if Smith Travel Research had not ceased to be in existence)
which assesses and compares the performance of hotels within a selected
competitive set and includes comparisons of revenues per available room, average
daily rates and occupancy rates.

“State” shall mean New York State.

“Strike Price” shall mean the actual “strike price” of the Interest Rate Cap
Agreement or any Replacement Interest Rate Cap Agreement, which shall never
exceed the applicable Maximum Strike Price.

“Surveys” shall mean the surveys of each Individual Property prepared by a
surveyor licensed in the state in which each Individual Property is located and
reasonably satisfactory to Lender and the company or companies issuing the
Title Insurance Policy, and containing a certification of such surveyor
reasonably satisfactory to Lender.

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Properties, any Individual Property or part thereof, together with
all interest and penalties thereon. For the avoidance of doubt, “Taxes” shall
not include income, branch profits, franchise, sales, hotel room occupancy
taxes, commercial rent or occupancy taxes and other similar charges, taxes or
expenses.

“Tenant” shall mean any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of an Individual Property.

“Term” shall mean the entire term of this Agreement, which shall expire upon
repayment in full of the Debt.

“Title Insurance Policy” shall mean, with respect to each Individual Property,
an ALTA mortgagee title insurance policy in the form acceptable to Lender issued
with respect to such Individual Property and insuring the Lien of the Mortgage
encumbering such Individual Property.

“TRIPRA” shall mean the Terrorism Risk Insurance Program Reauthorization Act of
2002 or any extension, renewal or replacement thereof.

 

-47- Loan Agreement



--------------------------------------------------------------------------------

“Trigger Period” shall commence upon (i) the occurrence of an Event of Default,
(ii) the occurrence of a Mezzanine Loan Default or (iii) the commencement of a
Low Cash Flow Trigger Period; and shall end if, (A) with respect to a Trigger
Period continuing pursuant to clause (i), the Event of Default commencing the
Trigger Period either (1) was a Qualified Release Property Default and has been
cured by the release of the applicable Individual Property and associated
partial prepayment of the Loan in accordance with, and within the time period
provided in, Section 2.5.2 hereof, or (2) has been waived in writing by Lender
(and no other Event of Default is then continuing), (B) with respect to a
Trigger Period continuing pursuant to clause (ii), the Mezzanine Loan Default
commencing the Trigger Period either (1) was a “Qualified Release Property
Default” under the applicable Mezzanine Loan Documents and has been cured by the
release of the applicable Individual Property and associated partial prepayment
of the applicable Mezzanine Loan in accordance with, and within the time period
provided in, Section 2.5.2 of the applicable Mezzanine Loan Agreement, or
(2) has been waived in writing by the applicable Mezzanine Lender, and a copy of
such written waiver shall have been delivered by the applicable Mezzanine Lender
to Lender (and no other Mezzanine Loan Default is then continuing) or (C) with
respect to a Trigger Period continuing due to clause (iii), the Low Cash Flow
Trigger Period has ended pursuant to the terms hereof.

“Trustee” shall mean any trustee holding the Loan in a Securitization.

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State (with respect to fixtures), the State of New York or the
state in which any of the Cash Management Accounts are located, as the case may
be.

“Underperforming Individual Property” shall mean any Individual Property (a) for
which the Franchise Agreement has been terminated by the applicable Franchisor
prior to the contractual maturity date on an involuntary basis or (b) for which,
at the time of determination, the “extended-stay” or “select-service” hotel
located on such Individual Property has an annual STR RevPAR Index that is less
than 85% of such hotel’s STR RevPAR Index for 2013 assuming the subject hotel’s
STR “comp set” has not changed from 2013 to the year for which underperformance
is being measured. Notwithstanding the foregoing, an Individual Property on
which an “extended-stay” or “select-service” hotel is located shall not be
considered an Underperforming Individual Property if, at such time of
determination, (1) the hotel in question experienced a major Casualty that did
not affect the market generally, or (2) the hotel in question achieved a
year-over-year NOI increase of 10% or more. If, at the time of determination, a
particular hotel has a different STR comp set than it did in 2013, the
percentage hurdle of 85% shall be decreased by 3% for each hotel added to the
comp set irrespective of any deletions therefrom. Exceptions (1) and (2) apply
in all cases.

“Underwritten Net Cash Flow” shall mean the aggregate Net Operating Income for
all of the Properties for the twelve (12) month period immediately preceding the
date of determination (including, without duplication, as “Operating Expenses”
during such twelve (12) month period, for the purposes of determining Net
Operating Income, (i) deemed contributions to the FF&E Reserve Account equal to
four percent (4%) of aggregate Adjusted Operating Income (excluding, for the
avoidance of doubt, all Hotel Taxes) for the Properties for such period and
(ii) the greater of (x) three percent (3%) of aggregate Adjusted Operating
Income (excluding, for the avoidance of doubt, all Hotel Taxes) for the
Properties for such period, notwithstanding the fact that the actual amount paid
as Management Fees under the Management Agreements during such twelve (12) month
period may have been less than that amount, and (y) the actual amount of
Management Fees paid under the Management Agreements during such twelve
(12) month period (without duplication of any expense reimbursements or
pass-through expenses that are already included as Operating Expenses)).

 

-48- Loan Agreement



--------------------------------------------------------------------------------

“Uniform System of Accounts” shall mean the most recent edition of the Uniform
System of Accounts for Hotels, as adopted by the American Hotel and Motel
Association, as from time to time amended.

“U.S. Obligations” shall mean securities evidencing an obligation to timely pay
principal and/or interest in a full and timely manner that are (i) direct
obligations of the United States of America for the payment of which its full
faith and credit is pledged, and (ii) not subject to prepayment, call or early
redemption.

“Waste” shall mean any material abuse or, other than demolition in connection
with a Restoration or Alteration conducted in accordance with the Loan
Documents, destructive use of any Individual Property.

“Whitehall” shall mean collectively, Whitehall Global Real Estate Fund and
Whitehall Parallel Global Real Estate Fund.

“Whitehall Parallel Global Real Estate Fund” shall mean Whitehall Parallel
Global Real Estate Limited Partnership 2007, a Delaware limited partnership.

“Whitehall Global Real Estate Fund” shall mean Whitehall Street Global Real
Estate Limited Partnership 2007, a Delaware limited partnership.

Section 1.2 Index of Other Definitions. the following terms are defined in the
sections or Loan Documents as indicated below:

“Accounts”—6.1

“Acquired Ground Lease”—Schedule V

“Acquisition Costs” – Section 1.1—Definition of Qualified Preferred Equity
Maximum Amount

“Act”—Schedule V

“ADA Repairs”—6.2.1

“Advance Booking Agreement” – Section 1.1—Definition of Advance Deposits

“Agreement”—Introductory Paragraph

“Approved Annual Budget”—4.9.5

“Approved Excess Operating Expense”—4.9.6

“Approved Flagging Budget” – Section 1.1—Definition of Approved Future PIP
Expenses

“Approved Monthly BI Expenses” – 5.4(f)

“Approved Scheduled PIP Budget” – Section 1.1—Definition of Approved Scheduled
PIP Expenses

“Assumption Agreement”—7.1(a)

“Available Cash”—6.11

“Borrower”—Introductory Paragraph

“Borrower’s Recourse Liabilities”—10.1

“Broker”—10.19

“Cash Collateral Account”—6.10

“Cash Collateral Funds”—6.10

 

-49- Loan Agreement



--------------------------------------------------------------------------------

“Cash Management Accounts”—6.12

“Casualty”—5.2

“Casualty and Condemnation Account”—6.9

“Casualty and Condemnation Funds”—6.9

“Casualty Consultant”—5.4(b)(iii)

“Casualty Retainage”—5.4(b)(iv)

“Cause”—Schedule V

“Change of Control Flagging Costs”—4.34(e)

“Committee” – Schedule V

“Common Equity Holder” – Section 1.1—Definition of Qualified Preferred Equity
Preliminary Indicative Terms

“Condemnation Proceeds”—5.4(b)

“Confidential Furnished Financial Information” – 9.5

“Counterparty Opinion”—2.6.3

“Debt Service Account”—Cash Management Agreement

“Disclosure Document”—9.2(a)

“Disposition Conditions” – 4.2

“Due Date” – 6.3.1

“Easements”—3.1.11

“Embargoed Person”—4.32(b)

“Equipment” – Mortgage

“ERISA”—4.31

“Event of Default”—8.1

“Excess Operating Expenses” – 4.9.6

“Exchange Act”—9.2(a)

“Exchange Act Filing”—9.1(d)

“Existing Qualified Equityholder”—7.2(j)

“Expiring Franchise Agreements” – 4.34(c)

“Extraordinary Operating Expense”—4.9.6

“FF&E Reserve Account”—6.8.1

“FF&E Reserve Funds”—6.8.1

“FF&E Work”—6.8.1

“First Extended Maturity Date”—2.7.1

“First Extended Term”—2.7.1

“First Extension Notice”—2.7.1

“First Extension Option”—2.7.1

“Fixtures” – Mortgage

“Flagging Costs”—4.34(e)

“Furnished Information” – 9.5

“Future PIP Reserve Account” – Section 6.6.1

“Future PIP Reserve Funds” – Section 6.6.1

“Grace I” – 7.2(e)

“Ground Rent Account”—6.7.1

“Ground Rent Funds”—6.7.1

“Holdco” – 4.9.2(a)

“Immaterial Transfers” – 4.2

“Immediate Low Cash Flow Trigger Cure” – Section 1.1—Definition of Low Cash Flow
Trigger Period

 

-50- Loan Agreement



--------------------------------------------------------------------------------

“Impaired Individual Property” – 2.4.4(b)

“Impaired Individual Property Prepayment” – 2.4.4(b)

“Impaired Individual Property Prepayment Conditions” – 2.4.4(b)

“Impaired Individual Property Release Amount” – 2.4.4(b)

“Impaired Individual Property Release Conditions” 2.5.3

“Improvements” – Mortgage

“Increased Costs” —2.8.1

“Indemnified Liabilities”—4.30

“Independent Director”—Schedule V

“Independent Manager” – Schedule V

“Indirect Transferee”—7.1(b)

“Initial Interest Period”—2.3.1

“Insurance Account”—6.4.1

“Insurance Funds”—6.4.1

“Insurance Premiums”—5.1.1(b)

“Intellectual Property”—3.1.33

“Interest Period”—2.3.2

“Interest Shortfall”—2.4.6

“Lender”—Introductory Paragraph

“Lender Group”—9.2(b)

“Liabilities”—9.2(b)

“Licenses”—3.1.9

“Manager’s Expenses” – 6.1

“Material Action”—Schedule V

“Material Adverse Effect” – 4.2

“Material Lease” – 4.1.11

“Mezzanine Remaining Net Proceeds Amount” – 2.4.4(a)

“Minority Holder” – 7.2(e)

“Monthly Return” – Section 1.1—Definition of Qualified Preferred Equity
Preliminary Indicative Terms

“Nationally Recognized Service Company”—Schedule V

“Net Impaired Individual Property Release Amount” – 2.4.4(b)

“Net Proceeds”—5.4(b)

“Net Proceeds Deficiency”—5.4(b)(vi)

“Net Proceeds Principal Prepayment” – 2.4.4(a)

“Net Remaining Proceeds” – 2.4.4(a)

“New Mezzanine Loan”—9.3.2

“New Mezzanine Loan Borrower”—9.3.2

“Note” – 2.1.4

“Note A-1” – 2.1.4

“Note A-2” – 2.1.4

“Notice”—10.6

“Original Amount” – Section 1.1—Definition of Qualified Preferred Equity
Preliminary Indicative Terms

“Other Exculpated Party” – 10.1

“Other Taxes”—2.8.3

“Outstanding Amount” – Section 1.1—Definition of Qualified Preferred Equity
Preliminary Indicative Terms

 

-51- Loan Agreement



--------------------------------------------------------------------------------

“Participant Register” – 10.30(b)

“Permitted Direct Assumption”—7.1(a)

“Permitted Indirect Assumption”—7.1(b)

“Permitted Indebtedness”—4.21

“Permitted Investments”—Cash Management Agreement

“Permitted Transfer”—7.2

“Policies”—5.1.1(b)

“Pre-Approved Revisions” – 4.14.2(b)

“Preferred Guaranty” – 7.2(k)(vi)

“Preferred Maturity Date” – Section 1.1—Definition of Qualified Preferred Equity
Preliminary Indicative Terms

“Preferred Trigger Event” – Section 1.1—Definition of Qualified Preferred Equity
Preliminary Indicative Terms

“Preferred Units” – Section 1.1—Definition of Qualified Preferred Equity
Preliminary Indicative Terms

“QEH Replacement Guarantor”—7.2(j)(iii)

“QEH Transferee”—7.2(j)

“Qualified Preferred Equity Recognition Agreement” – 7.1(a)

“Qualified Preferred Equity Vehicle Change of Control Notice” – 7.2(k)(iii)

“Qualified Release Property Default” – 2.5.2

“Rate Cap Collateral”—2.6.2

“Register” – 10.30(a)

“Release Conditions” – 2.5.2

“Release Property” – 2.5.2

“Replacement Guarantor”—7.1(a)

“Required Records”—4.9.7

“Required Repairs Account”—6.2.1

“Required Repairs Funds”—6.2.1

“Required Repairs”—6.2.1

“Resizing” – 9.3.1

“Review Waiver”—10.3(b)

“Scheduled PIP” – 3.1.38

“Scheduled PIP Reserve Account” – Section 6.5.1

“Scheduled PIP Reserve Funds” – Section 6.5.1

“Second Extended Maturity Date”—2.7.1

“Second Extended Term”—2.7.1

“Second Extension Notice”—2.7.1

“Second Extension Option”—2.7.1

“Secondary Market Transaction”—9.1(a)

“Securities”—9.1(a)

“Securities Act—9.2(a)

“Securitization”—9.1(a)

“Servicer”—10.21

“Servicing Agreement”—10.21

“Sole Member” – Schedule V

“SPC Party”—Schedule V

“Special Member”—Schedule V

“Springing Recourse Event”—10.1

 

-52- Loan Agreement



--------------------------------------------------------------------------------

“Stated Maturity Date” – Section 1.1—Definition of Maturity Date

“Substitute Guarantor”—7.2(h)

“Succeeding Interest Period”—2.4.6

“Summary Financial Information”

“Tax Account”—6.3.1

“Tax Funds”—6.3.1

“Third Extended Maturity Date”—2.7.1

“Third Extended Term”—2.7.1

“Third Extension Notice”—2.7.1

“Third Extension Option”—2.7.1

“Transfer”—4.2

“Transferee Borrower”—7.1(a)

“Underperforming Replacement” – 4.14.2(c)

“Underwriter Group”—9.2(b)

“Updated Information”—9.1(b)(i)

Section 1.3 Principles of Construction. All references to sections and schedules
are to sections and schedules in or to this Agreement unless otherwise
specified. Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement or any other
Loan Document shall refer to this Agreement or such other Loan Document as a
whole and not to any particular provision hereof or thereof. When used in this
Agreement or any other Loan Document, the word “including” shall mean “including
but not limited to”. Unless otherwise specified, all meanings attributed to
defined terms herein shall be equally applicable to both the singular and plural
forms of the terms so defined.

ARTICLE 2

THE LOAN

Section 2.1 The Loan.

2.1.1 Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth herein, Lender shall make the Loan to Borrower and Borrower shall
accept the Loan from Lender on the Closing Date.

2.1.2 Components of the Loan. For purposes of the computation of the interest
accrued on the Loan from time to time and certain other computations set forth
herein, the Loan shall be divided into multiple components designated as
“Component A”, “Component B”, “Component C”, “Component D”, “Component E” and
“Component F”. The following table sets forth the initial principal amount of
each such Component.

 

Component

   Initial Principal Amount  

Component A

   $ 286,450,000   

Component B

   $ 104,400,000   

Component C

   $ 77,600,000   

Component D

   $ 111,800,000   

Component E

   $ 170,940,000   

Component F

   $ 113,810,000   

 

   -53-    Loan Agreement



--------------------------------------------------------------------------------

2.1.3 Single Disbursement to Borrower. Borrower shall receive only one borrowing
hereunder in respect of the Loan and any amount borrowed and repaid hereunder in
respect of the Loan may not be reborrowed.

2.1.4 The Note. The Loan shall be evidenced by (a) that certain Promissory Note
A-1 of even date herewith, in the stated principal amount of Five Hundred
Nineteen Million and No/100 Dollars ($519,000,000) executed by Borrower and
payable to Lender (as the same may hereafter be amended, supplemented, restated,
increased, extended or consolidated from time to time, “Note A-1”), and (b) that
certain Promissory Note A-2 of even date herewith, in the stated principal
amount of Three Hundred Forty-Six Million and No/100 Dollars ($346,000,000)
executed by Borrower and payable to Lender (as the same may hereafter be
amended, supplemented, restated, increased, extended or consolidated from time
to time, “Note A-2”; and together with the Note A-1, the “Note”), in the
aggregate, in evidence of the Loan, and shall be repaid in accordance with the
terms of this Agreement, the Note and the other Loan Documents.

2.1.5 Use of Proceeds. Borrower shall use proceeds of the Loan to (i) pay and
discharge any existing mortgage and mezzanine loans secured directly or
indirectly by the Properties including, without limitation, the Prior Loans,
(ii) pay all past-due Taxes, Insurance Premiums and Other Charges, if any, in
respect of the Properties, (iii) make initial deposits of the Reserve Funds,
(iv) pay costs and expenses incurred in connection with the closing of the Loan,
and (v) to the extent any proceeds remain after satisfying clauses (i) through
(iv) above, for such lawful purpose as Borrower shall designate.

Section 2.2 Interest Rate.

2.2.1 Interest Rate.

(a) Subject to the terms and conditions of this Section, each Component of the
Loan shall accrue interest throughout the Term at the Interest Rate applicable
to such Component during each Interest Period. The total interest accrued under
the Loan shall be the sum of the interest accrued on each of the Components.
Borrower shall pay to Lender on each Monthly Payment Date the interest accrued
or to be accrued on the Loan for the related Interest Period.

(b) Subject to the terms and conditions hereof, the Loan shall be a LIBOR Loan.
In the event that Lender shall have determined (which determination shall be
conclusive and binding upon Borrower absent manifest error) that by reason of
circumstances affecting the interbank Eurodollar market, adequate and reasonable
means do not exist for ascertaining LIBOR, then Lender shall forthwith give
notice by telephone of such determination, confirmed in writing, to Borrower at
least one (1) day prior to the next succeeding Interest Determination Date. If
such notice is given, the Loan shall be converted, as of the first day of the
next succeeding Interest Period, to a Prime Rate Loan. Notwithstanding any
provision of this Agreement to the contrary, in no event shall Borrower have the
right to convert a LIBOR Loan to a Prime Rate Loan.

(c) If, pursuant to the terms hereof, the Loan has been converted to a Prime
Rate Loan and Lender shall determine (which determination shall be conclusive
and binding upon Borrower absent manifest error) that the event(s) or
circumstance(s) which resulted in such

 

-54- Loan Agreement



--------------------------------------------------------------------------------

conversion shall no longer be applicable, Lender shall give notice by telephone
of such determination, confirmed in writing, to Borrower at least one (1) day
prior to the next succeeding Interest Determination Date. If such notice is
given, the Loan shall be converted, as of the first day of the next succeeding
Interest Period, to a LIBOR Loan. Notwithstanding any provision of this
Agreement to the contrary, in no event shall Borrower have the right to convert
a Prime Rate Loan to a LIBOR Loan.

(d) If the adoption of any requirement of law or any change therein or in the
interpretation or application thereof, shall hereafter make it unlawful for
Lender to maintain a LIBOR Loan as contemplated hereunder, (i) the obligation of
Lender hereunder to make or maintain a LIBOR Loan or to convert a Prime Rate
Loan to a LIBOR Loan shall be canceled forthwith and (ii) any outstanding LIBOR
Loan shall be converted automatically to a Prime Rate Loan on the first day of
the next succeeding Interest Period, or upon such earlier date as may required
by law.

2.2.2 Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the outstanding principal balance of each
Component and, to the extent not prohibited by applicable law, all other
portions of the Debt, shall accrue interest at the applicable Default Rate,
calculated from the date such payment was due or, if later, such Default shall
have occurred without regard to any grace or cure periods contained herein.
Interest at the Default Rate shall be paid immediately upon demand, which demand
may be made as frequently as Lender shall elect, to the extent not prohibited by
applicable law.

2.2.3 Interest Calculation. Interest on the outstanding principal balance of
each Component shall be calculated by multiplying (A) the actual number of days
elapsed in the period for which the calculation is being made by (B) a daily
rate based on a three hundred sixty (360) day year (that is, the Interest Rate
applicable to such Component expressed as an annual rate divided by 360) by
(C) the outstanding principal balance of such Component. The accrual period for
calculating interest due on each Monthly Payment Date shall be the Interest
Period in which such Monthly Payment Date occurs.

2.2.4 Usury Savings. This Agreement and the other Loan Documents are subject to
the express condition that at no time shall Borrower be required to pay interest
on the Outstanding Principal Balance at a rate which could subject Lender to
either civil or criminal liability as a result of being in excess of the Maximum
Legal Rate. If by the terms of this Agreement or the other Loan Documents,
Borrower is at any time required or obligated to pay interest on the Outstanding
Principal Balance at a rate in excess of the Maximum Legal Rate, the Interest
Rate shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate from time to time in effect and applicable to the Loan for so long as
the Loan is outstanding.

 

-55- Loan Agreement



--------------------------------------------------------------------------------

Section 2.3 Loan Payments.

2.3.1 Payments. On the date hereof, Borrower shall pay interest on the
outstanding principal balance of each Component from and including the Closing
Date through and including May 7, 2014 (the “Initial Interest Period”). On
June 1, 2014 and on each Monthly Payment Date thereafter, up to and including
the Maturity Date, Borrower shall make a payment to Lender of interest equal to
the Monthly Debt Service Payment Amount. Unless otherwise elected by Lender,
provided no Event of Default then exists, the Monthly Debt Service Payment
Amount shall be applied (A) first, to the payment of interest then due and
payable on Component A, (B) second, to the payment of interest then due and
payable on Component B, (C) Third, to the payment of interest then due and
payable on Component C, (D) fourth, to the payment of interest then due and
payable on Component D, (E) fifth, to the payment of interest then due and
payable on Component E and (F) sixth, to the payment of interest then due and
payable on Component F. Borrower shall also pay to Lender all amounts required
in respect of Reserve Funds as set forth in Article 6 hereof.

2.3.2 Payments Generally. After the Initial Interest Period, each interest
accrual period thereafter (each, an “Interest Period”) shall commence on the
eighth (8th) day of each calendar month during the Term and shall end on and
include the seventh (7th) day of the next occurring calendar month; provided,
that in the event that the Lender elects to reset LIBOR as provided in the
definition of the term “Interest Determination Date,” (i) the Interest Period
then in effect shall end on (and include) the calendar day prior to the
Securitization Date and (ii) a new Interest Period shall commence on the
Securitization Date and shall end on (and include) the next seventh (7th) day of
a calendar month to occur. For purposes of making payments hereunder, but not
for purposes of calculating Interest Periods, if the Monthly Payment Date is not
a Business Day, then amounts due on such date shall be due on the immediately
preceding Business Day. Lender shall have the right from time to time, in its
reasonable discretion, upon not less than ten (10) days prior written notice to
Borrower, to change the Monthly Payment Date to a different calendar day and, if
requested by Lender, Borrower shall promptly execute an amendment to this
Agreement to evidence such change; provided, however, that if Lender shall have
elected to change the Monthly Payment Date as aforesaid, Lender shall have the
option, but not the obligation, to adjust the Interest Period and the Interest
Determination Date accordingly. With respect to payments of principal due on any
Component on the Maturity Date, interest shall be payable at the Interest Rate,
through and including the last day of the Interest Period in which the Maturity
Date occurs. All amounts due pursuant to this Agreement and the other Loan
Documents shall be payable without setoff, counterclaim, defense or any other
deduction whatsoever other than as provided in Section 2.8.

2.3.3 Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the Outstanding Principal Balance, all accrued and unpaid interest and all
other amounts due hereunder and under the Note, the Mortgage and the other Loan
Documents.

2.3.4 Late Payment Charge. If any principal, interest or any other sum due under
the Loan Documents (other than the Outstanding Principal Balance due and payable
on the Maturity Date) is not paid by Borrower within three (3) days of the date
on which it is due (or if such third (3rd) day is not a Business Day, then the
immediately preceding Business Day), Borrower shall pay to Lender upon demand an
amount equal to the lesser of four percent (4%) of such unpaid sum or the
maximum amount permitted by applicable law in order to defray the expense
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of such delinquent payment. Any such
amount shall be secured by the Mortgage and the other Loan Documents to the
extent permitted by law.

 

-56- Loan Agreement



--------------------------------------------------------------------------------

2.3.5 Method and Place of Payment.

(a) Except as otherwise specifically provided herein, all payments and
prepayments under this Agreement and the Note shall be made to Lender not later
than 2:00 p.m., New York City time, on the date when due and shall be made in
lawful money of the United States of America in immediately available funds at
Lender’s office or at such other place as Lender shall from time to time
designate, and any funds received by Lender after such time shall, for all
purposes hereof, be deemed to have been paid on the next succeeding Business
Day.

(b) Whenever any payment to be made hereunder or under any other Loan Document
shall be stated to be due on a day which is not a Business Day, the due date
thereof shall be the immediately preceding Business Day.

(c) All payments required to be made by Borrower hereunder or under the Note or
the other Loan Documents shall be made irrespective of, and without deduction
for, any setoff, claim or counterclaim and shall be made irrespective of any
defense thereto.

Section 2.4 Prepayments.

2.4.1 Prepayments. Borrower shall have the right to prepay the Loan in whole or
in part at any time prior to the Stated Maturity Date, so long as each such
prepayment is made in accordance with the terms of this Agreement.

2.4.2 Voluntary Prepayments.

(a) Borrower may prepay, in accordance with paragraph (d) below, all or any
portion of the Outstanding Principal Balance on any Business Day, provided that
the following conditions are satisfied: (i) no Event of Default shall have
occurred and be continuing; (ii) Borrower shall timely deliver to Lender a
Prepayment Notice; (iii) each Mezzanine Borrower shall concurrently make a
prepayment of the outstanding principal balance of the applicable Mezzanine
Loan, and shall otherwise satisfy the applicable conditions in the Mezzanine
Loan Documents with respect to such prepayment (as evidenced by an Officer’s
Certificate and the delivery to Lender of a copy of a payoff letter from the
applicable Mezzanine Lender); (iv) Borrower shall comply with the provisions and
pay to Lender the applicable amounts set forth in Section 2.4.6 and (v) if
Borrower is prepaying the entire Outstanding Principal Balance, then Borrower
shall also pay to Lender (without duplication of amounts paid under
Section 2.4.6) any and all other amounts outstanding under the Note, this
Agreement, and any of the other Loan Documents. The aggregate amount prepaid by
Borrower under this paragraph (a) and concurrently by Mezzanine Borrowers under
the Mezzanine Loan Documents shall be allocated among the Loan and the Mezzanine
Loans pro rata in accordance with their respective outstanding principal
balances immediately prior to such prepayments.

(b) On any Business Day, Borrower may prepay, in accordance with paragraph
(d) below, the Loan in part in connection with the release of one or more
Individual Properties in accordance with Section 2.5.2 hereof, provided that the
following conditions are satisfied: (i) Borrower shall timely deliver to Lender
a Prepayment Notice, (ii) the release of such Individual Property(ies) shall
occur simultaneously with such prepayment, (iii) the applicable conditions in
the Mezzanine Loan Documents with respect to concurrent prepayments of the
Mezzanine Loans by Mezzanine Borrowers shall have been satisfied (as evidenced
by an Officer’s Certificate and the delivery to Lender of a copy of a payoff
letter from the applicable Mezzanine Lender) and (iv) the Release Conditions
shall have been satisfied in connection therewith.

 

-57- Loan Agreement



--------------------------------------------------------------------------------

(c) If (i) a Low Cash Flow Trigger Period exists, (ii) Borrower makes a
prepayment of the Outstanding Principal Balance hereunder in accordance with
paragraph (a) above (other than clause (ii) thereof) (which may be made by using
funds in the Cash Collateral Account), and each Mezzanine Borrower concurrently
makes a prepayment of the applicable Mezzanine Loan in accordance with paragraph
(a) above, (iii) such prepayments are made on or before the twentieth
(20th) Business Day after the commencement of such Low Cash Flow Trigger Period
(and upon at least two (2) Business Days prior written notice) and (iv) the
aggregate amount prepaid by Borrower under this paragraph (c) and concurrently
by Mezzanine Borrowers under the Mezzanine Loan Documents is equal to or greater
than the amount that is required to increase the Debt Yield to the Debt Yield
Cure Level (and, after the Approved Mezzanine Closing Date, to increase the
Aggregate Debt Yield to the Aggregate Debt Yield Cure Level), then such Low Cash
Flow Trigger Period will immediately end.

(d) Prepayments of principal of the Loan made pursuant to this Section 2.4.2
shall be applied to the Loan (i) first, to Component A until the outstanding
principal balance of Component A is reduced to zero, (ii) second, to Component B
until the outstanding principal balance of Component B is reduced to zero,
(iii) third, to Component C until the outstanding principal balance of Component
C is reduced to zero, (iv) fourth, to Component D until the outstanding
principal balance of Component D is reduced to zero, (v) fifth, to Component E
until the outstanding principal balance of Component E is reduced to zero and
(vi) sixth, to Component F until the outstanding principal balance of Component
F is reduced to zero.

2.4.3 No Prepayment of Mezzanine Debt. No Mezzanine Loan may be prepaid, in
whole or in part, and Borrower shall not cause, suffer or permit any such
prepayment, unless the Debt has been (or is simultaneously being) paid in full,
or except as expressly permitted pursuant to Sections 2.4.2, 2.4.4, 2.5.2 and
2.5.3 of this Agreement (for which the conditions and requirements set forth in
such Section have been fully satisfied in connection with such prepayment) and
pursuant to the terms of the Mezzanine Loan Agreement in effect as of the date
hereof.

2.4.4 Mandatory Prepayments; Option to Prepay Balance.

(a) If Lender is not obligated to make Net Proceeds available to Borrower for
Restoration, on the next occurring Monthly Payment Date following the date on
which (i) Lender actually receives any Net Proceeds, and (ii) Lender has
determined that such Net Proceeds shall not be made available for Restoration,
Borrower shall apply or authorize Lender to apply (and Lender may apply
notwithstanding any failure by Borrower to provide such authorization) the full
amount of such Net Proceeds in accordance with this Section 2.4.4. Except during
an Event of Default, such Net Proceeds shall be applied by Lender as follows in
the following order of priority: First, to all amounts (other than principal and
interest) then due and payable under the Loan Documents, including any costs and
expenses of Lender in connection with such prepayment (but subject to
Section 2.4.6(c)); Second; an amount equal to accrued and unpaid interest at the
Interest Rate through the last day of the Interest Period in which the
application of Net Proceeds occurs, notwithstanding that such Interest Period
extends beyond the date of such application; and Third, to principal on the Loan
up to the Impaired Individual Property Release

 

-58- Loan Agreement



--------------------------------------------------------------------------------

Amount in accordance with Section 2.4.4(c) below (the portion of the Net
Proceeds applied to the principal amount of the Loan, the “Net Proceeds
Principal Prepayment”; any remaining Net Proceeds after the foregoing
applications pursuant to this sentence, the “Remaining Net Proceeds”).
Notwithstanding anything herein to the contrary, so long as no Event of Default
is continuing, no Spread Maintenance Premiums or other prepayment premium,
penalty or fee shall be due in connection with any prepayment made pursuant to
this Section 2.4.4(a). Provided no Event of Default is continuing, Remaining Net
Proceeds shall be disbursed, as deemed equity distributions, to the applicable
Mezzanine Lender(s) for application to the payment of the Mezzanine Impaired
Individual Property Release Amount(s) and the other amounts owing under the
related Mezzanine Loan(s) under the related Mezzanine Loan Agreement(s) in
connection therewith (the “Mezzanine Remaining Net Proceeds Amount” with respect
to each such Mezzanine Loan) first to the holder of any New Mezzanine Loan (if
any) up to the Mezzanine Remaining Net Proceeds Amount for the New Mezzanine
Loan (which if a New Mezzanine Loan is created will be determined in accordance
with provisions that are in the same form as the related provisions in the
Original Mezzanine Loans used to determine the Mezzanine Remaining Net Proceeds
Amounts for the Original Mezzanine Loans) and then in the following order of
priority: (A) first to the Original Mezzanine Lender up to the Mezzanine
Remaining Net Proceeds Amount for the Original Mezzanine Loan and (B) second, if
the Approved Mezzanine Closing Date has occurred, to Approved Mezzanine Lender
(and if there is more than one tranche, from most senior tranche to most junior
tranche) up to the aggregate Mezzanine Remaining Net Proceeds Amount for the
Approved Mezzanine Loan. Any Remaining Net Proceeds after application of clauses
(A) and (B) above shall be applied in further reduction of the outstanding
principal balances of the Loan and the Mezzanine Loans, pro rata in accordance
with the outstanding principal balances of the Loan and the Mezzanine Loans
immediately prior to such application, reductions in the Outstanding Principal
Balance to be applied in accordance with Section 2.4.4(c) below. After the
occurrence and during the continuance of an Event of Default, the Net Proceeds
may be applied to the Debt in any order or priority in Lender’s sole discretion
and any application thereof to principal shall not be limited to the Impaired
Individual Property Release Amount and no Remaining Net Proceeds shall be
available for application to any Mezzanine Loan.

(b) In any instance where the Lender is not obligated to make Net Proceeds
available to Borrower for Restoration of an Individual Property (such Individual
Property being sometimes referred to herein as an “Impaired Individual
Property”) and has elected to apply such Net Proceeds related to such Impaired
Individual Property to the Debt in accordance with Section 2.4.4(a), then
Borrower may elect and shall have the right, on or prior to the second
(2nd) Monthly Payment Date following the application of Net Proceeds in
accordance with Section 2.4.4(a) (the “Impaired Individual Property Prepayment
Outside Date”), to prepay the Loan (such prepayment an “Impaired Individual
Property Prepayment”) in an amount (the “Net Impaired Individual Property
Release Amount”) which is equal to (i) the greater of (A) the Release Amount
applicable to the Impaired Individual Property, and (B) the amount required to
be paid under Section 5.4(c) in connection with any partial release following a
Casualty or Condemnation (the “Impaired Individual Property Release Amount”),
less (ii) the amount of the Net Proceeds Principal Prepayment applicable to such
Impaired Individual Property that has been applied to the principal amount of
the Loan in accordance with Section 2.4.4(a) above (or zero if the amount in
clause (ii) is equal to or greater than the amount in clause (i)); provided each
of the following conditions (the “Impaired Individual Property Prepayment
Conditions”) have been satisfied: (1) no Event of Default (other than a
Qualified Release Property Default that

 

-59- Loan Agreement



--------------------------------------------------------------------------------

is cured by the release of the Release Property in accordance with Section 2.5.2
hereof) shall have occurred and be continuing, (2) the Net Proceeds applicable
to such Impaired Individual Property shall have been applied in accordance with
Section 2.4.4(a), (3) Borrower shall have provided to Lender not less than five
(5) Business Days prior written notice of its intention to effect an Impaired
Individual Property Prepayment, and shall satisfy the Impaired Individual
Property Prepayment Conditions on or prior to the Impaired Individual Property
Prepayment Outside Date, (4) all of the conditions and requirements for the
release of such Impaired Individual Property set forth in Section 2.5.3 hereof
shall be satisfied and the release of such Impaired Individual Property shall
occur simultaneously with the Impaired Individual Property Prepayment and in
compliance with all such conditions and requirements set forth in Section 2.5.3,
and (5) Borrower shall comply with the provisions and pay to Lender the amounts
set forth in Section 2.4.6.

(c) Any prepayment of the principal of the Loan made pursuant to Section 2.4.4
hereof shall be applied (i) first, to Component A until the outstanding
principal balance of Component A is reduced to zero, (ii) second, to Component B
until the outstanding principal balance of Component B is reduced to zero,
(iii) third, to Component C until the outstanding principal balance of Component
C is reduced to zero, (iv) fourth, to Component D until the outstanding
principal balance of Component D is reduced to zero, (v) fifth, to Component E
until the outstanding principal balance of Component E is reduced to zero and
(vi) sixth, to Component F until the outstanding principal balance of Component
F is reduced to zero.

2.4.5 Prepayments After Default.

(a) If, during the continuance of an Event of Default, payment of all or any
part of the Debt is tendered by Borrower (other than with respect to a Qualified
Release Property Default tendered in accordance with the provisions of
Section 2.5.2 or an Event of Default that arises solely as a direct result of
the Casualty or Condemnation in respect of which such Net Proceeds have been
paid) and accepted by Lender or is otherwise recovered by Lender (including
through application of any Reserve Funds), such tender or recovery shall be
deemed to be a voluntary prepayment by Borrower in violation of the requirements
of Section 2.4.1 hereof, and Borrower shall pay, as part of the Debt, all
amounts, if any, due pursuant to Section 2.4.6.

(b) Notwithstanding anything contained herein to the contrary, upon the
occurrence and during the continuance of any Event of Default, any payment of
principal or interest from whatever source may be applied by Lender among the
Components as Lender shall determine in its sole and absolute discretion.

2.4.6 Prepayment/Repayment Conditions.

(a) On the date on which a prepayment, voluntary or mandatory, is made under the
Note or as required under this Agreement, which date must be a Business Day,
Borrower shall pay to Lender:

(i) all accrued and unpaid interest calculated at the Interest Rate on the
amount of principal being prepaid through and including the Repayment Date,
together with an amount equal to the interest that would have accrued at the
Interest Rate on the amount of principal being prepaid through the end of the
Interest Period in which such prepayment occurs, notwithstanding that such
Interest Period extends beyond the date of prepayment;

 

-60- Loan Agreement



--------------------------------------------------------------------------------

(ii) if such prepayment is made during the period from and including the first
day after a Monthly Payment Date through and including the last day of the
Interest Period in which such prepayment occurs, all interest on the principal
amount being prepaid which would have accrued from the first day of the Interest
Period immediately following the Interest Period in which the prepayment occurs
(the “Succeeding Interest Period”) through and including the end of the
Succeeding Interest Period, calculated at (A) the Interest Rate if such
prepayment occurs on or after the Interest Determination Date for the Succeeding
Interest Period or (B) the Assumed Note Rate if such prepayment occurs before
the Interest Determination Date for the Succeeding Interest Period (the
“Interest Shortfall”);

(iii) the Spread Maintenance Premium, if any, applicable thereto (only if such
prepayment occurs prior to the Second Spread Maintenance Date); provided that so
long as no Event of Default is continuing (other than an Event of Default that
arises solely as a direct result of the Casualty or Condemnation in respect of
which such Net Proceeds have been paid), no Spread Maintenance Premium shall be
due in connection with a prepayment made pursuant to Section 2.4.4(a); and

(iv) all other sums, then due under the Note, this Agreement, the Mortgage, and
the other Loan Documents.

(b) If the Interest Shortfall was calculated based upon the Assumed Note Rate,
upon determination of LIBOR on the Interest Determination Date for the
Succeeding Interest Period then (i) if the Interest Rate applicable to any
Component for such Succeeding Interest Period is less than the Assumed Note Rate
applicable to such Component, Lender shall promptly refund to Borrower the
amount of the Interest Shortfall paid with respect to such Component, calculated
at a rate equal to the difference between the Assumed Note Rate applicable to
such Component and the Interest Rate applicable to such Component for such
Interest Period, or (ii) if the Interest Rate applicable to any Component is
greater than the Assumed Note Rate applicable to such Component, Borrower shall
promptly (and in no event later than the first (1st) day of the following month)
pay Lender the amount of such additional Interest Shortfall applicable to such
Component calculated at a rate equal to the amount by which the Interest Rate
applicable to such Component exceeds the Assumed Note Rate applicable to such
Component.

(c) Borrower shall pay all reasonable costs and expenses of Lender incurred in
connection with the repayment or prepayment (including without limitation, any
costs and expenses associated with a release of the Lien of the Mortgage as set
forth in Section 2.5 below and reasonable attorneys’ fees and expenses),
provided, however that, notwithstanding anything to the contrary set forth in
the Loan Documents, no LIBOR breakage costs will be payable in connection with
any prepayment (voluntary or mandatory) of the Loan.

Section 2.5 Release of Properties.

2.5.1 Release on Payment in Full. Lender shall, upon the written request and at
the expense of Borrower, upon payment in full of the Debt in accordance with the
terms and provisions of the Loan Documents, release the Liens of the Mortgages
and cause the trustee under the Mortgages to reconvey the Properties to
Borrower. In connection with the release of the Mortgages, Borrower shall submit
to Lender, not less than thirty (30) days prior to the Repayment Date (or such
shorter time as is acceptable to Lender in its sole discretion), a release of
Lien (and related Loan Documents) for each Individual Property for execution by
Lender.

 

-61- Loan Agreement



--------------------------------------------------------------------------------

Such release shall be in a form appropriate in the jurisdiction in which each
Individual Property is located and satisfactory to a prudent lender acting
reasonably. In addition, Borrower shall provide all other documentation Lender
reasonably requires to be delivered by Borrower in connection with such release.
Borrower shall pay all costs, taxes and expenses associated with the release of
the Liens of the Mortgages, including Lender’s reasonable attorneys’ fees. In
lieu of applying monies as a full repayment of the Debt, and in lieu of
releasing the Lien of the Mortgages and the other Loan Documents, Lender agrees
that it shall, in consideration of an amount equal to that necessary for a full
repayment of the Debt, together with all other amounts due and payable under the
Loan Documents in accordance with the terms and provisions of the Note and this
Agreement, endorse the Note, and assign the Mortgages and the other Loan
Documents (if the same is so requested), without representation or warranty by
or recourse to Lender (other than representations relating to due execution and
authority), to a lender designated by Borrower, and Lender shall execute and
deliver to Borrower or such lender such instruments and other documents as shall
be reasonably necessary or appropriate, in compliance with all applicable laws,
to evidence any such assignment of the Mortgages and the Loan, and Borrower
shall reimburse Lender for all of its reasonable out-of-pocket costs, including,
but not limited to, legal costs and expenses incurred in connection therewith.

2.5.2 Release of Individual Property. Borrower may obtain the release of an
Individual Property (the Individual Property to be released is sometimes
referred to herein as the “Release Property”) from the Mortgage thereon (or at
Borrower’s option, an assignment thereof to one or more third parties) and from
the Lien of the related Loan Documents, provided that the following conditions
precedent to such release are satisfied (the “Release Conditions”): (i) Borrower
prepays the Loan in the amount of the applicable Release Amount and the
requirements and conditions of Section 2.4.2(b) are satisfied; (ii) no Event of
Default has occurred and is continuing (other than a non-monetary Event of
Default that is specific to such Release Property (including without limitation,
any breach of a representation or warranty with respect to such Release
Property) and would be cured as a result of the release of the Release Property,
so long as (x) within five (5) Business Days of the occurrence of such Event of
Default (after the expiration of any applicable cure period with respect thereto
other than a cure obtained by release under this Section 2.5.2), Borrower gives
notice to Lender of Borrower’s intent to cure such Event of Default by obtaining
the release of the Release Property and (y) such release occurs within
forty-five (45) days following the occurrence of such Event of Default (a
“Qualified Release Property Default”)); and (iii) the following conditions are
satisfied:

(a) The Release Property shall be transferred and conveyed to a Person other
than Borrower or any other Loan Party, and shall be transferred and conveyed
pursuant to a bona fide all-cash sale of the Release Property to a third party
that is not an Affiliate of Borrower or of any other Loan Party on arms-length
terms and conditions unless (i) the release of the Release Property is effected
in order to cure a Qualified Release Property Default or (ii) the release of the
Release Property is in connection with the closing of an Assumption pursuant to
definitive documentation of such Assumption and such release permits Borrower to
satisfy a condition to closing such Assumption or in furtherance of the exercise
of a right by purchaser thereunder to exclude such Release Property from the
transaction described therein (provided that this clause (ii) shall only be
available for Individual Properties having aggregate Allocated Loan Amounts not
greater than ten percent (10%) of the aggregate Allocated Loan Amounts of all
Individual Properties immediately prior to such Assumption);

 

-62- Loan Agreement



--------------------------------------------------------------------------------

(b) the following amounts shall be paid:

(i) the Outstanding Principal Balance shall be prepaid by an amount equal to the
Release Amount for the applicable Individual Property, and Borrower shall comply
with the provisions and pay to Lender the amounts set forth in Section 2.4.6
(including with respect to any prepayments made under clause (iii) below);

(ii) concurrently with the payment of the Release Amount, each Mezzanine
Borrower shall make a partial prepayment of the related Mezzanine Loan equal to
the related Mezzanine Release Amount applicable to such Individual Property,
together with any related interest, fees, prepayment premiums or other amounts
payable under the related Mezzanine Loan Documents, if any, in connection with
such prepayment, including, to the extent required under the applicable
Mezzanine Loan Documents, interest which would have accrued on the outstanding
principal balance of the related Mezzanine Loan pursuant to the related
Mezzanine Loan Documents through the end of the interest period set forth
therein during which such prepayment occurs; and

(iii) if following the application of the prepayments of the Loan and the
Mezzanine Loans described in clauses (i) and (ii) above, either (A) the Debt
Yield (calculated based on the financial statements most recently delivered to
Lender) (exclusive of the Release Property and the Net Operating Income
therefrom) would be less than the minimum Debt Yield required under clause
(d) below, (B) if the release or assignment occurs after the Approved Mezzanine
Closing Date, the Aggregate Debt Yield (calculated based on the financial
statements most recently delivered to Lender) (exclusive of the Release Property
and the Net Operating Income therefrom) would be less than the minimum Aggregate
Debt Yield required under clause (d) below and/or (C) additional prepayments
would be required to comply with respect to the REMIC Requirements pursuant to
clause (f) below (with respect to the Loan) and/or the corresponding section of
the applicable Mezzanine Loan Agreement (with respect to the applicable
Mezzanine Loan), then concurrently with and in addition to the prepayments
described in clauses (i) and (ii) above, Borrower and/or the applicable
Mezzanine Borrower(s), as applicable, shall make additional prepayments of the
Loan and/or the Mezzanine Loans, as applicable, in the aggregate amount(s)
required (x) to increase the Debt Yield (calculated based on the financial
statements most recently delivered to Lender) (exclusive of the Release Property
and the Net Operating Income therefrom) to the minimum Debt Yield required under
clause (d) below, (y) if the release or assignment occurs after the Approved
Mezzanine Closing Date, to increase the Aggregate Debt Yield (calculated based
on the financial statements most recently delivered to Lender) (exclusive of the
Release Property and the Net Operating Income therefrom) to the minimum
Aggregate Debt Yield required under clause (d) below and/or (z) to comply with
the REMIC Requirements pursuant to clause (f) below (and the corresponding
provisions of the applicable Mezzanine Loan Agreements), such excess prepayments
to be allocated among the Loan and the Mezzanine Loans first, as required to
satisfy the REMIC Requirements for the Loan and/or the applicable Mezzanine
Loan(s), and next pro rata in accordance with their respective outstanding
principal balances immediately prior to such release (such pro rata application
to take into account the foregoing payments already made to Lender (and/or any
Mezzanine Lender) to satisfy the applicable REMIC Requirements);

(c) Borrower shall submit to Lender, not less than five (5) Business Days prior
to the date on which the prepayment will be made (or, if later, at the time of
the Prepayment Notice in the case of a prepayment to be made in connection with
an Assumption), a

 

-63- Loan Agreement



--------------------------------------------------------------------------------

release or assignment of the Lien of the Mortgage on the Release Property and
release of the Lien of the related Loan Documents for such Release Property for
execution by Lender. Such release or assignment shall be in a form appropriate
in each jurisdiction in which the Individual Property is located and shall
contain standard provisions satisfactory to a prudent lender acting reasonably.
Any assignments made by Lender shall be without recourse, representation or
warranty by Lender (other than representations relating to due execution and
authority) and comply with all applicable law. In addition, Borrower shall
provide all other documentation of a ministerial or administrative nature that
Lender reasonably requires to be delivered by Borrower in connection with such
release or assignment;

(d) After giving effect to such release or assignment, and after the application
of any prepayments by Borrower and Mezzanine Borrowers described in clause
(b) above, (i) the Debt Yield based upon the Net Operating Income for the
Properties then remaining subject to the Liens of the Mortgages (calculated
based on the financial statements most recently delivered to Lender) shall be
equal to or greater than the greater of (A) the Debt Yield (calculated based on
the financial statements most recently delivered to Lender) (inclusive of the
Release Property and the Net Operating Income therefrom) immediately prior to
such release or assignment and not taking into account any prepayments described
in clause (b) above and (B) the Initial Debt Yield and (ii) if such release or
assignment occurs after the Approved Mezzanine Closing Date, then the Aggregate
Debt Yield based upon the Net Operating Income for the Properties then remaining
subject to the Liens of the Mortgages (calculated based on the financial
statements most recently delivered to Lender) shall be equal to or greater than
the Aggregate Debt Yield (calculated based on the financial statements most
recently delivered to Lender) (inclusive of the Release Property and the Net
Operating Income therefrom) immediately prior to such release or assignment and
not taking into account any prepayments described in clause (b) above;

(e) Following such release or assignment, Borrower shall continue to be a
Special Purpose Bankruptcy Remote Entity and to comply with all provisions of
the Loan Documents pertaining to a Special Purpose Bankruptcy Remote Entity;

(f) If the Loan is included in a REMIC Trust, such release satisfies the REMIC
Requirements in effect as of (i) the date on which the applicable Prepayment
Notice is given and (ii) the date on which such release shall occur, and if
required by Lender, Borrower shall deliver to Lender a REMIC Opinion with
respect to such release;

(g) To the extent that the Franchisor party to the Franchise Agreement affecting
such Release Property is also a Franchisor under other Franchise Agreements
and/or to the extent that the Franchise Agreement affecting such Release
Property also affects other Properties which will not be released, such release
shall not result in a default under any of such Franchise Agreements or give the
Franchisor thereunder the right to terminate any of such Franchise Agreements,
and all requisite consents to such release shall have been obtained from the
applicable Franchisor and Lender shall have received reasonably satisfactory
evidence of same (which may be demonstrated by an Officer’s Certificate
certifying to the foregoing);

(h) All other conditions to the release of such Individual Property set forth in
the Mezzanine Loan Documents shall been satisfied or waived in accordance
therewith (as evidenced by an Officer’s Certificate and the delivery to Lender
of a copy of a payoff letter from the applicable Mezzanine Lender);

 

-64- Loan Agreement



--------------------------------------------------------------------------------

(i) Borrower shall have paid all reasonable third-party costs and expenses
incurred by Lender and/or its Servicer in connection with any such release or
assignment and, in addition, the current reasonable and customary fee being
assessed by Lender and/or its Servicer to effect such release or assignment, not
to exceed (in the aggregate for Lender and its Servicer) $8,500;

(j) Borrower shall have paid (from Available Cash distributed to Borrower and/or
from proceeds of sale of such Release Property remaining after the payment of
the Release Amount or other contributions, the Mezzanine Release Amounts and all
other amounts payable by Borrower in connection with the release of such Release
Property) to the applicable Manager (or escrowed for such Manager’s benefit if
required under the applicable Management Agreement), any transition or
termination costs or expenses, termination fees, or their equivalent, to which
such Manager is entitled in connection with the sale of such Individual
Property; and

(k) For the avoidance of doubt, any release of a Release Property to which a
Qualified Release Property Default relates that is effected within forty-five
(45) days after the occurrence of such Event of Default and in accordance with
the provisions of this Section 2.5.2, shall concurrently cure such Event of
Default and, if the Loan has been accelerated, the acceleration shall be
automatically rescinded (assuming no other Event of Default shall thereafter be
continuing).

2.5.3 Impaired Individual Property Release. Borrower may obtain the release of
an Impaired Individual Property from the Mortgage thereon (or at Borrower’s
option, an assignment thereof to one or more third parties) and from the Lien of
the related Loan Documents, provided that the following conditions precedent to
such release are satisfied (the “Impaired Individual Property Release
Conditions”): (i) Borrower shall then be entitled to prepay the Loan subject and
pursuant to the provisions of Section 2.4.4(b) and in connection with and as a
condition to completing such release, Borrower prepays the Loan in the amount of
the applicable Impaired Individual Property Release Amount and the other amounts
(including without limitation, the Spread Maintenance Premium (if any) required
to be paid in accordance with the terms hereof in connection with such partial
prepayment) and the requirements and conditions of Section 2.4.4(b) are
satisfied, and (ii) the following conditions are satisfied:

(a) The Impaired Individual Property shall be transferred and conveyed to a
Person other than Borrower or any other Loan Party, provided that the transfer
may be to an Affiliate of Borrower or of another Loan Party;

(b) the following amounts shall be paid:

(i) the Outstanding Principal Balance shall be prepaid by an amount equal to the
Impaired Individual Property Release Amount for the applicable Individual
Property, and Borrower shall comply with the provisions and pay to Lender the
amounts set forth in Section 2.4.6 (including with respect to any prepayments
made under clause (iii) below); and

(ii) concurrently with the payment of the Impaired Individual Property Release
Amount, each Mezzanine Borrower shall make a partial prepayment of the related
Mezzanine Loan equal to the related Mezzanine Impaired Individual Property
Release Amount applicable to such Impaired Individual Property, together with
any related interest including, to the extent required under the applicable
Mezzanine Loan Documents, interest which would have accrued on the outstanding
principal balance of the related Mezzanine Loan pursuant to the related
Mezzanine Loan Documents through the end of the interest period set forth
therein during which such prepayment occurs; and

 

-65- Loan Agreement



--------------------------------------------------------------------------------

(iii) if following the application of the prepayments of the Loan and the
Mezzanine Loans described in clauses (i) and (ii) above, additional prepayments
would be required in order to comply with the REMIC Requirements pursuant to
clause (e) below and/or the corresponding provisions of the applicable Mezzanine
Loan Agreement(s), then concurrently with and in addition to the prepayments
described in clauses (i) and (ii) above, Borrower and/or the applicable
Mezzanine Borrower(s), as applicable, shall make additional prepayments of the
Loan and/or the applicable Mezzanine Loan(s), as applicable, in the amount(s)
required to comply with the REMIC Requirements pursuant to clause (e) below and
the corresponding provisions of the applicable Mezzanine Loan Agreement(s);

(c) Borrower shall submit to Lender, not less than five (5) Business Days prior
to the date on which the prepayment will be made, a release or assignment of the
Lien of the Mortgage on the applicable Impaired Individual Property and release
of the Lien of the related Loan Documents for such Impaired Individual Property
for execution by Lender. Such release or assignment shall be in a form
appropriate in each jurisdiction in which the Impaired Individual Property is
located and shall contain standard provisions satisfactory to a prudent lender
acting reasonably. Any assignments made by Lender shall be without recourse,
representation or warranty by Lender (other than representations relating to due
execution and authority) and comply with all applicable law. In addition,
Borrower shall provide all other documentation of a ministerial or
administrative nature that Lender reasonably requires to be delivered by
Borrower in connection with such release or assignment;

(d) Following such release or assignment, Borrower shall continue to be a
Special Purpose Bankruptcy Remote Entity and to comply with all provisions of
the Loan Documents pertaining to a Special Purpose Bankruptcy Remote Entity;

(e) If the Loan is included in a REMIC Trust, such release satisfies the REMIC
Requirements in effect as of (i) the date on which Borrower shall notify Lender
of such prepayment in accordance with Section 2.4.4(b) and (ii) the date on
which such release shall occur, and if required by Lender, Borrower shall
deliver to Lender a REMIC Opinion with respect to such release;

(f) To the extent that the Franchisor party to the Franchise Agreement affecting
such Impaired Individual Property is also a Franchisor under other Franchise
Agreements and/or to the extent that the Franchise Agreement affecting such
Impaired Individual Property also affects other Properties which will not be
released, such release shall not result in a default under any of such Franchise
Agreements or give the Franchisor thereunder the right to terminate any of such
Franchise Agreements, and all requisite consents to such release shall have been
obtained from the applicable Franchisor and Lender shall have received
reasonably satisfactory evidence of same (which may be demonstrated by an
Officer’s Certificate certifying to the foregoing);

(g) All other conditions to the release of such Impaired Individual Property set
forth in the Mezzanine Loan Documents shall been satisfied or waived in
accordance therewith (as evidenced by an Officer’s Certificate and the delivery
to Lender of a copy of a payoff letter from the applicable Mezzanine Lender);
and

 

-66- Loan Agreement



--------------------------------------------------------------------------------

(h) Borrower shall have paid all reasonable third-party costs and expenses
incurred by Lender and/or its Servicer in connection with any such release or
assignment and, in addition, the current reasonable and customary fee, being
assessed by Lender and/or its Servicer to effect such release or assignment, not
to exceed (in the aggregate for Lender and its Servicer) $8,500.

Section 2.6 Interest Rate Cap Agreement.

2.6.1 Interest Rate Cap Agreement. Prior to or contemporaneously with the
Closing Date, Borrower shall have obtained, and thereafter maintain in effect
(subject to Section 2.6.9), the Interest Rate Cap Agreement, which shall have a
term expiring no earlier than the last day of the Interest Period in which the
Stated Maturity Date occurs and have a notional amount which shall not at any
time be less than the Outstanding Principal Balance. The Interest Rate Cap
Agreement shall have a strike rate equal to the Strike Price.

2.6.2 Pledge and Collateral Assignment of Interest Rate Cap Agreement. As
security for the full and punctual payment and performance of the Obligations
when due (whether upon stated maturity, by acceleration, early termination or
otherwise), pursuant to the terms of the Assignment of Interest Rate Cap
Agreement, Borrower has pledged (or is contemporaneously herewith pledging) and
collaterally assigned (or is assigning) to Lender all of the right, title and
interest of Borrower in and to the following (collectively, the “Rate Cap
Collateral”): (i) the Interest Rate Cap Agreement; (ii) all payments,
distributions, disbursements or proceeds due, owing, payable or required to be
delivered to Borrower in respect of the Interest Rate Cap Agreement or arising
out of the Interest Rate Cap Agreement, whether as contractual obligations,
damages or otherwise; and (iii) all of Borrower’s claims, rights, powers,
privileges, authority, options, security interests, liens and remedies, if any,
under or arising out of the Interest Rate Cap Agreement, in each case including
all accessions and additions to, substitutions for and replacements, products
and proceeds of any or all of the foregoing.

2.6.3 Covenants.

(a) Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Cap Agreement. All amounts paid by the
Counterparty under the Interest Rate Cap Agreement to Borrower or Lender shall
be deposited immediately into the Deposit Account. Subject to terms hereof,
provided no Event of Default has occurred and is continuing, Borrower shall be
entitled to exercise all rights, powers and privileges of Borrower under, and to
control the prosecution of all claims with respect to, the Interest Rate Cap
Agreement and the other Rate Cap Collateral. Borrower shall take all actions
reasonably requested by Lender to enforce Borrower’s rights under the Interest
Rate Cap Agreement in the event of a default by the Counterparty thereunder and
shall not waive, amend or otherwise modify any of its rights thereunder.

(b) Borrower shall defend Lender’s right, title and interest in and to the Rate
Cap Collateral pledged by Borrower pursuant to the Assignment of Interest Rate
Cap Agreement or in which it has granted a security interest against the claims
and demands of all other Persons.

 

-67- Loan Agreement



--------------------------------------------------------------------------------

(c) In the event of any downgrade, withdrawal or qualification of the rating of
the Counterparty such that it ceases to qualify as an “Approved Counterparty”,
Borrower shall replace the Interest Rate Cap Agreement with a Replacement
Interest Rate Cap Agreement not later than ten (10) Business Days following
receipt of notice from Lender, Servicer or any other Person of such downgrade,
withdrawal or qualification.

(d) In the event that Borrower fails to purchase and deliver to Lender the
Interest Rate Cap Agreement as and when required hereunder, Lender may purchase
the Interest Rate Cap Agreement and the cost incurred by Lender in purchasing
the Interest Rate Cap Agreement shall be paid by Borrower to Lender with
interest thereon at the Default Rate from the date such cost was incurred by
Lender until such cost is paid by Borrower to Lender.

(e) Borrower shall not sell, assign, or otherwise dispose of, or mortgage,
pledge or grant a security interest in, any of the Rate Cap Collateral or any
interest therein (other than the assignment made under the Loan Documents), and
any sale, assignment, mortgage, pledge or security interest whatsoever made in
violation of this covenant shall be a nullity and of no force and effect, and
upon demand of Lender, shall forthwith be cancelled or satisfied by an
appropriate instrument in writing.

(f) Borrower shall not (i) without the prior written consent of Lender, modify,
amend or supplement the terms of the Interest Rate Cap Agreement, (ii) without
the prior written consent of Lender, except in accordance with the terms of the
Interest Rate Cap Agreement, cause the termination of the Interest Rate Cap
Agreement prior to its stated maturity date (other than in accordance with
Section 2.6.3(c) above), (iii) without the prior written consent of Lender,
except as aforesaid, waive or release any obligation of the Counterparty (or any
successor or substitute party to the Interest Rate Cap Agreement) under the
Interest Rate Cap Agreement, (iv) without the prior written consent of Lender,
consent or agree to any act or omission to act on the part of the Counterparty
(or any successor or substitute party to the Interest Rate Cap Agreement) which,
without such consent or agreement, would constitute a default under the Interest
Rate Cap Agreement, (v) fail to exercise promptly and diligently each and every
material right which it may have under the Interest Rate Cap Agreement,
(vi) take or intentionally omit to take any action or intentionally suffer or
permit any action to be omitted or taken, the taking or omission of which would
result in any right of offset against sums payable under the Interest Rate Cap
Agreement or any defense by the Counterparty (or any successor or substitute
party to the Interest Rate Cap Agreement) to payment or (vii) fail to give
prompt notice to Lender of any notice of default given by or to Borrower under
or with respect to the Interest Rate Cap Agreement, together with a complete
copy of such notice. If Borrower shall have received written notice that the
Securitization shall have occurred, no consent by Lender provided for in this
Section 2.6.3(f) shall be given by Lender unless Lender shall have received a
Rating Agency Confirmation.

(g) In connection with an Interest Rate Cap Agreement, Borrower shall obtain and
deliver to Lender an opinion of counsel from counsel (which counsel may be
in-house counsel for the Counterparty) for the Counterparty upon which Lender
and its successors and assigns may rely (the “Counterparty Opinion”), under New
York law and, if the Counterparty is a non-U.S. entity, the applicable foreign
law, which shall provide in relevant part that: (i) the issuer is duly
organized, validly existing, and in good standing under the laws of its
jurisdiction of incorporation and has the organizational power and authority to
execute and deliver, and to perform its obligations under, the Interest Rate Cap
Agreement; (ii) the execution and delivery of

 

-68- Loan Agreement



--------------------------------------------------------------------------------

the Interest Rate Cap Agreement by the issuer, and any other agreement which the
issuer has executed and delivered pursuant thereto, and the performance of its
obligations thereunder have been and remain duly authorized by all necessary
action and do not contravene any provision of its certificate of incorporation
or by-laws (or equivalent organizational documents) or any law; (iii) all
consents, authorizations and approvals required for the execution and delivery
by the issuer of the Interest Rate Cap Agreement under law or the issuer’s
organizational documents, and any other agreement which the issuer has executed
and delivered pursuant thereto, and the performance of its obligations
thereunder have been obtained and remain in full force and effect, all
conditions thereof have been duly complied with, and no other action by, and no
notice to or filing with any governmental authority or regulatory body is
required for such execution, delivery or performance; and (iv) the Interest Rate
Cap Agreement, and any other agreement which the issuer has executed and
delivered pursuant thereto, has been duly executed and delivered by the issuer
and constitutes the legal, valid and binding obligation of the issuer,
enforceable against the issuer in accordance with its terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law). If the opinion of counsel from counsel for the Counterparty obtained and
delivered does not comply with the foregoing requirements, Lender shall have the
right to approve the opinion, which approval shall not be unreasonably withheld,
conditioned or delayed.

2.6.4 [Reserved]

2.6.5 Representations and Warranties. Borrower hereby covenants with, and
represents and warrants to, Lender as follows:

(a) The Interest Rate Cap Agreement constitutes the legal, valid and binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, subject only to applicable bankruptcy, insolvency and similar laws
affecting rights of creditors generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(b) The Rate Cap Collateral is free and clear of all claims or security
interests of every nature whatsoever, except such as are created pursuant to
this Agreement and the other Loan Documents, and Borrower has the right to
pledge and grant a security interest in the same as herein provided without the
consent of any other Person other than any such consent that has been obtained
and is in full force and effect.

(c) The Rate Cap Collateral has been duly and validly pledged pursuant to the
Assignment of Interest Rate Cap Agreement. All consents and approvals required
to be obtained by Borrower for the consummation of the transactions contemplated
by the Assignment of Interest Rate Cap Agreement have been obtained.

(d) Giving effect to the grant and assignment to Lender pursuant to the
Assignment of Interest Rate Cap Agreement, Lender has, as of the date of this
Agreement, and as to Rate Cap Collateral acquired from time to time after such
date, shall have, a valid, and upon proper filing, perfected and continuing
first priority lien upon and security interest in the Rate Cap Collateral;
provided that no representation or warranty is made with respect to the
perfected status of the security interest of Lender in the proceeds of Rate Cap
Collateral consisting of “cash proceeds” or “non-cash proceeds” as defined in
the UCC except if, and to the extent, the provisions of Section 9-306 of the UCC
shall be complied with.

 

-69- Loan Agreement



--------------------------------------------------------------------------------

(e) Except for financing statements filed or to be filed in favor of Lender as
secured party, there are no financing statements under the UCC covering any or
all of the Rate Cap Collateral and Borrower shall not, without the prior written
consent of Lender, until payment in full of all of the Obligations, execute and
file in any public office, any enforceable financing statement or statements
covering any or all of the Rate Cap Collateral, except financing statements
filed or to be filed in favor of Lender as secured party.

2.6.6 [Reserved]

2.6.7 Remedies. Subject to the provisions of the Interest Rate Cap Agreement, if
an Event of Default shall occur and then be continuing:

(a) Lender, without obligation to resort to any other security, right or remedy
granted under any other agreement or instrument, shall have the right to, in
addition to all rights, powers and remedies of a secured party pursuant to the
UCC, at any time and from time to time, sell, resell, assign and deliver, in its
sole discretion, any or all of the Rate Cap Collateral (in one or more parcels
and at the same or different times) and all right, title and interest, claim and
demand therein and right of redemption thereof, at public or private sale, for
cash, upon credit or for future delivery, and in connection therewith Lender may
grant options and may impose reasonable conditions such as requiring any
purchaser to represent that any “securities” constituting any part of the Rate
Cap Collateral are being purchased for investment only, Borrower hereby waiving
and releasing any and all equity or right of redemption to the fullest extent
permitted by the UCC and applicable law. If all or any of the Rate Cap
Collateral is sold by Lender upon credit or for future delivery, Lender shall
not be liable for the failure of the purchaser to purchase or pay for the same
and, in the event of any such failure, Lender may resell such Rate Cap
Collateral. It is expressly agreed that Lender may exercise its rights under the
Assignment of Interest Rate Cap Agreement with respect to less than all of the
Rate Cap Collateral, leaving unexercised its rights with respect to the
remainder of the Rate Cap Collateral, provided, however, that such partial
exercise shall in no way restrict or jeopardize Lender’s right to exercise its
rights with respect to all or any other portion of the Rate Cap Collateral at a
later time or times.

(b) Lender may exercise, either by itself or by its nominee or designee, in the
name of Borrower, all of Lender’s rights, powers and remedies in respect of the
Rate Cap Collateral, under the Assignment of Interest Rate Cap Agreement and
under law.

(c) Borrower hereby irrevocably, in the name of Borrower or otherwise,
authorizes and empowers Lender and assigns and transfers unto Lender, and
constitutes and appoints Lender its true and lawful attorney-in-fact, and as its
agent, irrevocably, with full power of substitution for Borrower and in the name
of Borrower, (i) to exercise and enforce every right, power, remedy, authority,
option and privilege of Borrower under the Interest Rate Cap Agreement,
including any power to subordinate or modify the Interest Rate Cap Agreement
(but not, unless an Event of Default exists and is continuing, the right to
terminate or cancel the Interest Rate Cap Agreement), or to give any notices, or
to take any action resulting in such subordination, termination, cancellation or
modification and (ii) in order to more fully vest in Lender the rights and
remedies provided for herein, to exercise all of the rights, remedies and

 

-70- Loan Agreement



--------------------------------------------------------------------------------

powers granted to Lender in this Agreement, and Borrower further authorizes and
empowers Lender, as Borrower’s attorney-in-fact, and as its agent, irrevocably,
with full power of substitution for Borrower and in the name of Borrower, to
give any authorization, to furnish any information, to make any demands, to
execute any instruments and to take any and all other action on behalf of and in
the name of Borrower which in the opinion of Lender may be necessary or
appropriate to be given, furnished, made, exercised or taken under the Interest
Rate Cap Agreement, in order to comply therewith, to perform the conditions
thereof or to prevent or remedy any default by Borrower thereunder or to enforce
any of the rights of Borrower thereunder. These powers-of-attorney are
irrevocable and coupled with an interest, and any similar or dissimilar powers
heretofore given by Borrower in respect of the Rate Cap Collateral to any other
Person are hereby revoked.

(d) Lender may, without notice to, or assent by, Borrower or any other Person
(to the extent permitted by law), but without affecting any of the Obligations,
in the name of Borrower or in the name of Lender, notify the Counterparty, or if
applicable, any other counterparty to the Interest Rate Cap Agreement, to make
payment and performance directly to Lender; extend the time of payment and
performance of, compromise or settle for cash, credit or otherwise, and upon any
terms and conditions, any obligations owing to Borrower, or claims of Borrower,
under the Interest Rate Cap Agreement; file any claims, commence, maintain or
discontinue any actions, suits or other proceedings deemed by Lender necessary
or advisable for the purpose of collecting upon or enforcing the Interest Rate
Cap Agreement; and execute any instrument and do all other things deemed
necessary and proper by Lender to protect and preserve and realize upon the Rate
Cap Collateral and the other rights contemplated hereby.

(e) Pursuant to the powers-of-attorney provided for above, Lender may take any
action and exercise and execute any instrument which it may deem necessary or
advisable to accomplish the purposes hereof; provided, however, that Lender
shall not be permitted to take any action pursuant to said power-of-attorney
that would conflict with any limitation on Lender’s rights with respect to the
Rate Cap Collateral. Without limiting the generality of the foregoing, Lender,
after the occurrence, and during the continuance, of an Event of Default, shall
have the right and power to receive, endorse and collect all checks and other
orders for the payment of money made payable to Borrower representing: (i) any
payment of obligations owed pursuant to the Interest Rate Cap Agreement,
(ii) interest accruing on any of the Rate Cap Collateral or (iii) any other
payment or distribution payable in respect of the Rate Cap Collateral or any
part thereof, and for and in the name, place and stead of Borrower, to execute
endorsements, assignments or other instruments of conveyance or transfer in
respect of any property which is or may become a part of the Rate Cap Collateral
hereunder.

(f) Lender may exercise all of the rights and remedies of a secured party under
the UCC.

(g) Without limiting any other provision of this Agreement or the Assignment of
Interest Rate Cap Agreement, or any of Borrower’s rights hereunder under the
Assignment of Interest Rate Cap Agreement, and without waiving or releasing
Borrower from any obligation or default hereunder under the Assignment of
Interest Rate Cap Agreement, Lender shall have the right, but not the
obligation, to perform any act or take any appropriate action, as it, in its
reasonable judgment, may deem necessary to protect the security of this
Agreement or the Assignment of Interest Rate Cap Agreement, to cure such Event
of Default or to cause any term, covenant, condition or obligation required
under this Agreement, the Assignment of Interest Rate

 

-71- Loan Agreement



--------------------------------------------------------------------------------

Cap Agreement or the Interest Rate Cap Agreement to be performed or observed by
Borrower to be promptly performed or observed on behalf of Borrower. All amounts
advanced by, or on behalf of, Lender in exercising its rights under this
Section 2.6.7(g) (including, but not limited to, reasonable legal expenses and
disbursements incurred in connection therewith), together with interest thereon
at the Default Rate from the date of each such advance, shall be payable by
Borrower to Lender upon demand and shall be secured by this Agreement.

2.6.8 Sales of Rate Cap Collateral. No demand, advertisement or notice, all of
which are, to the fullest extent permitted by law, hereby expressly waived by
Borrower, shall be required in connection with any sale or other disposition of
all or any part of the Rate Cap Collateral, except that Lender shall give
Borrower at least thirty (30) Business Days’ prior written notice of the time
and place of any public sale or of the time when and the place where any private
sale or other disposition is to be made, which notice Borrower hereby agrees is
reasonable, all other demands, advertisements and notices being hereby waived.
To the extent permitted by law, Lender shall not be obligated to make any sale
of the Rate Cap Collateral if it shall determine not to do so, regardless of the
fact that notice of sale may have been given, and Lender may without notice or
publication adjourn any public or private sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. Upon each private sale of the Rate Cap Collateral of a type
customarily sold in a recognized market and upon each public sale, unless
prohibited by any applicable statute which cannot be waived, Lender (or its
nominee or designee) may purchase any or all of the Rate Cap Collateral being
sold, free and discharged from any trusts, claims, equity or right of redemption
of Borrower, all of which are hereby waived and released to the extent permitted
by law, and may make payment therefor by credit against any of the Obligations
in lieu of cash or any other obligations. In the case of all sales of the Rate
Cap Collateral, public or private, Borrower shall pay all reasonable costs and
expenses of every kind for sale or delivery, including brokers’ and attorneys’
fees and disbursements and any tax imposed thereon. However, the proceeds of
sale of Rate Cap Collateral shall be available to cover such costs and expenses,
and, after deducting such costs and expenses from the proceeds of sale, Lender
shall apply any residue to the payment of the Obligations in the order of
priority as set forth in this Agreement.

2.6.9 Public Sales Not Possible. Borrower acknowledges that the terms of the
Interest Rate Cap Agreement may prohibit public sales, that the Rate Cap
Collateral may not be of the type appropriately sold at public sales, and that
such sales may be prohibited by law. In light of these considerations, Borrower
agrees that private sales of the Rate Cap Collateral under the Assignment of
Interest Rate Cap Agreement shall not be deemed to have been made in a
commercially unreasonably manner by mere virtue of having been made privately.

2.6.10 Receipt of Sale Proceeds. Upon any sale of the Rate Cap Collateral by
Lender under the Assignment of Interest Rate Cap Agreement (whether by virtue of
the power of sale herein granted, pursuant to judicial process or otherwise),
the receipt by Lender or the officer making the sale or the proceeds of such
sale shall be a sufficient discharge to the purchaser or purchasers of the Rate
Cap Collateral so sold, and such purchaser or purchasers shall not be obligated
to see to the application of any part of the purchase money paid over to Lender
or such officer or be answerable in any way for the misapplication or
non-application thereof.

2.6.11 Replacement Interest Rate Cap Agreement. If, in connection with
Borrower’s exercise of any Extension Option pursuant to Section 2.7 hereof,
Borrower delivers a Replacement Interest Rate Cap Agreement, all the provisions
of this Section 2.6 applicable to the

 

-72- Loan Agreement



--------------------------------------------------------------------------------

Interest Rate Cap Agreement delivered on the Closing Date shall be applicable to
the Replacement Interest Rate Cap Agreement, and in connection with the delivery
of the Replacement Interest Rate Cap Agreement, Borrower shall enter into a
replacement collateral assignment of such Replacement Interest Rate Cap
Agreement, which collateral assignment shall be in the same form as the
Assignment of Interest Rate Cap Agreement.

Section 2.7 Extension Options.

2.7.1 Extension Options. Subject to the provisions of this Section 2.7, Borrower
shall have the option (the “First Extension Option”), by written notice (the
“First Extension Notice”) delivered to Lender no later than thirty (30) days
prior to the Initial Stated Maturity Date, to extend the Maturity Date to May 1,
2017 (the “First Extended Maturity Date”, and such extended term, the “First
Extended Term”). In the event Borrower shall have exercised the First Extension
Option, Borrower shall have the option (the “Second Extension Option”), by
written notice (the “Second Extension Notice”) delivered to Lender no later than
thirty (30) days prior to the First Extended Maturity Date, to extend the First
Extended Maturity Date to May 1, 2018 (the “Second Extended Maturity Date”, and
such extended term, the “Second Extended Term”). In the event Borrower shall
have exercised each of the First Extension Option and the Second Extension
Option, Borrower shall have the option (the “Third Extension Option”), by
written notice (the “Third Extension Notice”) delivered to Lender no later than
thirty (30) days prior to the Second Extended Maturity Date, to extend the
Second Extended Maturity Date to May 1, 2019 (the “Third Extended Maturity
Date”, and such extended term, the “Third Extended Term”). The First Extension
Notice shall be revocable at any time and for any reason by Borrower prior to
the Initial Stated Maturity Date, the Second Extension Notice shall be revocable
at any time and for any reason by Borrower prior to the then First Extended
Maturity Date and the Third Extension Notice shall be revocable at any time and
for any reason by Borrower prior to the then Second Extended Maturity Date, but
Borrower shall pay Lender’s actual out-of-pocket expenses incurred in connection
with such revocation (excluding breakage costs). Borrower’s right to so extend
the Maturity Date shall be subject to the satisfaction of the following
conditions precedent prior to each extension hereunder:

(a) (i) no Event of Default shall have occurred and be continuing on the date
Borrower delivers the First Extension Notice, the Second Extension Notice or the
Third Extension Notice, as applicable, and (ii) no Event of Default shall have
occurred and be continuing on the Initial Stated Maturity Date, the First
Extended Maturity Date or the Second Extended Maturity Date, as applicable;

(b) Borrower shall (i) obtain and deliver to Lender on the first day of the term
of the Loan as extended, one or more Replacement Interest Rate Cap Agreements
from an Approved Counterparty, in a notional amount equal to the Outstanding
Principal Balance as of the first day of the applicable Extended Term, which
Replacement Interest Rate Cap Agreement(s) shall be (A) effective for the period
commencing on the day immediately following the then applicable Maturity Date
(prior to giving effect to the applicable Extension Option) and ending on the
last day of the Interest Period in which the applicable extended Maturity Date
occurs and (B) otherwise on same terms set forth in Section 2.6, (ii) execute
and deliver an Acknowledgement with respect to each such Replacement Interest
Rate Cap Agreement, and (iii) execute and deliver a collateral assignment of the
Replacement Interest Rate Cap Agreement, in the form of the Assignment of
Interest Rate Cap Agreement. Lender (or its Affiliates) shall have the right to
match the best economic terms available to Borrower (as determined by Borrower),
and provide the Replacement Interest Rate Cap Agreements, subject to the
requirements hereunder;

 

-73- Loan Agreement



--------------------------------------------------------------------------------

(c) Borrower shall cause a Counterparty Opinion to be delivered with respect to
the Replacement Interest Rate Cap Agreement and the related Acknowledgment;

(d) all amounts then due and payable (beyond the expiration of any applicable
notice and cure periods) by Borrower pursuant to this Agreement or the other
Loan Documents as of the Initial Stated Maturity Date, the First Extended
Maturity Date or the Second Extended Maturity Date, as applicable, and all
out-of-pocket costs and expenses of Lender, including reasonable fees and
expenses of Lender’s outside counsel, in connection with the applicable
extension of the Term shall have been paid in full;

(e) with respect to the exercise of the Second Extension Option, Borrower shall
pay to Lender the Extension Fee on the First Extended Maturity Date, and with
respect to the exercise of the Third Extension Option, Borrower shall pay to
Lender the Extension Fee on the Second Extended Maturity Date;

(f) (i) the Debt Yield (based on unaudited financial statements from the
trailing twelve-month period ending the last day of February of the applicable
calendar year) shall be no less than the applicable Minimum Extension Debt Yield
as of the first day of the Second Extended Term or the first day of the Third
Extended Term, as applicable, and (ii) after the Approved Mezzanine Closing
Date, the Aggregate Debt Yield (based on unaudited financial statements from the
trailing twelve-month period ending the last day of February of the applicable
calendar year) shall be no less than the applicable Minimum Aggregate Debt Yield
as of the first day of the Second Extended Term or the first day of the Third
Extended Term, as applicable, in each case, after application of any prepayments
made by Borrower and Mezzanine Borrowers as permitted by Section 2.4.2(a) or
Section 2.4.2(b); and

(g) Each Mezzanine Borrower shall have (i) timely exercised the extension option
to extend the applicable Mezzanine Loan, and (ii) been entitled pursuant to the
terms of the applicable Mezzanine Loan Documents to exercise such extension
option and (iii) paid any extension fee required pursuant to the terms of the
applicable Mezzanine Loan.

If Borrower is unable to satisfy all of the foregoing conditions within the
applicable time frames for each, Lender shall have no obligation to extend the
Maturity Date.

2.7.2 Extension Documentation. As soon as practicable following an extension of
the Maturity Date pursuant to this Section 2.7, Borrower shall, if reasonably
requested by Lender in writing, execute and deliver an amendment of and/or
restatement of the Note solely to reflect the extension of the Maturity Date and
shall, if reasonably requested by Lender, enter into such amendments to the Loan
Documents as may be necessary solely to evidence the extension of the Maturity
Date as provided in this Section 2.7; provided, however, that no failure by
Borrower to enter into any such amendments and/or restatements shall affect the
rights or obligations of Borrower or Lender with respect to the extension of the
Maturity Date; and provided, further, that such amendment and/or restatements
shall not require Borrower to (a) remake any representations or warranties
(other than customary representations and warranties relating to the due
formation, valid existence and due authorization of Borrower, the enforceability
of such amendment against Borrower, and the fact that the execution, delivery
and performance by

 

-74- Loan Agreement



--------------------------------------------------------------------------------

Borrower of such amendment will not conflict with Borrower’s organizational
documents, applicable law or any material agreement to which Borrower is a party
or any material order to which Borrower is subject), (b) waive, impair, reduce
or release any rights or incur any additional expenses, costs, liabilities or
obligations of Borrower or (c) amend any Mortgage or Assignment of Leases or any
other filed or recorded Loan Document (except to the extent that an amendment is
required pursuant to the law of the state, county or parish in which the same
have been recorded solely and to the extent required to reflect or otherwise
give effect to such extension).

Section 2.8 Regulatory Change; Taxes.

2.8.1 Increased Costs.

(a) If as a result of any Regulatory Change or compliance of Lender therewith,
Lender or the company that Controls Lender shall be subject to (i) Special Taxes
(other than (A) Indemnified Taxes, which shall be solely covered by
Section 2.8.2, (B) Other Taxes, which shall be solely covered by Section 2.9.3,
(C) Connection Income Taxes and (D) Special Taxes described in clauses
(b) through (f) of the definition of Excluded Taxes); (ii) any reserve, special
deposit or similar requirements relating to any extensions of credit or other
assets of, or any deposits with or other liabilities, of Lender or any company
that Controls Lender is imposed, modified or deemed applicable; or (iii) any
other condition affecting loans to borrowers subject to LIBOR-based interest
rates is imposed on Lender or any company that Controls Lender and Lender
determines that, by reason thereof, the cost to Lender or any company that
Controls Lender of making, maintaining or extending the Loan to Borrower is
increased, or any amount receivable by Lender or any company that Controls
Lender hereunder in respect of any portion of the Loan to Borrower is reduced,
in each case by an amount deemed by Lender in good faith to be material (such
increases in cost and reductions in amounts receivable being herein called
“Increased Costs”), then Lender shall provide notice thereof to Borrower and
Borrower agrees that it will pay to Lender upon Lender’s written request such
additional amount or amounts as will compensate Lender or any company that
Controls Lender for such Increased Costs to the extent Lender determines that
such Increased Costs are allocable to the Loan.

(b) Any amount payable by Borrower pursuant to this Section 2.8.1 shall be paid
to Lender within thirty (30) days after Lender’s delivery to Borrower of a
certificate from Lender setting forth the amount due and Lender’s basis for the
determination of such amount, which statement shall be conclusive and binding
upon Borrower absent manifest error. Lender shall endeavor to promptly inform
Borrower of the occurrence of any of the events referred to in this
Section 2.8.1 which shall result in Borrower being required to make any payments
to Lender pursuant to this Section 2.8.1; provided, however, that the failure of
Lender to provide such notice shall not excuse Borrower from its obligations
pursuant to this Section 2.8.1 or provide Borrower or any other Person the right
to claim any damages or to exercise any other rights or remedies against Lender;
and provided, further that the failure on the part of Lender to demand payment
from Borrower for any such amount attributable to any particular period shall
not constitute a waiver of Lender’s right to demand payment of such amount for
any subsequent or prior period. Notwithstanding anything contained herein to the
contrary, Borrower shall not be required to compensate Lender pursuant to this
Section 2.8.1 for any Increased Costs actually paid by Lender more than one
hundred eighty (180) days prior to the date that Lender notifies

 

-75- Loan Agreement



--------------------------------------------------------------------------------

Borrower of the change in any applicable Regulatory Change giving rise to such
Increased Costs and of Lender’s intention to claim compensation or reimbursement
therefor; provided, however, that the foregoing shall not prohibit Lender from
delivering such certificate to Borrower prior to Lender’s actual payment of such
Increased Costs. Notwithstanding anything contained in this Section 2.8.1 to the
contrary, Lender shall not be permitted to make a claim against Borrower under
this Section 2.8.1 unless Lender is making similar claims against other
borrowers of Lender to the extent such borrowers are similarly situated as
Borrower after consideration of such factors as Lender then reasonably
determines to be relevant. Notwithstanding anything contained herein to the
contrary, if pursuant to this Section 2.8.1, Increased Costs are payable, or
will be payable, by Borrower, Borrower may, at its option and upon not less than
fifteen (15) days’ prior notice to Lender (which notice shall be delivered to
Lender no later than fifteen (15) days after Lender’s delivery to Borrower of
the above-referenced certificate regarding the payment of such Increased Costs),
prepay the Loan in whole, together with the amount of any such Increased Costs
that have at such time already been incurred by or paid by Lender, any
applicable Spread Maintenance Premium (if such prepayment occurs prior to the
Spread Maintenance Date) and all other amounts due and payable under
Section 2.4.6 in connection with such prepayment. Notwithstanding anything to
the contrary herein, no amount shall be payable to a Lender under this
Section 2.8.1 during the period in which the Loan is included in a
Securitization.

2.8.2 Special Taxes. Borrower shall make all payments hereunder free and clear
of and without deduction for Special Taxes, except as required by applicable
law. If Borrower shall be required by law to deduct any Special Taxes that are
Indemnified Taxes from or in respect of any sum payable hereunder or under any
other Loan Document to Lender, the sum payable shall be increased as may be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.8.2) Lender receives
an amount equal to the sum it would have received had no such deductions for
Special Taxes that are Indemnified Taxes been made. Borrower shall make any
deductions for Special Taxes required by applicable law and shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law. Notwithstanding anything contained herein to the contrary, if
pursuant to this Section 2.8.2, Borrower is, or will be, required to increase
any payment to Lender on account of Indemnified Taxes, Borrower may, at its
option and upon not less than fifteen (15) days’ prior notice to Lender (which
notice shall be delivered to Lender no later than fifteen (15) days after
Lender’s delivery to Borrower of written notice regarding the increase of
payments to Lender on account of Indemnified Taxes), prepay the Loan in whole,
together with the amount of any such Indemnified Taxes that have at such time
already been incurred by or paid by Lender, any applicable Spread Maintenance
Premium (if such prepayment occurs prior to the Spread Maintenance Date) and all
other amounts due and payable under Section 2.4.6 in connection with such
prepayment. Notwithstanding anything to the contrary herein, no amount shall be
payable to a Lender under this Section 2.8.2 during the period in which the Loan
is included in a Securitization.

2.8.3 Other Taxes. Borrower agrees to pay any present or future stamp or
documentary taxes or other excise or property taxes, charges, or similar levies
which arise from any payment made hereunder, or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement, the other Loan
Documents, or the Loan, other than such taxes, charges or levies arising from
any transfer by Lender pursuant to Article IX or a change to the organizational
structure of the Loan Parties and/or any of their Affiliates requested by Lender
in connection with the exercise of its rights pursuant to Article IX
(hereinafter referred to as “Other Taxes”).

 

-76- Loan Agreement



--------------------------------------------------------------------------------

2.8.4 Tax Refund. If Lender has actual knowledge that Lender is entitled to
receive a refund, credit or offset in respect of amounts paid by Borrower
pursuant to Section 2.8.1(i) or 2.8.2 (whether against U.S. taxes or non-U.S.
taxes) which refund, credit or offset in the good faith judgment of Lender is
allocable to such payment, it shall promptly notify Borrower of the availability
of such refund, credit or offset and shall, within thirty (30) days after the
receipt of a request by Borrower, apply for such refund, credit or offset. If
Lender receives such a refund, credit or offset, it shall pay Borrower the
refund net of any reasonable out-of-pocket expenses of Lender and without
interest (other than any interest paid by the relevant taxation authority with
respect to such refund, credit or offset). This paragraph shall not be construed
to require any indemnified party to make available its Special Tax returns (or
any other information relating to its Special Taxes that it deems confidential)
to the indemnifying party or any other Person.

2.8.5 Change of Office. To the extent that changing the jurisdiction of Lender’s
applicable office would have the effect of minimizing Indemnified Taxes, Other
Taxes or Increased Costs, Lender shall at the request of Borrower use
commercially reasonable efforts to make such a change, provided that same would
not otherwise be disadvantageous (as reasonably determined by Lender) or involve
any unreimbursed expense to Lender.

Section 2.9 Letters of Credit.

(a) All Letters of Credit delivered to Lender in connection with this Loan shall
be held as collateral and additional security for the payment of the Debt. Upon
the occurrence and during the continuance of an Event of Default, Lender shall
have the right, at its option, to draw on all or any portion of any such Letter
of Credit and to apply such amount drawn to payment of the Debt in such order,
proportion or priority as Lender may determine. Any such application to the Debt
before the Spread Maintenance Date after an Event of Default shall be subject to
the Spread Maintenance Premium, if any, applicable thereto. On the Maturity
Date, if the Debt has not otherwise been paid in full, any or all of such
Letters of Credit may be applied to reduce the Debt.

(b) With respect to any Letter of Credit delivered to Lender in connection with
this Loan, such Letter of Credit must be accompanied by an instrument reasonably
acceptable to Lender whereby the applicant/obligor under such Letter of Credit
shall have waived all rights of subrogation against Borrower thereunder until
the Debt has been paid in full. Borrower shall also pay to Lender all of
Lender’s reasonable out-of-pocket costs and expenses in connection therewith.
Neither Borrower nor the applicant/obligor under the Letter of Credit shall be
entitled to draw upon the Letter of Credit.

(c) In addition to any other right Lender may have to draw upon any Letter of
Credit pursuant to the terms and conditions of this Agreement, Lender shall have
the additional rights to draw in full any Letter of Credit: (i) with respect to
any evergreen Letter of Credit, if Lender has received a notice from the issuing
bank that the applicable Letter of Credit will not be renewed and a substitute
Letter of Credit is not provided at least thirty (30) days prior to the date on
which the outstanding Letter of Credit is scheduled to expire; (ii) with respect
to any Letter of Credit with a stated expiration date, if Lender has not
received a notice from the issuing bank that it has renewed the Letter of Credit
at least thirty (30) days prior to the date on which such

 

-77- Loan Agreement



--------------------------------------------------------------------------------

Letter of Credit is scheduled to expire and a substitute Letter of Credit is not
provided at least ten (10) Business Days prior to the date on which the
outstanding Letter of Credit is scheduled to expire; (iii) upon receipt of
notice from the issuing bank that the Letter of Credit will be terminated
(except if the termination of such Letter of Credit is permitted pursuant to the
terms and conditions of this Agreement or a substitute Letter of Credit is
provided at least ten (10) Business Days prior to such termination); or (iv) if
Lender has received notice that the bank issuing the Letter of Credit shall
cease to be an Approved Bank and Borrower shall not have replaced such Letter of
Credit with a Letter of Credit issued by an Approved Bank within ten
(10) Business Days after notice thereof. Notwithstanding anything to the
contrary contained in the above, Lender is not obligated to draw any Letter of
Credit upon the happening of an event specified in (i), (ii), (iii) or
(iv) above and shall not be liable for any losses sustained by Borrower or
applicable/obligor due to the insolvency of the bank issuing the Letter of
Credit if Lender has not drawn the applicable Letter of Credit.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

Section 3.1 Borrower Representations. Borrower represents and warrants that,
except to the extent (if any) disclosed on Schedule IV hereto with reference to
a specific subsection of this Section 3.1:

3.1.1 Organization; Special Purpose. Each of Borrower and each SPC Party is duly
organized, validly existing and in good standing with full power and authority
to own its assets and conduct its business, and is duly qualified and in good
standing in all jurisdictions in which the ownership or lease of its property or
the conduct of its business requires such qualification, and Borrower has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement and the other Loan Documents by it, and has the power and
authority to execute, deliver and perform under this Agreement, the other Loan
Documents and all the transactions contemplated hereby. Each of Borrower and
each SPC Party is, and at all times since the date of its formation has been
(but only to the extent that the applicable requirements set forth in Schedule V
speak of a time prior to the Closing Date), a Special Purpose Bankruptcy Remote
Entity. Borrower has provided Lender with true, correct and complete copies of
Borrower’s and each SPC Party’s current (and since the date of its inception)
organizational documents.

3.1.2 Proceedings; Enforceability. This Agreement and the other Loan Documents
have been duly authorized, executed and delivered by Borrower and constitute a
legal, valid and binding obligation of Borrower, enforceable against Borrower in
accordance with their respective terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). The Loan Documents are not subject to any
right of rescission, set-off, counterclaim or defense by Borrower, any SPC Party
or any Guarantor including the defense of usury, nor would the operation of any
of the terms of the Loan Documents, or the exercise of any right thereunder,
render the Loan Documents unenforceable, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), and none of Borrower, any SPC Party or any
Guarantor have asserted any right of rescission, set-off, counterclaim or
defense with respect thereto.

 

-78- Loan Agreement



--------------------------------------------------------------------------------

3.1.3 No Conflicts. The execution and delivery of this Agreement and the other
Loan Documents by Borrower and the performance of its Obligations hereunder and
thereunder will not conflict with any provision of any law or regulation to
which Borrower is subject, or conflict with, result in a breach of, or
constitute a default under, any of the terms, conditions or provisions of any of
Borrower’s organizational documents or any agreement or instrument to which
Borrower is a party or by which it is bound, or any order or decree applicable
to Borrower, or result in the creation or imposition of any Lien on any of
Borrower’s assets or property (other than pursuant to the Loan Documents)
(unless consents from all applicable parties thereto have been obtained by
Borrower).

3.1.4 Litigation. There is no action, suit, proceeding or investigation pending
or, to Borrower’s knowledge, threatened in writing against Borrower, any SPC
Party, any Guarantor, Manager (but only as it relates to any Individual
Property) or any Individual Property in any court or by or before any other
Governmental Authority which, if adversely determined, is reasonably likely to
materially and adversely affect the condition (financial or otherwise) or
business of Borrower (including the ability of Borrower to carry out the
transactions contemplated by this Agreement), such SPC Party, any Guarantor
(including the ability of any Guarantor to perform its obligations under the
Guaranty), Manager (but only as it relates to any Individual Property, including
such Manager’s ability to perform its obligations under any Management
Agreement) or the condition or ownership of such Individual Property.

3.1.5 Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which might materially and adversely affect Borrower
or any Individual Property, or Borrower’s business, properties or assets,
operations or condition, financial or otherwise. Borrower is not in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any Permitted Encumbrance or any other agreement or
instrument to which it is a party or by which it or any Individual Property is
bound, or with respect to any order or decree of any court or any order,
regulation or demand of any Governmental Authority, which default (individually
or when aggregated with any and all such defaults) is reasonably likely to have
consequences that would materially and adversely affect the condition (financial
or other) or operations of Borrower or any Individual Property or is reasonably
likely to have consequences that would materially and adversely affect its
performance hereunder.

3.1.6 Consents. No consent, approval, authorization or order of any court or
Governmental Authority is required for the execution, delivery and performance
by Borrower of this Agreement or the other Loan Documents or the consummation of
the transactions contemplated hereby, other than those which have been obtained
by Borrower.

3.1.7 Property; Title.

(a) Borrower has good, marketable and insurable fee simple or leasehold title to
the real property comprising part of each Individual Property and good title to
the balance of such Individual Property owned by it, free and clear of all Liens
whatsoever except the Permitted Encumbrances. Each Mortgage, when properly
recorded in the appropriate records, together with any Uniform Commercial Code
financing statements required to be filed in connection

 

-79- Loan Agreement



--------------------------------------------------------------------------------

therewith, will create (i) a valid, first priority, perfected Lien on Borrower’s
interest in the applicable Individual Property, subject only to Permitted
Encumbrances, and (ii) perfected security interests in and to, and perfected
collateral assignments of, all personalty (including the Leases), all in
accordance with the terms thereof, in each case subject only to the Permitted
Encumbrances. Except for Permitted Encumbrances, there are no mechanics’,
materialman’s or other similar Liens or claims which have been filed for work,
labor or materials affecting any Individual Property which are or may be Liens
prior to, or equal or coordinate with, the Lien of the applicable Mortgage. None
of the Permitted Encumbrances, individually or in the aggregate, (a) materially
interfere with the benefits of the security intended to be provided by each
Mortgage and this Agreement, (b) materially and adversely affect the value of
any Individual Property, (c) materially impair the use or operations of any
Individual Property (as currently used), or (d) impair Borrower’s ability to pay
its Obligations in a timely manner.

(b) All transfer taxes, deed stamps, intangible taxes or other amounts in the
nature of transfer taxes required to be paid under applicable Legal Requirements
in connection with the transfer of Properties to Borrower have been paid or are
being paid simultaneously herewith. All mortgage, mortgage recording, stamp,
intangible or other similar tax required to be paid under applicable Legal
Requirements in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement of any of the Loan Documents, including
the Mortgages, have been paid or are being paid simultaneously herewith. All
taxes and governmental assessments due and owing in respect of the Properties
have been paid, or an escrow of funds in an amount sufficient to cover such
payments has been established hereunder or are insured against by the
Title Insurance Policy.

(c) Each Individual Property is comprised of one (1) or more parcels which
constitute separate tax lots and do not constitute a portion of any other tax
lot not a part of such Individual Property.

(d) No Condemnation or other proceeding has been commenced or, to Borrower’s
knowledge, is contemplated with respect to all or any portion of such Individual
Property or for the relocation of roadways providing access to any Individual
Property.

(e) To Borrower’s knowledge, there are no pending or proposed special or other
assessments for public improvements or otherwise affecting any Individual
Property, nor are there any contemplated improvements to any Individual Property
that may result in such special or other assessments.

3.1.8 ERISA; No Plan Assets. As of the date hereof and throughout the Term
(i) neither Borrower, nor any Guarantor nor any ERISA Affiliate sponsors, or is
obligated to contribute to, an “employee benefit plan,” as defined in
Section 3(3) of ERISA, that is subject to Title IV of ERISA, Section 303 of
ERISA or Section 412 of the Code, (ii) none of the assets of Borrower or any
Guarantor constitutes or will constitute “plan assets” within the meaning of 29
C.F.R. Section 2510.3-101 as modified in operation by Section 3(42) of ERISA,
(iii) neither Borrower nor any Guarantor is or will be a “governmental plan”
within the meaning of Section 3(32) of ERISA, and (iv) neither Borrower nor any
Guarantor are subject to state statutes regulating investment of, and fiduciary
obligations with respect to, governmental plans. As of the date hereof, neither
Borrower, nor any ERISA Affiliate maintains, sponsors or contributes to or has
any obligations with respect to a “defined benefit plan” (within the meaning of
Section 3(35) of ERISA) or a “multiemployer pension plan” (within the meaning of
Section 3(37)(A) of ERISA). Borrower has not engaged in any transaction in
connection with which it could be subject to either a material civil penalty
assessed pursuant to the provisions of Section 502 of ERISA or a material tax
imposed under the provisions of Section 4975 of the Code.

 

-80- Loan Agreement



--------------------------------------------------------------------------------

3.1.9 Compliance. Except as expressly set forth on Schedule IV hereto, Borrower
and each Individual Property (including, but not limited to the Improvements)
and the use thereof comply in all material respects with all applicable Legal
Requirements (except as disclosed in the environmental reports provided to
Lender on or prior to the Closing Date), including parking, building and zoning
and land use laws, ordinances, regulations and codes, except for de minimis
non-compliance that would not reasonably be likely to have a material adverse
effect on the applicable Individual Property or the use or operation thereof or
on Borrower. Borrower, and to Borrower’s knowledge, any other Person in
occupancy of or involved with the operation or use of the Properties has not
committed, any act which may give any Governmental Authority the right to cause
Borrower to forfeit any Individual Property or any part thereof or any monies
paid in performance of Borrower’s Obligations under any of the Loan Documents.
Each Individual Property is used exclusively for the operation of a hotel and
other appurtenant and related uses. To Borrower’s knowledge, in the event that
all or any part of the Improvements are destroyed or damaged, said Improvements
can be legally reconstructed to their condition prior to such damage or
destruction, and thereafter exist for the same use without violating any zoning
or other ordinances applicable thereto and without the necessity of obtaining
any variances or special permits, subject to customary rebuildability statutes
in the applicable jurisdictions. No legal proceedings are pending or, to the
knowledge of Borrower, threatened with respect to the zoning of any Individual
Property. Neither the zoning nor any other right to construct, use or operate
each Individual Property is in any way dependent upon or related to any property
other than such Individual Property, other than pursuant to any REA. To the
Borrower’s knowledge, all material certifications, permits, licenses and
approvals, including without limitation, certificates of completion, occupancy
permits and any applicable liquor licenses required of Borrower for the legal
use, occupancy and operation of each Individual Property for its current use
(collectively, the “Licenses”), have been obtained and are in full force and
effect. The use being made of each Individual Property is in conformity with the
certificate of occupancy issued for such individual Property and all other
restrictions, covenants and conditions affecting such Individual Property.

3.1.10 Financial Information. To the best of Borrower’s knowledge, after due and
reasonable inquiry, all financial data, including the statements of financial
condition and statements of cash flows and income and operating expense, that
have been delivered to Lender connection with the Loan, (i) are true, complete
and correct in all material respects, (ii) accurately represent the financial
condition of each Individual Property as of the date of such reports (subject to
year-end adjustments), and (iii) have been prepared in accordance with GAAP
throughout the periods covered, except as disclosed therein (subject to year-end
adjustments). Except for Permitted Encumbrances, Borrower does not have any
material contingent liabilities, liabilities for delinquent taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments that are known to Borrower and reasonably likely to have
a materially adverse effect on any Individual Property or the operation thereof,
except as referred to or reflected in said financial statements. Since the date
of the financial statements, there has been no material adverse change in the
financial condition, operations or business of Borrower or any Individual
Property from that set forth in said financial statements.

 

-81- Loan Agreement



--------------------------------------------------------------------------------

3.1.11 Utilities and Public Access. Each Individual Property has rights of
access to public ways and is served by water, sewer, sanitary sewer and storm
drain facilities adequate to service such Individual Property for its intended
uses. All public utilities necessary or convenient to the full use and enjoyment
of each Individual Property are located in the public right-of-way abutting such
Individual Property (which utilities are connected so as to serve such
Individual Property without passing over other property) or are in recorded,
irrevocable easements serving such Individual Property and such easements are
set forth in and insured by the Title Insurance Policies. All roads necessary
for the use of each Individual Property for its current purpose have been
completed and dedicated to public use and accepted by all Governmental
Authorities.

3.1.12 Assignment of Leases. The Assignment of Leases creates a valid assignment
of, or a valid security interest in, certain rights under the Leases, subject
only to a license granted to Borrower to exercise certain rights and to perform
certain obligations of the lessor under the Leases, including the right to
operate each Individual Property. No Person other than Lender has any interest
in or assignment of the Leases or any portion of the Rent or other Gross Revenue
from the Properties.

3.1.13 Insurance. Borrower has obtained and maintains all Policies reflecting
and satisfying the insurance coverages, amounts and other requirements set forth
in this Agreement and has delivered to Lender certificates evidencing the
insurance provided pursuant to the Policies. No material claims are currently
pending, outstanding or otherwise remain unsatisfied under any Policy which
would reasonably be expected to have a material adverse effect on Borrower and
neither Borrower nor, to Borrower’s knowledge, any other Person has done, by act
or omission, anything which would impair the coverage of any of the Policies.

3.1.14 Flood Zone. None of the Improvements on any Individual Property is
located in an area identified by the Federal Emergency Management Agency as a
special flood hazard area, or, if so located the flood insurance required
pursuant to Section 5.1.1(a) hereof is in full force and effect with respect to
such Individual Property.

3.1.15 Physical Condition. To Borrower’s knowledge, except as may be expressly
set forth in the applicable Physical Conditions Report, each Individual
Property, including all buildings, improvements, parking facilities, sidewalks,
storm drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, are in good
condition, order and repair in all material respects; to Borrower’s knowledge,
and except as expressly disclosed in any Physical Conditions Report, there
exists no structural or other material defects or damages in such Individual
Property, whether latent or otherwise, and Borrower has not received notice from
any insurance company or bonding company of any defects or inadequacies in such
Individual Property, or any part thereof, which would adversely affect the
insurability of the same or cause the imposition of extraordinary premiums or
charges thereon or any termination or threatened termination of any policy of
insurance or bond.

3.1.16 Boundaries. Except as disclosed on the applicable Surveys, all of the
Improvements which were included in determining the appraised value of each
Individual Property lie wholly within the boundaries and building restriction
lines of such Individual Property, and no improvements on adjoining properties
encroach upon such Individual Property, and no easements or other encumbrances
affecting such Individual Property encroach upon any of the Improvements, so as
(in each of the foregoing cases) to materially and adversely affect the value or
marketability of such Individual Property, except those which are set forth on
the applicable Survey and insured against by the applicable Title Insurance
Policy.

 

-82- Loan Agreement



--------------------------------------------------------------------------------

3.1.17 Leases. The rent roll attached hereto as Schedule XI is true, complete
and correct in all material respects and no Individual Property is subject to
any Leases other than the Leases described on Schedule XI. Borrower is the owner
and lessor of landlord’s interest in the Leases. No Person has any possessory
interest in any Individual Property or right to occupy the same except under and
pursuant to the provisions of the Leases (other than typical short-term
occupancy rights of hotel guests). The Leases identified on Schedule XI are in
full force and effect and there are no material defaults thereunder by Borrower
or, to Borrower’s knowledge, the other party beyond any applicable notice or
cure period (except as disclosed on Schedule XI), and, to Borrower’s knowledge,
there are no conditions that, with the passage of time or the giving of notice,
or both, would constitute defaults thereunder. The copies of the Leases
delivered to Lender are true and complete, and there are no oral agreements with
respect thereto. No Rent relating to the Leases (including security deposits)
has been paid more than one (1) month in advance of its due date. All work to be
performed by Borrower under each Lease has been performed as required and has
been accepted by the applicable tenant. Any payments, free rent, partial rent,
rebate of rent or other payments, credits, allowances or abatements required to
be given by Borrower to any tenant has already been received by such tenant
except as otherwise set forth on Schedule XI. The tenants under the Leases have
accepted possession of and are in occupancy of all of their respective demised
Individual Property and have commenced the payment of full, unabated rent under
the Leases. Borrower has delivered to Lender a true, correct and complete list
of all security deposits made by tenants at the Properties which have not been
applied (including accrued interest thereon), all of which are held by Borrower
in accordance with the terms of the applicable Lease and applicable Legal
Requirements. To Borrower’s knowledge, each tenant is free from bankruptcy or
reorganization proceedings. No tenant under any Lease (or any sublease) is an
Affiliate of Borrower. To Borrower’s knowledge, the tenants under the Leases are
open for business and paying full, unabated rent. There are no brokerage fees or
commissions due and payable in connection with the leasing of space at any
Individual Property, except as set forth on Schedule XI. There has been no prior
sale, transfer or assignment, hypothecation or pledge of any Lease or of the
Rents relating thereto or other Gross Revenue received therein which will be
outstanding following the funding of the Loan (other than to Lender). No tenant
listed on Schedule XI has assigned its Lease or sublet all or any portion of the
premises demised thereby, no such tenant holds its leased premises under
assignment or sublease, nor, to Borrower’s knowledge, does anyone except such
tenant and its employees, guests and invitees occupy such leased premises. No
tenant under any Lease has a right or option pursuant to such Lease or otherwise
to purchase all or any part of the leased premises or the building of which the
leased premises are a part. No tenant under any Lease has any right or option
for additional space in the Improvements, except as disclosed on Schedule XI.

3.1.18 Tax Filings. To the extent required by law, Borrower has filed (or has
obtained effective extensions for filing) all federal, state, commonwealth,
district and local tax returns required to be filed and has paid or made
adequate provision for the payment of all federal, state, commonwealth, district
and local taxes, charges and assessments payable by Borrower. Borrower’s tax
returns (if any) properly reflect the income and taxes of Borrower for the
periods covered thereby, subject only to reasonable adjustments required by the
Internal Revenue Service or other applicable tax authority upon audit.

 

-83- Loan Agreement



--------------------------------------------------------------------------------

3.1.19 No Fraudulent Transfer. Borrower (i) has not entered into the transaction
or any Loan Document with the actual intent to hinder, delay, or defraud any
creditor, and (ii) received reasonably equivalent value in exchange for its
Obligations under the Loan Documents. Giving effect to the Loan, the fair
saleable value of Borrower’s assets exceeds and will, immediately following the
making of the Loan, exceed Borrower’s total liabilities, including subordinated,
unliquidated, disputed and contingent liabilities. The fair saleable value of
Borrower’s assets is, and immediately following the making of the Loan, will be,
greater than Borrower’s probable liabilities, including the maximum amount of
its contingent liabilities on its debts as such debts become absolute and
matured. Borrower’s assets do not and, immediately following the making of the
Loan will not, constitute unreasonably small capital to carry out its business
as conducted or as proposed to be conducted. Borrower does not intend to, and
does not believe that it will, incur Indebtedness and liabilities (including
contingent liabilities and other commitments) beyond its ability to pay such
Indebtedness and liabilities as they mature (taking into account the timing and
amounts of cash to be received by Borrower and the amounts to be payable on or
in respect of the obligations of Borrower). No petition in bankruptcy has been
filed against any Loan Party or any Guarantor, and no Loan Party nor any
Guarantor has ever made an assignment for the benefit of creditors or taken
advantage of any insolvency act for the benefit of debtors. No Loan Party nor
any Guarantor is contemplating either the filing of a petition by it under any
state or federal bankruptcy or insolvency laws or the liquidation of all or a
major portion of its assets or properties, and Borrower has no knowledge of any
Person contemplating the filing of any such petition against it or any other
Loan Party or any Guarantor.

3.1.20 Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.

3.1.21 Organizational Chart. The organizational chart attached as Schedule III,
relating to Borrower and certain Affiliates and other parties, is true, complete
and correct on and as of the date hereof. No Person other than those Persons
shown on Schedule III have any ownership interest in, or right of control,
directly or indirectly, in Borrower. Borrower represents and warrants to Lender
that no Manager is an Affiliate of Borrower or any other Loan Party.

3.1.22 Organizational Status. Each Individual Borrower’s exact legal name,
organizational type (e.g., corporation, limited liability company), the
jurisdiction of formation or organization, Tax I.D. and Delaware Organizational
I.D. numbers are set forth on Schedule III hereto.

3.1.23 [Reserved].

3.1.24 No Casualty. The Improvements have suffered no material casualty or
damage which has not been fully repaired and the cost thereof fully paid.

 

-84- Loan Agreement



--------------------------------------------------------------------------------

3.1.25 Purchase Options. No Individual Property nor any part thereof is subject
to any purchase options, rights of first refusal, rights of first offer or other
similar rights in favor of third parties (although there exist Ground Lease
Purchase Options in favor of Individual Borrowers).

3.1.26 FIRPTA. Borrower is not a “foreign person” within the meaning of
Sections 1445 or 7701 of the Code.

3.1.27 Investment Company Act. Borrower is not (i) an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, or (ii) subject to any other United
States federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.

3.1.28 Fiscal Year. Each fiscal year of Borrower commences on January 1.

3.1.29 Other Debt. There is no Indebtedness with respect to any Individual
Property or any excess cash flow or any residual interest therein, whether
secured or unsecured, other than Permitted Encumbrances and Permitted
Indebtedness.

3.1.30 Contracts.

(a) Borrower has not entered into, and is not bound by, any Major Contract which
continues in existence, except those previously disclosed in writing to Lender.

(b) Each of the Major Contracts is in full force and effect, there are no
monetary or other material defaults by Borrower thereunder and, to the best
knowledge of Borrower, there are no monetary or other material defaults
thereunder by any other party thereto. None of Borrower, Manager, or any other
Person authorized to act on Borrower’s behalf has given or received any notice
of default under any of the Major Contracts that remains uncured or in dispute.

(c) Borrower has delivered true, correct and complete copies of the Major
Contracts (including all amendments and supplements thereto) to Lender, which
Major Contracts are described on Schedule XX attached hereto.

(d) No Major Contract has as a party an Affiliate of Borrower. All fees and
other compensation for services previously performed under the Management
Agreements have been paid in full in accordance with the terms thereof.

3.1.31 Full and Accurate Disclosure. To Borrower’s knowledge, no statement of
fact made by Borrower in this Agreement or in any of the other Loan Documents
contains any untrue statement of a material fact or omits to state any material
fact necessary to make statements contained herein or therein not misleading.
There is no material fact presently known to Borrower which has not been
disclosed to Lender which materially adversely affects, nor as far as Borrower
can foresee, reasonably could be expected to materially adversely affect, the
Properties or the business, operations or condition (financial or otherwise) of
Borrower.

3.1.32 Other Obligations and Liabilities. Borrower has no liabilities or other
obligations, contingent or otherwise, that arose or accrued prior to the date
hereof that, either individually or in the aggregate, are reasonably likely to
have a material adverse effect on Borrower, the Properties, Borrower’s ability
to pay the Debt, and/or the business, operations or condition (financial or
otherwise) of Borrower.

 

-85- Loan Agreement



--------------------------------------------------------------------------------

3.1.33 Intellectual Property/Websites. Other than as set forth on Schedule VI,
neither Borrower nor any Affiliate (i) has or holds any tradenames, trademarks,
servicemarks, logos, copyrights, patents or other intellectual property
(collectively, (“Intellectual Property”) with respect to any Individual Property
or the use or operations thereof or is (ii) is the registered holder of any
website with respect to any Individual Property (other than tenant websites).

3.1.34 Ground Lease. Borrower hereby represents and warrants to Lender, other
than set forth on Schedule IV, the following with respect to the Ground Leases:

(a) Recording; Modification. True, correct and complete copies of each Ground
Lease including all amendments and modifications thereto, have been provided to
Lender. The Ground Leases or a memorandum regarding each Ground Lease (or any
combination thereof) have been duly recorded. The Ground Leases permit the
interest of the applicable Individual Borrower to be encumbered by a mortgage
without the consent of the Ground Lessor or the binding written approval and
consent of the applicable Ground Lessor(s) thereunder has been obtained. The
Ground Leases may not be canceled, surrendered or amended without the prior
written consent of Lender.

(b) No Liens. Except for the Permitted Encumbrances, the applicable Individual
Borrowers’ respective interests in the Ground Leases are not subject to any
Liens or encumbrances superior to, or of equal priority with, the Mortgage other
than the Ground Lessor’s related fee interest. Such Ground Leases are prior to
any mortgage or Lien upon (or benefit from a non-disturbance agreement in form
and substance reasonably satisfactory to Lender from the holder of any Lien or
mortgage upon) each Ground Lessor’s related fee interest.

(c) Ground Lease Assignable. The applicable Individual Borrowers’ respective
interests in the Ground Leases are assignable to Lender upon notice to, but
without the consent of, the applicable Ground Lessors (or, if any such consent
is required, it has been obtained prior to the Closing Date). Each Ground Lease
is further assignable by Lender, its successors and assigns without the consent
of the applicable Ground Lessor.

(d) Default. As of the date hereof, each Ground Lease is in full force and
effect and no default has occurred and is continuing under any Ground Lease and
to Borrower’s knowledge there is no existing condition which, but for the
passage of time and/or the giving of notice, could result in a default under the
terms of any Ground Lease. All rents, additional rents and other sums due and
payable under each Ground Lease have been paid in full. Neither the applicable
Individual Borrower nor the applicable Ground Lessor under any Ground Lease has
commenced any action or given or received any written notice for the purpose of
terminating such Ground Lease.

(e) Notice. Each Ground Lease, or estoppel letters received by Lender from the
Ground Lessor thereunder, requires the ground lessor thereunder to give notice
of any default by the applicable Individual Borrower to Lender. Each Ground
Lease, or estoppel letters received by Lender from the Ground Lessor thereunder,
further provides that notice of termination given under such Ground Lease is not
effective against Lender unless a copy of such notice has been delivered to
Lender in the manner described in such Ground Lease.

 

-86- Loan Agreement



--------------------------------------------------------------------------------

(f) Cure. Lender is permitted the opportunity to cure any default under any
Ground Lease which is curable, after the receipt of notice of the default,
before the Ground Lessor thereunder may terminate such Ground Lease.

(g) Term. Each Ground Lease has a term (or a term plus one or more optional
renewal terms, which under all circumstances may be exercised, and will be
enforceable, by the applicable Individual Borrower or Lender) which extends not
less than twenty (20) years beyond the Third Extended Maturity Date.

(h) New Lease. Each Ground Lease requires the Ground Lessor thereunder to enter
into a new lease with Lender upon termination of such Ground Lease for any
reason, including rejection of such Ground Lease in a bankruptcy proceeding.

(i) Insurance Proceeds. Under the terms of each Ground Lease and the applicable
Mortgage, taken together, any related insurance and condemnation proceeds will
be applied either to the repair or restoration of all or part of the applicable
Individual Property, with Lender having the right to hold and disburse the
proceeds as the repair or restoration progresses, or to the payment of the
Outstanding Principal Balance together with any accrued interest thereon.

3.1.35 Operations Agreement. Each Operations Agreement is in full force and
effect and neither Borrower nor, to Borrower’s knowledge, any other party to any
Operations Agreement, is in material default thereunder, and to Borrower’s
knowledge, there are no conditions which, with the passage of time or the giving
of notice, or both, would constitute a material default thereunder. Except as
described herein (including the Exhibits and Schedules attached hereto), no
Operations Agreement has been modified, amended or supplemented.

3.1.36 Franchise Agreements.

(a) Each Franchise Agreement, pursuant to which Borrower has the right to
operate the hotel located on the applicable Individual Property under a name
and/or hotel system controlled by the applicable Franchisor, is in full force
and effect and there is no material default, breach or violation existing
thereunder by any party thereto and, to Borrower’s knowledge, no event has
occurred (other than payments due but not yet delinquent) that, with the passage
of time or the giving of notice, or both, would constitute a material default,
breach or violation by any party thereunder. Neither the execution and delivery
of the Loan Documents or Borrower’s performance thereunder will adversely affect
Borrower’s rights under any Franchise Agreement. Neither Borrower nor any
Franchisor has exercised any termination option under the applicable Franchise
Agreement, Borrower has not given any notice to the applicable Franchisor of
Borrower’s election to terminate such Franchise Agreement effective as of a date
after the date hereof, and Borrower has not received from any Franchisor such
Franchisor’s notice of its election to terminate such Franchise Agreement
effective as of a date after the date hereof. Schedule XII contains a true and
correct list, by Individual Property, of (x) each Franchise Agreement under
which Borrower has the right to operate the applicable Individual Property, and
(y) the expiration dates of each Franchise Agreements set forth on Schedule XII.

3.1.37 Illegal Activity. No portion of any Individual Property has been or will
be purchased with proceeds of any illegal activity.

 

-87- Loan Agreement



--------------------------------------------------------------------------------

3.1.38 Property Improvement Plan. There is currently no PIP or similar
requirement imposed under any Franchise Agreement, for calendar year 2014, other
than as set forth on Schedule XVIII (the “Scheduled PIP”) and there is currently
no PIP or similar requirement imposed under any Franchise Agreement other than
Scheduled PIP, other than as set forth on Schedule XXI.

Section 3.2 Survival of Representations. The representations and warranties set
forth in Section 3.1 and elsewhere in this Agreement and the other Loan
Documents shall (i) while not re-made, survive until the Obligations have been
paid and performed in full and (ii) be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf. Notwithstanding the foregoing, any representation or warranty made
with respect to an Individual Property shall not survive the release of such
Individual Property from the Lien of the applicable Mortgage in accordance with
Section 2.5.2 and Section 2.5.3.

ARTICLE 4

BORROWER COVENANTS

Until the end of the Term, Borrower hereby covenants and agrees with Lender
that:

Section 4.1 Payment and Performance of Obligations. Borrower shall pay and
otherwise perform the Obligations in accordance with the terms of this Agreement
and the other Loan Documents.

Section 4.2 Due on Sale and Encumbrance; Transfers of Interests.

(a) Borrower acknowledges that Lender has examined and relied on the experience
of Borrower and its stockholders, general partners and members, as applicable,
and principals of Borrower in owning and operating properties such as the
Property in agreeing to make the Loan, and will continue to rely on Borrower’s
ownership of the Properties as a means of maintaining the value of the
Properties as security for repayment of the Debt and the performance of the
Other Obligations. Borrower acknowledges that Lender has a valid interest in
maintaining the value of the Properties so as to ensure that, should Borrower
default in the repayment of the Debt or the performance of the Other
Obligations, Lender can recover the Debt by a sale of the Properties. Therefore,
without the prior written consent of Lender, but, in each instance, subject to
the express provisions of Article 7, neither Borrower nor any other Loan Party
nor any other Person having a direct or indirect ownership or beneficial
interest in Borrower or in any other Loan Party shall sell, convey, mortgage,
grant, bargain, encumber, pledge, assign or transfer any Individual Property or
any part thereof, or any interest, direct or indirect, common, preferred or
otherwise, in Borrower or in any other Loan Party, or in any Person holding any
direct or indirect interest in Borrower or in any other Loan Party, whether
voluntarily or involuntarily (a “Transfer”). A Transfer within the meaning of
this Section 4.2 shall be deemed to include, but not be limited to, (i) an
installment sales agreement wherein Borrower agrees to sell any Individual
Property or any part thereof for a price to be paid in installments; (ii) an
agreement by Borrower for the leasing of all or a substantial part of any
Individual Property for any purpose other than the actual occupancy by a space
tenant thereunder or a sale, assignment or other transfer of, or the grant of a
security interest in, Borrower’s right, title and interest in and to any Leases,
or any Gross Revenue; (iii) if Borrower or any other Loan

 

-88- Loan Agreement



--------------------------------------------------------------------------------

Party or any general partner, managing member or controlling shareholder of
Borrower or of any other Loan Party is a corporation, the voluntary or
involuntary sale, conveyance or transfer of such corporation’s stock (or the
stock of any corporation directly or indirectly controlling such corporation by
operation of law or otherwise) or the creation or issuance of new stock; (iv) if
Borrower or any other Loan Party, or any general partner, managing member or
controlling shareholder of Borrower, or of any other Loan Party is a limited or
general partnership, joint venture or limited liability company, the change,
removal, resignation or addition of a general partner, managing partner, limited
partner, joint venturer or member or the transfer of the partnership interest of
any general partner, managing partner or limited partner or the transfer of the
interest of any joint venturer or member, and (v) any pledge, hypothecation,
assignment, transfer or other encumbrance of any direct or indirect ownership
interest in Borrower or in any other Loan Party.

(b) Notwithstanding the foregoing, a Transfer within the meaning of this
Section 4.2 shall not include (i) dispositions of equipment and fixtures in the
ordinary course of Borrower’s business (including equipment or fixtures which
are being replaced or which are no longer necessary in connection with the
operation of the Property, provided that (1) such disposition in this
parenthetical will not have a material adverse effect on or materially impair
the utility of the applicable Individual Property (a “Material Adverse Effect”)
and (2) any new equipment or fixtures acquired by Borrower (and not so disposed
of) shall be subject to the Lien of the Loan Documents (collectively, the
“Disposition Conditions”)), (ii) Leases in effect on the date hereof or
otherwise permitted by this Agreement, (iii) Permitted Encumbrances,
(iv) easements and rights of way in the ordinary course of business that would
not have a material adverse effect on the use, occupancy or access to the
applicable Individual Property, and (v) subject to Section 5.3 hereof, transfers
of portions of Individual Properties to Governmental Authorities for
(1) dedication of such portion to a public use or (2) easements, restrictions,
covenants, reservations and rights of way in the ordinary course of business for
purposes of public access, the placement of water and sewer lines, telephone and
telegraph lines, electric lines or other utilities serving such Individual
Property; provided no such transfers shall have any adverse effect on the first
priority position of the Lien of the applicable Mortgage or any other Material
Adverse Effect. In connection with any event specified in clause (i) above,
Lender shall, from time to time, upon receipt of an officer’s certificate
requesting the same and confirming satisfaction of the Disposition Conditions,
execute a written instrument in form and substance reasonably satisfactory to
Lender to confirm that such equipment or fixtures which are to be, or have been,
sold or disposed of are free from the Lien of the Loan Documents; provided,
Borrower shall reimburse Lender for its or its Servicer’s reasonable fees and
expenses incurred in reviewing such instrument and Borrower’s request.

Section 4.3 Liens. Borrower shall not create, incur, assume, permit or suffer to
exist any Lien on any portion of any Individual Property, except for the
Permitted Encumbrances, nor any Lien on any direct or indirect interest in
Borrower or any Loan Party, except for (i) the pledges of the direct or indirect
equity interests in Borrower granted by Mezzanine Borrowers in favor of
Mezzanine Lenders pursuant to the Mezzanine Loan Documents as security for the
Mezzanine Loans and (ii) Permitted Transfers, if any. Subject to the following,
Borrower shall promptly discharge any Lien or charge against any of the
Individual Properties which is not a Permitted Encumbrance. After prior notice
to Lender, Borrower, at its own expense, may contest by appropriate legal
proceeding, conducted in good faith and with due diligence, the amount or
validity of any Liens, provided that (i) no Event of Default has occurred and
remains uncured;

 

-89- Loan Agreement



--------------------------------------------------------------------------------

(ii) such proceeding shall be permitted under and be conducted in accordance
with all applicable statutes, laws and ordinances; (iii) no Individual Property
nor any part thereof or interest therein will be in danger of being sold,
forfeited, terminated, canceled or lost; (iv) Borrower shall promptly upon final
determination thereof pay the amount of any such Liens, together with all costs,
interest and penalties which may be payable in connection therewith; (v) to
insure the payment of such Liens, Borrower shall deliver to Lender either
(A) cash, or other security as may be approved by Lender, in an amount equal to
one hundred ten percent (110%) of the contested amount for any contested amounts
less than one million dollars ($1,000,000) individually or in the aggregate and
one hundred twenty-five percent (125%) of the contested amount for any contested
amounts equal to or greater than one million dollars ($1,000,000), individually
or in the aggregate or (B) a payment and performance bond in an amount equal to
one hundred percent (100%) of the contested amount from a surety acceptable to
Lender in its reasonable discretion, (vi) failure to pay such Liens will not
subject Lender to any civil or criminal liability, (vii) such contest shall not
affect the ownership, use or occupancy of any Individual Property, and
(viii) Borrower shall, upon request by Lender, give Lender prompt notice of the
status of such proceedings and/or confirmation of the continuing satisfaction of
the conditions set forth in clauses (i) through (vii) of this Section 4.3.
Lender may pay over any such cash or other security held by Lender to the
claimant entitled thereto at any time when, in the reasonable judgment of
Lender, the entitlement of such claimant is established or any Individual
Property (or any part thereof or interest therein) shall be in danger of being
sold, forfeited, terminated, cancelled or lost or there shall be any danger of
the Lien of the applicable Mortgage being primed by any related Lien.

Section 4.4 Special Purpose. Without in any way limiting the provisions of this
Article 4, Borrower hereby represents and warrants to, and covenants with,
Lender that since the date of Borrower’s and each SPC Party’s formation and at
all times on and after the date hereof and until such time as the Obligations
shall be paid and performed in full, Borrower and each SPC Party has at all
times been and shall at all times be a Special Purpose Bankruptcy Remote Entity.
Neither Borrower nor any SPC Party shall directly or indirectly make any change,
amendment or modification to its or such SPC Party’s organizational documents,
or otherwise take any action which could result in Borrower or any SPC Party not
being a Special Purpose Bankruptcy Remote Entity.

Section 4.5 Existence; Compliance with Legal Requirements. Each Borrower and
each SPC Party shall do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its existence and all rights, licenses,
permits, franchises and all applicable governmental authorizations necessary for
the operation of the Properties and comply with all Legal Requirements
applicable to it and the Properties.

Section 4.6 Taxes and Other Charges; Use and Occupancy Taxes.

(a) Borrower shall pay all Taxes and Other Charges now or hereafter levied,
assessed or imposed at least five (5) Business Days before the same become Due
and Payable, and shall furnish to Lender receipts for the payment of the Taxes
and the Other Charges prior to the date the same shall become Due and Payable
(provided, however, that provided no Event of Default shall have occurred and be
continuing Borrower need not pay Taxes directly nor furnish such receipts for
payment of Taxes to the extent that funds to pay for such Taxes have been
deposited into the Tax Account pursuant to Section 6.3). Borrower shall promptly
pay for all utility services provided to the Properties. After prior notice to
Lender, Borrower, at its own

 

-90- Loan Agreement



--------------------------------------------------------------------------------

expense, may contest by appropriate legal proceeding, conducted in good faith
and with due diligence, the amount or validity of any Taxes or Other Charges,
provided that (i) no Default or Event of Default has occurred and remains
uncured; (ii) such proceeding shall be permitted under and be conducted in
accordance with all applicable statutes, laws and ordinances; (iii) no
Individual Property nor any part thereof or interest therein will be in danger
of being sold, forfeited, terminated, canceled or lost; (iv) Borrower shall
promptly upon final determination thereof pay the amount of any such Taxes or
Other Charges, together with all costs, interest and penalties which may be
payable in connection therewith; (v) such proceeding shall suspend the
collection of Taxes or Other Charges from the applicable Individual Property;
(vi) Borrower shall deposit with Lender cash, or other security as may be
approved by Lender, in an amount equal to one hundred ten percent (110%) of the
contested amount for any contested amounts of less than one million dollars
($1,000,000), individually or in the aggregate, and one hundred twenty-five
percent (125%) of the contested amount for any contested amount of one million
dollars ($1,000,000) or more, individually or in the aggregate, to insure the
payment of any such Taxes or Other Charges, together with a reasonable estimate
of all interest and penalties thereon, (vii) failure to pay such Taxes or Other
Charges will not subject Lender to any civil or criminal liability, (viii) such
contest shall not affect the ownership, use or occupancy of the Properties, or
of any Individual Property, and (ix) Borrower shall, upon request by Lender,
give Lender prompt notice of the status of such proceedings and/or confirmation
of the continuing satisfaction of the conditions set forth in clauses
(i) through (viii) of this Section 4.6. Lender may pay over any such cash or
other security held by Lender to the claimant entitled thereto at any time when,
in the judgment of Lender, the entitlement of such claimant is established or
any Individual Property (or any part thereof or interest therein) shall be in
danger of being sold, forfeited, terminated cancelled or lost or there shall be
any danger of the Lien of the applicable Mortgage being primed by any related
Lien.

(b) Borrower shall pay all Hotel Taxes now or hereafter payable to the
applicable Governmental Authority with respect the Individual Properties, as the
same become due and payable. Within forty-five (45) days following the end of
each calendar quarter, Borrower shall provide an Officer’s Certificate setting
forth the actual amount of Hotel Taxes due and the actual amount paid with
respect to the Properties for the calendar quarter immediately preceding the
date of such certificate.

Section 4.7 Litigation. Borrower shall give prompt notice to Lender of any
litigation or governmental proceedings pending or threatened in writing against
any Individual Property, Borrower, Manager (but only as it relates to any
Individual Property and only if Borrower has received notice of any such
litigation or governmental proceedings) or any SPC Party which might materially
adversely affect such Individual Property or Borrower’s, Manager’s or such SPC
Party’s condition financial or otherwise or business (including Borrower’s
ability to perform its Obligations hereunder or under the other Loan Documents
but, in the case of Manager’s condition or business, only to the extent Borrower
has a reasonable belief that such litigation or proceeding might materially
adversely affect Manager’s condition or business).

Section 4.8 Title to the Property. Borrower shall warrant and defend (a) its
title to each Individual Property and every part thereof, subject only to
Permitted Encumbrances and (b) the validity and priority of the Liens of the
Mortgage, the Assignment of Leases and this Agreement on each Individual
Property, subject only to Permitted Encumbrances, in each case against the
claims of all Persons whomsoever. Borrower shall reimburse Lender for any
losses, costs, damages or expenses (including reasonable attorneys’ fees and
court costs) incurred by Lender if an interest in any Individual Property, other
than as permitted hereunder, is claimed by another Person.

 

-91- Loan Agreement



--------------------------------------------------------------------------------

Section 4.9 Financial Reporting.

4.9.1 Generally. Borrower shall keep and maintain or will cause to be kept and
maintained proper and accurate books and records, in accordance with GAAP and
the requirements of Regulation AB, reflecting the financial affairs of Borrower
and all items of income and expense in connection with the operation of the
Properties. Lender shall have the right from time to time during normal business
hours upon reasonable notice Borrower to examine such books and records at the
office of Borrower or other Person maintaining such books and records and to
make such copies or extracts thereof as Lender shall desire. After an Event of
Default, Borrower shall pay any reasonable and actual costs incurred by Lender
to examine such books, records and accounts, as Lender shall reasonably
determine to be necessary or appropriate in the protection of Lender’s interest.

4.9.2 Quarterly and Monthly Reports.

(a) Not later than forty five (45) days following the end of each calendar
month, Borrower shall deliver to Lender, (i) a consolidated profit and loss
statement for the month and for the previous twelve (12) months then ended for
an entity required to report 100% of the consolidated financial results of
Borrowers and the Properties in accordance with GAAP (excluding, for the
avoidance of doubt, any entity that is required to include within its
consolidated financial results in accordance with GAAP any assets that are not
collateral for the Loan or any Mezzanine Loan) (“Holdco”) (which, to the extent
required by GAAP, shall separately denote any “non-controlling” or “minority”
interest in the earnings of any subsidiary of Holdco), (ii) for each Individual
Property, a profit and loss statement on a trailing twelve month basis and
(iii) the monthly STAR Report with respect to each Individual Property.
Furthermore, not later than April 15 of each year in which the Maturity Date
will occur, Borrower shall deliver to Lender a calculation reflecting the Debt
Yield as of the last day of February of such calendar year. The statements for
each month required under clauses (i) and (ii) above, and the Debt Yield
calculation required under the immediately preceding sentence, shall be
accompanied by an Officer’s Certificate certifying to the best of the signer’s
knowledge that such statements fairly represent the results of operations of
Holdco (taking into account any “non-controlling” or “minority” interest in the
earnings of any subsidiary of Holdco) and the Properties and/or the Debt Yield
calculation, as applicable.

(b) Not later than forty-five (45) days following the end of each fiscal
quarter, Borrower shall deliver to Lender unaudited consolidated financial
statements of Holdco, internally prepared on an accrual basis including a
consolidated balance sheet as of the end of such quarter and profit and loss
statements for the quarter and year then ended compared to the corresponding
period of the previous Fiscal Year (which, to the extent required by GAAP, shall
separately denote any “non-controlling” or “minority” interest in the net assets
of any subsidiary of Holdco), Individual Property-level profit and loss
statements for the previous twelve (12) months then ended, and a summary report
detailing monthly occupancy, including average daily rate, made available to
Borrower for the subject quarter. Such statements for each quarter shall be
accompanied by an Officer’s Certificate certifying to the best of the signer’s
knowledge, (A) that such statements fairly represent the financial condition and
results of operations of

 

-92- Loan Agreement



--------------------------------------------------------------------------------

Holdco (taking into account any “non-controlling” or “minority” interest in the
net assets of any subsidiary of Holdco) and the Properties on a combined basis
as well as each Individual Property (subject to normal year-end adjustments),
(B) that as of the date of such Officer’s Certificate, no Event of Default
exists under this Agreement, the Note or any other Loan Document or, if so,
specifying the nature and status of each such Event of Default and the action
then being taken by Borrower or proposed to be taken to remedy such Event of
Default, (C) that as of the date of each Officer’s Certificate, no litigation
exists involving Borrower or any Individual Property or the Properties in which
the amount involved is $1,000,000 (in the aggregate) or more or in which all or
substantially all of the potential liability is not covered by insurance, or, if
so, specifying such litigation and the actions being taking in relation thereto,
(D) the amount by which actual Operating Expenses were greater than or less than
the Operating Expenses anticipated in the applicable Annual Budget, and (E) a
calculation reflecting the Debt Yield as of the last day of such fiscal quarter.
Such financial statements shall contain such other information as shall be
reasonably requested by Lender for purposes of calculations to be made by Lender
pursuant to the terms hereof. All calculations of the Debt Yield shall be
subject to verification by Lender; and

(c) Prior to the occurrence of a Securitization, Borrower shall deliver to
Lender, not later than thirty (30) days following the end of each calendar
month, a consolidated profit and loss statement for Holdco (which, to the extent
required by GAAP, shall separately denote any “non-controlling” or “minority”
interest in the earnings of any subsidiary of Holdco) for the month and year
then ended compared to the corresponding period of the previous Fiscal Year and
for each Individual Property, a profit and loss statement for the twelve
(12) months then ended and a summary report detailing monthly occupancy,
including the daily average rate during the subject month. Such statements for
each month shall be accompanied by an Officer’s Certificate certifying to the
best of the signer’s knowledge that such statements fairly represent the results
of operations of Holdco (taking into account any “non-controlling” or “minority”
interest in the earnings of any subsidiary of Holdco) and the Properties and a
calculation reflecting the Debt Yield as of the last day of such calendar month.
All calculations of the Debt Yield shall be subject to verification by Lender.

4.9.3 Annual Reports. Not later than ninety (90) days after the end of each
Fiscal Year of Borrower’s operations, Borrower shall deliver to Lender:

(a) audited consolidated financial statements of Holdco (which, to the extent
required by GAAP, shall separately denote any “non-controlling” or “minority”
interest in the earnings and net assets of any subsidiary of Holdco), certified
by an Independent Accountant in accordance with GAAP and prepared in accordance
with the requirements of Regulation AB, covering the Properties on a combined
basis for such Fiscal Year, including a consolidated balance sheet as of the end
of such Fiscal Year and a consolidated statement of operations. Such annual
financial statements shall be accompanied by an Officer’s Certificate in the
form required pursuant to Section 4.9.2(a) above; and

(b) an annual summary of any and all FF&E Work, PIP Work and Capital
Expenditures made at the Properties on a combined basis, as well as for each
Individual Property where the cost of FF&E Work, PIP Work and Capital
Expenditures at such Individual Property exceeds $500,000, during the prior
twelve (12) month period.

 

-93- Loan Agreement



--------------------------------------------------------------------------------

4.9.4 Other Reports.

(a) Borrower shall deliver to Lender, within ten (10) Business Days of Lender’s
reasonable request therefor, copies of reports prepared by Manager in accordance
with its obligations under the Management Agreement, including without
limitation, any financial reports, economic and operational trend analyses, or
such other information as Borrower is entitled to request from Manager from time
to time.

(b) Borrower shall, within ten (10) Business Days after request by Lender or, if
all or part of the Loan is being or has been included in a Securitization (in
which case, at Lender’s expense), by the Rating Agencies, furnish or cause to be
furnished to Lender and, if applicable, the Rating Agencies, in such manner and
in such detail as may be reasonably requested by Lender or the Rating Agencies,
such reasonable additional information as may be reasonably requested with
respect to the Properties as well as with respect to any Individual Property,
including franchise inspection reports and guest satisfaction scores.

(c) Borrower shall submit to Lender the financial data and financial statements
required, and within the time periods required, under clauses (i), and (ii) of
Section 9.1(f), if and when available.

4.9.5 Annual Budget.

(a) Borrower shall submit to Lender by December 31 of each year the Annual
Budget for the succeeding Fiscal Year; Borrower shall also submit any updates to
such Annual Budget; provided that during the continuance of any Trigger Period,
Borrower shall submit an Annual Budget to Lender by December 1 of each year.
Each Annual Budget shall include Operating Expenses and Capital Expenditure
which are based upon, and consistent with, what is reasonable and customary for
properties similar in size, location and nature to the Properties. During the
continuance of any Trigger Period, Lender shall have the right to approve each
Annual Budget (which approval shall not be unreasonably withheld, conditioned or
delayed so long as no Event of Default is continuing) and shall further have the
right to require Borrower to furnish Lender on a biannual basis for its approval
an update of such Annual Budget (which update shall be subject to Lender’s
approval, such approval not to be unreasonably withheld, conditioned or delayed
so long as no Event of Default is continuing). Annual Budgets and/or updates
thereof submitted to Lender in accordance herewith and, if Lender approval is
then required hereunder, approved or deemed approved by Lender in accordance
with Section 4.9.5(b) hereof, shall hereinafter be referred to as an “Approved
Annual Budget”. During the continuance of a Trigger Period, until such time that
any Annual Budget has been approved by Lender, the prior Approved Annual Budget
shall apply for all purposes hereunder (with each line item of such Annual
Budget increased by four percent (4%) and with such other adjustments as
reasonably determined by Lender to reflect actual increases in Taxes, Insurance
Premiums and utilities expenses). Neither Borrower nor Manager shall change or
modify an Approved Annual Budget, as it may be updated in accordance herewith,
that has been approved or deemed approved by Lender without the prior written
consent of Lender, not to be unreasonably withheld, conditioned or delayed so
long as there is no Event of Default then continuing (until such time as the
applicable Trigger Period ends, after which unless and until a new Trigger
Period shall begin), no Lender consent shall be required and Borrower may change
or modify an Approved Annual Budget in accordance with the terms of this Section
4.9.5.

 

-94- Loan Agreement



--------------------------------------------------------------------------------

(b) In the event Borrower is required to obtain Lender’s approval of a proposed
Annual Budget (or any proposed modification thereof) pursuant to this
Section 4.9.5, Lender’s approval shall be deemed given by Lender if (I) the
first correspondence from Borrower to Lender requesting such approval (A) is
enclosed in an envelope marked “PRIORITY”, (B) contains a legend, prominently
displayed at the top of each page thereof, in bold, all caps and fourteen
(14) point or larger font stating that Borrower is requesting the Lender’s
approval of the proposed Annual Budget (or the proposed modification thereof)
under Section 4.9.5 of the Loan Agreement and that Lender’s failure to respond
to such request within thirty (30) days following its receipt of such request
may result in such request being deemed granted, and (C) is accompanied by a
copy of the proposed Annual Budget (or the proposed modification thereof) and
all information and documentation (and in such detail) as is reasonably
necessary to allow Lender to adequately and completely evaluate the request
(which information may be provided electronically in the form of a CD Rom or
other portable electronic media enclosed with such notice), (II) Lender shall
fail to respond to such request within thirty (30) days following its receipt of
such request, (III) Borrower shall deliver to Lender a second written request
for approval, which request is delivered in the same form and manner as
contemplated in clause (I) above and states that Lender’s failure to respond to
such request within fifteen (15) days following its receipt of such second
request, shall result in such request being deemed granted, and (IV) Lender
shall fail to respond to such request in the manner contemplated in clause
(III)(B) above within such fifteen (15) day period. In the event Lender timely
objects (stating the basis for its objection in reasonable detail) to a proposed
Annual Budget (or the proposed modification thereof) in accordance with the
foregoing, Borrower shall promptly revise, or cause to be revised, such Annual
Budget (or the proposed modification thereof) and resubmit the same to Lender.
Lender’s approval of a revised Annual Budget (or revised modification thereof)
shall be deemed given by Lender if such revision is submitted to Lender in
accordance with clauses (I) and (III) above and Lender shall fail to respond in
accordance with clauses (II) and (IV) above.

4.9.6 Excess Operating Expenses.

(a) In the event that Borrower incurs any Operating Expenses in excess of
Approved Operating Expenses (excluding any Restricted Payments and any Incentive
Management Fees) (“Excess Operating Expenses”), then Borrower shall promptly
deliver to Lender, for Lender’s information, a reasonably detailed explanation
of such Excess Operating Expenses. During the continuance of any Trigger Period,
all Excess Operating Expenses must be approved by Lender in writing (such
expenses, if approved, or deemed approved in accordance with Section 4.9.6(b)
below, the “Approved Excess Operating Expenses”) prior to the disbursement of
any funds therefor, such approval not to be unreasonably withheld, conditioned
or delayed provided no Event of Default shall then exist. During the continuance
of any Trigger Period, any funds distributed to Borrower for the payment of
Approved Excess Operating Expenses pursuant to Section 6.11.1(a)(xi) shall be
used by Borrower only to pay for such Approved Excess Operating Expenses or to
reimburse Borrower for such Approved Excess Operating Expenses, as applicable.

 

-95- Loan Agreement



--------------------------------------------------------------------------------

(b) In the event Borrower is required to obtain Lender’s approval of Excess
Operating Expenses pursuant to this Section 4.9.6, Lender’s approval shall be
deemed given by Lender if (I) the first correspondence from Borrower to Lender
requesting such approval (A) is enclosed in an envelope marked “PRIORITY”,
(B) contains a legend, prominently displayed at the top of each page thereof, in
bold, all caps and fourteen (14) point or larger font stating that Borrower is
requesting the Lender’s approval of Excess Operating Expenses under
Section 4.9.6 of the Loan Agreement and that Lender’s failure to respond to such
request within ten (10) Business Days following its receipt of such request may
result in such request being deemed granted, and (C) is accompanied by an
explanation of such Excess Operating Expenses in reasonable detail as is
necessary to allow Lender to adequately and completely evaluate the request,
(II) Lender shall fail to respond to such request within ten (10) Business Days
following its receipt of such request, (III) Borrower shall deliver to Lender a
second written request for approval, which request is delivered in the same form
and manner as contemplated in clause (I) above and states that Lender’s failure
to respond to such request within ten (10) Business Days following its receipt
of such second request, shall result in such request being deemed granted, and
(IV) Lender shall fail to respond to such request in the manner contemplated in
clause (III)(B) above within such ten (10) Business Day period.

4.9.7 Hotel Accounting. All property level (but not upper-tier or consolidated)
monthly and other operating statements to be delivered by or on behalf of
Borrower hereunder shall be (and all accompanying Officer’s Certificates shall
state that they have been) prepared based upon the Uniform System of Accounts
for Hotels, current edition.

Section 4.10 Access to Property. Borrower shall permit agents, representatives,
consultants and employees of Lender to inspect any Individual Property or any
part thereof at reasonable hours upon reasonable advance notice. Lender or its
agents, representatives, consultants and employees as part of any inspection may
take soil, air, water, building material and other samples from such Individual
Property, subject to the rights of tenants under Leases.

Section 4.11 Leases. Any Leases in excess of three thousand (3,000) square feet
(each such Lease a “Material Lease”) written after the date hereof shall be
subject to Lender’s prior written approval, which approval shall not be
unreasonably withheld, conditioned or delayed. Upon request, Borrower shall
furnish Lender with executed copies of all Leases entered into after the date
hereof. All renewals of Leases and all proposed Leases shall provide for rental
rates comparable to existing local market rates. All proposed Leases shall be on
commercially reasonable terms and shall not contain any terms which would
materially adversely affect Lender’s rights under the Loan Documents. Prior to
entering into any Lease or any modification thereof, Borrower shall obtain or
cause the tenant to obtain all licenses, permits, approvals and consents
required as a condition to such Lease and/or to tenant’s operation thereunder,
including without limitation any and all consents and approvals required under
any applicable Franchise Agreement, Ground Lease, Operations Agreement and/or
License. All Leases executed after the date hereof shall provide that they are
subordinate to the Mortgage encumbering the applicable Individual Property and
that the lessee agrees to attorn to Lender or any purchaser at a sale by
foreclosure or power of sale. Borrower shall, and shall cause the related
Manager to, (i) observe and perform the obligations imposed upon the lessor
under the Leases in a commercially reasonable manner; (ii) enforce (if and to
the extent commercially reasonable to do so under the circumstances) the terms,
covenants and conditions contained in the Leases upon the part of the lessee
thereunder to be observed or performed in a commercially reasonable manner or
terminate or amend such lease, in either case in a manner not to impair
materially the value of the Individual Property involved except that no
termination by Borrower or acceptance of surrender

 

-96- Loan Agreement



--------------------------------------------------------------------------------

by a tenant of any Material Lease shall be permitted unless by reason of a
tenant default and then only in a commercially reasonable manner to preserve and
protect the Individual Property; provided, however, that no such termination or
surrender of any Material Lease will be permitted without the written consent of
Lender; (iii) not collect any of the Rents relating to the Leases more than one
(1) month in advance (other than security deposits); (iv) not execute any other
assignment of lessor’s interest in the Leases or the Rents or any other Gross
Revenues (except as contemplated by the Loan Documents); (v) not alter, modify
or change the terms of the Leases in a manner inconsistent with the provisions
of the Loan Documents; and (vi) execute and deliver at the request of Lender all
such further assurances, confirmations and assignments in connection with the
Leases as Lender shall from time to time reasonably require. Notwithstanding
anything to the contrary contained herein, Borrower shall not enter into a lease
of all or substantially all of any Individual Property without Lender’s prior
written consent, which consent maybe withheld in Lender’s sole and absolute
discretion.

Section 4.12 Repairs; Maintenance and Compliance; Alterations.

4.12.1 Repairs; Maintenance and Compliance. Borrower shall at all times
maintain, preserve and protect all franchises and trade names, and Borrower
shall cause each Individual Property to be maintained in a good and safe
condition and repair and shall not remove, demolish or alter the Improvements or
Equipment (except for alterations performed in accordance with Section 4.12.2
below and normal replacement of Equipment with Equipment of equivalent value and
functionality). Borrower shall promptly comply with all Legal Requirements and
immediately cure properly any violation of a Legal Requirement. Borrower shall
promptly notify Lender in writing after Borrower first receives notice of any
such non-compliance. Borrower shall promptly repair, replace or rebuild any part
of any Individual Property that becomes damaged, worn or dilapidated (subject to
Article V) and shall complete and pay for any Improvements at any time in the
process of construction or repair. Borrower acknowledges and agrees that, with
respect to certain Individual Properties that have fewer parking spaces than are
required under the applicable zoning regulations, (a) each such Individual
Property could be brought into compliance with the applicable zoning regulations
with respect to parking count solely by restriping the parking lot(s) and/or
parking garage(s) located at such Individual Property and (b) Borrower shall
bring each such Individual Property into compliance with applicable zoning
regulations with respect to parking count promptly following the request by any
Governmental Authority to do so, and in any event, no later than the Maturity
Date (as may be extended hereunder).

4.12.2 Alterations. Borrower may, without Lender’s consent, perform alterations
to the Improvements and Equipment which (i) do not constitute a Material
Alteration, (ii) do not materially adversely affect Borrower’s financial
condition or the value or net operating income of the Properties or of any
Individual Property, and (iii) are in the ordinary course of Borrower’s business
(it being understood that nothing in this clause (iii) shall prohibit Borrower
from carrying out FF&E Work to the extent the same constitutes an Approved FF&E
Expense or PIP Work to the extent the same constitutes an Approved PIP Expense).
Borrower shall not perform any Material Alteration without Lender’s prior
written consent not to be unreasonably withheld, conditioned or delayed. Lender
may, as a condition to giving its consent to a Material Alteration with respect
to any one or more Individual Properties, require that Borrower deliver to
Lender security for payment of the cost of such Material Alteration and as
additional security for Borrower’s Obligations under the Loan Documents, which
security may be any of the following:

 

-97- Loan Agreement



--------------------------------------------------------------------------------

(i) cash, (ii) a Letter of Credit, (iii) U.S. Obligations, or (iv) other
securities acceptable to Lender, provided that Lender shall have received a
Rating Agency Confirmation as to the form and issuer of same. Such security
shall be in an amount equal to the total unpaid amounts incurred and to be
incurred with respect to such alterations to the Improvements at such Individual
Property(ies) (other than such amounts to be paid or reimbursed by tenants under
the Leases) in excess of the Alteration Threshold. Not more than once per month
during the course of the Material Alteration, upon Borrower’s written request
and provided each of the conditions below shall have been satisfied, Lender will
disburse funds from any Material Alteration security that is cash to fund (or
reimburse Borrower for its funding of) the cost of the Material Alterations or,
to the extent applicable, provide its written consent to the reduction of any
Letter of Credit in consideration of Borrower’s funding of the cost of the
Material Alterations (such reduction being in the amount of such funding), in
each case, within twenty (20) days following Lender’s receipt of Borrower’s
written request. Lender’s obligation to make disbursements hereunder shall be
subject to the satisfaction of each of the following conditions: (x) as of the
date of Borrower’s request, and as of the date of disbursement, no Event of
Default shall have occurred and be continuing, (y) Borrower’s written request
shall be accompanied by: (1) copies of all bills and invoices evidencing such
costs (and the same shall be subject to Lender’s reasonable review), (2) an
Officer’s Certificate from Borrower (A) stating that the items to be funded by
the requested disbursement are costs of an approved Material Alteration, and a
description thereof, (B) stating that the portion of such approved Material
Alteration to be funded by the requested disbursement has been completed in a
good and workmanlike manner and in accordance with all applicable Legal
Requirements, (C) stating that the portion of such Material Alteration to be
funded has not been the subject of a previous disbursement and that all prior
releases, disbursement, or returns of security have been applied by Borrower to
the costs of such Material Alteration in accordance with Borrower’s past
requests, (3) evidence satisfactory to Lender in its reasonable discretion that
the balance of the cash portion of the Material Alteration security or the
undrawn portion of any Letter of Credit given as security for such Material
Alteration, after giving effect to the requested disbursement, will be
sufficient to cover the remaining cost of such Material Alteration, (4) evidence
that all contracts, subcontractors and materialmen who provided work materials
or services in connection with such portion of the Material Alterations covered
by such disbursement have been paid in full (or will be paid in full from such
disbursement) and have delivered appropriate lien waivers and/or releases (or
will deliver them in connection with such disbursement); (5) at Lender’s option,
but no more frequently than once per calendar quarter, a title search for the
related Individual Property indicating that such Individual Property is free
from all Liens, claims and other encumbrances not previously approved by Lender
and which are not otherwise Permitted Encumbrances, and (6) such other evidence
as Lender shall reasonably request to demonstrate that the portion of such
Material Alteration to be funded by the requested disbursement has been
completed and paid for or will be paid upon such disbursement to Borrower. Upon
substantial completion of any Material Alteration, Borrower shall provide
evidence satisfactory to Lender that (i) the Material Alteration was constructed
in accordance with applicable Legal Requirements, (ii) all contractors,
subcontractors, materialmen and professionals who provided work, materials or
services in connection with the Material Alteration have been paid in full and
have delivered unconditional releases of liens, and (iii) all material licenses
and permits necessary for the use, operation and occupancy of the Material
Alteration (other than those which depend on the performance of tenant
improvement work) have been issued. If Borrower has provided cash security, as
provided above, except to the extent applied by Lender to fund such Material
Alterations, such cash shall be released by Lender to fund such Material
Alterations, and if Borrower has provided non-cash security, as provided above,
except to the extent applied by Lender to fund such Material Alterations, Lender
shall release and return such security upon Borrower’s satisfaction of the
requirements of the preceding sentence.

 

-98- Loan Agreement



--------------------------------------------------------------------------------

Section 4.13 Approval of Major Contracts. Borrower shall be required to obtain
Lender’s prior written approval of any and all Major Contracts affecting any
Individual Property, which approval may be granted or withheld in Lender’s
reasonable discretion and which approval shall be deemed given by Lender if
(I) the first correspondence from Borrower to Lender requesting such approval
(A) is enclosed in an envelope marked “PRIORITY”, (B) contains a legend,
prominently displayed at the top of each page thereof, in bold, all caps and
fourteen (14) point or larger font stating that Borrower is requesting the
Lender’s approval of a Major Contract under Section 4.13 of the Loan Agreement
and that Lender’s failure to respond to such request within ten (10) Business
Days following its receipt of such request may result in such request being
deemed granted, and (C) is accompanied by an a copy of such proposed Major
Contract together with an explanation thereof in such reasonable detail as is
necessary to allow Lender to adequately and completely evaluate the request,
(II) Lender shall fail to respond to such request within ten (10) Business Days
following its receipt of such request, (III) Borrower shall deliver to Lender a
second written request for approval, which request is delivered in the same
manner as contemplated in clause (I) above and states that Lender’s failure to
respond to such request within five (5) Business Days following its receipt of
such second request, shall result in such request being deemed granted, and (IV)
Lender shall fail to respond to such request in the manner contemplated in
clause (III)(B) above within such five (5) Business Day period.

Section 4.14 Property Management.

4.14.1 Management Agreements. Borrower shall (i) use commercially reasonable
efforts to cause Manager to manage the Properties in accordance with the
applicable Management Agreement and in accordance with all applicable Legal
Requirements, (ii) diligently perform and observe all of the terms, covenants
and conditions of each of the Management Agreements on the part of Borrower to
be performed and observed, (iii) promptly notify Lender of any material default
(after the expiration of any applicable cure periods) under any Management
Agreement of which it is aware, (iv) in the event of and upon Lender’s
reasonable request from time to time, promptly deliver to Lender a copy of any
financial statements, business plans, capital expenditures plans, reports and
estimates received by it under the Management Agreements that are so requested
by Lender, and (v) promptly enforce the performance and observance of all of the
covenants required to be performed and observed by Manager under the Management
Agreements. If Borrower shall default in the performance or observance of any
material term, covenant or condition of any Management Agreement on the part of
Borrower to be performed or observed and such default is not cured within thirty
(30) days of written notice from Lender (or if an Event of Default exists),
then, without limiting Lender’s other rights or remedies under this Agreement or
the other Loan Documents, and without waiving or releasing Borrower from any of
its Obligations hereunder or under the Management Agreements, Lender shall have
the right, but shall be under no obligation, to pay any sums and to perform any
act as may be appropriate to cause all the material terms, covenants and
conditions of the Management Agreements on the part of Borrower to be performed
or observed.

 

-99- Loan Agreement



--------------------------------------------------------------------------------

4.14.2 Prohibition Against Termination or Modification.

(a) Borrower shall not (i) surrender, terminate, cancel, materially modify,
renew or extend any Management Agreement, (ii) enter into any other agreement
relating to the management or operation of any Individual Property with any
Manager or any other Person, (iii) consent to the assignment by any Manager of
its interest under the related Management Agreement, or (iv) waive or release
any of its material rights and remedies under any Management Agreement, in each
case without the express consent of Lender, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, however, with respect
to the appointment of a new manager, such consent may be conditioned upon
Borrower delivering to Lender a Rating Agency Confirmation from each applicable
Rating Agency as to such new manager and evidence that such replacement will not
violate or cause a breach or default under any Franchise Agreement or Ground
Lease to the extent such violation, breach or default (with or without the
passage of time) would result in an Event of Default, and that any approvals
required under any Franchise Agreement or Ground Lease to the replacement of
Manager have been obtained. If at any time Lender consents to the appointment of
a new manager, such new manager and Borrower shall, as a condition of Lender’s
consent, execute (i) a management agreement in form and substance reasonably
acceptable to Lender, and (ii) a subordination of management agreement in a form
reasonably acceptable to Lender.

(b) Notwithstanding anything contrary in the Loan Documents (and without
limiting Borrower’s right to replace a Manager with Lender’s consent pursuant to
clause (a) above), Borrower shall have a one-time right in connection with an
Assumption, to replace one or more Managers with one or more Scheduled Managers
(provided that such Scheduled Manager may be American Realty Capital Hospitality
Properties, LLC (“ARC Hospitality”) if and only if ARC Hospitality subcontracts
all of its management responsibilities to another Scheduled Manager) without
Lender’s consent and without any Rating Agency Confirmation, provided that each
of the following conditions shall have been satisfied (which replacements may be
phased in over a period not to exceed twenty-four (24) months following the
closing date of such Assumption):

(i) Lender shall have received written notice of the intended replacement(s) not
less than thirty (30) days prior to the date(s) on which such proposed
replacement(s) are to occur;

(ii) Such notice shall identify each Scheduled Manager (including each
subcontracted Scheduled Manager engaged by ARC Hospitality) with whom Borrower
intends to replace each applicable Manager, and as of the date of giving such
notice and as of the effective date of such replacement, (x) no such Scheduled
Manager shall be subject to any bankruptcy or similar insolvency proceeding, and
(y) there shall have been no material adverse change in the condition of any
such Scheduled Manager, financial and otherwise, since the Closing Date;
provided, however, that the replacement property management company identified
by Borrower shall be a “Scheduled Manager” for purposes of this subsection
(b) only with respect to (A) those Individual Properties managed by such
Scheduled Manager pursuant to a Management Agreement as of the Closing Date, if
any, and (B) such additional Individual Properties (i.e., Individual Properties
not managed by such property management company as of the Closing Date),
measured by the number of keys of such additional Individual Properties, not to
exceed seventy-five (75%) of the total number of keys (including the Individual
Properties and all other hotel properties not constituting Individual
Properties) managed by such property management

 

-100- Loan Agreement



--------------------------------------------------------------------------------

company as of the Closing Date; and provided further that if ARC Hospitality is
the replacement Manager, (1) the foregoing criteria in clauses (A) and (B) shall
be satisfied by the Scheduled Manager to whom ARC Hospitality subcontracts all
of its management responsibilities (and shall not be required to be satisfied by
ARC Hospitality) and (2) if such subcontracted Scheduled Manager is Crestline
Hotels & Resorts, Inc., then the number of additional Individual Properties for
which such property manager may become a Scheduled Manager under clause
(B) above shall be recalculated as of the first day of each calendar month, and
shall equal seventy-five (75%) of the sum of (I) the total number of keys
(including the Individual Properties and all other hotel properties not
constituting Individual Properties) managed by such property manager as of the
Closing Date, plus (II) the total number of keys (including the Individual
Properties and all other hotel properties not constituting Individual
Properties) for which such property manager was engaged to manage after the
Closing Date and has continued to manage for no less than six (6) consecutive
months thereafter;

(iii) Each Scheduled Manager identified by Borrower (including each
subcontracted Scheduled Manager engaged by ARC Hospitality) shall enter into one
or more new Management Agreements, which agreements shall (A) not provide for
Base Management Fees in excess of three percent (3.0%) of the monthly Adjusted
Operating Income for the Individual Properties managed by such Scheduled
Manager, and not provide for Incentive Management Fees or other compensation in
excess of the market rates for such fees and other compensation, and
(B) otherwise be on terms and conditions approved by Lender (which approval will
not be unreasonably withheld, conditioned or delayed); provided that any new
Management Agreement which satisfies clause (A) above and is in form and
substance substantially the same (other than the Pre-Approved Revisions, as
defined below) as any existing Management Agreement by and between a Scheduled
Manager and the applicable Individual Borrowers that exist as of the Closing
Date shall be deemed to be approved by Lender (the “Pre-Approved Revisions”
shall mean a term of one year, with automatic one year renewals unless otherwise
terminated by either party upon thirty (30) days’ notice prior to the expiration
of the then-current one year term);

(iv) Lender shall have received evidence reasonably satisfactory to it (which
may be in the form of an Officer’s Certificate) that such replacement(s) of such
Manager(s) are not prohibited by and would not permit the applicable Franchisor
or the applicable Ground Lessor to terminate any Franchise Agreement or Ground
Lease, and will not result in or cause any breach or default under any Franchise
Agreement or Ground Lease to the extent such violation, breach or default (with
or without the passage of time) would result in an Event of Default, and that
any approvals required under any Franchise Agreement or Ground Lease to the
replacement of such Manager(s) have been obtained; provided, however, that
Borrower may, on the closing date of the applicable Assumption, (A) replace any
Franchise Agreement by a new Franchise Agreement in accordance with Section 4.34
hereof and/or (B) replace any Franchise Agreement with a new Franchise Agreement
with the same Franchisor under, and in a form and on the terms, in each case,
not materially different than the form and terms of, the replaced Franchise
Agreement if such new Franchise Agreement is required by such Franchisor in
connection with the applicable Assumption, in which case, this clause (iv) shall
not apply with respect to any Franchisor or Franchise Agreement for which Lender
has received confirmation that the related Scheduled Manager is acceptable to
such Franchisor or otherwise permitted by such replacement Franchise Agreement;

 

-101- Loan Agreement



--------------------------------------------------------------------------------

(v) Concurrently with such replacement(s), Borrower shall have paid (or escrowed
in accordance with the terms of the Management Agreement(s) being replaced),
from funds other than any Gross Revenue or Operating Income, any termination or
transition costs and expenses, termination fees or their equivalent, to which
any Manager being replaced is entitled under its Management Agreement; and

(vi) Each such Scheduled Manager (including each subcontracted Scheduled Manager
engaged by ARC Hospitality) shall enter into an assignment of management
agreement and subordination of management fees which either is (A) in form and
substance substantially the same as the assignment of management agreement and
subordination of management fees entered into by any Scheduled Manager on the
Closing Date or (B) in form and substance approved by Lender (which approval
will not be unreasonably withheld, conditioned or delayed).

(c) Notwithstanding anything in the Loan Documents to the contrary, Borrower
shall have the right, from time to time, to replace a Manager with a Scheduled
Manager (provided that such Scheduled Manager may be ARC Hospitality if and only
if ARC Hospitality subcontracts all of its management responsibilities to
another Scheduled Manager) with respect to an Underperforming Individual
Property (“Underperforming Replacement”) without consent of the Lender and
without a Rating Agency Confirmation provided that each of the following
conditions shall have been satisfied:

(i) Lender shall have received written notice of the intended replacement not
less than thirty (30) days prior to the date on which such proposed replacement
is to occur;

(ii) As of the date of giving such notice and as of the effective date of such
replacement no Event of Default shall have occurred and be continuing;

(iii) Such notice shall identify the Individual Property as to which Borrower
wishes to replace such Manager and the Scheduled Manager with whom Borrower
intends to replace such Manager (including any subcontracted Scheduled Manager
engaged by ARC Hospitality); provided, however, that the replacement property
management company identified by Borrower shall be a “Scheduled Manager” only
with respect to (A) those Individual Properties managed by such Scheduled
Manager pursuant to a Management Agreement as of the Closing Date, if any, and
(B) such additional Individual Properties (i.e., Individual Properties not
managed by such property management company as of the Closing Date), measured by
the number of keys of such additional Individual Properties, not to exceed
seventy-five (75%) of the total number of keys (including the Individual
Properties and all other hotel properties not constituting Individual
Properties) managed by such property management company as of the Closing Date;
and provided further that if ARC Hospitality is the replacement Manager, (1) the
foregoing criteria in clauses (A) and (B) shall be satisfied by the Scheduled
Manager to whom ARC Hospitality subcontracts all of its management
responsibilities (and shall not be required to be satisfied by ARC Hospitality)
and (2) if such subcontracted Scheduled Manager is Crestline Hotels & Resorts,
Inc., then the number of additional Individual Properties for which such
property manager may become a Scheduled Manager under clause (B) above shall be
recalculated as of the first day of each calendar month, and shall equal
seventy-five (75%) of the sum of (I) the total number of keys (including the
Individual Properties and all other hotel properties not constituting Individual
Properties) managed by such property manager as of the

 

-102- Loan Agreement



--------------------------------------------------------------------------------

Closing Date, plus (II) the total number of keys (including the Individual
Properties and all other hotel properties not constituting Individual
Properties) for which such property manager was engaged to manage after the
Closing Date and has continued to manage for no less than six (6) consecutive
months thereafter;

(iv) Such notice shall be accompanied by an Officer’s Certificate which states
that such Individual Property is an Underperforming Individual Property and the
basis for such determination;

(v) The aggregate number, to date, of Underperforming Individual Properties as
to which an Underperforming Replacement has been made (after giving effect to
the then proposed Underperforming Replacement(s)) shall not exceed the lesser of
(a) ten (10) and (b) ten percent (10%) of the total number of Individual
Properties then subject to the Lien of the Mortgage;

(vi) As of the date of giving such notice and as of the effective date of such
replacement, (a) such Scheduled Manager shall not be subject to any bankruptcy
or similar insolvency proceeding and (b) there shall have been no material
adverse change in the condition of such Scheduled Manager, financial and
otherwise, since the Closing Date;

(vii) The Scheduled Manager identified by Borrower (including any subcontracted
Scheduled Manager engaged by ARC Hospitality) shall enter into a new Management
Agreement which agreement shall (A) not provide for Base Management Fees in
excess of three percent (3.0%) of the monthly Adjusted Operating Income for the
Individual Properties managed by such Scheduled Manager and not provide for
Incentive Management Fees or other compensation in excess of the market rates
for such fees and other compensation, and (B) otherwise be on terms and
conditions approved by Lender (which approval will not be unreasonably withheld,
conditioned or delayed); provided that any new Management Agreement which
satisfies clause (A) above and is in form and substance substantially the same
(other than the Pre-Approved Revisions) as any existing Management Agreement by
and between any Scheduled Manager and the applicable Individual Borrowers that
exist as of the Closing Date shall be deemed to be approved by Lender;

(viii) Lender shall have received evidence reasonably satisfactory to it (which
may be in the form of an Officer’s Certificate) that such replacement of such
Manager is not prohibited by and would not permit the Franchisor or Ground
Lessor to terminate any Franchise Agreement or Ground Lease, and will not result
in or cause any breach or default under any Franchise Agreement or Ground Lease
to the extent such violation, breach or default (with or without the passage of
time) would result in an Event of Default, and that any approvals required under
any Franchise Agreement or Ground Lease to the replacement of such Manager have
been obtained;

(ix) Such Scheduled Manager (including any subcontracted Scheduled Manager
engaged by ARC Hospitality) shall enter into an assignment of management
agreement and subordination of management fees which either is (A) in form and
substance substantially the same as the assignment of management agreement and
subordination of management fees entered into by any Scheduled Manager on the
Closing Date or (B) in form and substance approved by Lender (which approval
will not be unreasonably withheld, conditioned or delayed); and

 

-103- Loan Agreement



--------------------------------------------------------------------------------

(x) Concurrently with such Underperforming Replacement, any termination or
transition costs and expenses, termination fees or their equivalent, to which
the Manager being replaced is entitled under its Management Agreement shall be
paid (or escrowed in accordance with the Management Agreement) by Borrower, from
funds other than any Gross Revenue or Operating Income, except as expressly
otherwise permitted under Section 6.1.10 hereof.

(d) Notwithstanding anything contrary in the Loan Documents (and without
limiting Borrower’s right to replace a Manager with Lender’s consent pursuant to
clause (a) above or without Lender’s consent pursuant to clauses (b) or
(c) above), Borrower shall have a one-time right in connection with a Qualified
Preferred Equity Vehicle Change of Control, to replace one or more Managers with
a Scheduled Manager (other than ARC Hospitality) without Lender’s consent and
without any Rating Agency Confirmation provided that each of the following
conditions shall have been satisfied:

(i) Lender shall have received written notice of the intended replacement(s) not
less than thirty (30) days prior to the date(s) on which such proposed
replacement(s) are to occur;

(ii) Such notice shall identify each Scheduled Manager with whom Borrower
intends to replace each applicable Manager, and as of the date of giving such
notice and as of the effective date of such replacement, (a) no such Scheduled
Manager shall be subject to any bankruptcy or similar insolvency proceeding, and
(b) there shall have been no material adverse change in the condition of any
such Scheduled Manager, financial and otherwise, since the Closing Date;
provided, however, that the replacement property management company identified
by Borrower shall be a “Scheduled Manager” for purposes of this clause (d) only
with respect to (A) those Individual Properties managed by such Scheduled
Manager pursuant to a Management Agreement as of the Closing Date, if any, and
(B) such additional Individual Properties (i.e., Individual Properties not
managed by such property management company as of the Closing Date), measured by
the number of keys of such additional Individual Properties, not to exceed
seventy-five (75%) of the total number of keys (including the Individual
Properties and all other hotel properties not constituting Individual
Properties) managed by such property management company as of the Closing Date;

(iii) Each Scheduled Manager identified by Borrower shall enter into one or more
new Management Agreements, which agreements shall (A) not provide for Base
Management Fees in excess of three percent (3.0%) of the monthly Adjusted
Operating Income for the Individual Properties managed by such Scheduled
Manager, and not provide for Incentive Management Fees or other compensation in
excess of the market rates for such fees and other compensation, and
(B) otherwise be on terms and conditions approved by Lender (which approval will
not be unreasonably withheld, conditioned or delayed); provided that any new
Management Agreement which satisfies clause (A) above and is in form and
substance substantially the same (other than the Pre-Approved Revisions) as the
Management Agreement by and between a Scheduled Manager and the applicable
Individual Borrowers that exist as of the Closing Date shall be deemed to be
approved by Lender;

(iv) Lender shall have received evidence reasonably satisfactory to it (which
may be in the form of an Officer’s Certificate) that such replacement of such
Manager(s) are not prohibited by and would not permit the applicable Franchisor
or the applicable Ground

 

-104- Loan Agreement



--------------------------------------------------------------------------------

Lessor to terminate any Franchise Agreement or Ground Lease, and will not result
in or cause any breach or default under any Franchise Agreement or Ground Lease
to the extent such violation, breach or default (with or without the passage of
time) would result in an Event of Default, and that any approvals required under
any Franchise Agreement or Ground Lease to the replacement of such Manager(s)
have been obtained;

(v) Concurrently with such replacement(s), Borrower shall have paid (or escrowed
in accordance with the terms of the Management Agreement(s) being replaced),
from funds other than any Gross Revenue or Operating Income, any termination or
transition costs and expenses, termination fees or their equivalent, to which
any Manager being replaced is entitled under its Management Agreement; and

(vi) Each such Scheduled Manager shall enter into an assignment of management
agreement and subordination of management fees which either is (A) in form and
substance substantially the same as the assignment of management agreement and
subordination of management fees entered into by any Scheduled Manager on the
Closing Date or (B) in form and substance approved by Lender (which approval
will not be unreasonably withheld, conditioned or delayed).

4.14.3 Replacement of Manager. Lender shall have the right to require Borrower
to replace any Manager with a Person chosen by Borrower and approved by Lender
(provided, that such approval may be conditioned upon Borrower delivering a
Rating Agency Confirmation as to such new manager and management agreement) upon
the occurrence of any one or more of the following events: (i) at any time after
the Loan has been accelerated in accordance with Section 8.2.1, the Maturity
Date has occurred, or Lender has commenced a foreclosure action, applied for the
appointment of a receiver or exercised other similar remedies with respect to an
Event of Default, (ii) if such Manager shall be in material default under the
Management Agreement that causes a material adverse effect (in Lender’s
reasonable determination) on Borrower or its business, net cash flow, operations
or financial condition or on the Properties then under management pursuant to
such Management Agreement or the use, value, operation or net cash flow thereof
or Borrower’s interest therein or Lender’s security therein, and such default is
not cured within thirty (30) days after notice thereof from Lender to Borrower;
provided if such default cannot reasonably be cured within such thirty (30) day
period Borrower shall have an additional sixty (60) days in which to cure such
default so long as it is diligently pursuing a cure, (iii) if such Manager shall
become insolvent or a debtor in any bankruptcy or insolvency proceeding
(provided that if such proceeding is involuntary, the same shall not have been
dismissed within ninety (90) days of filing), or (iv) if at any time such
Manager has engaged in gross negligence, fraud, willful misconduct or
misappropriation of funds (unless such gross negligence, fraud, willful
misconduct or misappropriation of funds is the act of any employee of such
Manager other than a senior officer or other individual controlling such Manager
and within thirty (30) days of such Manager’s discovery thereof, such employee
has been terminated by that Manager and that Manager has fully compensated
Borrower for any losses suffered as a result of such gross negligence, fraud,
willful misconduct or misappropriation of funds). Lender shall have the right to
replace the applicable Manager with any Scheduled Manager if (A) Borrower is not
diligently working to replace the Manager and keeping Lender reasonably apprised
of its efforts in connection therewith, and Borrower fails to commence and
continue thereafter diligently working to replace the applicable Manager within
ten (10) Business Days after written notice from Lender, or (B) Borrower fails
to actually replace the Manager with a Manager

 

-105- Loan Agreement



--------------------------------------------------------------------------------

approved by Lender within one hundred twenty (120) days after Lender’s initial
notice to Borrower to replace the Manager; provided that if Borrower is unable
to replace the Manager within such one hundred twenty (120) days and Borrower
continues to diligently work to do so, then Borrower shall have up to an
additional sixty (60) days to replace the Manager.

Section 4.15 Performance by Borrower; Compliance with Agreements.

(a) Borrower shall in a timely manner observe, perform and fulfill each and
every covenant, term and provision of each Loan Document executed and delivered
by, or applicable to, Borrower, and shall not enter into or otherwise suffer or
permit any amendment, waiver, supplement, termination or other modification of
any Loan Document executed and delivered by, or applicable to, Borrower without
the prior consent of Lender.

(b) Borrower shall at all times comply in all material respects with all
Operations Agreements. Borrower agrees that without the prior written consent of
Lender, Borrower will not amend, modify or terminate any of the Operations
Agreements.

Section 4.16 Licenses; Intellectual Property; Website.

4.16.1 Licenses. Borrower shall (or, as applicable, shall cause Liquor
Subsidiary to) keep and maintain all Licenses necessary for the operation of
each Individual Property as a hotel. Borrower shall not transfer any Licenses
required for the operation of each Individual Property (except in connection
with a Permitted Direct Assumption). Following the occurrence and during the
continuation of any Event of Default, Borrower shall upon any request of Lender
cooperate with Lender (and its nominees and successors and assigns) in (i) the
transfer to Lender (or such nominee, successor or assign) of any Licenses
(including, without limitation, liquor licenses) necessary or appropriate for
the operation of any of the Properties; (ii) the obtaining by Lender (or such
nominee, successor or assign) of any Licenses (including, without limitation,
liquor licenses) necessary or appropriate for the operation of any of the
Properties; and (iii) the continuation by Borrower or any tenant under any Lease
or by any Manager on behalf of Borrower of any existing licenses and permits
(including, without limitation, liquor licenses) and/or arrangements for liquor
sales and service to be conducted by third party vendors, under catering
licenses or otherwise, until new licenses and permits are obtained.

4.16.2 Intellectual Property. Borrower shall keep and maintain all Intellectual
Property relating to the use or operation of each Individual Property and all
Intellectual Property shall be held by and (if applicable) registered in the
name of Borrower. Borrower shall not Transfer or let lapse any Intellectual
Property without Lender’s prior consent.

4.16.3 Website. Any website with respect to any Individual Property (other than
tenant websites) or Borrower shall be maintained by or on behalf of Borrower and
any such website shall be registered in the name of Borrower. Borrower shall not
Transfer any such website without Lender’s prior consent.

 

-106- Loan Agreement



--------------------------------------------------------------------------------

Section 4.17 Further Assurances. Borrower shall, at Borrower’s sole cost and
expense:

(a) furnish to Lender, to the extent not already furnished to Lender on or
before the Closing Date, all instruments, documents, boundary surveys, footing
or foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or which are reasonably requested by
Lender in connection therewith;

(b) cure any defects in the execution and delivery of the Loan Documents and
execute and deliver, or cause to be executed and delivered, to Lender such
documents, instruments, certificates, assignments and other writings, and do
such other acts necessary or desirable to evidence, preserve and/or protect the
collateral at any time securing or intended to secure the Obligations, as Lender
may reasonably require including, without limitation, the execution and delivery
of all such writings necessary to transfer any licenses identified by Lender in
the name of Lender or its designee after the occurrence and during the
continuation of an Event of Default; provided that no such cure, document,
instrument, certificate, assignment or other writing reduces the rights or
increases the obligations of Borrower or any Guarantor under the Loan Documents;
and

(c) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender may
reasonably require from time to time.

Section 4.18 Estoppel Statement.

(a) After request by Lender, Borrower shall within ten (10) Business Days
furnish Lender with a statement, duly acknowledged and certified, stating
(i) the Outstanding Principal Balance of the Loan, (ii) the Interest Rate,
(iii) the date installments of interest and/or principal were last paid,
(iv) any known offsets or defenses to the payment and performance of the
Obligations, if any, and (v) that this Agreement and the other Loan Documents
have not been modified or if modified, giving particulars of such modification.

(b) Borrower shall use commercially reasonable efforts to deliver to Lender,
within thirty (30) days of Lender’s request, an estoppel certificate from each
tenant under any Lease in form and substance reasonably satisfactory to Lender;
provided, that Borrower shall not be required to deliver such certificates more
frequently than the lesser of (x) two (2) times in any calendar year or (y) the
number of requests permitted to be made under the applicable Lease in any
calendar year; provided, however, that there will be no limit on the number of
times Borrower may be required to obtain such certificates if an Event of
Default has occurred and is continuing (subject to the applicable terms of each
Lease).

(c) Borrower shall use commercially reasonable efforts to deliver to Lender,
within thirty (30) days of Lender’s request, estoppel certificates from each
party under any Operations Agreement, in form and substance reasonably
satisfactory to Lender; provided, that Borrower shall not be required to deliver
such certificates more than three (3) times during the Term and not more
frequently than once per calendar year (or twice during any calendar year in
which a Securitization occurs).

(d) Borrower shall use commercially reasonable efforts to deliver to Lender,
within thirty (30) days of Lender’s request, estoppel certificates from the
Ground Lessor, in form and substance reasonably satisfactory to Lender;
provided, that Borrower shall not be required to deliver such certificates more
than three (3) times during the Term and not more frequently than once per
calendar year (or twice during any calendar year in which a Securitization
occurs).

 

-107- Loan Agreement



--------------------------------------------------------------------------------

(e) Borrower shall use commercially reasonable efforts to deliver to Lender,
within thirty (30) days of Lender’s request, estoppel certificates from each
Franchisor, in form and substance reasonably satisfactory to Lender; provided,
that Borrower shall not be required to deliver such certificates more than three
(3) times during the Term and not more frequently than once per calendar year
(or twice during any calendar year in which a Securitization occurs).

Section 4.19 Notice of Default. Borrower shall promptly advise Lender of the
occurrence of any Default or Event of Default of which Borrower has knowledge.

Section 4.20 Cooperate in Legal Proceedings. Borrower shall cooperate fully with
Lender with respect to any proceedings before any court, board or other
Governmental Authority which may in any way affect the rights of Lender
hereunder or any rights obtained by Lender under any of the other Loan Documents
and, in connection therewith, permit Lender, at its election, to participate in
any such proceedings.

Section 4.21 Indebtedness. Borrower shall not directly or indirectly create,
incur or assume any indebtedness other than (i) the Debt and the Other
Obligations and (ii) unsecured trade payables incurred in the ordinary course of
business relating to the ownership and operation of the Properties, which in the
case of such unsecured trade payables (A) are not evidenced by a note, (B) do
not exceed, at any time, a maximum aggregate amount of three percent (3%) of the
original principal amount of the Loan, and (C) are paid within ninety (90) days
of the date incurred (collectively, “Permitted Indebtedness”); provided, that
such three percent (3%) limitation shall not include normal and customary
retainages related to alterations that are reserved for by Borrower.

Section 4.22 Business and Operations. Borrower will continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management and operation of each Individual
Property. Borrower will qualify to do business and will remain in good standing
under the laws of each jurisdiction as and to the extent the same are required
for the ownership, maintenance, management and operation of each Individual
Property.

Section 4.23 Dissolution. Borrower shall not (i) engage in any dissolution,
liquidation or consolidation or merger with or into any other business entity,
(ii) engage in any business activity not related to the ownership and operation
of the Properties, (iii) transfer, lease or sell, in one transaction or any
combination of transactions, all or substantially all of the property or assets
of Borrower except to the extent expressly permitted by the Loan Documents, or
(iv) cause, permit or suffer any SPC Party to (A) dissolve, wind up or liquidate
or take any action, or omit to take any action, as a result of which such SPC
Party would be dissolved, wound up or liquidated in whole or in part, or
(B) amend, modify, waive or terminate the certificate of incorporation, bylaws,
certificate of formation or operating agreement of such SPC Party, in each case
without obtaining the prior consent of Lender.

Section 4.24 Debt Cancellation. Borrower shall not cancel or otherwise forgive
or release any claim or debt (other than the surrender or termination of Leases
in accordance herewith) owed to Borrower by any Person, except for adequate
consideration and in the ordinary course of Borrower’s business.

 

-108- Loan Agreement



--------------------------------------------------------------------------------

Section 4.25 Affiliate Transactions. Borrower shall not enter into, or be a
party to, any transaction with an Affiliate of Borrower or any of the partners,
members or shareholders, as applicable, of Borrower except in the ordinary
course of business and on terms which are no less favorable to Borrower or such
Affiliate than would be obtained in a comparable arm’s-length transaction with
an unrelated third party.

Section 4.26 No Joint Assessment. Borrower shall not suffer, permit or initiate
the joint assessment of any Individual Property (i) with any other real property
constituting a tax lot separate from such Individual Property, and (ii) with any
portion of such Individual Property which may be deemed to constitute personal
property, or any other procedure whereby the Lien of any taxes which may be
levied against such personal property shall be assessed or levied or charged to
such Individual Property.

Section 4.27 Principal Place of Business. Borrower shall not change its
principal place of business from the address set forth on the first page of this
Agreement without first giving Lender thirty (30) days prior written notice.

Section 4.28 Change of Name, Identity or Structure. Borrower shall not change
Borrower’s name, identity (including its trade name or names) or convert from a
limited partnership or limited liability company structure, as applicable,
without notifying Lender of such change in writing at least thirty (30) days
prior to the effective date of such change and without first obtaining the prior
written consent of Lender. Borrower shall deliver to Lender, prior to or
contemporaneously with the effective date of any such change, any financing
statement or financing statement change required by Lender to establish or
maintain the validity, perfection and priority of the security interest granted
herein. At the request of Lender, Borrower shall execute a certificate in form
reasonably satisfactory to Lender listing the trade names under which Borrower
intends to operate each Individual Property, and representing and warranting
that Borrower does business under no other trade name with respect to such
Individual Property.

Section 4.29 Costs and Expenses.

(a) Except as otherwise expressed herein or in any of the other Loan Documents,
Borrower shall pay or, if Borrower fails to pay, reimburse Lender upon receipt
of notice from Lender, for all reasonable costs and expenses (including
reasonable attorneys’ fees and disbursements) incurred by Lender in connection
with (i) Borrower’s ongoing performance of and compliance with Borrower’s
agreements and covenants contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date,
including confirming compliance with environmental and insurance requirements;
(ii) Lender’s ongoing performance of and compliance with all agreements and
covenants contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date; (iii) the negotiation,
preparation, execution and delivery of any consents, amendments, waivers or
other modifications to this Agreement and the other Loan Documents and any other
documents or matters requested by Borrower; (iv) filing and recording of any
Loan Documents; (v) title insurance, surveys, inspections and appraisals
(A) required in connection with the diligence preceding the Closing Date or as a
condition to the closing of the Loan, even if

 

-109- Loan Agreement



--------------------------------------------------------------------------------

provided after the date hereof if ordered in connection with such diligence or
closing, or (B) expressly required at other times in accordance with the terms
of this Agreement or the other Loan Documents; (vi) the creation, perfection or
protection of Lender’s Liens in the Properties and the Accounts (including fees
and expenses for title and lien searches, intangibles taxes, personal property
taxes, mortgage recording taxes, due diligence expenses, travel expenses,
accounting firm fees, costs of appraisals, environmental reports and Lender’s
Consultant, surveys and engineering reports); (vii) enforcing or preserving any
rights in response to third party claims or the prosecuting or defending of any
action or proceeding or other litigation, in each case against, under or
affecting Borrower, the Loan Documents, the Properties, or any other security
given for the Loan; and (viii) fees charged by Servicer (except to the extent
expressly provided in Section 10.21 or as otherwise expressly limited hereunder;
provided that if another provision of this Agreement requires the payment of any
fee to Lender and/or Servicer with respect to any matter, no additional fee
charged by Servicer shall be payable by Borrower with respect to such matter),
and if a Securitization has occurred, by the Rating Agencies in connection with
the Loan or any modification thereof; and (ix) enforcing any Obligations of or
collecting any payments due from Borrower under this Agreement, the other Loan
Documents or with respect to the Properties or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or of any insolvency or bankruptcy
proceedings; provided, however, that Borrower shall not be liable for the
payment of any such costs and expenses to the extent the same arise by reason of
the gross negligence, illegal acts, fraud or willful misconduct of Lender.

(b) In addition, in connection with any Rating Agency Confirmation, Review
Waiver or other Rating Agency consent, approval or review requested by Borrower
or required hereunder (other than the initial review of the Loan by the Rating
Agencies in connection with a Securitization), Borrower shall pay all of the
reasonable costs and expenses of Lender and the Servicer and the costs and
expenses of each Rating Agency in connection therewith, and, if applicable,
shall pay any fees imposed by any Rating Agency in connection therewith.

(c) Any costs due and payable to Lender may be paid, at Lender’s election in its
sole discretion, from any amounts in the Deposit Account. Any costs and expenses
due and payable by Borrower hereunder which are not paid by Borrower within ten
(10) days after written notice thereof may be paid from any amounts in the
Deposit Account, with notice thereof to Borrower. The obligations and
liabilities of Borrower under this Section 4.29 shall (i) become part of the
Obligations, (ii) be secured by the Loan Documents and (iii) survive the Term
and the exercise by Lender of any of its rights or remedies under the Loan
Documents, including the acquisition of any Individual Property by foreclosure
or a conveyance in lieu of foreclosure.

Section 4.30 Indemnity. Borrower shall indemnify, defend and hold harmless
Lender from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including the reasonable fees and
disbursements of counsel for Lender in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
Lender shall be designated a party thereto), other than breakage costs, that may
be imposed on, incurred by, or asserted against Lender in any manner relating to
or arising out of (i) any breach by Borrower of its Obligations under, or any
material misrepresentation by Borrower contained in, this Agreement or the other
Loan Documents; (ii) the use or intended use of the proceeds of the Loan;
(iii) any information provided by or on behalf of Borrower, or contained in any

 

-110- Loan Agreement



--------------------------------------------------------------------------------

documentation approved by Borrower, in either case, to the extent delivered to
Lender pursuant to or in connection with this Agreement or as a condition to the
Loan; (iv) ownership of any Mortgage, any Individual Property or any interest
therein, or receipt of any Gross Revenue (including, subject to Section 2.8, due
to any Increased Costs, Special Taxes (other than Excluded Taxes) or Other
Taxes, excluding interest and penalties on any Tax if such interest and
penalties arose solely as a result of the negligence of Lender); (v) any
accident, injury to or death of persons or loss of or damage to property
occurring in, on or about any Individual Property or on the adjoining sidewalks,
curbs, adjacent property or adjacent parking areas, streets or ways; (vi) any
use, nonuse or condition in, on or about any Individual Property or on adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(vii) performance of any labor or services or the furnishing of any materials or
other property in respect of any Individual Property; (viii) any failure of any
Individual Property to comply with any Legal Requirement; (ix) any claim by
brokers, finders or similar persons claiming to be entitled to a commission in
connection with any Lease or other transaction involving any Individual Property
or any part thereof, or any liability asserted against Lender with respect
thereto; (x) the claims of any lessee of any portion of any Individual Property
or any Person acting through or under any lessee or otherwise arising under or
as a consequence of any Lease; (xi) the claims of any Manager or any Person
acting through or under such Manager or otherwise arising under or as a
consequence of any Management Agreement; (xii) the claims of any Franchisor or
any Person acting through or under any Franchisor or otherwise arising under or
as a consequence of any Franchise Agreement and (xiii) amounts requested under
the Indemnification Agreement not paid by Whitehall (collectively, the
“Indemnified Liabilities”); provided, however, that Borrower shall not have any
obligation to Lender hereunder to the extent that such Indemnified Liabilities
arise from the active gross negligence, illegal acts, fraud or willful
misconduct of Lender. To the extent that the undertaking to indemnify, defend
and hold harmless set forth in the preceding sentence may be unenforceable
because it violates any law or public policy, Borrower shall pay the maximum
portion that it is permitted to pay and satisfy under applicable law to the
payment and satisfaction of all Indemnified Liabilities incurred by Lender;
provided, further, that Borrower shall not have any obligation to Lender
hereunder for an Indemnified Liability if all of the following apply: (a) the
Loan is included in a Securitization Vehicle, (b) the Indemnified Liability is
caused by the Securitization Vehicle failing to have, or maintain its, REMIC or
Grantor Trust status, as applicable, and (c) the reason for such failure
is other than a breach by Borrower of its Obligations under, or any material
misrepresentation by Borrower contained in, this Agreement or the other Loan
Documents.

Section 4.31 ERISA.

(a) Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
or any assignee of any of its rights under the Note, this Agreement or the other
Loan Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”) or Section 4975 of the Code.

(b) Borrower shall not maintain, sponsor, contribute to or agree to contribute
to, or suffer or permit any ERISA Affiliate of Borrower to, maintain, sponsor,
contribute to or agree to contribute to, any “employee benefit plan” (as defined
in Section 3(3) of ERISA) subject to Title IV or Section 302 of ERISA or
Section 412 of the Code or permit the assets of Borrower to become “plan
assets,” within the meaning of 29 C.F.R. 2510.3-101, as modified in application
by Section 3(42) of ERISA.

 

-111- Loan Agreement



--------------------------------------------------------------------------------

(c) Borrower shall deliver to Lender such certifications or other evidence from
time to time throughout the Term, as requested by Lender in its sole discretion,
that (A) neither Borrower nor any Guarantor is or maintains an “employee benefit
plan” as defined in Section 3(3) of ERISA, which is subject to Title I of ERISA,
or a “governmental plan” within the meaning of Section 3(32) of ERISA;
(B) neither Borrower nor any Guarantor is subject to state statutes regulating
investments and fiduciary obligations with respect to governmental plans; and
(C) the assets of Borrower and Guarantors do not constitute “plan assets” within
the meaning of 29 C.F.R §2510.3-101 as modified in application by Section 3(42)
of ERISA of any “benefit plan investor” as defined in Section 3(42) of ERISA.

Section 4.32 Patriot Act Compliance.

(a) Borrower will use its good faith and commercially reasonable efforts to
comply with the Patriot Act and all applicable requirements of Governmental
Authorities having jurisdiction over Borrower and/or any Individual Property,
including those relating to money laundering and terrorism. Lender shall have
the right to audit Borrower’s compliance with the Patriot Act and all applicable
requirements of Governmental Authorities having jurisdiction over Borrower
and/or any Individual Property, including those relating to money laundering and
terrorism. In the event that Borrower fails to comply with the Patriot Act or
any such requirements of Governmental Authorities, then Lender may, at its
option, cause Borrower to comply therewith and any and all costs and expenses
incurred by Lender in connection therewith shall be secured by the Mortgage and
the other Loan Documents and shall be immediately due and payable.

(b) None of the funds or other assets of any Borrower or any other Loan Party
constitute property of, or are beneficially owned, directly or indirectly, by
any person, entity or government subject to trade restrictions under United
States law, including but not limited to, the Patriot Act (including
anti-terrorism provisions thereof), the International Emergency Economic Powers
Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1
et seq., and any Executive Orders or regulations promulgated thereunder with the
result that the investment in Borrower or any other Loan Party (whether directly
or indirectly), is prohibited by law or the Loan made by the Lender is in
violation of law (“Embargoed Person”).

(c) None of the funds or other assets of any Borrower or any other Loan Party
constitute property of, or are beneficially owned, directly or indirectly, by
any Embargoed Person.

(d) No Embargoed Person has any interest of any nature whatsoever in Borrower or
any other Loan Party with the result that the investment in Borrower or any
other Loan Party (whether directly or indirectly), is prohibited by law or the
Loan is in violation of law.

(e) None of the funds of Borrower or any other Loan Party have been derived from
or are the proceeds of, any unlawful activity with the result that the
investment in Borrower or any other Loan Party (whether directly or indirectly),
is prohibited by law or the Loan is in violation of law.

 

-112- Loan Agreement



--------------------------------------------------------------------------------

Nothing contained in this Section 4.32 shall apply, and no representation or
warranty is made with respect, to any public equity holder of any Person by
virtue of such public equity holder being a holder of publicly traded shares or
other publicly traded equity interests in any Person which is listed on the New
York Stock Exchange or another nationally or internationally recognized stock
exchange or is quoted on a national quotation system.

Section 4.33 Ground Leases.

(a) Borrower shall:

(i) pay all rents, additional rents and other sums required to be paid by the
applicable Individual Borrowers, as tenant under and pursuant to the provisions
of the Ground Leases, as and when such rent or other charge is payable, subject
to applicable grace periods afforded Borrower under the Ground Lease (but not,
for the avoidance of doubt, any additional grace notice, or cure periods
afforded Lender under the Ground Lease or otherwise) and to Borrower’s right to
contest (if expressly permitted under the Ground Lease and then in strict
accordance with the terms of such Ground Lease) the amount claimed by Lessor to
be due;

(ii) diligently perform and observe all of the terms, covenants and conditions
of the Ground Leases on the part of the applicable Individual Borrowers, as
tenant thereunder, to be performed and observed, at least three (3) days prior
to the expiration of any applicable grace period therein provided; and

(iii) promptly notify Lender of the giving of any written notice by the lessor
under the Ground Leases to Borrower of any default by Borrower in the
performance or observance of any of the terms, covenants or conditions of the
Ground Leases on the part of Borrower, as tenant thereunder, to be performed or
observed, and deliver to Lender a true copy of each such notice.

(b) Borrower shall not, without the prior consent of Lender (which consent may
be withheld by Lender in its sole and absolute discretion), surrender or cause
or permit the surrender of the leasehold estate created by any of the Ground
Leases or terminate or cancel the Ground Leases or modify, change, supplement,
alter or amend the Ground Leases, in any material respect, either orally or in
writing, and Borrower hereby assigns to Lender, as further security for the
payment and performance of the Obligations and for the performance and
observance of the terms, covenants and conditions of the Mortgage, this
Agreement and the other Loan Documents, all of the rights, privileges and
prerogatives of the applicable Individual Borrowers, as tenants under the Ground
Leases, to surrender the leasehold estate created by the Ground Lease or to
terminate, cancel, modify, change, supplement, alter or amend the Ground Lease
in any material respect, and any such surrender of the leasehold estate created
by the Ground Lease or termination, cancellation, modification, change,
supplement, alteration or amendment of the Ground Lease in any material respect
without the prior consent of Lender shall be void and of no force and effect.

(c) If any Individual Borrower shall default in the performance or observance of
any material term, covenant or condition of any Ground Lease on the part of such
Individual Borrower, as tenant thereunder, to be performed or observed, then,
without limiting the generality of the other provisions of the Mortgage, this
Agreement and the other Loan Documents, and without waiving or releasing
Borrower from any of its Obligations hereunder,

 

-113- Loan Agreement



--------------------------------------------------------------------------------

Lender shall have the right, but shall be under no obligation, to pay any sums
and to perform any act or take any action as may be necessary or appropriate to
cause all of the material terms, covenants and conditions of the Ground Lease on
the part of such Individual Borrower, as tenant thereunder, to be performed or
observed or to be promptly performed or observed on behalf of such Individual
Borrower, to the end that the rights of such Individual Borrower in, to and
under the Ground Lease shall be kept unimpaired as a result thereof and free
from default, even though the existence of such event of default or the nature
thereof be questioned or denied by Borrower or by any party on behalf of
Borrower. If Lender shall make any payment or perform any act or take action in
accordance with the preceding sentence, provided Lender shall not have received
any notice of default from the ground lessor and no Event of Default shall have
occurred and be continuing, Lender will if practicable provide reasonable
advance notice, not to exceed five (5) days, to Borrower prior to, and if not
practicable then subsequent to, the making of any such payment, the performance
of any such act or the taking of any such action. In any such event, subject to
the rights of tenants, subtenants and other occupants under the Leases or of
parties to any Operations Agreement, Lender and any Person designated as
Lender’s agent by Lender shall have, and are hereby granted, the right to enter
upon any Individual Property at any reasonable time, on reasonable notice and
from time to time for the purpose of taking any such action. Lender may pay and
expend such sums of money as Lender reasonably deems necessary for any such
purpose and upon so doing shall be subrogated to any and all rights of the
landlord under the Ground Leases. Borrower hereby agrees to pay to Lender within
five (5) days after demand, all such sums so paid and expended by Lender,
together with interest thereon from the day of such payment at the Default Rate.
All sums so paid and expended by Lender and the interest thereon shall be
secured by the legal operation and effect of the Mortgage.

(d) If any lessor under a Ground Lease shall deliver to Lender a copy of any
notice of default sent by said lessor to an Individual Borrower, as tenant under
such Ground Lease, such notice shall constitute full protection to Lender for
any action taken or omitted to be taken by Lender, in good faith, in reliance
thereon. Borrower shall exercise each individual option, if any, to extend or
renew the term of the Ground Leases upon demand by Lender made at any time
within one (1) year prior to the last day upon which any such option may be
exercised, and if Borrower shall fail to do so, Borrower hereby expressly
authorizes and appoints Lender its attorney-in-fact to exercise any such option
in the name of and upon behalf of the applicable Individual Borrower, which
power of attorney shall be irrevocable and shall be deemed to be coupled with an
interest. Borrower will not subordinate or consent to the subordination of the
Ground Leases to any mortgage, security deed, lease or other interest on or in
the landlord’s interest in all or any part of any Individual Property, unless,
in each such case, the written consent of Lender shall have been first had and
obtained.

(e) Notwithstanding anything to the contrary contained in this Agreement with
respect to each Ground Lease:

(i) The lien of the related Mortgage attaches to all of the applicable
Individual Borrower’s rights and remedies at any time arising under or pursuant
to Subsection 365(h) of the U.S. Bankruptcy Code, 11 U.S.C. Sections 101 et
seq., including, without limitation, all of such Individual Borrower’s rights,
as debtor, to remain in possession of the related Ground Lease Property.

 

114 Loan Agreement



--------------------------------------------------------------------------------

(ii) No Individual Borrower shall, without Lender’s written consent, elect to
treat any Ground Lease as terminated under Subsection 365(h)(l) of the U.S.
Bankruptcy Code. Any such election made without Lender’s prior written consent
shall be void.

(iii) As security for the Debt, each Individual Borrower unconditionally
assigns, transfers and sets over to Lender all of its claims and rights to the
payment of damages arising from any rejection by the lessor under the Ground
Lease under the U.S. Bankruptcy Code. Lender and Borrower shall proceed jointly
or in the name of such Individual Borrower in respect of any claim, suit, action
or proceeding relating to the rejection of the Ground Lease, including, without
limitation, the right to file and prosecute any proofs of claim, complaints,
motions, applications, notices and other documents in any case in respect of
lessor under the U.S. Bankruptcy Code. This assignment constitutes a present,
irrevocable and unconditional assignment of the foregoing claims, rights and
remedies, and shall continue in effect until all of the Debt shall have been
satisfied and discharged in full. Any amounts received by Lender or any
Individual Borrower as damages arising out of the rejection of a Ground Lease as
aforesaid shall be applied to all costs and expenses of Lender (including,
without limitation, attorney’s fees and costs) incurred in connection with the
exercise of any of its rights or remedies in accordance with the applicable
provisions of this Agreement.

(iv) If, pursuant to subsection 365(h) of the Bankruptcy Code, any Individual
Borrower seeks to offset, against the rent reserved in any Ground Lease, the
amount of any damages caused by the nonperformance by the applicable Ground
Lessor of any of its obligations thereunder after the rejection by such Ground
Lessor of such Ground Lease under the U.S. Bankruptcy Code, then such Individual
Borrower shall not effect any offset of such amounts unless it shall have
provided written notice to Lender of its intent to do so and Lender shall have
consented thereto.

(v) If any action, proceeding, motion or notice shall be commenced or filed in
respect of any lessor of all or any part of any Ground Lease Property in
connection with any case under the U.S. Bankruptcy Code, Lender and Borrower
shall cooperatively conduct and control any such litigation with counsel agreed
upon between Borrower and Lender in connection with such litigation. Borrower
shall, upon demand, pay to Lender all costs and expenses (including reasonable
attorneys’ fees and costs) actually paid or actually incurred by Lender in
connection with the cooperative prosecution or conduct of any such proceedings.
All such costs and expenses shall be secured by the lien of the related
Mortgage.

(vi) Borrower shall promptly, after obtaining knowledge of such filing notify
Lender orally of any filing by or against the Ground Lessor under such Ground
Lease of a petition under the U.S. Bankruptcy Code. Borrower shall thereafter
promptly give written notice of such filing to Lender, setting forth any
information available to Borrower as to the date of such filing, the court in
which such petition was filed, and the relief sought in such filing. Borrower
shall promptly deliver to Lender any and all notices, summonses, pleadings,
applications and other documents received by Borrower in connection with any
such petition and any proceedings relating to such petition.

(f) Borrower may exercise, or cause or permit the exercise of, any Ground Lease
Purchase Option with respect to any Ground Lease Property without Lender’s prior
written consent; provided each of the following conditions is satisfied:

 

-115- Loan Agreement



--------------------------------------------------------------------------------

(i) No Event of Default shall have occurred and be continuing;

(ii) Lender shall receive not less than forty-five (45) days advance written
notice of the related Individual Borrower’s intention to exercise such Ground
Lease Purchase Option unless such Ground Lease sets forth a shorter time period
within which such Individual Borrower is required to respond in order to
exercise such Ground Lease Purchase Option, in which case the advance notice
period hereunder shall instead be such shorter time period;

(iii) The related Individual Borrower shall comply with all of the terms and
conditions of the related Ground Lease with respect to such Ground Lease
Purchase Option;

(iv) Fee title to the related Ground Lease Property shall be conveyed to the
Individual Borrower who is the ground lessee under such Ground Lease pursuant a
bona fide arms length transaction and for fair consideration and such
acquisition shall not result in a merger of the fee and leasehold estates in
such Ground Lease Property;

(v) Borrower shall not incur any Indebtedness in order to finance the exercise
of such Ground Lease Purchase Option;

(vi) All third party consents or approvals required in order to acquire fee
title to the Ground Lease Property, including without limitation, the consent of
any Franchisor, shall have been obtained (satisfaction of this condition may be
demonstrated by an Officer’s Certificate certifying to the foregoing);

(vii) Simultaneously with the Individual Borrower’s acquisition of fee title to
the Ground Lease Property, such Individual Borrower shall execute, acknowledge
and deliver to Lender an amendment and spreader agreement to the applicable
Mortgage, or at Lender’s discretion, a new Mortgage, substantially in the same
form as the existing Mortgage, together with such other documents as Lender may
reasonably require for the purpose of granting Lender a first priority,
perfected lien on and security interest in the Individual Borrower’s fee simple
estate in the Individual Property and all related Gross Revenue, Accounts,
Fixtures, Equipment and other personal property, on the same terms and
conditions as the Lien and security interest granted to Lender on the Closing
Date;

(viii) Lender shall receive a new Title Insurance Policy (or an endorsement to
the existing Title Policy) satisfactory to Lender insuring Lenders’ first
priority, perfected Lien on and security interest in such Individual Borrower’s
fee simple ownership of the related Ground Lease Property;

(ix) The organizational documents of such Individual Borrower shall, if
necessary, be modified to allow the Borrower to hold fee title to such Ground
Lease Property;

(x) If the Loan is included in a REMIC Trust and if required by Lender, Lender
shall have received a REMIC Opinion with respect to the exercise of the Ground
Lease Purchase Option; and

 

-116- Loan Agreement



--------------------------------------------------------------------------------

(xi) Lender and/or its Servicer shall be reimbursed for all costs and expenses,
including legal fees, incurred in connection with the exercise of such Ground
Lease Purchase Option;

(g) Borrower shall not cause or permit the exercise of any Ground Lease Purchase
Option by or on behalf of any Affiliate of Borrower or any other Person over
whom Borrower has control other than the Individual Borrower which is the ground
lessee under the related Ground Lease, and then only in compliance with the
preceding Subsection (f).

(h) With respect to the Individual Property located in San Antonio, Texas
commonly known as the Springfield Suites, Borrower agrees that during the Term,
it will not exercise its right under the applicable Ground Lease to go dark or
otherwise cease operations at such Individual Property.

Section 4.34 Hotel Covenants.

(a) Borrower shall cause the hotel located on each Individual Property to be
operated pursuant to the applicable Franchise Agreement.

(b) Borrower shall (i) promptly perform and/or observe all of the covenants and
agreements required to be performed and observed by it under each Franchise
Agreement and do all things necessary to preserve and to keep unimpaired its
material rights thereunder; (ii) promptly notify Lender of any default under any
Franchise Agreement of which it is aware; and (iii) promptly enforce the
performance and observance of all of the covenants and agreements required to be
performed and/or observed by each Franchisor under each Franchise Agreement.

(c) Except as expressly set forth in Section 4.34(d) below, Borrower shall not,
without Lender’s prior written consent (which consent shall not be unreasonably
withheld, conditioned or delayed) (1) surrender, terminate or cancel any
Franchise Agreement; provided, however, that the expiration of the Franchise
Agreements for the Individual Properties identified on Schedule XVII that have
an expiration date which precedes the Third Extended Maturity Date (“Expiring
Franchise Agreements”) in accordance with their terms shall not constitute a
breach of this covenant (provided that the preceding proviso shall not limit
Borrower’s obligation to renew or reflag the same in accordance with the
immediately succeeding sentence); (2) reduce the term of any Franchise
Agreement; (3) increase the amount of any charges under any Franchise Agreement;
or (4) otherwise materially modify, change, supplement, alter or amend, or waive
or release any of its rights and remedies under, any Franchise Agreement in a
manner adverse to Borrower or Lender. With respect to Expiring Franchise
Agreements, Borrower shall, if it does not obtain a new agreement or an
amendment to the related Franchise Agreement extending the term thereof for the
continued operation of the related Individual Property under its current brand,
within ninety (90) days after the expiration of such Franchise Agreement, reflag
such Individual Property under a replacement Franchise Agreement in accordance
with, and satisfying the requirements of, Section 4.34(d), and until such
reflagging is completed, Borrower may operate such Individual Property on an
unflagged basis.

(d) Notwithstanding the foregoing and without limiting Borrower’s rights under
clause (c) above, from time to time after the Closing Date, without the consent
of Lender, Borrower may elect to “reflag” one or more Individual Properties by
terminating an existing

 

-117- Loan Agreement



--------------------------------------------------------------------------------

Franchise Agreement as to an Individual Property (or allowing such Franchise
Agreement to expire by its terms) and entering into a replacement Franchise
Agreement as to such Individual Property; so long as (i) prior to the
Securitization of the Loan, Borrower does not reflag any Individual Property
other than an Individual Property for which there is an Expiring Franchise
Agreement during such period, (ii) during the term of the Loan, not more than
twenty (20) Individual Properties (excluding Expiring Franchise Agreements) are
replaced pursuant to this paragraph (d)), (iii) Lender shall have approved the
replacement Franchise Agreement (it being understood that no approval shall be
required as to the Franchisor so long as the Individual Property is operated
under an Approved Brand), such approval not to be unreasonably withheld,
conditioned or delayed (provided that the requirement for such approval shall be
deemed to have been waived if (I) the correspondence from Borrower to Lender
requesting such approval (A) is enclosed in an envelope marked “PRIORITY”,
(B) contains a legend, prominently displayed at the top of each page thereof, in
bold, all caps and fourteen (14) point or larger font stating that Borrower is
requesting the Lender’s approval of the proposed Franchise Agreement under
Section 4.34(d) hereof and that Lender’s failure to respond to such request
within five (5) Business Days following its receipt of such request shall result
in such request being deemed granted, (C) is accompanied by a copy of the
proposed replacement Franchise Agreement, the PIP and the estimated PIP Expenses
associated with the PIP (which information may be provided electronically in the
form of a CD Rom or other portable electronic media enclosed with such notice)
and (D) is also sent via electronic mail to Lender’s e-mail address provided by
Lender to Borrower from time to time, and (II) Lender shall fail to respond to
such request within five (5) Business Days following its receipt of such
request), (iv) the termination, if applicable, of an existing Franchise
Agreement as to an Individual Property shall not violate or result in the
termination of any other Franchise Agreements with respect to other Individual
Properties (unless such other Franchise Agreements are being terminated in
accordance with this Section 4.34), (v) such Individual Property shall, under
such replacement Franchise Agreement, be operated under an Approved Brand,
(vi) no Event of Default shall have occurred and be continuing, (vii) such
reflagging shall not violate or be prohibited by any applicable Ground Lease
(unless the consent or waiver of the Ground Lessor thereunder shall have been
obtained in writing), (viii) the Franchisor of the Approved Brand party to such
replacement Franchise Agreement shall have delivered to Lender a comfort letter
reasonably satisfactory to Lender, and (ix) if and to the extent required under
the provisions of paragraph (e)(ii) below, Borrower shall deliver to Lender, as
additional security for Borrower’s Obligations under the Loan Documents,
security for payment of any New/Renewal Flagging Costs.

(e) To the extent not previously provided to and approved by Lender in the
Approved Flagging Budget for an Individual Property, Borrower shall provide to
Lender a budget for all New/Renewal Flagging Costs and Change of Control
Flagging Costs (collectively, the “Flagging Costs”). The budgeting and delivery
of security for Flagging Costs shall be governed by the following principles:

(i) Budget Approval. With respect to any Flagging Costs for a particular
Individual Property, Borrower shall provide a budget therefor for Lender’s
approval, which approval shall not be unreasonably withheld, conditioned or
delayed (provided that the requirement for such approval shall be deemed to have
been waived if (I) the correspondence from Borrower to Lender requesting such
approval (A) is enclosed in an envelope marked “PRIORITY”, (B) contains a
legend, prominently displayed at the top of each page thereof, in bold, all caps
and fourteen (14) point or larger font stating that Borrower is requesting the

 

-118- Loan Agreement



--------------------------------------------------------------------------------

Lender’s approval of the proposed budget for the Franchise Agreement under
Section 4.34(d) or Section 4.34(e) hereof, as applicable, and that Lender’s
failure to respond to such request within five (5) Business Days following its
receipt of such request shall result in such request being deemed granted,
(C) is accompanied by a copy of the proposed budget (which information may be
provided electronically in the form of a CD Rom or other portable electronic
media enclosed with such notice) and (D) is also sent via electronic mail to
Lender’s e-mail address provided by Lender to Borrower from time to time, (II)
Lender shall fail to respond to such request within five (5) Business Days
following its receipt of such request, (III) Borrower shall deliver to Lender a
second written request for approval, which request is delivered in the same form
and manner as contemplated in clause (I) above and states that Lender’s failure
to respond to such request within two (2) Business Days following its receipt of
such second request, shall result in such request being deemed granted, and (IV)
Lender shall fail to respond to such request within such two (2) Business Day
period), and which upon Lender’s approval thereof, shall constitute the Approved
Flagging Budget for such Flagging Costs for such Individual Property.

(ii) New/Renewal Flagging Costs. Upon written notice to Lender, Borrower may
elect to fund all or any portion of the New/Renewal Flagging Costs set forth in
the Approved Flagging Budget for an Individual Property by (A) dedication of
Future PIP Reserve Funds that were not previously dedicated by Borrower to other
Flagging Costs and/or (B) application by Borrower of an Available FF&E Credit,
and upon such application, the Available FF&E Reserve Funds so dedicated to the
payment of such New/Renewal Flagging Costs shall become PIP Dedicated FF&E
Reserve Funds. If the sum of the available Future PIP Reserve Funds dedicated by
Borrower plus the amount of the Available FF&E Credit applied by Borrower is
insufficient to cover all New/Renewal Flagging Costs for such Individual
Property, then Borrower shall post additional security with Lender if (and only
if): (x) the New/Renewal Flagging Costs for such Individual Property (without
regard to the dedication of any Future PIP Reserve Funds or the application of
any Available FF&E Credit) are greater than the Alteration Threshold for such
Individual Property and/or (y) the sum of all outstanding Flagging Costs with
respect to all Individual Properties, including such New/Renewal Flagging Costs
(in each case, to the extent not covered by dedicated Future PIP Reserve Funds,
by PIP Dedicated FF&E Reserve Funds or by other security delivered to Lender
pursuant to paragraph (iv) below), plus the costs of all alterations then
affecting structural elements of all Individual Properties (to the extent not
covered by security delivered to Lender pursuant to Section 4.12.2), is greater
than the aggregate Alteration Threshold. Any additional security required to be
posted by Borrower pursuant to this paragraph (ii) shall be posted pursuant to
paragraph (iv) below in an amount equal to the total New/Renewal Flagging Costs
for such Individual Property, less any Future PIP Reserve Funds dedicated by
Borrower to such New/Renewal Flagging Costs, and less any PIP Dedicated FF&E
Reserve Funds dedicated by Borrower to such New/Renewal Flagging Costs.

(iii) Change of Control Flagging Costs. Concurrently with the closing of an
Assumption or any other change of Control of Borrower, Borrower shall post
additional security with Lender in an amount equal to the portion of the Change
of Control Flagging Costs required to be incurred by Borrower in the 24-month
period immediately following the Assumption or such other change of Control of
Borrower (for the avoidance of doubt, the remaining Change of Control Flagging
Costs shall not be required to be reserved with Lender) without duplication of
any amounts previously reserved pursuant to paragraph (ii) above or
Section 6.6.1(a); provided, however, that upon written notice to Lender,
Borrower may elect to fund all or any portion of the Change of Control Flagging
Costs required to be posted under this

 

-119- Loan Agreement



--------------------------------------------------------------------------------

paragraph (iii) by dedication of Future PIP Reserve Funds that were not
previously dedicated by Borrower to other Flagging Costs. Any additional
security required to be posted by Borrower pursuant to this paragraph
(iii) shall be posted pursuant to paragraph (iv) below.

(iv) Posting of Security. Any security delivered by Borrower pursuant to
paragraph (ii) or paragraph (iii) above shall be in cash or the form of security
required for Material Alterations under Section 4.12.2 hereof (and if cash,
shall be deposited into the Future PIP Reserve Account and disbursed in
accordance with Section 6.6.2). If such security is in the form of a Letter of
Credit or other non-cash security permitted under Section 4.12.2, then, in lieu
of disbursements from the Future PIP Reserve Account, Lender shall grant
approved reductions in the amount of such Letter of Credit or other security
upon satisfaction of the same conditions that are applicable to disbursements of
Future PIP Reserve Funds from the Future PIP Reserve Account in accordance with
Section 6.6.2. In no event shall there be any duplication of any reserve or
security requirements by reason of the obligations under Section 6.6.1(a),
paragraph (ii) above and paragraph (iii) above.

(f) Subject to Borrower’s rights under paragraph (d) above, Borrower shall
timely exercise each individual option, if any, to extend or renew the term of
any Franchise Agreement.

(g) Borrower shall complete and pay for in full any PIP Work in a good,
workmanlike and lien free manner within the time-frame set forth in the
applicable PIP.

(h) Without in any way limiting the covenants set forth in the Loan Documents,
Borrower shall: (i) cause the hotels located on the Properties to be operated,
repaired and maintained in a manner to provide commercially reasonable
amenities, services and facilities, taken as a whole for each such Individual
Property, substantially equivalent or superior in all material respects to
hotels of similar average room rate and targeted market segment from time to
time operating in the same or comparable geographic area of the Property, taking
into consideration the age and location of the hotels located on the Properties
and (ii) maintain Inventory in amounts sufficient to meet the hotel industry
standards in all material respects for hotels of similar average room rate and
targeted market segment from time to time operating in the same or comparable
geographic area of the Property, taking into consideration the age and location
of the hotels located on the Properties.

Section 4.35 Bankruptcy Related Covenants. To the extent permitted by applicable
Legal Requirements, Borrower shall not seek substantive consolidation into the
bankrupt estate of any Guarantor in connection with a proceeding under the
Bankruptcy Code or under federal, state or foreign insolvency law involving any
Guarantor.

(a) To the extent permitted by applicable Legal Requirements, Borrower shall
not, nor shall Borrower cause or permit any Mezzanine Borrower, any Guarantor,
any other, or any Affiliate of the foregoing to, contest, oppose or object to
any motion made by Lender to obtain relief from the automatic stay or seek to
reinstate the automatic stay in connection with a proceeding under the
Bankruptcy Code or under any other federal, state or foreign insolvency law
involving any Guarantor.

(b) To the extent permitted by applicable Legal Requirements, Borrower shall
not, and shall not cause or permit Mezzanine Borrower or any Guarantor, or any
Affiliate of the

 

-120- Loan Agreement



--------------------------------------------------------------------------------

foregoing to, provide, originate, acquire an interest in or solicit (in writing)
or accept from any Guarantor or any Affiliate of any Guarantor, any
debtor-in-possession financing on behalf of any Guarantor in the event that any
Guarantor is the subject of a proceeding under the Bankruptcy Code or under
federal, state or foreign insolvency law involving any Guarantor.

Section 4.36 Deposits. All Security Deposits and all Advance Deposits, shall be
held in compliance with all applicable Legal Requirements and shall not be
commingled with any other funds of Borrower. During the continuance of an Event
of Default, Borrower shall, upon Lender’s request, if permitted by applicable
Legal Requirements, cause all such Security Deposits (and any interest
theretofore earned thereon) and all such Advance Deposits (and any interest
theretofore earned thereon) to be transferred into the Deposit Account (which
shall then be held by Deposit Bank in separate Accounts), which shall be held by
Deposit Bank subject to the terms of the Leases or Advance Booking Agreement, as
the case may be. Any bond or other instrument which Borrower is permitted to
hold in lieu of cash security deposits under any applicable Legal Requirements
(i) shall be maintained in full force and effect in the full amount of such
deposits unless replaced by cash deposits as herein above described, (ii) shall,
if permitted pursuant to any Legal Requirements, name Lender as payee or
mortgagee thereunder (or at Lender’s option, be fully assignable to Lender), and
(iii) shall in all respects comply with any applicable Legal Requirements.
Borrower shall, upon request, provide Lender with evidence reasonably
satisfactory to Lender of Borrower’s compliance with the foregoing.

ARTICLE 5

INSURANCE, CASUALTY AND CONDEMNATION

Section 5.1 Insurance.

5.1.1 Insurance Policies.

(a) Borrower, at its sole cost and expense, shall obtain and maintain during the
entire Term, or cause to be maintained, insurance policies for Borrower and each
of the Properties providing at least the following coverages:

(i) Property insurance against loss or damage by hail, wind (including named
storms), fire, lightning and such other perils as are included in a standard
“special form” policy (formerly known as an “all-risk” endorsement policy), and
against loss or damage by all other risks and hazards covered by a standard
extended coverage insurance policy, with no exclusion for damage or destruction
caused by the acts of “Terrorists” (as defined by TRIPRA and if commercially
available) (or, subject to Section 5.1.1(i) below, standalone coverage with
respect thereto) riot and civil commotion, vandalism, malicious mischief,
burglary and theft (A) in an amount equal to one hundred percent (100%) of the
“Full Replacement Cost” of the Properties, which for purposes of this Agreement
shall mean actual replacement value (exclusive of costs of excavations,
foundations, underground utilities and footings) with a waiver of depreciation;
(B) containing an agreed amount endorsement with respect to the Improvements and
personal property at the Properties waiving all co-insurance provisions; and
(C) containing an “Ordinance or Law Coverage” or “Enforcement” endorsement if
any of the Improvements or the use of the Properties or any Individual Property
shall at any time constitute legal non-conforming structures or uses, and
compensating for loss of value or property resulting from operation of law and
the cost of demolition and the increased cost of construction in amounts as

 

-121- Loan Agreement



--------------------------------------------------------------------------------

reasonably required by Lender. In addition, Borrower shall obtain: (y) if any
portion of the Improvements is currently or at any time in the future located in
a federally designated “special flood hazard area”, flood hazard insurance
covering building and contents in an amount equal to the maximum amount of such
insurance available under the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973 or the National Flood Insurance Reform Act of
1994, as each may be amended, or such greater amount as Lender shall require;
and (z) earthquake insurance in amounts and in form and substance satisfactory
to Lender (provided that Lender shall not require earthquake insurance for any
Individual Property unless such Individual Property is located in an area with a
high degree of seismic activity and a 500-year return period Probable Maximum
Loss of greater than 20%), provided that the insurance pursuant to clauses
(y) and (z) hereof shall be on terms consistent with the comprehensive all risk
insurance policy required under this subsection (i);

(ii) commercial general liability insurance, including a broad form
comprehensive general liability endorsement and coverages against claims for
personal injury, bodily injury, death or property damage occurring upon, in or
about each Individual Property, including liquor liability, such insurance
(A) to be on the so-called “occurrence” form and containing minimum limits per
occurrence of One Million and No/100 Dollars ($1,000,000.00) per location, with
a combined limit per policy year, excluding umbrella coverage, of not less than
Two Million and No/100 Dollars ($2,000,000.00) per location; and (B) to cover at
least the following hazards: (1) property and operations; (2) products and
completed operations on an “if any” basis; (3) independent contractors; and
(4) contractual liability for all insured contracts to the extent the same is
available;

(iii) rental loss and/or business income interruption insurance (A) covering all
risks required to be covered by the insurance provided for in subsection
(i) above and Section 5.1.1(h) below; (B) covering a period of restoration of
eighteen (18) months and containing an extended period of indemnity endorsement
which provides that after the physical loss to the Improvements and Personal
Property has been repaired, the continued loss of income will be insured until
such income either returns to the same level it was at prior to the loss, or the
expiration of twelve (12) months from the date that the Individual Property is
repaired or replaced and operations are resumed, whichever first occurs, and
notwithstanding that the policy may expire prior to the end of such period; and
(C) in an amount equal to one hundred percent (100%) of the projected Gross
Revenue (excluding Security Deposits and Advance Deposits) less non-continuing
expenses from the Individual Property for a period of eighteen (18) months. The
amount of such business income insurance shall be determined prior to the date
hereof and at least once each year thereafter based on Borrower’s reasonable
estimate of the Gross Revenue (excluding Security Deposits and Advance Deposits)
from each Individual Property for the succeeding eighteen (18) month period. All
proceeds payable to Lender pursuant to this subsection shall be held by Lender
and shall be applied to the Obligations secured by the Loan Documents from time
to time due and payable hereunder and under the Note; provided, however, that
nothing herein contained shall be deemed to relieve Borrower of its Obligations
to pay the Debt on the respective dates of payment provided for in the Note and
the other Loan Documents except to the extent such amounts are actually paid out
of the proceeds of such business income insurance;

 

-122- Loan Agreement



--------------------------------------------------------------------------------

(iv) at all times during which structural construction, repairs or alterations
are being made with respect to any Improvements, and only if the Individual
Property coverage form does not otherwise apply, (A) owner’s contingent or
protective liability insurance covering claims not covered by or under the terms
or provisions of the above-mentioned commercial general liability insurance
policy; and (B) the insurance provided for in subsection (i) above written in a
so-called builder’s risk completed value form (1) on a non-reporting basis,
(2) against all risks insured against pursuant to subsection (i) above,
(3) including permission to occupy the Individual Property, and (4) with an
agreed amount endorsement waiving co-insurance provisions;

(v) provided Borrower has employees, workers’ compensation, subject to the
statutory limits of the state in which each Individual Property is located, and
employer’s liability insurance with limits which are required from time to time
by Lender in respect of any work or operations on or about any Individual
Property, or in connection with the Properties or their operation (if
applicable);

(vi) comprehensive boiler and machinery insurance, if applicable, in amounts as
are generally available at reasonable premiums and for such amounts as generally
required by institutional lenders for similar properties shall be reasonably
required by Lender on terms consistent with the commercial property insurance
policy required under subsection (i) above;

(vii) umbrella liability insurance in addition to primary coverage in an amount
not less than One Hundred Million and No/100 Dollars ($100,000,000.00) per
occurrence, per location, on terms consistent with the commercial general
liability insurance policy required under subsection (ii) above and subsection
(viii) below;

(viii) motor vehicle liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles and including garage keeper liability,
containing minimum limits per occurrence, including umbrella coverage, with
limits which are reasonably required from time to time by Lender;

(ix) [reserved];

(x) insurance against employee dishonesty in an amount not less than Five
Million and No/100 Dollars ($5,000,000.00) with a deductible not greater than
Twenty Five Thousand and No/100 Dollars ($25,000.00); and

(xi) upon sixty (60) days’ notice, such other reasonable insurance and in such
commercially reasonable amounts as Lender from time to time may reasonably
request against such other insurable hazards which at the time are commonly
insured against for properties similar to the Properties located in or around
the regions in which the Properties are located.

(b) All insurance provided for in Section 5.1.1(a) shall be obtained under valid
and enforceable policies (collectively, the “Policies” or in the singular, the
“Policy”) and shall be subject to the reasonable approval of Lender as to form
and substance, including insurance companies, amounts, deductibles, loss payees
and insureds, and which shall either be in compliance with a 10,000 year
windstorm PML or Lender shall have received a Rating Agency Conformation with
respect to the windstorm PML report. Not less than ten (10) days prior to the
expiration dates of the Policies theretofore furnished to Lender, certificates
of

 

-123- Loan Agreement



--------------------------------------------------------------------------------

insurance evidencing the Policies (and, upon the written request of Lender,
certification letters from Borrower and the Borrower’s insurance broker
attesting to the accuracy of the certificates of insurance regarding the amounts
of insurance, perils insured and applicable deductibles) accompanied by evidence
satisfactory to Lender of payment of the premiums then due thereunder (the
“Insurance Premiums”), shall be delivered by Borrower to Lender.

(c) Any blanket insurance Policy shall otherwise provide the same protection as
would a separate Policy insuring only the Properties in compliance with the
provisions of Section 5.1.1(a). Lender acknowledges that the insurance
documentation presented by Borrower as of the date hereof is acceptable based,
in part, on the windstorm insurance complying with the 10,000 year windstorm PML
delivered to Lender in connection with the closing of the Loan.

(d) All Policies of insurance provided for or contemplated by Section 5.1.1(a)
shall name Borrower as a named insured, all Policies of insurance provided for
or contemplated by Sections 5.1.1(a)(ii), (iv)(A) and (vii) shall name Lender
and its successors and/or assigns as the additional insured, as its interests
may appear, and all Policies of insurance provided for or contemplated by
Sections 5.1.1(a)(i), (iii), (iv)(B), (vi) and (ix), and the terrorism coverage
required pursuant to Section 5.1.1(i), shall contain a standard non-contributing
mortgagee clause in favor of Lender providing that the loss thereunder shall be
payable to Lender unless below the threshold for Borrower to handle such claim
without Lender intervention as provided in Section 5.2 below. Additionally, if
Borrower obtains property insurance coverage in addition to or in excess of that
required by Section 5.1.1(a)(i), then such insurance policies shall also contain
a standard non-contributing mortgagee clause in favor of Lender providing that
the loss thereunder shall be payable to Lender.

(e) All Policies of insurance provided for in Section 5.1.1(a), except for the
Policies referenced in Section 5.1.1(a)(v) and (a)(viii), shall contain clauses
or endorsements to the effect that:

(i) no act or negligence of Borrower, or anyone acting for Borrower, or of any
tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;

(ii) the Policy shall not be canceled without at least thirty (30) days’ written
notice to Lender and any other party named therein as an additional insured
(other than in the case of non-payment in which case only ten days’ prior
notice, or the shortest time allowed by applicable Legal Requirement (whichever
is longer), will be required) and shall not be materially changed (other than to
increase the coverage provided thereby) without such a thirty (30) day notice;

(iii) Lender shall not be liable for any Insurance Premiums thereon or subject
to any assessments thereunder; and

(iv) the issuers thereof shall give notice to Lender if the Policies have not
been renewed thirty (30) days prior to its expiration to the extent standard
“ISO” insurance industry standard policy forms provide such provisions.

 

-124- Loan Agreement



--------------------------------------------------------------------------------

(f) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right upon five (5) Business Days written notice to Borrower and Borrower fails
to provide the required evidence to take such action or obtain such insurance as
Lender reasonably deems necessary to protect its interest in the Properties as
Lender in its sole discretion deems appropriate, and all premiums incurred by
Lender in connection with such action or in obtaining such insurance and keeping
it in effect shall be paid by Borrower to Lender upon demand and until paid
shall be secured by the Mortgage and shall bear interest at the Default Rate.

(g) In the event of foreclosure of any Mortgage or other transfer of title to
some or all of the Properties in extinguishment in whole or in part of the
Obligations, all right, title and interest of Borrower in and to the Policies
that are not blanket Policies then in force concerning the Properties then
foreclosed upon and all proceeds payable thereunder shall thereupon vest in the
purchaser at such foreclosure or Lender or other transferee in the event of such
other transfer of title.

(h) The property insurance, public liability insurance and rental loss and/or
business interruption insurance required under Sections 5.1.1(a)(i), (ii),
(iii) and (vii) above shall cover perils of terrorism and acts of terrorism (or
at least not specifically exclude same) and Borrower shall maintain property
insurance, public liability insurance and rental loss and/or business
interruption insurance for loss resulting from perils and acts of terrorism on
terms (including amounts) consistent with those required under Sections
5.1.1(a)(i), (ii), (iii) and (vii) above at all times during the term of the
Loan if commercially available.

(i) Notwithstanding anything in subsection (a)(i) or (h) above to the contrary,
Borrower shall be required to obtain and maintain coverage in its property
insurance Policies (or by a separate Policy) against loss or damage by terrorist
acts in an amount equal to 100% of the “Full Replacement Cost” of the Properties
plus the rental loss and/or business interruption coverage under subsection
(a)(iii) above; provided that such coverage is commercially available. In the
event that such coverage with respect to terrorist acts is not included as part
of the “all risk” property policy required by subsection (a)(i) above, Borrower
shall, nevertheless be required to obtain coverage for terrorism (as standalone
coverage) in an amount equal to 100% of the “Full Replacement Cost” of the
Properties plus the rental loss and/or business interruption coverage under
subsection (a)(iii) above; provided that such coverage is commercially
available. Borrower shall obtain the coverage required under this clause
(i) from a carrier which otherwise satisfies the rating criteria specified in
Section 5.1.2 below (a “Qualified Carrier”) or in the event that such coverage
is not available from a Qualified Carrier, Borrower shall obtain such coverage
from the highest rated insurance company providing such coverage. For so long
TRIPRA is in effect and continues to cover both foreign and domestic acts,
Lender shall accept terrorism insurance with coverage against acts which are
“certified” within the meaning of TRIPRA.

5.1.2 Insurance Company. All Policies required pursuant to Section 5.1.1
(i) shall be issued by companies approved to do business in the states where the
Properties are located, either (A) one or more companies with a financial
strength and claims paying ability rating of (1) “A” or better by S&P and “A2”
or better by Moody’s, and (2) a rating of A:VIII or better in the current A.M.
Best’s Insurance Reports; or (B) a syndicate of insurers through which
seventy-five percent (75%) of the coverage (if there are four (4) or fewer
members of the syndicate) or at least sixty percent (60%) of the coverage (if
there are five (5) or more members of the syndicate) is

 

-125- Loan Agreement



--------------------------------------------------------------------------------

with insurers having a rating by S&P not lower than “A” and “A2” or better by
Moody’s and by A.M. Best not lower than A:VIII and the balance of the coverage
is with insurers having a rating by S&P of not lower than “BBB” and “Baa2” or
better by Moody’s and by A.M. Best not lower than A:VIII; (ii) shall, with
respect to all property insurance policies, name Lender and its successors
and/or assigns as their interest may appear as the Lender and Mortgagee;
(iii) shall, with respect to all property insurance policies and rental loss
and/or business interruption insurance policies, contain a Standard Mortgagee
Clause and a Lender’s Loss Payable Endorsement, or their equivalents, naming
Lender as the person to whom all payments made by such insurance company shall
be paid as further described in Section 5.2; (iv) shall, with respect to all
liability policies, name Lender and its successors and/or assigns as an
additional insured; (v) shall contain a waiver of subrogation against Lender;
(vi) shall contain such provisions as Lender deems reasonably necessary to
protect its interest including endorsements providing (A) that neither Borrower,
Lender nor any other party shall be a co-insurer under said Policies, (B) that
Lender shall receive at least thirty (30) days prior written notice of any
modification, reduction or cancellation, and ten (10) days prior written notice
for non-payment of premium, and (C) for a deductible per loss of an amount not
more than that which is customarily maintained by prudent owners of properties
with a standard of operation and maintenance comparable to and in the general
vicinity of the Properties, but in no event in excess of an amount reasonably
acceptable to Lender, it being acknowledged that a deductible up to 5% of the
total insured value, subject to a $500,000 minimum, shall be maintained for
California earthquake, flood losses at locations wholly or partially within
Federal Emergency Management Agency (FEMA) flood zones A and V and windstorm
losses to locations in tier one wind counties; and (vii) shall be satisfactory
in form and substance to Lender and shall be approved by Lender as to amounts,
form, risk coverage, deductibles (subject to Section 5.1.2(vi)(C)), loss payees
and insureds. Notwithstanding the foregoing, Navigators Insurance Company
(“Navigators”) shall be an acceptable insurance company for the $25,000,000
excess $50,000,000 umbrella liability policy, so long as Navigators continues to
maintain a rating with S&P of not lower than “A” and rating with A.M Best of not
lower than “A:X”; provided, however, that if Moody’s issues a downgrade,
withdrawal or qualification of the ratings assigned by Moody’s to the Securities
or any class thereof in any Securitization, and such downgrade, withdrawal or
qualification is due, in whole or in part, to the fact that Navigators is the
insurance company for such portion of the umbrella liability policy, then,
within fifteen (15) Business Days thereafter, Borrower shall either (a) replace
Navigators with an insurance company meeting the requirements set forth
hereinabove or (b) provide a credit wrap for Navigators in form and substance
acceptable to Lender and from an insurance company meeting the Moody’s rating
requirements set forth hereinabove. In addition to the insurance coverages
described in Section 5.1.1 above, Borrower shall obtain such other insurance as
may from time to time be reasonably required by Lender in order to protect its
interests. Certificates and certification letters as described in the
Section 5.1.1(b) evidencing coverage under the Policies shall be delivered to
Lender at the address below (or to such other address or Person as Lender shall
designate from time to time by notice to Borrower) on the date hereof with
respect to the current Policies and within thirty (30) days after the effective
date thereof with respect to all renewal Policies:

GERMAN AMERICAN CAPITAL CORPORATION

60 Wall Street, 10th Floor

New York, NY 10005

Attn: Mary Brundage

 

-126- Loan Agreement



--------------------------------------------------------------------------------

Borrower shall pay the Insurance Premiums annually in advance as the same become
due and payable and shall furnish to Lender evidence of the renewal of each of
the Policies with receipts for the payment of the Insurance Premiums or other
evidence of such payment reasonably satisfactory to Lender (provided, however,
that Borrower shall not be required to pay such Insurance Premiums nor furnish
such evidence of payment to Lender in the event that the amounts required to pay
such Insurance Premiums have been deposited into the Insurance Account pursuant
to Section 6.4 hereof). Within sixty (60) days after request by Lender, Borrower
shall obtain such increases in the amounts of coverage required hereunder as may
be reasonably requested by Lender, taking into consideration changes in the
value of money over time, changes in liability laws, changes in prudent customs
and practices.

Section 5.2 Casualty. If any Individual Property shall be damaged or destroyed,
in whole or in part, by fire or other casualty (a “Casualty”), Borrower shall
give prompt notice thereof to Lender. Following the occurrence of a Casualty,
subject to Borrower’s rights under Section 2.4.4(b) and Section 2.5.3 hereof,
Borrower, regardless of whether insurance proceeds are available, shall proceed
to restore, repair, replace or rebuild such Individual Property in accordance
with Legal Requirements to be of at least equal value and of substantially the
same character as prior to such damage or destruction as soon as reasonably
practicable (but in no event later than one hundred twenty (120) days after such
Casualty). Lender may, but shall not be obligated to make proof of loss if not
made promptly by Borrower. In addition, Lender may participate in any settlement
discussions with any insurance companies (and shall approve any final
settlement) (i) if an Event of Default is continuing or (ii) with respect to any
Casualty in which the Net Proceeds or the costs of completing the Restoration
are equal to or greater than the Alteration Threshold with respect to the
affected Individual Property, and Borrower shall deliver to Lender all
instruments required by Lender to permit such participation. Provided no Event
of Default is continuing, in the event of a Casualty where Net Proceeds or the
costs of completing the Restoration are $250,000 or less, Borrower,
notwithstanding Section 5.4, may directly obtain and apply the Net Proceeds;
provided that such Net Proceeds must be used towards the Restoration in
accordance with the terms hereof. Except as set forth in the foregoing sentence,
any Insurance Proceeds in connection with any Casualty (whether or not Lender
elects to settle and adjust the claim or Borrower settles such claim) shall be
due and payable solely to Lender and held by Lender in accordance with the terms
of this Agreement. In the event Borrower or any party other than Lender is a
payee on any check representing Insurance Proceeds with respect to any Casualty,
Borrower shall immediately endorse, and cause all such third parties to endorse,
such check payable to the order of Lender. Borrower hereby irrevocably appoints
Lender as its attorney-in-fact, coupled with an interest, to endorse any such
check payable to the order of Lender. Borrower hereby releases Lender from any
and all liability with respect to the settlement and adjustment by Lender of any
claims in respect of any Casualty.

Section 5.3 Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened (in writing) commencement of any proceeding for the
Condemnation of all or any portion of any Individual Property and shall deliver
to Lender copies of any and all papers served in connection with such
proceedings. Lender may participate in any such proceedings, and Borrower shall
from time to time deliver to Lender all instruments requested by it to permit
such participation. Borrower shall, at its expense, diligently prosecute any
such proceedings, and shall consult with Lender, its attorneys and experts, and
cooperate with them in the carrying on or defense of any such proceedings.
Notwithstanding any taking by any public or quasi-public authority through
Condemnation or otherwise (including, but not limited to, any transfer made in

 

-127- Loan Agreement



--------------------------------------------------------------------------------

lieu of or in anticipation of the exercise of such taking), Borrower shall
continue to pay the Debt at the time and in the manner provided for its payment
in the Note and in this Agreement and the Debt shall not be reduced until any
Award shall have been actually received and applied by Lender, after the
deduction of expenses of collection, to the reduction or discharge of the Debt.
Lender shall not be limited to the interest paid on the Award by the condemning
authority but shall be entitled to receive out of the Award interest at the rate
or rates provided herein or in the Note. Subject to Borrower’s rights under
Section 2.4.4(b) and Section 2.5.3, if any Individual Property or any portion
thereof is taken by a condemning authority, Borrower shall promptly commence and
diligently prosecute the Restoration of such Individual Property and otherwise
comply with the provisions of Section 5.4, whether or not an Award is available
to pay the costs of such Restoration. If such Individual Property is sold,
through foreclosure or otherwise, prior to the receipt by Lender of the Award,
Lender shall have the right, whether or not a deficiency judgment on the Note
shall have been sought, recovered or denied, to receive the Award, or a portion
thereof sufficient to pay the Debt.

Section 5.4 Restoration. The following provisions shall apply in connection with
the Restoration of any Individual Property:

(a) If the Net Proceeds shall be less than the Alteration Threshold with respect
to the affected Individual Property, the Net Proceeds will be disbursed by
Lender to Borrower promptly upon receipt, provided that all of the conditions
set forth in Section 5.4(b)(i) are met and Borrower delivers to Lender a written
undertaking to expeditiously commence and to satisfactorily complete with due
diligence the Restoration in accordance with the terms of this Agreement.

(b) If the Net Proceeds are equal to or greater than the Alteration Threshold
with respect to the affected Individual Property, the Net Proceeds will be held
by Lender and Lender shall make the Net Proceeds available for the Restoration
in accordance with the provisions of this Section 5.4. The term “Net Proceeds”
shall mean: (i) the net amount of all Insurance Proceeds received by Lender
pursuant to Section 5.1.1 (a)(i), (iv), and (vi) and Section 5.1.1(h) as a
result of such damage or destruction, after deduction of its reasonable costs
and expenses, or (ii) the net amount of the Award, after deduction of its
reasonable costs and expenses (including, but not limited to, reasonable counsel
fees), if any, in collecting same (“Condemnation Proceeds”), whichever the case
may be.

(i) The Net Proceeds shall be made available to Borrower for Restoration upon
the determination of Lender (to be made reasonably) that the following
conditions are met:

(A) no Event of Default shall have occurred and be continuing;

(B) (1) in the event the Net Proceeds are Insurance Proceeds, less than thirty
percent (30%) of the total floor area of the Improvements on the affected
Individual Property has been damaged, destroyed or rendered permanently unusable
as a result of such Casualty or (2) in the event the Net Proceeds are
Condemnation Proceeds, less than ten percent (10%) of the land constituting the
Individual Property is taken, and such land is located along the perimeter or
periphery of the Individual Property, and no portion of the Improvements is
located on such land;

 

-128- Loan Agreement



--------------------------------------------------------------------------------

(C) the Franchise Agreement (subject to the rights of Borrower under
Section 4.34(c)), if any, for the affected Individual Property, shall remain in
full force and effect during and after the completion of the Restoration without
a material reduction in any amounts payable to, or a material increase in any
amount payable by, Borrower in connection therewith, and (ii) the Management
Agreement for the affected Individual Property shall remain in full force and
effect during and after the completion of the Restoration without a material
reduction in any amount payable to, or an increase in any amount payable by,
Borrower in connection therewith;

(D) Subject to Borrower’s right to prepay a portion of the Loan and obtain the
release of the affected Individual Property as set forth in Section 2.4.4(b) and
Section 2.5.3, Borrower shall commence the Restoration as soon as reasonably
practicable (but in no event later than one hundred twenty (120) days after such
Casualty or Condemnation, whichever the case may be, occurs) and shall
diligently pursue the same to satisfactory completion;

(E) Intentionally omitted;

(F) Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (1) the date six (6) months prior to the Stated
Maturity Date, (2) the earliest date required for such completion under the
terms of any Ground Lease, if applicable (3) such time as may be required under
applicable Legal Requirements in order to repair and restore the applicable
Individual Property to the condition it was in immediately prior to such
Casualty or as nearly as possible to the condition it was in immediately prior
to such Condemnation as applicable, or (4) six (6) months prior to the
expiration of the insurance coverage referred to in Section 5.1.1(a)(iii);

(G) the affected Individual Property and the use thereof after the Restoration
will be in compliance with and permitted under all applicable Legal
Requirements;

(H) the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance with all applicable Legal Requirements;

(I) such Casualty or Condemnation, as applicable, does not result in the loss of
access to the affected Individual Property or the related Improvements;

(J) if Net Proceeds exceed the Alteration Threshold with respect to the affected
Individual Property, (x) the Debt Yield for the twelve (12) calendar months
immediately preceding such Casualty or Condemnation shall be equal to or greater
than the Initial Debt Yield and (y) after the Approved Mezzanine Closing Date,
the Aggregate Debt Yield for the twelve (12) calendar months immediately
preceding such Casualty or Condemnation shall be equal to or greater than the
Minimum Aggregate Debt Yield that was required in connection with the
origination of the Approved Mezzanine Loan;

 

-129- Loan Agreement



--------------------------------------------------------------------------------

(K) Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer
estimating the entire cost of completing the Restoration, which budget shall be
reasonably acceptable to Lender; and

(L) the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s reasonable determination to
cover the cost of the Restoration, as specified in the budget delivered to
Lender pursuant to clause (K).

(ii) The Net Proceeds shall be held by Lender in the Casualty and Condemnation
Account and, until disbursed in accordance with the provisions of this
Section 5.4(b), shall constitute additional security for the Debt and Other
Obligations under the Loan Documents. The Net Proceeds shall be disbursed
promptly by Lender to, or as directed by, Borrower from time to time during the
course of the Restoration, upon receipt of evidence reasonably satisfactory to
Lender that (A) all materials installed and work and labor performed (except to
the extent that they are to be paid for out of the requested disbursement) in
connection with the Restoration have been paid for in full, and (B) there exist
no notices of pendency, stop orders, mechanic’s or materialman’s liens or
notices of intention to file same, or any other liens or encumbrances of any
nature whatsoever on the Individual Property which have not either been fully
bonded to the satisfaction of Lender and discharged of record or in the
alternative fully insured to the satisfaction of Lender by the title company
issuing the Title Insurance Policy.

(iii) All plans and specifications required in connection with the Restoration
shall be subject to the prior approval of Lender and an independent consulting
engineer selected by Lender (the “Casualty Consultant”). Lender shall have the
use of the plans and specifications and all permits, licenses and approvals
required or obtained in connection with the Restoration. The identity of the
contractors, subcontractors and materialmen engaged in the Restoration, as well
as the contracts under which they have been engaged, shall be subject to the
reasonable approval of Lender and the Casualty Consultant. All costs and
expenses incurred by Lender in connection with recovering, holding and advancing
the Net Proceeds for the Restoration including, without limitation, reasonable
attorneys’ fees and disbursements and the Casualty Consultant’s fees and
disbursements, shall be paid by Borrower.

(iv) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, less the Casualty Retainage. The term “Casualty Retainage”
shall mean, as to each contractor, subcontractor or materialman engaged in the
Restoration, an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed; provided, however, that if
any contract pursuant to which such contractor, subcontractor or materialman is
to be engaged provides that the amount which Borrower may retain shall be
reduced to five percent (5%) or more (but less than ten percent (10%) upon fifty
percent (50%) completion of the Restoration), then Borrower may request Lender’s
consent to such lower Casualty Retainage and Lender shall not unreasonably
withhold, condition or delay its consent thereto. The Casualty Retainage shall
in no event, and notwithstanding anything to the contrary set forth above in
this Section 5.4(b), be less than the amount actually held back by Borrower from
contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the

 

-130- Loan Agreement



--------------------------------------------------------------------------------

Casualty Consultant certifies to Lender that the Restoration has been completed
in accordance with the provisions of this Section 5.4(b) and that all approvals
necessary for the re-occupancy and use of the Individual Property have been
obtained from all appropriate Governmental Authorities, and Lender receives
evidence satisfactory to Lender that the costs of the Restoration have been paid
in full or will be paid in full out of the Casualty Retainage; provided,
however, that Lender will release the portion of the Casualty Retainage being
held with respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which (i) the Casualty Consultant certifies to
Lender that such contractor, subcontractor or materialman has satisfactorily
completed all work and has supplied all materials in accordance with the
provisions of such contractor’s, subcontractor’s or materialman’s contract,
(ii) the contractor, subcontractor or materialman delivers the lien waivers and
evidence of payment in full of all sums due to the contractor, subcontractor or
materialman as may be reasonably requested by Lender or by the title company
issuing the Title Insurance Policy, and (iii) Lender receives an endorsement to
the Title Insurance Policy insuring the continued priority of the Lien of the
Mortgage and evidence of payment of any premium payable for such endorsement. If
required by Lender, the release of any such portion of the Casualty Retainage
shall be approved by the surety company, if any, which has issued a payment or
performance bond with respect to the contractor, subcontractor or materialman.

(v) Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

(vi) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the opinion of Lender in consultation with the Casualty Consultant, be
sufficient to pay in full the balance of the costs which are estimated by the
Casualty Consultant to be incurred in connection with the completion of the
Restoration, Borrower shall deposit the deficiency (the “Net Proceeds
Deficiency”) with Lender (for deposit into the Casualty and Condemnation
Account) before any further disbursement of the Net Proceeds shall be made. The
Net Proceeds Deficiency deposited with Lender shall be deposited by Lender into
the Casualty and Condemnation Account and shall be disbursed for costs actually
incurred in connection with the Restoration on the same conditions applicable to
the disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 5.4(b) shall constitute additional security for the Obligations.

(vii) The excess, if any, of the Net Proceeds and the remaining balance, if any,
of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 5.4(b), and the receipt by Lender
of evidence satisfactory to Lender that all costs incurred in connection with
the Restoration have been paid in full, shall be promptly remitted by Lender to
Borrower, provided no Event of Default shall have occurred and shall be
continuing.

(c) Notwithstanding anything to the contrary set forth in this Agreement,
including the provisions of this Section 5.4, if the Loan is included in a REMIC
Trust, then Lender shall be satisfied that immediately following a release of
any portion of the Lien of any Mortgage following a Casualty or Condemnation,
(i) the Loan will meet the REMIC Requirements and Lender may in that regard
require Borrower to deliver a REMIC Opinion and (ii) (taking into account any
proposed Restoration of the remaining Properties), if the ratio of the unpaid
principal balance of the Loan to the value of the remaining Properties is
greater than 125% (such value to be determined, in Lender’s reasonable
discretion, by any commercially

 

-131- Loan Agreement



--------------------------------------------------------------------------------

reasonably method permitted to a REMIC Trust; and which shall exclude the value
of personal property or going concern value, if any, other than as permitted to
be included therein by Treas. Reg. §1.860G-2(a)(4)), the Outstanding Principal
Balance must be paid down by an amount equal to the least of the following
amounts: (x) the net Award (after payment of Lender’s reasonable costs and
expenses and any other fees and expenses that have been approved by Lender) or
the net Insurance Proceeds (after payment of Lender’s reasonable costs and
expenses and any other fees and expenses that have been approved by Lender), as
the case may be, or (y) a “qualified amount” as the term is defined in the IRS
Revenue Procedure 2010-30, as the same may be amended, replaced, supplemented or
modified from time to time, unless Lender receives an opinion of counsel that if
such amount is not paid, the applicable Securitization will not fail to maintain
its status as a REMIC Trust as a result of the related release of such portion
of the Lien of the Mortgage. If and to the extent the preceding sentence
applies, only such amount of the net Award or net Insurance Proceeds (as
applicable), if any, in excess of the amount required to pay down the principal
balance of the Loan may be released for purposes of Restoration or released to
Borrower as otherwise expressly provided in this Section 5.4.

(d) All Net Proceeds not required (i) to be made available for the Restoration
or (ii) to be returned to Borrower as excess Net Proceeds pursuant to
Section 5.4(b)(vii) may be retained and applied by Lender in accordance with
Section 2.4.4 hereof, or, at the discretion of Lender, the same may be paid,
either in whole or in part, to Borrower for such purposes as Lender shall
approve, in its discretion.

(e) In the event of foreclosure of any Mortgage, or other transfer of title to
any Individual Property in extinguishment in whole or in part of the Debt all
right, title and interest of Borrower in and to the Policies that are not
blanket Policies then in force concerning such Individual Property and all
proceeds payable thereunder shall thereupon vest in the purchaser at such
foreclosure or Lender or other transferee in the event of such other transfer of
title.

(f) Notwithstanding anything to the contrary contained herein, if in connection
with a Casualty any insurance company makes a payment under a property insurance
Policy that Borrower proposes be treated as business or rental interruption
insurance, then, notwithstanding any designation (or lack of designation) by the
insurance company as to the purpose of such payment, as between Lender and
Borrower, such payment shall not be treated as business or rental interruption
Insurance Proceeds unless Borrower has demonstrated to Lender’s satisfaction
that the remaining Net Proceeds that have been received from the property
insurance companies are sufficient to pay 100% of the cost of the Restoration
or, if such Net Proceeds are to be applied to repay the Obligations in
accordance with the terms hereof, that such remaining Net Proceeds will be
sufficient to satisfy the Obligations in full.

ARTICLE 6

CASH MANAGEMENT AND RESERVE FUNDS

Section 6.1 Cash Management Arrangements. Borrower shall deliver irrevocable
written instructions to each of the credit card companies or credit card
clearing banks delivering receipts or Hotel Revenue from any of the Properties,
in form and substance reasonably acceptable to Lender (provided that, absent
manifest error, the customary form required by any particular credit card
company or credit card clearing bank shall be deemed acceptable to Lender

 

-132- Loan Agreement



--------------------------------------------------------------------------------

with respect to such company or bank, as the case may be), directing each such
credit card company or credit card clearing bank to deliver all receipts payable
to Borrower or to Manager on behalf of or for the account of Borrower, with
respect to any the Properties directly to the applicable Clearing Account.
Without in any way limiting the foregoing, if Borrower or Manager receives any
Gross Revenue from the Properties or any other amount which would be included in
the Operating Income of the Properties, then (i) such amounts shall be deemed to
be collateral for the Obligations and shall be held in trust for the benefit,
and as the property, of Lender, (ii) such amounts shall not be commingled with
any other funds or property of Borrower or Manager, and (iii) Borrower or
Manager, as applicable shall deposit such amounts in the applicable Property
Account on a daily basis. Following the occurrence and during the continuation
of an Event of Default, Lender, at its option may, and Borrower shall at
Lender’s direction, and in all events at Borrower’s expense, deliver the written
instructions in the form attached hereto as Exhibit A to each tenant under any
Lease at any of the Properties directing each such tenant to deliver all Rents
payable thereunder directly to the applicable Clearing Account. Following any
cure of such Event of Default, which cure has been accepted by Lender (except as
to any timely and properly consummated Qualified Release Property Default as to
which Lender’s acceptance is not required) or waiver or other termination of
such Event of Default (assuming that no other Event of Default then exists),
Lender shall, at Borrower’s request and at Borrower’s expense, promptly revoke
such written instructions and direct each such tenant to resume delivering all
Rents payable under the Lease directly to the Borrower. Each Property Account
shall be subject to a standing instruction from Borrower requiring that all
funds on deposit therein (other than any Security Deposits or Advance Deposits
that are being held in accordance with the terms of this Agreement, unless and
until any such Security Deposits or Advance Deposits have been forfeited or
applied in accordance with the terms of the applicable Lease or Advance Booking
Agreement) shall be swept to the applicable Clearing Account on a weekly basis.
Neither Borrower nor Managers, on behalf of Borrower, shall have any right to
withdraw funds from the Property Accounts (other than any Security Deposits or
Advance Deposits that have been forfeited or applied in accordance with the
terms of the applicable Lease or Advance Booking Agreement). So long as no Event
of Default exists and no Trigger Period exists, each Manager, on behalf of
Borrower, shall have access to the applicable Clearing Account pursuant to the
terms and conditions of the applicable Clearing Account Agreement and may cause
funds on deposit therein to be transferred to the applicable Disbursement
Account in order to make payments in accordance with their respective
obligations under the Management Agreements, including without limitation,
Operating Expenses, Emergency Expenses, Approved Capital Expenditures, Approved
FF&E Expenses (to the extent that the FF&E Reserve Funds are insufficient to
cover such Approved FF&E Expenses) and Approved PIP Expenses (to the extent that
the Available FF&E Credit is insufficient or not applied (pursuant to
Section 4.34(e)(ii)) to cover such Approved PIP Expenses) for the applicable
Individual Properties (but excluding any Restricted Payments and any Incentive
Management Fees) (collectively, “Manager’s Expenses”), with Operating Expenses
not to exceed the sum of (a) the Monthly Operating Expenses Budgeted Amount for
such month, plus (b) any Approved Operating Expenses in excess of the Monthly
Operating Expenses Budgeted Amount up to and not to exceed ten percent (10%) of
such Monthly Operating Expense Budgeted Amount. During each calendar month, so
long as no Event of Default or Trigger Period then exists, funds deposited into
the Clearing Accounts during such calendar month in excess of Manager’s Expenses
for such calendar month shall be swept on each Business Day by the Clearing
Account Banks into the Deposit Account, and on the second (2nd) Business Day
prior to each Monthly Payment Date, all funds then remaining in the Clearing
Accounts shall be

 

-133- Loan Agreement



--------------------------------------------------------------------------------

swept by the Clearing Account Banks into the Deposit Account. Funds swept into
the Deposit Account shall be applied and disbursed in accordance with this
Agreement and the Cash Management Agreement. Each Clearing Account shall be
pledged to Lender as security for the Obligations. Upon the occurrence of an
Event of Default or a Trigger Period and until such time as such Event of
Default or Trigger Period, as applicable, shall be cured or no longer shall
exist, neither Borrower, Manager nor any Persons claiming thereunder shall have
any right to withdraw any funds from any Clearing Account and all funds
deposited into the Clearing Accounts shall be swept by the Clearing Account Bank
on a daily basis into the Deposit Account and applied and disbursed in
accordance with this Agreement and the Cash Management Agreement. Funds in the
Deposit Account shall be invested in Permitted Investments, as more particularly
set forth in the Cash Management Agreement. To the extent not already in
existence, Lender may also establish subaccounts of the Deposit Account which
shall at all times be Eligible Accounts (subject to the terms of the Cash
Management Agreement) (and may be ledger or book entry accounts and not actual
accounts) (such subaccounts are referred to herein as “Accounts”). The Deposit
Account and all other Accounts will be under the sole control and dominion of
Lender, and neither Borrower nor either Manager on behalf of Borrower shall have
any right of withdrawal therefrom. Borrower shall pay for all expenses of
opening and maintaining all of the above Accounts and all of the Borrower
Accounts.

Section 6.2 Required Repairs Funds.

6.2.1 Deposit of Required Repairs Funds. Borrower shall perform the repairs and
other work at the Properties as set forth on Schedule II (such repairs and other
work hereinafter referred to as “Required Repairs”) and shall complete each of
the Required Repairs on or before the following dates: (a) for the Required
Repairs designated as “Immediate Repairs” on Schedule II, three (3) months after
the Closing Date; (b) for the Required Repairs designated as “Short Term
Repairs” on Schedule II, nine (9) months after the Closing Date; and (c) for the
Required Repairs designated as “ADA Repairs” on Schedule II (the “ADA Repairs”),
twelve (12) months after the Closing Date. On the Closing Date, Borrower shall
deposit with or on behalf of Lender an amount equal to $1,919,252.50, which is
the estimated cost to complete the Required Repairs (other than the ADA Repairs)
multiplied by 110% (the “Required Repairs Funds”), which Required Repairs Funds
shall be transferred by Deposit Bank into an Account (the “Required Repairs
Account”).

6.2.2 Release of Required Repairs Funds. Provided no Event of Default is
continuing, Lender shall direct Servicer to disburse Required Repairs Funds to
Borrower out of the Required Repairs Account to pay for the costs of the
Required Repairs (other than the ADA Repairs, for which disbursements of
Required Repairs Funds shall not be available), within ten (10) Business Days
after the delivery by Borrower to Lender of a request therefor (but not more
often than once per month), in increments of at least $10,000 (or a lesser
amount if the total amount in the Required Repairs Account is less than $10,000,
in which case only one disbursement of the amount remaining in the account shall
be made), accompanied by the following items (which items shall be in form and
substance reasonably satisfactory to Lender): (i) an Officer’s Certificate
(A) stating that the Required Repairs (or relevant portion thereof) to be funded
by the requested disbursement have been completed in a good and workmanlike
manner and in accordance with all applicable Legal Requirements, (B) identifying
each vendor that supplied materials or labor in connection with the Required
Repairs to be funded by the requested disbursement, (C) stating that each such
vendor has been paid in full or will be paid in

 

-134- Loan Agreement



--------------------------------------------------------------------------------

full upon such disbursement, or if such payment is a progress payment, that such
payment represents full payment to such vendor, less any applicable retention
amount, for work completed through the date of the relevant invoice from such
vendor, (D) stating that the Required Repairs (or relevant portion thereof) to
be funded have not been the subject of a previous disbursement, (E) stating that
all previous disbursements of Required Repair Funds have been used to pay the
previously identified Required Repairs, and (F) stating that all outstanding
trade payables with respect to Required Repairs (other than those to be paid
from the requested disbursement or those constituting Permitted Indebtedness)
have been paid in full other than any applicable retention amount, (ii) as to
any completed Required Repair in excess of $50,000 a copy of any license, permit
or other approval by any Governmental Authority required, if any, in connection
with the Required Repairs and not previously delivered to Lender, (iii) copies
of appropriate lien waivers (or conditional lien waivers) (in either case with
respect to a Required Repair in excess of $10,000), (iv) at Lender’s option, but
no more frequently than once per calendar quarter, a title search for the
applicable Individual Property on which Required Repairs are being performed
indicating that such Individual Property is free from all Liens, claims and
other encumbrances not previously approved by Lender, and (v) such other
evidence as Lender shall reasonably request to demonstrate that the Required
Repairs to be funded by the requested disbursement have been completed (or
completed to the extent of the requested payment) and are paid for or will be
paid upon such disbursement to Borrower. Upon Borrower’s completion of a
Required Repair (other than an ADA Repair) in accordance with this Section 6.2,
Lender shall direct Servicer to release any portion of the remaining Required
Repairs Funds in excess of the aggregate estimated cost as set forth on Schedule
II of all Required Repairs (other than ADA Repairs) not then complete in
accordance with this Section 6.2, multiplied by one hundred ten percent (110%).
Upon the completion of all Required Repairs (other than the ADA Repairs) in
accordance with this Section 6.2, Lender shall direct Servicer to release any
remaining Required Repairs Funds, if any, in the Required Repairs Account to
Borrower. In addition to the foregoing, to the extent an Individual Property has
been released from the Lien under the Loan Documents in accordance with the
terms hereof, the Required Repairs Funds, if any, related to such released
Individual Property shall promptly be released from the Required Repairs Account
to Borrower free and clear of any Lien or continuing security interest under the
Loan Documents.

Section 6.3 Tax Funds.

6.3.1 Deposits of Tax Funds. Borrower shall deposit with Lender on or before
each Monthly Payment Date, an amount equal to one-twelfth of the Taxes that
Lender reasonably estimates will be payable during the next ensuing twelve
(12) months (initially, $1,440,000), in order to accumulate sufficient funds to
pay all such Taxes at least thirty (30) days prior to the date they respectively
become Due and Payable (the “Due Date” with respect to such applicable Taxes),
which amounts shall be transferred into an Account (the “Tax Account”). Amounts
deposited from time to time into the Tax Account pursuant to this Section 6.3.1
are referred to herein as the “Tax Funds”. If at any time Lender reasonably
determines that the Tax Funds will not be sufficient to pay the Taxes, Lender
shall notify Borrower of such determination and the monthly deposits for Taxes
shall be increased by the amount that Lender reasonably estimates is sufficient
to make up the deficiency at least ten (10) days prior to the respective Due
Dates for the Taxes; provided, that if Borrower receives notice of any
deficiency after the date that is ten (10) days prior to the Due Date for such
Taxes, Borrower will deposit with or on behalf of Lender such amount within two
(2) Business Days after its receipt of such notice. For the

 

-135- Loan Agreement



--------------------------------------------------------------------------------

avoidance of doubt, to the extent that any Individual Property or Properties has
been released from the Lien under the Loan Documents in accordance with the
terms hereof, the funds required to be deposited into the Tax Account by
Borrower shall be appropriately reduced for the remainder of the Fiscal Year.

6.3.2 Release of Tax Funds. Provided no Event of Default shall exist and remain
uncured, Lender shall direct Servicer to apply Tax Funds in the Tax Account to
payments of Taxes (subject to Borrower’s right to contest the same in accordance
with Section 4.6). In making any payment relating to Taxes, Lender may do so
according to any bill, statement or estimate procured from the appropriate
public office (with respect to Taxes) without inquiry into the accuracy of such
bill, statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof. If the amount of the Tax Funds
shall exceed the amounts due for Taxes and provided that no Trigger Period
exists, Lender shall, in its sole discretion, return any excess to Borrower or
credit such excess against future payments to be made to the Tax Funds. Any Tax
Funds remaining in the Tax Account after the Obligations have been paid in full
shall be returned to Borrower.

Section 6.4 Insurance Funds.

6.4.1 Deposits of Insurance Funds. If either (a) the liability or casualty
Policy maintained by Borrower covering the Property shall not constitute an
approved blanket or umbrella policy pursuant to Section 5.1.1(c) hereof, or
(b) upon the occurrence of a Trigger Event and for so long as a Trigger Period
shall continue, Borrower shall deposit with or on behalf of Lender, on or before
each Monthly Payment Date, an amount equal to one-twelfth of the Insurance
Premiums that Lender reasonably estimates based on the most recent bill will be
payable for the renewal of the coverage afforded by the Policies upon the
expiration thereof, in order to accumulate sufficient funds to pay all such
Insurance Premiums on or prior to the earlier of (A) at least thirty (30) days
prior to the date on which such payments are due and payable and (B) the
expiration of the Policies, which amounts shall be transferred into an Account
established at Deposit Bank to hold such funds (the “Insurance Account”).
Amounts deposited from time to time into the Insurance Account pursuant to this
Section 6.4.1 are referred to herein as the “Insurance Funds”. If at any time
Lender reasonably determines that the Insurance Funds will not be sufficient to
pay the Insurance Premiums, Lender shall notify Borrower of such determination
and the monthly deposits for Insurance Premiums shall be increased by the amount
that Lender reasonably estimates is sufficient to make up the deficiency at
least thirty (30) days prior to expiration of the Policies. For the avoidance of
doubt, to the extent that an Individual Property or Properties has been released
from the Lien under the Loan Documents in accordance with the terms hereof, the
funds required to be deposited into the Insurance Account by Borrower shall be
appropriately reduced for the remainder of the Fiscal Year.

6.4.2 Release of Insurance Funds. Provided no Event of Default shall exist and
remain uncured, Lender shall direct Servicer to apply Insurance Funds in the
Insurance Account to the timely payment of Insurance Premiums, provided Borrower
shall furnish Lender with all bills, invoices and statements for the Insurance
Premiums for which such funds are required at least thirty (30) days prior to
the date on which such charges first become payable. In making any payment
relating to Insurance Premiums, Lender may do so according to any bill,
statement or estimate procured from the insurer or its agent, without inquiry
into the accuracy of such bill, statement or estimate. If the amount of the
Insurance Funds shall exceed the amounts due for Insurance Premiums and provided
that no Trigger Period exists, Lender shall, in its sole

 

-136- Loan Agreement



--------------------------------------------------------------------------------

discretion, return any excess to Borrower or credit such excess against future
payments to be made to the Insurance Funds. Any Insurance Funds remaining in the
Insurance Account after the Obligations have been paid in full shall be returned
to Borrower.

Section 6.5 Scheduled PIP Reserve Funds.

6.5.1 Deposits of Scheduled PIP Reserve Funds. Borrower shall deposit with or on
behalf of Lender on the Closing Date the amount of Twelve Million and 00/100
Dollars ($12,000,000.00), which amount shall be transferred into an Account
established by Lender with Deposit Bank in Borrower’s name (such account, the
“Scheduled PIP Reserve Account” and any such funds therein, the “Scheduled PIP
Reserve Funds”).

6.5.2 Release of Scheduled PIP Reserve Funds. Provided no Event of Default is
continuing, Lender shall direct Servicer to disburse Scheduled PIP Reserve Funds
for payment of Approved Scheduled PIP Expenses within ten (10) days after the
delivery by Borrower to Lender of a request therefor (but not more often than
once each calendar month), provided that: (i) such disbursement is for Approved
Scheduled PIP Expenses; (ii) Lender has received invoices evidencing that the
costs for which such disbursements are requested are due and payable (other than
for costs and expenses less than or equal to $10,000) and are in respect of
Approved Scheduled PIP Expenses; (iii) Borrower has applied any amounts
previously received by it in accordance with this Section for the Approved
Scheduled PIP Expenses to which specific draws made hereunder relate and
received any lien waivers or other releases (with respect to any expenses
greater than $10,000) which would customarily be obtained with respect to the
work in question; (iv) the total remaining estimated cost of completing the PIP
Work for the applicable Individual Property is not in excess of the amount of
the Approved Scheduled PIP Budget for such Individual Property less the
aggregate amount of all prior disbursements of Scheduled PIP Reserve Funds and
other payments by Borrower for Approved Scheduled PIP Expenses for such
Individual Property (provided, if the condition set forth in this clause (iv) is
not met, Borrower shall be permitted to post cash or other forms of security
with Lender comparable to the provisions governing security in
Section 4.34(e)(iv)), the release and/or reduction of which shall be governed by
the procedures outlined therein), and (v) the request for the disbursement is
accompanied by an Officer’s Certificate from Borrower stating that (A) the
conditions in the foregoing clauses (ii), (iii) and (iv) have been satisfied,
(B) that the Approved Scheduled PIP Expenses to be funded by such disbursement
have been completed in a good and workmanlike manner and in accordance with all
applicable Legal Requirements, (C) that the copies of invoices and evidence of
lien waivers (to the extent required above) attached to such Officer’s
Certificate are true, complete and correct in all material respects, to the
Borrower’s knowledge, and (D) upon such disbursement to Borrower, the Approved
Scheduled PIP Expenses to be funded by the requested disbursement will be paid
promptly in accordance with the invoices and lien waivers (where applicable)
presented. Lender shall not be required to disburse Scheduled PIP Reserve Funds
more frequently than once each calendar month. Provided no Event of Default is
continuing, Lender shall direct Servicer to disburse any remaining Scheduled PIP
Reserve Funds to (x) the Future PIP Reserve Account if the Approved Flagging
Budget has scheduled Approved Future PIP Expenses that have not yet been
completed or (y) to the extent the foregoing clause (x) is not applicable, to
the FF&E Reserve Account within ten (10) days after the delivery by Borrower to
Lender of a request therefor, such request to be accompanied by an Officer’s
Certificate from Borrower stating that all Scheduled PIP for all Individual
Properties set forth on Schedule XVIII has been fully paid for and completed in
a good, workmanlike and Lien-free manner in accordance with all Legal
Requirements.

 

-137- Loan Agreement



--------------------------------------------------------------------------------

Section 6.6 Future PIP Reserve Funds.

6.6.1 Deposits of Future PIP Reserve Funds. Borrower shall deposit or cause to
be deposited with or on behalf of Lender (a) if the Approved Mezzanine Closing
Date occurs prior to the closing of the first Assumption or other change of
Control of Borrower, then an amount equal to (i) the aggregate PIP Expenses (but
only to the extent not already accounted for by deposits previously made
pursuant to the following clause (b) and in respect of which no Future PIP
Reserve Funds have been previously dedicated and no Available FF&E Credit has
been applied) at each Individual Property with a Franchise Agreement that
expires by its terms at any time in the 24-month period following the Approved
Mezzanine Closing Date that Borrower estimates in good faith (based on its
knowledge of then existing market conditions) will be required in the 24-month
period after such expiration under the replacement Franchise Agreement for such
Individual Property or the agreement renewing or extending such expiring
Franchise Agreement for such Individual Property, as applicable, in each case
where such agreement would provide for a ten (10) year term from the date of
such expiration, plus (ii) the aggregate PIP Expenses (but only to the extent
not already accounted for by deposits previously made pursuant to the following
clause (b) and in respect of which no Future PIP Reserve Funds have been
previously dedicated and no Available FF&E Credit has been applied or deposits
previously made pursuant to Section 6.5.1) that Borrower will incur over the 24
month period following the Approved Mezzanine Closing Date, plus (b) any
Flagging Costs for which Borrower is delivering to Lender cash security pursuant
to Section 4.34(e)(iv), which amounts in clauses (a) and (b) above shall be
transferred into an Account established for such purposes (such account, the
“Future PIP Reserve Account”). Amounts deposited from time to time into the
Future PIP Reserve Account pursuant to this Section 6.6.1 are referred to herein
as the “Future PIP Reserve Funds”.

6.6.2 Release of Future PIP Reserve Funds. Provided no Event of Default is
continuing, Lender shall direct Servicer to disburse Future PIP Reserve Funds
for payment of Approved Future PIP Expenses within ten (10) days after the
delivery by Borrower to Lender of a request therefor (but not more often than
once each calendar month), provided that: (i) such disbursement is for Approved
Future PIP Expenses; (ii) Lender has received invoices evidencing that the costs
for which such disbursements are requested are due and payable (other than for
costs and expenses less than or equal to $10,000) and are in respect of Approved
Future PIP Expenses; (iii) Borrower has applied any amounts previously received
by it in accordance with this Section for the Approved Future PIP Expenses to
which specific draws made hereunder relate and received any lien waivers or
other releases (with respect to any expenses greater than $10,000) which would
customarily be obtained with respect to the work in question; (iv) the total
remaining estimated cost of completing the PIP Work for the applicable
Individual Property is not in excess of the amount of the Approved Flagging
Budget for such Individual Property less the aggregate amount of all prior
disbursements of Future PIP Reserve Funds and other payments by Borrower for
Approved Future PIP Expenses for such Individual Property (provided, if the
condition set forth in this clause (iv) is not met after application of the
penultimate sentence of this paragraph, Borrower shall be permitted to post cash
or other forms of security with Lender comparable to the provisions governing
security in Section 4.34(e)(iv)), the release and/or reduction of which shall be
governed by the procedures outlined therein), and (v) the request for

 

-138- Loan Agreement



--------------------------------------------------------------------------------

the disbursement is accompanied by an Officer’s Certificate from Borrower
stating that (A) the conditions in the foregoing clauses (ii), (iii) and
(iv) have been satisfied, (B) that the Approved Future PIP Expenses to be funded
by such disbursement have been completed in a good and workmanlike manner and in
accordance with all applicable Legal Requirements, (C) that the copies of
invoices and evidence of lien waivers (to the extent required above) attached to
such Officer’s Certificate are true, complete and correct in all material
respects, to the Borrower’s knowledge, and (D) upon such disbursement to
Borrower, the Approved Future PIP Expenses to be funded by the requested
disbursement will be paid promptly in accordance with the invoices and lien
waivers (where applicable) presented. Lender shall not be required to disburse
Future PIP Reserve Funds more frequently than once each calendar month.
Notwithstanding the foregoing, Future PIP Reserve Funds shall not be disbursed
to cover any New/Renewal Flagging Costs for which PIP Dedicated FF&E Reserve
Funds have been dedicated in accordance with Section 4.34(e) (it being agreed
that the payment of such New/Renewal Flagging Costs shall be funded from the
FF&E Reserve Account in accordance with Section 6.8.2). Borrower shall have the
right to allocate any savings between the Approved Flagging Budget for an
Individual Property and the actual cost of completing the PIP Work for such
Individual Property to the cost of completing the PIP Work for any other
Individual Property as described in clause (iv) above within ten (10) days after
the delivery by Borrower to Lender of a request therefor, such request to be
accompanied by an Officer’s Certificate from Borrower stating that all Flagging
Costs for such first Individual Property have been fully paid for and the PIP
Work relating thereto completed in a good, workmanlike and Lien-free manner in
accordance with all Legal Requirements. Provided no Event of Default is
continuing, at the option of Borrower, Lender will direct Servicer to disburse
any remaining Future PIP Reserve Funds to the FF&E Reserve Account within ten
(10) days after the delivery by Borrower to Lender of a request therefor, such
request to be accompanied by an Officer’s Certificate from Borrower stating that
all Flagging Costs for all Individual Properties have been fully paid for and
the PIP Work relating thereto completed in a good, workmanlike and Lien-free
manner in accordance with all Legal Requirements.

Section 6.7 Ground Rent Funds.

6.7.1 Deposits of Ground Rent Funds. Borrower shall deposit with or on behalf of
Lender, on or before each Monthly Payment Date, an amount equal to the Ground
Rents that will be payable under the Ground Leases for the month in which such
Monthly Payment Date occurs, which amounts shall be transferred into an Account
(the “Ground Rent Account”). Such deposit may be increased from time to time by
Lender in such amount as Lender shall deem to be necessary in its reasonable
discretion to reflect any increases in the Ground Rent. Amounts deposited from
time to time into the Ground Rent Account pursuant to this Section 6.7.1 are
referred to herein as the “Ground Rent Funds”.

6.7.2 Release of Ground Rent Funds. Provided no Event of Default has occurred
and is continuing, Lender shall direct Servicer to disburse Ground Rent Funds on
deposit in the Ground Rent Account to Borrower for payment of Ground Rent within
five (5) days after the delivery of Borrower to Lender of a request therefor
(which request shall be delivered no earlier than ten (10) days prior to the
date on which same is due), provided that Borrower has previously or
concurrently provided Lender with proof satisfactory to Lender that all previous
disbursements of Ground Rent Funds were used solely to pay the Ground Rent for
which such disbursements were made. Notwithstanding the foregoing proviso,
Borrower shall furnish

 

-139- Loan Agreement



--------------------------------------------------------------------------------

Lender with all bills, invoices and statements for the Ground Rent promptly
after Borrower’s receipt thereof. If the amount of the Ground Rent Funds shall
exceed the amounts due for Ground Rent, Lender shall, in its sole discretion,
either (a) return any excess to Borrower or (b) credit such excess against
future payments to be made to the Ground Rent Funds. Any Ground Rent Funds
remaining after the Obligations have been paid in full shall be returned to
Borrower. In addition to the foregoing, to the extent that any Individual
Property or Properties has been released from the Lien under the Loan Documents
in accordance with the terms hereof, the Ground Rent Funds, if any, which relate
to such released Individual Property or Properties shall promptly be released
from the Ground Rent Funds to Borrower.

Section 6.8 FF&E Reserve Funds.

6.8.1 Deposits of FF&E Reserve Funds. Borrower shall deposit or cause to be
deposited with or on behalf of Lender (a) any remaining Scheduled PIP Reserve
Funds disbursed pursuant to the last sentence of Section 6.5.2 and (b) on or
before each Monthly Payment Date, an amount equal to four percent (4.0%) of the
Adjusted Operating Income for the Properties for the calendar month which is two
calendar months prior to the calendar month in which such Monthly Payment Date
occurs, for the repair and replacement of FF&E and Routine Capital Expenditures
(collectively, the “FF&E Work”), which amounts shall be transferred into an
Account established for such purposes (such account, the “FF&E Reserve
Account”). Amounts deposited from time to time into the FF&E Reserve Account
pursuant to this Section 6.8.1 are referred to herein as the “FF&E Reserve
Funds”.

6.8.2 Release of FF&E Reserve Funds. Provided no Event of Default is continuing,
and subject to the last sentence of this Section 6.8.2, Lender shall direct
Servicer to disburse FF&E Reserve Funds to Borrower out of the FF&E Reserve
Account, within ten (10) days after the delivery by Borrower to Lender of a
request therefor (but not more often than once each calendar month), in
increments of at least $10,000, provided that: (i) such disbursement is for an
Approved FF&E Expense; (ii) Lender has received invoices evidencing that the
costs for which such disbursements are requested are due and payable (other than
for costs and expenses less than or equal to $10,000) and are in respect of
Approved FF&E Expenses; (iii) Borrower has applied any amounts previously
received by it in accordance with this Section for the Approved FF&E Expenses to
which specific draws made hereunder relate and received any lien waivers or
other releases (with respect to any Approved FF&E Expense greater than $10,000)
which would customarily be obtained with respect to the work in question;
(iv) with respect to disbursements of PIP Dedicated FF&E Reserve Funds, the
total remaining estimated New/Renewal Flagging Costs for the applicable
Individual Property is not in excess of the amount of the New/Renewal Flagging
Costs set forth in the Approved Flagging Budget for such Individual Property
less the aggregate amount of all prior disbursements of PIP Dedicated FF&E
Reserve Funds and other payments by Borrower for New/Renewal Flagging Costs for
such Individual Property (provided, if the condition set forth in this clause
(iv) is not met, Borrower shall be permitted to post cash or other forms of
security with Lender comparable to the provisions governing security in
Section 4.34(e)(iv)); and (v) the request for the disbursement is accompanied by
an Officer’s Certificate from Borrower stating that (A) the conditions in the
foregoing clauses (ii), (iii) and (iv) have been satisfied, (B) that the
Approved FF&E Expenses to be funded by such disbursement have been completed in
a good and workmanlike manner and in accordance with all applicable Legal
Requirements, (C) that the copies of invoices and evidence of lien waivers (to
the extent required above) attached to such Officer’s Certificate are true,
complete and correct to the Borrower’s

 

-140- Loan Agreement



--------------------------------------------------------------------------------

knowledge, and (D) upon such disbursement to Borrower, the Approved FF&E
Expenses to be funded by the requested disbursement will be paid promptly in
accordance with the invoices and lien waivers (where applicable) presented.
Lender shall not be required to disburse FF&E Reserve Funds more frequently than
once each calendar month, and Lender shall not be required to make disbursements
from the FF&E Reserve Account unless such requested disbursement is in an amount
greater than $10,000 (or a lesser amount if the total amount in the FF&E Reserve
Account is less than $10,000, in which case only one disbursement of the amount
remaining in the account shall be made). Further, (a) the portion of FF&E
Reserve Funds that are PIP Dedicated FF&E Reserve Funds shall not be available
for disbursement for Approved FF&E Expenses other than New/Renewal Flagging
Costs in the amount of and for the purpose for which such PIP Dedicated FF&E
Reserve Funds are to be made available pursuant to Section 4.34(e) (subject to
reallocations as set forth herein) and (b) the portion of FF&E Reserve Funds
that are not PIP Dedicated FF&E Reserve Funds shall not be available for
Flagging Costs (until such time, if at all, such funds are dedicated to
New/Renewal Flagging Costs by application of an Available FF&E Credit in
accordance with Section 4.34(e)).

Section 6.9 Casualty and Condemnation Account. Borrower shall pay, or cause to
be paid, to Lender all Insurance Proceeds or Awards due to any Casualty or
Condemnation in accordance with the provisions of Sections 5.2 and 5.3, which
amounts shall be transferred into an Account (the “Casualty and Condemnation
Account”). Amounts deposited from time to time into the Casualty and
Condemnation Account pursuant to this Section 6.9 are referred to herein as the
“Casualty and Condemnation Funds”. All Casualty and Condemnation Funds shall be
held, disbursed and/or applied in accordance with the provisions of Section 5.4
hereof.

Section 6.10 Cash Collateral Funds. If a Trigger Period shall be continuing, all
Available Cash shall be paid to Lender, which amounts shall be transferred by
Lender into an Account (the “Cash Collateral Account”) to be held by Lender as
cash collateral for the Debt. Amounts on deposit from time to time in the Cash
Collateral Account pursuant to this Section 6.10 are referred to as the “Cash
Collateral Funds”. Any Cash Collateral Funds on deposit in the Cash Collateral
Account not previously disbursed or applied shall be disbursed to Borrower upon
the termination of such Trigger Period free and clear of any Lien or continuing
security interest under the Loan Documents (including under Section 6.12 of this
Agreement). Notwithstanding the foregoing, Lender shall have the right, but not
the obligation, at any time during the continuance of an Event of Default, in
its sole and absolute discretion to apply any and all Cash Collateral Funds then
on deposit in the Cash Collateral Account to the Debt or Other Obligations, in
such order and in such manner as Lender shall elect in its sole and absolute
discretion, including to make a prepayment of principal (together with the
applicable Spread Maintenance Premium, if any, applicable thereto) or any other
amounts due hereunder; provided, that notwithstanding the occurrence of an Event
of Default, Lender shall permit the funding of (i) Approved Operating Expenses,
and if applicable, Emergency Expenses, to the extent of Available Cash (as if
Section 6.11.1 had been applied with respect to such Cash Collateral Funds) and
(ii) subject to the prior payment of Approved Operating Expenses and Emergency
Expenses in accordance with the immediately preceding clause (i), Permitted
Manager Termination Fees and Expenses, if any, to the extent of Available Cash
(as if Section 6.11.1 had been applied with respect to such Cash Collateral
Funds) unless and until the Loan has been accelerated in accordance with
Section 8.2.1, the Maturity Date has occurred, or Lender has commenced a
foreclosure, sought the appointment of a receiver or exercised other similar
remedies with respect to an Event of Default.

 

-141- Loan Agreement



--------------------------------------------------------------------------------

Section 6.11 Property Cash Flow Allocation.

6.11.1 Order of Priority of Funds in Deposit Account. On each Business Day
during the Term, except during the continuance of an Event of Default, all funds
deposited into the Deposit Account shall be applied in the following amounts and
order of priority:

(i) First, to the Disbursement Account relating to the Hilton Brand Managed
Properties, funds necessary to pay any Approved Operating Expenses (excluding
any Incentive Management Fees) relating to the Hilton Brand Managed Properties,
to the extent not previously paid by Manager as Manager’s Expenses;

(ii) Second, to the Tax Account, all funds necessary to make the required
payments of Tax Funds on the next Monthly Payment Date as required under
Section 6.3;

(iii) Third, to the Insurance Account, all funds necessary to make the required
payments of Insurance Funds on the next Monthly Payment Date as required under
Section 6.4;

(iv) Fourth, to the Ground Rent Account, all funds necessary to make the
required payments of Ground Rent Funds on the next Monthly Payment Date as
required under Section 6.7;

(v) Fifth, to the Debt Service Account, all funds necessary to pay the Monthly
Debt Service Payment Amount on the next Monthly Payment Date, taking into
account any payments received pursuant to the Interest Rate Cap Agreement
(provided, however, that amounts allocated to the Debt Service Account pursuant
to this subparagraph (v) shall be held in the Debt Service Account until such
Monthly Payment Date, at which time, such amounts shall be applied in accordance
with the terms of Section 2.3.1);

(vi) Sixth, to the Debt Service Account, all funds necessary to pay any other
amounts due and payable under the Loan Documents on or prior to the next Monthly
Payment Date (to the extent ascertainable on such Business Day) (provided,
however, that amounts allocated to the Debt Service Account pursuant to this
subparagraph (vi) shall be held in the Debt Service Account until such time such
amounts are due and payable under the Loan Documents, at which time, such
amounts shall be applied in accordance with the Loan Documents);

(vii) Seventh, subject to the terms of the Cash Management Agreement, to
Borrower, funds necessary to pay (without duplication) (A) any Approved
Operating Expenses (excluding any Incentive Management Fees), to the extent not
previously paid by Manager as Manager’s Expenses (including from the application
of funds pursuant to subparagraph (i) above, as applicable), (B) any Emergency
Expenses, (C) any Approved Capital Expenditures, to the extent not previously
paid by Manager as Manager’s Expenses, (D) any Approved FF&E Expenses, to the
extent not previously paid by Manager as Manager’s Expenses and to the extent
the Available FF&E Reserve Funds are insufficient to cover such Approved FF&E
Expenses and (E) any Flagging Costs pursuant to an Approved Flagging Budget, to
the extent not previously paid by Manager as Manager’s Expenses and to the
extent that undedicated Future PIP Reserve Funds and the Available FF&E Credit
are insufficient to cover such Flagging Costs;

 

-142- Loan Agreement



--------------------------------------------------------------------------------

(viii) Eighth, to the FF&E Reserve Account, all funds necessary to make the
required payments of FF&E Reserve Funds on the next Monthly Payment Date as
required under Section 6.8;

(ix) Ninth, provided no Event of Default has occurred and is continuing
hereunder, to the Original Mezzanine Debt Service Account, all funds necessary
to pay the Original Mezzanine Monthly Debt Service Payment Amount on the next
Monthly Payment Date as set forth in the most recently received Mezzanine Lender
Monthly Debt Service Notice Letter from Original Mezzanine Lender (provided,
however, that amounts allocated to the Original Mezzanine Debt Service Account
pursuant to this subparagraph (ix) shall be held in the Original Mezzanine Debt
Service Account until such next Monthly Payment Date, at which time, such
amounts shall be transferred to the Original Mezzanine Account; and provided
further that if Lender receives written notice from Original Mezzanine Lender
that the amount paid to the Original Mezzanine Account pursuant to the most
recently received Mezzanine Lender Monthly Debt Service Notice Letter was not
the correct amount to be paid pursuant to the Original Mezzanine Loan Documents,
then an adjustment shall be made to the amount paid to the Original Mezzanine
Account on the immediately succeeding Monthly Payment Amount in order to correct
such error);

(x) Tenth, from and after the Approved Mezzanine Closing Date, provided (a) no
Event of Default has occurred and is continuing hereunder, (b) Lender has not
received a Mezzanine Loan Default Notice from Original Mezzanine Lender which
has not been revoked by a Mezzanine Loan Default Revocation Notice, to the
Approved Mezzanine Debt Service Account, all funds necessary to pay the Approved
Mezzanine Monthly Debt Service Payment Amount on the next Monthly Payment Date
as set forth in the most recently received Mezzanine Lender Monthly Debt Service
Notice Letter from Approved Mezzanine Lender (provided, however, that amounts
allocated to the Approved Mezzanine Debt Service Account pursuant to this
subparagraph (x) shall be held in the Approved Mezzanine Debt Service Account
until such next Monthly Payment Date, at which time, such amounts shall be
transferred to the Approved Mezzanine Account; and provided further that if
Lender receives written notice from Approved Mezzanine Lender that the amount
paid to the Approved Mezzanine Account pursuant to the most recently received
Mezzanine Lender Monthly Debt Service Notice Letter was not the correct amount
to be paid pursuant to the Approved Mezzanine Loan Documents, then an adjustment
shall be made to the amount paid to the Approved Mezzanine Account on the
immediately succeeding Monthly Payment Amount in order to correct such error;
and provided further that if there are two or more tranches of the Approved
Mezzanine Loan, then the aggregate amount required to be paid under this
subparagraph (x) to the Approved Mezzanine Account shall be allocated among the
Approved Mezzanine Account of each Approved Mezzanine Lender, in order of most
senior lender to most junior lender, and any payment to the Approved Mezzanine
Account of any Approved Mezzanine Lender shall be conditioned upon Lender not
having received a Mezzanine Loan Default Notice from any more senior Approved
Mezzanine Lender which has not been revoked by a Mezzanine Loan Default
Revocation Notice);

 

-143- Loan Agreement



--------------------------------------------------------------------------------

(xi) Eleventh, during the continuance of a Trigger Period, subject to the terms
of the Cash Management Agreement, to Borrower, funds necessary to pay Approved
Excess Operating Expenses;

(xii) Twelfth, to the Disbursement Account relating to the Hilton Brand Managed
Properties, funds necessary to pay any Incentive Management Fees relating to the
Hilton Brand Managed Properties;

(xiii) Lastly all amounts remaining after payment of the amounts set forth in
clauses (i) through (xii) above (the “Available Cash”):

(A) unless a Trigger Period has occurred and is continuing, to Borrower or its
designee free and clear of any Lien or continuing security interest under the
Loan Documents (including under Section 6.12 of this Agreement); or

(B) during any Trigger Period, to the Cash Collateral Account to be held or
disbursed in accordance with Section 6.10.

6.11.2 Failure to Make Payments. The failure of sufficient amounts to be
deposited into the Deposit Account in order to be able to disburse all amounts
required under clauses (i) through (vi) and (viii) of Section 6.11.1 in full on
the following Monthly Payment Date shall, subject to applicable cure periods set
forth in Article VIII, constitute an Event of Default under this Agreement;
provided, however, if adequate funds are available in the Deposit Account for
such payments, the failure by the Deposit Bank to allocate such funds into the
appropriate Accounts shall not constitute an Event of Default.

6.11.3 Application After Event of Default. Notwithstanding anything to the
contrary contained in this Article 6, upon the occurrence and during the
continuance of an Event of Default, Lender, at its option, may apply any Gross
Revenue (other than Security Deposits or Advance Deposits until forfeited or
applied in accordance with the terms of the applicable Lease or Advance Booking
Agreement, as the case may be) then in the possession of Lender, Servicer or
Deposit Bank (including any Reserve Funds on deposit in any Cash Management
Account) to the payment of the Debt in such order, proportion and priority as
Lender may determine in its sole and absolute discretion; provided, however,
that Lender shall permit the funding of (i) Approved Operating Expenses
(excluding any Incentive Management Fees) relating to the Hilton Brand Managed
Properties, to the extent not previously paid by Manager as Manager’s Expenses,
(ii) Approved Operating Expenses relating to the Properties which are not Hilton
Brand Managed Properties, and if applicable, Emergency Expenses, to the extent
of Available Cash (as if Section 6.11.1 had been applied with respect to such
Gross Revenue) and (iii) subject to the prior payment of Approved Operating
Expenses and Emergency Expenses in accordance with the immediately preceding
clauses (i) and (ii), Permitted Manager Termination Fees and Expenses, if any,
to the extent of Available Cash (as if Section 6.11.1 had been applied with
respect to such Gross Revenue) unless and until (with respect to clauses
(ii) and (iii) above) the Loan has been accelerated in accordance with
Section 8.2.1, the Maturity Date has occurred or the Lender has commenced a
foreclosure action, or applied for the appointment of receiver, or exercised
other similar remedies with respect to an Event of Default (or, with respect to
clause (i) above, unless and until Lender has terminated the Manager of the
Hilton Brand Managed Properties pursuant to the terms of the applicable
Assignment of Management Agreement). Lender’s right to withdraw and apply any of
the foregoing funds shall be in addition to all other rights and remedies
provided to Lender under the Loan Documents.

 

-144- Loan Agreement



--------------------------------------------------------------------------------

6.11.4 Mezzanine Lender Monthly Debt Service Notice. Lender agrees to deliver
each Mezzanine Lender Monthly Debt Service Notice Letter and corresponding
disbursement instructions to Deposit Bank within two (2) Business Days of
Lender’s receipt thereof to the extent any Mezzanine Lender is entitled to a
payment pursuant to the terms of Section 6.11.1 above.

Section 6.12 Security Interest in Reserve Funds. As security for payment of the
Debt and the performance by Borrower of all other terms, conditions and
provisions of the Loan Documents, Borrower hereby pledges and assigns to Lender,
and grants to Lender a security interest in, all Borrower’s right, title and
interest in and to all Gross Revenue and in and to all payments to or monies
held in the Deposit Account and the Accounts required to be established or
maintained, as the case may be, pursuant to this Agreement (collectively, the
“Cash Management Accounts”). Borrower hereby grants to Lender a continuing
security interest in, and agrees to hold in trust for the benefit of Lender, all
Gross Revenues in its possession prior to the (i) payment of such Gross Revenue
to Lender or (ii) deposit of such Gross Revenue into the Deposit Account.
Borrower shall not, without obtaining the prior written consent of Lender,
further pledge, assign or grant any security interest in any Cash Management
Account, or permit any Lien to attach thereto, or any levy to be made thereon,
or any UCC Financing Statements, except those naming Lender as the secured
party, to be filed with respect thereto. This Agreement is, among other things,
intended by the parties to be a security agreement for purposes of the UCC. Upon
the occurrence and during the continuance of an Event of Default, Lender may
apply any sums in any Cash Management Account in any order and in any manner as
Lender shall elect in Lender’s discretion without seeking the appointment of a
receiver and without adversely affecting the rights of Lender to foreclose the
Lien of the Mortgage or exercise its other rights under the Loan Documents. Cash
Management Accounts shall not constitute trust funds and may be commingled with
other monies held by Lender. Provided no Event of Default exists, all interest
which accrues on the funds in any Account (other than the Tax Account and the
Insurance Account) shall accrue for the benefit of Borrower and shall be taxable
to Borrower and shall be added to and disbursed in the same manner and under the
same conditions as the principal sum on which said interest accrued. Upon
repayment in full of the Debt, all remaining funds in the Accounts, if any,
shall be promptly (a) deposited in the Original Mezzanine Account, to be
disbursed in accordance with the terms of the Original Mezzanine Loan Documents,
or (b) from and after the Approved Mezzanine Closing Date, if the “Debt” (as
such term is used in the Original Mezzanine Loan Agreement) is to be
simultaneously repaid with the Debt, deposited in the Approved Mezzanine
Account, to be disbursed in accordance with the terms of the Approved Mezzanine
Loan Documents or (c) if the Approved Mezzanine Debt is to be simultaneously
repaid with the Debt and the “Debt” under the Original Mezzanine Loan Agreement,
paid to the Borrower.

Section 6.13 Account Activation Notices. Lender agrees that unless an Event of
Default or a Trigger Period shall have occurred, Lender shall not be entitled to
deliver any Activation Notice (as defined in the Cash Management Agreement).
Following the cure of any such Event of Default, which cure has been accepted by
Lender (except as to any timely and properly consummated Qualified Release
Property Default as to which Lender’s acceptance is not required) or waiver of
such Event of Default (assuming that no other Event of Default then

 

-145- Loan Agreement



--------------------------------------------------------------------------------

exists), and upon the ending of any such Trigger Period, Lender shall promptly
deliver a De-Activation Notice (as defined in the Cash Management Agreement) to
each Clearing Account Bank to which it had previously delivered an Activation
Notice in connection with such Event of Default or Trigger Period, as
applicable.

Section 6.14 Appointment of LLC Borrower as Account Representative. Each
Individual Borrower hereby designates LLC Borrower, as Individual Borrower and
agent for Borrower (“Account Representative”), as the contractual representative
of the Borrower with respect to the Clearing Accounts and the Deposit Account in
connection with the Clearing Account Agreements and the Cash Management
Agreement. Each Individual Borrower jointly and severally hereby appoints the
Account Representative as its agent to establish or maintain, as the case may
be, in its name on behalf of the Borrower, each Clearing Account, each
Disbursement Account and the Deposit Account, and to receive (i) all Gross
Revenues of the Properties into the applicable Clearing Account, (ii) all
disbursements from the Clearing Accounts to the applicable Disbursement Account
in accordance with the Clearing Account Agreements, and (iii) to receive all
Gross Revenues of the Properties into the Deposit Account in accordance with the
Cash Management Agreement (and the Account Control Agreements therein
referenced). The Account Representative shall have and may exercise such powers
under the Clearing Account Agreements and the Cash Management Agreement as are
specifically delegated to the Account Representative by the terms of each
thereof, together with such powers as are reasonably incidental thereto.

ARTICLE 7

PERMITTED TRANSFERS

Section 7.1 Loan Assumption.

(a) Notwithstanding anything to the contrary contained in this Agreement or any
of the other Loan Documents, from and after the earlier to occur of (i) ten
(10) Business Days after the Securitization of the Loan or (ii) four (4) months
after the Closing Date, Borrower shall have the right to convey all of the
Properties to a new borrower (the “Transferee Borrower”) and have the Transferee
Borrower assume all of Borrower’s obligations under this Agreement and the Loan
Documents, and have one or more Replacement Guarantors assume all of the
obligations of Guarantor under the Loan Documents from and after the date of
such assumption (collectively, a “Permitted Direct Assumption”), provided that
the following conditions are satisfied (either prior to, or contemporaneously
with, the closing of such Permitted Direct Assumption):

(i) No Event of Default shall be continuing as of the date of the closing of the
Permitted Direct Assumption;

(ii) Borrower shall have provided Lender with not less than thirty (30) days’
prior written notice of the Permitted Direct Assumption, and if Lender’s consent
and a Rating Agency Confirmation is not required pursuant to clause (iii) below,
such notice shall include information establishing and Borrower and Transferee
Borrower certifying that Transferee Borrower is (A) a Qualified Transferee and
(B) a Person who is Controlled and in whom no less than fifty-one percent
(51%) of the equity interests in the aggregate are directly or indirectly owned
by one or more Qualified Equityholders;

 

-146- Loan Agreement



--------------------------------------------------------------------------------

(iii) Lender shall have provided its consent to the Permitted Direct Assumption
(not to be unreasonably withheld, conditioned or delayed) and, if required by
Lender, received a Rating Agency Confirmation with respect to such Permitted
Direct Assumption, provided that neither Lender’s consent nor a Rating Agency
Confirmation shall be required with respect to the identity of the Transferee
Borrower so long as the Transferee Borrower (A) is a Qualified Transferee and
(B) is a Person who is Controlled and in whom no less than fifty-one percent
(51%) of the equity interests in the aggregate are directly or indirectly owned
by one or more Qualified Equityholders. In the event that a proposed Transferee
Borrower does not meet the test described in the foregoing clause (B), and
therefore, Lender’s reasonable consent and a Rating Agency Confirmation are
required under this clause (iii), then, for purposes of Lender’s decision
whether to grant or withhold its consent, the failure by the proposed Transferee
Borrower to satisfy such test will not be considered presumptive that such
proposed Transferee Borrower is not qualified to own and operate the Properties;
provided, however, that Lender may consider in deciding whether to consent to
such proposed Transferee Borrower, among other things, the assets, net worth and
experience of such proposed Transferee Borrower, together with its constituent
owners and controlling parties, and any other matters that Lender reasonably
deems relevant;

(iv) Transferee Borrower shall have executed and delivered to Lender customary
assumption agreements (the “Assumption Agreement”), whereby it assumes and
agrees to pay the Indebtedness as and when due and shall have assumed the other
Obligations of Borrower under the Loan Documents, subject to the provisions of
Section 10.1, and, prior to or concurrently with the closing of such Permitted
Direct Assignment, Transferee Borrower and its direct constituent partners,
members or shareholders as Lender may reasonably require, shall have executed
and delivered, without any out-of-pocket cost or expense to Lender, such
customary documents, agreements and other customary deliverables as Lender shall
reasonably require to evidence and effectuate said assumption (it being
understood and agreed that none of the documents and agreements described in
this paragraph may expand the liabilities or obligations, or reduce the rights
and remedies, of Transferee Borrower relative to those of Borrower immediately
prior to the closing of the Permitted Direct Assumption) (and, if a Qualified
Preferred Equity Investment is closing concurrently with the closing of the
Permitted Direct Assumption, Qualified Preferred Equity Investor shall have
executed and delivered, without any reasonable out-of-pocket cost or expense to
Lender, a recognition agreement substantially in the form attached hereto as
Exhibit C (the “Qualified Preferred Equity Recognition Agreement”) and such
other documents, agreements and deliverables which are customary in connection
with a preferred equity investment as Lender shall reasonably require to
evidence and effectuate the Preferred Equity Investment);

(v) Borrower and Transferee Borrower shall have furnished any information
reasonably requested by Lender related to and for the preparation of, and shall
authorize Lender to file, new fixture filings and financing statements, and
fixture filing and financing statement amendments, to the fullest extent
permitted by applicable law;

(vi) Transferee Borrower shall have furnished to Lender customary documents
reasonably satisfactory to Lender evidencing the organization, good standing,
qualification and authority of Transferee Borrower, Replacement Guarantor and
the other parties executing the Assumption Agreement, the replacement guaranty,
the replacement environmental indemnity and/or the other documents and
agreements required to be delivered pursuant to the

 

-147- Loan Agreement



--------------------------------------------------------------------------------

terms of this Section 7.1(a) (and, if the Qualified Preferred Equity Investment
is closing concurrently with the closing of the Permitted Direct Assumption, of
Qualified Preferred Equity Vehicle and Qualified Preferred Equity Investor),
which documents shall include certified copies of all documents relating to the
organization, formation and good standing of Transferee Borrower and Replacement
Guarantor and of the entities, if any, which are constituent and controlling
shareholders, partners or members of Transferee Borrower or Replacement
Guarantor, as applicable (and, if the Qualified Preferred Equity Investment is
closing concurrently with the closing of the Permitted Direct Assumption, of
Qualified Preferred Equity Vehicle, Qualified Preferred Equity Investor and of
the entities, if any, which are constituent and controlling shareholders,
partners or members of Qualified Preferred Equity Investor);

(vii) where Transferee Borrower has elected to exercise the right to replace one
or more Managers pursuant to Section 4.14.2(b) in connection with the Permitted
Direct Assumption, Transferee Borrower shall have provided one or more new
management agreements with one or more new Managers with respect to the
Individual Properties managed by such replaced Manager(s) in accordance with the
requirements of Section 4.14.2(b) hereof and shall have collaterally assigned to
Lender as additional security and subordinated to the Lien of the Mortgages each
such new management agreement pursuant to an Assignment of Management Agreement
in form and substance substantially similar to the Assignment of Management
Agreement delivered on the Closing Date or otherwise reasonably satisfactory to
Lender; and, in any event, the Individual Properties shall be managed by one or
more Qualified Managers;

(viii) Transferee Borrower shall have delivered to Lender, without any
out-of-pocket cost or expense to Lender, an endorsement to each of Lender’s
Title Insurance Policies, as modified by the Assumption Agreement, insuring the
Lien of the applicable Mortgage as a valid first lien on the Individual
Properties encumbered thereby and naming the Transferee Borrower as owner of
such Individual Properties, which endorsement must insure that, as of the date
of the recording of the Assumption Agreement, such Individual Properties will
not be subject to any additional exceptions or liens other than those contained
in the applicable Title Insurance Policy issued on the Closing Date and the
Permitted Encumbrances, provided that, unless Transferee Borrower so elects, no
such endorsement shall be required to extend the effective date of the
applicable Title Insurance Policy unless such extension is required in the
applicable jurisdiction in order to satisfy the foregoing criteria;

(ix) Transferee Borrower shall have furnished to Lender, if required by Lender,
(x) if the Loan is included in a REMIC Trust, a REMIC Opinion in form and
substance reasonably satisfactory to Lender, (y) an Additional Insolvency
Opinion, in form and substance reasonably satisfactory to Lender, and (z) one or
more opinions of counsel reasonably satisfactory to Lender (A) that Transferee
Borrower’s formation documents comply with the single purpose and bankruptcy
remote entity requirements set on forth Schedule V, (B) that the assumption of
the Loan has been duly authorized and that the Assumption Agreement and other
loan documents required to be delivered by Transferee Borrower and/or
Replacement Guarantor pursuant to this Section 7.1(a) have been duly authorized,
executed and delivered and are valid, binding and enforceable against Transferee
Borrower or Replacement Guarantor, as applicable, in accordance with their
terms, (C) that Transferee Borrower and Replacement Guarantor and any entity
which is a constituent and controlling stockholder, member or general partner of
Transferee Borrower or Replacement Guarantor, as applicable, have been duly
organized, and

 

-148- Loan Agreement



--------------------------------------------------------------------------------

are in existence and good standing, (D) as to such other matters as were
required in connection with the origination of the Loan (but instead with
respect to the assumption transaction and documentation) and (E) such other
opinions as are reasonably required by Lender or required by any Rating Agency
and which are customary in connection with the transfer and assumption of
similar loans (and, if a Qualified Preferred Equity Investment is closing
concurrently with the closing of the Permitted Direct Assumption, such other
opinions as are reasonably required by Lender or required by any Rating Agency
and which are customary in connection with a preferred equity investment);

(x) Transferee Borrower shall have delivered to Lender (A) Patriot Act, OFAC and
bankruptcy searches satisfactory to Lender and (B) pending litigation, judgment,
state and federal tax lien and UCC searches reasonably satisfactory to Lender,
with respect to (v) Transferee Borrower, (w) each Replacement Guarantor, (x) any
other Person that Controls Transferee Borrower or owns an equity interest in
Transferee Borrower which equals or exceeds twenty percent (20%), (y) if the
Qualified Preferred Equity Investment is closing concurrently with the Permitted
Direct Assumption, Qualified Preferred Equity Vehicle and Qualified Preferred
Equity Investor, and (z) any other Person reasonably required by Lender in order
for Lender to fulfill its regulatory compliance guidelines (where such
guidelines are of general applicability and are applied without prejudice);
provided, however, that (1) with respect to any bankruptcy search under clauses
(w), (x), (y) or (z) above, such search shall be deemed satisfactory if it
evidences that the Replacement Guarantor or other Person, as applicable, is not
currently the subject of any bankruptcy proceeding and has not been subject to
any voluntary or involuntary bankruptcy proceeding in the past seven (7) years
(other than, in the case of an involuntary proceeding, as may have been
dismissed) and (2) UCC searches shall be deemed to be satisfactory so long as
they do not evidence any security interest in any collateral for the Loan or any
security interest in any direct or indirect equity interest in Transferee
Borrower;

(xi) Transferee Borrower and the Persons that control Transferee Borrower must
be able to satisfy all Special Purpose Bankruptcy Remote Entity (provided that
this requirement will only be applicable to Transferee Borrower and any Person,
if any, that is a general partner or managing member of Transferee), ERISA and
embargoed persons representations, warranties and covenants in this Agreement,
and the Permitted Direct Assumption shall not result in Borrower or any ERISA
Affiliate incurring any liability under Section 4201 of ERISA due to a complete
or partial withdrawal, as such terms are defined in Part I of Subtitle E of
Title IV of ERISA, from any Employee Plan that is a “multiemployer plan,” as
such term is defined in Section 4001(a)(3) of ERISA;

(xii) Transferee Borrower shall have paid Lender the Assumption Fee and all
reasonable, out-of-pocket expenses incurred by Lender in connection with the
Permitted Direct Assumption (whether or not the same is consummated) (and if the
Qualified Preferred Equity Investment is closing concurrently with the Permitted
Direct Assumption, without duplication, all reasonable, out-of-pocket expenses
incurred by Lender in connection with the Qualified Preferred Equity
Investment), including any Rating Agency fees (if applicable), but excluding any
servicing or special servicing fees (other than the Assumption Fee), and Lender
may, as a condition to evaluating any proposed Permitted Direct Assumption (and
any proposed Qualified Preferred Equity Investment), require that Borrower post
a cash deposit with Lender in an amount equal to Lender’s anticipated costs and
expenses in evaluating the same (it being understood that any unused portion of
the deposit shall be returned to Borrower upon the closing

 

-149- Loan Agreement



--------------------------------------------------------------------------------

of the Assumption (and the Preferred Equity Investment, if applicable) or upon
Borrower notifying Lender in writing that the Assumption (and the Preferred
Equity Investment, if applicable) will not close);

(xiii) Lender shall have received a replacement guaranty and environmental
indemnity (in form and substance substantially the same as the Guaranty and
Environmental Indemnity, provided, however, that in the case of a Direct
Assumption, such replacement guaranty shall not include any recourse liability
under Section 10.1(ix) or for breach of the representations and covenants set
forth in Schedule V hereof by the predecessor borrower or any affiliates of such
predecessor borrower) by one or more replacement guarantors and indemnitors
(A) who in the aggregate, satisfy the Financial Covenants and (B) each of whom
satisfies the applicable search criteria described in clause (x) above and
(C) each of whom owns a direct or indirect interest in Transferee Borrower and
at least one of whom Controls Transferee Borrower (collectively, the
“Replacement Guarantor”), where such Replacement Guarantor has undertaken at
least the obligations as set forth in the Guaranty and Environmental Indemnity
arising only from acts, conditions and events occurring from and after the
closing date of the Permitted Direct Assumption;

(xiv) the Permitted Direct Assumption shall not violate or result in a breach of
or default under any Franchise Agreement or Ground Lease where such breach or
default, if not cured prior to the expiration of any applicable cure period,
would make the agreement or lease, as applicable, terminable at the option of
the franchisor or ground lessor thereunder, and all requisite consents to such
conveyance shall have been obtained from the applicable parties to such
Franchise Agreements and Ground Leases and Lender shall have received
satisfactory evidence of the same; provided, however, that Borrower may, on the
closing date of the Permitted Direct Assumption, (A) replace any Franchise
Agreement by a new Franchise Agreement in accordance with Section 4.34 hereof
and/or (B) replace any Franchise Agreement with a new Franchise Agreement with
the same Franchisor under, and in a form and on the terms, in each case, not
materially different than the form and terms of, the replaced Franchise
Agreement if such new Franchise Agreement is required by such Franchisor in
connection with the Permitted Direct Assumption;

(xv) Transferee Borrower shall make any deposits into the Future PIP Reserve
Account as may be required under Section 6.6.1 and/or Section 4.3.4(e);

(xvi) the assumption documentation, legal opinions and organizational documents
of Transferee Borrower and any other Person that is required to be a Special
Purpose Bankruptcy Remote Entity under this Agreement (and if the Qualified
Preferred Equity Investment is closing concurrently with the Permitted Direct
Assumption, the preferred equity documentation, legal opinions and
organizational documents of Qualified Preferred Equity Vehicle and Qualified
Preferred Equity Investor) (but not the identity of Transferee Borrower or such
other Persons other than as required under clause (iii) above) will be subject
to a Rating Agency Confirmation; and

(xvii) such conveyance is permitted under and consummated in compliance with the
Mezzanine Loan Documents, and Transferee Borrower shall have delivered evidence
reasonably satisfactory to Lender of the same.

 

-150- Loan Agreement



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in this Agreement or any
of the other Loan Documents, from and after the earlier to occur of (i) ten
(10) Business Days after the Securitization of the Loan or (ii) four (4) months
after the Closing Date, a Transfer of one hundred percent (100%) of the equity
interests in the most junior Mezzanine Borrower to any entity (the “Indirect
Transferee”), and the assumption by one or more Replacement Guarantors of all of
the obligations of Guarantor under the Loan Documents from and after the date of
such Transfer in connection with such Transfer (collectively, a “Permitted
Indirect Assumption”) shall be permitted under this Agreement and the Loan
Documents, provided that the following conditions are satisfied (either prior
to, or contemporaneously with, the closing of such Permitted Indirect
Assumption):

(i) No Event of Default shall be continuing as of the date of the closing of the
Permitted Indirect Assumption;

(ii) Borrower shall have provided Lender with not less than thirty (30) days’
prior written notice of the Permitted Indirect Assumption, and if Lender’s
consent and a Rating Agency Confirmation is not required pursuant to clause
(iii) below, such notice shall include information establishing and Borrower and
Indirect Transferee certifying that Indirect Transferee is (i) a Qualified
Transferee and (ii) a Person who is either a Qualified Equityholder or who is
Controlled and in whom no less than fifty-one percent (51%) of the equity
interests in the aggregate are directly or indirectly owned by one or more
Qualified Equityholders;

(iii) Lender shall have provided its consent to the Permitted Indirect
Assumption (not to be unreasonably withheld, conditioned or delayed) and, if
required by Lender, received a Rating Agency Confirmation with respect to such
Permitted Indirect Assumption, provided that neither Lender’s consent nor a
Rating Agency Confirmation shall be required with respect to the identity of the
Indirect Transferee so long as the Indirect Transferee (A) is a Qualified
Transferee and (B) is either a Qualified Equityholder or is a Person who is
Controlled and in whom no less than fifty-one percent (51%) of the equity
interests in the aggregate are directly or indirectly owned by one or more
Qualified Equityholders. In the event that a proposed Indirect Transferee does
not meet the test described in the foregoing clause (B), and therefore, Lender’s
reasonable consent and a Rating Agency Confirmation are required under this
clause (iii), then, for purposes of Lender’s decision whether to grant or
withhold its consent, the failure by the proposed Indirect Transferee to satisfy
such test will not be considered presumptive that such proposed Indirect
Transferee is not qualified to own and operate the Properties; provided,
however, that Lender may consider in deciding whether to consent to such
proposed Indirect Transferee, among other things, the assets, net worth and
experience of such proposed Indirect Transferee, together with its constituent
owners and controlling parties, and any other matters that Lender reasonably
deems relevant;

(iv) If a Qualified Preferred Equity Investment is closing concurrently with the
closing of the Permitted Indirect Assumption, Qualified Preferred Equity
Investor shall have executed and delivered, without any out-of-pocket cost or
expense to Lender, a Qualified Preferred Equity Recognition Agreement and such
other documents, agreements and deliverables which are customary in connection
with a preferred equity investment as Lender shall reasonably require to
evidence and effectuate the Preferred Equity Investment;

 

-151- Loan Agreement



--------------------------------------------------------------------------------

(v) Indirect Transferee shall have furnished to Lender customary documents
reasonably satisfactory to Lender evidencing the organization, good standing,
qualification and authority of Indirect Transferee, Replacement Guarantor and
the other parties executing the replacement guaranty, the replacement
environmental indemnity and/or the other documents and agreements required to be
delivered pursuant to the terms of this Section 7.1(b) (and, if a Qualified
Preferred Equity Investment is closing concurrently with the closing of the
Permitted Indirect Assumption, of Qualified Preferred Equity Vehicle and
Qualified Preferred Equity Investor), which documents shall include certified
copies of all documents relating to the organization, formation and good
standing of Indirect Transferee and Replacement Guarantor and of the entities,
if any, which are constituent and controlling shareholders, partners or members
of Indirect Transferee or Replacement Guarantor, as applicable (and, if a
Qualified Preferred Equity Investment is closing concurrently with the closing
of the Permitted Indirect Assumption, of Qualified Preferred Equity Vehicle,
Qualified Preferred Equity Investor and of the entities, if any, which are
constituent and controlling shareholders, partners or members of Qualified
Equity Investor);

(vi) where Borrower has elected to exercise the right to replace one or more
Managers pursuant to Section 4.14.2(b) in connection with the Permitted Indirect
Assumption, Borrower shall have provided one or more new management agreements
with one or more new Managers with respect to the Individual Properties managed
by such replaced Manager(s) in accordance with the requirements of
Section 4.14.2(b) hereof and shall have collaterally assigned to Lender as
additional security and subordinated to the Lien of the Mortgages each such new
management agreement pursuant to an Assignment of Management Agreement in form
and substance substantially similar to the Assignment of Management Agreement
delivered on the Closing Date or otherwise reasonably satisfactory to Lender;
and, in any event, the Individual Properties shall be managed by one or more
Qualified Managers;

(vii) Borrower shall have furnished to Lender, if required by Lender, if the
Loan is included in a REMIC Trust, a REMIC Opinion in form and substance
reasonably satisfactory to Lender, (y) an Additional Insolvency Opinion, in form
and substance reasonably satisfactory to Lender, and (z) one or more opinions of
counsel reasonably satisfactory to Lender (A) that the loan documents required
to be delivered by Borrower, Indirect Transferee and/or Replacement Guarantor
pursuant to this Section 7.1(b) have been duly authorized, executed and
delivered and are valid, binding and enforceable against Borrower, Indirect
Transferee or Replacement Guarantor, as applicable, in accordance with their
terms, (B) that Indirect Transferee and Replacement Guarantor and any entity
which is a constituent and controlling stockholder, member or general partner of
Indirect Transferee or Replacement Guarantor, as applicable, have been duly
organized, and are in existence and good standing, (C) as to such other matters
as were required in connection with the origination of the Loan with respect to
Replacement Guarantor and the direct owner of the most junior Mezzanine Borrower
and (D) such other opinions as are reasonably required by Lender or required by
any Rating Agency and which are customary in connection with the equity
transfers of borrowers under similar loans (and, if a Qualified Preferred Equity
Investment is closing concurrently with the closing of the Permitted Indirect
Assumption, such other opinions as are reasonably required by Lender or required
by any Rating Agency and which are customary in connection with a preferred
equity investment);

(viii) Borrower shall have delivered to Lender (A) Patriot Act, OFAC and
bankruptcy searches satisfactory to Lender and (B) pending litigation, judgment,
state and federal tax lien and UCC searches reasonably satisfactory to Lender,
with respect to (v) Indirect

 

-152- Loan Agreement



--------------------------------------------------------------------------------

Transferee, (w) each Replacement Guarantor, (x) any other Person that Controls
Borrower or owns an equity interest in Borrower which equals or exceeds twenty
percent (20%), (y) if the Qualified Preferred Equity Investment is closing
concurrently with the Permitted Indirect Assumption, Qualified Preferred Equity
Vehicle and Qualified Preferred Equity Investor, and (z) any other Person
reasonably required by Lender in order for Lender to fulfill its regulatory
compliance guidelines (where such guidelines are of general applicability and
are applied without prejudice); provided, however, that (1) with respect to any
bankruptcy search under clauses (w), (x), (y) or (z) above, such search shall be
deemed satisfactory if it evidences that the Replacement Guarantor or other
Person, as applicable, is not currently the subject of any bankruptcy proceeding
and has not been subject to any voluntary or involuntary bankruptcy proceeding
in the past seven (7) years (other than, in the case of an involuntary
proceeding, as may have been dismissed) and (2) UCC searches shall be deemed to
be satisfactory so long as they do not evidence any security interest in any
collateral for the Loan or any security interest in any direct or indirect
equity interest in Borrower;

(ix) Borrower must continue to satisfy all Special Purpose Bankruptcy Remote
Entity representations, warranties and covenants in this Agreement, and Indirect
Transferee and the Persons that control Indirect Transferee must be able to
satisfy all ERISA and embargoed persons representations, warranties and
covenants in this Agreement, and the Permitted Indirect Assumption shall not
result in Borrower or any ERISA Affiliate incurring any liability under
Section 4201 of ERISA due to a complete or partial withdrawal, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA, from any Employee Plan
that is a “multiemployer plan,” as such term is defined in Section 4001(a)(3) of
ERISA;

(x) Borrower shall have paid Lender the Assumption Fee and all reasonable,
out-of-pocket expenses incurred by Lender in connection with the Permitted
Indirect Assumption (whether or not the same is consummated) (and if the
Qualified Preferred Equity Investment is closing concurrently with the Permitted
Indirect Assumption, without duplication, all reasonable, out-of-pocket expenses
incurred by Lender in connection with the Qualified Preferred Equity
Investment), including any Rating Agency fees (if applicable), but excluding any
servicing or special servicing fees (other than the foregoing Assumption Fee),
and Lender may, as a condition to evaluating any proposed Permitted Indirect
Assumption (and any proposed Qualified Preferred Equity Investment, if
applicable), require that Borrower post a cash deposit with Lender in an amount
equal to Lender’s anticipated costs and expenses in evaluating the same (it
being understood that any unused portion of the deposit shall be returned to
Borrower upon the closing of the Assumption (and the Qualified Preferred Equity
Investment, if applicable) (and or upon Borrower notifying Lender in writing
that the Assumption (and the Qualified Preferred Equity Investment, if
applicable) will not close);

(xi) Lender shall have received a replacement guaranty and environmental
indemnity (in form and substance substantially the same as the Guaranty and
Environmental Indemnity) by one or more Replacement Guarantor(s) (A) who in the
aggregate, satisfy the Financial Covenants, (B) each of whom satisfies the
applicable search criteria described in clause (viii) above and (C) each of whom
owns a direct or indirect interest in Borrower and at least one of whom Controls
Borrower, where such Replacement Guarantor has undertaken at least the
obligations as set forth in the Guaranty and Environmental Indemnity arising
only from acts, conditions and events occurring from and after the closing date
of the Permitted Indirect Assumption; and

 

-153- Loan Agreement



--------------------------------------------------------------------------------

(xii) the Permitted Indirect Assumption shall not violate or result in a breach
of or default under any Franchise Agreement or Ground Lease where such breach or
default, if not cured prior to the expiration of any applicable cure period,
would make the agreement or lease, as applicable, terminable at the option of
the franchisor or ground lessor thereunder, and all requisite consents to such
conveyance shall have been obtained from the applicable parties to such
Franchise Agreements and Ground Leases and Lender shall have received
satisfactory evidence of the same; provided, however, that Borrower may, on the
closing date of the Permitted Indirect Assumption, (A) replace any Franchise
Agreement by a new Franchise Agreement in accordance with Section 4.34 hereof
and/or (B) replace any Franchise Agreement with a new Franchise Agreement with
the same Franchisor under, and in a form and on the terms, in each case, not
materially different than the form and terms of, the replaced Franchise
Agreement if such new Franchise Agreement is required by such Franchisor in
connection with the Permitted Indirect Assumption;

(xiii) Borrower shall make any deposits into the Future PIP Reserve Account as
may be required under Section 6.6.1 and/or Section 4.3.4(e);

(xiv) the transfer documentation and legal opinions (and if the Qualified
Preferred Equity Investment is closing concurrently with the Permitted Indirect
Assumption, the preferred equity documentation, legal opinions and
organizational documents of Qualified Preferred Equity Vehicle and Qualified
Preferred Equity Investor) (but not the identity of Indirect Transferee or
Qualified Preferred Equity Investor other than as required under clause
(iii) above) will be subject to a Rating Agency Confirmation; and

(xv) such Transfer is permitted under and consummated in compliance with the
Mezzanine Loan Documents, and Borrower shall have delivered evidence reasonably
satisfactory to Lender of the same.

(c) Upon the closing of any Permitted Direct Assumption and satisfaction of the
requirements set forth above in Section 7.1(a), Borrower shall be forever
released from any further liability under this Agreement and the other Loan
Documents for acts or circumstances that first arise from and after the date of
the closing of the Permitted Direct Assumption, other than those arising out of
the acts of Borrower or its Affiliates.

(d) Upon the provision of a replacement Guaranty and Environmental Indemnity by
a Replacement Guarantor and closing of any Assumption permitted by this
Section 7.1, Guarantor shall be forever released from any further liability
under the Guaranty and Environmental Indemnity on the terms set forth in the
Guaranty and Environmental Indemnity, respectively.

(e) If following an Assumption permitted by this Section 7.1, all or any portion
of the equity interests in Borrower or Transferee Borrower, as applicable, will
be owned, directly or indirectly, by a real estate investment trust (within the
meaning of Section 856(a) of the Code), then concurrently with such Assumption,
Borrower or Transferee Borrower, as applicable, shall have the right to enter
into one or more subordinate operating leases of the Properties that will
produce “rents from real property” for purposes of Section 856(d) of the Code
and/or “real property rents” for purposes of Section 7704 of the Code with one
or more newly-formed Special Purpose Bankruptcy Remote Entity(ies) (with
appropriate changes to Schedule V with respect to such entity to account for
each such entity’s form of organization,

 

-154- Loan Agreement



--------------------------------------------------------------------------------

assets, purpose and business, provided that each such entity shall be a Delaware
limited partnership, a Delaware limited liability company or a Delaware
corporation) that will be under common ownership and Control with Borrower and
will elect to be treated as a “taxable REIT subsidiary” under Section 856(l) of
the Code (a “TRS Lessee”). In connection with Borrower or Transferee Borrower,
as applicable, entering into such subordinate operating lease(s) of the
Properties with a TRS Lessee, Borrower or Transferee Borrower, as applicable,
may elect notwithstanding any provisions of the Loan Documents to the contrary,
to transfer any applicable Franchise Agreement(s), Management Agreement(s) and
other contracts, agreements, licenses, permits, instruments or other assets or
obligations of the Borrower, as appropriate, to the TRS Lessee (without creating
a breach or default thereunder), or, to the extent such agreements are not
transferrable, to cause the TRS Lessee to enter into replacement Franchise
Agreements(s) and/or Management Agreement(s) (with the same third-parties under,
and in a form and on the terms, in each case, not materially different than the
form and terms of, the replaced agreements, except to the extent expressly
permitted hereunder), or other agreements (subject to the other terms of this
Agreement). Borrower’s or Transferee Borrower’s, as applicable, exercise of the
rights set forth in this paragraph (e) shall be subject to and conditioned upon
(i) delivery to Lender of (A) an unconditional subordination of each operating
lease executed by Borrower or Transferee Borrower, as applicable, and TRS
Lessee, (B) a joinder executed by TRS Lessee with respect to the Loan Documents
(other than the Note and the Guaranty), (C) documents, instruments and
certificates with respect to TRS Lessee of the same type (with appropriate
changes to account for such entity’s form of organization, assets, purpose and
business, provided that each such entity shall be a Delaware limited
partnership, a Delaware limited liability company or a Delaware corporation) as
are required to be delivered to Lender with respect to a Transferee Borrower
pursuant to Section 7.1(a) above and (D) such additional documents, instruments
and certificates customary for a similar transaction involving a “taxable
subsidiary” both as Lender may reasonably request and in form and substance
reasonably satisfactory to Lender and subject to a Rating Agency Confirmation,
and (ii) payment to Lender of its reasonable out-of-pocket costs and expenses
incurred in connection with the foregoing. The parties to each operating lease
shall have the right, from time to time, to amend the percentage rent due
thereunder.

(f) In connection with any Assumption permitted by this Section 7.1, upon
Borrower’s written request, Lender shall provide a statement running to the
benefit of the Transferee Borrower or the Indirect Transferee, as applicable,
and their successors and assigns, duly acknowledged and certified, setting forth
(i) the Outstanding Principal Balance, (ii) the nondefault interest rate,
(iii) any amounts due or owing and unpaid under the Loan Documents, (iv) each
date installments of interest and/or principal or any other amounts accruing
under the Loan Documents were last paid, as well as a list of any installments
of interest or other amounts accruing under the Loan Documents paid with respect
to any period in which the date of the Assumption falls, (v) any offsets or
defenses to the payment and performance of the Obligations, if any, actually
known to Lender and (vi) that this Agreement and the other Loan Documents have
not been modified or if modified, giving particulars of such modification.
Except with respect to Lender’s statements relating to clauses (i), (ii) and
(iv) above, which statements may be relied upon by Transferee Borrower or the
Indirect Transferee, as applicable, and their successors and assigns, compliance
by Lender with the requirements of this paragraph shall be for informational
purposes only and shall not be deemed to be an estoppel by Lender or a waiver of
any rights or remedies of Lender hereunder or under any other Loan Document.

 

-155- Loan Agreement



--------------------------------------------------------------------------------

Section 7.2 Permitted Transfers. Notwithstanding anything to the contrary
contained in Section 4.2, the following Transfers (herein, the “Permitted
Transfers”) shall be permitted hereunder (provided that, for the avoidance of
doubt, and notwithstanding anything to the contrary contained herein, except in
connection with the origination of the Mezzanine Loans and the foreclosure of
any Mezzanine Loan, the direct Transfer of an equity interests in any Person
that constitutes collateral for a Mezzanine Loan shall not be a Permitted
Transfer):

(a) a Lease entered into in accordance with the Loan Documents;

(b) an Assumption in accordance with Section 7.1;

(c) a Permitted Encumbrance;

(d) any sale, conveyance, mortgage, grant, bargain, encumbrance, pledge,
assignment or transfer (i) of publicly traded shares or other publicly traded
interests in any Guarantor or any indirect equity owner of any Guarantor, or
(ii) of any interest, direct or indirect, common, preferred or otherwise, in
Whitehall or in any Person holding any such interest in Whitehall, none of
which, for the avoidance of doubt, shall require any consent under this
Agreement or the Loan Documents;

(e) (i) without limitation of the following clause (ii) or of clause (f) below,
the Transfer (but not a mortgage, pledge, hypothecation, encumbrance or grant of
a security interest) of any direct or indirect equity interests (common,
preferred or otherwise) in W2007 Intermediate Mezz I, LLC, (“Minority Holder”)
so long as Minority Holder owns, directly or indirectly, no more than three
percent (3%) of the equity interests in Borrower and does not Control Borrower
or (ii) without limitation of the foregoing clause (i) or clause (f) below, the
Transfer (including a mortgage, pledge, hypothecation, encumbrance or grant of a
security interest) of any of the preferred equity interests in W2007 Grace
Acquisition I, Inc. (“Grace I”) (or any of the direct or indirect interests in
any holder thereof) so long as each of Minority Holder and Grace I (through
ownership of direct or indirect interests in Minority Holder) owns, directly or
indirectly, no more than three percent (3%) of the equity interests in Borrower
and does not Control Borrower;

(f) provided that no Event of Default shall then exist, a Transfer (but not a
mortgage, pledge, hypothecation, encumbrance or grant of a security interest,
other than pledges of direct or indirect, minority, non-controlling interests in
any Guarantor or any Qualified Equityholder by Persons not Controlling such
Guarantor or Qualified Equityholder that in each case do not (when aggregated
with any other such pledges) result in excess of 10% of the direct or indirect
interests in such Guarantor or Qualified Equityholder being pledged for the same
(or related) obligations) of a direct or indirect interest in the most junior
Mezzanine Borrower shall be permitted without Lender’s consent provided that:

(i) such Transfer shall not (x) cause the transferee, together with its
Affiliates, to increase its direct or indirect interest in Borrower to an amount
which equals or exceeds forty-nine percent (49%) or (y) result in a change in
Control of Borrower or any SPC Party;

 

-156- Loan Agreement



--------------------------------------------------------------------------------

(ii) after giving effect to such Transfer, Guarantors (and after an Assumption
permitted under Section 7.1, the Qualified Equityholder with respect to such
Assumption (or at least one of the Qualified Equityholders, if there is more
than one acquiring Qualified Equityholder at the time of such Assumption)) shall
continue to control the day to day operations of Borrower and each SPC Party and
shall continue to own at least fifty-one percent (51%) of all equity interests
(direct or indirect) of Borrower and each SPC Party;

(iii) each of Borrower and each SPC Party shall continue to be a Special Purpose
Bankruptcy Remote Entity;

(iv) if such Transfer would cause the transferee (other than any Guarantor),
together with its Affiliates, to increase its direct or indirect interest in
Borrower or any SPC Party to an amount which equals or exceeds twenty percent
(20%), then such transferee is a Qualified Transferee and Lender shall receive
not less than thirty (30) days advance written notice of such Transfer;

(v) such Transfer is not prohibited by and would not permit the Franchisor or
Ground Lessor to terminate any Franchise Agreement or Ground Lease, and will not
result in or cause any breach or default under any Franchise Agreement or Ground
Lease to the extent such violation, breach or default (with or without the
passage of time) would result in an Event of Default, and any approvals required
under any Franchise Agreement or Ground Lease to the Transfer have been
obtained;

(vi) if there is a Qualified Preferred Equity Investment permitted hereunder,
(A) Whitehall shall continue to own, directly or indirectly, not less than
ninety-seven percent (97%) of the Qualified Preferred Equity Investor and the
Qualified Preferred Equity Investment (or, in each case, such lesser amount as
may be permitted under Section 7.2(l) below) and (B) Whitehall shall, directly
or indirectly, continue to Control the Qualified Preferred Equity Investor and
retain sole and exclusive Control over the exercise of all rights granted to the
Qualified Preferred Equity Investor pursuant to the organizational documents of
the Qualified Preferred Equity Vehicle (without the need to obtain anyone else’s
consent);

(vii) if such Transfer results in any Person acquiring more than 49% of the
direct or indirect equity interest in Borrower and such Person did not own more
than 49% of the direct or indirect equity interest in Borrower on the Closing
Date, Borrower shall have delivered to Lender with respect to such Person an
Additional Insolvency Opinion in form and substance reasonably satisfactory to
Lender and satisfactory to the applicable Rating Agencies; and

(viii) Borrower shall reimburse Lender for any and all reasonable out of pocket
legal expenses incurred by it in connection with such Transfer;

(g) provided that no Event of Default shall then exist, a Qualified IPO shall be
permitted with Lender’s consent, which consent shall not be unreasonably
withheld, conditioned, or delayed, provided that:

(i) Lender shall receive not less than sixty (60) days advance written notice of
a Qualified IPO;

(ii) if all or any portion of the Loan is then included in a Securitization,
Lender has received a Rating Agency Confirmation as to the Qualified IPO;

 

-157- Loan Agreement



--------------------------------------------------------------------------------

(iii) the Manager(s) managing the Properties prior to giving effect to such
Transfer shall continue to manage the Properties (other than such Manager(s)
that are being replaced in connection with the exercise of Borrower’s rights
under Section 4.14.2(c), in which case, the applicable Scheduled Manager shall
commence management of the applicable Individual Properties);

(iv) after such Qualified IPO, (A) at least fifteen percent (15%) of the common
equity ownership interests in the public company are directly or indirectly
owned, in the aggregate, by Guarantors and Close Affiliates of Guarantors,
(B) Guarantors, together with Close Affiliates of Guarantors, collectively
constitute the largest single owner of the common equity interests of the public
company and (C) prior to the consummation of an Assumption, Whitehall Global
Real Estate Fund shall retain not less than fifty-one percent (51%) of
Guarantors’ aggregate common equity ownership interest in the public company;

(v) after such Qualified IPO, the rights attributable to any preferred ownership
interests in the public company shall be limited to rights and preferences
customarily afforded the holder of any preferred interests in a public REIT
and/or its operating partnership;

(vi) after such Qualified IPO, the public company shall continue to Control,
directly or indirectly, each Loan Party, and no change in the direct ownership
interests of each Loan Party in each other Loan Party owned by it as of the date
hereof shall occur;

(vii) Lender shall have received evidence reasonably satisfactory to it (which
may be in the form of an Officer’s Certificate) that such Qualified IPO is not
prohibited by and would not permit the Franchisor or Ground Lessor to terminate
any Franchise Agreement or Ground Lease, and will not result in or cause any
breach or default under any Franchise Agreement or Ground Lease to the extent
such violation, breach or default (with or without the passage of time) would
result in an Event of Default, and that any approvals required under any
Franchise Agreement or Ground Lease to the Qualified IPO have been obtained;

(viii) if requested by Lender, Borrower shall provide an Additional Insolvency
Opinion in form and substance reasonably satisfactory to Lender and satisfactory
to the applicable Rating Agencies;

(ix) such Qualified IPO shall not be prohibited by and shall be consummated in
compliance with the Mezzanine Loan Documents;

(x) Borrower shall reimburse Lender for any and all reasonable out of pocket
legal expenses incurred by it in connection with such Qualified IPO; and

(xi) Guarantors shall have reaffirmed in a writing acceptable to Lender all of
their obligations under the Guaranty and Environmental Indemnity;

 

-158- Loan Agreement



--------------------------------------------------------------------------------

(h) provided no Event of Default shall then exist, following an Assumption
permitted by Section 7.1, a Replacement Guarantor may be replaced by a Person
(the “Substitute Guarantor”), whereupon such Substitute Guarantor shall be a
Replacement Guarantor hereunder, provided that:

(i) there shall be no change of Control of Borrower or SPC Party as a result of
such replacement;

(ii) such Substitute Guarantor already has an indirect equity interest in the
most junior Mezzanine Borrower, or acquires an indirect equity interest in the
most junior Mezzanine Borrower pursuant to a Transfer permitted under
Section 7.2(f);

(iii) such Substitute Guarantor is a Qualified Transferee;

(iv) such Substitute Guarantor, together with the remaining Guarantors after
such Transfer, satisfy the Financial Covenants as demonstrated to Lender’s
reasonable satisfaction (with such supporting evidence as Lender may reasonable
require), and the Guarantors (and the related Qualified Equityholder with
respect to such Assumption (or Qualified Equityholders, if there is more than
one acquiring Qualified Equityholder at the time of such Assumption)) continue
to own at least fifty-one (51%) percent, and control the day-to-day operations,
of Borrower and each SPC Party;

(v) such Substitute Guarantor executes and delivers to Lender a replacement
guaranty and environmental indemnity (in form and substance substantially the
same as the Guaranty and Environmental Indemnity, and additionally including the
joinder, agreement and reaffirmation of the Substitute Guarantor and remaining
Guarantors of the joint and several liability of the Substitute Guarantor and
the remaining Guarantors thereunder and under the Guaranty and Environmental
Indemnity to which they are party), where such Substitute Guarantor has
undertaken at least the obligations as set forth in the Guaranty and
Environmental Indemnity arising only from acts, conditions and events occurring
from and after the closing date of the Assumption;

(vi) Lender shall have received one or more opinions of counsel to the
Substitute Guarantor and remaining Guarantors in form and substance reasonably
satisfactory to Lender (A) that the replacement guaranty and environmental
indemnity have been duly authorized, executed and delivered and are valid,
binding and enforceable against each such Substitute Guarantor and remaining
Guarantors, in accordance with their terms, and (B) that such Substitute
Guarantor and each remaining Guarantor and any entity which is a constituent and
controlling stockholder, member or general partner of such Substitute Guarantor
and each remaining Guarantor, as applicable, have been duly organized, and are
in existence and good standing;

(vii) Lender shall have received an Additional Insolvency Opinion with respect
to such Transfer (if one has occurred), replacement and replacement guaranty and
environmental indemnity, in form and substance reasonably satisfactory to Lender
and satisfactory to the Rating Agencies and

(viii) Borrower shall reimburse Lender for any and all reasonable out of pocket
legal expenses incurred by it in connection with such Transfer (if one has
occurred) and such replacement, including any Rating Agency fees;

Upon the execution and delivery of a replacement guaranty and environmental
indemnity by a Substitute Guarantor permitted by this Section 7.2(h), the
Guarantor(s) who have been replaced by the Substitute Guarantor shall be forever
released from any further liability

 

-159- Loan Agreement



--------------------------------------------------------------------------------

under the Guaranty and Environmental Indemnity arising from any circumstance,
condition, action or event first occurring after the effective date of such
replacement to the extent the same is not caused by such replaced Guarantor(s);
provided, however, that such replaced Guarantor(s) shall remain liable under the
Guaranty and Environmental Indemnity for any obligations thereunder arising from
any action or event occurring prior to the effective date of such replacement.

(i) the making the Qualified Preferred Equity Investment shall be permitted
without Lender’s consent provided that (i) no Event of Default shall then exist
and (ii) Borrower shall have provided Lender with not less than thirty
(30) days’ prior written notice of the closing of the Qualified Preferred Equity
Investment, and (iii) the Qualified Preferred Equity Investment is made
simultaneously with and in connection with the first Assumption permitted under,
and satisfying the applicable conditions set forth in, Section 7.1;

(j) following an Assumption resulting in two or more Qualified Equityholders, in
the aggregate, indirectly owning fifty-one percent (51%) or more of and
Controlling Borrower (each, an “Existing Qualified Equityholder”), a Transfer
(but not a mortgage, pledge, hypothecation, encumbrance or grant of a security
interest) of a direct or indirect interest in the most junior Mezzanine Borrower
from one Existing Qualified Equityholder to another Existing Qualified
Equityholder (the “QEH Transferee”) that results in the QEH Transferee owning
indirectly fifty-one percent (51%) or more of Borrower, and/or results in a
change of Control of Borrower or any SPC Party, shall be permitted without
Lender’s consent provided that:

(i) Lender shall receive not less than thirty (30) days advance written notice
of such Transfer;

(ii) Lender shall have received evidence reasonably satisfactory to it (which
may be in the form of an Officer’s Certificate) that the Transfer is not
prohibited by and would not permit the Franchisor or Ground Lessor to terminate
any Franchise Agreement or Ground Lease, and will not result in or cause any
breach or default under any Franchise Agreement or Ground Lease to the extent
such violation, breach or default (with or without the passage of time) would
result in an Event of Default, and that any approvals required under any
Franchise Agreement or Ground Lease to the Transfer have been obtained;

(iii) If such Transfer results in no Guarantor Controlling Borrower or
Guarantors not owning, directly or indirectly, in the aggregate, at least
fifty-one percent (51%) of the equity interests in Borrower, then Lender shall
have received a replacement guaranty and environmental indemnity (in form and
substance substantially the same as the Guaranty and Environmental Indemnity) by
one or more replacement guarantors and indemnitors (A) who in the aggregate,
satisfy the Financial Covenants and (B) each of whom satisfies the applicable
search criteria described in clause (iv) below and (C) each of whom owns a
direct or indirect interest in Transferee Borrower and at least one of whom
Controls Transferee Borrower (collectively, the “QEH Replacement Guarantor”),
where such QEH Replacement Guarantor has undertaken at least the obligations as
set forth in the Guaranty and Environmental Indemnity arising only from acts,
conditions and events occurring from and after the closing date of the Transfer;

 

-160- Loan Agreement



--------------------------------------------------------------------------------

(iv) Lender shall have received (A) Patriot Act, OFAC and bankruptcy searches
satisfactory to Lender and (B) pending litigation, judgment, state and federal
tax lien and UCC searches reasonably satisfactory to Lender, with respect to
each QEH Replacement Guarantor; provided, however, that (1) with respect to any
bankruptcy search, such search shall be deemed satisfactory if it evidences that
the QEH Replacement Guarantor, if any, is not currently the subject of any
bankruptcy proceeding and has not been subject to any voluntary or involuntary
bankruptcy proceeding in the past seven (7) years (other than, in the case of an
involuntary proceeding, as may have been dismissed) and (2) UCC searches shall
be deemed to be satisfactory so long as they do not evidence any security
interest in any collateral for the Loan or any security interest in any direct
or indirect equity interest in Borrower;

(v) If a QEH Replacement Guarantor is required under paragraph (iii) above,
Lender shall have received an opinion of counsel in form and substance
reasonably satisfactory to Lender (A) that the replacement guaranty and
environmental indemnity have been duly authorized, executed and delivered and
are valid, binding and enforceable against QEH Replacement Guarantor, in
accordance with their terms, and (B) that QEH Replacement Guarantor and any
entity which is a constituent and controlling stockholder, member or general
partner of QEH Replacement Guarantor, as applicable, have been duly organized,
and are in existence and good standing;

(vi) Lender shall have received an Additional Insolvency Opinion with respect to
the Transfer, in form and substance reasonably satisfactory to Lender and
satisfactory to the Rating Agencies;

(vii) Borrower shall reimburse Lender for any and all reasonable out of pocket
legal expenses incurred by it in connection with such Transfer including any
Rating Agency fees; and

Upon the execution and delivery of a replacement guaranty and environmental
indemnity by a QEH Replacement Guarantor required by this Section 7.2(j), the
Guarantor(s) who have been replaced by the QEH Replacement Guarantor shall be
forever released from any further liability under the Guaranty and Environmental
Indemnity arising from any circumstance, condition, action or event first
occurring after the closing date of the Transfer to the extent the same is not
caused by such replaced Guarantor(s); provided, however, that such replaced
Guarantor(s) shall remain liable under the Guaranty and Environmental Indemnity
for any obligations thereunder arising from any action or event occurring prior
to the closing date of the Transfer.

(k) a Qualified Preferred Equity Vehicle Change of Control shall be permitted
without Lender’s consent provided that:

(i) (A) Whitehall shall own, directly or indirectly, not less than ninety-seven
percent (97%) of the Qualified Preferred Equity Investor and the Qualified
Preferred Equity Investment (or, in each case, such lesser amount as may be
permitted under Section 7.2(l) below) and (B) Whitehall shall, directly or
indirectly, retain sole and exclusive Control over the exercise of all rights
granted to the Qualified Preferred Equity Investor pursuant to the
organizational documents of the Qualified Preferred Equity Vehicle (without the
need to obtain anyone else’s consent);

 

161 Loan Agreement



--------------------------------------------------------------------------------

(ii) the Qualified Preferred Equity Investor shall be entitled pursuant to the
terms of the organizational documents of the Qualified Preferred Equity Vehicle
to exercise the Qualified Preferred Equity Vehicle Change of Control and shall
comply with all conditions and requirements set forth in the organizational
documents of the Qualified Preferred Equity Vehicle and the Qualified Preferred
Equity Recognition Agreement;

(iii) the Qualified Preferred Equity Investor shall have provided Lender written
notice of such Qualified Preferred Equity Vehicle Change of Control (“Qualified
Preferred Equity Vehicle Change of Control Notice”) no less than ten
(10) Business Days prior to the consummation of such Qualified Preferred Equity
Vehicle Change of Control;

(iv) the Qualified Preferred Equity Investor shall affirm and reaffirm the
Qualified Preferred Equity Recognition Agreement, as of the date of the
Qualified Preferred Equity Vehicle Change of Control Notice and as of the
effective date of the Qualified Preferred Equity Vehicle Change of Control, and
as of both such dates, the Qualified Preferred Equity Recognition Agreement
shall be in full force and effect;

(v) Lender shall have received evidence reasonably satisfactory to it (which may
be in the form of an Officer’s Certificate) that the Qualified Preferred Equity
Vehicle Change of Control is not prohibited by and would not permit the
Franchisor or Ground Lessor to terminate any Franchise Agreement or Ground
Lease, and will not result in or cause any breach or default under any Franchise
Agreement or Ground Lease to the extent such violation, breach or default (with
or without the passage of time) would result in an Event of Default, and that
any approvals required under any Franchise Agreement or Ground Lease to the
Qualified Preferred Equity Vehicle Change of Control have been obtained;

(vi) as of the date of the Qualified Preferred Equity Vehicle Change of Control
Notice and as of the effective date of the Qualified Preferred Equity Vehicle
Change of Control, neither Whitehall nor Qualified Preferred Equity Investor
shall be subject to any bankruptcy or any other similar insolvency proceeding
(whether under state or federal or foreign law);

(vii) (A) Whitehall shall have executed and delivered a replacement guaranty and
environmental indemnity which is in form and substance substantially similar to
the Guaranty and Environmental Indemnity entered into on the Closing Date,
pursuant to which Whitehall shall undertake the obligations as set forth in the
Guaranty and Environmental Indemnity arising only from events occurring from and
after the effective date of the Qualified Preferred Equity Vehicle Change of
Control (collectively, the “Preferred Guaranty”); (B) Whitehall shall satisfy
the Financial Covenants, and (C) Whitehall shall not be subject to any
bankruptcy or any other similar insolvency proceeding (whether under state or
federal or foreign law);

(viii) upon the effective date of the Qualified Preferred Equity Vehicle Change
of Control and at all times thereafter, Whitehall shall directly or indirectly
Control the Qualified Preferred Equity Vehicle and its then direct and indirect
subsidiaries and, without limiting the foregoing, shall indirectly Control the
Borrower and each Mezzanine Borrower;

 

-162- Loan Agreement



--------------------------------------------------------------------------------

(ix) Lender shall have received an Additional Insolvency Opinion with respect to
the Qualified Preferred Equity Vehicle Change of Control, in form and substance
reasonably satisfactory to Lender and satisfactory to the Rating Agencies,
together with customary legal opinions and organizational document and
certificate deliveries respecting the existence, due formation and organization,
good standing and authorization of the parties to the Preferred Guaranty and the
due execution and delivery, and enforceability of the Preferred Guaranty, in
each case reasonably satisfactory to Lender and in form and substance in nature
and scope provided by or on behalf of Guarantor in connection with its execution
and delivery of the Guaranty and Environmental Indemnity on the Closing Date;

(x) Borrower shall reimburse Lender for any and all reasonable out of pocket
legal expenses incurred by it in connection with the Qualified Preferred Equity
Vehicle Change of Control including any Rating Agency fees;

(xi) the Manager(s) managing the Properties prior to giving effect to such
Qualified Preferred Equity Vehicle Change of Control shall continue to manage
the Properties (other than such Manager(s) that are being replaced in connection
with the exercise of Borrower’s rights under Section 4.14.2(d), in which case,
the applicable Scheduled Manager shall commence management of the applicable
Individual Properties); and

(xii) all conditions to the Qualified Preferred Equity Vehicle Change of Control
set forth in the Mezzanine Loan Documents shall have been fully satisfied;
and/or

Upon the completion of the Qualified Preferred Equity Vehicle Change of Control
and the execution and delivery of the Preferred Guaranty by Whitehall required
by this Section 7.2(k), the Guarantor(s) who have been replaced by Whitehall
shall be forever released from any further liability under the Guaranty and
Environmental Indemnity arising from any circumstance, condition, action or
event first occurring after the effective date of the Qualified Preferred Equity
Vehicle Change of Control to the extent the same is not caused by such replaced
Guarantor(s); provided, however, that such replaced Guarantor(s) shall remain
liable under the Guaranty and Environmental Indemnity for any obligations
thereunder arising from any action or event occurring prior to the effective
date of the Qualified Preferred Equity Vehicle Change of Control.

(l) provided that no Event of Default shall then exist, from and after the date
that is twelve (12) months after the Qualified Preferred Equity Closing Date, a
Transfer of the direct or indirect ownership interests in the Qualified
Preferred Equity Investor and/or the Qualified Preferred Equity Investment shall
be permitted without Lender’s consent, provided and so long as each of the
following conditions are satisfied:

(i) (A) Whitehall shall own, directly or indirectly, not less than fifty-one
percent (51%) of the Qualified Preferred Equity Investor and the Qualified
Preferred Equity Investment, (B) Whitehall shall, directly or indirectly, retain
sole and exclusive Control over the Qualified Preferred Equity Investor and the
exercise of all rights granted to the Qualified Preferred Equity Investor
pursuant to the organizational documents of the Qualified Preferred Equity
Vehicle (without the need to obtain anyone else’s consent) and (C) if a
Qualified Preferred Equity Vehicle Change of Control shall have occurred,
Whitehall shall continue to directly or indirectly Control the Qualified
Preferred Equity Vehicle and each of its then direct and indirect subsidiaries
and, without limiting the foregoing, shall indirectly Control Borrower and each
Mezzanine Borrower;

 

-163- Loan Agreement



--------------------------------------------------------------------------------

(ii) if such Transfer would cause the transferee to increase its direct or
indirect interest in the Qualified Preferred Equity Investment to an amount
which equals or exceeds twenty percent (20%) of the aggregate Qualified
Preferred Equity Investment, such transferee is a Qualified Transferee;

(iii) Lender shall receive not less than thirty (30) days advance written notice
of such Transfer;

(iv) as of the date of such Transfer (i) any transferee of the Qualified
Preferred Equity Investment or portion thereof shall join and execute and agree
to be bound (with respect to the period after the date of execution) by the
Qualified Preferred Equity Recognition Agreement, (ii) the then Qualified
Preferred Equity Investor shall affirm and reaffirm the Qualified Preferred
Equity Recognition Agreement, and (iii) the Qualified Preferred Equity
Recognition Agreement shall be in full force and effect;

(v) if requested by Lender, Borrower shall provide an Additional Insolvency
Opinion in form and substance reasonably satisfactory to Lender and satisfactory
to the applicable Rating Agencies;

(vi) such Transfer is not prohibited by and would not permit the Franchisor or
Ground Lessor to terminate any Franchise Agreement or Ground Lease, and will not
result in or cause any breach or default under any Franchise Agreement or Ground
Lease to the extent such violation, breach or default (with or without the
passage of time) would result in an Event of Default, and any approvals required
under any Franchise Agreement or Ground Lease to the Transfer have been
obtained; and

(vii) Borrower shall reimburse Lender for any and all reasonable out of pocket
legal expenses incurred by it in connection with such Transfer.

Section 7.3 Cost and Expenses; Copies.

(a) Borrower shall pay all reasonable costs and expenses of Lender in connection
with any Transfer, including, without limitation, all reasonable fees and
expenses of Lender’s counsel, whether internal or outside, and the reasonable
cost of any required counsel opinions related to REMIC (if the Loan is included
in a REMIC Trust) or other securitization (if the Loan is otherwise included in
a Securitization) or tax issues and any Rating Agency fees.

(b) Borrower shall provide Lender with copies of all organizational documents
relating to any Permitted Transfer.

Section 7.4 Approved Mezzanine Loan. For the avoidance of doubt, nothing herein
restricts in any manner any Approved Mezzanine Borrower from obtaining an
Approved Mezzanine Loan from an Approved Mezzanine Lender; provided that on or
prior to the Approved Mezzanine Closing Date, Borrower is required to make the
deposit into the Future PIP Reserve Account as set forth in Section 6.6.1(a).

 

-164- Loan Agreement



--------------------------------------------------------------------------------

ARTICLE 8

DEFAULTS

Section 8.1 Events of Default. Each of the following events shall constitute an
event of default hereunder (an “Event of Default”):

(i) if (A) the Obligations are not paid in full on the Maturity Date, (B) any
regularly scheduled monthly payment of interest, and, if applicable, principal
due under the Note is not paid in full within three (3) calendar days following
the applicable Monthly Payment Date, (C) any prepayment of principal due under
this Agreement or the Note is not paid when due, (D) the Spread Maintenance
Premium is not paid when due or (E) any deposit to the Reserve Funds is not made
within three (3) calendar days following the required deposit date therefor
(provided that it shall not be an Event of Default under clause (B) or (E) if as
of the applicable due date for the payment of such amounts there are sufficient
funds remaining in the Deposit Account (other than funds previously allocated to
the various Accounts) to pay such amounts when due and Lender’s access to such
funds has not been inhibited in any manner whatsoever due to circumstances or
events which are directly related to Borrower and no other monetary Event of
Default is then continuing);

(ii) if any other amount payable pursuant to this Agreement, the Note or any
other Loan Document (other than as set forth in the foregoing clause (i)) is not
paid in full when due and payable in accordance with the provisions of the
applicable Loan Document, with such failure continuing for ten (10) Business
Days after Lender delivers written notice thereof to Borrower (provided that it
shall not be an Event of Default under this clause (ii) if as of the applicable
due date for the payment of such amounts there are sufficient funds remaining in
the Deposit Account (other than funds previously allocated to the various
Accounts), after the application of such funds pursuant to Sections
6.11.1(a)(i), (ii), (iii) and (iv) hereof, to pay such amounts when due and
Lender’s access to such funds has not been inhibited in any manner whatsoever
due to circumstances or events which are directly related to Borrower and no
other monetary Event of Default is then continuing);

(iii) subject to Borrower’s right to contest as set forth in Section 4.6, if any
of the Taxes or Other Charges are not paid when Due and Payable (provided that
it shall not be an Event of Default if there are sufficient funds in the Tax
Account to pay such amounts when due, no other monetary Event of Default is then
continuing and Servicer fails to make such payment in violation of this
Agreement);

(iv) if Borrower fails to maintain in full force and effect Policies reflecting
and satisfying the insurance coverages, amounts and other requirements set forth
in this Agreement, of if certificates evidencing the insurance provided pursuant
to the Policies are not delivered to Lender within five (5) days of Lender’s
written request (provided that it shall not be an Event of Default if (x) such
failure results from the failure to timely pay any premium and there are then
sufficient funds in the Insurance Account to pay such premiums when due, no
other monetary Event of Default is then continuing and (y) Servicer fails to
make such payment in violation of this Agreement);

(v) a voluntary Transfer other than a Permitted Transfer occurs, or any other
Transfer which is not a Permitted Transfer, and to which no other clause of this
Section 8.1(a) applies, occurs and is not cured within the lesser of (i) any
cure period expressly provided under this Agreement with respect to such
impermissible Transfer, or (ii) thirty (30) days following Borrower’s receipt of
written notice of such impermissible Transfer from Lender;

 

-165- Loan Agreement



--------------------------------------------------------------------------------

(vi) if any certification, representation or warranty made by any Individual
Borrower or any Guarantor herein or in any other Loan Document, or in any
report, certificate, financial statement or other instrument, agreement or
document furnished to Lender shall have been false or misleading in any material
respect as of the date such representation or warranty was made; provided,
however, that as to any such false or misleading representation or warranty
which (a) was unintentionally made to Lender and (b) which can be made true and
correct by action of Borrower, Borrower shall have a period of thirty (30) days
following written notice thereof to Borrower to undertake and complete all
action necessary to make such representation or warranty, true and correct in
all material respects; provided, further, that if the same cannot be cured
within such thirty (30) day period, if Borrower commences to take action to cure
such breach within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, Borrower shall have such additional
time as is reasonably necessary to effect such cure, but in no event in excess
of an additional ninety (90) days;

(vii) if any Individual Borrower, any SPC Party, any Guarantor or any Mezzanine
Borrower shall make an assignment for the benefit of creditors;

(viii) if a receiver, liquidator or trustee shall be appointed for any
Individual Borrower, any SPC Party, any Guarantor, or any Mezzanine Borrower, or
if any Individual Borrower, any SPC Party, any Guarantor or any Mezzanine
Borrower shall be adjudicated a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by or against, consented to, or
acquiesced in by, any Individual Borrower, any SPC Party, any Guarantor, or any
Mezzanine Borrower or if any proceeding for the dissolution or liquidation of
any Individual Borrower, any SPC Party, any Guarantor or any Mezzanine Borrower,
shall be instituted, or if Borrower, or any Mezzanine Borrower is substantively
consolidated with any other Person; provided, however, if such appointment,
adjudication, petition, proceeding or consolidation was involuntary and not
consented to by any Individual Borrower, such SPC Party, any Guarantor or such
Mezzanine Borrower, upon the same not being discharged, stayed or dismissed
within ninety (90) days following its filing;

(ix) if any Individual Borrower attempts to assign its rights under this
Agreement or any of the other Loan Documents or any interest herein or therein
in contravention of the Loan Documents;

(x) if any of the assumptions contained in the Insolvency Opinion, or in any
other non-consolidation opinion delivered to Lender in connection with the Loan,
or in any other non-consolidation opinion delivered subsequent to the closing of
the Loan, is or shall become untrue in any material respect;

(xi) a breach of the covenants set forth in Sections 4.4; provided, however,
such violation or breach shall not constitute an Event of Default in the event
that (1) such violation or breach is not intentional, (2) such violation or
breach is immaterial, (3) such violation or breach shall be remedied in a timely
and expedient manner and in any event within not more than 60 days, and
(4) within fifteen (15) Business Days following the request of Lender, but not
prior to the date on which such violation or breach shall have been remedied in
accordance with the immediately foregoing clause (3), Borrower delivers to
Lender a substantive non-consolidation opinion, or a modification of the
Insolvency Opinion, to the effect that such breach or violation shall not in any
way impair, negate or adversely change the opinions rendered in the Insolvency
Opinion, which opinion or modification and any counsel delivering such opinion
or modification shall be acceptable to Lender in its reasonable discretion;

 

-166- Loan Agreement



--------------------------------------------------------------------------------

(xii) a breach by Liquor Subsidiary of the covenants set forth in Section 4 of
the Liquor Subsidiary Pledge or Section 4 of the Liquor License Agreement;
provided, however, such violation or breach shall not constitute an Event of
Default in the event that (1) such violation or breach is not intentional,
(2) such violation or breach is immaterial, (3) such violation or breach shall
be remedied in a timely and expedient manner and in any event within not more
than 60 days, and (4) within fifteen (15) Business Days following the request of
Lender, but not prior to the date on which such violation or breach shall have
been remedied in accordance with the immediately foregoing clause (3), Borrower
delivers to Lender a substantive non-consolidation opinion, or a modification of
the Insolvency Opinion, to the effect that such breach or violation shall not in
any way impair, negate or adversely change the opinions rendered in the
Insolvency Opinion, which opinion or modification and any counsel delivering
such opinion or modification shall be acceptable to Lender in its reasonable
discretion;

(xiii) a breach of the covenants set forth in Sections 4.31 or 4.23 hereof;

(xiv) subject to Borrower’s right to contest set forth in Section 4.3 of this
Agreement, if any Individual Property becomes subject to any mechanic’s,
materialman’s or other Lien except a Permitted Encumbrance;

(xv) the alteration, improvement, demolition or removal of any material portion
of the Improvements without the prior written consent of Lender, other than in
accordance with this Agreement and the Leases at the Individual Properties
entered into in accordance with the Loan Documents;

(xvi) if, without Lender’s prior written consent, other than in accordance with
Section 4.14, (i) any Management Agreement is terminated, or (ii) there is a
material change in any Management Agreement;

(xvii) a breach of any representation, warranty or covenant contained
Section 3.1.18 hereof;

(xviii) if any Individual Borrower breaches any covenant contained Section 4.9
hereof and such breach continues for ten (10) Business Days following Lender’s
delivery of notice of such breach;

(xix) if (A) any Individual Borrower shall fail in the payment of any rent,
additional rent or other charge mentioned in or made payable by any Ground Lease
as and when such rent or other charge is payable (after the expiration of any
grace periods afforded Borrower under such Ground Lease (but not, for the
avoidance of doubt, any grace, notice or cure periods afforded to Lender under
the Ground Lease or otherwise)) (unless waived by the Ground Lessor), (B) there
shall occur any default (beyond any applicable cure periods afforded Borrower
under such Ground Lease (but not, for the avoidance of doubt, any grace, notice
or cure periods afforded to Lender under the Ground Lease or otherwise)) by an
Individual Borrower, as tenant under any Ground Lease, in the observance or
performance of any term, covenant or condition of a Ground Lease on the part of
an Individual Borrower, as the tenant thereunder to be observed or performed
(unless (a) waived by the Ground Lessor or (b) of an

 

-167- Loan Agreement



--------------------------------------------------------------------------------

immaterial nature and for which notice from Ground Lessor is required and has
not been given), (C) if any one or more of the events referred to in a Ground
Lease shall occur which would cause such Ground Lease to terminate without
notice or action by the landlord under such Ground Lease or which would entitle
the Ground Lessor to terminate such Ground Lease and the term thereof by giving
notice to the applicable Individual Borrower, as tenant thereunder (unless
waived by the Ground Lessor), (D) if the leasehold estate created by the Ground
Lease shall be surrendered or the Ground Lease shall be terminated or canceled
for any reason or under any circumstances whatsoever, or (E) if any of the
terms, covenants or conditions of the Ground Lease shall in any manner be
modified, changed, supplemented, altered or amended without the consent of
Lender except as otherwise permitted by this Agreement;

(xx) if without Lender’s prior consent, there is any material change in any
Franchise Agreement (or any replacement Franchise Agreement), or a Franchise
Agreement shall be terminated or cancelled, unless Borrower shall then be
entitled to and shall have replaced such Franchise Agreement in accordance with
the terms of Section 4.34(d);

(xxi) if a default has occurred and continues beyond any applicable cure period
under any Franchise Agreement if such default permits the applicable Franchisor
to terminate or cancel such Franchise Agreement, unless Borrower shall then be
entitled under Section 4.34(d) to replace such Franchise Agreement and within
sixty (60) days after such default shall replace such Franchise Agreement in
accordance with the terms of Section 4.34(d) (provided that such sixty (60) day
period shall be extended for up to ten (10) additional Business Days if Lender
fails to respond to Borrower’s written request for approval within ten
(10) Business Days after Lender’s receipt thereof, provided such request was
delivered to Lender not less than ten (10) Business Days prior to such sixtieth
(60th) day);

(xxii) if there shall be a default under any of the other Loan Documents or the
Indemnification Agreement beyond any applicable cure periods contained therein,
whether as to any Individual Borrower, any Guarantor, Whitehall or any
Individual Property, or if any other such event shall occur or condition shall
exist, if the effect of such event or condition is to accelerate the maturity of
any portion of the Obligations or to permit Lender to accelerate the maturity of
all or any portion of the Obligations;

(xxiii) if any Individual Borrower shall fail to comply with any of the terms,
covenants or conditions of Section 9.3 hereof and such failure shall continue
for ten (10) Business Day after notice thereof from Lender to Borrower.

(xxiv) if Borrower fails to obtain or maintain an Interest Rate Cap Agreement or
replacement thereof in accordance with Section 2.6 and/or Section 2.7 hereof;
provided that with respect to a failure under Section 2.6 only, no Event of
Default shall occur under this clause (xxiv) unless such failures continues for
five (5) Business Days after Lender delivers notice to Borrower thereof (it
being agreed that such cure period shall not apply with respect to Borrower’s
delivery of a Replacement Interest Rate Cap Agreement in connection with its
exercise of an Extension Option under Section 2.7);

(xxv) if Guarantors breach the Financial Covenants, if any, under the Guaranty;
or

 

-168- Loan Agreement



--------------------------------------------------------------------------------

(xxvi) if any Individual Borrower shall continue to be in Default under any of
the other terms, covenants or conditions of this Agreement or any other Loan
Document not specified in subsections (i) to (xxv) above, for thirty (30) days
after notice to Borrower from Lender; provided, however, that if such Default is
a Default which cannot be cured by the payment of a sum of money and is
otherwise susceptible of cure but cannot reasonably be cured within such 30-day
period, and provided further that Borrower shall have commenced to cure such
Default within such 30-day period and shall thereafter diligently and
expeditiously proceed to cure the same, such 30-day period shall be extended for
such time as is reasonably necessary for Borrower in the exercise of due
diligence to cure such Default, such additional period not to exceed ninety
(90) days.

Section 8.2 Remedies.

8.2.1 Acceleration. Upon the occurrence of an Event of Default (other than an
Event of Default described in clauses (vii), (viii) or (ix) of Section 8.1
above) and at any time thereafter, Lender may, in addition to any other rights
or remedies available to it pursuant to this Agreement and the other Loan
Documents or at law or in equity, take such action, without notice or demand
(and Borrower hereby expressly waives any such notice or demand), that Lender
deems advisable to protect and enforce its rights against Borrower and in and to
the Properties, including declaring the Obligations to be immediately due and
payable, and Lender may enforce or avail itself of any or all rights or remedies
provided in the Loan Documents against Borrower and the Properties, including
all rights or remedies available at law or in equity; and upon any Event of
Default described in clauses (vii), (viii) or (ix) of Section 8.1 above, the
Obligations of Borrower hereunder and under the other Loan Documents shall
immediately and automatically become due and payable in full, without notice or
demand, and Borrower hereby expressly waives any such notice or demand, anything
contained herein or in any other Loan Document to the contrary notwithstanding.
Notwithstanding the foregoing provisions of this Section 8.2.1, if Borrower has
cured a Qualified Release Property Default in accordance with Section 2.5.2, an
acceleration of the Loan arising from such Qualified Release Property Default
shall be rescinded (assuming no other Event of Default shall then or thereafter
be continuing).

8.2.2 Suspension of Lender’s Performance. Upon the occurrence of an Event of
Default, in addition to any other rights or remedies available to Lender
pursuant to this Agreement and the other Loan Documents or at law or in equity,
Lender may, at its option, cease or suspend any and all performance required of
Lender under the Loan Documents.

8.2.3 Remedies Cumulative. During the continuance of an Event of Default, all or
any one or more of the rights, powers, privileges and other remedies available
to Lender against Borrower under this Agreement or any of the other Loan
Documents executed and delivered by, or applicable to, Borrower or at law or in
equity may be exercised by Lender at any time and from time to time, whether or
not all or any of the Obligations shall be declared due and payable, and whether
or not Lender shall have commenced any foreclosure proceeding or other action
for the enforcement of its rights and remedies under any of the Loan Documents
with respect to the Properties. The rights, powers and remedies of Lender under
this Agreement shall be cumulative and not exclusive of any other right, power
or remedy which Lender may have against Borrower pursuant to this Agreement or
the other Loan Documents, or existing at law or in equity or otherwise. Lender’s
rights, powers and remedies may be pursued independently, singly, successively,
together or otherwise, at such time and in such order as Lender may determine in
its sole discretion, to the fullest extent permitted by law, without impairing
or otherwise affecting

 

-169- Loan Agreement



--------------------------------------------------------------------------------

the other rights and remedies of Lender permitted by law or contract or as set
forth herein or in the other Loan Documents or by equity. Without limiting the
generality of the foregoing, if an Event of Default is continuing (i) Lender
shall not be subject to any “one action” or “election of remedies” law or rule,
and (ii) all Liens and other rights, remedies or privileges provided to Lender
shall remain in full force and effect until Lender has exhausted all of its
remedies against the Properties and the Mortgage has been foreclosed, sold
and/or otherwise realized upon in satisfaction of the Obligations or the
Obligations have been paid in full. No delay or omission to exercise any remedy,
right or power accruing upon an Event of Default shall impair any such remedy,
right or power or shall be construed as a waiver thereof, but any such remedy,
right or power may be exercised from time to time and as often as may be deemed
expedient. A waiver of one Default or Event of Default with respect to Borrower
shall not be construed to be a waiver of any subsequent Default or Event of
Default by Borrower or to impair any remedy, right or power consequent thereon.

8.2.4 Severance.

(a) During the continuance of an Event of Default, Lender shall have the right
from time to time to partially foreclose the Mortgages in any manner and for any
amounts secured by the Mortgages then due and payable as determined by Lender in
its sole discretion, including the following circumstances: (i) in the event
Borrower defaults beyond any applicable grace period in the payment of one or
more scheduled payments of principal and interest, Lender may foreclose one or
more of the Mortgages to recover such delinquent payments, or (ii) in the event
Lender elects to accelerate less than the entire Outstanding Principal Balance,
Lender may foreclose one or more of the Mortgages to recover so much of the
principal balance of the Loan as Lender may accelerate and such other sums
secured by one or more of the Mortgages as Lender may elect. Notwithstanding one
or more partial foreclosures, the Properties shall remain subject to the
Mortgages to secure payment of the sums secured by the Mortgages and not
previously recovered.

(b) During the continuance of an Event of Default, Lender shall have the right
from time to time to sever the Note and the other Loan Documents into one or
more separate notes, mortgages and other security documents in such
denominations as Lender shall determine in its sole discretion for purposes of
evidencing and enforcing its rights and remedies provided hereunder. Borrower
shall execute and deliver to Lender from time to time, promptly after the
request of Lender, a severance agreement and such other documents as Lender
shall request in order to effect the severance described in the preceding
sentence, all in form and substance reasonably satisfactory to Lender. Borrower
hereby absolutely and irrevocably appoints Lender as its true and lawful
attorney, coupled with an interest, in its name and stead to make and execute
all documents necessary or desirable to effect the aforesaid severance, Borrower
ratifying all that its said attorney shall do by virtue thereof; provided,
however, Lender shall not make or execute any such documents under such power
until three (3) days after notice has been given to Borrower by Lender of
Lender’s intent to exercise its rights under such power.

(c) Any amounts recovered from the Properties or any other collateral for the
Loan after an Event of Default may be applied by Lender toward the payment of
any interest and/or principal of the Loan and/or any other amounts due under the
Loan Documents, in such order, priority and proportions as Lender in its sole
discretion shall determine.

 

-170- Loan Agreement



--------------------------------------------------------------------------------

8.2.5 Lender’s Right to Perform. If Borrower fails to perform any covenant or
obligation contained herein and such failure shall continue for a period of five
(5) Business Days after Borrower’s receipt of written notice thereof from
Lender, without in any way limiting Lender’s right to exercise any of its
rights, powers or remedies as provided hereunder, or under any of the other Loan
Documents, Lender may, but shall have no obligation to, perform, or cause the
performance of, such covenant or obligation, and all costs, expenses,
liabilities, penalties and fines of Lender incurred or paid in connection
therewith shall be payable by Borrower to Lender upon demand and if not paid
shall be added to the Obligations (and to the extent permitted under applicable
laws, secured by the Mortgage and the other Loan Documents) and shall bear
interest thereafter at the Default Rate. Notwithstanding the foregoing, Lender
shall have no obligation to send notice to Borrower of any such failure
(provided that if Lender elects to exercise its right in the preceding sentence
it shall notify Borrower of such exercise; provided, that Lender’s failure to so
notify Borrower shall not invalidate such action or give rise to any liability
on the part of Lender or defense, effect or counterclaim on the part of
Borrower).

ARTICLE 9

SALE AND SECURITIZATION OF MORTGAGE

Section 9.1 Sale of Mortgage and Securitization.

(a) Lender shall have the right, at Lender’s cost and without the consent of
Borrower, any Guarantor or any Affiliate of Borrower or any Guarantor, (i) to
sell or otherwise transfer the Loan or any portion thereof as a whole loan,
(ii) to sell participation interests in the Loan, or (iii) to securitize the
Loan or any portion thereof in a single asset securitization or a pooled loan
securitization. The transactions referred to in clauses (i), (ii) and (iii) are
each hereinafter referred to as a “Secondary Market Transaction” and the
transactions referred to in clause (iii) shall hereinafter be referred to as a
“Securitization”. Any certificates, notes or other securities issued in
connection with a Secondary Market Transaction are hereinafter referred to as
“Securities”). At Lender’s election, each note and/or component comprising the
Loan may be subject to one or more Secondary Market Transactions.

(b) If requested by Lender, Borrower shall use commercially reasonable efforts
to and shall cause Guarantors to use commercially reasonable efforts to assist
Lender, at Lender’s expense, in satisfying the market standards to which Lender
customarily adheres or which may be required by prospective investors, the
Rating Agencies, applicable Legal Requirements and/or otherwise in the
marketplace in connection with any Secondary Market Transactions, and shall in
any event upon Lender’s request:

(i) (A) provide updated financial and other customary information with respect
to the Properties, the business operated at the Properties, Borrower and each
Manager, including, without limitation, the information set forth on Exhibit B
attached hereto, (B) provide updated budgets and rent rolls (including itemized
percentage of floor area occupied and percentage of aggregate base rent for each
tenant) relating to the Properties, and (C) provide updated appraisals, market
studies, property condition reports and other due diligence investigations of
the Properties (the “Updated Information”), together, if customary, with
appropriate verification of the Updated Information through letters of auditors
or opinions of counsel acceptable to Lender and the Rating Agencies;

 

-171- Loan Agreement



--------------------------------------------------------------------------------

(ii) cause counsel to provide legal opinions of counsel, which may be relied
upon by Lender, trustee in any Securitization, underwriters, NRSROs and their
respective counsel, agents and representatives, as to non-consolidation, matters
of Delaware and federal bankruptcy law relating to limited partners and/or
limited liability companies, any other matters covered in the opinions delivered
to Lender at Closing or as required by the Rating Agencies with respect to the
Properties, the Loan Documents, and Borrower and its Affiliates, which counsel
and opinions shall be reasonably satisfactory to Lender and satisfactory to the
Rating Agencies; and

(iii) execute amendments to the Loan Documents and Borrower’s organizational
documents requested by Lender; provided, however, that Borrower shall not be
required to modify or amend any Loan Document if such modification or amendment
would (A) cause the initial weighted average of the interest rates for all
Components in the aggregate immediately after the effective date of such
modification to exceed the weighted average interest rate of the original
Components in the aggregate immediately prior to such modification, (B) cause
the outstanding principal balance of all Components in the aggregate immediately
after the effective date of such modification to exceed the outstanding
principal balance of all Components in the aggregate immediately prior to such
modification, (C) require Borrower to make or remake any representations or
warranties, (D) require principal amortization of the Loan (other than repayment
in full on the Maturity Date), (E) change any Stated Maturity Date or
(F) otherwise increase the obligations or reduce the rights of Borrower or any
Guarantor under the Loan Documents.

(c) If, at the time a Disclosure Document is being prepared for a
Securitization, Lender expects that Borrower alone or Borrower and one or more
Affiliates of Borrower (including any guarantor or other Person that is directly
or indirectly committed by contract or otherwise to make payments on all or a
part of the Loan) collectively, or the Properties alone or the Properties and
Related Properties collectively, will be a Significant Obligor, Borrower shall,
at Lender’s expense, furnish to Lender upon reasonable request the following
financial information:

(i) if Lender reasonably expects that the principal amount of the Loan together
with any Related Loans, as of the cut-off date for such Securitization, may
equal or exceed ten percent (10%) (but less than twenty percent (20%)) of the
aggregate principal amount of all mortgage loans included or expected to be
included in the Securitization, net operating income for the Properties and the
Related Properties for the most recent Fiscal Year and interim period as
required under Item 1112(b)(1) of Regulation AB (or, if the Loan is not treated
as a non-recourse loan under Instruction 3 for Item 1101(k) of Regulation AB,
selected financial data meeting the requirements and covering the time periods
specified in Item 301 of Regulation S-K and Item 1112(b)(1) of Regulation AB),
or

(ii) if Lender reasonably expects that the principal amount of the Loan together
with any Related Loans, as of the cut-off date for such Securitization, may
equal or exceed twenty percent (20%) of the aggregate principal amount of all
mortgage loans included or expected to be included in the Securitization, the
financial statements in respect of the Properties required under Item 1112(b)(2)
of Regulation AB (which includes, but may not be limited to, a balance sheet
with respect to the entity that Lender reasonably determines to be a Significant
Obligor) for the two most recent Fiscal Years and applicable interim periods,
meeting the requirements of Rule 3-01 of Regulation S-X, and statements of
income and statements of cash flows with respect to the Properties for the three
most recent Fiscal Years and applicable interim periods, meeting the
requirements of Rule 3-02 of Regulation S-X.

 

-172- Loan Agreement



--------------------------------------------------------------------------------

(d) Further, if reasonably requested by Lender, Borrower shall, promptly at
Lender’s expense, furnish to Lender financial data or financial statements
meeting the requirements of Item 1112(b)(1) or (2) of Regulation AB, as
specified by Lender, for any tenant of any Individual Property (if available and
not subject to requirements of confidentiality under the terms of the applicable
Lease) if, in connection with a Securitization, Lender expects there to be, as
of the cutoff date for such Securitization, a concentration with respect to such
tenant or group of Affiliated tenants within all of the mortgage loans included
or expected to be included in the Securitization such that such tenant or group
of Affiliated tenants would constitute a Significant Obligor. Borrower shall, at
Lender’s expense, use commercially reasonable efforts to furnish to Lender, in
connection with the preparation of the Disclosure Documents and on an ongoing
basis, financial data and/or financial statements with respect to such tenants
meeting (if available and not subject to requirements of confidentiality under
the terms of the applicable Lease) the requirements of Item 1112(b)(1) or (2) of
Regulation AB, as specified by Lender, but only for so long as such entity or
entities are a Significant Obligor and either (x) filings pursuant to the
Exchange Act in connection with or relating to the Securitization (an “Exchange
Act Filing”) are required to be made under applicable Legal Requirements or
(y) comparable information is required to otherwise be “available” to holders of
the Securities under Regulation AB or applicable Legal Requirements.

(e) If Lender reasonably determines in good faith that Borrower alone or
Borrower and one or more Affiliates of Borrower collectively, or the Properties
alone or the Properties and Related Properties collectively, are a Significant
Obligor, then Borrower shall, at Lender’s expense, furnish to Lender, on an
ongoing basis, selected financial data or financial statements meeting the
requirements of Item 1112(b)(1) or (2) of Regulation AB, as specified by Lender,
but only for so long as such entity or entities are a Significant Obligor and
either (x) Exchange Act Filings are required to be made under applicable Legal
Requirements or (y) comparable information is required to otherwise be
“available” to holders of the Securities under Regulation AB or applicable Legal
Requirements.

(f) Any financial data or financial statements provided pursuant to this
Section 9.1 shall be furnished at Lender’s expense to Lender within the
following time periods:

(i) with respect to information requested in connection with the preparation of
Disclosure Documents for a Securitization, within ten (10) Business Days after
notice from Lender; and

(ii) with respect to ongoing information required under Section 9.1(d) and
(e) above, (1) not later than thirty (30) days after the end of each fiscal
quarter of Borrower and (2) not later than seventy-five (75) days after the end
of each Fiscal Year of Borrower.

(g) If reasonably requested by Lender, Borrower shall, at Lender’s expense,
provide Lender, promptly following Lender’s reasonable request therefor, with
any other or additional financial statements, or financial, statistical or
operating information, as Lender shall reasonably determine to be required
pursuant to Regulation S-K or Regulation S-X, as applicable, Regulation AB, or
any amendment, modification or replacement thereto or other Legal Requirements
identified by Lender and relating to a Securitization or as shall otherwise be
reasonably requested by Lender or, in the case of a private securitization such
statements or information as Lender shall reasonably determine to be necessary
to be included.

 

-173- Loan Agreement



--------------------------------------------------------------------------------

(h) If requested by Lender, whether in connection with a Securitization or at
any time thereafter during which the Loan and any Related Loans are included in
a Securitization, Borrower shall provide Lender, promptly upon request, a list
of tenants (including all affiliates of such tenants) that in the aggregate
(1) occupy 10% or more (but less than 20%) of the total floor area of the
improvements or represent 10% or more (but less than 20%) of aggregate base
rent, and (2) occupy 20% or more of the total floor area of the improvements or
represent 20% or more of aggregate base rent.

(i) All financial statements provided by Borrower pursuant to this
Section 9.1(c), (d), (e) or (f) shall be prepared in accordance with GAAP, and
shall meet the applicable requirements of Regulation S-K or Regulation S-X, as
applicable, Regulation AB, and other applicable Legal Requirements. All
financial statements provided by Borrower pursuant to clause (c) or (d) relating
to a Fiscal Year shall be audited by Independent Accountants in accordance with
GAAP, Regulation S-X or Regulation S-K, as applicable, Regulation AB, and all
other applicable Legal Requirements, shall be accompanied by the manually
executed report of the Independent Accountants thereon, which report shall meet
the requirements of Regulation S-K or Regulation S-X, as applicable, Regulation
AB, and all other applicable Legal Requirements, and shall be further
accompanied by a manually executed written consent of the Independent
Accountants, in form and substance acceptable to Lender, to the inclusion of
such financial statements in any Disclosure Document and any Exchange Act Filing
and to the use of the name of such Independent Accountants and the reference to
such Independent Accountants as “experts” in any Disclosure Document and
Exchange Act Filing (or comparable information is required to otherwise be
available to holders of the Securities under Regulation AB or applicable Legal
Requirements), all of which shall be provided at the same time as the related
financial statements are required to be provided. All other financial statements
of the Borrower shall be certified by the chief financial officer of Borrower,
which certification shall state that such financial statements meet the
requirements set forth in the first sentence of this paragraph.

(j) If reasonably requested by Lender, Borrower shall review any information
regarding the Properties, tenants, Borrower and Guarantors which is contained in
any Disclosure Document (including any interim drafts thereof and any amendments
or supplements thereto) in order to confirm that to its knowledge, no such
Disclosure Document contains any untrue statement of a material fact or omits
any material fact necessary to make the statements made therein, in the light of
the circumstances under which they were made, not misleading, and to the extent
any such Disclosure Document contains any such material misstatements or
omissions to correct any such material misstatements or omissions within five
(5) Business Days following Borrower’s receipt thereof. Borrower shall not be
liable hereunder for any material misstatement or omission contained in the
Disclosure Document due to Lender’s failure to incorporate Borrower’s requested
changes or modifications.

(k) For all purposes under this Agreement, if any Securities are offered
pursuant to a “private” Securitization pursuant to an exemption under Rule 144A
or Regulation D under the Securities Act, the provisions of Regulation AB,
Regulation S-K, Regulation S-X and any other disclosure provisions of the
Securities Act and/or Exchange Act, as applicable, shall be deemed to apply to
such “private” Securitization as if such offering of Securities were being
conducted pursuant to a registered public offering under the Securities Act.

 

-174- Loan Agreement



--------------------------------------------------------------------------------

Section 9.2 Securitization Indemnification.

(a) Borrower understands that information about the Borrower and the Properties,
tenants, Managers and Guarantors provided to Lender by Borrower and its agents,
counsel and representatives may be included in preliminary and final disclosure
documents in connection with a Securitization, including an offering circular,
any free writing prospectus, a prospectus, prospectus supplement, private
placement memorandum or other offering document (each, a “Disclosure Document”)
and may also be included in filings with the Securities and Exchange Commission
pursuant to the Securities Act of 1933, as amended (the “Securities Act”), or
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and may be
made available to investors or prospective investors in the Securities,
investment banking firms, NRSROs, accounting firms, law firms and other
third-party advisory and service providers relating to a Securitization.
Borrower also understands that the findings and conclusions of any third-party
due diligence report obtained by Lender, the Issuer or the Securitization
placement agent or underwriter may be made publicly available if required, and
in the manner prescribed, by Section 15E(s)(4)(A) of the Exchange Act and any
rules promulgated thereunder.

(b) Borrower hereby agrees to indemnify Lender (and for purposes of this
Section 9.2, Lender shall include the initial lender, its successors and
assigns, and their respective officers and directors) and each Person who
controls the Lender within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (collectively, the “Lender Group”), the issuer of
the Securities (the “Issuer” and for purposes of this Section 9.2, Issuer shall
include its officers, director and each Person who controls the Issuer within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act), and any placement agent or underwriter with respect to the Securitization,
each of their respective officers and directors and each Person who controls the
placement agent or underwriter within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the “Underwriter
Group”) for any actual losses (i.e., non-consequential), claims, damages or
liabilities (collectively, the “Liabilities”) to which Lender, the Lender Group,
the Issuer or the Underwriter Group may become subject insofar as the
Liabilities arise out of, or are based upon, (A) any untrue statement or alleged
untrue statement of any material fact contained in the information about the
Borrower, the Properties, Guarantors, tenants and Managers provided to Lender by
Borrower and its agents, counsel and representatives (it being agreed that no
Manager is an agent or representative of Borrower for the purpose of this
sentence), (B) the omission or alleged omission to state therein a material fact
required to be stated in such information or necessary in order to make the
statements in such information, in light of the circumstances under which they
were made, not misleading, or (C) a breach of the representations and warranties
made by Borrower in Section 3.1.31 of this Agreement (Full and Accurate
Disclosure). Borrower also agrees to reimburse Lender, the Lender Group, the
Issuer and/or the Underwriter Group for any legal or other expenses reasonably
incurred by Lender, the Lender Group, the Issuer and/or the Underwriter Group in
connection with investigating or defending the Liabilities. Borrower’s liability
under this paragraph will be limited to Liability that arises out of, or is
based upon, an untrue statement or omission made in reliance upon, and in
conformity with, information furnished to Lender by or on behalf of Borrower in
connection with the preparation of the Disclosure Document or in connection with
the underwriting or closing of the Loan, including financial statements of
Borrower, operating statements and rent rolls with respect to the Properties,
provided Borrower is given the opportunity to review and ensure the accuracy of
any information in the Disclosure Document provided by or on behalf of Borrower
in connection with the preparation of the

 

-175- Loan Agreement



--------------------------------------------------------------------------------

Disclosure Document and provided, further, that Borrower shall not have any
liability hereunder as a result of any untrue statement or alleged untrue
statement or omission or alleged omission contained in the Disclosure Document
due to Lender’s failure to incorporate therein Borrower’s requested changes or
modifications. This indemnification provision will be in addition to any
liability which Borrower may otherwise have. Borrower acknowledges and agrees
that any Person that is included in the Lender Group, the Issuer and/or the
Underwriter Group that is not a direct party to this Agreement shall be deemed
to be a third-party beneficiary to this Agreement with respect to this
Section 9.2(b). Within five (5) Business Days after Lender’s written request,
Borrower shall execute and deliver to Lender a separate indemnification and
reimbursement agreement in favor of the Lender Group, the Issuer and the
Underwriter Group in form and substance consistent with the indemnification and
reimbursement obligations of Borrower under this Section 9.2(b).

(c) In connection with any Exchange Act Filing or other reports containing
comparable information that is required to be made “available” to holders of the
Securities under Regulation AB or applicable Legal Requirements, Borrower agrees
to (i) indemnify Lender, the Lender Group, the Issuer and the Underwriter Group
for Liabilities to which Lender, the Lender Group, the Issuer and/or the
Underwriter Group may become subject insofar as the Liabilities arise out of, or
are based upon, an alleged untrue statement or alleged omission or an untrue
statement or omission made in reliance upon, and in conformity with, information
furnished to Lender by or on behalf of Borrower in connection with the
preparation of the Disclosure Document or in connection with the underwriting or
closing of the Loan, including financial statements of Borrower, operating
statements and rent rolls with respect to the Properties, provided Borrower is
given the opportunity to review and ensure the accuracy of any information in
the Disclosure Document provided by or on behalf of Borrower in connection with
the preparation of the Disclosure Document and (ii) reimburse Lender, the Lender
Group, the Issuer and/or the Underwriter Group for any out-of-pocket legal or
other expenses reasonably incurred by Lender, the Lender Group, the Issuer
and/or the Underwriter Group in connection with defending or investigating the
Liabilities.

(d) Promptly after receipt by an indemnified party under this Section 9.2 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 9.2, notify the indemnifying party in writing of the commencement
thereof, but the failure to so notify the indemnifying party will not relieve
the indemnifying party from any liability which the indemnifying party may have
to any indemnified party under Sections 9.2(b) and 9.2(c) hereof except to the
extent that failure to notify causes prejudice to the indemnifying party. If any
action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled, jointly with any other indemnifying party, to participate therein and,
to the extent that it (or they) may elect by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party. After notice from the indemnifying party
to such indemnified party pursuant to the immediately preceding sentence of this
Section 9.2(d), such indemnifying party shall pay for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof; provided, however, if the defendants in any such action include
both the indemnified party and the indemnifying party and the indemnified party
shall have reasonably concluded that there are any legal defenses available to
it and/or other indemnified

 

-176- Loan Agreement



--------------------------------------------------------------------------------

parties that are different from or additional to those available to the
indemnifying party, or the indemnifying party shall have failed to designate
within a reasonable period of time counsel reasonably satisfactory to the
indemnified party, the indemnified party or parties shall have the right to
select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party at
the cost of the indemnifying party. The indemnifying party shall not be liable
for the expenses of more than one separate counsel unless an indemnified party
shall have reasonably concluded that there may be legal defenses available to it
that are different from or additional to those available to the indemnifying
party. Without the prior written consent of Lender (which consent shall not be
unreasonably withheld or delayed), no indemnifying party shall settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action, suit or proceeding in respect of which indemnification may be
sought hereunder (whether or not any indemnified party is an actual or potential
party to such claim, action, suit or proceeding) unless the indemnifying party
shall have given Lender reasonable prior written notice thereof and shall have
obtained an unconditional release of each indemnified party hereunder from all
liability arising out of such claim, action, suit or proceedings, and such
settlement requires no statement as to, or an admission of, fault, culpability
or a failure to act, by or on behalf of the indemnified party.

(e) In order to provide for just and equitable contribution in circumstances in
which the indemnity agreement provided for in Section 9.2(b) or (c) is for any
reason held to be unenforceable as to an indemnified party or insufficient in
respect of any Liabilities (or action in respect thereof) referred to therein
which would otherwise be indemnifiable under Section 9.2(b) or (c), the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such Liabilities (or action in respect
thereof); provided, however, that no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. In determining the amount of contribution to which
the respective parties are entitled, the following factors shall be considered:
(i) the Issuer’s and Borrower’s relative knowledge and access to information
concerning the matter with respect to which the claim was asserted; (ii) the
opportunity to correct and prevent any statement or omission; and (iii) any
other equitable considerations appropriate in the circumstances. Lender and
Borrower hereby agree that it would not be equitable if the amount of such
contribution were determined by pro rata or per capita allocation.

(f) The liabilities and obligations of both Borrower and Lender under this
Section 9.2 shall survive the termination of this Agreement and the satisfaction
and discharge of the Debt.

(g) Borrower shall jointly and severally indemnify Lender and its officers,
directors, partners, employees, representatives, agents and Affiliates against
any Losses to which Lender or its officers, directors, partners, employees,
representatives, agents and Affiliates, may become subject in connection with
any indemnification to the Rating Agencies in connection with issuing,
monitoring or maintaining the Securities insofar as the Losses arise out of or
are based upon any untrue statement of any material fact in any information
provided by or on behalf of Borrower to the Rating Agencies (the “Covered Rating
Agency Information”) or arise out of or are based upon the omission to state a
material fact in the Covered Rating Agency Information required to be stated
therein or necessary in order to make the statements in Covered Rating Agency
Information, in light of the circumstances under which they were made, not
misleading.

 

-177- Loan Agreement



--------------------------------------------------------------------------------

Section 9.3 Severance.

9.3.1 Severance Documentation. Lender, without in any way limiting Lender’s
other rights hereunder, in its sole and absolute discretion, shall have the
right, at any time (whether prior to or after any sale, participation or other
Secondary Market Transaction with respect to all or any portion of the Loan), to
require the Borrower (at Lender’s expense) to execute and deliver
(i) “component” notes (including certificating existing uncertificated
“component” notes) and/or modify the Loan or the existing “component note”
structure in order to create one or more senior and subordinate notes (i.e., an
A/B or A/B/C structure) and/or one or more additional components of the Note or
Notes (including the implementation of one or more New Mezzanine Loans (in
accordance with Section 9.3.2 below))), or make any other change to the Loan the
Note or Components including but not limited to: reducing the number of
Components of the Note or Notes, revising the interest rate for each Component,
reallocating the principal balances of the Notes and/or the Components,
increasing or decreasing the monthly debt service payments for each Component or
eliminating the Component structure and/or the multiple note structure of the
Loan (including the elimination of the related allocations of principal and
interest payments), and/or (ii) in conjunction with, and with the corresponding
agreement of, the applicable Mezzanine Lenders, “resize” the Loan and the
Original Mezzanine Loan to revise the interest rates for the Loan and the
Original Mezzanine Loan, reallocate the principal balances of the Loan and the
Original Mezzanine Loan and/or increasing or decreasing the monthly debt service
payments for the Loan and the Original Mezzanine Loan (such resizing under this
clause (ii), a “Resizing”), provided that, subject to Section 9.3.2, (A) the
outstanding principal balance of all Components (together with, in the case of a
Resizing, the outstanding principal balance of the Original Mezzanine Loan
subject to such Resizing) in the aggregate immediately after the effective date
of such modification equals the outstanding principal balance (when aggregated,
in the case of a Resizing, with the outstanding principal balance of the
Original Mezzanine Loan subject to such Resizing) immediately prior to such
modification, (B) the initial weighted average of the interest rates for all
Components in the aggregate (when aggregated, in the case of a Resizing, with
the interest rates of the Original Mezzanine Loan subject to such Resizing)
immediately after the effective date of such modification equals the interest
rate of the original Note (when aggregated, in the case of a Resizing, on a
weighted average basis with the interest rate of the Original Mezzanine Loan
subject to such Resizing) immediately prior to such modification, (C) no
principal amortization of the Loan (or any Components thereof) or the Original
Mezzanine Loan shall be required (other than repayment in full on the Maturity
Date), (D) there shall be no change to any Stated Maturity Date and (E) Borrower
and Guarantors shall not be required to amend any Loan Documents that would
otherwise increase the obligations or reduce the rights of Borrower or any
Guarantor under the Loan Documents, and provided, further, that in all events
the aggregate principal balance of the Loan and the Original Mezzanine Loan
following a Resizing may not exceed the aggregate principal balance of the Loan
and the Original Mezzanine Loan immediately prior to the Resizing, and the
initial weighted average interest rate of the Loan and the Original Mezzanine
Loan, on a combined basis, following a Resizing may not exceed the weighted
average interest rate of the Loan and the Original Mezzanine Loan, on a combined
basis, immediately before the Resizing. At Lender’s election, each note
comprising the Loan may be subject to one or more Secondary Market Transactions.
Lender shall have the right to modify the Note and/or Notes and any Components
in accordance with this Section 9.3 and, provided that such modification shall
comply with the terms of this Section 9.3, it shall become immediately
effective. The provisions of this Section 9.3 shall not be applicable to any
Approved Mezzanine Loan.

 

-178- Loan Agreement



--------------------------------------------------------------------------------

9.3.2 New Mezzanine Loan Option. Lender, without in any way limiting Lender’s
other rights hereunder, in its sole and absolute discretion, shall have the
right, at any time (whether prior to or after any Secondary Market Transaction),
to create one or more mezzanine loans (each, a “New Mezzanine Loan”), to
establish different interest rates and to reallocate the Outstanding Principal
Balance and Monthly Debt Service Payment of the Loan to the Loan and such New
Mezzanine Loan(s) and to require the payment of the Loan and any New Mezzanine
Loan(s) in such order of priority as may be designated by Lender (including in
priority senior to all other Mezzanine Loans, with corresponding adjustments to
each reference to the other Mezzanine Loans to include the New Mezzanine Loan(s)
and any payments or prepayments of principal and interest thereon prior to the
other Mezzanine Loans); provided, that (A) the outstanding principal balance of
the Loan and such New Mezzanine Loan(s) immediately after the effective date of
the creation of such New Mezzanine Loan(s) equals the Outstanding Principal
Balance immediately prior to such modification, (B) the initial weighted average
of the interest rates for the Components and such New Mezzanine Loan(s) in the
aggregate immediately after the effective date of the creation of such New
Mezzanine Loan(s) equals the interest rate of the original Components in the
aggregate immediately prior to such modification (C) no principal amortization
of the Loan, any New Mezzanine Loan(s) or any Mezzanine Loan shall be required
(other than repayment in full on the Maturity Date), (D) there shall be no
change to any Stated Maturity Date and (E) Borrower and Guarantors shall not be
required to amend any Loan Documents (or enter into new documents with respect
to the New Mezzanine Loan) that would otherwise increase the obligations or
reduce the rights of Borrower or any Guarantor pursuant to the Loan Documents.
Borrower shall cause (at Lender’s expense) the formation of one or more special
purpose, bankruptcy remote entities as required by Lender in order to serve as
the borrower under any New Mezzanine Loan (each, a “New Mezzanine Loan
Borrower”) and the applicable organizational documents of Borrower shall be
amended and modified as necessary or required in the formation of any New
Mezzanine Loan Borrower.

9.3.3 Cooperation; Execution; Delivery. Borrower shall use reasonable efforts to
cooperate (at Lender’s expense) with all reasonable requests of Lender in
connection with this Section 9.3. Subject to Section 9.3.2, if reasonably
requested by Lender, Borrower shall promptly execute and deliver such documents
as shall be required by Lender and any Rating Agency in connection with any
modification or New Mezzanine Loan pursuant to this Section 9.3, all in form and
substance reasonably satisfactory to Lender and satisfactory to any applicable
Rating Agency, including, the severance of security documents if requested
and/or, in connection with the creation of any New Mezzanine Loan: (i) execution
and delivery of a promissory note and loan documents necessary to evidence such
New Mezzanine Loan, (ii) execution and delivery of such amendments to the Loan
Documents as are necessary in connection with the creation of such New Mezzanine
Loan, (iii) delivery of opinions of legal counsel with respect to due execution,
authority and enforceability of any modification documents or documents
evidencing or securing any New Mezzanine Loan, as applicable and (iv) with
respect to any New Mezzanine Loan, delivery of an additional Insolvency Opinion
for the Loan and a substantive non-consolidation opinion; each as reasonably
acceptable to Lender, prospective investors and/or the Rating Agencies. In the
event Borrower fails to execute and deliver such documents to Lender within five
(5) Business Days following such request by Lender, Borrower hereby absolutely
and irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect such transactions, Borrower hereby ratifying all that such
attorney shall do by virtue thereof.

 

-179- Loan Agreement



--------------------------------------------------------------------------------

9.3.4 Uncross of Properties. If at any time following the Closing Date, Lender
or its designee shall elect to remove any Individual Property from a
Securitization (the “Affected Property”), Lender shall have the right to
(i) sever or divide the Note and the other Loan Documents in order to allocate
to such Affected Property a new note and other loan documents (collectively, the
“New Note”), evidencing a separate loan in the amount of the Allocated Loan
Amount applicable to such Affected Property, including, the transfer of the
applicable portion of each of the Reserve Funds relating to the Affected
Property, and (ii) release any cross-default and/or cross-collateralization
provisions applicable to such Affected Property; provided, that (1) such New
Note secured by such Affected Property, together with the Loan Documents secured
by the remaining Properties, shall not (A) increase (I) any monetary obligation
of Borrower under the Loan Documents, including without limitation, the initial
weighted average interest rate payable under the Note, (x) the stated maturity
of the Note, (y) the aggregate amortization of principal of the Note, (z) any
other economic term of the Loan, as any existed prior to the creation of the New
Note and splitting of the Loan; or (II) any other obligation of Borrower under
the Loan Documents, including without limitation, not decreasing the time
periods during which the Borrower and the Loan Parties are permitted to perform
their obligations under the Loan Documents, or (B) waive, impair, reduce or
release any right of Borrower under the Loan Documents, and (2) subject to the
requirements of the foregoing clause (1), the New Note and related loan
documents shall be in substantially the same form as the Loan Documents. In
connection with the removal of any such Affected Property as provided for in
this Section 9.3.4, the Loan shall be reduced by an amount equal to the
Allocated Loan Amount applicable to such Affected Property and the new loan
secured by such Affected Property and evidenced by the New Note shall be in an
amount equal to such Allocated Loan Amount. Subsequent to the release of the
Affected Property from the lien of the Loan pursuant to this Section 9.3.4, the
balance of the Loan shall be the same as it would have been had a prepayment
occurred in an amount equal to the Allocated Loan Amount of the Affected
Property. The New Note shall have (w) the same initial weighted average interest
rate payable under the Note, (x) the same stated maturity of the Note, and
(y) no amortization of principal. At the request of Lender, Borrower shall
otherwise cooperate with Lender’s reasonable requests in Lender’s attempt to
satisfy the requirements necessary in order for Lender to obtain Rating Agency
Confirmation with respect to such removal of the Affected Property from the
Securitization and splitting of the Loan, which requirements shall include,
without limitation: (A) delivery of evidence that would be reasonably
satisfactory to a prudent lender that the single purpose nature and bankruptcy
remoteness of the Individual Borrowers owning Properties other than the Affected
Property following such removal have not been adversely affected and are
compliant with the terms and provisions of this Agreement (which evidence may
include a “bring-down” of the Insolvency Opinion with respect to additions to or
other changes to any vertical pairings addressed by the Insolvency Opinion
delivered on the date hereof, together with any additional qualifications that
may need to be included as a result of the structural changes required pursuant
to this Section 9.3.4); and (B) if the same would be required by a prudent
lender in such circumstances, an opinion of counsel that the release of the
Affected Property will not be a “significant modification” of the Loan within
the meaning of Section 1.1001-3 of the regulations of the United States
Department of the Treasury, nor cause a Securitization Vehicle to fail to
qualify as a REMIC Trust or Grantor Trust or a tax to be imposed on a
Securitization Vehicle. Lender shall cause all costs and expenses incurred by
Borrower (and the Original Mezzanine Borrower under Section 9.3.4 of the
Original Mezzanine Loan Agreement) in connection with this Section 9.3.4
(including, without limitation, any costs and expenses incurred from time to
time by Borrower or any other Loan Parties in connection with the transfer of
the Affected Property to a Special Purpose Bankruptcy-Remote Entity, the
formation, maintenance and operation of such Special Purpose Bankruptcy-Remote
Entity and attorneys’ fees and costs) to be paid by Lender or its designee
pursuant to Section 9.4 below.

 

-180- Loan Agreement



--------------------------------------------------------------------------------

Section 9.4 Costs and Expenses. Notwithstanding anything to the contrary
contained in this Article 9, no Loan Party shall be required to incur (and
Lender shall be required to pay and/or reimburse) any out-of-pocket costs or
expenses in the performance of its obligations under Sections 9.1 or 9.2
(excluding the indemnity obligations set forth therein) or Section 9.3 above,
including, without limitation, any transfer taxes incurred as a result of any
required restructuring.

Section 9.5 Confidentiality.

(a) Borrower agrees for itself and on behalf of Guarantors that except as
expressly provided below, any reports, statements or other information required
to be delivered or provided under this Agreement or any of the other Loan
Documents and furnished at any time and from time to time by Borrower or
Guarantors and relating to any Guarantor (“Furnished Information”) may be
included in any Disclosure Document and may be forwarded by Lender to any actual
or prospective investor in the Loan or any Mezzanine Loan, any actual or
prospective assignee of the Loan or any Mezzanine Loan, or beneficial interests
in the Loan or any Mezzanine Loan, including investors in Securities, any actual
or prospective participant in the Loan or any Mezzanine Loan, any Rating Agency
rating any participations in the Loan and/or Securities, any NRSRO, any
underwriter, any organization maintaining databases on the underwriting and
performance of commercial mortgage loans, any of Lender’s Affiliates involved
from time to time in the transactions contemplated by this Agreement and/or in
any Securitization and/or in any assignment of all or any portion of the
Mezzanine Loans, any of Lender or such Affiliates’ respective employees,
directors, agents, attorneys, accountants, or other professional advisors, any
servicers of the Loan, and/or any Governmental Authorities, in all cases as
Lender determines necessary or desirable in its sole discretion. Borrower, for
itself and Whitehall, irrevocably waives any and all rights it may have under
any applicable Legal Requirements to prohibit such disclosure, including but not
limited to any right of privacy.

(b) Notwithstanding the foregoing Subsection (a), Lender agrees, for the sole
benefit of Whitehall (and not any successor to or assign of Whitehall), that any
Furnished Information which is financial information with respect to Whitehall
which is provided to Lender by or on behalf of Borrower or Whitehall and which
when delivered to Lender is specifically identified in writing as confidential
(such information “Confidential Furnished Financial Information”) shall be kept
confidential; except that summary financial information regarding Whitehall,
including statements as to net worth, liquidity, total assets under management
and similar statements of financial wherewithal with respect to Whitehall
(“Summary Financial Information”), may be included in any Disclosure Document
and may be disclosed to any of the parties described in subsection (a) above. In
addition, any other Confidential Furnished Financial Information may also be
disclosed to any Rating Agency, underwriter or NRSRO; provided (i) each Rating
Agency or underwriter to which such information is disclosed has executed its
usual and customary confidentiality agreement and (ii) any NRSRO desiring access
to any secured website containing such information shall, as a condition to its
access to, have either furnished to the Securities and Exchange Commission the
certification required under Rule 17g-5(e) of the Exchange Act or be required to
agree to (or “click through”) such website’s confidentiality provisions. Nothing
herein shall preclude Lender from (I) disclosing any

 

-181- Loan Agreement



--------------------------------------------------------------------------------

Confidential Furnished Financial Information (A) as required by any applicable
Legal Requirement, (B) which is already publicly available as a result of
disclosure by any other party, (C) in response to any order of any court or
other Governmental Authority, or (D) if Lender is required to do so in
connection with any litigation or similar proceeding; provided that in the case
of clause (A), (C) or (D), Lender shall exercise reasonable efforts to give
prior written notice of such requirement to Whitehall (to the extent it is
lawful to do so) in order to permit Whitehall to, and shall reasonably
cooperate, provided such cooperation shall be at no cost or expense to Lender,
with Whitehall in its efforts to, seek a protective order at Whitehall’s sole
cost and expense), and (II) Confidential Furnished Financial Information shall
in no event be deemed to include Furnished Information pertaining to Whitehall’s
investment in the Properties, including without limitation, the ownership
structure of Borrower.

Section 9.6 Compliance with Required Loan Restructurings. Notwithstanding
anything to the contrary set forth in the Loan Documents (a) each Mezzanine
Borrower may comply in all respects with any requirements to restructure the
applicable Mezzanine Loan pursuant to Article 9 of the applicable Mezzanine Loan
Agreement (or any other similar provision in the applicable Mezzanine Loan
Documents), (b) any borrower under any future mezzanine loan that is made or
created in accordance with this Article 9 or in accordance with Article 9 of any
Mezzanine Loan Agreement may comply in all respects with any requirements to
restructure such mezzanine loan as required under its respective mezzanine loan
documents, and (c) no actions taken by any Mezzanine Borrower or any such future
mezzanine borrower in furtherance of the foregoing, including without
limitation, any transfers, pledges or amendments to organizational documents,
shall constitute a breach of any provisions of the Loan Documents, or result in
a Default or Event of Default hereunder.

ARTICLE 10

MISCELLANEOUS

Section 10.1 Exculpation. Subject to the qualifications below, Lender shall not
enforce the liability and obligation of Borrower to perform and observe the
Obligations contained in the Note, this Agreement, the Mortgage or the other
Loan Documents by any action or proceeding wherein a money judgment shall be
sought against Borrower, or against any SPC Party, any Mezzanine Borrower, any
Guarantor, any Affiliates of the foregoing or any of their respective direct or
indirect principals, directors, officers, employees, beneficiaries,
shareholders, partners, members, trustees or agents (each, exclusive of the
Borrower, an “Other Exculpated Party”), except that (1) any Other Exculpated
Party that is party to any Loan Document or any other separate written guaranty,
indemnity or other agreement given by such Other Exculpated Party in connection
with the Loan (including, without limitation, the Assignment of Management
Agreement and the Qualified Preferred Equity Recognition Agreement or any other
Loan Document to which such Other Exculpated Party is a party) shall remain
fully liable therefor and the foregoing provisions shall not operate to limit or
impair the liabilities and obligations of such Other Exculpated Party
thereunder, and (2) Lender may bring a foreclosure action, an action for
specific performance or any other appropriate action or proceeding to enable
Lender to enforce and realize upon its interest under the Note, this Agreement,
the Mortgage and the other Loan Documents, or in the Properties, the Gross
Revenue, or any other collateral given to Lender pursuant to the Loan Documents;
provided, however, that, except as specifically provided herein, any judgment in
any such action or proceeding shall be enforceable against Borrower only to the

 

-182- Loan Agreement



--------------------------------------------------------------------------------

extent of Borrower’s interest in the Properties, in the Gross Revenue and in any
other collateral given to Lender, and Lender, by accepting the Note, this
Agreement, the Mortgage and the other Loan Documents, shall not sue for, seek or
demand any deficiency judgment against any of the Exculpated Parties in any such
action or proceeding under or by reason of or under or in connection with the
Note, this Agreement, the Mortgage or the other Loan Documents. The provisions
of this Section 10.1 shall not, however, (a) constitute a waiver, release or
impairment of any obligation evidenced or secured by any of the Loan Documents;
(b) impair the right of Lender to name Borrower as a party defendant in any
action or suit for foreclosure and sale under the Mortgage; (c) affect the
validity or enforceability of any of the Loan Documents or any guaranty made in
connection with the Loan or any of the rights and remedies of Lender thereunder;
(d) impair the right of Lender to obtain the appointment of a receiver;
(e) impair the enforcement of the Assignment of Leases; (f) impair the
enforcement of the Environmental Indemnity; (g) constitute a prohibition against
Lender to seek a deficiency judgment against Borrower in order to fully realize
the security granted by the Mortgage or to commence any other appropriate action
or proceeding in order for Lender to exercise its remedies against the
Properties; (i) waive or impair the liability of any Other Exculpated Party
under any Loan Document or any other separate written guaranty, indemnity or
other agreement to which such Other Exculpated Party is a party (including,
without limitation, the Assignment of Management Agreement and the Qualified
Preferred Equity Recognition Agreement or any other Loan Document to which such
Other Exculpated Party is a party); or (i) constitute a waiver of the right of
Lender to enforce the liability and obligation of Borrower, by money judgment or
otherwise, to the extent of any actual loss, damage, out-of-pocket cost or
expense, liability, claim or other obligation incurred by Lender (including
reasonable outside attorneys’ fees and costs reasonably incurred) arising out of
or in connection with the following (all such liability and obligation of
Borrower for any or all of the following being referred to herein as “Borrower’s
Recourse Liabilities”):

(i) fraud or intentional misrepresentation committed by Borrower, any Guarantor
or any Affiliate of Borrower or any Guarantor in connection with the Loan;

(ii) intentional failure to disclose a material fact known to Borrower, any
Guarantor, or any Affiliate of Borrower or any Guarantor in connection with the
origination of the Loan that if disclosed would be reasonably expected to have
had a material adverse effect on the Lender’s determination to provide the Loan
in the amount and on the terms set forth in the Loan Documents;

(iii) [reserved];

(iv) wrongful removal of personal property from the Properties during an Event
of Default by Borrower or on behalf of Borrower by any Guarantor or any
Affiliate of Borrower or any Guarantor, unless replaced with personal property
of substantially the same or greater utility and of the same or greater value;

(v) any intentional physical Waste at any Individual Property committed by
Borrower or on behalf of Borrower by any Guarantor or any Affiliate of Borrower
or any Guarantor;

 

-183- Loan Agreement



--------------------------------------------------------------------------------

(vi) the misappropriation by Borrower or on behalf of Borrower by any Guarantor
or any Affiliate of Borrower or any Guarantor of (A) any Insurance Proceeds paid
by reason of any Casualty to any Individual Property, (B) any Awards in
connection with the Condemnation of any Individual Property and (C) any Gross
Revenues after (or that results in) an Event of Default, in each case, in
violation of the Loan Documents;

(vii) failure to obtain and maintain the fully paid for Policies in accordance
with Section 5.1.1 to the extent that adequate funds were available to Borrower
from the income of the Properties for the payment of the premiums thereof;

(viii) any breach of any provision of Section 4.4 or Schedule V of this
Agreement (other than with respect to clause (d) of Schedule V (with respect to
trade payables only), clause (f) of Schedule V, clause (j) of Schedule V, clause
(o) of Schedule V (with respect to trade payables only), clause (v) of Schedule
V and clause (w) of Schedule V) that does not result in the substantive
consolidation of the assets and liabilities of Borrower with any other Person
(other than another Individual Borrower or the Liquor Subsidiary) as a result of
such breach;

(ix) any and all Divested Property Liabilities; and/or

(x) the modification of any Ground Lease if such modification is prohibited
under this Agreement or under any Mortgage and such modification has a material
adverse effect on the related Individual Property or the leasehold interest
therein (including the value or operation thereof) or Lender’s ability to
exercise its rights and remedies under the Loan Documents.

Notwithstanding anything to the contrary in this Agreement or any of the other
Loan Documents, (A) Lender shall not be deemed to have waived any right which
Lender may have under Section 506(a), 506(b), 1111(b) or any other provisions of
the Bankruptcy Code to file a claim for the full amount of the Obligations or to
require that all collateral shall continue to secure all of the Obligations
owing to Lender in accordance with the Loan Documents, and (B) the Obligations
shall be fully recourse to Borrower (and guaranteed by any Guarantor pursuant to
the Guaranty) in the event that any of the following occur (each, a “Springing
Recourse Event”): (i) Borrower fails to obtain Lender’s prior consent to any
financing for borrowed money secured by any Individual Property, or any
voluntary conveyance of a mortgage, deed of trust, security deed, security
agreement or similar grant by Borrower of a voluntary Lien upon any Individual
Property, or any voluntary granting of a security interest in, voluntary pledge
of or other voluntary Lien upon any direct or indirect equity interest in any
Individual Borrower, any SPC Party or any Mezzanine Borrower, in each case, as
security for any obligations or liabilities that is not permitted under the Loan
Documents (excluding, for the avoidance of doubt, the security interests,
pledges or Liens granted under the Loan Documents or Mezzanine Loan Documents
securing the Loan or any Mezzanine Loan); (ii) Borrower fails to obtain Lender’s
prior consent to (a) any voluntary transfer of any Individual Property that is
not permitted under the Loan Documents or (b) any voluntary transfer of a direct
or indirect interest in Borrower that results in a change of control of Borrower
that is not permitted under the Loan Documents (specifically excluding from this
clause (ii), (x) any transfer of the direct ownership interests in any
Individual Borrower, any SPC Party, or any Mezzanine Borrower to any Mezzanine
Lender or its designee as result of any foreclosure upon such ownership
interests (or transfer-in-lieu of foreclosure of the ownership interests that
are the collateral for the applicable Mezzanine Loan), consummated in accordance
with the applicable Mezzanine Loan Documents and (y) any Qualified Preferred
Equity Vehicle Change of Control consummated in accordance

 

-184- Loan Agreement



--------------------------------------------------------------------------------

with Section 7.2(k) hereof); (iii) Borrower, any SPC Party, and/or any Mezzanine
Borrower, files a voluntary petition under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law, subject to a maximum aggregate
liability equal to the BK Cap; (iv) the filing of an involuntary petition
against Borrower, any SPC Party, and/or any Mezzanine Borrower under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law by
any other Person in which Borrower, any SPC Party, and/or any Mezzanine Borrower
colludes with or otherwise assists such Person, and/or Borrower, any SPC Party,
and/or any Mezzanine Borrower solicits or causes to be solicited petitioning
creditors for any involuntary petition against Borrower, any SPC Party and/or
any Mezzanine Borrower by any Person, subject to a maximum aggregate liability
equal to the BK Cap; (v) Borrower, any SPC Party and/or any Mezzanine Borrower
files an answer consenting to, or joining in, any involuntary petition filed
against it by any other Person under the Bankruptcy Code or any other Federal or
state bankruptcy or insolvency law, subject to a maximum aggregate liability
equal to the BK Cap; (vi) Borrower or any Mezzanine Borrower or any Affiliate,
officer, director or representative which controls Borrower or such Mezzanine
Borrower, as the case may be, consents to, or joins in, an application for the
appointment of a custodian, receiver, trustee or examiner for Borrower and/or
any portion of any Individual Property, or such Mezzanine Borrower, as the case
may be, subject to a maximum aggregate liability equal to the BK Cap;
(vii) Borrower, any SPC Party and/or any Mezzanine Borrower makes an assignment
for the benefit of creditors or admits, in any legal proceeding, its insolvency
or inability to pay its debts as they become due, subject to a maximum aggregate
liability equal to the BK Cap; or (viii) Borrower fails to comply with the
provisions of Section 4.4 or Schedule V of this Agreement (other than those
relating to solvency or adequacy of capital or adequacy of cash flow), and such
failure results in an order of substantive consolidation of one (1) or more of
the Individual Borrowers with any other Person (other than another Individual
Borrower or the Liquor Subsidiary) in a bankruptcy or similar proceeding under
the Bankruptcy Code or any other federal or state bankruptcy or insolvency law,
subject to a maximum liability equal to the BK Cap.

Section 10.2 Survival; Successors and Assigns. This Agreement and all covenants,
agreements, representations and warranties made herein and in the certificates
delivered pursuant hereto shall survive the making by Lender of the Loan and the
execution and delivery to Lender of the Note, and shall continue in full force
and effect so long as all or any of the Obligations are outstanding and unpaid
unless a longer period is expressly set forth herein or in the other Loan
Documents. Whenever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the legal representatives, successors
and assigns of such party. All covenants, promises and agreements in this
Agreement, by or on behalf of Borrower, shall inure to the benefit of the legal
representatives, successors and assigns of Lender.

Section 10.3 Lender’s Discretion; Rating Agency Review Waiver.

(a) Whenever pursuant to this Agreement Lender exercises any right given to it
to approve or disapprove any matter, or any arrangement or term is to be
satisfactory to Lender, the decision of Lender to approve or disapprove such
matter or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive. Prior to a
Securitization, whenever pursuant to this Agreement the Rating Agencies are
given any right to approve or disapprove any matter, or any arrangement or term
is to be satisfactory to the Rating Agencies, the decision of Lender to approve
or disapprove such matter or to decide whether arrangements or terms are
satisfactory or not satisfactory, based upon Lender’s determination of Rating
Agency criteria, shall be substituted therefor.

 

-185- Loan Agreement



--------------------------------------------------------------------------------

(b) Whenever, pursuant to this Agreement or any other Loan Documents, a Rating
Agency Confirmation is required from each applicable Rating Agency, in the event
that any applicable Rating Agency “declines review”, “waives review” or
otherwise indicates in writing or otherwise to Lender’s or Servicer’s
satisfaction that no Rating Agency Confirmation will or needs to be issued with
respect to the matter in question (each, a “Review Waiver”), then the Rating
Agency Confirmation requirement shall be deemed to be satisfied with respect to
such matter. It is expressly agreed and understood, however, that receipt of a
Review Waiver (i) from any one Rating Agency shall not be binding or apply with
respect to any other Rating Agency and (ii) with respect to one matter shall not
apply or be deemed to apply to any subsequent matter for which Rating Agency
Confirmation is required.

Section 10.4 Governing Law.

(a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY LENDER
AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE NOTE
DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE
THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION
AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED
ACCORDING TO, THE LAW OF THE STATE, COMMONWEALTH OR DISTRICT, AS APPLICABLE, IN
WHICH THE APPLICABLE INDIVIDUAL PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT,
TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, COMMONWEALTH OR
DISTRICT, AS APPLICABLE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE
CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE
OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY
LAW, BORROWER AND LENDER EACH HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT
AND THE NOTE, AND THIS AGREEMENT AND THE NOTE SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

-186- Loan Agreement



--------------------------------------------------------------------------------

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND BORROWER WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING. DOES HEREBY DESIGNATE AND APPOINT:

C T CORPORATION SYSTEM

111 EIGHTH AVENUE

NEW YORK, NEW YORK 10011

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND BORROWER AGREES THAT
SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID
SERVICE MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE
DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH
SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE
PROMPT NOTICE TO LENDER OF ANY CHANGE IN THE ADDRESS OF ITS AUTHORIZED AGENT
HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE
AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT
AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF
PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED
AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT
LEAVING A SUCCESSOR.

Section 10.5 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement
or of any other Loan Document, nor consent to any departure by Borrower
therefrom, shall in any event be effective unless the same shall be in a writing
signed by the party or parties against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances. Neither any
failure nor any delay on the part of Lender in insisting upon strict performance
of any term, condition, covenant or agreement, or exercising any right, power,
remedy or privilege hereunder or under any other Loan Document, shall operate as
or constitute a waiver thereof, nor shall a single or partial exercise thereof
preclude any other future exercise, or the exercise of any other right, power,
remedy or privilege. In particular, and not by way of limitation, by accepting
payment after the due date of any amount payable under this Agreement or any
other Loan Document, Lender shall

 

-187- Loan Agreement



--------------------------------------------------------------------------------

not be deemed to have waived any right either to require prompt payment when due
of all other amounts due under this Agreement or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.
Lender shall have the right to waive or reduce any time periods that Lender is
entitled to under the Loan Documents in its sole and absolute discretion.

Section 10.6 Notices. All notices, demands, requests, consents, approvals or
other communications (any of the foregoing, a “Notice”) required, permitted or
desired to be given hereunder shall be in writing and shall be sent by facsimile
(with answer back acknowledged) or by registered or certified mail, postage
prepaid, return receipt requested, or delivered by hand or by reputable
overnight courier, addressed to the party to be so notified at its address
hereinafter set forth, or to such other address as such party may hereafter,
from time to time, specify in accordance with the provisions of this
Section 10.6. Any Notice shall be deemed to have been received: (a) three
(3) days after the date such Notice is mailed, (b) on the date of sending by
facsimile if sent during business hours on a Business Day (otherwise on the next
Business Day), (c) on the date of delivery by hand if delivered during business
hours on a Business Day (otherwise on the next Business Day), and (d) on the
next Business Day if sent by an overnight commercial courier, in each case
addressed to the parties as follows:

 

If to Lender: German American Capital Corporation 60 Wall Street, 10th Floor New
York, NY 10005 Attention: General Counsel Facsimile No. (646) 736-5721 and to:
German American Capital Corporation 60 Wall Street, 10th Floor New York, NY
10005 Attention: Robert W. Pettinato, Jr. Facsimile No. (212) 797-4489 with a
copy to: Sidley Austin LLP One South Dearborn Chicago, IL 60603 Attention:
Charles Schrank Facsimile No. (312) 853-7036 with a copy to: KeyCorp Real Estate
Capital Markets, Inc. 11501 Outlook, Suite 300 Overland Park, Kansas 66211
Attention: Brent Kivett Facsimile: (877) 379-1625 If to Borrower: c/o Goldman
Sachs Realty Management, L.P. 6011 Connection Drive Irving, Texas 75039
Attention: Investment Management Facsimile No. 972-368-3699

 

-188- Loan Agreement



--------------------------------------------------------------------------------

with a copy to: Whitehall Street Global Real Estate Limited Partnership 2007 c/o
Goldman, Sachs & Co. 200 West Street New York, New York 10282 Attention: Chief
Financial Officer Facsimile No.: (212) 357-5505 with a copy to: Sullivan &
Cromwell LLP 125 Broad Street New York, NY 10004 Attention: Anthony J. Colletta,
Esq. Facsimile No. (212) 291-9029

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days written notice of such change to the other parties in
accordance with the provisions of this Section 10.6. Notices shall be deemed to
have been given on the date as set forth above, even if there is an inability to
actually deliver any such Notice because of a changed address of which no Notice
was given, or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Lender may also be given by Servicer and Lender hereby
acknowledges and agrees that Borrower shall be entitled to rely on any Notice
given by Servicer as if it had been sent by Lender.

Section 10.7 Waiver of Trial by Jury. BORROWER AND LENDER EACH HEREBY AGREES NOT
TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER AND IS INTENDED
TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO
A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE
A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER.

Section 10.8 Headings, Schedules and Exhibits. The Article and/or Section
headings and the Table of Contents in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose. The Schedules and Exhibits annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

Section 10.9 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

-189- Loan Agreement



--------------------------------------------------------------------------------

Section 10.10 Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower to any portion
of the Obligations of Borrower hereunder. To the extent Borrower makes a payment
or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the Obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

Section 10.11 Waiver of Notice. Borrower shall not be entitled to any notices of
any nature whatsoever from Lender except with respect to matters for which this
Agreement or the other Loan Documents specifically and expressly provide for the
giving of notice by Lender to Borrower and except with respect to matters for
which Borrower is not, pursuant to applicable Legal Requirements, permitted to
waive the giving of notice. Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which this
Agreement or the other Loan Documents do not specifically and expressly provide
for the giving of notice by Lender to Borrower.

Section 10.12 Deemed Distributions Borrower represents that any transfer by
Lender of Borrower’s funds (whether pursuant to Section 2.4.4, Section 6.11 or
otherwise) to any Mezzanine Lender pursuant to this Agreement or any other Loan
Document is intended by Borrower to constitute, and Borrower represents that
such transfers shall constitute, distributions from Borrower to Original
Mezzanine Borrower, and (where applicable) Original Mezzanine Borrower to
Approved Mezzanine Borrower, and shall be treated as such on the books and
records of Borrower and Mezzanine Borrower. Borrower agrees that all such
distributions shall comply with the requirements of Section 18-607 of the
Delaware Limited Liability Company Act. Borrower agrees that no provision herein
or in any other Loan Document is intended by Borrower to, nor shall any such
provision be construed to create, a debtor-creditor relationship between
Borrower and Mezzanine Borrower.

Section 10.13 Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement and the other Loan Documents shall take the
same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim (other than a
counterclaim which can only be asserted in the suit, action or proceeding by
such assignee on this Agreement, the Note, the Mortgage and any Loan Document
and cannot be maintained in a separate action) or defense shall be interposed or
asserted by Borrower in any action or proceeding brought by any such assignee
upon such documents and any such right to interpose or assert any such unrelated
offset, counterclaim or defense in any such action or proceeding is hereby
expressly waived by Borrower.

Section 10.14 No Joint Venture or Partnership; No Third Party Beneficiaries.

(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in any Individual Property other than that of
mortgagee, beneficiary or lender.

 

-190- Loan Agreement



--------------------------------------------------------------------------------

(b) The Loan Documents are solely for the benefit of Lender and Borrower (and
the Lender Group, the Issuer and the Underwriter Group with respect to
Section 9.2(b)) and nothing contained in any Loan Document shall be deemed to
confer upon anyone other than Lender and Borrower any right to insist upon or to
enforce the performance or observance of any of the obligations contained
therein.

Section 10.15 Publicity. All news releases, publicity or advertising by Borrower
or its Affiliates through any media intended to reach the general public which
refers to the Loan Documents or the financing evidenced by the Loan Documents,
to Lender, the Affiliate of Lender that acts as the issuer with respect to a
Securitization or any of their other Affiliates shall be subject to the prior
written approval of Lender.

Section 10.16 Waiver of Marshalling of Assets.

(a) Borrower acknowledge that Lender has made the Loan to Borrower upon, among
other things, the security of its collective interest in the Properties and in
reliance upon the aggregate of the Properties taken together being of greater
value as collateral security than the sum of each Individual Property taken
separately. Borrower agrees that the Mortgages are and will be
cross-collateralized and cross-defaulted with each other so that (i) an Event of
Default under any of the Mortgages shall constitute an Event of Default under
each of the other Mortgages; (ii) an Event of Default under the Note or this
Agreement shall constitute an Event of Default under each Mortgage; and
(iii) each Mortgage shall constitute security for the Note and the Loan as if a
single blanket lien were placed on all of the Properties as security for the
Note and the Loan (except where such Mortgage explicitly states a maximum
principal amount to be secured by such Mortgage).

(b) To the fullest extent permitted by law, Borrower, for itself and its
successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Borrower’s members or partners, as applicable, and others with
interests in Borrower, and of the Properties, and shall not assert any right
under any laws pertaining to the marshalling of assets, the sale in inverse
order of alienation, homestead exemption, the administration of estates of
decedents, or any other matters whatsoever to defeat, reduce or affect the right
of Lender under the Loan Documents to a sale of any Individual Property for the
collection of the Obligations without any prior or different resort for
collection, or of the right of Lender to the payment of the Obligations out of
the net proceeds of any Individual Property in preference to every other
claimant whatsoever.

(c) In addition, Borrower, for itself and its successors and assigns, waives in
the event of foreclosure of any or all of the Mortgages, any equitable right
otherwise available to Borrower which would require the separate sale of the
Properties or require Lender to exhaust its remedies against any Individual
Property or any combination of the Properties before proceeding against any
other Individual Property or combination of Properties; and further in the event
of such foreclosure Borrower does hereby expressly consents to and authorizes,
at the option of Lender, the foreclosure and sale either separately or together
of any combination of the Properties.

 

-191- Loan Agreement



--------------------------------------------------------------------------------

Section 10.17 Certain Waivers. Borrower hereby waives the right to assert a
counterclaim, other than a compulsory counterclaim, in any action or proceeding
brought against it by Lender or its agents or otherwise to offset any
obligations to make the payments required by the Loan Documents. No failure by
Lender to perform any of its obligations hereunder shall be a valid defense to,
or result in any offset against, any payments which Borrower is obligated to
make under any of the Loan Documents. Without limiting any of the other
provisions contained herein, Borrower hereby unconditionally and irrevocably
waives, to the maximum extent not prohibited by applicable law, any rights it
may have to claim or recover against Lender in any legal action or proceeding
any special, exemplary, punitive or consequential damages.

Section 10.18 Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan, without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

Section 10.19 Brokers and Financial Advisors. Borrower hereby represents that it
has dealt with no financial advisors, brokers, underwriters, placement agents,
agents or finders in connection with the transactions contemplated by this
Agreement. Borrower shall indemnify, defend and hold Lender harmless from and
against any and all claims, liabilities, losses, costs and expenses of any kind
(including Lender’s reasonable attorneys’ fees and expenses) in any way relating
to or arising out of a claim by any Person that such Person acted on behalf of
Borrower or Lender in connection with the transactions contemplated herein. The
provisions of this Section 10.19 shall survive the expiration and termination of
this Agreement and the payment of the Obligations.

Section 10.20 Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto and their
respective affiliates in respect of the transactions contemplated hereby and
thereby, and all prior agreements among or between such parties, including any
confidentiality agreements or any similar agreements between or among any such
parties, whether oral or written, are superseded by the terms of this Agreement
and the other Loan Documents.

Section 10.21 Servicer.

(a) At the option of Lender, the Loan may be serviced by a master servicer,
primary servicer, special servicer and/or trustee (any such master servicer,
primary servicer, special servicer and trustee, together with its agents,
nominees or designees, are collectively referred to as the “Servicer”) selected
by Lender and Lender may delegate all or any portion of

 

-192- Loan Agreement



--------------------------------------------------------------------------------

its responsibilities under this Agreement and the other Loan Documents to the
Servicer pursuant to a servicing agreement (the “Servicing Agreement”) between
Lender and Servicer. Borrower shall not be responsible for any set-up fees or
any other initial costs relating to or arising under the Servicing Agreement.
Borrower shall not be responsible for payment of the annual master servicing fee
due to the Servicer under the Servicing Agreement.

(b) Other than as set provided in Section 10.21(a) above or elsewhere in this
Agreement, Borrower shall pay all of the fees and expenses of the Servicer and
any reasonable third-party fees and expenses in connection with the Loan,
including any prepayments, releases of any Individual Property, approvals under
the Loan Documents requested by Borrower, other requests under the Loan,
assumption of Borrower’s obligations or modification of the Loan, as well as any
fees and expenses in connection with the special servicing or work-out of the
Loan or enforcement of the Loan Documents, including, special servicing fees,
operating or trust advisor fees (if the Loan is a specially serviced loan or in
connection with a workout), work-out fees, liquidation fees, attorneys fees and
expenses and other fees and expenses in connection with the modification or
restructuring of the Loan; provided that if another provision of this Agreement
requires the payment of any fee to Lender and/or Servicer with respect to any
matter, no additional fee charged by Servicer shall be payable by Borrower with
respect to such matter pursuant to this Section 10.21(b).

Section 10.22 Intentionally Omitted.

Section 10.23 Joint and Several Liability. The representations, covenants,
warranties and obligations of Borrower hereunder are joint and several
representations, covenants, warranties and obligations of each and every
Individual Borrower. Each Individual Borrower hereby jointly and severally
waives presentment, demand, notice, protest and all other suretyship defenses
generally and agrees that (i) any renewal, extension or postponement of the time
of payment or any other indulgence, (ii) any modification, supplement or
alteration of any of the obligations of any Individual Borrower hereunder, or
(iii) any substitution, exchange or release of collateral or the addition or
release of any Person primarily or secondarily liable hereunder, may be effected
without notice to any Individual Borrower, and without releasing any Individual
Borrower from any liability hereunder. The parties hereto acknowledge that the
defined term “Borrower” has been defined to collectively include each Individual
Borrower. It is the intent of the parties hereto in determining whether (a) a
breach of a representation or a covenant has occurred, (b) there has occurred a
Default or Event of Default, or (c) an event has occurred which would create
recourse obligations under Section 10.1 of this Agreement, that any such breach,
occurrence or event with respect to any Individual Borrower shall be deemed to
be such a breach, occurrence or event with respect to all Individual Borrowers
and that all Individual Borrowers need not have been involved with such breach,
occurrence or event in order for the same to be deemed such a breach, occurrence
or event with respect to every Individual Borrower.

10.23.1 Cross Guaranty. In order to induce Lender to extend credit to the
Individual Borrowers comprising Borrower hereunder, each Individual Borrower
hereby irrevocably and unconditionally guarantees, as a primary obligor and not
merely as a surety, the payment when and as due of the Obligations of such other
Individual Borrowers. Each Individual Borrower further agrees that the due and
punctual payment of such Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any such Obligation.

 

-193- Loan Agreement



--------------------------------------------------------------------------------

(a) Each Individual Borrower waives presentment to, demand of payment from and
protest to any Individual Borrower of any of the Obligations, and also waives
notice of acceptance of its obligations and notice of protest for nonpayment.
The obligations of each Individual Borrower hereunder shall not be affected by
(a) the failure of Lender to assert any claim or demand or to enforce any right
or remedy against any Individual Borrower under the provisions of this
Agreement, any other Loan Document or otherwise; (b) any extension or renewal of
any of the Obligations; (c) any rescission, waiver, amendment or modification
of, or release from, any of the terms or provisions of this Agreement, or any
other Loan Document or agreement; (d) any default, failure or delay, willful or
otherwise, in the performance of any of the Obligations; (e) the failure of
Lender take any steps to perfect and maintain any security interest in, or to
preserve any rights to, any security or collateral for the Obligations, if any;
(f) any change in the corporate, partnership or other existence, structure or
ownership of any Individual Borrower or any other guarantor of any of the
Obligations; (g) the enforceability or validity of the Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to any collateral securing the Obligations or any part
thereof, or any other invalidity or unenforceability relating to or against any
Individual Borrower or any other guarantor of any of the Obligations, for any
reason related to this Agreement, any other Loan Document, or any provision of
applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by such Individual Borrower or any other guarantor of the
Obligations, of any of the Obligations or otherwise affecting any term of any of
the Obligations; or (h) any other act, omission or delay to do any other act
which may or might in any manner or to any extent vary the risk of such
Individual Borrower or otherwise operate as a discharge of a guarantor as a
matter of law or equity or which would impair or eliminate any right of such
Individual Borrower to subrogation.

(b) Each Individual Borrower further agrees that its agreement hereunder
constitutes a guarantee of payment when due (whether or not any bankruptcy or
similar proceeding shall have stayed the accrual or collection of any of the
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by Lender to any balance
of any deposit account or credit on the books of Lender in favor of any
Individual Borrower or any other Person.

(c) The obligations of each Individual Borrower hereunder shall not be subject
to any reduction, limitation, impairment or termination for any reason, and
shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever, by reason of the invalidity, illegality or
unenforceability of any of the Obligations, any impossibility in the performance
of any of the Obligations or otherwise.

(d) Each Individual Borrower further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by Lender upon the bankruptcy or reorganization of any Individual
Borrower or otherwise.

(e) In furtherance of the foregoing and not in limitation of any other right
which Lender may have at law or in equity against any Individual Borrower by
virtue hereof, upon the failure of any other Borrower to pay any Obligation when
and as the same shall become

 

-194- Loan Agreement



--------------------------------------------------------------------------------

due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Individual Borrower hereby promises to and will, upon receipt of
written demand by Lender, forthwith pay, or cause to be paid, to Lender in cash
an amount equal to the unpaid principal amount of such Obligations then due,
together with accrued and unpaid interest thereon.

(f) Each Individual Borrower (i) agrees that it shall have no right of
subrogation with respect to the obligations of the other Individual Borrowers;
(ii) waives any right to enforce any remedy that Lender now has or may hereafter
have against any of the other Individual Borrowers any endorser or any guarantor
of all or any part of such obligations or any other person; and (iii) waives any
benefit of, and any right to participate in, any security or collateral given to
Lender to secure the payment or performance of all or any part of such
obligations or any other liability of the other parties to Lender.

(g) Each Individual Borrower agrees that any and all claims that it may have
against any of the other Individual Borrowers, any endorser or any other
guarantor of all or any part of the obligations of the other Individual
Borrowers, or against any of their respective properties, shall be subordinate
and subject in right of payment to the prior payment in full of all obligations
secured hereby. Notwithstanding any right of any Individual Borrower to ask,
demand, sue for, take or receive any payment from the other Individual
Borrowers, all rights, liens and security interests of an Individual Borrower,
whether now or hereafter arising and howsoever existing, in any assets of any of
the other Individual Borrowers (whether constituting part of the security or
collateral given to Lender to secure payment of all or any part of the
obligations of the other Individual Borrowers or otherwise) shall be and hereby
are subordinated to the rights of Lender in those assets.

(h) Other than as expressly set forth in the Loan Documents, nothing shall
discharge or satisfy the liability of any Individual Borrower hereunder except
the full performance and payment of the Obligations.

Section 10.24 Creation of Security Interest. Notwithstanding any other provision
set forth in this Agreement, the Note, the Mortgage or any of the other Loan
Documents, Lender may at any time create a security interest in all or any
portion of its rights under this Agreement, the Note, the Mortgage and any other
Loan Document (including the advances owing to it) in favor of any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System.

Section 10.25 Assignments and Participations. In addition to any other rights of
Lender hereunder, the Loan, the Note, the Loan Documents and/or Lender’s rights,
title, obligations and interests therein may be sold, assigned, participated or
otherwise transferred by Lender and any of its successors and assigns to any
Person at any time in its sole and absolute discretion, in whole or in part,
whether by operation of law (pursuant to a merger or other successor in
interest) or otherwise without notice to or consent from Borrower or any other
Person. Upon such assignment, all references to Lender in this Agreement and in
any Loan Document (or to an individual assigning co-lender in the event an
individual co-lender make such assignment rather than an assignment in whole by
Lender) shall be deemed to refer to such assignee or successor in interest and
such assignee or successor in interest shall thereafter stand in the place of
Lender (or in the case of an individual assigning co-lender in the event an
individual co-lender make such assignment rather than an assignment in whole by
Lender, such assignee of or successor in interest to such co-lender) in all
respects. Except as expressly

 

-195- Loan Agreement



--------------------------------------------------------------------------------

permitted herein, Borrower may not assign its rights, title, interests or
obligations under this Agreement or under any of the Loan Documents. In the
event that the Loan is syndicated to five (5) or more co-lenders, then such
co-lenders shall appoint an administrative agent or lead lender to act on behalf
of such co-lenders and to serve as Borrower’s single point of contact with
respect to the Loan Documents.

Section 10.26 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

Section 10.27 Set-Off. In addition to any rights and remedies of Lender provided
by this Agreement and by law, Lender shall have the right in its sole
discretion, without prior notice to Borrower, any such notice being expressly
waived by Borrower to the extent permitted by applicable law, upon any amount
becoming due and payable by Borrower hereunder (whether at the stated maturity,
by acceleration or otherwise), to set-off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by Lender or any Affiliate
thereof to or for the credit or the account of Borrower; provided however,
Lender may only exercise such right during the continuance of an Event of
Default. Lender agrees promptly to notify Borrower after any such set-off and
application made by Lender; provided that the failure to give such notice shall
not affect the validity of such set-off and application.

Section 10.28 [Reserved].

Section 10.29 Intercreditor Agreement. Lender and Mezzanine Lender are or will
be parties to a certain intercreditor agreement (the “Intercreditor Agreement”)
memorializing their relative rights and obligations with respect to the Loan,
the Mezzanine Loan, Borrower, Mezzanine Borrower, the Properties and the
“Collateral” (as defined in the Mezzanine Loan Agreement). Borrower hereby
acknowledges and agrees that (i) such Intercreditor Agreement is intended solely
for the benefit of Lender and Mezzanine Lender and (ii) neither Borrower nor
Mezzanine Borrower are intended third-party beneficiaries of any of the
provisions therein and shall not be entitled to rely on any of the provisions
contained therein. Lender and Mezzanine Lender shall have no obligation to
disclose to Borrower the contents of the Intercreditor Agreement. Borrower’s
obligations hereunder are independent of such Intercreditor Agreement and remain
unmodified by the terms and provisions thereof.

Section 10.30 Note Register; Participant Register.

(a) Servicer, as non-fiduciary agent of Borrower, or if there is no Servicer,
the administrative agent or lead lender, as non-fiduciary agent of Borrower, or
if there is no administrative agent or lead lender, Borrower (or in the case of
assignments to participants, the applicable Lender pursuant to paragraph
(b) below), shall maintain a record within the meaning of U.S. Treasury
Regulation 5f.103-1(c) that identifies each owner (including successors,
assignees and participants) of an interest in the Loan, including the name and
address of the owner, and each owner’s rights to principal and stated interest
(the “Register”) and shall record all transfers of an interest in the Loan,
including each assignment and participation, in the Register. The entries in the
Register shall be conclusive absent manifest error, and Borrower,

 

-196- Loan Agreement



--------------------------------------------------------------------------------

Lender and Servicer may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The parties intend for the Loan to be in registered form for tax
purposes and to the extent of any conflict with this Section 10.30, this
Section 10.30 shall be construed in accordance with that intent. The Register
shall be available for inspection by Borrower and any Lender at any reasonable
time and from time to time upon reasonable prior notice. Failure to make any
such recordation, or any error in such recordation, however, shall not affect
Borrower’s obligations in respect of the Loan. Borrower acknowledges that the
Notes are in registered form and may not be transferred except by register.

(b) Each Lender that sells a participation hereunder shall, acting solely for
this purpose as an agent of Borrower, maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Loan or other obligations under
the Loan Documents (the “Participant Register”); provided, however, that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such obligation is in registered form under U.S.
Treasury Regulation 5f.103-1(c). The entries in the Participant Register shall
be conclusive absent manifest error, and such Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, Servicer shall have no responsibility
for maintaining a Participant Register.

[NO FURTHER TEXT ON THIS PAGE]

 

 

-197- Loan Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

LENDER: GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation By: /s/
David Goodman Name: David Goodman Title: Director By: /s/ Lisa Paterson Name:
Lisa Paterson Title: Director

[SIGNATURES CONTINUE ON NEXT PAGE]



--------------------------------------------------------------------------------

 

BORROWER: W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company
By: WNT Mezz I, LLC, a Delaware limited liability company, its Managing Member
By: /s/ Greg Fay Name: Greg Fay Title: Manager W2007 EQUITY INNS REALTY, L.P., a
Delaware limited partnership By: W2007 Equity Inns Realty Gen-Par, LLC, a
Delaware limited liability company, its General Partner By: /s/ Greg Fay Name:
Greg Fay Title: Manager

 

SIGNATURE PAGE Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE I

INDIVIDUAL PROPERTIES AND ALLOCATED LOAN AMOUNTS

 

Individual Property Name

   Allocated Loan Amount  

Hampton Inn Morgantown

     9,039,931   

Hampton Inn Beckley

     11,063,797   

Residence Inn by Marriott Burlington Williston

     6,948,604   

Hyatt Place Richmond Innsbrook

     5,329,512   

Hampton Inn Norfolk-Naval Base

     2,563,563   

Fairfield Inn & Suites by Marriott Dallas Medical Market Center

     6,447,614   

Courtyard by Marriott Dallas Medical Market Center

     12,480,502   

SpringHill Suites by Marriott Austin Round Rock

     5,801,747   

Hilton Garden Inn Austin Round Rock

     8,432,772   

SpringHill Suites by Marriott San Antonio Medical Center Northwest

     3,912,806   

SpringHill Suites by Marriott Houston Hobby Airport

     7,825,612   

Hampton Inn Dallas-Addison

     6,678,755   

Homewood Suites by Hilton San Antonio-Northwest

     9,782,015   

Hampton Inn & Suites Nashville Franklin Cool Springs

     13,964,670   

Courtyard by Marriott Knoxville Cedar Bluff

     7,555,764   

Residence Inn by Marriott Chattanooga Downtown

     7,420,839   

Residence Inn by Marriott Knoxville Cedar Bluff

     6,948,604   

Hyatt Place Nashville Franklin Cool Springs

     10,119,326   

Hyatt Place Memphis Wolfchase Galleria

     6,948,604   

Homewood Suites by Hilton Memphis-Germantown

     5,127,125   

Hampton Inn Memphis-Poplar

     8,635,158   

Hampton Inn Pickwick Dam at Shiloh Falls

     1,416,706   

Hampton Inn Chattanooga Airport I-75

     2,986,031   

Hampton Inn Columbia I-26 Airport

     3,642,957   

Hampton Inn Charleston-Airport Coliseum

     2,493,889   

Holiday Inn Charleston Mount Pleasant

     7,150,990   

Hampton Inn Scranton at Montage Mountain

     7,690,688   

Hampton Inn State College

     7,825,612   

Residence Inn by Marriott Portland Downtown Lloyd Center

     21,925,207   

Residence Inn by Marriott Oklahoma City West

     9,444,704   

Homewood Suites by Hilton Cincinnati

     4,683,644   

Hyatt Place Columbus Worthington

     5,801,747   

Hyatt Place Cincinnati Blue Ash

     4,587,428   

Hampton Inn Columbus Dublin

     7,623,226   

Hampton Inn Cleveland-Westlake

     8,365,310   

Hampton Inn Albany-Wolf Road (Airport)

     11,198,721   

Hyatt Place Las Vegas

     12,345,578   

Hyatt Place Albuquerque Uptown

     10,119,326   

Residence Inn by Marriott Atlantic City Somers Point

     6,813,680   

Residence Inn by Marriott Princeton-South Brunswick

     8,150,758   

Residence Inn by Marriott Tinton Falls

     5,531,898   

Residence Inn by Marriott Omaha

     3,710,420   

Courtyard by Marriott Asheville

     8,635,158   

Hampton Inn Fayetteville I-95

     3,527,940   

Hampton Inn Charlotte-Gastonia

     6,881,142   

Hampton Inn St. Louis Westport

     5,194,587   

 

   Schedule I-1    Loan Agreement



--------------------------------------------------------------------------------

Hampton Inn Kansas City-Airport

  6,341,444   

Hyatt Place Minneapolis Airport-South

  8,230,385   

Residence Inn by Marriott Minneapolis-St. Paul Airport Eagan

  6,813,680   

SpringHill Suites by Marriott Grand Rapids North

  7,285,915   

Hampton Inn Grand Rapids-North

  8,095,461   

Hampton Inn Detroit Madison Heights South Troy

  8,230,385   

Hampton Inn Detroit Northville

  6,071,596   

Hyatt Place Baltimore BWI Airport

  6,746,217   

Hampton Inn Baltimore Glen Burnie

  1,821,479   

Homewood Suites by Hilton Boston-Peabody

  6,206,520   

Hampton Inn Boston Peabody

  9,107,394   

Hyatt Place Baton Rouge I-10

  7,690,688   

Residence Inn by Marriott Lexington South Hamburg Place

  8,230,385   

SpringHill Suites by Marriott Lexington Near the University of Kentucky

  9,647,091   

Courtyard by Marriott Louisville Downtown

  18,214,787   

Courtyard by Marriott Lexington South Hamburg Place

  9,444,704   

Courtyard by Marriott Bowling Green Convention Center

  7,758,150   

Hyatt Place Kansas City Overland Park Metcalf

  5,464,436   

Hampton Inn Kansas City Overland Park

  2,493,889   

Hyatt Place Indianapolis Keystone

  7,758,150   

Courtyard by Marriott Chicago Elmhurst Oakbrook Area

  7,285,915   

Homewood Suites by Hilton Chicago Downtown

  44,784,930   

Hampton Inn Chicago Gurnee

  7,758,150   

Residence Inn by Marriott Boise Downtown

  5,869,209   

Fairfield Inn & Suites by Marriott Atlanta Vinings

  6,206,520   

Residence Inn by Marriott Macon

  3,710,420   

Residence Inn by Marriott Savannah Midtown

  5,262,050   

Courtyard by Marriott Athens Downtown

  6,004,134   

Hampton Inn Columbus-Airport

  1,703,143   

Embassy Suites by Hilton Orlando - International Drive Jamaican Court

  14,032,132   

Residence Inn by Marriott Tampa North I-75 Fletcher

  6,408,907   

Courtyard by Marriott Orlando Altamonte Springs Maitland

  8,905,007   

Courtyard by Marriott Sarasota Bradenton Airport

  5,936,671   

Residence Inn by Marriott Sarasota Bradenton

  6,948,604   

Courtyard by Marriott Jacksonville Airport Northeast

  3,467,113   

Hampton Inn Palm Beach Gardens

  14,167,057   

Hampton Inn Boca Raton-Deerfield Beach

  9,107,394   

Hampton Inn & Suites Boynton Beach

  19,496,568   

Hampton Inn Boca Raton

  9,714,553   

Courtyard by Marriott Gainesville

  8,365,310   

Residence Inn by Marriott Tampa Sabal Park Brandon

  8,095,461   

Holiday Inn Express & Suites Kendall East

  6,611,293   

Hyatt Place Tampa Airport Westshore

  11,738,418   

Hyatt Place Miami Airport-West Doral

  12,682,889   

Homewood Suites by Hilton Hartford Windsor Locks

  7,758,150   

Hampton Inn Colorado Springs Central Air Force Academy

  2,068,103   

Residence Inn by Marriott Colorado Springs Central

  3,527,940   

Residence Inn by Marriott Los Angeles LAX El Segundo

  24,728,758   

SpringHill Suites by Marriott San Diego Rancho Bernardo Scripps Poway

  14,167,057   

Residence Inn by Marriott San Diego Rancho Bernardo Scripps Poway

  16,821,306   

Residence Inn by Marriott Tucson

  5,231,083   

Homewood Suites by Hilton Phoenix-Biltmore

  11,603,494   

Residence Inn by Marriott Mobile

  4,506,694   

 

Schedule I-2 Loan Agreement



--------------------------------------------------------------------------------

Courtyard by Marriott Mobile

  3,575,495   

Hyatt Place Birmingham Hoover

  6,543,831   

Hampton Inn Birmingham Mountain Brook

  5,869,209   

Residence Inn by Marriott Tallahassee North I-10 Capital Circle

  6,948,604   

Courtyard by Marriott Tallahassee North I-10 Capital Circle

  7,285,915   

Residence Inn by Marriott Ft Myers

  5,801,747   

Hampton Inn West Palm Beach Florida Turnpike

  11,873,343   

 

 

Schedule I-3 Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE I-M1

ORIGINAL MEZZANINE LOAN ALLOCATED LOAN AMOUNTS

 

Individual Property Name

   Allocated Loan Amount  

Hampton Inn Morgantown

     1,160,037   

Hampton Inn Beckley

     1,419,747   

Residence Inn by Marriott Burlington Williston

     891,671   

Hyatt Place Richmond Innsbrook

     683,903   

Hampton Inn Norfolk-Naval Base

     328,966   

Fairfield Inn & Suites by Marriott Dallas Medical Market Center

     827,382   

Courtyard by Marriott Dallas Medical Market Center

     1,601,544   

SpringHill Suites by Marriott Austin Round Rock

     744,502   

Hilton Garden Inn Austin Round Rock

     1,082,124   

SpringHill Suites by Marriott San Antonio Medical Center Northwest

     502,106   

SpringHill Suites by Marriott Houston Hobby Airport

     1,004,212   

Hampton Inn Dallas-Addison

     857,043   

Homewood Suites by Hilton San Antonio-Northwest

     1,255,264   

Hampton Inn & Suites Nashville Franklin Cool Springs

     1,791,998   

Courtyard by Marriott Knoxville Cedar Bluff

     969,584   

Residence Inn by Marriott Chattanooga Downtown

     952,270   

Residence Inn by Marriott Knoxville Cedar Bluff

     891,671   

Hyatt Place Nashville Franklin Cool Springs

     1,298,549   

Hyatt Place Memphis Wolfchase Galleria

     891,671   

Homewood Suites by Hilton Memphis-Germantown

     657,932   

Hampton Inn Memphis-Poplar

     1,108,095   

Hampton Inn Pickwick Dam at Shiloh Falls

     181,797   

Hampton Inn Chattanooga Airport I-75

     383,178   

Hampton Inn Columbia I-26 Airport

     467,478   

Hampton Inn Charleston-Airport Coliseum

     320,025   

Holiday Inn Charleston Mount Pleasant

     917,642   

Hampton Inn Scranton at Montage Mountain

     986,898   

Hampton Inn State College

     1,004,212   

Residence Inn by Marriott Portland Downtown Lloyd Center

     2,813,524   

Residence Inn by Marriott Oklahoma City West

     1,211,979   

Homewood Suites by Hilton Cincinnati

     601,023   

Hyatt Place Columbus Worthington

     744,502   

Hyatt Place Cincinnati Blue Ash

     588,676   

Hampton Inn Columbus Dublin

     978,241   

Hampton Inn Cleveland-Westlake

     1,073,467   

Hampton Inn Albany-Wolf Road (Airport)

     1,437,061   

Hyatt Place Las Vegas

     1,584,230   

Hyatt Place Albuquerque Uptown

     1,298,549   

Residence Inn by Marriott Atlantic City Somers Point

     874,357   

Residence Inn by Marriott Princeton-South Brunswick

     1,045,935   

Residence Inn by Marriott Tinton Falls

     709,874   

Residence Inn by Marriott Omaha

     476,135   

Courtyard by Marriott Asheville

     1,108,095   

Hampton Inn Fayetteville I-95

     452,718   

 

   Schedule I-M1-1    Loan Agreement



--------------------------------------------------------------------------------

Hampton Inn Charlotte-Gastonia

  883,014   

Hampton Inn St. Louis Westport

  666,589   

Hampton Inn Kansas City-Airport

  813,758   

Hyatt Place Minneapolis Airport-South

  1,056,153   

Residence Inn by Marriott Minneapolis-St. Paul Airport Eagan

  874,357   

SpringHill Suites by Marriott Grand Rapids North

  934,956   

Hampton Inn Grand Rapids-North

  1,038,839   

Hampton Inn Detroit Madison Heights South Troy

  1,056,153   

Hampton Inn Detroit Northville

  779,130   

Hyatt Place Baltimore BWI Airport

  865,700   

Hampton Inn Baltimore Glen Burnie

  233,739   

Homewood Suites by Hilton Boston-Peabody

  796,444   

Hampton Inn Boston Peabody

  1,168,694   

Hyatt Place Baton Rouge I-10

  986,898   

Residence Inn by Marriott Lexington South Hamburg Place

  1,056,153   

SpringHill Suites by Marriott Lexington Near the University of Kentucky

  1,237,950   

Courtyard by Marriott Louisville Downtown

  2,337,389   

Courtyard by Marriott Lexington South Hamburg Place

  1,211,979   

Courtyard by Marriott Bowling Green Convention Center

  995,555   

Hyatt Place Kansas City Overland Park Metcalf

  701,217   

Hampton Inn Kansas City Overland Park

  320,025   

Hyatt Place Indianapolis Keystone

  995,555   

Courtyard by Marriott Chicago Elmhurst Oakbrook Area

  934,956   

Homewood Suites by Hilton Chicago Downtown

  5,746,968   

Hampton Inn Chicago Gurnee

  995,555   

Residence Inn by Marriott Boise Downtown

  753,159   

Fairfield Inn & Suites by Marriott Atlanta Vinings

  796,444   

Residence Inn by Marriott Macon

  476,135   

Residence Inn by Marriott Savannah Midtown

  675,246   

Courtyard by Marriott Athens Downtown

  770,473   

Hampton Inn Columbus-Airport

  218,554   

Embassy Suites by Hilton Orlando - International Drive Jamaican Court

  1,800,655   

Residence Inn by Marriott Tampa North I-75 Fletcher

  822,415   

Courtyard by Marriott Orlando Altamonte Springs Maitland

  1,142,723   

Courtyard by Marriott Sarasota Bradenton Airport

  761,816   

Residence Inn by Marriott Sarasota Bradenton

  891,671   

Courtyard by Marriott Jacksonville Airport Northeast

  444,913   

Hampton Inn Palm Beach Gardens

  1,817,969   

Hampton Inn Boca Raton-Deerfield Beach

  1,168,694   

Hampton Inn & Suites Boynton Beach

  2,501,872   

Hampton Inn Boca Raton

  1,246,607   

Courtyard by Marriott Gainesville

  1,073,467   

Residence Inn by Marriott Tampa Sabal Park Brandon

  1,038,839   

Holiday Inn Express & Suites Kendall East

  848,386   

Hyatt Place Tampa Airport Westshore

  1,506,317   

Hyatt Place Miami Airport-West Doral

  1,627,515   

Homewood Suites by Hilton Hartford Windsor Locks

  995,555   

Hampton Inn Colorado Springs Central Air Force Academy

  265,387   

Residence Inn by Marriott Colorado Springs Central

  452,718   

Residence Inn by Marriott Los Angeles LAX El Segundo

  3,173,286   

SpringHill Suites by Marriott San Diego Rancho Bernardo Scripps Poway

  1,817,969   

 

Schedule I-M1-2 Loan Agreement



--------------------------------------------------------------------------------

Residence Inn by Marriott San Diego Rancho Bernardo Scripps Poway

  2,158,572   

Residence Inn by Marriott Tucson

  671,272   

Homewood Suites by Hilton Phoenix-Biltmore

  1,489,003   

Residence Inn by Marriott Mobile

  578,316   

Courtyard by Marriott Mobile

  458,821   

Hyatt Place Birmingham Hoover

  839,729   

Hampton Inn Birmingham Mountain Brook

  753,159   

Residence Inn by Marriott Tallahassee North I-10 Capital Circle

  891,671   

Courtyard by Marriott Tallahassee North I-10 Capital Circle

  934,956   

Residence Inn by Marriott Ft Myers

  744,502   

Hampton Inn West Palm Beach Florida Turnpike

  1,523,631   

 

 

Schedule I-M1-3 Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE II

REQUIRED REPAIRS

 

Property
Name

   ADA Repairs      Immediate
Repairs     

Immediate
Repair Items

   Short Term
Repairs     

Short Term
Repair Items

Hampton Inn-Birmingham, AL

   $ 1,050       $ 1,500       Down unit. General repairs and pest control    $
0      

Hyatt Place-Birmingham, AL

   $ 2,400       $ 2,000       Roof leak. Repair, Down unit. General repairs   
$ 1,050       Concrete Slab - Repair

Courtyard-Mobile, AL

   $ 7,500       $ 850       Down unit. General repairs    $ 0      

Residence Inn-Mobile, AL

   $ 450       $ 0          $ 3,465       Asphalt pavement. Seal and stripe

Homewood Suites-Phoenix, AZ

   $ 20,500       $ 1,250       Concrete curbs. Replace    $ 10,000      
Swimming pool. Re-line

Residence Inn-Tucson, AZ (Gen1)

   $ 650       $ 0          $ 40,000       Wood stairs. Replace (per flight)

Residence Inn-Los Angeles, CA

   $ 0       $ 0          $ 0      

 

   Schedule II-1    Loan Agreement



--------------------------------------------------------------------------------

Residence Inn-San Diego, CA

$ 0    $ 500    Piping. Repair leak $ 0   

SpringHill Suites-San Diego, CA

$ 0    $ 0    $ 0   

Residence Inn-Colorado Springs, CO (Gen1)

$ 150    $ 37,700    Concrete walkways. Repair, Roof leak. Repair, Wood stairs.
Replace (per flight), Dumpster enclosure gates. Replace, Spa pool. Close, Down
unit. Repair entryway. $ 9,450    Asphalt pavement. Seal and stripe, Conrete
driveway apron. Repair

Hampton Inn-Colorado Springs, CO

$ 7,000    $ 51,625    Built-up roofing system w/ mineral surface cap sheet.
Replace, Dumpster enclosure gates. Replace, Down unit. Repair door lock and
keyless entry system , Down unit. Repair entry door and keyless system $ 0   

Homewood Suites-Hartford, CT

$ 0    $ 0    $ 0   

Courtyard-Jacksonville, FL

$ 6,200    $ 2,000    Fan coil unit - repair $ 5,600    EIFS. Repair, Balcony.
Apply elastomeric coating to concrete, Replace window panels with condensation

Courtyard-Tallahassee, FL

$ 1,125    $ 1,000    Wood fence - replace missing sections $ 4,000    Swimming
pool equipment. Replace

Residence Inn-Tallahassee, FL

$ 5,750    $ 0    $ 0   

Courtyard-Gainesville, FL

$ 1,350    $ 9,250    Balcony. Apply elastomeric coating to concrete, Window.
Repair leaks $ 0   

Courtyard-Orlando, FL

$ 400    $ 36,500    Firewall doors. Replace, Fire pump. Repair/Replace, Unit
door. Repair $ 5,440    Slab. Seal crack, Gutters. Replace, Shut-off valves.
Replace, PTAC unit. Replace

 

Schedule II-2 Loan Agreement



--------------------------------------------------------------------------------

Embassy Suites-Orlando, FL

$ 10,900    $ 48,400    Hand rails and balusters. Replace, Balcony. Replace
metal guardrails, Swimming pool equipment. Replace $ 13,650    Water feature.
Repair, Canopy roof. Replace, Pool enclosure windows. Reseal, Metal door.
Replace

Hyatt Place-Miami (Airport), FL

$ 7,650    $ 8,000    EIFS. Repair, HVAC unit. Install, Moisture Intrusion
Assessment $ 4,000    Wooden gates of dumpster enclosure. Replace, Down unit.
General repairs

Holiday Inn Express-Miami (Kendall), FL

$ 1,761    $ 0    $ 3,700    Swimming pool heater. Replace, Privacy wall. Repair

Hampton Inn-Palm Beach Gardens, FL

$ 5,800    $ 0    $ 0   

Hampton Inn-West Palm Beach, FL

$ 5,850    $ 0    $ 500    Roof leak. Repair

Hampton Inn & Suites-Palm Beach (Boynton Beach), F

$ 400    $ 0    $ 250    Asphalt pavement. Full depth spot repairs

Hampton Inn-Boca Raton, FL

$ 450    $ 0    $ 0   

Hampton Inn-Ft. Lauderdale (Deerfield Beach), FL

$ 450    $ 0    $ 0   

Hyatt Place-Tampa, FL

$ 5,000    $ 0    $ 4,500    Hydraulic elevator. Modernization, Chain link
fence. Replace

Residence Inn-Tampa (Sabal Park), FL

$ 450    $ 0    $ 0   

Residence Inn-Tampa (North I-75), FL

$ 7,450    $ 0    $ 0   

 

Schedule II-3 Loan Agreement



--------------------------------------------------------------------------------

Residence Inn-Ft Myers, FL

$ 0    $ 0    $ 0   

Residence Inn-Sarasota, FL

$ 0    $ 1,765    Asphalt pavement. Full depth spot repairs, Concrete walkways.
Repair $ 0   

Courtyard-Sarasota, FL

$ 0    $ 4,000    Asphalt pavement. Full depth spot repairs, Repair pool coping
$ 0   

Fairfield Inn & Suites-Atlanta, GA

$ 0    $ 0    $ 8,250    Steel Bollard, Repair, Drainage System, Repair, Down
unit. Treat bed bugs, Down unit. General repairs

Courtyard-Athens, GA

$ 300    $ 0    $ 0   

Residence Inn-Macon, GA

$ 6,900    $ 1,500    Roof leak. Repair, Down unit. General repairs $ 0   

Residence Inn-Savannah, GA

$ 1,600    $ 28,150    Repair vinyl siding, Pool dehumidifier unit, Exit light
repair $ 50,250    Asphalt composition shingles. Replace, Replace damaged roof
sheathing

Hampton Inn-Columbus, GA

$ 5,000    $ 16,000    Tub surround, Replace $ 17,500    Drainage unit cover,
Reinstall, Balcony, Repair finish, Swimming pool. Re-line, Swimming pool deck.
Resurface, Structural Assessment

Residence Inn-Boise, ID (Gen1)

$ 11,000    $ 0    $ 34,532    Asphalt pavement. Seal and stripe, Guardrails.
Replace, Balcony. Replace wood guardrails

Hampton Inn-Chicago (Gurnee), IL

$ 2,900    $ 5,250    Concrete pavement. Repair, Roof leak. Repair,
Commercial-style building mounted light. Replace $ 15,500    Irrigation system.
Repair, Metal street light standard. Install

Courtyard-Chicago, IL

$ 10,250    $ 1,000    Concrete walkways. Repair $ 12,500    Concrete curbs.
Replace, Asphalt pavement. Full depth spot repairs, Sealant. Replace

 

Schedule II-4 Loan Agreement



--------------------------------------------------------------------------------

Homewood Suites-Chicago, IL

$ 0    $ 0    $ 25,000    Swimming pool deck & lining. Replace

Hyatt Place-Indianapolis, IN

$ 5,250    $ 53,250    Asphalt pavement. Full depth spot repairs, Single-ply
EPDM roof membrane. Replace $ 4,875    Aluminum window and frame. Replace,
Swimming pool drain safety device. Install for compliance.

Hyatt Place-Kansas City, KS

$ 0    $ 0    $ 0   

Hampton Inn-Kansas City, KS

$ 10,400    $ 0    $ 0   

Courtyard-Louisville, KY

$ 1,050    $ 0    $ 18,400    Patch and seal spalled concrete deck, Scrape and
paint balcony rails, Parking Garage. Scrape and paint rusted surfaces

SpringHill Suites-Lexington, KY

$ 0    $ 6,500    Fan coil and condensing unit. Replace (per ton) $ 0   

Courtyard-Lexington, KY

$ 0    $ 150    Trip hazard. Repair $ 5,000    Irrigation system. Repair,
Drainage devices. Replace

Residence Inn-Lexington, KY

$ 150    $ 2,500    Fiber cement siding. Replace, secure, Ductless mini split.
Replace (per ton) $ 0   

Courtyard-Bowling Green, KY

$ 1,300    $ 1,500    Repair damaged roof deck in electrical room $ 16,922   
Asphalt pavement. Seal and stripe, Concrete walkways. Repair, Concrete curbs.
Replace, Fire alarm control panel - Low rise. Replace

Hyatt Place-Baton Rouge, LA

$ 15,150    $ 0    $ 0   

Hampton Inn-Boston, MA

$ 0    $ 4,500    Roof leak. Repair, Down unit. General repairs $ 6,500   
Repair/replace Damaged Granite Curbing, Repair/replace gates, Swimming pool
equipment. Replace

 

Schedule II-5 Loan Agreement



--------------------------------------------------------------------------------

Homewood Suites-Boston, MA

$ 0    $ 2,550    Downspouts. Replace, Roof leak. Repair $ 12,600    Masonry.
Re-point and seal

Hampton Inn-Baltimore, MD

$ 5,000    $ 54,100    Single-ply EPDM roof membrane. Replace, Aluminum window
and frame. Replace $ 0   

Hyatt Place-Baltimore, MD

$ 0    $ 0    $ 34,744    BUR with gravel ballast. Replace, Water heater.
Replace, Packaged rooftop unit. Replace, Condensing unit. Replace, Pool
equipment. Replace, Swimming pool heater. Replace

Hampton Inn-Detroit (Madison Heights), MI

$ 20,000    $ 0    $ 23,850    Irrigation system. Repair, Concrete pavement.
Repair, Asphalt pavement. Full depth spot repairs, Aluminum window seal. Replace

Hampton Inn-Detroit (Northville), MI

$ 0    $ 350    Catch basin. Repair $ 17,400    Timber retaining wall. Replace,
Asphalt pavement. Full depth spot repairs, EIFS. Repair, Swimming pool heater.
Replace

Hampton Inn-Grand Rapids, MI

$ 1,000    $ 15,000    Common Area HVAC System, Balance $ 15,000    Retaining
walls, Repair (Concrete), Asphalt pavement. Full depth spot repairs, Commercial
laundry dryer. Replace (per lb.)

SpringHill Suites-Grand Rapids, MI

$ 1,000    $ 0    $ 1,500    Asphalt pavement. Full depth spot repairs

Residence Inn-Minneapolis, MN (Gen1)

$ 20,450    $ 10,000    Waterproof Basement Foundation Walls at Gatehouse,
Structural Assessment at Building 5 $ 0   

Hyatt Place-Minneapolis, MN

$ 450    $ 0    $ 2,800    Concrete pavement. Repair

 

Schedule II-6 Loan Agreement



--------------------------------------------------------------------------------

Hampton Inn-St. Louis, MO

$ 0    $ 0    $ 0   

Hampton Inn-Kansas City, MO

$ 0    $ 0    $ 0   

Hampton Inn-Gastonia, NC

$ 7,500    $ 0    $ 0   

Hampton Inn-Fayetteville, NC

$ 7,500    $ 0    $ 0   

Courtyard-Asheville, NC

$ 7,500    $ 0    $ 31,000    EIFS. Repair, Standing seam metal roof. Replace

Residence Inn-Omaha, NE (Gen1)

$ 20,000    $ 0    $ 0   

Residence Inn-Tinton Falls, NJ (Gen1)

$ 3,075    $ 33,000    Drainage devices. Install, Concrete walkways. Replace,
Facade. Repair, Gutters. Replace, Roof leak. Repair $ 30,680    Asphalt
composition shingles. Replace, Aluminum window and frame. Replace

Residence Inn-Somers Point, NJ (Gen1)

$ 21,400    $ 13,334    Stucco finish. Repair $ 62,000    Steel support hangers.
Replace, Steel joist hangers. Replace, Pylon signage. Repair

Residence Inn-Princeton, NJ (Gen1)

$ 15,000    $ 0    $ 7,500    Irrigation system. Repair

Hyatt Place-Albuquerque, NM

$ 0    $ 26,550    Concrete walkways. Repair, Asphalt pavement. Full depth spot
repairs, Fan coil and condensing unit. Replace (per ton), Windows. Repair 6th
floor and Entrance seals., Metal bollard walkway lights. Replace. $ 31,600   
PTAC unit. Replace, Fire alarm control panel - Low rise. Replace, Swimming pool
deck. Resurface, Swimming pool. Re-line

Hyatt Place-Las Vegas, NV

$ 7,500    $ 0    $ 19,500    Common area fan coil and condensing unit. Replace
(per ton), Guestroom fan coil and condensing unit. Replace (per ton), Repair
leak

 

Schedule II-7 Loan Agreement



--------------------------------------------------------------------------------

Hampton Inn-Albany, NY

$ 0    $ 5,750    EIFS. Repair, Sealant. Replace at lobby storefront windows,
Down unit. General repairs $ 7,200    Aluminum window and frame. Repair/Replace
damaged windows

Hampton Inn-Columbus, OH

$ 0    $ 500    EIFS. Repair, Window pane. Replace $ 0   

Hyatt Place-Columbus, OH

$ 5,000    $ 0    $ 0   

Hampton Inn-Cleveland, OH

$ 75    $ 5,900    Asphalt pavement, Repair at catch basins, Roof leak. Repair $
9,500    Asphalt pavement. Seal and stripe, CMU dumpster enclosure, Repair

Hyatt Place-Cincinnatti (Blue Ash), OH

$ 150    $ 650    Trip hazard. Repair, Fire extinguishers. Inspect $ 5,000   
Asphalt pavement. Full depth spot repairs

Homewood Suites-Cincinnatti, OH

$ 13,250    $ 8,750    Trip hazard. Repair, Roof. Replace chimney flashing.
Replace, Window leak. Reseal, Down unit ceiling repairs. General repairs, Down
unit wall repairs. General repairs, Mold Assessment $ 0   

Residence Inn-Oklahoma City, OK (Gen1)

$ 4,450    $ 7,500    Concrete walkways. Repair/Eliminate trip hazard, Roof
leak. Repair, Chimney flashing. Repair, Building-mounted light fixtures. Repair
$ 16,950    Railroad tie retaining wall. Replace, Vinyl siding. Replace,
Condensing unit. Replace (per ton), PTAC unit. Replace, Sliding glass door.
Replace, Wood fence. Replace

 

Schedule II-8 Loan Agreement



--------------------------------------------------------------------------------

Residence Inn-Portland, OR (Gen1)

$ 10,000    $ 0    $ 17,500    Stair ballusters. Replace

Hampton Inn-State College, PA

$ 0    $ 61,250    Single-ply EPDM roof membrane. Replace $ 13,000    Concrete
pavement. Repair, Commercial laundry washer. Replace (per lb.)

Hampton Inn-Scranton, PA

$ 0    $ 3,500    Irrigation system. Repair, Roof leak. Repair $ 7,192   
Asphalt pavement. Seal and stripe

Hampton Inn-Columbia, SC

$ 12,550    $ 2,800    Trip hazard. Repair, EIFS. Repair $ 11,500    Concrete
pavement. Repair, Hydraulic elevator leak. Repair.

Hampton Inn-Charleston, SC

$ 11,050    $ 5,300    Concrete walkways. Repair, EIFS. Repair $ 0   

Holiday Inn-Charleston, SC

$ 400    $ 139,767    Railroad tie retaining wall. Replace, Asphalt pavement.
Full depth spot repairs, EIFS. Repair, Single-ply EPDM roof membrane. Replace,
Down unit. General repairs $ 0   

Hampton Inn & Suites-Nashville (Franklin), TN

$ 8,100    $ 0    $ 750    Down unit. General repairs

Hyatt Place-Nashville, TN

$ 22,500    $ 0    $ 5,050    Concrete walkways. Repair, Aluminum window and
frame. Replace, Swimming pool deck. Repair, Down unit. General repairs

Residence Inn-Chattanooga, TN

$ 27,600    $ 0    $ 0   

 

Schedule II-9 Loan Agreement



--------------------------------------------------------------------------------

Hampton Inn-Chattanooga, TN

$ 23,500    $ 6,384    Concrete walkways. Repair, Steel stairs. Repair/replace.
$ 121,400    Railroad tie retaining wall. Replace, Single-ply EPDM roof
membrane. Replace, Aluminum window and frame. Replace, Down unit. General
repairs

Residence Inn-Knoxville, TN

$ 20,150    $ 0    $ 12,650    Earthwork. Repair., Wood timber retaining wall.
Repair., Vinyl siding. Fasten., Concrete patios. Replace, Chain link fence.
Replace, Swimming pool deck. Replace, Down unit. Dry.

Courtyard-Knoxville, TN

$ 3,100    $ 0    $ 22,550    Railroad tie retaining wall. Replace, Aluminum
window and frame. Replace, Down unit. General repairs

Hampton Inn-Memphis, TN

$ 0    $ 0    $ 0   

Hyatt Place-Memphis, TN

$ 0    $ 0    $ 0   

Homewood Suites-Memphis, TN

$ 0    $ 0    $ 0   

Hampton Inn-Pickwick, TN

$ 400    $ 0    $ 0   

Hampton Inn-Dallas, TX

$ 23,300    $ 0    $ 0   

Courtyard-Dallas, TX

$ 47,500    $ 0    $ 0   

Fairfield Inn & Suites-Dallas, TX

$ 0    $ 0    $ 0   

 

Schedule II-10 Loan Agreement



--------------------------------------------------------------------------------

SpringHill Suites-Houston, TX

$ 0    $ 0    $ 17,500    Concrete pavement. Repair

SpringHill Suites-San Antonio, TX

$ 2,650    $ 4,000    Single-ply PVC/TPO roof membrane. Replace $ 27,500   
Asphalt pavement. Full depth spot repairs, Concrete curbs. Replace, Fire pump.
Replace (per GPM)

Homewood Suites-San Antonio, TX

$ 0    $ 150    Trip hazard. Repair $ 0   

Hilton Garden Inn-Austin, TX

$ 0    $ 0    $ 0   

SpringHill Suites-Austin, TX

$ 0    $ 0    $ 0   

Hyatt Place-Richmond, VA

$ 1,400    $ 0    $ 0   

Hampton Inn-Norfolk, VA

$ 1,800    $ 0    $ 0   

Residence Inn-Burlington, VT (Gen1)

$ 7,450    $ 10,700    Concrete walkways. Replace, Insulation / Plumbing
Assessment $ 59,000    Railroad tie retaining wall. Repair, Additional drainage
systems. Installation allowance, EIFS. Repair, Gutters. Replace, Balcony and
Landings Decking. Repair, Down unit. Repair allowance

Hampton Inn-Beckley, WV

$ 2,450    $ 5,850    Hand Railings. Install, Tube metal fence. Replace, Down
unit. General repairs $ 14,250    Masonry. Repoint, EIFS. Repair, Booster pump.
Replace

Hampton Inn-Morgantown, WV

$ 1,000    $ 15,000    Retaining Wall -Repairs $ 0    $ 559,136    $ 765,275   
$ 979,500   

 

Schedule II-11 Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE III

ORGANIZATIONAL CHART AND TAX ID NUMBERS

(Attached)

 

Schedule III-1 Loan Agreement



--------------------------------------------------------------------------------

LOGO [g905819dsp366.jpg]

 

Schedule III-1 Loan Agreement



--------------------------------------------------------------------------------

LOGO [g905819dsp367.jpg]

 

Schedule III-2 Loan Agreement



--------------------------------------------------------------------------------

LOGO [g905819dsp368.jpg]

 

Schedule III-3 Loan Agreement



--------------------------------------------------------------------------------

LOGO [g905819dsp369.jpg]

 

Schedule III-4 Loan Agreement



--------------------------------------------------------------------------------

LOGO [g905819dsp370.jpg]

 

Schedule III-5 Loan Agreement



--------------------------------------------------------------------------------

LOGO [g905819dsp371.jpg]

 

Schedule III-6 Loan Agreement



--------------------------------------------------------------------------------

COMPANY PARTY

   JURISDICTION
OF
FORMATION      TAX ID
NUMBER      STATE
ORGANIZATIONAL
ID NUMBER  

W2007 Equity Inns Realty, LLC

     Delaware         26-1186866         4425099   

W2007 Equity Inns Realty, L.P.

     Delaware         26-1187114         4433682   

W2007 Equity Inns Realty Gen-Par, LLC

     Delaware         26-1186866         4425097   

WNT Mezz I, LLC

     Delaware         26-1186866         5497271   

WNT Mezz II, LLC

     Delaware         26-1186866         5497277   

WNT Mezz III, LLC

     Delaware         26-1186866         5497280   

WNT Junior Mezz I, LLC

     Delaware         26-1186866         5497287   

WNT Junior Mezz II, LLC

     Delaware         26-1186866         5497291   

WNT Junior Mezz III, LLC

     Delaware         26-1186866         5497293   

WNT Holdings, LLC

     Delaware         61-1688674         5181836   

 

   Schedule III-1    Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE IV

EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES

Property Title Exceptions

 

    

Description of Applicable Exception(s) to

Representations and Warranties in Section 3.1.7 (and

Section Reference)

  

Real Property(ies) to Which the Applicable
Exception Applies

1.   

Section 3.1.7 (a) Construction Lien—A&M Hospitality Services, Inc. filed 1/24/11
in Liber 42758 P. 459 in the amount of $17,000.00

 

Whitehall Street Global Real Estate Limited Partnership 2007 has indemnified the
Title Company for this lien and such lien does not appear on Lender’s Title
Insurance Policy for this property.

  

Hampton Inn Detroit

32420 Stephenson Highway

Madison Heights, MI

      2.   

Section 3.1.7 (a) Mechanic’s Lien filed 12/4/12 in favor of David O. Kern, Vice
President and General Counsel of Scioto Materials LLC in the amount of
$36,859.40 recorded as Document Number # 201212040185836 in the Franklin County
Recorder’s Office

 

Whitehall Street Global Real Estate Limited Partnership 2007 has indemnified the
Title Company for this lien and such lien does not appear on Lender’s Title
Insurance Policy for this property.

  

Hyatt Place Columbus

7490 Vantage Drive

Columbus, OH

      3.   

Section 3.1.7 (a) Mechanic’s Lien in favor of Service Master Total Restorative
Services against Hampton Inn Filed 2/11/10 in Book 5003, Page 973 (Lien Amount:
$5,509.07)

 

Whitehall Street Global Real Estate Limited Partnership 2007 has indemnified the
Title Company for this lien and such lien does not appear on Lender’s Title
Insurance Policy for this property.

  

Hampton Inn & Suites Nashville Franklin Cool Springs

7141 South Springs Drive

Nashville, TN

      4.   

Section 3.1.7 (a)

 

Warrant against W2007 Equity Inns Realty LLC in favor of State of Florida
Department of Revenue recorded on 08/14/2013, in Official Records Book 4564,
Page 967, of the Public Records of Leon County, Florida.

 

Warrant against W2007 Equity Inns Realty LLC in favor of State of Florida
Department of Revenue recorded on 08/14/2013, in Official Records Book 4564,
Page 972, of the Public Records of Leon County, Florida.

 

Warrant against W2007 Equity Inns Realty LLC in favor of State of Florida
Department of Revenue are recorded on 08/14/2013, in Official Records

Book 4564, Page 973, of the Public Records of Leon County, Florida.

  

Courtyard Tallahassee

1972 Raymond Diehl Road

Tallahassee, FL 32308

 

   Schedule IV-1    Loan Agreement



--------------------------------------------------------------------------------

    

Description of Applicable Exception(s) to

Representations and Warranties in Section 3.1.7 (and

Section Reference)

  

Real Property(ies) to Which the Applicable

Exception Applies

  

Warrant against W2007 Equity Inns Realty LLC in favor of State of Florida
Department of Revenue are recorded on 03/6/2014, in Official Records

Book 4639, Page 1996, of the Public Records of Leon County, Florida. (Lien
Amount - $2007.39)

 

Warrant against W2007 Equity Inns Realty LLC in favor of State of Florida
Department of Revenue are recorded on 3/6/2014, in Official Records

Book 4639, Page 1999, of the Public Records of Leon County, Florida. (Lien
Amount - $1793.51)

 

Whitehall Street Global Real Estate Limited Partnership 2007 has indemnified the
Title Company for these liens and such liens do not appear on Lender’s Title
Insurance Policy for this property.

         5.   

Section 3.1.7 (a)

 

Judgment / Lien recorded on 04/25/2013, in Official Records Book 10560, Page
2239, of the Public Records of Orange County, Florida. (Same Judgment as Embassy
Suites Orlando).

 

Warrant (State Tax Lien) for delinquent communications services tax in the
amount of $5188.92, recorded in Official Records Book 10713, Page 9461, of the
Public Records of Orange County, Florida.

 

Warrant (State Tax Lien) for delinquent communications services tax in the
amount of $5073.60, recorded in Official Records Book 10718, Page 3465, of the
Public Records of Orange County, Florida.

 

This judgment/lien is under appeal and Whitehall Street Global Real Estate
Limited Partnership 2007 has indemnified the Title Companyfor this lien and such
lien does not appear on Lender’s Title Insurance Policy for this property.

  

Courtyard Orlando Maitland

1750 Pembrook Drive

Orlando, FL 32810

      6.   

Section 3.1.7 (a)

Judgment recorded at Official Records Book 10560, Page 2239, of the Public
Records of Orange County, Florida, and has not been rerecorded to include the
address for the creditor.

  

Embassy Suites

8250 Jamaican Court

Orlando, FL 32819

 

   Schedule IV-2    Loan Agreement



--------------------------------------------------------------------------------

    

Description of Applicable Exception(s) to

Representations and Warranties in Section 3.1.7 (and

Section Reference)

  

Real Property(ies) to Which the Applicable

Exception Applies

  

NOTE: Certified copy of Partial Final Judgment in the amount of $1,252,188.74
against Hilton Hotels Corporation d/b/a Embassy Suites Orlando at International
Drive and Jamaican Court, also d/b/a Hilton Worldwide; Interstate Hotels
Resorts, Inc. and W2007 Equity Inns Realty, LLC recorded on 04/25/2013, in
Official Records Book 10560, Page 2239, of the Public Records of Orange County,
Florida, does not contain the creditors address or a simultaneous recorded
creditors address affidavit accordingly said judgment is not a lien against real
property.

This judgment is under appeal and covered by the indemnity referenced below and
does not appear in the Lender’s Title Insurance Policy.

 

Warrant (State Tax Lien) for delinquent communications services tax in the
amount of $5188.92, recorded in Official Records Book 10713, Page 9461, of the
Public Records of Orange County, Florida.

 

Warrant (State Tax Lien) for delinquent communications services tax in the
amount of $5073.60, recorded in Official Records Book 10718, Page 3465, of the
Public Records of Orange County, Florida.

 

Whitehall Street Global Real Estate Limited Partnership 2007 has indemnified the
Title Company for these liens and such liens do not appear on Lender’s Title
Insurance Policy for this property.

         7.   

Section 3.1.7 (a)

 

Tax Warrant (Delinquent Communications Services Taxes) recorded in Book 4564,
Page 967 (In the amount of $10,123.79)

 

Tax Warrant (Delinquent Communications Services Taxes) recorded in Book 4564,
Page 972 (In the amount of $20.00)

 

Tax Warrant (Delinquent Communications Services Taxes) recorded in Book 4564,
Page 973(In the amount of $20.00)

  

Residence Inn Tallahassee

1880 Raymond Diehl Road

Tallahassee, FL 32308

 

   Schedule IV-3    Loan Agreement



--------------------------------------------------------------------------------

    

Description of Applicable Exception(s) to

Representations and Warranties in Section 3.1.7 (and

Section Reference)

  

Real Property(ies) to Which the Applicable

Exception Applies

  

 

Warrant against W2007 Equity Inns Realty LLC in favor of State of Florida
Department of Revenue are recorded on 3/6/2014, in Official Records

Book 4639, Page 1999, of the Public Records of Leon County, Florida. (Lien
Amount - $1793.51)

 

Warrant against W2007 Equity Inns Realty LLC in favor of State of Florida
Department of Revenue are recorded on 03/6/2014, in Official Records

Book 4639, Page 1996, of the Public Records of Leon County, Florida. (Lien
Amount - $2007.39)

 

Whitehall Street Global Real Estate Limited Partnership 2007 has indemnified the
Title Company for these liens and such liens do not appear on Lender’s Title
Insurance Policy for this property.

         8.   

Section 3.1.7 (a)

Tax Warrant recorded in Official Records Book 4263, Page 221, of the Public
Records of Alachua County, Florida (Lien Amount - $2181.72)

 

This judgment/lien is under appeal and Whitehall Street Global Real Estate
Limited Partnership 2007 has indemnified the Title Company for this lien and
such lien does not appear on Lender’s Title Insurance Policy for this property.

  

Courtyard Gainesville

3700 S.W. 42nd Street

Gainesville, FL 32608

      9.   

Section 3.1.7 (c)

 

Tax lot includes a portion of property that was Quitclaimed to adjoining
property owner Maschmeyer Concrete Company, a Michigan corporation pursuant to
that certain Quit Claim Deed Partnership recorded January 26, 2001, in Liber
22261, Page 603.

  

Hampton Inn Detroit

32420 Stephenson Highway

Madison Heights, MI

Compliance

 

No.

  

Description of Applicable Exception(s) to Representations and

Warranties in Section 3.1.9 (and Section Reference)

  

Real Property(ies) to Which the

Applicable Exception Applies

1.    A special use permit or waiver was never approved in association with the
transfer of the property in 1999.   

Hampton Inn Memphis

5320 Polar Avenue

Memphis, TN 38119

 

   Schedule IV-4    Loan Agreement



--------------------------------------------------------------------------------

No.

  

Description of Applicable Exception(s) to Representations and

Warranties in Section 3.1.9 (and Section Reference)

  

Real Property(ies) to Which the

Applicable Exception Applies

2.    The property does not match the approved plan in that the buffer area is
lacking the required trees, which is a zoning violation   

Hyatt Place Albuquerque

6901 Arvada North East

Albuquerque, NM 87110

      3.    There is a zoning violation for failing to plant several trees that
are required by the approved plan.   

Hyatt Place Memphis

7905 Giacosa Place

Memphis, TN 38133

      4.    The fire pump shelter never went through the site acceptance process
to receive its Certificate of Completion, which is considered to be a Building
Code violation.   

Residence Inn Savannah

5710 White Bluff Road

Savannah, GA 31405

     

Utilities and Public Access

 

Description of Applicable Exception(s) to Representations

and Warranties in Section 3.1.11 (and Section Reference)

  

Real Property(ies) to Which the

Applicable Exception Applies

None    N/A

Boundaries

 

Description of Applicable Exception(s) to Representations

and Warranties in Section 3.1.16 (and Section Reference)

  

Real Property(ies) to Which the Applicable

Exception Applies

Interest of adjoining property owner Maschmeyer Concrete Co. of FL. to land west
of their property.   

Hampton Inn Detroit

32420 Stephenson Highway

Madison Heights, MI

Intellectual Property

As noted in Section 3.1.33, applicable exceptions are set forth on Schedule VI.

 

   Schedule IV-5    Loan Agreement



--------------------------------------------------------------------------------

Ground Leases

 

No.

  

Description of Applicable Exception(s) to

Representations and Warranties in Section 3.1.34 (and

Section Reference)

  

Ground Leased Property(ies) to Which the
Applicable Exception Applies

1.    3.1.34(a) – last sentence:1 The lessor under the Ground Lease may cancel
or surrender the Ground Lease without the consent of Lender.   

1. Hampton Inn Baltimore

2. Courtyard Mobile

3. Residence Inn Mobile

2.    3.1.34(c) – last sentence:2 There is no express right of Lender to further
assign the Ground Lease without the consent of the Ground Lessor.   

1. Hampton Inn Baltimore

2. Courtyard Mobile

3. Residence Inn Mobile

3.    3.1.34(c) – last sentence: The Ground Lessor’s consent is required for a
further assignment by Lender, but Ground Lessor will not unreasonably withhold
its consent to an assignment provided: (a) Ground Lessee is not then in default
(or Lender has cured any default on behalf of Ground Lessee), (b) if assignee is
a corporation other than a publicly held corporation, the beneficial owner shall
execute and deliver to Ground Lessor an indemnification agreement as to fraud or
milking of the premises satisfactory to Ground Lessor, and (c) Ground Lessee
shall reimburse Ground Lessor for all costs and expenses in connection with the
assignment.    Hampton Inn Norfolk 4.    3.1.34(c) – last sentence: The Ground
Lessor’s consent is required for further assignments by Lender that do not meet
the transfer restrictions set forth in the applicable Ground Lease.   

1. Springhill Suites San Antonio

2. Residence Inn Tinton Falls

3. Courtyard Dallas

5.    3.1.34(g):3 The Ground Lease has a term that expires December 31, 2029.   
Hampton Inn Baltimore. 6.    3.1.34(i):4 The Ground Lease provides that the
Ground Lessee is not entitled to condemnation proceeds; if insurance proceeds
from a casualty are $50,000 or greater, they are to be payable to a depository
and applied to the cost of restoration.    Hampton Inn Baltimore

 

1  The Ground Leases may not be canceled, surrendered or amended without the
prior written consent of Lender.

2  Each Ground Lease is further assignable by Lender, its successors and assigns
without the consent of the applicable Ground Lessor.

3  Each Ground Lease has a term (or a term plus one or more optional renewal
terms, which under all circumstances may be exercised, and will be enforceable,
by the applicable Individual Borrower or Lender) which extends not less than
twenty (20) years beyond the Third Extended Maturity Date.

4  Under the terms of each Ground Lease and the applicable Mortgage, taken
together, any related insurance and condemnation proceeds will be applied either
to the repair or restoration of all or part of the applicable Individual
Property, with Lender having the right to hold and disburse the proceeds as the
repair or restoration progresses, or to the payment of the Outstanding Principal
Balance together with any accrued interest thereon.

 

   Schedule IV-6    Loan Agreement



--------------------------------------------------------------------------------

No.

  

Description of Applicable Exception(s) to

Representations and Warranties in Section 3.1.34 (and

Section Reference)

  

Ground Leased Property(ies) to Which the
Applicable Exception Applies

7.    3.1.34(i): The Ground Lease provides that Ground Lessor controls proceeds,
shall use them to pay for repairs and then for rent, with the remainder to be
released to lessee.    Courtyard Dallas 8.    3.1.34(i): Lender is not entitled
to hold the proceeds, but Ground Lessee must rebuild or discharge the mortgage.
   Homewood Suites Phoenix 9.    3.1.34(i): The Ground Lease is silent with
respect to application of insurance and condemnation proceeds.   

1. Hampton Inn Birmingham

2. Springhill Suites San Antonio

10.    3.1.34(i): Lender may be added to the “loss payable endorsement” of any
insurance policies required under the Ground Lease on the condition that any
insurance proceeds shall be applied in accordance with the terms of the Ground
Lease. Lender may act as escrow agent to hold the insurance proceeds if it is an
institutional lender.    Hampton Inn Norfolk

Operations Agreements

Please see Schedule B of Title Insurance Policies for applicable exceptions to
the Representations and Warranties in Section 3.1.35.

Property Improvement Plan

As noted in Section 3.1.38, applicable exceptions are set forth in Schedule
XVIII and XXI.

 

   Schedule IV-7    Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE V

DEFINITION OF SPECIAL PURPOSE BANKRUPTCY REMOTE ENTITY

Each Individual Borrower hereby represents and warrants to, and covenants with,
Lender that since the date of its formation and at all times on and after the
date hereof and until such time as the Obligations shall be paid and performed
in full, provided, however, that notwithstanding anything to the contrary set
forth in the Loan Documents, the Individual Borrowers shall not be in breach of
(and shall be deemed to be in compliance with) the covenants set forth in this
Schedule V as a result of any actions taken at the direction of Lender pursuant
to, or required by the terms of, Article IX of the Loan Agreement:

(a) Such Individual Borrower (i) has been, is, and will be organized solely for
the purpose of acquiring, developing, owning, holding, financing, selling,
leasing, transferring, exchanging, managing and operating such Individual
Borrower’s Individual Properties (and the Divested Properties), and any Ground
Lease Property acquired after the Closing Date pursuant to the exercise of a
Ground Lease Purchase Option in accordance with Section 4.33(f) of this
Agreement (each such Ground Lease Property, an “Acquired Ground Lease”)) and
(with respect to LLC Borrower) wholly owned Liquor Subsidiary whose sole purpose
is to hold liquor licenses used in the operation of such Individual Borrower’s
Individual Properties, entering into this Agreement with Lender, refinancing
such Individual Borrower’s Individual Properties in connection with a permitted
repayment of the Loan, and transacting lawful business that is incident,
necessary and appropriate to accomplish the foregoing, and (ii) has not owned,
does not own, and will not own any asset or property other than (A) such
Individual Borrower’s Individual Properties, (B) with respect to LLC Borrower,
such Individual Borrower’s Liquor Subsidiary whose sole purpose is to hold
liquor licenses in the operation of such Individual Borrower’s Individual
Properties, (C) the Divested Properties, (D) the Acquired Ground Leases and
(E) incidental personal property necessary for the ownership or operation of
such Individual Borrower’s Individual Property. Borrower previously owned the
Divested Properties, which ownership shall not be deemed to be a violation of
this paragraph (a). Prior to the Closing Date, all right, title, interest and
estate in the Divested Properties were transferred and conveyed by Borrower to
third parties. Such Individual Borrower is duly formed, validly existing and in
good standing in the state in which it was formed and in any other jurisdictions
where it is qualified to do business.

(b) Such Individual Borrower has not engaged (other than with respect to the
Divested Properties) and will not (other than with respect to the Acquired
Ground Leases) engage in any business other than the ownership, management and
operation of such Individual Borrower’s Individual Properties, (with respect to
LLC Borrower) such Individual Borrower’s Liquor Subsidiary and business
incidental thereto. Borrower was previously engaged in the business of owning,
managing and operating the Divested Properties, which ownership, management and
operation shall not be deemed to be a violation of this paragraph (b). Prior to
the Closing Date, all right, title, interest and estate in the Divested
Properties were transferred and conveyed by Borrower to third parties.

 

Schedule V-1 Loan Agreement



--------------------------------------------------------------------------------

(c) Such Individual Borrower has not and will not enter into any contract or
agreement with any Affiliate of such Individual Borrower, except upon terms and
conditions that are intrinsically fair, commercially reasonable, and no less
favorable to it than would be available on an arms-length basis with third
parties other than any such party.

(d) Such Individual Borrower has not incurred (except for the Prior Loans of
such Individual Borrower, which have been fully repaid, from which the
Properties, each Individual Borrower and SPC Party have been fully released, and
for which neither any Individual Borrower nor SPC Party shall have any
continuing liability, actual or contingent (other than contingent liabilities of
such Individual Borrower with respect to indemnity obligations for potential
future liabilities under the Prior Loan Documents which pursuant to the terms
thereof survive the payment in full of the Prior Loans, but provided that such
Individual Borrower does not believe that such contingent liabilities are
reasonably expected to have a Material Adverse Effect), upon the closing of the
Loan, and in connection with which no recourse whatsoever against any portion of
the Properties shall be available under any circumstances) and will not incur
any Indebtedness other than Permitted Indebtedness, provided that it shall not
be a breach of this subsection (d) to the extent that Borrower has (or had)
sufficient cash flow (without giving effect to any Trigger Period) to pay any
Indebtedness constituting trade payables but such funds are (or were) not made
available to Borrower during a Trigger Period or during the continuance of an
Event of Default (or during similar periods under the documentation for the
Prior Loans). No Indebtedness other than the Debt may be secured (senior,
subordinate or pari passu) by any Individual Property.

(e) Except as contemplated in this Agreement and the other Loan Documents (or in
the documentation for the Prior Loans), such Individual Borrower has not made
and will not make any loans or advances to any third party (including any
Affiliate, any Loan Party or any Guarantor), and has not and shall not acquire
obligations or securities of its Affiliates.

(f) Such Individual Borrower is and intends to remain solvent and such
Individual Borrower has, in all material respects, paid and will pay its debts
and liabilities (including, as applicable, shared personnel and overhead
expenses) from its assets; provided that the foregoing shall not require any
direct or indirect member, partner or shareholder of such Individual Borrower to
make any additional capital contributions to such Individual Borrower; and
provided further that it shall not be a breach of this subsection (f) to the
extent that (i) Borrower has (or had) sufficient cash flow (without giving
effect to any Trigger Period) to pay such debts and liabilities but such funds
are (or were) not made available to Borrower during a Trigger Period or during
the continuance of an Event of Default (or during similar periods under the
documentation for the Prior Loans), (ii) any Individual Borrower compensates
from its own funds or assets consultants and agents for services provided to or
obligations incurred by any other Individual Borrower or Liquor Subsidiary or
(iii) Borrower does (or did) not pay such debts or liabilities because it does
not have (or did not have) sufficient cash flow.

(g) Such Individual Borrower has done or caused to be done, and will do, all
things necessary to observe organizational formalities and preserve its
existence, and such Individual Borrower has not and will not, nor will such
Individual Borrower permit its SPC Party to, (i) terminate or fail other than to
a de minimis and immaterial extent, to comply with the provisions of its
organizational documents, or (ii) from and after the date hereof only, unless

 

Schedule V-2 Loan Agreement



--------------------------------------------------------------------------------

(A) Lender has consented and (B) following a Securitization of the Loan, the
applicable Rating Agencies have issued a Rating Agency Confirmation in
connection therewith, amend, modify or otherwise change its partnership
certificate, partnership agreement, articles of incorporation and bylaws,
operating agreement, trust or other organizational documents in any manner which
affects its status as Special Purpose Bankruptcy Remote Entity or might
otherwise cause it not to satisfy the requirements of this Schedule V.

(h) Such Individual Borrower has, in all material respects, maintained and will
maintain all of its books, records, financial statements and bank accounts
separate from those of its Affiliates (other than any other Individual Borrower
or Liquor Subsidiary) and any other Person. Such Individual Borrower’s assets
will not be listed as assets on the financial statement of any other Person,
provided, however, that such Individual Borrower’s assets may be included in a
consolidated financial statement of its Affiliates provided that (i) appropriate
notation shall be made on such consolidated financial statements to indicate the
separateness of such Individual Borrower and such Affiliates and to indicate
that such Individual Borrower’s assets and credit are not available to satisfy
the debts and other obligations of such Affiliates or any other Person, and
(ii) such assets shall be listed on such Individual Borrower’s own separate
balance sheet. Such Individual Borrower will file its own tax returns (to the
extent such Individual Borrower is required to file any such tax returns) and
will not file a consolidated federal income tax return with any other Person
(for the avoidance of doubt, the inclusion of the results of operations, income,
profits, losses or other tax attributes of a Person that is a disregarded entity
for federal or state income tax purposes in the federal or state income tax
returns of the beneficial owner of such Person shall not constitute the filing
of an income tax return by such Person), except to the extent that such
Individual Borrower is (i) required to file consolidated tax returns by law or
(ii) is treated as a “disregarded entity” for tax purposes and is not required
to file tax returns under applicable law. Such Individual Borrower has
maintained and shall maintain its books, records, resolutions and agreements in
accordance with this Agreement.

(i) Such Individual Borrower has been, will be, and at all times has held and
will hold itself out to the public as, a legal entity separate and distinct from
any other entity (including any Affiliate of such Individual Borrower or any
Loan Party or any Guarantor), shall correct any known misunderstanding regarding
its status as a separate entity, shall conduct business in its own name, shall
not identify itself or any of its Affiliates as a division or department or part
of the other and shall maintain and utilize separate stationery, invoices and
checks bearing its own name.

(j) Such Individual Borrower intends to maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations; provided that nothing in this
clause (j) shall be interpreted to require the partners, members or other
principals of such Individual Borrower to make any capital contributions or
loans to such entity or arrange for any such capital contribution or loan by any
third party.

(k) None of such Individual Borrower, any Affiliate Controlling such Individual
Borrower or any Loan Party, any Guarantor or any other Person holding any direct
or Controlling indirect interest in such Individual Borrower, has sought or
intends to seek or effect the liquidation, dissolution, winding up,
consolidation or merger, in whole or in part, of such Individual Borrower, other
than in connection with and following a potential Permitted Direct Assumption,
Permitted Indirect Assumption or repayment of the Debt.

 

Schedule V-3 Loan Agreement



--------------------------------------------------------------------------------

(l) Except as contemplated in this Agreement and the other Loan Documents (or in
the documentation for the Prior Loans), such Individual Borrower has not and
will not commingle the funds and other assets of such Individual Borrower with
those of any Affiliate (other than any Individual Borrower or Liquor Subsidiary)
or any Loan Party, any Guarantor or any other Person, and has held and will hold
all of its assets in its own name.

(m) Except as contemplated in this Agreement and the other Loan Documents (or in
the documentation for the Prior Loans), Individual Borrower has and will
maintain its assets in such a manner that it will not be costly or difficult to
segregate, ascertain or identify its individual assets from those of any
Affiliate (other than any other Individual Borrower or Liquor Subsidiary), any
Loan Party, any Guarantor or any other Person.

(n) Except as contemplated in this Agreement and the other Loan Documents (or in
the documentation for the Prior Loans), such Individual Borrower has not and
will not assume or guarantee or become obligated for the debts of any other
Person and does not and will not hold itself out to be responsible for or have
its credit available to satisfy the debts or obligations of any other Person.

(o) Each Borrower has been and shall be a Delaware limited liability company or
a Delaware limited partnership, and with respect to LP Borrower, such Individual
Borrower’s general partner (“SPC Party”) has been and shall be a Delaware
limited liability company or a Delaware corporation, and SPC Party (i) has
caused and will cause such Individual Borrower to be a Special Purpose
Bankruptcy Remote Entity; (ii) has complied and will at all times comply with
each of the representations, warranties and covenants contained on this Schedule
V (other than subsections (a), (b) and (d)) as if such representation, warranty
or covenant was made directly by SPC Party; (iii) has not engaged and will not
engage in any business or activity other than owning an interest in such
Individual Borrower; (iv) has not acquired or owned and will not acquire or own
any assets other than its partnership interest in such Individual Borrower;
(v) has not incurred and will not incur any debt, secured or unsecured, direct
or contingent (including guaranteeing any obligation) other than unsecured trade
payables incurred in the ordinary course of business related to the ownership of
an interest in such Individual Borrower that (A) do not exceed at any one time
$50,000.00, and (B) are paid within ninety (90) days after the date incurred;
provided that it shall not be a breach of this subsection (o) to the extent that
Borrower has (or had) sufficient cash flow (without giving effect to any Trigger
Period) to make distributions to SPC Party for the payment of unsecured trade
payables but such cash flow is (or was) not made available to Borrower for
distribution during a Trigger Period or during the continuance of an Event of
Default (or during similar periods under the documentation for the Prior Loans);
and (vi) has no contingent or actual obligations not related to the ownership
and operation of such Individual Borrower’s Individual Properties and Divested
Properties. Upon the withdrawal or the disassociation of SPC Party from such
Individual Borrower, such Individual Borrower shall immediately appoint a new
SPC Party whose articles or certificate of formation or incorporation are
substantially similar to those of SPC Party and deliver a new non-consolidation
opinion to the Rating Agency or Rating Agencies, as applicable, with respect to
the new SPC Party and its equity owners.

 

Schedule V-4 Loan Agreement



--------------------------------------------------------------------------------

(p) The organizational documents of each of LLC Borrower and SPC Party shall
provide that at all times there shall be (and such Individual Borrower shall at
all times cause there to be) at least two (2) duly appointed Independent
Directors or Independent Managers. In addition, the organizational documents of
each of LLC Borrower and SPC Party shall provide that no Independent Director or
Independent Manager (as applicable) of each of LLC Borrower or SPC Party may be
removed or replaced without Cause and unless LLC Borrower or SPC Party, as
applicable, provides Lender with not less than three (3) Business Days’ prior
written notice of (a) any proposed removal of an Independent Director or
Independent Manager (as applicable), together with a statement as to the reasons
for such removal, and (b) the identity of the proposed replacement Independent
Director or Independent Manager (as applicable), together with a certification
that such replacement satisfies the requirements set forth in the organizational
documents for an Independent Director or Independent Manager (as applicable).

(q) The organizational documents of such Individual Borrower and SPC Party shall
also provide an express acknowledgment that Lender is an intended third-party
beneficiary of the “special purpose” provisions of such organizational
documents.

(r) The organizational documents of each of LLC Borrower and SPC Party shall
provide that such Person shall not take any action which, under the terms of any
certificate of incorporation, by-laws or any voting trust agreement with respect
to any common stock, requires a unanimous vote of (A) the sole member of LLC
Borrower or SPC Party, as applicable (each, a “Sole Member”), (B) the board of
directors of LLC Borrower or SPC Party, as applicable, or (C) the committee of
managers of LLC Borrower or SPC Party, as applicable, designated to manage the
business affairs of LLC Borrower or SPC Party, as applicable (each, a
“Committee”), unless at the time of such action there shall be at least two
(2) duly appointed Independent Directors or Independent Managers and all such
Independent Directors or Independent Managers (as applicable) have participated
in such vote. The organizational documents of each of LLC Borrower and SPC Party
shall provide that actions requiring such unanimous written consent, including
the Independent Directors or Independent Managers (as applicable), shall include
each of the following with respect to SPC Party and each Individual Borrower
(each, a “Material Action”): (i) filing or consenting to the filing of any
petition, either voluntary or involuntary, to take advantage of any applicable
insolvency, bankruptcy, liquidation or reorganization statute, (ii) seeking or
consenting to the appointment of a receiver, liquidator or any similar official
of such Individual Borrower or a substantial part of its business, (iii) making
an assignment for the benefit of creditors, (iv) admitting in writing its
inability to pay debts generally as they become due, or (v) taking any action in
furtherance of the foregoing. In addition, the organizational documents of each
of LLC Borrower and SPC Party shall provide that, when voting with respect to
any matters set forth in the immediately preceding sentence of this clause (r),
the Independent Directors or Independent Managers (as applicable) shall consider
only the interests of the applicable Individual Borrower, including its
creditors. LLC Borrower shall not, and SPC Party shall not (on behalf of itself
or LP Borrower), take any of the foregoing actions without the unanimous written
consent of its board of directors, its member(s) or the Committee, as
applicable, including (or together with) all Independent Directors or
Independent Managers, as applicable. Without limiting the generality of the
foregoing, such documents shall expressly provide that, to the greatest extent
permitted by law, except for duties to the applicable Individual Borrower
(including duties to the applicable Individual Borrower’s equity holders solely
to the extent of their respective economic interests in such Individual Borrower
and to

 

Schedule V-5 Loan Agreement



--------------------------------------------------------------------------------

such Individual Borrower’s creditors as set forth in the immediately preceding
sentence), such Independent Directors or Independent Managers (as applicable)
shall not owe any fiduciary duties to, and shall not consider, in acting or
otherwise voting on any matter for which their approval is required, the
interests of (i) SPC Party or such Individual Borrower’s other equity holders,
(ii) other Affiliates of such Individual Borrower, or (iii) any group of
Affiliates of which such Individual Borrower is a part); provided, however, the
foregoing shall not eliminate the implied contractual covenant of good faith and
fair dealing.

(s) Notwithstanding anything herein to the contrary, each of LLC Borrower and
SPC Party may be a Delaware single-member limited liability company provided
that:

(i) the organizational documents of LLC Borrower or SPC Party, as applicable,
shall provide that, as long as any portion of the Obligations remains
outstanding, upon the occurrence of any event that causes the Sole Member of LLC
Borrower or SPC Party, as applicable, to cease to be a member of LLC Borrower or
SPC Party, as applicable, (other than (i) upon an assignment by Sole Member of
all of its limited liability company interest in LLC Borrower or SPC Party, as
applicable, and the admission of the transferee, if permitted pursuant to the
organizational documents of LLC Borrower or SPC Party, as applicable, and the
Loan Documents, or (ii) the resignation of Sole Member and the admission of an
additional member of LLC Borrower or SPC Party, as applicable, if permitted
pursuant to the organizational documents of LLC Borrower or SPC Party, as
applicable, and the Loan Documents), each of the persons acting as an
Independent Director or Independent Manager (as applicable) of LLC Borrower or
SPC Party, as applicable, shall, without any action of any Person and
simultaneously with Sole Member ceasing to be a member of LLC Borrower or SPC
Party, as applicable, automatically be admitted as members of LLC Borrower or
SPC Party, as applicable (in each case, individually, a “Special Member” and
collectively, the “Special Members”) and shall preserve and continue the
existence of LLC Borrower or SPC Party, as applicable, without dissolution. The
organizational documents of LLC Borrower or SPC Party, as applicable, shall
further provide that for so long as any portion of the Obligations is
outstanding, no Special Member may resign or transfer its rights as Special
Member unless (i) a successor Special Member has been admitted to LLC Borrower
or SPC Party, as applicable, as a Special Member, and (ii) such successor
Special Member has also accepted its appointment as an Independent Director or
Independent Manager (as applicable);

(ii) the organizational documents of LLC Borrower or SPC Party, as applicable,
shall provide that, as long as any portion of the Obligations remains
outstanding, except as expressly permitted pursuant to the terms of this
Agreement, (i) Sole Member may not resign, and (ii) no additional member shall
be admitted to LLC Borrower or SPC Party, as applicable; and

(iii) the organizational documents of LLC Borrower or SPC Party, as applicable,
shall provide that, as long as any portion of the Obligations remains
outstanding: (i) LLC Borrower or SPC Party, as applicable, shall be dissolved,
and its affairs shall be wound up, only upon the first to occur of the
following: (A) the termination of the legal existence of the last remaining
member of LLC Borrower or SPC Party, as applicable, or the occurrence of any
other event which terminates the continued membership of the last remaining
member of LLC Borrower or SPC Party, as applicable, in LLC Borrower or SPC
Party, as applicable, unless the

 

Schedule V-6 Loan Agreement



--------------------------------------------------------------------------------

business of LLC Borrower or SPC Party, as applicable, is continued in a manner
permitted by its operating agreement or the Delaware Limited Liability Company
Act (the “Act”), or (B) the entry of a decree of judicial dissolution under
Section 18-802 of the Act; (ii) upon the occurrence of any event that causes the
last remaining member of LLC Borrower or SPC Party, as applicable, to cease to
be a member of LLC Borrower or SPC Party, as applicable, or that causes Sole
Member to cease to be a member of LLC Borrower or SPC Party, as applicable
(other than (A) upon an assignment by Sole Member of all of its limited
liability company interest in LLC Borrower or SPC Party, as applicable, and the
admission of the transferee, if permitted pursuant to the organizational
documents of LLC Borrower or SPC Party, as applicable, and the Loan Documents,
or (B) the resignation of Sole Member and the admission of an additional member
of LLC Borrower or SPC Party, as applicable, if permitted pursuant to the
organizational documents of LLC Borrower or SPC Party, as applicable, and the
Loan Documents), to the fullest extent permitted by law, the personal
representative of such last remaining member shall be authorized to, and shall,
within ninety (90) days after the occurrence of the event that terminated the
continued membership of such member in LLC Borrower or SPC Party, as applicable,
agree in writing (I) to continue the existence of LLC Borrower or SPC Party, as
applicable, and (II) to the admission of the personal representative or its
nominee or designee, as the case may be, as a substitute member of LLC Borrower
or SPC Party, as applicable, effective as of the occurrence of the event that
terminated the continued membership of such member in LLC Borrower or SPC Party,
as applicable; (iii) the bankruptcy of Sole Member or a Special Member shall not
cause such Sole Member or Special Member, respectively, to cease to be a member
of LLC Borrower or SPC Party, as applicable, and upon the occurrence of such an
event, the business of LLC Borrower or SPC Party, as applicable, shall continue
without dissolution; (iv) in the event of the dissolution of LLC Borrower or SPC
Party, as applicable, LLC Borrower or SPC Party, as applicable, shall conduct
only such activities as are necessary to wind up its affairs (including the sale
of the assets of LLC Borrower or SPC Party, as applicable, in an orderly
manner), and the assets of LLC Borrower or SPC Party, as applicable, shall be
applied in the manner, and in the order of priority, set forth in Section 18-804
of the Act; and (v) to the fullest extent permitted by law, each of Sole Member
and the Special Members shall irrevocably waive any right or power that they
might have to cause LLC Borrower or SPC Party, as applicable, or any of its
assets to be partitioned, to cause the appointment of a receiver for all or any
portion of the assets of LLC Borrower or SPC Party, as applicable, to compel any
sale of all or any portion of the assets of LLC Borrower or SPC Party, as
applicable, pursuant to any applicable law or to file a complaint or to
institute any proceeding at law or in equity to cause the dissolution,
liquidation, winding up or termination of LLC Borrower or SPC Party, as
applicable.

(t) Such Individual Borrower has conducted and shall conduct its business so
that the assumptions made with respect to such Individual Borrower in the
Insolvency Opinion shall be true and correct in all material respects. In
connection with the foregoing, such Individual Borrower hereby covenants and
agrees that it will comply in all material respects with or cause the compliance
in all material respects with, (i) all of the facts and assumptions (whether
regarding such Individual Borrower or any other Person) set forth in the
Insolvency Opinion, (ii) all of the representations, warranties and covenants in
this Schedule V, and (iii) all of the organizational documents of such
Individual Borrower and SPC Party other than to a de minimis and immaterial
extent.

 

Schedule V-7 Loan Agreement



--------------------------------------------------------------------------------

(u) Except as contemplated in this Agreement and the other Loan Documents (or in
the documentation for the Prior Loans), such Individual Borrower has not
permitted and will not permit any Affiliate (other than an Affiliate Manager
engaged in accordance with Section 4.14) or any Loan Party, any Guarantor or any
other Person holding any direct or indirect interest in such Individual
Borrower, independent access to its bank accounts.

(v) Except as contemplated in this Agreement and the other Loan Documents (or in
the documentation for the Prior Loans), such Individual Borrower has, in all
material respects, paid and shall pay its own liabilities and expenses,
including the salaries of its own employees (if any) from its own funds;
provided that the foregoing shall not require any direct or indirect member,
partner or shareholder of Borrower to make any additional capital contributions
to Borrower; provided further that it shall not be a breach of this subsection
(v) to the extent that (i) Borrower has (or had) sufficient cash flow (without
giving effect to any Trigger Period) to pay its own liabilities and expenses but
such cash flow is (or was) not made available to Borrower for distribution
during a Trigger Period or during the continuance of an Event of Default (or
during similar periods under the documentation for the Prior Loans), (ii) any
Individual Borrower makes a payment from its funds of the liabilities and
expenses of any other Individual Borrower or Liquor Subsidiary or (iii) Borrower
does (or did) not pay such liabilities or expenses because it does not have (or
did not have) sufficient cash flow.

(w) Except as contemplated in this Agreement and the other Loan Documents (or in
the documentation for the Prior Loans), such Individual Borrower has compensated
and shall compensate each of its consultants and agents from its own funds for
services provided to it and pay from its own assets all obligations of any kind
incurred; provided that it shall not be a breach of this subsection (w) to the
extent that (i) Borrower has (or had) sufficient cash flow (without giving
effect to any Trigger Period) to pay such amounts but such cash flow is (or was)
not made available to Borrower for distribution during a Trigger Period or
during the continuance of an Event of Default (or during similar periods under
the documentation for the Prior Loans), (ii) any Individual Borrower compensates
from its own funds or assets consultants and agents for services provided to or
obligations incurred by any other Individual Borrower or Liquor Subsidiary or
(iii) Borrower does (or did) not compensate such consultants or agents or pay
such obligations because it does not have (or did not have) sufficient cash
flow.

(x) Such Individual Borrower has not, and without the unanimous consent of all
of its directors or members (including all Independent Directors), as
applicable, will not (i) file a bankruptcy, insolvency or reorganization
petition or otherwise institute insolvency proceedings or otherwise seek any
relief under any laws relating to the relief from debts or the protection of
debtors generally, (ii) seek or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian or any similar official
for such entity or for all or any portion of such Individual Borrower’s
properties, (iii) make any assignment for the benefit of such Individual
Borrower’s creditors, or (iv) take any action in furtherance of the foregoing.

(y) Except as contemplated in this Agreement and the other Loan Documents (or in
the documentation for the Prior Loans), such Individual Borrower has, in all
material respects, maintained and will maintain an arm’s-length relationship
with its Affiliates (other than any other Individual Borrower or Liquor
Subsidiary); provided that the foregoing shall not require any direct or
indirect member, partner or shareholder of Borrower to make any additional
capital contributions to Borrower.

 

Schedule V-8 Loan Agreement



--------------------------------------------------------------------------------

(z) Such Individual Borrower has allocated and will allocate fairly and
reasonably any overhead expenses that are shared with any Affiliate, including
shared office space.

(aa) Except in connection with the Loan, such Individual Borrower has not
pledged (except in connection with the Prior Loans of such Individual Borrower,
which have been fully repaid, from which the Properties, each Individual
Borrower and SPC Party have been fully released, and for which neither any
Individual Borrower nor SPC Party shall have any continuing liability, actual or
contingent (other than contingent liabilities of such Individual Borrower with
respect to indemnity obligations for potential future liabilities under the
Prior Loan Documents which pursuant to the terms thereof survive the payment in
full of the Prior Loans, but provided that such Individual Borrower does not
believe that such contingent liabilities are reasonably expected to have a
Material Adverse Effect), upon the closing of the Loan, and in connection with
which no recourse whatsoever against any portion of the Properties shall be
available under any circumstances) and will not pledge its assets for the
benefit of any other Person.

(bb) Such Individual Borrower has and will have no obligation to indemnify its
officers, directors, members or partners, as the case may be, or has such an
obligation that is fully subordinated to the Debt and will not constitute a
claim against it if cash flow in excess of the amount required to pay the Debt
is insufficient to pay such obligation.

(cc) if such Individual Borrower is (i) a limited liability company, has
articles of organization, a certificate of formation and/or an operating
agreement, as applicable, (ii) a limited partnership, has a limited partnership
agreement, or (iii) a corporation, has a certificate of incorporation or
articles that, in each case, provide that such entity will not: (A) dissolve,
merge, liquidate, consolidate; (B) sell, transfer, dispose, or encumber (in each
case, in accordance with the other provisions of the Loan Documents) all or
substantially all of its assets or acquire all or substantially all of the
assets of any Person; or (C) engage in any other business activity, or amend its
organizational documents with respect to the matters set forth on this Schedule
V (in each case, except in connection with taking any of the actions described
in the foregoing clause (B) to the extent such actions are taken in accordance
with the other provisions of the Loan Documents) without the consent of Lender.

(dd) The Independent Directors or Independent Manager (as applicable) will
consider only the interests of such Individual Borrower, including its
creditors, in connection with any Material Action. Without limiting the
generality of the foregoing to the greatest extent permitted by law, except for
duties to such Individual Borrower (including duties to such Individual
Borrower’s equity holders solely to the extent of their respective economic
interests in such Individual Borrower and to such Individual Borrower’s
creditors as set forth in the immediately preceding sentence), such Independent
Directors shall not owe any fiduciary duties to, and shall not consider, in
acting or otherwise voting on any matter for which their approval is required,
the interests of (i) the SPC Party or such Individual Borrower’s other equity
holders, (ii) other Affiliates of such Individual Borrower, or (iii) any group
of Affiliates of which such Individual Borrower is a part); provided, however,
the foregoing shall not eliminate the implied contractual covenant of good faith
and fair dealing.

 

Schedule V-9 Loan Agreement



--------------------------------------------------------------------------------

(ee) Except the Guaranty, the guarantees of Borrower’s obligations under certain
of the Franchise Agreements specified on Schedule XII, the guarantees of
Borrower’s obligations under certain of the Ground Leases specified on Schedule
VII and the Obligations which are joint and several amongst the Individual
Borrowers, such Individual Borrower has not, does not, and will not have any of
its obligations guaranteed by an any Affiliate (other than in connection with
the Prior Loans).

As used herein:

“Cause” shall mean, with respect to an Independent Director or Independent
Manager, (i) acts or omissions by such Independent Director or Independent
Manager, as applicable, that constitute systematic and persistent or willful
disregard of such Independent Director’s or Independent Manager’s, as
applicable, duties, or (ii) such Independent Director or Independent Manager, as
applicable, has been indicted or convicted for any crime or crimes of moral
turpitude or dishonesty or for any violation of any Legal Requirements.

“Independent Director” or “Independent Manager” shall mean a natural person
selected by the applicable Individual Borrower (a) with prior experience as an
independent director, independent manager or independent member, (b) with at
least three (3) years of employment experience, (c) who is provided by a
Nationally Recognized Service Company, (d) who is duly appointed as an
Independent Director or Independent Manager and is not, will not be while
serving as Independent Director or Independent Manager (except pursuant to an
express provision in Borrower’s operating agreement providing for the
appointment of such Independent Director or Independent Manager to become a
“special member” upon the last remaining member of Borrower ceasing to be a
member of Borrower) and shall not have been at any time during the preceding
five (5) years, any of the following:

 

  (i) a stockholder, director (other than as an Independent Director), officer,
employee, partner, attorney or counsel of such Individual Borrower, any
Affiliate of such Individual Borrower or any direct or indirect parent of such
Individual Borrower;

 

  (ii) a customer, supplier or other Person who derives any of its purchases or
revenues from its activities with such Individual Borrower or any Affiliate of
such Individual Borrower;

 

  (iii) a Person or other entity Controlling or under Common Control with any
such stockholder, partner, customer, supplier or other Person described in
clause (i) or clause (ii) above; or

 

  (iv) a member of the immediate family of any such stockholder, director,
officer, employee, partner, customer, supplier or other Person described in
clause (i) or clause (ii) above.

 

Schedule V-10 Loan Agreement



--------------------------------------------------------------------------------

A natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (i) by reason of being the Independent Director or Independent
Manager of a “special purpose entity” affiliated with such Individual Borrower
shall be qualified to serve as an Independent Director or Independent Manager of
such Individual Borrower, provided that the fees that such individual earns from
serving as Independent Director or Independent Manager of affiliates of such
Individual Borrower in any given year constitute in the aggregate less than five
percent (5%) of such individual’s annual income for that year.

A natural person who satisfies the foregoing definition other than clause
(ii) shall not be disqualified from serving as an Independent Director or
Independent Manager of Borrower if such individual is an independent director,
independent manager or special manager provided by a Nationally Recognized
Service Company that provides professional independent directors, independent
managers and special managers and also provides other corporate services in the
ordinary course of its business.

“Nationally Recognized Service Company” shall mean any of CT Corporation,
Corporation Service Company, National Registered Agents, Inc., Wilmington Trust
Company, National Corporate Research, Ltd., United Corporate Services, Inc.,
Independent Member Services LLC or such other nationally recognized company that
provides independent director, independent manager or independent member
services and that is reasonably satisfactory to Lender, in each case that is not
an Affiliate of such Individual Borrower and that provides professional
independent directors and other corporate services in the ordinary course of its
business.

 

Schedule V-11 Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE VI

INTELLECTUAL PROPERTY/WEBSITES

Websites:

 

Borrower

 

Asset Name

  Domain Name   Hosting Expiration Date   Domain Expiration Date   Account
Holder

W2007 Equity Inns Realty LLC

  Homewood Suites Chicago   www.homewoodsuiteschicago.com   4/10/2016  
4/10/2016   First Hospitality

W2007 Equity Inns Realty LLC

  Embassy Suites Orlando   www.orlandoembassysuites.com     9/30/2016   Hilton

W2007 Equity Inns Realty LLC

  Hampton Inn Orlando   www.orlandohampton.com     11/8/2015   Hilton

W2007 Equity Inns Realty LLC

  Homewood Suites Orlando   www.orlandohomewood.com     1/7/2015   Hilton

W2007 Equity Inns Realty LLC

  Hampton Inn Charleston   www.hamptoninncharlestonairport.com     4/19/2015  
Hilton

W2007 Equity Inns Realty LLC

  Residence Inn San Diego   www.residenceinnhotelsandiego.com   Month-to-Month  
2/10/2015   Huntington

W2007 Equity Inns Realty LLC

  SpringHill Suites San Diego   www.springhillsandiegohotel.com   Month-to-Month
  2/10/2015   Huntington

W2007 Equity Inns Realty LP

  Fairfield Inn & Suites Dallas   www.fairfieldinndallashotel.com  
Month-to-Month   1/4/2015   Huntington

W2007 Equity Inns Realty LP

  Courtyard Dallas   www.courtyarddallashotel.com   Month-to-Month   1/4/2015  
Huntington

W2007 Equity Inns Realty LLC

  Residence Inn Burlington   www.residenceinnburlingtonhotel.com  
Month-to-Month   2/12/2015   Huntington

W2007 Equity Inns Realty LLC

  Residence Inn Tucson   www.ResidenceInnTucsonHotel.com   Month-to-Month  
2/12/2015   Huntington

W2007 Equity Inns Realty LLC

  Residence Inn Tinton Falls   www.ResidenceInnTintonFallsHotel.com  
Month-to-Month   2/12/2015   Huntington

W2007 Equity Inns Realty LLC

  Residence Inn Somers Point   www.ResidenceInnSomersPointHotel.com  
Month-to-Month   2/12/2015   Huntington

W2007 Equity Inns Realty LLC

  Residence Inn Princeton   www.ResidenceInnPrincetonHotel.com   Month-to-Month
  2/12/2015   Huntington

W2007 Equity Inns Realty LLC

  Residence Inn Colorado Springs   www.residenceinncoloradospringshotel.com  
Month-to-Month   2/12/2015   Huntington

W2007 Equity Inns Realty LLC

  Holiday Inn Charleston Mt. Pleasant   www.himtpleasant.com   12/31/2014  
4/30/2016   Pillar

 

   Schedule VI-1    Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE VII

REAs

The reciprocal easement agreements, easement and operating agreements, and
covenants, conditions and restrictions and similar agreements described in the
Title Insurance Policies.

 

 

Schedule VII-1 Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE VIII

GROUND LEASES

 

Property

  

Description of Ground Lease

Hampton Inn, Birmingham, AL   

That Ground Lease Agreement by and between Hampton Inns, Inc. and Fitts J.
Smitherman, Rosemary Smitherman, Byrd Companies, Inc., Ormond Sommerville and
Martha Sommerville dated September 16, 1986.

 

Recorded by Memorandum of Lease between Hampton Inns., Inc. and Fitts J.
Smitherman, Rosemary Smitherman, Byrd Companies, Inc., Ormond Sommerville and
Martha Sommerville dated as of April 2, 1987, and recorded in Real Volume 3157,
Page 143 in the land records of Jefferson County, Alabama.

 

Amended on December 17, 1987 by Hampton Inns, Inc. and Fitts J. Smitherman,
Rosemary Smitherman, Byrd Companies, Inc., Ormond Sommerville and Martha
Sommerville.

 

Assigned on December 21, 1987 from Hampton Inns, Inc. to Hampton/GHI Associates
No.1, a California general partnership.

 

Amended on July 30, 1997 by Hampton/GHI Associates No.1, a California
partnership and Ann S. Sanders, Ormond Sommerville and the Byrd Companies, Inc.

 

Assigned on August 1, 1997 from Hampton/GHI Associates No.1, a California
general partnership, to Equity Inns Partnership, L.P. Assigned November 6, 2000
from Equity Inns Partnership, L.P. to EQI Financing Partnership III, L.P. (which
entity merged with and into W2007 Equity Inns Realty, LLC) and guaranteed by
Equity Inns, Inc. (which entity merged with and into W2007 Grace Acquisition I,
Inc.)

Homewood Suites, Phoenix, AZ   

Lease, dated as of January 20, 1987, a memorandum of which was recorded on
February 6, 1987 as Document No. 87 076480 in the real estate records of
Maricopa County, State of Arizona (the “Official Records”);

 

as assigned by the instrument recorded as Recording No. 95-0093449 in the
Official Records, to Embassy Suites, Inc., a Delaware corporation (Embassy
Suites, Inc. changed its name to Harrah’s Operating Company, Inc. by Certificate
of Amendment of Restated Certificate of Incorporation dated June 30, 1995);

 

as assigned by the instrument recorded October 24, 1996 as Recording No.
96-0754084 in the Official Records, to Promus Hotels, Inc., a Delaware
corporation;

 

   Schedule VIII-1    Loan Agreement



--------------------------------------------------------------------------------

as assigned by the instrument recorded November 6, 1996 as Recording No.
96-0788013 in the Official Records, to Equity Inns Partnership, L.P., a
Tennessee limited partnership;

 

as assigned by the instrument recorded as Recording No. 99-0618156 in the
Official Records, to EQI Financing Partnership II, L.P., a Tennessee limited
partnership;

 

as amended by the Ground Lease Estoppel and Agreement, dated October 25, 2007,
between Camelback Properties Trust Number One, as landlord, and EQI Financing
Partnership II, LP, a Tennessee limited partnership, as tenant.

Hampton Inn, Norfolk, VA

Lease Agreement, dated June 27, 1989 (the “Ground Lease”), by and among S.L.
Nusbaum Realty Co., as Landlord, and V.A. Zodda and John R. Lawson,
collectively, as Tenant, a memorandum of which, dated November 27, 1989, was
recorded December 11, 1989, in the Clerk’s Office, Circuit Court, City of
Norfolk, Virginia, in Deed Book 2227, page 21, as amended by those certain
letter agreements, dated June 26, 1989, August 22, 1989 and July 5, 1990, and as
supplemented by that certain Memorandum of and Supplement to Assignment of Lease
and Assumption Agreement, dated March 4, 1997, recorded in Deed Book 2877, page
121, in the aforesaid records.

 

Tenant’s interests were assigned pursuant to that certain Assignment and
Assumption Agreement, dated November 29, 1989, by and between V.A. Zodda and
John R. Lawson, as Assignor, and Z&L, Ltd., as Assignee.

 

Tenant’s interests were assigned pursuant to that certain Assignment of Lease,
dated March 5, 1997, by and among Z&L, Ltd., as Assignor, and Equity Inns
Partnership, L.P., as Assignee, recorded March 6, 1997 in Deed Book 2877, page
126, in the aforesaid records.

 

Tenant’s interest were further assigned pursuant to that certain Assignment of
Lease, dated November 6, 2000, by and between Equity Inns Partnership, L.P., as
Assignor, to EQI Financing Partnership IV, L.P. (“EQI”), as Assignee, recorded
November 16, 2000 in Instrument No. 000027119, in the aforesaid records.

 

EQI merged into W2007 Equity Inns Realty, LLC, the current Tenant under the
Lease as of the date of this Agreement.

 

Schedule VIII-2 Loan Agreement



--------------------------------------------------------------------------------

Residence Inn, Tinton Falls, NJ

Ground Lease Agreement dated March 1, 1986 between Mid-Monmouth Industrial Park,
as lessor, and Ted C. Ginsberg and C. Ronald Bleznak, as lessee.

 

Letter Agreement dated February 18, 1987 between David B. Gifford and agreed to
by Mid-Monmouth Realty Associates.

 

Letter Agreement dated April 21, 1987 by Ronald Bleznak and agreed to by
Mid-Monmouth Realty Associates.

 

Letter dated April 28, 1987 from Mid-Monmouth Realty Associates to C. Ronald
Bleznek.

 

Assignment and Assumption of Lease dated May, 1987, between Ted C. Ginsberg and
C. Ronald Bleznak, as assignor, to ARTEAM Tinton Falls Associates, as assignee.

 

Amendment of Correction dated May 17, 1990, between Mid-Monmouth Realty
Associates, successor in interest to Mid-Monmouth Industrial Park, and ARTEAM
Tinton Falls Associates.

 

Assignment and Assumption of Lease dated September 14, 1995, between ARTEAM
Tinton Falls Associates, as assignor, and Equity Inns Partnership, L.P., as
assignee.

 

Ground Lease Estoppel dated October 24, 2007, between Mid-Monmouth Realty
Associates and EQI Financing Partnership II, L.P.

 

Estoppel Certificate dated June 30, 2011, executed by W2007 Equity Inns Realty,
LLC.

 

Letter of Assignment dated April 4, 2012 between Mid-Monmouth Realty Associates,
as assignor, and Grand Central Properties, LLC, as assignee

 

Schedule VIII-3 Loan Agreement



--------------------------------------------------------------------------------

Courtyard, Dallas, TX

Ground Lease, dated as of February 21, 1989, by and among Industrial Properties
Corporation (“IPC”), as Landlord, and Marriott Corporation, Inc. (“Marriott”),
as Tenant.

 

Assignment of Lease and Assumption of Obligations, dated as of February 21,
1989, by and between Marriott, as Assignor, and Marriott International, Inc.
(“MII”), as Assignee and recorded September 23, 1994 in Volume 94184, Page
04158, in the Real Property Records of Dallas County, Texas.

 

First Amendment to Ground Lease, dated as of February 2, 1995 by and between
IPC, as Landlord and MII, as Tenant recorded on February 6, 1995 in Volume
95024, Page 00984, in the aforesaid records.

 

Letter Agreement dated May 25, 1995 from IPC to Brent Andrus, Andrus
Enterprises, Inc. and BA Dallas Market Center I Limited Partnership (“BA
Dallas”).

 

Second Amendment to Ground Lease, dated as of May 26, 1995 by and between IPC,
as Landlord and BA Dallas, as Tenant, recorded June 2, 1995 in Volume 95107,
Page 01584, in the aforesaid records.

 

Assignment and Assumption of Lease, dated as of May 26, 1995, by and between
MII, as Assignor, BA Dallas, as Assignee, and IPC, as Landlord, recorded
June 02, 1995 in Volume 95107, Page 01571, in the aforesaid records.

 

Certificate of Commencement dated June 1, 1995 between BA Dallas and IPC
recorded June 7, 1997 in Volume 95110, Page 00078, in the aforesaid records.

 

Section 1 of that certain Landlord Estoppel Certificate dated August 28, 2007
(the “2007 Estoppel Certificate”), subject to satisfaction by Tenant of the
conditions specified therein. Only the terms and conditions of such Section 1
(and not Section 2) of the 2007 Estoppel Certificate modified the terms of the
Lease.

 

Guaranty dated as of August ___, 2007 by Equity Inns, Inc., in favor of
Landlord.

 

Assignment and Assumption of Lease Agreement and Special Warranty Deed, dated as
of August 29, 2007, between BA Dallas and EQI Market C Dallas Partnership, L.P.
(“EQI”) recorded August 31, 2007 in the Official Public Records of Dallas
County, Texas as Instrument No. 20070316021.

 

Schedule VIII-4 Loan Agreement



--------------------------------------------------------------------------------

Residence Inn, Mobile, AL

Lease and Agreement, dated as of August 1, 1963 (the “Original Lease”), by and
among Charles E. Weisenburgh, Anne Weisenburgh, Phillip A. Weisenburgh, and
Louise V. Weisenburgh, collectively, as Landlord, and Carr Company, Inc., as
Tenant, recorded on September 4, 1963 in Real Property 447, Page 927, in the
real estate records of Mobile County, State of Alabama.

 

Tenant’s interests were assigned pursuant to that certain Warranty Deed of
Exchange, dated as of November 9, 1994, by and between Delaney Investments, Inc.
(successor by merger to Carr Company, Inc.), as Grantor, and McKibbon Brothers,
Inc., as Grantee, recorded on November 16, 1994 in Deed Book 4212, Page 1599, in
the aforesaid records, as further affected by that certain Estoppel and Non
Disturbance Agreement, dated as of October 2, 1997, by and between Weisenburgh
Co., Inc. (as successor to Charles E. Weisenburgh, Anne Weisenburgh, Phillip A.
Weisenburgh, and Louise V. Weisenburgh), First Union National Bank and McKibbon
Brothers, Inc., recorded on October 6, 1997, in Real Property 4511, Page 213, in
the aforesaid records.

 

Tenant’s interests were further assigned pursuant to that certain Assignment and
Assumption of Ground Lease and Sublease, dated as of April 24, 2006, by and
between McKibbon Brothers, Inc., as Assignor, and Equity Inns Partnership, L.P.,
as Assignee, recorded on June 19, 2006, in Book 5989, Page 607, in the aforesaid
records.

 

Ground Lease Estoppel and Agreement, dated December 14, 2007 (the “Amendment”
together with the Original Lease, the “Ground Lease”), between Weisenburgh Co.,
Inc., as Landlord, and W2007 Equity Inns Realty, LLC, as Tenant, recorded on
December 14, 2007 in Real Property Book 6344, Page 880, in the aforesaid
records.

 

Schedule VIII-5 Loan Agreement



--------------------------------------------------------------------------------

Courtyard, Mobile, AL

Lease and Agreement, dated as of August 1, 1963 (the “Original Ground Lease”),
by and among Charles E. Weisenburgh, Anne Weisenburgh, Phillip A. Weisenburgh,
Louise V. Weisenburgh, collectively, as Landlord, and Thomas Company, Inc., as
Tenant, recorded in Real Property Book 447, Page 913, in the real estate records
of Mobile County, State of Alabama.

 

Tenant’s interests were assigned pursuant to that certain Deed of Exchange,
dated as of June 24, 1993, by and between Thomas Company, Inc., as Grantor, and
McKibbon Hotel Group of Mobile, Alabama, Ltd., as Grantee, recorded June 25,
1993 in Real Property Book 4061, Page 1861, in the aforesaid records.

 

Tenant’s interests were further assigned by instrument, dated as of May 31,
1996, by and between McKibbon Hotel Group of Mobile, Alabama, Ltd., as Assignor,
and McKibbon Brothers, Inc., recorded in Real Property Book 4378, Page 471, in
the aforesaid records.

 

Tenant’s interests were further assigned by instrument, dated as of April 23,
1997, by and between McKibbon Brothers, Inc., as Assignor, and McKibbon Hotel
Group of Mobile, Alabama, LLC, recorded in Real Property Book 4459, Page 1609,
in the aforesaid records, as further affected by that certain Estoppel and Non
Disturbance Agreement, dated as of April 22, 1997, by and between Weisenburgh
Co., Inc. (as successor to Charles E. Weisenburgh, Anne Weisenburgh, Phillip A.
Weisenburgh, and Louise V. Weisenburgh), First Union National Bank and McKibbon
Hotel Group of Mobile, Alabama, LLC, recorded on April 23, 1997, in Real
Property 4459, Page 1709, in the aforesaid records.

 

Tenant’s interests were further assigned by Assignment and Assumption of Lease,
dated December 20, 2004, by and between McKibbon Hotel Group of Mobile, Alabama,
LLC, as Assignor, and EQI Mobile, L.P., as Assignee, recorded on May 16, 2007,
in Book 6184, Page 1570, in the aforesaid records.

 

Ground Lease Estoppel and Agreement, dated December 14, 2007 (the “Amendment”
together with the Original Ground Lease, the “Ground Lease”), between
Weisenburgh Co., Inc., as Landlord, and W2007 Equity Inns Realty, LLC, as
Tenant, recorded on December 14, 2007 in Real Property Book 6344, Page 880, in
the aforesaid records.

Springhill Suites, San Antonio, TX

Ground Lease Agreement dated April 12, 1995 between Adorff, Inc., Lehndorff
Capital Resources, Inc., and Wonderland Associates, Noble Associates, and
Lehndorff United Properties (USA) as co-tenant lessors (“Original Lessors”) and
Southeast Texas Inns, Inc. (“Original Lessee”) as lessee;

 

First Amendment to Ground Lease Agreement between MRO Southwest, Inc. as Lessor
and Original Lessee as lessee dated July 22, 2004;

 

Consent and Assignment and Assumption of Ground Lease Agreement dated July 22,
2004 between Original Lessee as assignor and Bexar Hotel Ltd. as assignee;

 

Consent and Assignment and Assumption of Ground Lease Agreement dated July 26
[August 3], 2006 between Bexar Hotel, Ltd. as assignor and Equity Inns
Partnership, L.P. as assignee, with Equity Inns, Inc. as guarantor, and SA
Crossroads Retail, L.P. consenting as lessor;

 

Guaranty dated July 26 [August 3] , 2006 executed by Equity Inns, Inc. in favor
of SA Crossroads Retail, LP guaranteeing performance by tenant Equity Inns
Partnership, L.P.;

 

Consent and Assignment and Assumption of Ground Lease Agreement dated May 18,
2007 between Equity Inns Partnership, L.P. as assignor, EQI San Antonio Hotel
Partnership, L.P. as assignee, Equity Inns, Inc. as guarantor and SA Crossroads
Retail, L.P. consenting as landlord;

 

Assignment of Lease and Memorandum of Agreement dated October 25, 2007 between
EQI San Antonio Hotel Partnership, L.P. as assignor and W2007 Equity Inns
Realty, L.P. as assignee (LT barcode);

 

Consent to Ground Lease Mortgage and Pledge dated October 25, 2007 between SA
Crossroads Retail, L.P. as lessor, EQI San Antonio Hotel Partnership, L.P. as
lessee, Equity Inns, Inc. as guarantor and Grace Acquisition I, Inc. (intended
successor by merger to Equity Inns, Inc.), and Goldman Sachs Mortgage Company as
lender;

 

Estoppel Certificate dated October 31, 2012 executed by W2007 Equity Inns
Realty, L.P. as tenant for the benefit of Amegy Bank National Association as
lender to Crossroads Mall Partners, Ltd.; and

 

Subordination, Non-Disturbance and Attornment Agreement between W2007 Equity
Inns Realty, L.P. as tenant for the benefit of Amegy Bank National Association
as lender and Crossroads Mall Partners, Ltd. as lessor.

 

Schedule VIII-6 Loan Agreement



--------------------------------------------------------------------------------

Hampton Inn, Baltimore, MD

Lease Agreement dated as of March 9, 1998 between Governor Plaza Associates, a
Pennsylvania partnership in which Federal Realty Investment Trust is the general
partner, and Krisch American Inns, Inc. (“Krisch”).

 

Addendum to Lease Agreement dated July 19, 1988.

 

Second Addendum to Lease Agreement dated December 21, 1989 between Landlord and
Krisch.

 

Lease Assignment dated August 12, 1992 among Krisch and First Hotel Investment
Corporation (“First Hotel”) (unrecorded).

 

Lease Assignment dated May 12, 1993 among Krisch, First Hotel and Renthotel,
Maryland, LLC, a Maryland limited liability company (“Renthotel”), recorded in
Land Records of Anne Arundel County, MD in Liber 6045, Folio 882.

 

Letter Agreement dated December 14, 1993.

 

Lease Assignment, Assumption and Modification Agreement dated March 11, 1996
(“1996 Modification”) between Renhotel Maryland, L.L.C., as assignor, Equity
Inns Partnership, L.P., as assignee, and City Hotels, S.A. and City Hotels USA,
Inc. (together, as guarantors), recorded in in Land Records of Anne Arundel
County, MD in Liber 7355, Folio 410.

 

Assignment of Lease dated November 6, 2000 between Equity Inns Partnership,
L.P., as assignor, and EQI Financing Partnership IV, L.P., as assignee, recorded
November 22, 2000 in in Land Records of Anne Arundel County, MD in Liber 10053,
Folio 365.

 

Letter Agreement dated September 23, 2005.

 

Ground Lease Estoppel and Agreement dated October 25, 2007, between Governor
Plaza Associate and EQI Financing Partnership IV, L.P.

 

 

Schedule VIII-7 Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE IX

DESCRIPTION OF PRIOR LOANS

1. That certain loan in the original principal amount of $1,799,999,920, made by
Goldman Sachs Mortgage Company, a New York limited partnership, to W2007 Equity
Inns Realty, LLC and W2007 Equity Inns Realty, L.P., pursuant to that certain
Loan Agreement, dated as of October 25, 2007, as amended, restated, replaced,
supplemented or otherwise modified.

2. That certain loan in the original principal amount of $10, made by Goldman
Sachs Mortgage Company, a New York limited partnership, to W2007 Equity Inns
Senior Mezz, LLC, pursuant to that certain Mezzanine A Loan Agreement, dated as
of October 25, 2007, as amended, restated, replaced, supplemented or otherwise
modified.

3. That certain loan in the original principal amount of $10 made by Goldman
Sachs Mortgage Company, a New York limited partnership, to W2007 Equity Inns
Intermediate Mezz I, LLC, pursuant to that certain Mezzanine B Loan Agreement,
dated as of October 25, 2007, as amended, restated, replaced, supplemented or
otherwise modified.

4. That certain loan in the original principal amount of $10 made by Goldman
Sachs Mortgage Company, a New York limited partnership, to W2007 Equity Inns
Intermediate Mezz II, LLC, pursuant to that certain Mezzanine C Loan Agreement,
dated as of October 25, 2007, as amended, restated, replaced, supplemented or
otherwise modified.

5. That certain loan in the original principal amount of $10 made by Goldman
Sachs Mortgage Company, a New York limited partnership, to W2007 Equity Inns
Intermediate Mezz III, LLC, pursuant to that certain Mezzanine D Loan Agreement,
dated as of October 25, 2007, as amended, restated, replaced, supplemented or
otherwise modified.

6. That certain loan in the original principal amount of $10 made by Goldman
Sachs Mortgage Company, a New York limited partnership, to W2007 Equity Inns
Intermediate Mezz IV, LLC, pursuant to that certain Mezzanine E Loan Agreement,
dated as of October 25, 2007, as amended, restated, replaced, supplemented or
otherwise modified.

7. That certain loan in the original principal amount of $10 made by Goldman
Sachs Mortgage Company, a New York limited partnership, to W2007 Equity Inns
Intermediate Mezz V, LLC, pursuant to that certain Mezzanine F Loan Agreement,
dated as of October 25, 2007, as amended, restated, replaced, supplemented or
otherwise modified.

8. That certain loan in the original principal amount of $10 made by Goldman
Sachs Mortgage Company, a New York limited partnership, to W2007 Equity Inns
Junior Mezz, LLC, pursuant to that certain Mezzanine G Loan Agreement, dated as
of October 25, 2007, as amended, restated, replaced, supplemented or otherwise
modified.

 

 

Schedule IX-1 Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE X

LIST OF SCHEDULED MANAGERS

1. Aimbridge

2. Concord Hospitality

3. Crescent

4. First Hospitality

5. Hersha

6. Highgate

7. Hilton

8. Intercontinental Hotel Group

9. Interstate

10. McKibbon Hotels

11. Noble

12. Pyramid

13. Pillar Hotels & Resorts

14. Sage

15. Westmont

16. White Lodging

17. Island Hospitality

18. Inn Ventures

19. Huntington

20. Lingate

21. Musselman

22. Crestline

23. American Realty Capital Hospitality Properties, LLC

24. Marriott

25. Hyatt

26. Northwood Hospitality

27. HEI

 

Schedule X-1 Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE XI

RENT ROLL

 

Hotel Name

   Location    Lessee    Tenant Type    Expiration
Date    Current Annual Rent

Embassy Suites

Orlando

   Service Desk    Avis Rent A Car
System, LLC    Rental Car    8/31/2014    $300/ Month plus 8% of


net rental revenue.

Embassy Suites Orlando    Service Desk    Universal Studios
Florida    Attraction
Tickets    12/31/2014    $0.00 - Provides guest
services for $0.00

Embassy Suites

Orlando

   800 sq ft on
Ground Floor    Plaza Gifts &
Jewelry, Inc.    Gift Shop    12/31/13


(tenant at
sufferance)

   Greater of (a) 8% of
gross monthly sales per
month or (b)
approximately
$1,092.73 per month

Residence Inn

Minneapolis (Eagan)

   Sales Office    The Hertz
Corporation    Rental Car    2/28/2015    $500/month

Fairfield Inn &

Suites Atlanta Vinings

   Floor and
Roof Space    Communications
Facility    Verizon
Wireless
(VAW) LLC    $2875/month    5 Year term, with four 5
Year automatic
extensions

 

   Schedule XI-1    Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE XII

FRANCHISE AGREEMENTS

 

No

  

Brand

  

Asset Name and Address

  

Franchisor

  

Expiration

1.    Embassy Suites   

Embassy Suites Orlando International

Drive/Jamaican Court

8250 Jamaican Court

Orlando, FL 32819

   Embassy Suites Franchise LLC    12/31/2026 2.    Hampton Inn   

Hampton Inn Dallas -Addison

4505 Beltway Drive

Addison, TX 75001

   Hampton Inns Franchise LLC    12/31/2025 3.    Hampton Inn   

Hampton Inn Albany-Wolf Road

10 Ulenski Drive

Albany, NY 12005

   Hampton Inns Franchise LLC    12/31/2025 4.    Hampton Inn   

Hampton Inn Baltimore/Glen Burnie

6617 Ritchie Highway

Glen Burnie, MD 21061

  

HLT Existing Franchise Holding LLC

[Hampton Inns Franchise LLC]

  

10/31/2016

[12/31/2024]

5.    Hampton Inn   

Hampton Inn Beckley

110 Harper Park Drive

Beckley, WV 25801

   Hampton Inns Franchise LLC    12/31/2025 6.    Hampton Inn   

Hampton Inn Birmingham/Mountain Brook

2731 US Highway 280

Birmingham, AL 35223

   Hampton Inns Franchise LLC    12/31/2025 7.    Hampton Inn   

Hampton Inn Charlotte/Gastonia

1859 Remount Road

Gastonia, NC 28054

   Hampton Inns Franchise LLC    12/31/2025 8.    Hampton Inn   

Hampton Inn Cleveland/Westlake

29690 Detroit Road

Westlake, OH 44145

   Hampton Inns Franchise LLC    12/31/2025

 

   Schedule XII-1    Loan Agreement



--------------------------------------------------------------------------------

No

  

Brand

  

Asset Name and Address

  

Franchisor

  

Expiration

9.    Hampton Inn   

Hampton Inn Columbia—I-26 Airport

1094 Chris Drive

West Columbia, SC 29169

   Hampton Inns Franchise LLC    12/31/2025 10.    Hampton Inn   

Hampton Inn Columbus/Dublin

3920 Tuller Road

Dublin, OH 43017

   Hampton Inns Franchise LLC    12/31/2025 11.    Hampton Inn   

Hampton Inn Detroit/Madison Heights /Troy

32420 Stephenson Highway

Madison Heights, MI 48071

  

HLT Existing Franchise Holding LLC

[Hampton Inns Franchise LLC]

  

10/31/2017

[12/31/2025]

12.    Hampton Inn   

Hampton Inn Detroit/Northville

20600 Haggerty Road

Northville, MI 48167

  

HLT Existing Franchise Holding LLC

[Hampton Inns Franchise LLC]

  

10/31/2017

[12/31/2025]

13.    Hampton Inn   

Hampton Inn Memphis-Poplar

5320 Poplar Avenue

Memphis, TN 38119

   Hampton Inns Franchise LLC    12/31/2024 14.    Hampton Inn   

Hampton Inn Morgantown

1053 Van Voorhis Road

Morgantown, WV 26505

   Hampton Inns Franchise LLC    12/31/2024 15.    Hampton Inn   

Hampton Inn Norfolk-Naval Base

8501 Hampton Boulevard

Norfolk, VA 23505

  

HLT Existing Franchise Holding LLC

[Hampton Inns Franchise LLC]

  

10/31/2017

[12/31/2024]

16.    Hampton Inn   

Hampton Inn Scranton at Montage Mountain

22 Montage Mountain Road

Scranton, PA 18507

   Hampton Inns Franchise LLC    12/31/2025 17.    Hampton Inn   

Hampton Inn St. Louis/Westport

2454 Old Dorsett Road

Maryland Heights, MO 63043

   Hampton Inns Franchise LLC    12/31/2025 18.    Hampton Inn   

Hampton Inn State College

1101 East College Avenue

State College, PA 16801

   Hampton Inns Franchise LLC    12/31/2025

 

   Schedule XII-2    Loan Agreement



--------------------------------------------------------------------------------

No

  

Brand

  

Asset Name and Address

  

Franchisor

  

Expiration

19.    Hampton Inn   

Hampton Inn Kansas City-Airport

11212 North Newark Circle

Kansas City, MO 64153

   Hampton Inns Franchise LLC    12/31/2025 20.    Hampton Inn & Suites   

Hampton Inn & Suites Boynton Beach

1475 West Gateway Boulevard

Boynton Beach, FL 33426

   HLT Existing Franchise Holding LLC    02/28/2018 21.    Hampton Inn & Suites
  

Hampton Inn & Suites Nashville/Franklin (Cool Springs)

7141 South Springs Drive

Franklin, TN 37067

   HLT Existing Franchise Holding LLC    10/31/2017 22.    Hampton Inn   

Hampton Inn Boca Raton

1455 Yamato Road

Boca Raton, FL 33431

   HLT Existing Franchise Holding LLC    10/31/2017 23.    Hampton Inn   

Hampton Inn Boston/North Shore

59 Newbury Street Route 1 North

Peabody, MA 01960

   HLT Existing Franchise Holding LLC    03/31/2018 24.    Hampton Inn   

Hampton Inn Charleston-Airport/Coliseum

4701 Saul White Boulevard North Charleston, SC 29418

   HLT Existing Franchise Holding LLC    10/31/2017 25.    Hampton Inn   

Hampton Inn Chattanooga-Airport/I-75

7013 Shallowford Road

Chattanooga, TN 37421

   HLT Existing Franchise Holding LLC    10/31/2016 26.    Hampton Inn   

Hampton Inn Chicago/Gurnee

5550 Grand Avenue

Gurnee, IL 60031

   HLT Existing Franchise Holding LLC    10/31/2017 27.    Hampton Inn   

Hampton Inn Columbus-Airport

5585 Whitesville Road

Columbus, GA 31904

   HLT Existing Franchise Holding LLC    10/31/2016 28.    Hampton Inn   

Hampton Inn Fayetteville I-95

1922 Cedar Creek Road

Fayetteville, NC 28312

   HLT Existing Franchise Holding LLC    10/31/2016

 

   Schedule XII-3    Loan Agreement



--------------------------------------------------------------------------------

No

  

Brand

  

Asset Name and Address

  

Franchisor

  

Expiration

29.    Hampton Inn   

Hampton Inn Grand Rapids-North

500 Center Drive

Grand Rapids, MI 49544

   HLT Existing Franchise Holding LLC    05/31/2018 30.    Hampton Inn   

Hampton Inn Kansas City/Overland Park

10591 Metcalf Frontage Road

Overland Park, KS 66212

   HLT Existing Franchise Holding LLC    10/31/2017 31.    Hampton Inn   

Hampton Inn Palm Beach Gardens

4001 RCA Boulevard

Palm Beach Gardens, FL 33410

   HLT Existing Franchise Holding LLC    04/30/2019 32.    Hampton Inn   

Hampton Inn Pickwick Dam - at Shiloh Falls

90 Old South Road

Counce, TN 38326

   HLT Existing Franchise Holding LLC    10/31/2017 33.    Hampton Inn   

Hampton Inn West Palm Beach Florida Turnpike

2025 Vista Parkway

West Palm Beach, FL 33411

   HLT Existing Franchise Holding LLC    06/30/2022 34.    Hampton Inn   

Hampton Inn Boca Raton – Deerfield Beach

660 West Hillsboro Boulevard

Deerfield Beach, FL 33441

   HLT Existing Franchise Holding LLC    09/30/2022 35.    Hampton Inn   

Hampton Inn Colorado Springs Air Force Academy I-25 North

7245 Commerce Center Drive

Colorado Springs, CO 80919

   HLT Existing Franchise Holding LLC    10/31/2017 36.    Homewood Suites   

Homewood Suites Boston-Peabody

57 Newbury Street

Boston, MA 01960

   HLT Existing Franchise Holding LLC    03/31/2018 37.    Homewood Suites   

Homewood Suites Chicago Downtown

40 East Grand Avenue

Chicago, IL 60611

   HLT Existing Franchise Holding LLC    08/31/2019

 

   Schedule XII-4    Loan Agreement



--------------------------------------------------------------------------------

No

  

Brand

  

Asset Name and Address

  

Franchisor

  

Expiration

38.    Homewood Suites   

Homewood Suites Hartford/Windsor Locks

65 Ella Grasso Turnpike

Windsor Locks, CT 06096

   HLT Existing Franchise Holding LLC    10/31/2017 39.    Homewood Suites   

Homewood Suites Memphis-Germantown

7855 Wolf River Boulevard

Germantown, TN 38138

   HLT Existing Franchise Holding LLC    10/31/2017 40.    Homewood Suites   

Homewood Suites Phoenix-Biltmore

2001 East Highland Avenue

Phoenix, AZ 85016

   HLT Existing Franchise Holding LLC    10/31/2017 41.    Homewood Suites   

Homewood Suites Cincinnati Sharonville

2670 East Kemper Road

Sharonville, OH 45241

   HLT Existing Franchise Holding LLC    10/31/2017 42.    Hilton Garden Inn   

Hilton Garden Inn Austin/Round Rock

2310 North IH35

Round Rock, TX 78681

   HLT Existing Franchise Holding LLC    02/28/2025 43.    Homewood Suites   

Homewood Suites by Hilton San Antonio-Northwest

4323 Spectrum One

San Antonio, TX 78230

   HLT Existing Franchise Holding LLC    10/31/2017 44.    Hyatt Place   

Hyatt Place Albuquerque

6901 Arvada North East

Albuquerque, NM 87110

   Hyatt Place Franchising, L.L.C.    06/30/2033 45.    Hyatt Place   

Hyatt Place Baton Rouge

6080 Bluebonnet Boulevard

Baton Rouge, LA 70809

   Hyatt Place Franchising, L.L.C.    06/30/2033 46.    Hyatt Place   

Hyatt Place Birmingham

2980 John Hawkins Parkway

Birmingham, AL 35244

   Hyatt Place Franchising, L.L.C.    06/30/2033 47.    Hyatt Place   

Hyatt Place Cincinnati Blue Ash

11435 Reed Hartman Highway

Blue Ash, OH 45241

   Hyatt Place Franchising, L.L.C.    06/30/2033

 

   Schedule XII-5    Loan Agreement



--------------------------------------------------------------------------------

No

  

Brand

  

Asset Name and Address

  

Franchisor

  

Expiration

48.    Hyatt Place   

Hyatt Place Minneapolis Bloomington

7800 International Drive

Bloomington, MN 55425

   Hyatt Place Franchising, L.L.C.    06/30/2033 49.    Hyatt Place   

Hyatt Place Columbus

7490 Vantage Drive

Columbus, OH 43235

   Hyatt Place Franchising, L.L.C.    06/30/2033 50.    Hyatt Place   

Hyatt Place Nashville Franklin

650 Bakers Bridge Avenue

Franklin, TN 37067

   Hyatt Place Franchising, L.L.C.    06/30/2033 51.    Hyatt Place   

Hyatt Place Richmond Glen Allen

4100 Cox Road

Glen Allen, VA 23060

   Hyatt Place Franchising, L.L.C.    06/30/2033 52.    Hyatt Place   

Hyatt Place Indianapolis

9104 Keystone Crossing

Indianapolis, IN 46240

   Hyatt Place Franchising, L.L.C.    06/30/2033 53.    Hyatt Place   

Hyatt Place Las Vegas

4520 Paradise Road

Las Vegas, NV 89109

   Hyatt Place Franchising, L.L.C.    06/30/2033 54.    Hyatt Place   

Hyatt Place Baltimore Linthicum Heights

940 International Drive

Linthicum Heights, MD 21090

   Hyatt Place Franchising, L.L.C.    06/30/2033 55.    Hyatt Place   

Hyatt Place Miami Airport

3655 NW 82nd Avenue

Miami, FL 33166

   Hyatt Place Franchising, L.L.C.    06/30/2033 56.    Hyatt Place   

Hyatt Place Memphis

7905 Giacosa Place

Memphis, TN 38133

   Hyatt Place Franchising, L.L.C.    06/30/2033 57.    Hyatt Place   

Hyatt Place Kansas City Overland Park

6801 West 112th Street

Overland Park, KS 66211

   Hyatt Place Franchising, L.L.C.    06/30/2033

 

   Schedule XII-6    Loan Agreement



--------------------------------------------------------------------------------

No

  

Brand

  

Asset Name and Address

  

Franchisor

  

Expiration

58.    Hyatt Place   

Hyatt Place Tampa Airport/Westshore

4811 West Main Street

Tampa Airport/Westshore, FL 33607

   Hyatt Place Franchising, L.L.C.    06/30/2033 59.    Holiday Inn Express   

Holiday Inn Express Miami Kendall

11520 SW 88th Street

Miami, FL 33176

   Holiday Hospitality Franchising, LLC    07/02/2018 60.    Holiday Inn   

Holiday Inn Charleston Mt. Pleasant

250 Johnny Dodds Boulevard

Mount Pleasant, SC 29464

   Holiday Hospitality Franchising, LLC    07/15/2018 61.    Courtyard   

Courtyard Asheville

One Buckstone Place

Asheville, NC 28805

   Marriott International, Inc.   

05/28/2029

(subject to one 10-year renewal at Borrower’s option)

62.    Courtyard   

Courtyard Athens

166 North Finley Street

Athens, GA 30601

   Marriott International, Inc.   

06/16/2029

(subject to one 10-year renewal at Borrower’s option)

63.    Courtyard   

Courtyard Bowling Green

1010 Wilkinson Trace

Bowling Green, KY 42104

   Marriott International, Inc.   

10/25/2022

(subject to one 10-year renewal at Borrower’s option)

64.    Courtyard   

Courtyard Dallas

2150 Market Center Blvd.

Dallas, TX 75207

   Marriott International, Inc.   

08/29/2022

(subject to one 10-year renewal at Borrower’s option)

65.    Courtyard   

Courtyard Elmhurst

370 North IL Route 83

Elmhurst, Il 60126

   Marriott International, Inc.    03/21/2032

 

   Schedule XII-7    Loan Agreement



--------------------------------------------------------------------------------

No

  

Brand

  

Asset Name and Address

  

Franchisor

  

Expiration

66.    Courtyard   

Courtyard Gainesville

3700 SW 42nd Street

Gainesville, FL 32608

   Marriott International, Inc.   

04/29/2029

(subject to one 10-year renewal at Borrower’s option)

67.    Courtyard   

Courtyard Jacksonville

14668 Duval Road

Jacksonville, FL 32218

   Marriott International, Inc.   

05/02/2030

(subject to one 10-year renewal at Borrower’s option)

68.    Courtyard   

Courtyard Knoxville

216 Langley Place

Knoxville, TN 37922

   Marriott International, Inc.   

12/20/2029

(subject to one 10-year renewal at Borrower’s option)

69.    Courtyard   

Courtyard Lexington

1951 Pleasant Ridge

Lexington, KY 40509

   Marriott International, Inc.    12/07/2031 70.    Courtyard   

Courtyard Louisville

100 South Second Street

Louisville,KY 40202

   Marriott International, Inc.    12/13/2031 71.    Courtyard   

Courtyard Mobile

1000 West I-65 Service Road

Mobile, AL 36609

   Marriott International, Inc.   

12/20/2029

(subject to one 10-year renewal at Borrower’s option)

72.    Courtyard   

Courtyard Orlando

1750 Pembrook Drive

Orlando, FL 32810

   Marriott International, Inc.   

11/14/2023

(subject to one 10-year renewal at Borrower’s option)

73.    Courtyard   

Courtyard Sarasota

850 University Parkway

Sarasota, FL 34234

   Marriott International, Inc.   

06/16/2030

(subject to one 10-year renewal at Borrower’s option)

 

   Schedule XII-8    Loan Agreement



--------------------------------------------------------------------------------

No

  

Brand

  

Asset Name and Address

  

Franchisor

  

Expiration

74.    Courtyard   

Courtyard Tallahassee

1972 Raymond Diehl Road

Tallahassee, FL 32308

   Marriott International, Inc.   

01/26/2029

(subject to one 10-year renewal at Borrower’s option)

75.    Fairfield Inn & Suites   

Fairfield Inn & Suites Atlanta

2450 Paces Ferry Road

Atlanta , GA 30339

   Marriott International, Inc.    12/26/2024 76.    Fairfield Inn & Suites   

Fairfield Inn & Suites Dallas

2110 Market Center Boulevard at Stemmons

Dallas, TX 75207

   Marriott International, Inc.    08/01/2025 77.    Residence Inn   

Residence Inn Somers Point

900 Mays Landing Road

Somers Point, NJ 08244

   Marriott International, Inc.    10/25/2022 78.    Residence Inn   

Residence Inn Boise

1401 Lusk Avenue

Boise, ID 83706

   Marriott International, Inc.    10/25/2022 79.    Residence Inn   

Residence Inn Burlington

35 Hurricane Lane

Williston, VT 05495

   Marriott International, Inc.    10/25/2022 80.    Residence Inn   

Residence Inn Chattanooga

215 Chestnut Street

Chattanooga, TN 37402

   Marriott International, Inc.   

05/28/2024

(subject to one 10-year renewal at Borrower’s option)

81.    Residence Inn   

Residence Inn Colorado Springs

3880 North Academy Boulevard

Colorado Springs, CO 80917

   Marriott International, Inc.    10/25/2022 82.    Residence Inn   

Residence Inn Fort Myers

2960 Colonial Boulevard

Fort Myers, FL 33912

   Marriott International, Inc.   

06/16/2025

(subject to one 10-year renewal at Borrower’s option)

 

   Schedule XII-9    Loan Agreement



--------------------------------------------------------------------------------

No

  

Brand

  

Asset Name and Address

  

Franchisor

  

Expiration

83.    Residence Inn   

Residence Inn Knoxville

215 Langley Place at North Peters Road

Knoxville, TN 37922

   Marriott International, Inc.   

05/10/2024

(subject to one 10-year renewal at Borrower’s option)

84.    Residence Inn   

Residence Inn Lexington

2688 Pink Pigeon Parkway

Lexington, KY 40509

   Marriott International, Inc.    06/29/2027 85.    Residence Inn   

Residence Inn Los Angeles El Segundo

2135 East El Segundo Boulevard

El Segundo, CA 90245

   Marriott International, Inc.    10/04/2027 86.    Residence Inn   

Residence Inn Macon

3900 Sheraton Drive

Macon, GA 31210

   Marriott International, Inc.   

12/06/2024

(subject to one 10-year renewal at Borrower’s option)

87.    Residence Inn   

Residence Inn Minneapolis Eagan

3040 Eagandale Place

Eagan, MN 55121

   Marriott International, Inc.    10/25/2022 88.    Residence Inn   

Residence Inn Mobile

950 West I-65 Service Road S.

Mobile , AL 36609

   Marriott International, Inc.   

05/08/2016

(subject to one 10-year renewal at Borrower’s option)

89.    Residence Inn   

Residence Inn Oklahoma City

4361 West Reno Avenue

Oklahoma City, OK 73107

   Marriott International, Inc.    10/25/2022 90.    Residence Inn   

Residence Inn Omaha

6990 Dodge Street

Omaha, NE 68132

   Marriott International, Inc.   

10/25/2017

(subject to 5 successive 1-year renewals at Borrower’s option

 

   Schedule XII-10    Loan Agreement



--------------------------------------------------------------------------------

No

  

Brand

  

Asset Name and Address

  

Franchisor

  

Expiration

91.    Residence Inn   

Residence Inn Portland

1710 NE Multnomah Street

Portland, OR 97232

   Marriott International, Inc.    10/25/2022 92.    Residence Inn   

Residence Inn Princeton

4225 US Highway 1

PO Box 8388

Princeton, NJ 08543

   Marriott International, Inc.    10/25/2022 93.    Residence Inn   

Residence Inn San Diego

12011 Scripps Highlands Drive

San Diego, CA 92131

   Marriott International, Inc.    09/11/2027 94.    Residence Inn   

Residence Inn Sarasota

1040 University Parkway

Sarasota, FL 34234

   Marriott International, Inc.   

06/13/2025

(subject to one 10-year renewal at Borrower’s option)

95.    Residence Inn   

Residence Inn Savannah

5710 White Bluff Road

Savannah, GA 31405

   Marriott International, Inc.   

06/29/2024

(subject to one 10-year renewal at Borrower’s option)

96.    Residence Inn   

Residence Inn Tallahassee

1880 Raymond Diehl Road

Tallahassee, FL 32308

   Marriott International, Inc.   

04/29/2024

(subject to one 10-year renewal at Borrower’s option)

97.    Residence Inn   

Residence Inn(North I-75) Tampa

13420 North Telecom Parkway

Tampa, FL 33637

   Marriott International, Inc.   

07/10/2016

(subject to one 10-year renewal at Borrower’s option)

98.    Residence Inn   

Residence Inn Tampa

9719 Princess Palm Avenue

Tampa, FL 33619

   Marriott International, Inc.   

03/25/2024

(subject to one 10-year renewal at Borrower’s option)

 

   Schedule XII-11    Loan Agreement



--------------------------------------------------------------------------------

No

  

Brand

  

Asset Name and Address

  

Franchisor

  

Expiration

99.    Residence Inn   

Residence Inn Tinton Falls

90 Park Road

Tinton Falls, NJ 07724

   Marriott International, Inc.    10/25/2022 100.    Residence Inn   

Residence Inn Tucson

6477 East Speedway Boulevard

Tucson , AZ 85710

   Marriott International, Inc.    10/25/2022 101.    SpringHill Suites   

SpringHill Suites Grand Rapids

450 Center Drive

Grand Rapids, MI 49544

   Marriott International, Inc.   

09/25/2022

(subject to one 10-year renewal at Borrower’s option)

102.    SpringHill Suites   

SpringHill Suites Houston

7922 Mosley Road

Houston, TX 77061

   Marriott International, Inc.    07/28/2024 103.    SpringHill Suites   

SpringHill Suites Lexington

863 S. Broadway

Lexington, KY 40504

   Marriott International, Inc.    12/15/2026 104.    SpringHill Suites   

SpringHill Suites Austin Round Rock

2960 Hoppe Trail

Round Rock, TX 78681

   Marriott International, Inc.    03/01/2032 105.    SpringHill Suites   

SpringHill Suites San Diego

12032 Scripps Highlands Drive

San Diego, CA 92131

   Marriott International, Inc.    09/11/2027 106.    SpringHill Suites   

SpringHill Suites San Antonio

3636 NW Loop 410

San Antonio, TX 78201

   Marriott International, Inc.    07/22/2024

 

   Schedule XII-12    Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE XIII

PROPERTY ACCOUNTS AND PROPERTY ACCOUNT BANKS

 

ACCOUNT NAME

  

PROPERTY NAME

  

ACCOUNT NUMBER

  

BANK NAME

W2007 EQTY INNS RLTY/SENIOR MEZZ LLCC AS SOLE MEMBER/HYATT PL ALBUQUERQUE   
Albuquerque—HY       Bank of America, N.A. W2007 Equity Inns Realty, LLC Hyatt
Place Baltimore    Baltimore—HY       Wells Fargo Bank, N.A. W2007 Equity Inns
Realty LLC Hyatt Place Baton Rouge    Baton Rouge—HY       JPMorgan Chase Bank,
N.A. W2007 Equity Inns Realty, LLC Hyatt Place Birmingham    Birmingham—HY      
Wells Fargo Bank, N.A. W2007 Equity Inns Realty Lilac Hyatt Place Cincinnati   
Cincinnati Blue Ash—HY       PNC Bank, N.A. W2007 Equity Inns Realty LLC Hyatt
Place Columbus    Columbus—HY       JPMorgan Chase Bank, N.A. W2007 Equity Inns
Realty LLC W2007 Equity Inns Realty Senior Mezz LLC Sole MBR/Hampton Inn & Ste
   Franklin—HI       Bank of America, N.A. ENN Leasing Company Inc. Hampton Inn
Grand Rapids Archon Group LP    Grand Rapids—HI       JPMorgan Chase Bank, N.A.
W2007 Equity Inns Realty LLC Springhill Suites Grand Rapids    Grand Rapids—SHS
      JPMorgan Chase Bank, N.A. W2007 Equity Inns Realty Lilac Hyatt Place
Indianapolis    Indianapolis Keystone—HY       JPMorgan Chase Bank, N.A. W2007
Equity Inns Realty, LLC W2007 Equity Inns Realty SNR MEZZ LLC Sole MBR/Courtyard
Jackson    Jacksonville FL—CY       Bank of America, N.A. W2007 Equity Inns
Realty LLC Hyatt Place Las Vegas    Las Vegas—HY       U.S. Bank, N.A. W2007
Equity Inns Realty LLC Hyatt Place Memphis    Memphis Wolfchase—HY       Bank of
America, N.A. W2007 Equity Inns Realty LLC Hyatt Place Miami Airport West   
Miami Airport—HY       Wells Fargo Bank, N.A. ENN Leasing Company 1, LLC,
Holiday Inn MT Pleasant    Mt. Pleasant—Hol Inn       Bank of America, N.A.
W2007 Equity Inns Realty LLC Hyatt Place Nashville    Nashville Cool Springs—HY
      Bank of America, N.A. W2007 Equity Inns Realty LLC Hyatt Place Kansas City
   Overland Park—HY       Bank of America, N.A. ENN Leasing Company II, LLC,
Hampton Inn Peabody Dep    Peabody Ma—HI       Bank of America, N.A. ENN Leasing
Company, LLC, Homewood Suites Boston Dep    Peabody Ma—HW       Bank of America,
N.A. W2007 Equity Inns Realty LLC Hyatt Place Richmond    Richmond—HY       Bank
of America, N.A.

 

   Schedule XIII-1    Loan Agreement



--------------------------------------------------------------------------------

W2007 EQTY INNS RLTY/SENIOR MEZZ LLCC AS SOLE MEMBER/HYATT PL TAMPA Tampa—HY
1257041754 Bank of America, N.A. W2007 Equity Inns Realty LLC Chicago Downtown
—HW 1257023897 Bank of America, N.A. W2007 Equity Inns Realty LLC Minneapolis
Eagan—RI 4123515314 Wells Fargo Bank, N.A. W2007 Equity Inns Realty LLC
Minneapolis—HY 199380220525 U.S. Bank, N.A. W2007 Equity Inns Realty LLC
Oklahoma City—RI 1257042329 Bank of America, N.A. W2007 Equity Inns Realty LLC
Omaha—RI 4123515264 Wells Fargo Bank, N.A. W2007 Equity Inns Realty LLC
Elmhurst, Il —CY 1257023915 Bank of America, N.A. W2007 Equity Inns Realty
LLC—Fairfield Inn Atlanta Atlanta Vinings Ga—FFI 1257567761 Bank of America,
N.A. W2007 Equity Inns Realty LLC—Courtyard Bowling Green Bowling Green KY—CY
496593869 JPMorgan Chase Bank, N.A. W2007 Equity Inns Realty, LP—Springhill
Suites Houston Houston—SHS 1257567766 Bank of America, N.A. W2007 Equity Inns
Realty, LP—Hilton Garden Inn Round Rock Round Rock —HGI 496593877 JPMorgan Chase
Bank, N.A. W2007 Equity Inns Realty, LP—Springhill Suites Round Rock Round Rock
—SHS 496593885 JPMorgan Chase Bank, N.A. W2007 Equity Inns Realty, LP—Springhill
Suites San Antonio San Antonio—SHS 1257567780 Bank of America, N.A. Hampton Inns
Management, LLC AAF W2007 Equity Inns Senior Mezz, LLC-Hampton Addison TX-Loc.
66131 Addison—HI 1233193064 Bank of America, N.A. Hampton Inns Management LLC
AAF W2007 Equity Inns Senior Mezz, LLC-Hampton Albany-Wolf Rd Arprt 66163
Albany—HI 1291241950 Bank of America, N.A. W2007 Equity Inns Senior Mezz, LLC
Managed by Hampton Inns Management LLC-Hampton Inn Beckley Loc. 66165 Beckley—HI
230535305 JPMorgan Chase Bank, N.A. W2007 Equity Inns Senior Mezz, LLC Managed
by Hampton Inns Management, LLC-Hampton Birmingham-Mtn Brook-66132 Birmingham
Mtn Brook—HI 2000060116929 Wells Fargo Bank, N.A. Hampton Inns Management, LLC
AAF W2007 Equity Inns Senior Mezz, LLC-Hampton Boca Raton-Loc. 66153 Boca
Raton—HI 1233193125 Bank of America, N.A. Hampton Inns Management, LLC AAF W2007
Equity Inns Senior Mezz, LLC-Hampton Inn & Sts Boynton Bch-66157 Boynton
Beach—HI 1233193168 Bank of America, N.A. W2007 Equity Inns Senior Mezz, LLC
Managed by Hampton Inns Management LLC-Hampton Inn Charleston-Aprt # 66159
Charleston—HI 4000118224 Wells Fargo Bank, N.A.

 

Schedule XIII-2 Loan Agreement



--------------------------------------------------------------------------------

Hampton Inns Management, LLC AAF W2007 Equity Inns Senior Mezz, LLC-Hampton
Chattanooga-Arprt/I75-66134 Chattanooga—HI 1233193069 Bank of America, N.A.
W2007 Equity Inns Realty, LLC Managed by Homewood Suites Management,
LLC-Homewood Cincinnati-Loc. 69753 Cincinnati Sharonville—HW 428416718 JPMorgan
Chase Bank, N.A. W2007 Equity Inns Senior Mezz, LLC Managed by Hampton Inns
Management LLC-Hampton Cleveland-Westlake # 66167 Cleveland Westlake Oh—HI
230535313 JPMorgan Chase Bank, N.A. W2007 Equity Inns Senior Mezz, LLC Managed
by Hampton Inns Management LLC-Hampton Colorado Springs Loc. 66168 Colorado
Springs I 25N—HI 4000118240 Wells Fargo Bank, N.A. Hampton Inns Management, LLC
AAF W2007 Equity Inns Senior Mezz, LLC-Hampton Columbia I-26 Airport-66150
Columbia—HI 1233193106 Bank of America, N.A. W2007 Equity Inns Senior Mezz, LLC
Managed by Hampton Inns Management, LLC-Hampton Columbus Airport, GA-66149
Columbus—HI 2000060116932 Wells Fargo Bank, N.A. Hampton Inns Management, LLC
AAF W2007 Equity Inns Senior Mezz, LLC-Hampton Deerfield Beach FL-66154
Deerfield Beach—HI 1233193144 Bank of America, N.A. Hampton Inns Management LLC
AAF W2007 Equity Inns Senior Mezz, LLC-Hampton Detroit/Madison Hghts 66170
Detroit Madison Hgts—HI 1291241974 Bank of America, N.A. W2007 Equity Inns
Realty, LLC Managed by Hampton Inns Management, LLC-Hampton Detroit-Northville
MI-66136 Detroit Northville—HI 428416700 JPMorgan Chase Bank, N.A. W2007 Equity
Inns Senior Mezz, LLC Managed by Hampton Inns Management LLC-Hampton Inn
Columbus/Dublin # 66169 Dublin—HI 230535321 JPMorgan Chase Bank, N.A. Hampton
Inns Management, LLC AAF W2007 Equity Inns Senior Mezz, LLC-Hampton
Fayetteville-I-95-Loc 66148 Fayetteville—HI 1233193101 Bank of America, N.A.
Hampton Inns Management LLC AAF W2007 Equity Inns Senior Mezz, LLC-Hampton
Charlotte-Gastonia # 66171 Gastonia—HI 1291241979 Bank of America, N.A. Homewood
Suites Management, LLC AAF W2007 Equity Inns Senior Mezz, LLC-Homewood
Germantown, TN-Loc. 69760 Germantown—HW 1233193182 Bank of America, N.A. Hampton
Inns Management, LLC AAF W2007 Equity Inns Senior Mezz, LLC-Hampton
Baltimore/Glen Burnie-66151 Glen Burnie—HI 1233193120 Bank of America, N.A.

 

Schedule XIII-3 Loan Agreement



--------------------------------------------------------------------------------

Hampton Inns Management, LLC AAF W2007 Equity Inns Senior Mezz, LLC-Hampton
Chicago-Gurnee-Loc. 66135 Gurnee—HI 1233193083 Bank of America, N.A. Homewood
Suites Management, LLC AAF W2007 Equity Inns Senior Mezz, LLC-Homewood
Hartford/WindsorLocks-69761 Hartford—HW 1233193187 Bank of America, N.A. Hampton
Inns Management LLC AAF W2007 Equity Inns Senior Mezz, LLC-Hampton Kansas
City-Airport # 66173 Kansas City—HI 1291241993 Bank of America, N.A. Hampton
Inns Management, LLC AAF W2007 Equity Inns Senior Mezz, LLC-Hampton
Memphis-Poplar-Loc. 66141 Memphis Poplar—HI 1233193088 Bank of America, N.A.
W2007 Equity Inns Senior Mezz, LLC Managed by Hampton Inns Management
LLC-Hampton Inn Morgantown Loc. 66175 Morgantown—HI 8026281062 PNC Bank, N.A.
Hampton Inns Management LLC AAF W2007 Equity Inns Senior Mezz, LLC-Hampton
Norfolk-Naval Base # 66176 Norfolk—HI 1291242001 Bank of America, N.A. Embassy
Suites Management LLC AAF W2007 Equity Inns Senior Mezz, LLC-Embassy
Orlando-Int’l Dr/Jamaican Ct 66333 Orlando—Embassy 1291242068 Bank of America,
N.A. Hampton Inns Management LLC AAF W2007 Equity Inns Senior Mezz, LLC-Hampton
Kansas City/Overland Prk 66174 Overland Park—HI 1291241998 Bank of America, N.A.
Hampton Inns Management, LLC AAF W2007 Equity Inns Senior Mezz, LLC-Hampton Palm
Beach Gardens FL-66156 Palm Beach Gardens—HI 1233193163 Bank of America, N.A.
Homewood Suites Management, LLC AAF W2007 Equity Inns Senior Mezz, LLC-Homewood
Phoenix Biltmore, AZ-69762 Phoenix Camelback—HW 1233193200 Bank of America, N.A.
W2007 Equity Inns Senior Mezz, LLC Managed by Hampton Inns Management, LLC
-Hampton Pickwick, TN-Loc. 66143 Pickwick—HI 50008919 The Hardin County Bank
Homewood Suites Management, LLC AAF W2007 Equity Inns Senior Mezz, LLC-Homewood
San Antonio NW-Loc. 69763 San Antonio—HW 1233193205 Bank of America, N.A. W2007
Equity Inns Senior Mezz, LLC Managed by Hampton Inns Management LLC-Hampton
Scranton @ Montage Mtn 66099 Scranton—HI 4000118216 Wells Fargo Bank, N.A.
Hampton Inns Management LLC AAF W2007 Equity Inns Senior Mezz, LLC-Hampton St.
Louis/Westport # 66100 St Louis—HI 1291242006 Bank of America, N.A.

 

Schedule XIII-4 Loan Agreement



--------------------------------------------------------------------------------

W2007 Equity Inns Senior Mezz, LLC Managed by Hampton Inns Management
LLC-Hampton Inn State College Loc 66164 State College—HI 8026281054 PNC Bank,
N.A. Hampton Inns Management, LLC AAF W2007 Equity Inns Senior Mezz, LLC-Hampton
W. Palm Beach FL-Loc. 66155 West Palm Beach—HI 1233193149 Bank of America, N.A.
W2007 Equity Inns Realty LLC Burlington—RI 6500147925 People’s United Bank W2007
Equity Inns Realty LLC Colorado Springs—RI 4123515298 Wells Fargo Bank, N.A.
W2007 Equity Inns Realty LP Dallas—CY 936645605 JPMorgan Chase Bank, N.A. W2007
Equity Inns Realty LP Dallas —FFI 936645647 JPMorgan Chase Bank, N.A. W2007
Equity Inns Realty LLC Lax —RI 936601723 JPMorgan Chase Bank, N.A. W2007 Equity
Inns Realty, LLC—Residence Inn Princeton Princeton—RI 1257567940 Bank of
America, N.A. W2007 Equity Inns Realty LLC San Diego —RI 936577238 JPMorgan
Chase Bank, N.A. W2007 Equity Inns Realty LLC San Diego —SHS 936601806 JPMorgan
Chase Bank, N.A. W2007 Equity Inns Realty, LLC—Residence Inn Somers Point Somers
Point—RI 1257567926 Bank of America, N.A. W2007 Equity Inns Realty,
LLC—Residence Inn Tinton Falls Tinton Falls—RI 1257567964 Bank of America, N.A.
W2007 Equity Inns Realty, LLC—Residence Inn Tucson Tucson—RI 1257567945 Bank of
America, N.A. Res Inn Boise Boise—RI 5384461223 Wells Fargo Bank, N.A. Res Inn
Portland Portland—RI 5309613437 Wells Fargo Bank, N.A. W2007 Equity Inns Realty
LLC Asheville—CY 1257035531 Bank of America, N.A. W2007 Equity Inns Realty LLC
Athens—CY 1257035499 Bank of America, N.A. W2007 Equity Inns Realty LLC
Chattanooga—RI 1257035512 Bank of America, N.A. W2007 Equity Inns Realty LLC Ft
Myers—RI 1257035451 Bank of America, N.A. W2007 Equity Inns Realty LLC
Gainesville—CY 4124216193 Wells Fargo Bank, N.A. W2007 Equity Inns Realty LLC
Knoxville—CY 1257035494 Bank of America, N.A. W2007 Equity Inns Realty LLC
Knoxville—RI 1257035536 Bank of America, N.A. W2007 Equity Inns Realty LLC Macon
—RI 4124216219 Wells Fargo Bank, N.A. W2007 Equity Inns Realty LLC Miami
Kendall—HIE 1257042381 Bank of America, N.A. W2007 Equity Inns Realty LLC Mobile
—CY 4124216227 Wells Fargo Bank, N.A. W2007 Equity Inns Realty LLC Mobile—RI
4124216243 Wells Fargo Bank, N.A. W2007 Equity Inns Realty LLC Orlando
Maitland—CY 1257035437 Bank of America, N.A.

 

Schedule XIII-5 Loan Agreement



--------------------------------------------------------------------------------

W2007 Equity Inns Realty LLC Sarasota—CY 1257035456 Bank of America, N.A. W2007
Equity Inns Realty LLC Sarasota—RI 1257035475 Bank of America, N.A. W2007 Equity
Inns Realty LLC Savannah Ga—RI 4124216201 Wells Fargo Bank, N.A. W2007 Equity
Inns Realty LLC Tallahassee—CY 1257035574 Bank of America, N.A. W2007 Equity
Inns Realty LLC Tallahassee—RI 1257035550 Bank of America, N.A. W2007 Equity
Inns Realty LLC Tampa Sabal Park—RI 1257035555 Bank of America, N.A. W2007
Equity Inns Realty LLC Tampa North—RI 4124216235 Wells Fargo Bank, N.A. W2007
Equity Inns Realty, LLC—Courtyard Lexington Lexington—CY 496593828 JPMorgan
Chase Bank, N.A. W2007 Equity Inns Realty, LLC—Residence Inn Lexington
Lexington—RI 496593836 JPMorgan Chase Bank, N.A. W2007 Equity Inns Realty,
LLC—Springhill Suites Lexington Lexington—SHS 496593844 JPMorgan Chase Bank,
N.A. W2007 Equity Inns Realty, LLC—Courtyard Louisville Louisville—CY 496593851
JPMorgan Chase Bank, N.A.

 

 

Schedule XIII-6 Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE XIV

HOTEL COMPANIES/APPROVED BRANDS

Brands within the following hotel companies, subject to the definition of
Approved Brand as set forth in the Loan Agreement:

 

  1. Hilton

  2. Marriott

  3. Starwood

  4. IHG

  5. Hyatt

  6. Choice

  7. Carlson

  8. Wyndham

  9. AmericInn

  10. La Quinta

 

Schedule XIV-1 Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE XV

CLOSING DATE MANAGERS

 

Asset Name

  

Manager

Courtyard Chicago    First Hospitality Homewood Suites Chicago    First
Hospitality Hyatt Place Minneapolis    First Hospitality Residence Inn
Minneapolis    First Hospitality Residence Inn Oklahoma City (ENN)    First
Hospitality Residence Inn Omaha    First Hospitality Embassy Suites Orlando   
Hilton Hampton Inn & Suites Palm Beach (Boynton Beach)    Hilton Hampton Inn
Albany    Hilton Hampton Inn Baltimore    Hilton Hampton Inn Beckley    Hilton
Hampton Inn Birmingham (Mountain Brook)    Hilton Hampton Inn Boca Raton   
Hilton Hampton Inn Charleston    Hilton Hampton Inn Chattanooga    Hilton
Hampton Inn Chicago (Gurnee)    Hilton Hampton Inn Cleveland    Hilton Hampton
Inn Colorado Springs    Hilton Hampton Inn Columbia    Hilton Hampton Inn
Columbus    Hilton Hampton Inn Columbus Dublin    Hilton Hampton Inn Dallas   
Hilton Hampton Inn Deerfield Beach    Hilton Hampton Inn Detroit (Madison
Heights)    Hilton Hampton Inn Detroit (Northville)    Hilton Hampton Inn
Fayetteville    Hilton Hampton Inn Gastonia    Hilton Hampton Inn Kansas City,
MO    Hilton Hampton Inn Kansas City, Overland Park KS    Hilton Hampton Inn
Memphis    Hilton Hampton Inn Morgantown    Hilton Hampton Inn Norfolk    Hilton
Hampton Inn Palm Beach Gardens    Hilton Hampton Inn Pickwick    Hilton Hampton
Inn Scranton    Hilton Hampton Inn St. Louis    Hilton Hampton Inn State College
   Hilton Hampton Inn West Palm Beach    Hilton Homewood Suites Cincinnati   
Hilton Homewood Suites Hartford    Hilton Homewood Suites Memphis    Hilton
Homewood Suites Phoenix Biltmore    Hilton

 

   Schedule XV-1    Loan Agreement



--------------------------------------------------------------------------------

Homewood Suites San Antonio Hilton Courtyard Dallas Huntington Fairfield Inn &
Suites Dallas Huntington Residence Inn Burlington Huntington Residence Inn
Colorado Springs Huntington Residence Inn Los Angeles Huntington Residence Inn
Princeton Huntington Residence Inn San Diego Huntington Residence Inn Somers
Point Huntington Residence Inn Tinton Falls Huntington Residence Inn Tucson
Huntington SpringHill Suites San Diego Huntington Residence Inn Boise Inn
Ventures Residence Inn Portland Inn Ventures Courtyard Bowling Green LinGate
Fairfield Inn & Suites Atlanta Vinings LinGate Hilton Garden Inn Austin LinGate
SpringHill Suites Austin LinGate SpringHill Suites Houston LinGate SpringHill
Suites San Antonio LinGate Courtyard Asheville McKibbon Courtyard Athens
McKibbon Courtyard Gainesville McKibbon Courtyard Knoxville McKibbon Courtyard
Mobile McKibbon Courtyard Orlando Maitland McKibbon Courtyard Sarasota McKibbon
Courtyard Tallahassee McKibbon Holiday Inn Express Kendall East McKibbon
Residence Inn (North-I75) Tampa McKibbon Residence Inn Chattanooga McKibbon
Residence Inn Ft Myers McKibbon Residence Inn Knoxville McKibbon Residence Inn
Macon McKibbon Residence Inn Mobile McKibbon Residence Inn Sarasota McKibbon
Residence Inn Savannah McKibbon Residence Inn Tallahassee McKibbon Residence Inn
Tampa (Sabal Park) McKibbon Courtyard Lexington South Hamburg Musselman
Courtyard Louisville Musselman Residence Inn Lexington Musselman SpringHill
Suites Lexington Musselman Courtyard Jacksonville Pillar Hampton Inn & Suites
Nashville Franklin Cool Springs Pillar Hampton Inn Boston Pillar Hampton Inn
Grand Rapids Pillar Holiday Inn Charleston Pillar

 

Schedule XV-2 Loan Agreement



--------------------------------------------------------------------------------

Homewood Suites Boston Pillar Hyatt Place Albuquerque Pillar Hyatt Place
Baltimore Pillar Hyatt Place Baton Rouge Pillar Hyatt Place Birmingham Pillar
Hyatt Place Cincinnati (Blue Ash) Pillar Hyatt Place Columbus Pillar Hyatt Place
Indianapolis Pillar Hyatt Place Kansas City Pillar Hyatt Place Las Vegas Pillar
Hyatt Place Memphis Pillar Hyatt Place Miami (Airport) Pillar Hyatt Place
Nashville Franklin Cool Springs Pillar Hyatt Place Richmond Pillar Hyatt Place
Tampa Pillar SpringHill Suites Grand Rapids Pillar

 

Schedule XV-3

Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE XVI

QUALIFIED EQUITYHOLDER LIST

Hospitality Properties Trust

Host Hotels & Resorts Inc.

ARC Hospitality Trust

The Blackstone Group L.P.

Starwood Capital Group

TPG Capital

 

Schedule XVI-1 Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE XVII

EXPIRING FRANCHISE PROPERTIES

 

No

  

Brand

  

Asset Name and Address

  

Franchisor

  

Expiration

1.    Hampton Inn   

Hampton Inn Baltimore/Glen Burnie

6617 Ritchie Highway

Glen Burnie, MD 21061

  

HLT Existing Franchise Holding

LLC

[Hampton Inns Franchise LLC]

  

10/31/2016

[12/31/2024]

2.    Hampton Inn   

Hampton Inn Detroit/Madison Heights /Troy

32420 Stephenson Highway

Madison Heights, MI 48071

  

HLT Existing Franchise Holding LLC

[Hampton Inns Franchise LLC]

  

10/31/2017

[12/31/2025]

3.    Hampton Inn   

Hampton Inn Detroit/Northville

20600 Haggerty Road

Northville, MI 48167

  

HLT Existing Franchise Holding LLC

[Hampton Inns Franchise LLC]

  

10/31/2017

[12/31/2025]

4.    Hampton Inn   

Hampton Inn Norfolk-Naval Base

8501 Hampton Boulevard

Norfolk, VA 23505

  

HLT Existing Franchise Holding LLC

[Hampton Inns Franchise LLC]

  

10/31/2017

[12/31/2025]

5.    Hampton Inn & Suites   

Hampton Inn & Suites Boynton Beach

1475 West Gateway Boulevard

Boynton Beach, FL 33426

   HLT Existing Franchise Holding LLC    02/28/2018 6.    Hampton Inn & Suites
  

Hampton Inn & Suites Nashville/Franklin (Cool Springs)

7141 South Springs Drive

Franklin, TN 37067

   HLT Existing Franchise Holding LLC    10/31/2017 7.    Hampton Inn   

Hampton Inn Boca Raton

1455 Yamato Road

Boca Raton, FL 33431

   HLT Existing Franchise Holding LLC    10/31/2017 8.    Hampton Inn   

Hampton Inn Boston/North Shore

59 Newbury Street Route 1 North

Peabody, MA 01960

   HLT Existing Franchise Holding LLC    03/31/2018

 

   Schedule XVII-1    Loan Agreement



--------------------------------------------------------------------------------

No

  

Brand

  

Asset Name and Address

  

Franchisor

  

Expiration

9.    Hampton Inn   

Hampton Inn Charleston-Airport/Coliseum

4701 Saul White Boulevard North Charleston, SC 29418

   HLT Existing Franchise Holding LLC    10/31/2017 10.    Hampton Inn   

Hampton Inn Chattanooga-Airport/I-75

7013 Shallowford Road

Chattanooga, TN 37421

   HLT Existing Franchise Holding LLC    10/31/2016 11.    Hampton Inn   

Hampton Inn Chicago/Gurnee

5550 Grand Avenue

Gurnee, IL 60031

   HLT Existing Franchise Holding LLC    10/31/2017 12.    Hampton Inn   

Hampton Inn Columbus-Airport

5585 Whitesville Road

Columbus, GA 31904

   HLT Existing Franchise Holding LLC    10/31/2016 13.    Hampton Inn   

Hampton Inn Fayetteville I-95

1922 Cedar Creed Road

Fayetteville, NC 28312

   HLT Existing Franchise Holding LLC    10/31/2016 14.    Hampton Inn   

Hampton Inn Grand Rapids-North

500 Center Drive

Grand Rapids, MI 49544

   HLT Existing Franchise Holding LLC    05/31/2018 15.    Hampton Inn   

Hampton Inn Kansas City/Overland Park

10591 Metcalf Frontage Road

Overland Park, KS 66212

   HLT Existing Franchise Holding LLC    10/31/2017 16.    Hampton Inn   

Hampton Inn Palm Beach Gardens

4001 RCA Boulevard

Palm Beach Gardens, FL 33401

   HLT Existing Franchise Holding LLC    04/30/2019 17.    Hampton Inn   

Hampton Inn Pickwick Dam - at Shiloh Falls

90 Old South Road

Counce, TN 38326

   HLT Existing Franchise Holding LLC    10/31/2017 18.    Hampton Inn   

Hampton Inn Colorado Springs Air Force Academy I-25 North

7245 Commerce Center Drive

Colorado Springs, CO 80919

   HLT Existing Franchise Holding LLC    10/31/2017

 

   Schedule XVII-2    Loan Agreement



--------------------------------------------------------------------------------

No

  

Brand

  

Asset Name and Address

  

Franchisor

  

Expiration

19.    Homewood Suites   

Homewood Suites Boston-Peabody

57 Newbury Street

Boston, MA 01960

   HLT Existing Franchise Holding LLC    03/31/2018 20.    Homewood Suites   

Homewood Suites Hartford/Windsor Locks

65 Ella Grasso Turnpike

Windsor Locks, CT 06096

   HLT Existing Franchise Holding LLC    10/31/2017 21.    Homewood Suites   

Homewood Suites Memphis-Germantown

7855 Wolf River Boulevard

Germantown, TN 38138

   HLT Existing Franchise Holding LLC    10/31/2017 22.    Homewood Suites   

Homewood Suites Phoenix-Biltmore

2001 East Highland Avenue

Phoenix, AZ 85016

   HLT Existing Franchise Holding LLC    10/31/2017 23.    Homewood Suites   

Homewood Suites Cincinnati Sharonville

2670 East Kemper Road

Sharonville, OH 45241

   HLT Existing Franchise Holding LLC    10/31/2017 24.    Homewood Suites   

Homewood Suites by Hilton San Antonio-Northwest

4323 Spectrum One

San Antonio, TX 78230

   HLT Existing Franchise Holding LLC    10/31/2017 25.    Holiday Inn Express
  

Holiday Inn Express Miami Kendall

11520 SW 88th Street

Miami, FL 33176

   Holiday Hospitality Franchising, LLC    07/02/2018 26.    Holiday Inn   

Holiday Inn Charleston Mt. Pleasant

250 Johnny Dodds Boulevard

Mount Pleasant, SC 29464

   Holiday Hospitality Franchising, LLC    07/15/2018 27.    Residence Inn   

Residence Inn Mobile

950 West I-65 Service Road S.

Mobile , AL 36609

   Marriott International, Inc.    05/08/2016 (subject to 10-year renewal at
Borrower’s option)

 

   Schedule XVII-3    Loan Agreement



--------------------------------------------------------------------------------

No

  

Brand

  

Asset Name and Address

  

Franchisor

  

Expiration

28.    Residence Inn   

Residence Inn Omaha

6990 Dodge Street

Omaha, NE 68132

   Marriott International, Inc.    10/25/2017 (subject to 5 successive 1-year
renewals at Borrower’s option) 29.    Residence Inn   

Residence Inn (North I-75) Tampa

13420 North Telecom Parkway

Tampa, FL 33637

   Marriott International, Inc.    07/10/2016 (subject to 10-year renewal at
Borrower’s option)

 

 

   Schedule XVII-4    Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE XVIII

SCHEDULED PIP

 

Hotel Name

   Estimated
PIP Cost      PIP
Completion
Date  

Embassy Suites Orlando

     4,752,700         2014   

Hampton Inn Baltimore Glen Burnie

     2,919,600         2014   

Hampton Inn Memphis Poplar

     850,000         2014   

Hampton Inn Norfolk Naval Base

     1,776,000         2014   

Hampton Inn Morgantown

     1,417,000         2014      

 

 

    

Total

  11,715,300      

 

 

    

 

 

Schedule XVIII-1



--------------------------------------------------------------------------------

SCHEDULE XIX

DIVESTED PROPERTIES

 

Asset

Hyatt Place (Cincinnati) Forest Park, OH

Hyatt Place Flag Staff, AZ

Baymont Inn & Suites Nashville Briley, TN

Holiday Inn Bluefield, WV

Comfort Inn Rutland, VT

 

Schedule XIX-1 Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE XX

MAJOR CONTRACTS

None.

 

Sch. XX-1 Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE XXI

PIP WORK OTHER THAN SCHEDULED PIP

 

Hotel Name

   Estimated
PIP Cost      PIP
Completion
Date  

Hampton Inn Albany Wolf Road Airport

     1,790,000         2015   

Hampton Inn Beckley

     935,000         2015   

Hampton Inn Birmingham Mountain Brook

     722,000         2015   

Hampton Inn Charlotte Gastonia

     636,000         2015   

Hampton Inn Cleveland Westlake

     1,258,000         2015   

Hampton Inn Columbia I 26 Airport

     818,000         2015   

Hampton Inn Columbus Dublin, OH

     305,000         2015   

Hampton Inn Dallas Addison

     734,000         2015   

Hampton Inn Detroit Madison Heights S Troy

     605,000         2015   

Hampton Inn Detroit Northville

     1,018,300         2015   

Hampton Inn Kansas City Airport

     666,000         2015   

Hampton Inn Scranton @ Montage Mountain

     745,000         2015   

Hampton Inn St Louis Westport

     898,000         2015   

Hampton Inn State College

     2,115,000         2015      

 

 

    

Total

  13,245,300      

 

 

    

 

Sch. XXI-1 Loan Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF TENANT INSTRUCTIONS

[INDIVIDUAL BORROWER LETTERHEAD]

 

____________, 201_

Certified Mail

Return receipt requested

[Name and Address of Tenant]

Re:     Lease of Space at _________________ (the “Hotel”)

Ladies and Gentlemen:

By this letter, you are hereby authorized and directed from and after the date
hereof (the “Effective Date”) to forward all rents and all other sums payable
under the terms of your Lease to be made payable to [insert name of applicable
Individual Borrower] per the following wire instructions:

 

By Wire Transfer/ACH:

 

Bank:

Account:

Account Number:

ABA Number:

 

 

                              

                              

                              

                              

We kindly request that rental payments are remitted via wire, however, if you
choose to send your rent, and other sums which are payable, by mail, please use
the following address:

 

By Mail:

To:

 

At:

     

 

Via Overnight Courier:

To:

       

Attn:

 

 

A-1 Loan Agreement



--------------------------------------------------------------------------------

The foregoing direction is irrevocable, except with the written consent of our
mortgagee, [LENDER] (or its successors or assigns), notwithstanding any future
contrary request or direction from the undersigned or any other person (other
than [LENDER] (or its successors or assigns)). Thank you for your cooperation.

Very truly yours,

BORROWER:

 

 

A-2 Loan Agreement



--------------------------------------------------------------------------------

EXHIBIT B

Secondary Market Transaction Information

 

(A) Any proposed program for the renovation, improvement or development of any
Individual Property, or any part thereof, including the estimated cost thereof
and the method of financing to be used.

 

(B) Management of the Properties.

 

(C) Occupancy rate expressed as a percentage, revenues per available room and
average daily rates for each of the last five years prior to the Closing Date.

 

(D) Schedule of the lease expirations for (i) if in connection with a public
offering of Securities, each of the ten years starting with the year in which
the registration statement is filed (or the year in which the prospectus
supplement is dated, as applicable), and (ii) if in connection with a private
offering of Securities, each of the five years starting with the year in which
the Closing Date occurs, in each case stating:

 

  (1) The number of tenants whose leases will expire.

 

  (2) The total area in square feet covered by such leases.

 

  (3) The annual rental represented by such leases.

 

  (4) The percentage of gross annual rental represented by such leases.

 

B-1 Loan Agreement



--------------------------------------------------------------------------------

EXHIBIT C

Form of Qualified Preferred Equity Recognition Agreement

(see attached)

 

 

C-1 Loan Agreement



--------------------------------------------------------------------------------

RECOGNITION AGREEMENT

THIS RECOGNITION AGREEMENT (“Agreement”) is made as of the [        ] day of
[                ], 20[    ], by and between [                    ], a
[                    ], having an address at [                    ] (“Lender”),
and [                    ], a [                    ], having an address at
[                    ] (“Holdco Preferred Equity Holder”).

RECITALS

A. Pursuant to that certain [                    ], dated of even date herewith,
between [                    ], a [                    ] and
[                    ], a [                    ] (together with their respective
permitted successors and assigns, collectively, “Borrower” or “Borrowers” and
each sometimes referred to herein individually as an “Individual Borrower”) and
Lender (as the same may be amended, modified, supplemented, replaced or
otherwise modified from time to time, the “Loan Agreement”). Borrowers have
become indebted, and may from time to time be further indebted, to Lender with
respect to a loan in the original principal amount of $[            ] (the
“Loan”), which Loan is evidenced by one or more promissory notes made and given
by Borrowers (together with all extensions, renewals, replacements (whether by
one or more replacement notes), restatements or modifications of any such notes,
being hereinafter referred to collectively as the “Notes”), made pursuant to the
Loan Agreement. The Loan and the other obligations set forth in the Loan
Documents, whether absolute or contingent, whether arising or accruing before or
after the commencement of any bankruptcy, insolvency or receivership
proceedings, and whether for principal, interest (including interest accruing
after a bankruptcy petition is filed by or against Borrowers, whether or not
such interest is allowed), fees, costs, expenses or otherwise, are collectively
referred to herein as the “Debt”.

B. The Debt is secured, among other things, by the Properties and other
collateral as described in the Loan Agreement and other Loan Documents (the
“Collateral”).

C. Holdco Preferred Equity Holder acquired the equity interests described on
Exhibit A attached hereto (the “Holdco Preferred Equity Interest”) in and to
[                    ], a [                    ] (“Holdco”), pursuant to
[                    ] (the “Holdco Operating Agreement”) among (collectively,
“Holdco Common Equity Owner”) and Holdco Preferred Equity Holder.

D. Pursuant to the documents described on Exhibit B (the “Holdco Preferred
Equity Documents”), Holdco Preferred Equity Holder has certain rights (i) to
assume control of Holdco in accordance with Section [            ]1 of the
Holdco Operating Agreement (a “Holdco Change of Control”), and (ii) to take
additional actions in respect to Holdco all as more specifically provided in the
Holdco Preferred Equity Documents (collectively, the “Holdco Preferred Rights”).

 

 

1  reference provisions relating to change of control, including reference to
Changeover Event

 

Recognition Agreement

(Mortgage)



--------------------------------------------------------------------------------

E. Lender and Holdco Preferred Equity Holder are entering into this Agreement in
order to set forth the relative rights and priorities which each have with
respect to the payment and collection of the Debt on the one hand, and the
exercise of the Holdco Preferred Rights and rights to distributions in respect
of the Holdco Preferred Equity Interest on the other hand.

F. Lender is not willing to permit the equity investment of the Holdco Preferred
Equity Holder in Holdco unless Holdco Preferred Equity Holder acknowledges
certain matters with respect to the Holdco Preferred Rights and the Holdco
Preferred Equity Documents as more fully set forth herein.

G. Holdco Preferred Equity Holder is the owner of direct or indirect interests
in the Borrowers, and will directly benefit from the Loan to the Borrowers.

H. All capitalized terms used but not defined herein shall have the meanings
given to them in the Loan Agreement.

NOW, THEREFORE, as an inducement to Lender to make the Loan to the Borrowers and
to extend such additional credit as Lender may from time to time agree to extend
under the Loan Documents, and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, the parties do
hereby agree as follows:

1. Subordination.

(a) Holdco Preferred Equity Holder hereby acknowledges, covenants and agrees,
and represents and warrants to and for the benefit of Lender that (i) the Holdco
Preferred Equity Interest constitutes equity in Holdco only and not debt, and
the Holdco Preferred Equity Interest does not constitute a debt of or claim
against any of the Borrowers or any other Borrower Party (as defined below),
(ii) Holdco Preferred Equity Holder is not, and there is no fact or circumstance
that would support an assertion that it is, the holder of a debt or claim or is
a creditor of any Borrower Party, and Holdco Preferred Equity Holder shall not
take or assert any inconsistent position in any Proceeding (defined below), be
it bankruptcy or otherwise, and agrees that it lacks standing in any Proceeding
to assert the rights of one holding a “claim” or “debt” as such terms are used
or defined in the Bankruptcy Code, (iii) neither any of the Borrowers nor any
other Borrower Party will ever have any liability or obligation whatsoever with
respect to the Holdco Preferred Equity Interest, (iv) the Holdco Preferred
Equity Interest is solely a contractual right created pursuant to the terms of
the Holdco Preferred Equity Documents and does not constitute or impose, and
shall not be deemed or construed as constituting or imposing now or hereafter, a
lien or encumbrance upon, or security interest in any portion of the Collateral
or any other collateral securing the Debt or any assets of any of the Borrowers,
any Liquor Subsidiary, any SPC Party, or any Mezzanine Borrower (together with
Borrowers, collectively, the “Borrower Parties” and each a “Borrower Party”),
(iv) it shall not assert, claim or raise as a defense, any such lien,
encumbrance or security interest in the Collateral in any action or proceeding,
including any insolvency or bankruptcy proceeding commenced by or against
Borrowers or any other Borrower Party, and (v) it shall not assert, pursue,
confirm or acquiesce in any way to any recharacterization of the Holdco
Preferred Equity Interest as having conferred upon Holdco Preferred Equity
Holder any lien or encumbrance upon, or security interest in, the Collateral or
any portion thereof or as having conferred upon

 

2

Recognition Agreement

(Mortgage)



--------------------------------------------------------------------------------

Holdco Preferred Equity Holder the status of a creditor of Borrowers or any
other Borrower Party. In the event and to the extent Holdco Preferred Equity
Holder is deemed to be or acquires or becomes the holder or obligee under any
obligations, liabilities or indebtedness of Borrowers or any other Borrower
Party arising out of any interest it may have in the Holdco Preferred Equity
Interest and the Holdco Preferred Rights (but without limitation of the other
provisions of this Section 1 and in addition to those provisions set forth in
Section 1(e) below), Holdco Preferred Equity Holder (i) hereby subordinates
payment of all such obligations, liabilities and indebtedness to the full and
absolute payment of all of the Debt, and (ii) acknowledges and agrees that all
liens, security interests, mortgages, or pledges of or in the Collateral or any
of the assets of Borrowers or any other Borrower Party in favor of or for the
benefit of Holdco Preferred Equity Holder, both now existing, if any, or arising
in the future, are hereby expressly made subordinate and junior in priority and
right of enforcement to the liens, security interests, mortgages or pledges of
or in the Collateral or any of the assets of Borrowers and any other Borrower
Party both now existing or arising in the future, including without limitation
the assets and collateral securing the Debt, regardless of the record priority
or dates of public filings or documents pertaining thereto.

(b) Holdco Preferred Equity Holder hereby confirms that the Holdco Preferred
Rights and the Holdco Preferred Equity Documents and all rights, remedies, terms
and covenants contained therein are subordinate and junior to (i) the Debt,
(ii) the liens and security interests created by the Loan Documents and
(iii) all of the terms, covenants, conditions, rights and remedies contained in
the Loan Documents, and such subordination as set forth in this Section 1 shall
not be affected by any amendments or modifications to the Loan Documents or
waivers of any provisions thereof. Holdco Preferred Equity Holder confirms that
all of Holdco Preferred Equity Holder’s rights to distributions in respect of
the Holdco Preferred Equity Interest and the obligations created by the Holdco
Preferred Equity Documents are subordinate and junior to all of Lender’s rights
to payment by Borrowers of the Debt. Every document and instrument included
within the Holdco Preferred Equity Documents is subject and subordinate to each
and every document and instrument included within the Loan Documents and all
extensions, modifications, consolidations, supplements, amendments, replacements
and restatements of and/or to the Loan Documents. Holdco Preferred Equity Holder
shall not accept or receive payments (including, without limitation, whether in
cash or other property and whether received directly, indirectly or by set-off,
counterclaim or otherwise) from Holdco, Borrowers, and/or from the Collateral on
account of the Holdco Preferred Equity Interest (excepting payments expressly
permitted under the terms of Section 1(i) hereof) prior to the date that all
obligations of Borrowers to Lender under the Loan Documents are paid, and if any
such payment on account of the Holdco Preferred Equity Interest is received by
Holdco Preferred Equity Holder, such payment or collateral shall be delivered
immediately by Holdco Preferred Equity Holder to Lender for application to the
Debt. The foregoing provisions of this Section 1(b) shall apply, notwithstanding
the fact that the Debt or any claim for any of the Debt is subordinated, avoided
or disallowed, in whole or in part, under Title 11 of the United States Code
(the “Bankruptcy Code”) or other applicable federal or state law. In the event
of a proceeding, whether voluntary or involuntary, for insolvency, liquidation,
reorganization, dissolution, bankruptcy or other similar proceeding pursuant to
the Bankruptcy Code or other applicable federal or state law with respect to
Borrowers, any other Borrower Party, or any other Person obligated or liable, or
potentially obligated or liable, or claimed to be obligated or liable,

 

3

Recognition Agreement

(Mortgage)



--------------------------------------------------------------------------------

in whole or in any part, on a direct, secondary, conditional or contingent basis
or otherwise, with respect to any of the Loan or the Debt or any portion thereof
or with respect to any other obligations under the Loan Documents (a
“Proceeding”), (i) the Loan shall include all interest accrued on the Loan, in
accordance with and at the rates specified in the applicable Loan Documents,
both for periods before and for periods after the commencement of any of such
Proceeding, and all other amounts included in the Debt, even if the claim for
such interest is not allowed pursuant to applicable law, and any and all claims
(if any) of Holdco Preferred Equity Holder with respect to any Cash Collateral
(hereinafter defined) related thereto hereby are, and shall be, subordinate in
lien and payment to the claims of Lender in such Cash Collateral and (ii) Lender
and Holdco Preferred Equity Holder agree that the Debt shall include, without
limitation, (y) any and all interest due and owing with respect to all or any
portion of the Debt accruing and calculated from and after the date of any
Proceeding (in addition to accruals prior to such date) and (z) any and all
costs and expenses (including, without limitation, attorneys’ costs, fees,
expenses and disbursements) incurred by Lender in connection with collecting or
enforcing any of the foregoing.

(c) The provisions of this Agreement shall be applicable both before and after
the commencement, whether voluntary or involuntary, of any Proceeding against
any member of Borrower Group (defined below) or any other Person. Holdco
Preferred Equity Holder shall not, and shall not solicit any person or entity
to, and shall not direct or cause Holdco, Holdco Common Equity Owner, the
Borrowers, Guarantor or any other Borrower Party or any Affiliates thereof or
any Person that controls any of them (the “Borrower Group”) to: (i) commence any
Proceeding, (ii) institute proceedings to have the Borrowers or any other
Borrower Party adjudicated a bankrupt or insolvent, (iii) consent to, or
acquiesce to, the institution of bankruptcy or insolvency proceedings against
the Borrowers or any other Borrower Party, (iv) file a petition or consent to
the filing of a petition seeking reorganization, arrangement, adjustment,
winding-up, dissolution, composition, liquidation or other relief by or on
behalf of the Borrowers or any other Borrower Party, (v) seek or consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for any of the Borrowers or any other Borrower
Party, the Collateral (or any portion thereof) or any other collateral securing
the Debt (or any portion thereof) or the Holdco Preferred Equity Interest (or
any portion thereof), (vi) make an assignment for the benefit of any creditor of
Borrowers or any other Borrower Party, (vii) seek to consolidate the Collateral
or any other assets of the Borrowers or any other Borrower Party, with the
assets of any member of the Borrower Group or any other Person in any proceeding
relating to bankruptcy, insolvency, reorganization or relief of debtors, or
(viii) initiate, join in, acquiesce in, or file any petition or take any other
action in furtherance of or that would result in any of the foregoing.

(d) In addition to, and without limiting the provisions of Section 1(i) below or
any other provision of this Agreement, if a Proceeding shall have occurred or
any Default or Event of Default shall have occurred and be continuing, Lender
shall be entitled to receive payment and performance in full of all amounts due
or to become due to Lender before Holdco Preferred Equity Holder is entitled to
receive any distributions on account of the Holdco Preferred Equity Interest.
All payments or distributions upon or with respect to the Holdco Preferred
Equity Interest which are received by Holdco Preferred Equity Holder contrary to
the provisions of this Agreement shall be received and held in trust by Holdco
Preferred Equity

 

4

Recognition Agreement

(Mortgage)



--------------------------------------------------------------------------------

Holder for the benefit of Lender and shall be paid over to Lender in the same
form as so received (with any necessary endorsement) to be applied (in the case
of cash) to, or held as collateral (in the case of non-cash property or
securities) for, the payment or performance of the Debt in accordance with the
terms of the Loan Documents.

(e) In any Proceeding commenced by or against any Borrower Party, if a
bankruptcy or other court or tribunal determines that Holdco Preferred Equity
Holder is a creditor of any Borrower Party, or determines that the Holdco
Preferred Equity Interest is to be construed as debt or as a claim (as such
terms are defined in Section 101(5) or Section 101(12) of the Bankruptcy Code)
against a Borrower Party, then in addition to the provisions of Section 1(a)
above, Holdco Preferred Equity Holder hereby agrees and acknowledges that, at
any time that any portion of the Debt held by Lender remains outstanding
(i) Holdco Preferred Equity Holder hereby agrees that it shall not make any
election, give any consent, commence any action or file any motion, claim,
objection, notice or application or take any other action in any Proceeding
without the prior written consent of Lender, (ii) Holdco Preferred Equity Holder
shall not challenge the amount, validity, priority, or perfection of any claim
of Lender or any valuations of the Collateral or other Debt collateral submitted
by Lender in any such Proceeding or take any other action in any such Proceeding
which is adverse to Lender’s enforcement of its claim or to Lender’s application
for or receipt of adequate protection (as such term has been construed under the
Bankruptcy Code), and (iii) Holdco Preferred Equity Holder shall not
(a) challenge the amount, validity, priority, or perfection of any claims
submitted by Lender in accordance with the Loan Documents, (b) challenge any
valuation of the Loan submitted by or on behalf of Lender, or (c) take any other
action in the Proceeding which is adverse to the Lender’s enforcement of its
claim or receipt of adequate protection (as that term is defined in the
Bankruptcy Code); provided, however, nothing in this Section 1(e) shall
restrict, limit or derogate Holdco Preferred Equity Holder’s right to take any
actions as the holder of an equity interest in Holdco and not as a creditor of a
Borrower Party, in a Proceeding provided the Preferred Equity Holder has
exercised its rights to directly or indirectly Control a Borrower Party
following a Holdco Change of Control as permitted by the terms of the Loan
Agreement (further provided that nothing herein shall affect or limit the
liabilities or obligations of any party under any Preferred Guaranty). Subject
to the preceding sentence and the other provisions of this Agreement, with
respect to any proposed plan of reorganization of any Borrower Party in respect
of which creditors are voting, Holdco Preferred Equity Holder may vote any
interest it holds arising from or otherwise relating to the Holdco Preferred
Equity Interest, except that Holdco Preferred Equity Holder will not have the
right to vote affirmatively in favor of any plan of reorganization of such
Borrower Party at any time that any portion of the Loan remains outstanding
unless (x) Lender shall have previously given its written consent to such
affirmative vote by Holdco Preferred Equity Holder, or (y) Lender votes to
accept such plan, and so long as any portion of the Loan remains outstanding,
Holdco Preferred Equity Holder shall have no right to vote to reject any plan of
reorganization of such Borrower Party if Lender affirmatively votes to accept
such plan (without regard to deemed acceptance under Sections 1124 and 1126(f)
of the Bankruptcy Code).

(f) No payment or distribution to Lender pursuant to the provisions of this
Agreement, and no protective advances or other advances with respect to the Debt
or the Collateral or otherwise on account of obligations or liabilities of the
Borrowers or Holdco

 

5

Recognition Agreement

(Mortgage)



--------------------------------------------------------------------------------

pursuant to or in connection with the Holdco Preferred Equity Documents or the
Holdco Preferred Equity Interest, shall entitle Holdco Preferred Equity Holder
to exercise any right of subrogation in respect thereof prior to the payment in
full of the Debt, and Holdco Preferred Equity Holder agrees that it shall not
acquire, by subrogation or otherwise, any lien, or other interest in any portion
of the Collateral or any other collateral securing the Debt.

(g) Without limiting Lender’s rights, benefits, remedies and privileges under
this Agreement or the Loan Documents, Lender may, at any time, in its sole
discretion, take all or any of the following actions without releasing Holdco
Preferred Equity Holder from its obligations hereunder or incurring any
liability to Holdco Preferred Equity Holder: (i) renew, extend, accelerate or
postpone the time of payment of all or any portion of the Loan or grant any
indulgence with respect to the Loan, (ii) compromise or settle the Loan, and
(iii) waive, substitute, surrender, exchange or release any of the security
provided by the Loan Documents.

(h) Holdco Preferred Equity Holder hereby waives any requirement for marshaling
of assets thereby in connection with any foreclosure of any security interest or
any other realization upon collateral in respect of the Loan Documents, or any
exercise of any rights of set-off or otherwise. Holdco Preferred Equity Holder
assumes all responsibility for keeping itself informed as to the condition
(financial or otherwise) of the Borrowers, the condition of the Collateral and
all other collateral and other circumstances, and, except as otherwise expressly
provided herein, Lender shall have no duty whatsoever to obtain, advise or
deliver information or documents to the other relative to such condition,
business, assets and/or operations. Holdco Preferred Equity Holder agrees that
Lender owes no fiduciary duty to Holdco Preferred Equity Holder in connection
with the administration of the Debt and the Loan Documents and Holdco Preferred
Equity Holder agrees not to assert any such claim.

(i) From and after the date that Holdco Preferred Equity Holder has received
Notice (a “Distribution Hold Notice”) that (x) a Proceeding has commenced or
that a Default or Event of Default then exists, or (y) that a Low Cash Flow
Trigger Period is then in effect, notwithstanding anything contained in the
Holdco Preferred Equity Documents, Holdco Preferred Equity Holder covenants and
agrees that no distribution or other payments (other than from funds of any
Person which is not a Borrower Party) shall be made with respect to the Holdco
Preferred Equity Interest unless and until the Debt has been completely paid in
all respects or the Distribution Hold Notice has been revoked or withdrawn by
Lender (it being agreed that the Distribution Hold Notice will be deemed
withdrawn upon the date, if any, that the Trigger Period has ended in accordance
with the terms of the Loan Agreement and/or such Default or Event of Default has
been cured or waived to the extent accepted pursuant to the terms of the Loan
Agreement). If a Distribution Hold Notice is not then in effect, Holdco
Preferred Equity Holder may receive distributions from Holdco on the Holdco
Preferred Equity Interest pursuant to the terms of the Holdco Preferred Equity
Documents if, and only to the extent that (i) such payments do not cause or
result in any Default or Event of Default under the Loan Documents, and
(ii) such payments are either (x) made solely from Available Cash distributed to
Holdco after all then current obligations of the Borrowers under the Loan
Documents (including funding of the applicable Reserve Funds) have been
satisfied in full, or (y) provided by a Person which is not a Borrower Party.

 

6

Recognition Agreement

(Mortgage)



--------------------------------------------------------------------------------

(j) Lender shall provide a copy to Holdco Preferred Equity Holder of any written
notice of a Default under the Loan Documents (a “Default Notice”) concurrently
with the delivery of such Default Notice to Borrowers. Lender agrees that Holdco
Preferred Equity Holder shall have the right to cure the applicable Default
prior to the expiration of any applicable cure period provided to Borrowers
under the Loan Documents, and Lender shall accept such cure by Holdco Preferred
Equity Holder with the same force and effect as though performed by Borrowers.
If Lender delivers a Default Notice to Holdco Preferred Equity Holder and, prior
to the expiration of any applicable cure period provided to Borrowers under the
Loan Documents with respect to such Default, Holdco Preferred Equity Holder
shall deliver written notice to Lender and Holdco Common Equity Owner of Holdco
Preferred Equity Holder’s intention to exercise its right under the Holdco
Preferred Equity Documents to effect a Holdco Change of Control in connection
with such Default, then Holdco Preferred Equity Holder shall be entitled to an
additional period (the “Additional Cure Period”) of (a) two (2) Business Days
with respect to any Default that can be cured solely by the payment of money or
(b) ten (10) days with respect to any Default that cannot be cured solely by the
payment of money, in each case, beyond the applicable cure period provided to
Borrower under the Loan Documents, in which to cure the applicable Default
(which cure shall include the payment of any applicable default interest, late
charges and other amounts that may be applicable under the Loan Documents). Upon
Lender’s receipt of a Holdco Change of Control Notice at any time that an Event
of Default exists, Lender shall refrain from exercising any of its remedies
under the Loan Documents in connection with such Event of Default prior to the
expiration of the Additional Cure Period; provided, however, that any default
interest, late charges or other amounts that may be applicable under the Loan
Documents as a result of such Event of Default shall continue to accrue during,
and shall be payable following the expiration of, such Additional Cure Period.

(k) In the case of any claim of Holdco Preferred Equity Holder against any
Person that is a Guarantor (or a direct or indirect subsidiary of a Guarantor,
collectively, with Guarantor, a “Guarantor Party”), then Holdco Preferred Equity
Holder agrees that (A) Holdco Preferred Equity Holder shall not commence any
action or proceeding against such Guarantor Party or otherwise seek to collect
any amounts or otherwise assert or enforce any rights or remedies (other than
the giving of a notice reserving Holdco Preferred Equity Holder’s rights)
against such Guarantor Party (a “Guarantor Claim”) during any period when there
is any outstanding claim that has been made by Lender against Guarantor in
connection with the Loan which claim has not been fully satisfied, and (B) if
Lender asserts any claim against Guarantor in connection with the Loan following
the taking by Holdco Preferred Equity Holder of any action described in the
preceding clause (A), and Lender notifies Holdco Preferred Equity Holder in
writing that Lender has asserted such claim, then Holdco Preferred Equity Holder
shall immediately upon receipt of such written notice from Lender, cease and
desist any further action of the type described in the preceding clause
(A) until such time as all claims by Lender against such Guarantor have been
fully satisfied. Any right of payment of Holdco Preferred Equity Holder under a
Guarantor Claim shall be subject and subordinate in all respects to the rights
and claims of Lender against Guarantor.

 

7

Recognition Agreement

(Mortgage)



--------------------------------------------------------------------------------

2. Representations and Warranties of Holdco Preferred Equity Holder. Holdco
Preferred Equity Holder hereby represents and warrants that:

(i) Exhibit B attached hereto and made a part hereof is a true, correct and
complete listing of all of the Holdco Preferred Equity Documents as of the date
hereof. There is no indebtedness, obligation or liability outstanding owed by
any member of the Borrower Party to Holdco Preferred Equity Holder, and the only
documents which evidence, secure or in any way relate to the Holdco Preferred
Equity Interest and the Holdco Preferred Rights are set forth on Exhibit B, and
none of such documents has been amended or modified, except as set forth on
Exhibit B.

(ii) It is the legal and beneficial owner of the Holdco Preferred Equity
Interest owned by it free and clear of any lien, security interest, option or
other charge or encumbrance.

(iii) There are no conditions precedent to the effectiveness of this Agreement
that have not been satisfied or waived.

(iv) It has, independently and without reliance upon Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.

(v) It is duly organized and is validly existing under the laws of the
jurisdiction under which it was organized with full power to execute, deliver,
and perform this Agreement and consummate the transactions contemplated hereby.

(vi) All actions necessary to authorize the execution, delivery, and performance
of this Agreement on behalf of it have been duly taken, and all such actions
continue in full force and effect as of the date hereof.

(vii) It has duly executed and delivered this Agreement and this Agreement
constitutes the legal, valid, and binding agreement of it enforceable against it
in accordance with its terms subject to (x) applicable bankruptcy,
reorganization, insolvency and moratorium laws, and (y) general principles of
equity which may apply regardless of whether a proceeding is brought in law or
in equity.

(viii) No consent of any other Person and no consent, license, approval, or
authorization of, or exemption by, or registration or declaration or filing
with, any governmental authority, bureau or agency is required in connection
with the execution, delivery or performance by it of this Agreement or
consummation by it of the transactions contemplated by this Agreement.

(ix) None of the execution, delivery and performance of this Agreement nor the
consummation of the transactions contemplated by this Agreement will (i) violate
or conflict with any provision of its organizational or governing documents,
(ii) violate, conflict with, or result in the breach or termination of, or
otherwise give any other Person the right to terminate, or

 

8

Recognition Agreement

(Mortgage)



--------------------------------------------------------------------------------

constitute (or with the giving of notice or lapse of time, or both, would
constitute) a default under the terms of any contract, mortgage, lease, bond,
indenture, agreement, or other instrument to which it is a party or to which any
of its properties are subject, (iii) result in the creation of any lien, charge,
encumbrance, mortgage, lease, claim, security interest, or other right or
interest upon the properties or assets of it pursuant to the terms of any such
contract, mortgage, lease, bond, indenture, agreement, franchise, or other
instrument, (iv) violate any judgment, order, injunction, decree, or award of
any court, arbitrator, administrative agency or governmental or regulatory body
of which it has knowledge against, or binding upon, it or upon any of its
securities, properties, assets, or business or (v) constitute a violation by it
of any statute, law or regulation that is applicable to it.

3. Additional Covenants of Holdco Preferred Equity Holder.

(a) Holdco Preferred Equity Holder shall not:

(i) assert, sue upon, setoff, demand, call into default or otherwise enforce all
or any part of the Holdco Preferred Equity Interest or the Holdco Preferred
Rights or any payment thereon or take any enforcement actions, in each case
against the Borrowers or any other Borrower Party with respect to the Holdco
Preferred Equity Interest or the Holdco Preferred Rights, or the commencement or
joinder with any other creditors of the Borrowers or any other member of the
Borrower Group in commencing any bankruptcy, reorganization, receivership,
insolvency or liquidation proceedings against any of them, or take or accept any
transfer or assignment of assets from the Borrowers or any other Borrower Party
in any manner whatsoever, provided that Holdco Preferred Equity Holder may cause
a Holdco Change of Control subject to and in accordance with Section 3(b) below
and Section [_7.2(k)_]2 of the Loan Agreement (including delivery of the
required Preferred Guaranty satisfying the requirements of Section [_7.2(k)_]3
of the Loan Agreement) and may also cause the replacement of the Manager subject
to and in accordance with Section 3(c) below and Section [_7.2(k)_]4 of the Loan
Agreement;

(ii) except for a Permitted Transfer of interests in the Holdco Preferred Equity
Holder, subject to and in accordance with the applicable provisions of Section
[_7.2(k)_]5 of the Loan Agreement, cause, permit or suffer any (A) assignment,
transfer, pledge, encumbrance or other disposition of any ownership or
beneficial interest, direct or indirect, in the Holdco Preferred Equity

 

 

2  reference loan agreement provision that sets forth the conditions to a change
of control by which the Holdco Preferred Equity Holder may exercise change of
control rights

3  reference loan agreement provision that sets forth the conditions to a change
of control by which the Holdco Preferred Equity Holder may exercise change of
control rights

4  reference loan agreement provision that sets forth the conditions to a change
of control by which the Holdco Preferred Equity Holder may exercise change of
control rights

5 

reference loan agreement provision that sets forth the conditions to a change of
control by which the Holdco Preferred Equity Holder may exercise change of
control rights

 

9

Recognition Agreement

(Mortgage)



--------------------------------------------------------------------------------

Interest or Holdco Preferred Equity Holder, and as a condition precedent to a
Permitted Transfer of a direct interest in Holdco, the transferee of such
interest shall execute a joinder to this Agreement in form reasonably acceptable
to Lender pursuant to which such transferee agrees to be bound by the terms and
conditions hereof applicable to such transferee; or

(iii) take, accept, ask for, sue for, receive, setoff or demand any transfer of
any assets of any Borrower Party as security for or in payment upon or otherwise
on account of the Holdco Preferred Equity Interest or the Holdco Preferred
Rights.

(b) Holdco Preferred Equity Holder shall not deliver a Changeover Notice (as
defined in the Holdco Operating Agreement) or otherwise consummate, attempt to
consummate, or suffer or permit the consummation on its behalf of any Holdco
Change of Control, including, without limitation by declaring any Changeover
Event (as defined in the Holdco Operating Agreement), unless it can and does do
so in compliance with the terms and conditions of Section [_7.2(k)_]6 of the
Loan Agreement. Holdco Preferred Equity Holder agrees that notwithstanding that
it is not a party to the Loan Agreement, it is bound by and shall comply with
the terms and conditions of Section [_7.2(k)_]7 thereof, as if such terms and
conditions were set forth herein.

(c) Holdco Preferred Equity Holder shall not exercise, attempt to exercise, or
suffer or permit the exercise on its behalf of any right to cause the
replacement of the Manager of the Properties, unless the replacement of the
property management can be done and is done in compliance with the terms and
conditions of Section [__4.14__] of the Loan Agreement. Holdco Preferred Equity
Holder agrees that notwithstanding that it is not a party to the Loan Agreement,
it is bound by, and shall comply with, the terms and conditions of Section
[__4.14__] of the Loan Agreement, as if such terms and conditions were set forth
herein.

(d) Holdco Preferred Equity Holder shall not exercise its rights under Section
[_3.4_]8 of the Holdco Operating Agreement initiate (and thereafter consummate)
the “buy/sell” procedures set forth therein unless and until it has effected a
Holdco Change of Control in accordance with the terms and requirements of
Section 3(b) hereof.

4. Reserved.

5. Approval of Loan, Loan Documents and Holdco Preferred Equity Documents.
Holdco Preferred Equity Holder hereby acknowledges that (i) it has received and
reviewed and, subject to the terms and conditions of this Agreement, hereby
consents to and approves of the making of the Loan and, subject to the terms and
provisions of this Agreement, all of the terms and provisions of the Loan
Documents, (ii) the execution, delivery and

 

 

6  reference loan agreement provision that sets forth the conditions to a change
of control by which the Holdco Preferred Equity Holder may exercise change of
control rights

7  reference loan agreement provision that sets forth the conditions to a change
of control by which the Holdco Preferred Equity Holder may exercise change of
control rights

8 

reference Holdco Operating Agreement provision that sets forth the “buy/sell” or
other rights to acquire the interests in the Holdco Common Equity Owner in
Holdco

 

10

Recognition Agreement

(Mortgage)



--------------------------------------------------------------------------------

performance of the Loan Documents will not constitute a default or an event
which, with the giving of notice or the lapse of time, or both, would constitute
a default under the Holdco Preferred Equity Documents, and (iii) any application
or use of the proceeds of the Loan for purposes other than those provided in the
Loan Documents shall not affect, impair or defeat the terms and provisions of
this Agreement or the Loan Documents.

6. Loan Document Acknowledgments. (a) Holdco Preferred Equity Holder
acknowledges and agrees that Lender shall have the sole right to grant all
consents and approvals, to exercise any and all rights and remedies and to take
any and all actions under the Loan Documents, which are to be taken by the
lender, secured party, pledgee, beneficiary, or any other holder of the Loan
thereunder, without obtaining the consent of Holdco Preferred Equity Holder or
providing any notice to Holdco Preferred Equity Holder.

(b) Holdco Preferred Equity Holder acknowledges the existence and operation of
the cash management arrangements and related bank accounts of the Borrowers
pursuant to the Cash Management Agreement and the other Loan Documents (and
pursuant to the Loan Documents and the Management Agreements (as such term is
defined in the Loan Agreement) acknowledges that Lender has a perfected security
interest in all Gross Revenue (as such term is defined in the Loan Agreement))
and agrees that Holdco Preferred Equity Holder does not have any right, title or
interest in or to such cash management arrangements and related bank accounts at
any time during the term of this Agreement.

7. Amendment to Loan Documents and Holdco Preferred Equity Documents.
(a) Without limiting the terms and conditions of Section 1(g) hereof, Holdco
Preferred Equity Holder acknowledges and agrees that Lender shall have the right
to enter into, execute and agree to any waiver, postponement, extension,
reduction, amendment or modification (any of the foregoing, a “Modification”) of
any provision of the Loan Documents, determined as desired by Lender in its sole
and absolute discretion, including, without limitation, the Loan Agreement, the
Mortgage or any provision requiring the payment of money, or establishing the
interest rate thereon without the consent of (or notice to) Holdco Preferred
Equity Holder. For the avoidance of doubt, the provisions of this Section 7(a)
shall not be deemed to modify or restrict, as between the Holdco Preferred
Equity Holder and the Holdco Common Equity Holder (but not as to Lender), any
consent rights of the Holdco Preferred Equity Holder to any Modification.

(b) Without first obtaining the written consent of Lender, Holdco Preferred
Equity Holder shall not enter into any Modification whatsoever of, regarding or
relating to any Holdco Preferred Equity Documents that will (i) adversely affect
the bankruptcy remoteness of any Borrower Party, (ii) provide for a mandatory
redemption of the Holdco Preferred Equity Interest, (iii) accelerate the timing
of payments in respect of the Holdco Preferred Equity Interest, (iv) increase in
any other material respect any monetary obligations (or the calculation thereof)
of Holdco with respect to the Holdco Preferred Equity Interest (except to the
extent attributable to an increase in Holdco Preferred Equity Holder’s
investment in the form of equity in Holdco, or unsecured partner debt under the
Holdco Operating Agreement as currently in effect), modify in any material
respect the management and control by the Holdco Common Equity Holder or modify
in any material respect any approval right or other rights of the Holdco
Preferred Equity

 

11

Recognition Agreement

(Mortgage)



--------------------------------------------------------------------------------

Holder under Section [                    ]9, or modify in any material respect
Section [                    ]10 or Section [                    ]11 (in any
respect related to compliance with the Loan Agreement), in any such instance
except as expressly provided in the Holdco Preferred Equity Documents as in
existence on the date hereof, (v) modify any provision of the Holdco Preferred
Equity Documents which expressly requires compliance or action in conformity
with, or otherwise conditions any action upon compliance with, the Loan
Documents, (vi) modify or amend the Preferred Equity Documents in a manner which
would result in such documents being on terms materially more onerous to the
Common Equity Holder or any guarantor of the Qualified Preferred Equity
Investment than the terms set forth in the Preferred Equity Documents or
(vii) modify the definition of or the provisions relating to
[                    ]12 (or defined terms related thereto or used therein) or
the application of such terms and provisions in any material respect, or shorten
any grace period provided with respect thereto.

8. Bankruptcy. (a) In any Proceeding commenced with respect to any Borrower
Party, if Holdco Preferred Equity Holder is deemed to be a creditor of any
Borrower Party, Holdco Preferred Equity Holder agrees (i) that it shall not
object to any request or motion by Lender for an order establishing that
proceeds, products, offspring, rents and profits of the Collateral constitute
cash collateral under Section 363 of the Bankruptcy Code (“Cash Collateral”),
and Holdco Preferred Equity Holder hereby consents to any application by Lender
to have such Cash Collateral applied to the payment of the Debt without any
application of any such sums to the Holdco Preferred Equity Interest, (ii) if
Lender consents to any use of the Cash Collateral, Holdco Preferred Equity
Holder shall also consent, and if Lender objects to any such use, Holdco
Preferred Equity Holder shall also object, (iii) not to object to any motion,
pleading or adversary proceeding filed by or on behalf of Lender, (iv) not to
object to any motion or pleading with respect to Debtor in Possession Financing
without the prior written consent of Lender, (v) not to object to any motion for
a sale of Collateral under Section 363, 1129(a) or 1129(b) of the Bankruptcy
Code, or otherwise, whether free and clear of all liens or otherwise, and to any
bidding procedures or sale motions in connection with such sale, (vi) not to
object to any proposed settlement under Rule 9019 or otherwise which in any way
relates to the rights of Lender on the Loan, without Lender’s prior written
consent, (vii) not to contest or object to any bid or credit bid by Lender in
connection with any sale of the Collateral, (viii) not to contest the taking of
additional collateral to secure the Debt, and (ix) not to object, contest or
protest any action, or interfere with, any action by Lender to enforce its
rights under the Loan or the Debt.

(b) Holdco Preferred Equity Holder shall not file a proof of claim in respect of
its claims, if any, against any Borrower Party in any Proceeding without the
prior written approval of Lender.

(c) In the event of a Proceeding, except as may be otherwise set forth in a
confirmed bankruptcy plan relating to such Proceeding that Lender has either
voted to accept or has otherwise approved in writing, any and all distributions,
claims, awards or other amounts

 

 

9  reference provisions respecting major decision rights and forced sale rights
and other rights to limit, approve or require sales, financings or refinancings

10  reference provisions relating to any preferred return, redemption and/or
other economic terms

11  reference provisions relating to Loan Agreement and other Loan Documents

12 

Reference change of control provisions

 

12

Recognition Agreement

(Mortgage)



--------------------------------------------------------------------------------

paid or payable to Holdco Preferred Equity Holder or on account of any claim or
interest of or with respect to the Holdco Preferred Equity Interest shall be
paid to Lender, and Holdco Preferred Equity Holder covenants and agrees to
execute and deliver to Lender such assignment and other instruments as may be
required by Lender in order to enable Lender to enforce any and all such claims
and to collect any and all such payments or disbursements otherwise payable to
Holdco Preferred Equity Holder or on account of any claim or interest of or with
respect to the Holdco Preferred Equity Interest.

(d) To the extent that Lender receives payments on, or proceeds of collateral
for, the Debt or any payments under any of the Loan Documents (whether by or on
behalf of the Borrowers, as proceeds of security or enforcement of any right of
set off or otherwise) that are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be paid to the trustee,
receiver or other similar party under any bankruptcy, insolvency, receivership
or similar law, or any federal law, common law, or equitable cause, then to the
extent of such payment or proceeds received, the Debt, or part thereof, intended
to be satisfied shall be revived and continue in full force and effect as if
such payments or proceeds had not been received by Lender. If any lien or
security interest granted to Lender under the Loan Documents is or becomes, for
any reason, unenforceable or unperfected, such unenforceability or lack of
perfection shall not affect the relative rights, as between Lender and Holdco
Preferred Equity Holder, which are intended to be created by the Loan Documents
and this Agreement. Holdco Preferred Equity Holder will not contest the
enforceability or perfection of any portion of the Loan Documents.

(e) For the avoidance of doubt, nothing in this Section 8 shall restrict, limit
or derogate Holdco Preferred Equity Holder’s right to take any actions as the
holder of an equity interest in Holdco and not as a creditor of a Borrower
Party, in a Proceeding provided the Preferred Equity Holder has exercised its
rights to directly or indirectly Control a Borrower Party following a Holdco
Change of Control permitted by the terms of the Loan Agreement (provided that
nothing herein shall affect or limit the liabilities or obligations of any party
under any Preferred Guaranty).

9. Reserved.

10. Notices. All notices, demands, requests, consents, approvals or other
communications (any of the foregoing, a “Notice”) required, permitted or desired
to be given hereunder shall be in writing and shall be deemed to have been duly
given when delivered personally, when received by confirmed cable, telecopy,
telegram, facsimile or e-mail, when receipt is confirmed by certified or
registered mail, return receipt requested or by overnight courier service with
postage prepaid at its address hereinafter set forth, or to such other address
as such party may hereafter specify in accordance with the provisions of this
Section 10:

To Holdco Preferred Equity Holder:

[                                     ]

[                                     ]

[                                     ]

 

13

Recognition Agreement

(Mortgage)



--------------------------------------------------------------------------------

Attention: [                                ]

Facsimile: [                                ]

With a copy to:

[                                 ]

[                                 ]

[                                 ]

Attention: [                                ]

Facsimile: [                                ]

To Lender:

[                                 ]

[                                 ]

[                                 ]

Attention: [                                ]

Facsimile: [                                ]

With a copy to:

[                                 ]

[                                 ]

[                                 ]

Attention: [                                ]

Facsimile: [                                ]

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this Section 10. Notices shall be deemed to
have been given on the date set forth above, even if there is an inability to
actually deliver any Notice because of a changed address of which no Notice was
given or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Lender may also be given by Servicer.

11. Estoppel. Holdco Preferred Equity Holder shall, within ten (10) days
following a request from Lender (but not more than two (2) times in any twelve
(12) month period), provide Lender with a written statement setting forth the
aggregate distributions made in respect of the Holdco Preferred Equity Interest,
outstanding balance of any accrued and unpaid amounts in respect of the Holdco
Preferred Equity Interest, and stating, to its knowledge, whether any condition
exists which would allow Holdco Preferred Equity Holder to exercise a Holdco
Change of Control, replacement of the Manager, or other exercise of any Holdco
Preferred Rights.

 

14

Recognition Agreement

(Mortgage)



--------------------------------------------------------------------------------

Further to the foregoing, Holdco Preferred Equity Holder states and certifies to
and for the reliance of Lender as follows: (i) the outstanding balance of the
[                    ]13 (as defined in the Holdco Operating Agreement) of the
Holdco Preferred Equity Holder under the Holdco Operating Agreement is
$[            ]; and (ii) as of the date hereof, and to its knowledge, no
[                    ]14 (as defined in the Holdco Operating Agreement) or other
condition exists which would allow Holdco Preferred Equity Holder to exercise a
Holdco Change of Control or other exercise of any Holdco Preferred Rights.

12. Further Assurances. Holdco Preferred Equity Holder will execute, acknowledge
and deliver promptly upon demand of Lender, any other instruments or agreements
reasonably required in order to carry out the provisions of this Agreement or to
effectuate the intent and purposes hereof.

13. No Third Party Beneficiaries; No Modification. The parties hereto do not
intend the benefits of this Agreement to inure to the Borrowers or any other
Person. This Agreement may not be changed or terminated orally, but only by an
agreement in writing signed by the party against whom enforcement of any change
is sought.

14. Successors and Assigns. This Agreement shall bind all successors and
permitted assigns of Holdco Preferred Equity Holder and Lender and shall inure
to the benefit of all successors and permitted assigns of Lender and Holdco
Preferred Equity Holder.

15. Counterpart Originals. This Agreement may be executed in counterpart
originals, each of which shall constitute an original, and all of which together
shall constitute one and the same agreement.

16. Legal Construction. In all respects, including, without limitation, matters
of construction and performance of this Agreement and the obligations arising
hereunder, this Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of New York applicable to agreements
intended to be wholly performed within the State of New York.

17. No Waiver; Remedies. No failure on the part of any party to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right hereunder preclude any other
or further exercise thereof or the exercise of any other right. The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.

18. No Joint Venture. Nothing provided herein is intended to create a joint
venture, partnership, tenancy-in-common or joint tenancy relationship between or
among any of the parties hereto.

19. Captions. The captions in this Agreement are inserted only as a matter of
convenience and for reference, and are not and shall not be deemed to be a part
hereof.

 

 

13  describe Qualified Preferred Equity Investment

14  Describe prohibited change of control events

 

15

Recognition Agreement

(Mortgage)



--------------------------------------------------------------------------------

20. Conflicts. In the event of any conflict, ambiguity or inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
of the Holdco Preferred Equity Documents, the terms and conditions of this
Agreement shall control.

21. No Release. Nothing herein contained shall operate to release the Borrowers
from their respective obligations to keep and perform all of the terms,
conditions, obligations, covenants and agreements contained in the Loan
Documents.

22. Continuing Agreement. This Agreement is a continuing agreement and shall
remain in full force and effect until the payment in full of the Debt; provided,
however, that any rights or remedies of a party hereto arising out of any breach
of any provision hereof occurring prior to such date of termination shall
survive such termination.

23. Severability. In the event that any provision of this Agreement or the
application hereof to any party hereto shall, to any extent, be invalid or
unenforceable under any applicable statute, regulation, or rule of law, then
such provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform to such statute, regulation or
rule of law, and the remainder of this Agreement and the application of any such
invalid or unenforceable provisions to parties, jurisdictions or circumstances
other than to whom or to which it is held invalid or unenforceable, shall not be
affected thereby nor shall same affect the validity or enforceability of any
other provision of this Agreement.

24. Expenses. Holdco Preferred Equity Holder agrees within ten (10) Business
Days after demand to pay to Lender the amount of any and all reasonable
expenses, including, without limitation, the reasonable fees and expenses of its
counsel and of any experts or agents, which Lender may incur in connection with
the (i) exercise or enforcement of any of the rights of Lender hereunder to the
extent that Lender is the prevailing party in any dispute with respect thereto
or (ii) failure by Holdco Preferred Equity Holder to perform or observe any of
the provisions hereof.

25. Injunction. Holdco Preferred Equity Holder acknowledges (and waives any
defense based on a claim) that monetary damages are not an adequate remedy to
redress a breach by the other hereunder and that a breach by Holdco Preferred
Equity Holder hereunder would cause irreparable harm to Lender. Accordingly,
Holdco Preferred Equity Holder agrees that upon a breach of this Agreement by
the other, the remedies of injunction, declaratory judgment and specific
performance shall be available to such non-breaching party.

26. Consent to Jurisdiction. EACH OF THE PARTIES HERETO, CONSENT TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT WITHIN THE STATE OF NEW YORK HAVING
PROPER VENUE AND ALSO CONSENT TO SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY
THE STATE OF NEW YORK OR FEDERAL LAW.

27. Waiver of Trial by Jury. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR
INDIRECTLY TO THIS AGREEMENT OR ANY ACTS OR OMISSIONS OF LENDER, ITS RESPECTIVE
OFFICERS, EMPLOYEES, DIRECTORS OR AGENTS IN CONNECTION THEREWITH.

 

16

Recognition Agreement

(Mortgage)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed,
sealed and delivered and to be effective as of the date first written above.

 

LENDER: [                                                 ] By:

 

Name:

 

Title:

 

By:

 

Name:

 

Title:

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

Recognition Agreement

(Mortgage)



--------------------------------------------------------------------------------

HOLDCO PREFERRED EQUITY HOLDER: [                                    
                ] By:

 

Name:

 

Title:

 

By:

 

Name:

 

Title:

 

 

Recognition Agreement

(Mortgage)



--------------------------------------------------------------------------------

EXHIBIT A

EQUITY INTERESTS

 

Recognition Agreement

(Mortgage)



--------------------------------------------------------------------------------

EXHIBIT B

HOLDCO PREFERRED EQUITY DOCUMENTS

 

Recognition Agreement

(Mortgage)



--------------------------------------------------------------------------------

EXHIBIT D

Qualified Preferred Equity Sample Documents

(see Exhibits D-1, D-2, D-3, D-4 and D-5 below)

 

D-1 Loan Agreement



--------------------------------------------------------------------------------

EXHIBIT D-1

Form of Amended and Restated Limited Liability Company Agreement

(see attached)

 

D-1-1 Loan Agreement



--------------------------------------------------------------------------------

EXHIBIT D-2

Form of Cash Management Agreement

(see attached)

 

D-2-1 Loan Agreement



--------------------------------------------------------------------------------

CASH MANAGEMENT AGREEMENT

THIS CASH MANAGEMENT AGREEMENT, dated as of [                    ], 2014 (this
“Agreement”), is made by and among [Account Bank] (together with its successors
and assigns, “Cash Management Bank”), [                    ], a Delaware limited
liability company (the “Company”), and W2007 EQUITY INNS SENIOR MEZZ, LLC, a
Delaware limited liability company (together with its successors and assigns,
the “Class A Member”), and [                    ], a Delaware liability company
(together with its successors and assigns, the “Class B Member”) .

W I T N E S S E T H:

WHEREAS, as described in the amended and restated limited liability company
agreement of the Company, dated as of the date hereof (as the same may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Operating Agreement”; capitalized terms used but not defined herein to have
the meanings ascribed to them therein), by and among the Class A Member, Class B
Member, and [                    ], as the Special Member, the Class A Member is
the holder of a limited liability company interest in the Company;

WHEREAS, the Operating Agreement provides that all cash received by the Company
from the Subsidiaries is to be deposited in a bank account maintained with the
Cash Management Bank; and

WHEREAS, the Company, the Class A Member and the Class B Member desire to retain
the Cash Management Bank to provide the services described herein and the Cash
Management Bank agrees to provide such services.

NOW THEREFORE, in consideration of the mutual premises contained herein and for
other good and valuable consideration the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

Section 1. Establishment and Maintenance of the Account.

(a) Concurrently herewith, an account entitled the “[                    ] Cash
Management Account” and having the account number [                    ] is
being established with the Cash Management Bank (such account, the “Account”);

(b) The Account (A) shall be in the name of the Company, (B) shall be a
segregated account, (C) shall not be evidenced by a certificate of deposit,
passbook or other instrument, and (D) shall not constitute trust funds.



--------------------------------------------------------------------------------

(c) The Cash Management Bank agrees that (i) until its receipt of a written
notice from the Class A Member that the Class A Member has declared a Changeover
Event, it shall only respect requests for withdrawal or any entitlement orders
on behalf of the Company from the Class B Member and (ii) following its receipt
of a written notice from the Class A Member that the Class A Member has declared
a Changeover Event, it shall only respect requests for withdrawal or any
entitlement orders the on behalf of the Company from the Class A Member.

(d) The Cash Management Bank represents that it is a federally-chartered
depository institution, subject to regulations regarding fiduciary funds on
deposit similar to Title 12 of the Code of Federal Regulations Section 9.10(b),
and is an Eligible Institution. For purposes of this Agreement, “Eligible
Institution” shall mean a depository institution or trust company insured by the
Federal Deposit Insurance Corporation the short term unsecured debt obligations
or commercial paper of which are rated at least A-1 by Standard & Poor’s Ratings
Group (“S&P”), P-1 by Moody’s Investors Service, Inc. (“Moody’s”), and F-1+ by
Fitch, Inc. (“Fitch”) in the case of accounts in which funds are held for thirty
(30) days or less or, in the case of letters of credit or accounts in which
funds are held for more than thirty (30) days, the long term unsecured debt
obligations of which are rated at least “A+” by Fitch and S&P and “Aa3” by
Moody’s.

(e) The Cash Management Bank shall not commingle such amounts with any other
amounts held on behalf of any other Person.

(f) The Cash Management Bank shall invest amounts held in the Account at the
written direction of (i) the Class B Member on behalf of the Company until its
receipt of a written notice from the Class A Member that the Class A Member has
declared a Changeover Event and (ii) the Class A Member on behalf of the Company
following its receipt of a written notice from the Class A Member that the
Class A Member has declared a Changeover Event. All earnings on such amounts
shall be credited to the Account.

Section 2. Intentionally Omitted.

Section 3. Fees. The Cash Management Bank agrees that it shall look solely to
the Company for the payment of its regular fees in connection with the
maintenance of the Account and the performance of its duties hereunder.

Section 4. Termination.

(a) The Cash Management Bank may resign and be discharged from its duties or
obligations hereunder by giving thirty (30) days prior written notice in writing
of such resignation specifying a date when such resignation shall take effect.

(b) The Class A Member may terminate this Agreement after thirty (30) days’
prior written notice to the other parties hereto, and upon such termination
designate a substitute Cash Management Bank, subject to the Company’s reasonable
approval, to which all obligations, duties and rights hereunder shall be
assigned.

 

2



--------------------------------------------------------------------------------

(c) The Cash Management Bank hereby agrees that it shall take all actions
reasonably necessary and shall cooperate with the Class A Member to facilitate
any transfer of its obligations, duties and rights hereunder.

Section 5. Bank Waiver of Set-off. The Cash Management Bank waives any right to
offset any claim or to assert any lien or security interest which it might have
against any account maintained hereunder.

Section 6. Intentionally Omitted.

Section 7. Certain Matters Affecting the Cash Management Bank.

(a) The Cash Management Bank shall not be under any obligation or duty to
inquire into the terms of the Operating Agreement or any other agreement made or
entered into in connection with this Agreement to which the Cash Management Bank
is not a party.

(b) The Cash Management Bank may rely and shall be protected in acting or
refraining from acting upon any written notice, instruction or request furnished
to it hereunder and believed by it in good faith to be genuine and to have been
signed or presented by the proper party or parties. The Cash Management Bank
shall be under no duty to inquire into or investigate the validity, accuracy or
content of any such document. The Cash Management Bank shall have no duty to
solicit any payments which may be due it hereunder.

(c) The Cash Management Bank may consult with counsel of its own choice and
shall have full and complete authorization and protection for any action taken
or omitted by it hereunder in good faith and in accordance with the opinion of
such counsel.

(d) The Company agrees to pay or reimburse the Cash Management Bank upon request
for all reasonable expenses, disbursement and advances, including reasonable
attorney’s fees, incurred or made by it, in connection with the preparation,
execution, performance, delivery, modification and termination of this
Agreement.

(e) The Cash Management Bank shall not be liable for any claims, suits, actions,
costs, damages, liabilities or expenses or for any interruption of services, or
incidental, consequential, special or punitive damages (“Liabilities”) in
connection with the subject matter of this Agreement other than Liabilities
caused by the gross negligence or willful misconduct of the Cash Management
Bank, and the Company hereby agrees to indemnify and hold harmless the Cash
Management Bank and its affiliates and the directors, officers, employees and
agents of any of them from and against any and all Liabilities arising from or
in connection with any acts or omissions taken by the Cash

 

3



--------------------------------------------------------------------------------

Management Bank or any of its affiliates or any director, officer, employee or
agent of any of them in connection with this Agreement, other than those
Liabilities caused by the gross negligence or willful misconduct of the Cash
Management Bank or such indemnified parties.

(f) If the Company becomes subject to a voluntary or involuntary proceeding
under the United States Bankruptcy Code, or if Cash Management Bank is otherwise
served with legal process, Cash Management Bank shall have the right (i) to
place a hold on funds deposited in the Account until such time as Cash
Management Bank receives an appropriate court order or other assurances
satisfactory to Cash Management Bank establishing that the funds may continue to
be disbursed according to the instructions contained in this Agreement or
(ii) to commence, at the Company’s expense, an interpleader action in any United
States District Court in the State of California and to take no further action
except in accordance with joint instructions from the Class A Member and the
Company or in accordance with the final order of the court in such action.

(g) The Company shall provide the Cash Management Bank with the Tax
Identification Number (TIN) as assigned to it by the Internal Revenue Service.
All interest or income earned under this Agreement shall be allocated and paid
as provided herein and reported by the recipient to the Internal Revenue Service
as having been so allocated and paid.

Section 8. Successors and Assigns; Assignments. This Agreement shall bind and
inure to the benefit of and be enforceable by the Cash Management Bank, the
Company and the Class A Member and their respective permitted successors and
assigns. The Class A Member shall have the right to assign or transfer its
rights under this Agreement. Any assignee or transferee of the Class A Member,
the identity of which shall have been notified to the Cash Management Bank by
the Class A Member, shall be entitled to all the benefits afforded the Class A
Member under this Agreement.

Section 9. Notices, Waivers in Writing.

(a) Notices shall be sent as follows:

(i) if to the Company, to its address at [                    ];

(ii) if to the Class A Member, to its address at c/o Goldman Sachs Realty
Management, L.P., 6011 Connection Drive, Irving, Texas 75039, Attn: Greg Fay,
Facsimile No.: (972) 368-3699, Telephone No.: (972) 368-2743, with copies to:
Whitehall Street Global Real Estate Limited Partnership 2007, c/o Goldman,
Sachs & Co., 200 West Street, New York, New York 10282, Attn: Chief Financial
Officer, Facsimile No.: (212) 357-5505, Telephone No.: (212) 902-5520; and
Sullivan & Cromwell LLP, 125 Broad St., New York, New York 10004, Attention:
Anthony J. Colletta, Esq., Facsimile No.: (212) 291-9029, Telephone No.:
(212) 558-4000; and

 

4



--------------------------------------------------------------------------------

(iii) if to the Cash Management Bank, to its address at [            ];

or, in each case, to such other or additional addresses as shall be designated
in writing by the respective party to the other parties hereto. Unless otherwise
expressly provided herein, all such notices, to be effective, shall be in
writing (including by facsimile), and shall be deemed to have been duly given or
made (x) when delivered by hand or by nationally recognized overnight carrier,
(y) upon receipt after being deposited in the mail, certified mail and postage
prepaid or (z) in the case of notice by fax, when sent and electronically
confirmed, addressed as set forth above, with a copy of such notice sent by any
other means provided in clauses (x) and (y) above.

(b) No modification, amendment, termination or waiver of any provision of this
Agreement shall in any event be effective unless the same shall be in a writing
signed by the party against whom enforcement is sought, and then such waiver or
consent shall be effective only in the specific instance, and for the purpose,
for which given.

(c) The Class A Member shall receive copies of all reports, advices, statements
and other information supplied hereunder by any party hereto to any other party
hereto.

Section 10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to its
principles of conflicts of laws and any action brought hereunder shall be
brought in the courts of the State of New York, located in the County of New
York. Each party hereto irrevocably waives any objection on the grounds of
venue, forum non-conveniens or any similar grounds, irrevocably consents to
service of process by mail or in any other manner permitted by applicable law
and consents to the jurisdiction of said courts.

Section 11. Certain Matters Relating to the Company and the Class A Member. The
Company and the Class A Member shall have access (via computer connection)
during normal business hours to account information regarding the Account in
accordance with the Cash Management Bank’s general procedures with regard
thereto.

[Remainder of page left blank; signature pages follow.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement in several
counterparts (each of which shall be deemed an original) as of the date first
above written.

 

CASH MANAGEMENT BANK: [                            ] By:   Name: Title:

 

THE COMPANY: [                            ] By:   Name: Title:

 

CLASS A MEMBER: W2007 EQUITY INNS SENIOR MEZZ, LLC By:   Name: Title:

 

CLASS B MEMBER: [                            ] By:   Name: Title:

 

6



--------------------------------------------------------------------------------

EXHIBIT D-3

Form of Bad Boy Guaranty

(see attached)

 

D-3-1 Loan Agreement



--------------------------------------------------------------------------------

BAD BOY GUARANTY

This BAD BOY GUARANTY (this “Guaranty”) is executed as of                     ,
2014, by [                    ], a [                    ], and
[                    ], a [                    ] (each of the foregoing, a
“Guarantor”, and collectively, “Guarantors”), for the benefit of W2007 EQUITY
INNS SENIOR MEZZ, LLC, a Delaware limited liability company, having an office at
c/o Goldman Sachs Realty Management, L.P., 6011 Connection Drive, Irving, Texas
75039 (together with its successors and/or assigns, the “Class A Member”).

W I T N E S S E T H:

WHEREAS, the Class A Member is prepared to make an investment (the “Investment”)
in [                    ], a Delaware limited liability company (the “Company”),
in the amount of $[                    ] as described in the Amended and
Restated Limited Liability Company Agreement of the Company, of even date
herewith, among the Class A Member, [                    ], a
[                    ] (the “Class B Member”), and [                    ] (as
the same may be amended, modified or supplemented from time to time, the
“Operating Agreement”). Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to such terms in the Operating Agreement;

WHEREAS, each Guarantor acknowledges receipt and approval of copies of the
Operating Agreement and the other Transaction Documents;

WHEREAS, each Guarantor acknowledges that it owns, either directly or
indirectly, a beneficial interest in the Class B Member and, as a result of such
beneficial interest, will receive substantial economic and other benefits from
the Class A Member making the Investment in the Company; and

WHEREAS, the Class A Member is unwilling to make the Investment or to enter into
the Operating Agreement unless Guarantors agree to provide the indemnification,
representations, warranties, covenants and other matters described in this
Guaranty for the benefit of the Class A Member.

NOW, THEREFORE, as an inducement to the Class A Member to make the Investment,
enter into the Operating Agreement and become a Member of the Company, and for
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the parties do hereby agree as follows:

ARTICLE 1

NATURE AND SCOPE OF GUARANTY

Section 1.1 Guaranty of Obligation.

(a) Subject to Section 1.10 hereof, each Guarantor hereby irrevocably and
unconditionally guarantees to the Class A Member and its successors and assigns
the payment and performance of the Guaranteed Obligations (as defined below) as
and when the same shall be due and payable, whether by lapse of time, by
acceleration of maturity or otherwise. Each Guarantor hereby irrevocably and
unconditionally covenants and agrees that it is liable for the Guaranteed
Obligations as a primary obligor.



--------------------------------------------------------------------------------

(b) As used herein, the term “Guaranteed Obligations” means (i) the Recourse
Liabilities and (ii) from and after the date that any Springing Recourse Event
occurs, payment of the Redemption Price (including any Breakage Costs).1

(c) For purposes hereof, the “Recourse Liabilities” shall mean any actual loss,
damage, out-of-pocket cost or expense, liability, claim or other obligation
incurred by the Class A Member (including reasonable outside attorneys’ fees and
costs reasonably incurred) arising out of or in connection with the following:

(i) fraud or intentional misrepresentation committed by the Company, the Class B
Member, any Guarantor or any of their respective Affiliates in connection with
the Investment;

(ii) wrongful removal of personal property from the Properties after a
Changeover Event by the Company, the Class B Member, any Guarantor or any of
their respective Affiliates, unless replaced with personal property of
substantially the same or greater utility and of the same or greater value;

(iii) any intentional physical waste at any Property committed by the Company,
the Class B Member, any Guarantor or any of their respective Affiliates;

(iv) the misappropriation by the Company, the Class B Member, any Guarantor or
any of their respective Affiliates of any proceeds (including proceeds of
Capital Contributions, Capital Event Proceeds and Protective Capital) or other
funds (including any proceeds paid by reason of any Casualty to any Property and
any Awards in connection with the Condemnation of any Property), revenues,
rents, income, security deposits or other amounts;

(v) failure to obtain and maintain the fully paid for insurance policies in
accordance with Section 5.7 of the Operating Agreement to the extent that
adequate funds were available to the Company and its Subsidiaries from the
income of the Properties for the payment of the premiums thereof;

 

 

1  Note: In the Mandatory Redemption Guaranty, the “Guaranteed Obligations”
would be defined as: (i) the obligation of the Company to redeem or cause to be
redeemed the Class A Member’s Interest in full, and to pay in full the
Redemption Price, upon the occurrence of a Prohibited Transfer or upon the Class
B Member ceasing to be Controlled, directly or indirectly, by [            ];
(ii) the obligation of the Company to pay to the Class A Member the QCR
Redemption Amount in respect of any Qualified Capital Raise upon the
consummation of such Qualified Capital Raise; and (iii) the obligation of the
Company to pay to the Class A Member all of the Net Financing Proceeds from the
incurrence of any Additional Mezzanine Loan by the Company or any of its
Subsidiaries upon such incurrence.

 

-2-



--------------------------------------------------------------------------------

(vi) if the Class B Member, the Company or any of the Subsidiaries fails to
maintain its status as a single purpose entity in accordance with the terms of
Section 5.15(a) of the Operating Agreement and such failure does not result in
the substantive consolidation of the assets and liabilities of the Class B
Member, the Company or any of the Subsidiaries with any other Person as a result
of such breach; and/or

(vii) the modification of any ground lease affecting any Property if such
modification is prohibited under the Operating Agreement or any of the other
Transaction Documents and such modification has a material adverse effect on the
related Property or the leasehold interest therein (including the value or
operation thereof) or the Class A Member’s ability to exercise its rights and
remedies under the Transaction Documents.

(d) For purposes hereof, each of the following shall constitute a Springing
Recourse Event:

(i) if the Class B Member, the Company or any of the Subsidiaries fails to
obtain the Class A Member’s prior written consent to any financing for borrowed
money, whether secured or unsecured, in violation of the terms of the Operating
Agreement or any of the other Transaction Documents;

(ii) if the Class B Member, the Company or any of the Subsidiaries fails to
obtain the Class A Member’s prior written consent to any voluntary mortgage,
deed of trust, security deed, security agreement or similar grant by the Company
or any of its Subsidiaries of a voluntary Lien upon any Property, or any
voluntary granting of a security interest in, voluntary pledge of or other
voluntary Lien upon any direct or indirect equity interest in the Company or any
of the Subsidiaries, in each case, as security for any obligations or
liabilities that is not permitted under the Operating Agreement or any of the
other Transaction Documents;

(iii) if the Class B Member, the Company or any of the Subsidiaries fails to
obtain the Class A Member’s prior written consent to any voluntary transfer of
any Property that is not permitted under the Operating Agreement or any of the
other Transaction Documents;

(iv) if any Prohibited Transfer occurs or if the Class B Member ceases to be
Controlled, directly or indirectly, by American Realty Capital Hospitality
Trust, Inc.;

(v) the Class B Member, the Company or any of the Subsidiaries files a voluntary
petition under the Bankruptcy Code or any other Federal or state bankruptcy or
insolvency law;

(vi) the filing of an involuntary petition against the Class B Member, the
Company or any of the Subsidiaries under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law by any other Person in which the
Class B Member, the Company, any Subsidiary or any of their respective
Affiliates colludes with or otherwise assists such Person, and/or the Class B
Member, the Company, any Subsidiary or any of their respective Affiliates
solicits or causes to be solicited petitioning creditors for any involuntary
petition against the Class B Member, the Company or any of the Subsidiaries by
any Person;

 

-3-



--------------------------------------------------------------------------------

(vii) if the Class B Member, the Company or any of the Subsidiaries files an
answer consenting to, or joining in, any involuntary petition filed against it
by any other Person under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law;

(viii) if the Class B Member, the Company, any Subsidiary or any of their
respective Affiliates consents to, or joins in, an application for the
appointment of a custodian, receiver, trustee or examiner for the Class B
Member, the Company or any of the Subsidiaries and/or any portion of any
Property;

(ix) if the Class B Member, the Company or any of the Subsidiaries makes an
assignment for the benefit of creditors or admits, in any legal proceeding, its
insolvency or inability to pay its debts as they become due; or

(x) if the Class B Member, the Company or any of the Subsidiaries fails to
maintain its status as a single purpose entity in accordance with the terms of
Section 5.15(a) of the Operating Agreement and such failure results in the
substantive consolidation of the assets and liabilities of the Class B Member,
the Company or any of the Subsidiaries with any other Person in a bankruptcy or
similar proceeding under the Bankruptcy Code or any other federal or state
bankruptcy or insolvency law.

(e) Notwithstanding anything to the contrary in this Guaranty or in any of the
other Transaction Documents, then Class A Member shall not be deemed to have
waived any right which the Class A Member may have under Section 506(a), 506(b),
1111(b) or any other provisions of the Bankruptcy Code to file a claim for the
full amount of the Redemption Price or to require that all collateral shall
continue to secure all of the obligations owed to the Class A Member in
accordance with the Transaction Documents.

Section 1.2 Nature of Guaranty. This Guaranty is an irrevocable, absolute,
continuing guaranty of payment and performance and not a guaranty of collection.
This Guaranty may not be revoked by any Guarantor and shall continue to be
effective with respect to any Guaranteed Obligations arising or created after
any attempted revocation by any Guarantor and after (if such Guarantor is a
natural person) such Guarantor’s death (in which event this Guaranty shall be
binding upon such Guarantor’s estate and such Guarantor’s legal representatives
and heirs). The fact that at any time or from time to time the Guaranteed
Obligations may be increased or reduced shall not release or discharge the
obligation of any Guarantor to the Class A Member with respect to the Guaranteed
Obligations. This Guaranty may be enforced by the Class A Member and any
subsequent holder of the Class A Member’s Interest and shall not be discharged
by the assignment of all or part of such Interest.

Section 1.3 Guaranteed Obligations Not Reduced by Offset. The Guaranteed
Obligations and the liabilities and obligations of Guarantors to the Class A
Member hereunder shall not be reduced, discharged or released because or by
reason of any existing or future offset, claim or defense of the Class A Member,
the Company, any Subsidiary or any other party against

 

-4-



--------------------------------------------------------------------------------

the Class B Member or against payment of the Guaranteed Obligations, whether
such offset, claim or defense arises in connection with the Guaranteed
Obligations (or the transactions creating the Guaranteed Obligations) or
otherwise.

Section 1.4 Payment By Guarantors. If all or any part of the Guaranteed
Obligations shall not be punctually paid when due, whether at demand, maturity,
acceleration or otherwise, Guarantors shall, immediately upon demand by the
Class A Member and without presentment, protest, notice of protest, notice of
non-payment, notice of intention to accelerate the maturity, notice of
acceleration of the maturity or any other notice whatsoever, pay in lawful money
of the United States of America, the amount due on the Guaranteed Obligations to
the Class A Member at the Class A Member’s address as set forth herein. Such
demand(s) may be made at any time coincident with or after the time for payment
of all or part of the Guaranteed Obligations and may be made from time to time
with respect to the same or different items of Guaranteed Obligations. Such
demand shall be deemed made, given and received in accordance with the notice
provisions hereof.

Section 1.5 No Duty To Pursue Others. It shall not be necessary for the Class A
Member (and each Guarantor hereby waives any rights which such Guarantor may
have to require the Class A Member), in order to enforce the obligations of
Guarantors hereunder, first to (i) institute suit or exhaust its remedies
against the Company or others liable for the Guaranteed Obligations or any other
Person, including, without limitation, any general partner of any of the
foregoing which is a partnership, (ii) declare a Changeover Event, (iii) enforce
the Class A Member’s rights against any collateral which shall ever have been
given to secure the obligations owed to the Class A Member under the Operating
Agreement or the other Transaction Documents, (iv) enforce the Class A Member’s
rights against any other guarantors of the Guaranteed Obligations, including,
without limitation, any general partner of any of the foregoing which is a
partnership, (v) join the Class B Member, the Company or any others liable on
the Guaranteed Obligations in any action seeking to enforce this Guaranty,
(vi) exhaust any remedies available to the Class A Member under the Transaction
Documents, or (vii) resort to any other means of obtaining payment of the
Guaranteed Obligations, including, to the extent California law is deemed to
apply notwithstanding the choice of law set forth herein, any of the foregoing
which may be available to the Class A Member by virtue of California Civil Code
Sections 2845, 2849, and 2850. The Class A Member shall not be required to
mitigate damages or take any other action to reduce, collect or enforce the
Guaranteed Obligations.

Section 1.6 Waivers. Each Guarantor acknowledges receipt of copies of the
Operating Agreement and the other Transaction Documents and hereby waives notice
of (i) any loans or advances (including advances of Protective Capital) made by
the Class A Member to the Company, (ii) acceptance of this Guaranty, (iii) any
amendment of any Transaction Document or extension of the Mandatory Redemption
Date, (iv) the occurrence of any breach by the Class B Member or the Company
under the Operating Agreement or the other Transaction Documents or the
declaration of a Changeover Event, (v) the Class A Member’s transfer or
disposition of the Guaranteed Obligations, or any part thereof, (vi) protest,
proof of non-payment or default by the Class B Member or the Company, or
(vii) any other action at any time taken or omitted by the Class A Member and,
generally, all demands and notices of every kind in connection with this
Guaranty, the Transaction Documents, any documents or agreements evidencing,
securing or relating to any of the Guaranteed Obligations and/or the obligations
hereby guaranteed.

 

-5-



--------------------------------------------------------------------------------

Section 1.7 Payment of Expenses. In the event that any Guarantor shall breach or
fail to timely perform any provisions of this Guaranty, Guarantors shall,
immediately upon demand by the Class A Member, pay the Class A Member all
reasonable out-of-pocket costs and expenses (including court costs and
reasonable attorneys’ fees) incurred by the Class A Member in the enforcement
hereof or the preservation of the Class A Member’s rights hereunder. The
covenant contained in this Section shall survive the payment and performance of
the Guaranteed Obligations.

Section 1.8 Effect of Bankruptcy. In the event that pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law or any
judgment, order or decision thereunder, the Class A Member must rescind or
restore any payment or any part thereof received by the Class A Member in
satisfaction of the Guaranteed Obligations, as set forth herein, any prior
release or discharge from the terms of this Guaranty given to Guarantors by the
Class A Member shall be without effect and this Guaranty shall remain (or shall
be reinstated to be) in full force and effect. It is the intention of the
Guarantors that Guarantors’ obligations hereunder shall not be discharged (other
than as expressly set forth herein) except by Guarantors’ performance of such
obligations and then only to the extent of such performance.

Section 1.9 Waiver and Postponement of Subrogation, Reimbursement and
Contribution. Notwithstanding anything to the contrary contained in this
Guaranty, each Guarantor hereby unconditionally and irrevocably agrees to
postpone the exercise of and, until the Redemption Price has been paid in full
(subject to the terms of Section 6.14 regarding reinstatement of this Guaranty),
does hereby irrevocably waive and defer any and all rights it may now or
hereafter have under any agreement, at law or in equity (including, without
limitation, any law subrogating Guarantors’ rights to the rights of the Class A
Member), to assert any claim against or seek contribution, indemnification or
any other form of reimbursement from the Company or any of its Subsidiaries or
any other party liable to the Class A Member for the payment of any or all of
the Guaranteed Obligations for any payment made by Guarantors under or in
connection with this Guaranty or otherwise; provided that, for clarity, such
postponement and waiver shall only be in effect until the Redemption Price has
been paid in full (subject to the terms of Section 6.14 regarding reinstatement
of this Guaranty).

Section 1.10 Limitations on Liability of Guarantors.2

(a) As used herein, a “Guarantor Affiliate” shall mean any Guarantor, the Class
B Member and/or any other Person that either (or both) (a) is in Control of, is
Controlled by or is under common Control with (i) any Guarantor or (ii) any
general partner or managing member of, or other Person or Persons Controlling,
any Guarantor (each a “Clause (a) Person”), or (b) is either (1) a Person that
owns directly or indirectly thirty-five percent (35%) or more of the direct or
indirect equity interests in any Guarantor or any other Clause (a) Person, or
(2) a Person with respect to which either (or a combination) of the Guarantors
directly or indirectly owns thirty-five percent (35%) or more of the direct or
indirect equity interests in such Person, or (3) a Person with respect to which
any combination of Guarantors and Clause (a) Persons own,

 

2  Note: Section 1.10 (and all of the references thereto) would not be include
in the Mandatory Redemption Guaranty.

 

-6-



--------------------------------------------------------------------------------

directly or indirectly, fifty-one percent (51%) or more of the direct or
indirect voting equity interests in such Person. In addition to, and without
limiting, the foregoing, if a direct or indirect interest in a loan secured by
direct or indirect interests in the Company or any of its Subsidiaries is held
by a Guarantor Affiliate, the related lender will be deemed a Guarantor
Affiliate unless such Guarantor Affiliate is a Disabled Participant (as defined
below) and one or more other holders of substantial interests in such loan that
are not Guarantor Affiliates control the administration of such loan and the
enforcement of the rights and remedies of such lender. A Guarantor Affiliate is
a “Disabled Participant” with respect to a loan if it has no right to exercise
any voting or other control rights with respect to such loan (other than the
right to approve amendments to the material economic terms of such loan).

(b) Notwithstanding anything to the contrary herein or in the other Transaction
Documents, in the event of the declaration of a Changeover Event, then
Guarantors shall not have any liability hereunder for any Losses arising from
any circumstance, condition, action or event first occurring after the date of
the declaration of a Changeover Event and not caused by the acts of either of
the Guarantors or any other Guarantor Affiliate; provided that (i) Guarantors
shall remain liable hereunder that arise from any action or event prior to the
date of the declaration of a Changeover Event and (ii) if, following the
declaration of a Changeover Event, an arbitration panel appointed pursuant to
Section 12.10 of the Operating Agreement determines that such Changeover Event
has not occurred pursuant to Section 3.5 of the Operating Agreement, then the
Guarantors shall continue to be fully liable for all of its obligations
hereunder (other than any liabilities caused solely by the actions of the
Class A Member taken on behalf of the Company or any of its Subsidiaries
following such declaration of a Changeover Event).

(c) Subject to the reinstatement of the Guarantors’ obligations hereunder
pursuant to Section 6.14 hereof, this Guaranty shall terminate and be of no
further force and effect upon the date of the payment in full of the Redemption
Price; provided, however, that the Guaranteed Obligations shall survive such
termination with respect to any and all such Guaranteed Obligations accruing
prior to or arising out of or related to any circumstances, conditions, actions
or events occurring or arising prior to the date of such repayment and
satisfaction, even to the extent the applicable liability, loss, cost or expense
does not occur or the applicable circumstance, condition, action or event is not
discovered until after such date.

ARTICLE 2

EVENTS AND CIRCUMSTANCES NOT REDUCING

OR DISCHARGING GUARANTORS’ OBLIGATIONS

Subject to Section 1.10 hereof, to the extent permitted by applicable law, each
Guarantor hereby consents and agrees to each of the following and agrees that
such Guarantor’s obligations under this Guaranty shall not be released,
diminished, impaired, reduced or adversely affected by any of the following and
waives any common law, equitable, statutory or other rights (including, without
limitation, rights to notice) which such Guarantor might otherwise have as a
result of or in connection with any of the following:

Section 2.1 Modifications. Any renewal, extension, increase, modification,
alteration or rearrangement of all or any part of the Guaranteed Obligations,
the Operating Agreement, the Transaction Documents or any other document,
instrument, contract or understanding between Class B Member, any Guarantor or
the Company and the Class A Member or any other parties pertaining to the
Guaranteed Obligations or any failure of the Class A Member to notify Guarantors
of any such action.

 

-7-



--------------------------------------------------------------------------------

Section 2.2 Adjustment. Any adjustment, indulgence, forbearance or compromise
that might be granted or given by the Class A Member to the Class B Member, the
Company or any Guarantor.

Section 2.3 Condition of Relevant Entities. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of the Class B Member, the Company or any of its Subsidiaries, any
Guarantor or any other Person at any time liable for the payment of all or part
of the Guaranteed Obligations; or, subject to Section 1.10(b) hereof, any sale,
lease or transfer of any or all of the assets of the Class B Member, any
Guarantor, the Company or any of the Subsidiaries, or, subject to
Section 1.10(b) hereof, any changes in the direct or indirect shareholders,
partners or members, as applicable, of the Class B Member, any Guarantor or the
Company or any of its Subsidiaries; or any reorganization of the Class B Member,
any Guarantor or the Company or any of its Subsidiaries.

Section 2.4 Invalidity of Guaranteed Obligations. The invalidity, illegality or
unenforceability of all or any part of the Guaranteed Obligations or any
document or agreement executed in connection with the Guaranteed Obligations for
any reason whatsoever, including, without limitation, the fact that (i) the
Guaranteed Obligations or any part thereof exceeds the amount permitted by law,
(ii) the act of creating the Guaranteed Obligations or any part thereof is ultra
vires, (iii) the officers or representatives executing the Operating Agreement
or the other Transaction Documents or otherwise creating the Guaranteed
Obligations acted in excess of their authority, (iv) the Guaranteed Obligations
violate applicable usury laws, (v) the Class B Member, any Guarantor or the
Company has valid defenses, claims or offsets (whether at law, in equity or by
agreement) which render the Guaranteed Obligations wholly or partially
uncollectible from such Persons, (vi) the creation, performance or repayment of
the Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection with the Guaranteed Obligations or given to secure the
repayment of the Guaranteed Obligations) is illegal, uncollectible or
unenforceable, or (vii) the Operating Agreement or any of the other Transaction
Documents have been forged or otherwise are irregular or not genuine or
authentic, it being agreed that Guarantors shall remain liable hereon regardless
of whether any the Class B Member, the Company or any other Person be found not
liable on the Guaranteed Obligations or any part thereof for any reason.

Section 2.5 Release of Obligors. Any full or partial release of the liability of
the Class B Member or the Company for the Guaranteed Obligations or any part
thereof, or of any co-guarantors, or of any other Person now or hereafter
liable, whether directly or indirectly, jointly, severally, or jointly and
severally, to pay, perform, guarantee or assure the payment of the Guaranteed
Obligations, or any part thereof, it being recognized, acknowledged and agreed
by each Guarantor that such Guarantor may be required to pay the Guaranteed
Obligations in full without assistance or support from any other Person, and no
Guarantor has been induced to enter into this Guaranty on the basis of a
contemplation, belief, understanding or agreement that other Persons will be
liable to pay or perform the Guaranteed Obligations or that the Class A Member
will look to other Persons to pay or perform the Guaranteed Obligations.

 

-8-



--------------------------------------------------------------------------------

Section 2.6 Other Collateral. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations.

Section 2.7 Release of Collateral. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including, without
limitation, negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranteed Obligations,
subject, however, to the terms of Section 1.10 hereof.

Section 2.8 Care and Diligence. The failure of the Class A Member or any other
party to exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of any
collateral, property or security, including, but not limited to, any neglect,
delay, omission, failure or refusal of the Class A Member (i) to take or
prosecute any action for the collection of any of the Guaranteed Obligations, or
(ii) to foreclose, or initiate any action to foreclose, or, once commenced,
prosecute to completion any action to foreclose upon any security therefor, or
(iii) to take or prosecute any action in connection with any instrument or
agreement evidencing or securing all or any part of the Guaranteed Obligations.

Section 2.9 Unenforceability. The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Guaranteed Obligations, or any part thereof,
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other security interest or lien, it being recognized and
agreed by each Guarantor that such Guarantor is not entering into this Guaranty
in reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectability or value of any of the collateral for the
Guaranteed Obligations.

Section 2.10 Offset. Any existing or future right of offset, claim or defense of
the Class B Member or the Company against the Class A Member, or any other
party, or against payment of the Guaranteed Obligations, whether such right of
offset, claim or defense arises in connection with the Guaranteed Obligations
(or the transactions creating the Guaranteed Obligations) or otherwise.

Section 2.11 Merger. The reorganization, merger or consolidation of the Class B
Member, the Company or any of the Subsidiaries into or with any other Person.

Section 2.12 Preference. Any payment by the Class B Member, the Company or any
Person to the Class A Member is held to constitute a preference under the
Bankruptcy Code or for any reason the Class A Member is required to refund such
payment or pay such amount to the Class B Member, the Company or such other
Person.

Section 2.13 Other Actions Taken or Omitted. Any other action taken or omitted
to be taken with respect to the Transaction Documents, the Guaranteed
Obligations or the security and collateral therefor, whether or not such action
or omission prejudices Guarantors or increases

 

-9-



--------------------------------------------------------------------------------

the likelihood that Guarantors will be required to pay the Guaranteed
Obligations pursuant to the terms hereof, it being the unambiguous and
unequivocal intention of Guarantors that such Guarantors shall be obligated to
pay the Guaranteed Obligations when due, notwithstanding any occurrence,
circumstance, event, action or omission whatsoever, whether contemplated or
uncontemplated, and whether or not otherwise or particularly described herein,
which obligation shall be deemed satisfied only upon the full and final payment
and satisfaction of the Guaranteed Obligations.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

To induce the Class A Member to enter into the Transaction Documents and to
invest in the Company, each Guarantor represents and warrants to the Class A
Member as follows:

Section 3.1 Benefit. Each Guarantor is an Affiliate of the Class B Member, is
the owner of a direct or indirect interest in the Class B Member and has
received, or will receive, direct or indirect benefit from the making of this
Guaranty with respect to the Guaranteed Obligations.

Section 3.2 Familiarity and Reliance. Each Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
the Class B Member, the Company and the Subsidiaries and is familiar with the
value of any and all collateral intended to be created as security for the
payment of the Guaranteed Obligations; however, such Guarantor is not relying on
such financial condition or the collateral as an inducement to enter into this
Guaranty.

Section 3.3 No Representation By the Class A Member. Neither the Class A Member
nor any other party has made any representation, warranty or statement to any
Guarantor in order to induce such Guarantor to execute this Guaranty.

Section 3.4 Each Guarantor’s Financial Condition. As of the date hereof, and
after giving effect to this Guaranty and the contingent obligation evidenced
hereby, each Guarantor (a) is and intends to remain solvent, (b) has and intends
to have assets which, fairly valued, exceed its obligations, liabilities
(including contingent liabilities) and debts, and (c) has and intends to have
property and assets sufficient to satisfy and repay its obligations and
liabilities, including the Guaranteed Obligations.

Section 3.5 Legality. The execution, delivery and performance by each Guarantor
of this Guaranty and the consummation of the transactions contemplated hereunder
do not and will not contravene or conflict with any law, statute or regulation
whatsoever to which such Guarantor is subject, or constitute a default (or an
event which, with notice or lapse of time or both, would constitute a default)
under, or result in the breach of, any indenture, mortgage, charge, lien,
contract, agreement or other instrument to which such Guarantor is a party or
which may be applicable to such Guarantor. This Guaranty is a legal and binding
obligation of each Guarantor and is enforceable against such Guarantor in
accordance with its terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to the enforcement of creditors’ rights.

 

-10-



--------------------------------------------------------------------------------

Section 3.6 No Plan Assets. Neither Guarantor sponsors, is obligated to
contribute to, or is itself an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title I of ERISA, and none of the assets of
either Guarantor constitutes or will, until the Redemption Price has been paid
in full (subject to the terms of Section 6.14 regarding reinstatement of this
Guaranty), constitute “plan assets” of one or more such plans within the meaning
of 29 C.F.R. Section 2510.3-101. In addition, (a) neither Guarantor is a
“governmental plan” within the meaning of Section 3(32) of ERISA and
(b) transactions by or with Guarantor are not subject to any state statute
regulating investments of, or fiduciary obligations with respect to,
governmental plans. As of the date hereof, neither any of the Guarantors, nor
any member of a “controlled group of corporations” (within the meaning of
Section 414 of the Code) maintains, sponsors or contributes to a “defined
benefit plan” (within the meaning of Section 3(35) of ERISA) or a “multiemployer
pension plan” (within the meaning of Section 3(37)(A) of ERISA).

Section 3.7 ERISA. Neither Guarantor shall engage in any transaction, other than
a transaction contemplated hereunder, which would cause any obligation, or
action taken or to be taken, hereunder (or the exercise by the Class A Member of
any of its rights under the Operating Agreement or the other Transaction
Documents) to be a non-exempt prohibited transaction under ERISA.

Section 3.8 Survival. All representations and warranties made by each Guarantor
herein shall survive the execution hereof.

ARTICLE 4

SUBORDINATION OF CERTAIN INDEBTEDNESS

Section 4.1 Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and liabilities of the Class B Member,
the Company or any of the Subsidiaries to any one or both of the Guarantors,
whether such debts and liabilities now exist or are hereafter incurred or arise,
and whether the obligations of such Person thereon be direct, contingent,
primary, secondary, several, joint and several, or otherwise, and irrespective
of whether such debts or liabilities be evidenced by note, contract, open
account, or otherwise, and irrespective of the Person or Persons in whose favor
such debts or liabilities may, at their inception, have been, or may hereafter
be, created, or the manner in which they have been, or may hereafter be,
acquired by the applicable Guarantor or Guarantors. The Guarantor Claims shall
include, without limitation, all rights and claims of any one or both of the
Guarantors against the Class B Member, the Company or any of the Subsidiaries
(arising as a result of subrogation or otherwise) as a result of payment of all
or a portion of the Guaranteed Obligations by any Guarantor or the Guarantors.
Until the Redemption Price shall have been paid in full (subject to the terms of
Section 6.14 regarding reinstatement of this Guaranty), no Guarantor shall
receive or collect, directly or indirectly, from e Class B Member, the Company,
any of the Subsidiaries or any other Person obligated to the Class A Member any
amount upon the Guarantor Claims.

Section 4.2 Claims in Bankruptcy. In the event of any receivership, bankruptcy,
reorganization, arrangement, debtor’s relief or other insolvency proceeding
involving any Guarantor as a debtor, the Class A Member shall have the right to
prove its claim in any such proceeding so as to establish its rights hereunder
and receive directly from the receiver, trustee or

 

-11-



--------------------------------------------------------------------------------

other court custodian dividends and payments which would otherwise be payable
upon Guarantor Claims. Each Guarantor hereby assigns such dividends and payments
to the Class A Member. Should the Class A Member receive, for application
against the Guaranteed Obligations, any dividend or payment which is otherwise
payable to any Guarantor and which, as between any the Class B Member or the
Company and any one or both of the Guarantors, shall constitute a credit against
the Guarantor Claims, then, upon payment to the Class A Member in full of the
Guaranteed Obligations, such Guarantor shall become subrogated to the rights of
the Class A Member to the extent that such payments to the Class A Member on the
Guarantor Claims have contributed toward the liquidation of the Guaranteed
Obligations, and such subrogation shall be with respect to that proportion of
the Guaranteed Obligations which would have been unpaid if the Class A Member
had not received dividends or payments upon the Guarantor Claims.

Section 4.3 Payments Held in Trust. Notwithstanding anything to the contrary
contained in this Guaranty, in the event that any Guarantor should receive any
funds, payments, claims and/or distributions which are prohibited by this
Guaranty, such Guarantor agrees to hold in trust for the Class A Member an
amount equal to the amount of all funds, payments, claims and/or distributions
so received and not previously paid to the Class A Member, and agrees that it
shall have absolutely no dominion over the amount of such funds, payments,
claims and/or distributions so received except to pay such funds, payments,
claims and/or distributions promptly to the Class A Member, and such Guarantor
covenants promptly to pay the same to the Class A Member.

Section 4.4 Liens Subordinate. Each Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon the assets of the
Class B Member, the Company or any of the Subsidiaries securing payment of the
Guarantor Claims shall be and remain inferior and subordinate to any liens,
security interests, judgment liens, charges or other encumbrances upon such
Person’s assets securing payment of the Guaranteed Obligations, regardless of
whether such encumbrances in favor of any Guarantor or the Class A Member
presently exist or are hereafter created or attach. Without the prior written
consent of the Class A Member, until the Redemption Price shall have been paid
in full (subject to the terms of Section 6.14 regarding reinstatement of this
Guaranty), no Guarantor shall (i) exercise or enforce any creditor’s rights it
may have against the Class B Member, the Company or any of the Subsidiaries, or
(ii) foreclose, repossess, sequester or otherwise take steps or institute any
action or proceedings (judicial or otherwise, including, without limitation, the
commencement of, or the joinder in, any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any liens, mortgages, deeds
of trust, security interests, collateral rights, judgments or other encumbrances
on the assets of the Class B Member, the Company or any of the Subsidiaries held
by any Guarantor.

 

-12-



--------------------------------------------------------------------------------

ARTICLE 5

COVENANTS

Section 5.1 Definitions. As used in this Article 5, the following terms shall
have the respective meanings set forth below:

(a) “GAAP” shall mean generally accepted accounting principles, consistently
applied.

(b) “Liquid Assets” shall mean any of the following, but only to the extent
owned individually, free of all security interests, liens, pledges, charges or
any other encumbrance: (a) cash (excluding proceeds of the Properties that have
not been distributed by the Company), (b) certificates of deposit (with a
maturity of two years or less) issued by, or savings account with, any Approved
Bank or other bank or other financial institution reasonably acceptable to the
Class A Member, (c) marketable securities listed on a national or international
exchange reasonably acceptable to the Class A Member (it being understood,
without limitation of the foregoing, that the New York Stock Exchange and NASDAQ
shall be deemed acceptable to the Class A Member), marked to market, (d) U.S.
Obligations or (e) aggregate availability under unencumbered, unfunded capital
commitments that any Guarantor may unconditionally draw from any of its
partners.

(c) “Net Worth” shall mean, as of a given date, (i) a Person’s total assets as
of such date (without regard to the Properties or any equity therein) less
(ii) such Person’s total liabilities as of such date, determined in accordance
with GAAP.

Section 5.2 Covenants. Until the Redemption Price and the Guaranteed Obligations
have been paid in full (subject to the terms of Section 6.14 regarding
reinstatement of this Guaranty), Guarantors shall maintain (x) an aggregate Net
Worth of not less than $[            ] (the “Net Worth Threshold”) and
(y) subject to paragraph (b) below, aggregate Liquid Assets of not less than
$[            ] (the “Liquid Assets Threshold”).

Section 5.3 Intentionally Omitted.

Section 5.4 Financial Statements. Each Guarantor shall deliver to the Class A
Member:

(a) within 120 days after the end of each fiscal year of such Guarantor, a
complete copy of such Guarantor’s annual financial statements in the form
delivered to such guarantor’s limited partners, together with a certificate of
the general partner of such Guarantor certifying that, to the best of the
signer’s knowledge, such annual financial statements fairly present the
financial condition and results of the operations of such Guarantor;

(b) within 90 days after the end of each fiscal quarter of such Guarantor,
financial statements in the form delivered to such Guarantor’s limited partners,
together with a certificate of the general partner of such Guarantor certifying
that, to the best of the signer’s knowledge, such quarterly financial statements
fairly present the financial condition and results of the operations of such
Guarantor in a manner consistent with GAAP (subject to year-end adjustments);
and

 

-13-



--------------------------------------------------------------------------------

(c) 20 days after request by the Class A Member, such other financial
information with respect to such Guarantor as the Class A Member may reasonably
request.

ARTICLE 6

MISCELLANEOUS

Section 6.1 Waiver. No failure to exercise, and no delay in exercising, on the
part of the Class A Member, any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right. The rights of the
Class A Member hereunder shall be in addition to all other rights provided by
law. No modification or waiver of any provision of this Guaranty, nor any
consent to any departure therefrom, shall be effective unless in writing and no
such consent or waiver shall extend beyond the particular case and purpose
involved. No notice or demand given in any case shall constitute a waiver of the
right to take other action in the same, similar or other instances without such
notice or demand.

Section 6.2 Notices. All notices, demands, requests, consents, approvals or
other communications (any of the foregoing, a “Notice”) required, permitted or
desired to be given hereunder shall be in writing and shall be sent by telefax
(with answer back acknowledged) or by registered or certified mail, postage
prepaid, return receipt requested, or delivered by hand or by reputable
overnight courier, addressed to the party to be so notified at its address
hereinafter set forth, or to such other address as such party may hereafter
specify in accordance with the provisions of this Section 6.2. Any Notice shall
be deemed to have been received: (a) three (3) days after the date such Notice
is mailed, (b) on the date of sending by telefax if sent during business hours
on a Business Day (otherwise on the next Business Day), (c) on the date of
delivery by hand if delivered during business hours on a Business Day (otherwise
on the next Business Day), and (d) on the next Business Day if sent by an
overnight commercial courier, in each case addressed to the parties as follows:

 

If to the Class A Member:

c/o Goldman Sachs Realty Management, L.P.

6011 Connection Drive

Irving, Texas 75039

Attn: Greg Fay

Facsimile No.: (972) 368-3699

Telephone No.: (972) 368-2743

with copies to:

Whitehall Street Global Real Estate Limited Partnership 2007

c/o Goldman, Sachs & Co.

200 West Street

New York, New York 10282

Attn: Chief Financial Officer

Facsimile No.: (212) 357-5505

Telephone No.: (212) 902-5520

 

-14-



--------------------------------------------------------------------------------

and:

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Attention: Anthony J. Colletta, Esq.

Facsimile No. (212) 291-9029

If to Guarantors: [                    ] [                    ]
[                    ] Attention: [                    ] Facsimile No.
[                    ] with a copy to: [                    ]
[                    ] [                    ] Attention: [                    ]
Facsimile No. [                    ]

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this Section 6.2. Notices shall be deemed to
have been given on the date set forth above, even if there is an inability to
actually deliver any Notice because of a changed address of which no Notice was
given or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.

Section 6.3 Governing Law; Jurisdiction; Service of Process. (a) THIS GUARANTY
WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY EACH GUARANTOR AND ACCEPTED
BY THE CLASS A MEMBER IN THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE
HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
RELATED HERETO, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
GUARANTY AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE
FULLEST EXTENT PERMITTED BY LAW, EACH GUARANTOR HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS GUARANTY AND/OR THE OTHER TRANSACTION DOCUMENTS, AND THIS GUARANTY
AND THE OTHER TRANSACTION DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.

 

-15-



--------------------------------------------------------------------------------

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST THE CLASS A MEMBER OR ANY
GUARANTOR ARISING OUT OF OR RELATING TO THIS GUARANTY MAY AT THE CLASS A
MEMBER’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW
YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, AND EACH GUARANTOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. EACH
GUARANTOR AGREES THAT SERVICE OF PROCESS UPON SUCH GUARANTOR AT THE ADDRESS FOR
SUCH GUARANTOR SET FORTH HEREIN AND WRITTEN NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO SUCH GUARANTOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH GUARANTOR IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. EACH GUARANTOR (I) SHALL GIVE
PROMPT NOTICE TO THE CLASS A MEMBER OF ANY CHANGE IN THE ADDRESS FOR SUCH
GUARANTOR SET FORTH HEREIN, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE
AN AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND
(III) SHALL PROMPTLY DESIGNATE AN AUTHORIZED AGENT IF SUCH GUARANTOR CEASES TO
HAVE AN OFFICE IN NEW YORK, NEW YORK. NOTHING CONTAINED HEREIN SHALL AFFECT THE
RIGHT OF THE CLASS A MEMBER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY GUARANTOR
IN ANY OTHER JURISDICTION.

Section 6.4 Invalid Provisions. If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, such provision shall be fully severable and this
Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

Section 6.5 Amendments. This Guaranty may be amended only by an instrument in
writing executed by the party(ies) against whom such amendment is sought to be
enforced.

Section 6.6 Parties Bound; Assignment. This Guaranty shall be binding upon and
shall inure to the benefit of the parties hereto and their respective
successors, permitted assigns, heirs and legal representatives. Any assignee or
transferee of the Class A Member shall be entitled to all the benefits afforded
to the Class A Member under this Guaranty. No Guarantor shall have the right to
assign or transfer its rights or obligations under this Guaranty without the
prior written consent of the Class A Member, and any attempted assignment
without such consent shall be null and void.

 

-16-



--------------------------------------------------------------------------------

Section 6.7 Headings. Section headings are for convenience of reference only and
shall in no way affect the interpretation of this Guaranty.

Section 6.8 Recitals. The recitals and introductory paragraphs hereof are a part
hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.

Section 6.9 Counterparts. To facilitate execution, this Guaranty may be executed
in as many counterparts as may be convenient or required. It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single instrument. It shall not
be necessary in making proof of this Guaranty to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

Section 6.10 Rights and Remedies. If any Guarantor becomes liable for any
indebtedness owing by any the Class B Member or the Company to the Class A
Member, by endorsement or otherwise, other than under this Guaranty, such
liability shall not be in any manner impaired or affected hereby and the rights
of the Class A Member hereunder shall be cumulative of any and all other rights
that the Class A Member may ever have against Guarantor. The exercise by the
Class A Member of any right or remedy hereunder or under any other instrument,
or at law or in equity, shall not preclude the concurrent or subsequent exercise
of any other right or remedy.

Section 6.11 Entirety. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF
GUARANTORS AND THE CLASS A MEMBER WITH RESPECT TO GUARANTORS’ GUARANTY OF THE
GUARANTEED OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTORS AND THE CLASS A
MEMBER AS A FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO
COURSE OF DEALING BETWEEN GUARANTORS AND THE CLASS A MEMBER, NO COURSE OF
PERFORMANCE, NO TRADE PRACTICES AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY
NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS
GUARANTY. THERE ARE NO ORAL AGREEMENTS BETWEEN GUARANTORS AND THE CLASS A
MEMBER.

 

-17-



--------------------------------------------------------------------------------

Section 6.12 Waiver of Right To Trial By Jury. EACH GUARANTOR AND THE CLASS A
MEMBER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS GUARANTY, THE
OPERATING AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY EACH GUARANTOR AND
THE CLASS A MEMBER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND
EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH
PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE OTHER PARTIES.

Section 6.13 Cooperation. Each Guarantor acknowledges that the Class A Member
and its successors and assigns may (i) sell this Guaranty and the other
Transaction Documents and/or the Class A Member’s Interest to one or more
investors, (ii) deposit this Guaranty and the other Transaction Documents with a
trust, which trust may sell certificates to investors evidencing an ownership
interest in the trust assets, or (iii) otherwise sell the Class A Member’s
Interest or one or more interests therein to investors (the transactions
referred to in clauses (i) through (iii) are hereinafter each referred to as
“Secondary Market Transaction”). Each Guarantor shall at no cost to any
Guarantor, cooperate with the Class A Member in effecting any such Secondary
Market Transaction and shall provide (or cause the Class B Member, the Company
and/or the Subsidiaries to provide) such information and materials as may be
reasonably requested by the Class A Member in connection with such Secondary
Market Transaction.

Section 6.14 Reinstatement in Certain Circumstances. If at any time any payment
of the Class A Return, the Unrecovered Capital or any other amount payable by
the Company or the Class B Member under the Operating Agreement or the other
Transaction Documents is rescinded or must be otherwise restored or returned
upon the insolvency, bankruptcy or reorganization of the Company or the Class B
Member or otherwise, Guarantors’ obligations hereunder with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time.

Section 6.15 Exculpation of Certain Persons. Notwithstanding anything to the
contrary contained in this Guaranty or any other Transaction Document, no direct
or indirect shareholder, partner, member, principal, Affiliate (other than the
Class B Member and the Company), employee, officer, trustee, director, agent or
other representative of a Guarantor and/or of any of its Affiliates (each, a
“Related Party”) shall have any personal liability for, nor be joined as party
to, any action with respect to payment, performance or discharge of any
covenants, obligations, or undertakings of any Guarantor under this Guaranty,
and by acceptance hereof, the Class A Member for itself and its successors and
assigns irrevocably waives any and all right to sue for, seek or demand any such
damages, money judgment, deficiency judgment or personal judgment against any
Related Party under or by reason of or in connection with this Guaranty; except
that any Related Party that is a party to any Transaction Document or any other
separate written guaranty, indemnity or other agreement given by such Related
Party in connection with the Investment shall remain fully liable therefor and
the foregoing provisions shall not operate to limit or impair the liabilities
and obligations of such Related Parties or the rights and remedies of the
Class A Member thereunder.

 

-18-



--------------------------------------------------------------------------------

Section 6.16 Gender; Number; General Definitions. Unless the context clearly
indicates a contrary intent or unless otherwise specifically provided herein,
(a) words used in this Guaranty may be used interchangeably in the singular or
plural form, (b) any pronouns used herein shall include the corresponding
masculine, feminine or neuter forms, (c) the word “the Class A Member” shall
mean “the Class A Member and any subsequent holder of the Class A Member’s
Interest”, (d) the word “Properties” shall include any portion of any of the
Properties and any interest therein, and (e) the phrases “attorneys’ fees”,
“legal fees” and “counsel fees” shall include any and all attorneys’, paralegal
and law clerk fees and disbursements, including, but not limited to, fees and
disbursements at the pre-trial, trial and appellate levels, incurred or paid by
the Class A Member in protecting its interest in the Company (including any
Protective Capital advances by the Class A Member) and/or in enforcing its
rights hereunder.

Section 6.17 Joint and Several. The obligations of each Guarantor hereunder are
joint and several.

Section 6.18 Certain California State Specific Provisions.

(a) To the extent California law applies, nothing herein shall be deemed to
limit the right of the Class A Member to recover in accordance with California
Code of Civil Procedure Section 736 (as such Section may be amended from time to
time), any costs, expenses, liabilities or damages, including reasonable
attorneys’ fees and costs, incurred by the Class A Member and arising from any
covenant, obligation, liability, representation or warranty contained in any
indemnity agreement given to the Class A Member, or any order, consent decree or
settlement relating to the cleanup of Hazardous Substances (as defined in the
Environmental Indemnity Agreement) or any other “environmental provision” (as
defined in such Section 736) relating to any Property or any portion thereof.

(b) To the extent California law applies, in addition to and not in lieu of any
other provisions of this Guaranty (provided, however, that in the case of any
conflict or inconsistency between the provisions of this Section 6.18(b) and the
other provisions of this Guaranty as to any subject matter described in this
Section 6.18(b), such other provisions shall control), each Guarantor
represents, warrants and covenants as follows:

(c) The obligations of each Guarantor under this Guaranty shall be performed
without demand by the Class A Member and shall be unconditional irrespective of
the genuineness, validity, regularity or enforceability of any of the Operating
Agreement or any of the other Transaction Documents, and without regard to any
other circumstance which might otherwise constitute a legal or equitable
discharge of a surety or a guarantor. Each Guarantor hereby waives any and all
benefits and defenses under California Civil Code Section 2810 and agrees that
by doing so such Guarantor shall be liable even if neither the Company nor the
Class B Member had no liability at the time of execution of the Transaction
Documents, or thereafter ceases to be liable. Each Guarantor hereby waives any
and all benefits and defenses under California Civil Code Section 2809 and
agrees that by doing so such Guarantor’s liability may be larger in amount and
more burdensome than that of the Company or any of its Subsidiaries.

 

-19-



--------------------------------------------------------------------------------

Each Guarantor hereby waives the benefit of all principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms of this
Guaranty and agrees that such Guarantor’s obligations shall not be affected by
any circumstances, whether or not referred to in this Guaranty which might
otherwise constitute a legal or equitable discharge of a surety or a guarantor.
Each Guarantor hereby waives the benefits of any right of discharge under any
and all statutes or other laws relating to guarantors or sureties and any other
rights of sureties and guarantors thereunder.

(d) In accordance with Section 2856 of the California Civil Code, each Guarantor
hereby waives all rights and defenses arising out of an election of remedies by
the Class A Member even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for guaranteed obligations, has destroyed
or otherwise impaired such Guarantor’s rights of subrogation and reimbursement
against the principal by the operation of Section 580d of the California Code of
Civil Procedure or otherwise. Each Guarantor hereby authorizes and empowers the
Class A Member to exercise, in its sole and absolute discretion, any right or
remedy, or any combination thereof, which may then be available, since it is the
intent and purpose of each Guarantor that the obligations under this Guaranty
shall be absolute, independent and unconditional under any and all
circumstances. Specifically, and without in any way limiting the foregoing, each
Guarantor hereby waives any rights of subrogation, indemnification, contribution
or reimbursement arising under Sections 2846, 2847, 2848 and 2849 of the
California Civil Code or any other right of recourse to or with respect to the
Company or any of its Subsidiaries, any general partner, member or other
constituent of the Company or any of its Subsidiaries, any other person
obligated to the Class A Member with respect to the matters set forth herein, or
the assets or property of any of the foregoing until the Redemption Price has
been paid in full and all obligations of the Company and its Affiliates under
the Transaction Documents have been fully performed, and there has expired the
maximum possible period thereafter during which any payment made by the Company
or others to the Class A Member with respect to such obligations could be deemed
a preference under the United States Bankruptcy Code. In connection with the
foregoing, subject to the foregoing limitations, each Guarantor expressly waives
any and all rights of subrogation against the Company and each of its
Subsidiaries, and each Guarantor hereby waives any rights to enforce any remedy
which the Class A Member may have against the Company or any of its
Subsidiaries.

(e) In addition to and without in any way limiting the foregoing, each Guarantor
hereby subordinates any and all indebtedness of the Company and each Subsidiary
now or hereafter owed to any Guarantor to all the indebtedness of the Company or
any Subsidiary to the Class A Member and agrees with the Class A Member that
until the Redemption Price has been paid in full and all obligations owed to the
Class A Member under the Transaction Documents have been fully performed, and
there has expired the maximum possible period thereafter during which any
payment made by the Company or others to the Class A Member with respect to such
obligations could be deemed a preference under the United States Bankruptcy
Code, no Guarantor shall demand or accept any payment of principal or interest
from the Company or any of its Subsidiaries or claim any offset or other
reduction of any Guarantor’s obligations hereunder because of any such
indebtedness. If any amount shall nevertheless be paid to an Guarantor by the
Company or any Subsidiary or another guarantor prior to payment in full of the
Redemption Price, such amount shall be held in trust for the

 

-20-



--------------------------------------------------------------------------------

benefit of the Class A Member and shall forthwith be paid to the Class A Member
to be credited and applied to the Unrecovered Capital. Further, no Guarantor
shall have any right of recourse against the Class A Member by reason of any
action the Class A Member may take or omit to take under the provisions of this
Guaranty or under the provisions of any of the Transaction Documents. Without
limiting the generality of the foregoing, each Guarantor hereby waives, to the
fullest extent permitted by law, diligence in collecting the obligations owed to
the Class A Member under the Transaction Documents, presentment, demand for
payment, protest, all notices with respect to the Operating Agreement, this
Guaranty, or any other Transaction Document which may be required by statute,
rule of law or otherwise to preserve the Class A Member’s rights against such
Guarantor under this Guaranty, including, but not limited to, notice of
acceptance, notice of any amendment of the Transaction Documents, notice of the
occurrence of any default, notice of intent to accelerate, notice of
acceleration, notice of dishonor, notice of foreclosure, notice of protest, and
notice of the incurring by the Company or any of its Subsidiaries of any
obligation or indebtedness.

(f) Without limiting the foregoing, but subject to the same limitations set
forth above, each Guarantor waives (i) all rights of subrogation, reimbursement,
indemnification, and contribution and any other rights and defenses that are or
may become available to any Guarantor by reason of California Civil Code
Sections 2787 to 2855, inclusive, including any and all rights or defenses such
Guarantor may have by reason of protection afforded to the Company or any of its
Subsidiaries with respect to any of the obligations of any Guarantor under this
Guaranty by reason of a nonjudicial foreclosure or pursuant to the
antideficiency or other laws of the State of California limiting or discharging
the obligations of the Company or any of its Subsidiaries. Without limiting the
generality of the foregoing, each Guarantor hereby expressly waives any and all
benefits under California Code of Civil Procedure Section 726 (which Section, if
such Guarantor had not given this waiver, among other things, would otherwise
require the Class A Member to exhaust all of its security before a personal
judgment could be obtained for a deficiency).

(g) Likewise, each Guarantor waives (i) any and all rights and defenses
available to such Guarantor under California Civil Code Sections 2899 and 3433;
and (ii) any rights or defenses such Guarantor may have with respect to its
obligations as a guarantor by reason of any election of remedies by the Class A
Member. These rights and defenses include, but are not limited to, any rights or
defenses based upon Section 580a, 580b, 580d, or 726 of the California Code
of Civil Procedure.

[NO FURTHER TEXT ON THIS PAGE.]

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has executed this Guaranty as of the day and
year first above written.

 

GUARANTORS: [                            ] By:   Name: Title:

 

[                            ] By:   Name: Title:



--------------------------------------------------------------------------------

EXHIBIT D-4

Form of Mandatory Redemption Guaranty

(see attached)

 

D-4-1 Loan Agreement



--------------------------------------------------------------------------------

MANDATORY REDMEPTION GUARANTY

This MANDATORY REDEMPTION GUARANTY (this “Guaranty”) is executed as of
                    , 2014, by [                    ], a [                    ],
and [                    ], a [                    ] (each of the foregoing, a
“Guarantor”, and collectively, “Guarantors”), for the benefit of W2007 EQUITY
INNS SENIOR MEZZ, LLC, a Delaware limited liability company, having an office at
c/o Goldman Sachs Realty Management, L.P., 6011 Connection Drive, Irving, Texas
75039 (together with its successors and/or assigns, the “Class A Member”).

W I T N E S S E T H:

WHEREAS, the Class A Member is prepared to make an investment (the “Investment”)
in [                    ], a Delaware limited liability company (the “Company”),
in the amount of $[                    ] as described in the Amended and
Restated Limited Liability Company Agreement of the Company, of even date
herewith, among the Class A Member, [                    ], a
[                    ] (the “Class B Member”), and [                    ] (as
the same may be amended, modified or supplemented from time to time, the
“Operating Agreement”). Capitalized terms used but not otherwise defined herein
shall have the meanings assigned to such terms in the Operating Agreement;

WHEREAS, each Guarantor acknowledges receipt and approval of copies of the
Operating Agreement and the other Transaction Documents;

WHEREAS, each Guarantor acknowledges that it owns, either directly or
indirectly, a beneficial interest in the Class B Member and, as a result of such
beneficial interest, will receive substantial economic and other benefits from
the Class A Member making the Investment in the Company; and

WHEREAS, the Class A Member is unwilling to make the Investment or to enter into
the Operating Agreement unless Guarantors agree to provide the indemnification,
representations, warranties, covenants and other matters described in this
Guaranty for the benefit of the Class A Member.

NOW, THEREFORE, as an inducement to the Class A Member to make the Investment,
enter into the Operating Agreement and become a Member of the Company, and for
other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the parties do hereby agree as follows:

ARTICLE 1

NATURE AND SCOPE OF GUARANTY

Section 1.1 Guaranty of Obligation.

(a) Each Guarantor hereby irrevocably and unconditionally guarantees to the
Class A Member and its successors and assigns the payment and performance of the
Guaranteed Obligations (as defined below) as and when the same shall be due and
payable, whether by lapse of time, by acceleration of maturity or otherwise.
Each Guarantor hereby irrevocably and unconditionally covenants and agrees that
it is liable for the Guaranteed Obligations as a primary obligor.



--------------------------------------------------------------------------------

(b) As used herein, the term “Guaranteed Obligations” means (i) the obligation
of the Company to redeem or cause to be redeemed the Class A Member’s Interest
in full, and to pay in full the Redemption Price, upon the occurrence of a
Prohibited Transfer or upon the Class B Member ceasing to be Controlled,
directly or indirectly, by [                    ]; (ii) the obligation of the
Company to pay to the Class A Member the QCR Redemption Amount in respect of any
Qualified Capital Raise upon the consummation of such Qualified Capital Raise;
and (iii) the obligation of the Company to pay to the Class A Member all of the
Net Financing Proceeds from the incurrence of any Additional Mezzanine Loan by
the Company or any of its Subsidiaries upon such incurrence.

(c) Notwithstanding anything to the contrary in this Guaranty or in any of the
other Transaction Documents, then Class A Member shall not be deemed to have
waived any right which the Class A Member may have under Section 506(a), 506(b),
1111(b) or any other provisions of the Bankruptcy Code to file a claim for the
full amount of the Redemption Price or to require that all collateral shall
continue to secure all of the obligations owed to the Class A Member in
accordance with the Transaction Documents.

Section 1.2 Nature of Guaranty. This Guaranty is an irrevocable, absolute,
continuing guaranty of payment and performance and not a guaranty of collection.
This Guaranty may not be revoked by any Guarantor and shall continue to be
effective with respect to any Guaranteed Obligations arising or created after
any attempted revocation by any Guarantor and after (if such Guarantor is a
natural person) such Guarantor’s death (in which event this Guaranty shall be
binding upon such Guarantor’s estate and such Guarantor’s legal representatives
and heirs). The fact that at any time or from time to time the Guaranteed
Obligations may be increased or reduced shall not release or discharge the
obligation of any Guarantor to the Class A Member with respect to the Guaranteed
Obligations. This Guaranty may be enforced by the Class A Member and any
subsequent holder of the Class A Member’s Interest and shall not be discharged
by the assignment of all or part of such Interest.

Section 1.3 Guaranteed Obligations Not Reduced by Offset. The Guaranteed
Obligations and the liabilities and obligations of Guarantors to the Class A
Member hereunder shall not be reduced, discharged or released because or by
reason of any existing or future offset, claim or defense of the Class A Member,
the Company, any Subsidiary or any other party against the Class B Member or
against payment of the Guaranteed Obligations, whether such offset, claim or
defense arises in connection with the Guaranteed Obligations (or the
transactions creating the Guaranteed Obligations) or otherwise.

Section 1.4 Payment By Guarantors. If all or any part of the Guaranteed
Obligations shall not be punctually paid when due, whether at demand, maturity,
acceleration or otherwise, Guarantors shall, immediately upon demand by the
Class A Member and without presentment, protest, notice of protest, notice of
non-payment, notice of intention to accelerate the maturity, notice of
acceleration of the maturity or any other notice whatsoever, pay in lawful money
of the United States of America, the amount due on the Guaranteed Obligations to
the

 

-2-



--------------------------------------------------------------------------------

Class A Member at the Class A Member’s address as set forth herein. Such
demand(s) may be made at any time coincident with or after the time for payment
of all or part of the Guaranteed Obligations and may be made from time to time
with respect to the same or different items of Guaranteed Obligations. Such
demand shall be deemed made, given and received in accordance with the notice
provisions hereof.

Section 1.5 No Duty To Pursue Others. It shall not be necessary for the Class A
Member (and each Guarantor hereby waives any rights which such Guarantor may
have to require the Class A Member), in order to enforce the obligations of
Guarantors hereunder, first to (i) institute suit or exhaust its remedies
against the Company or others liable for the Guaranteed Obligations or any other
Person, including, without limitation, any general partner of any of the
foregoing which is a partnership, (ii) declare a Changeover Event, (iii) enforce
the Class A Member’s rights against any collateral which shall ever have been
given to secure the obligations owed to the Class A Member under the Operating
Agreement or the other Transaction Documents, (iv) enforce the Class A Member’s
rights against any other guarantors of the Guaranteed Obligations, including,
without limitation, any general partner of any of the foregoing which is a
partnership, (v) join the Class B Member, the Company or any others liable on
the Guaranteed Obligations in any action seeking to enforce this Guaranty,
(vi) exhaust any remedies available to the Class A Member under the Transaction
Documents, or (vii) resort to any other means of obtaining payment of the
Guaranteed Obligations, including, to the extent California law is deemed to
apply notwithstanding the choice of law set forth herein, any of the foregoing
which may be available to the Class A Member by virtue of California Civil Code
Sections 2845, 2849, and 2850. The Class A Member shall not be required to
mitigate damages or take any other action to reduce, collect or enforce the
Guaranteed Obligations.

Section 1.6 Waivers. Each Guarantor acknowledges receipt of copies of the
Operating Agreement and the other Transaction Documents and hereby waives notice
of (i) any loans or advances (including advances of Protective Capital) made by
the Class A Member to the Company, (ii) acceptance of this Guaranty, (iii) any
amendment of any Transaction Document or extension of the Mandatory Redemption
Date, (iv) the occurrence of any breach by the Class B Member or the Company
under the Operating Agreement or the other Transaction Documents or the
declaration of a Changeover Event, (v) the Class A Member’s transfer or
disposition of the Guaranteed Obligations, or any part thereof, (vi) protest,
proof of non-payment or default by the Class B Member or the Company, or
(vii) any other action at any time taken or omitted by the Class A Member and,
generally, all demands and notices of every kind in connection with this
Guaranty, the Transaction Documents, any documents or agreements evidencing,
securing or relating to any of the Guaranteed Obligations and/or the obligations
hereby guaranteed.

Section 1.7 Payment of Expenses. In the event that any Guarantor shall breach or
fail to timely perform any provisions of this Guaranty, Guarantors shall,
immediately upon demand by the Class A Member, pay the Class A Member all
reasonable out-of-pocket costs and expenses (including court costs and
reasonable attorneys’ fees) incurred by the Class A Member in the enforcement
hereof or the preservation of the Class A Member’s rights hereunder. The
covenant contained in this Section shall survive the payment and performance of
the Guaranteed Obligations.

 

-3-



--------------------------------------------------------------------------------

Section 1.8 Effect of Bankruptcy. In the event that pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law or any
judgment, order or decision thereunder, the Class A Member must rescind or
restore any payment or any part thereof received by the Class A Member in
satisfaction of the Guaranteed Obligations, as set forth herein, any prior
release or discharge from the terms of this Guaranty given to Guarantors by the
Class A Member shall be without effect and this Guaranty shall remain (or shall
be reinstated to be) in full force and effect. It is the intention of the
Guarantors that Guarantors’ obligations hereunder shall not be discharged (other
than as expressly set forth herein) except by Guarantors’ performance of such
obligations and then only to the extent of such performance.

Section 1.9 Waiver and Postponement of Subrogation, Reimbursement and
Contribution. Notwithstanding anything to the contrary contained in this
Guaranty, each Guarantor hereby unconditionally and irrevocably agrees to
postpone the exercise of and, until the Redemption Price has been paid in full
(subject to the terms of Section 6.14 regarding reinstatement of this Guaranty),
does hereby irrevocably waive and defer any and all rights it may now or
hereafter have under any agreement, at law or in equity (including, without
limitation, any law subrogating Guarantors’ rights to the rights of the Class A
Member), to assert any claim against or seek contribution, indemnification or
any other form of reimbursement from the Company or any of its Subsidiaries or
any other party liable to the Class A Member for the payment of any or all of
the Guaranteed Obligations for any payment made by Guarantors under or in
connection with this Guaranty or otherwise; provided that, for clarity, such
postponement and waiver shall only be in effect until the Redemption Price has
been paid in full (subject to the terms of Section 6.14 regarding reinstatement
of this Guaranty).

ARTICLE 2

EVENTS AND CIRCUMSTANCES NOT REDUCING

OR DISCHARGING GUARANTORS’ OBLIGATIONS

To the extent permitted by applicable law, each Guarantor hereby consents and
agrees to each of the following and agrees that such Guarantor’s obligations
under this Guaranty shall not be released, diminished, impaired, reduced or
adversely affected by any of the following and waives any common law, equitable,
statutory or other rights (including, without limitation, rights to notice)
which such Guarantor might otherwise have as a result of or in connection with
any of the following:

Section 2.1 Modifications. Any renewal, extension, increase, modification,
alteration or rearrangement of all or any part of the Guaranteed Obligations,
the Operating Agreement, the Transaction Documents or any other document,
instrument, contract or understanding between Class B Member, any Guarantor or
the Company and the Class A Member or any other parties pertaining to the
Guaranteed Obligations or any failure of the Class A Member to notify Guarantors
of any such action.

Section 2.2 Adjustment. Any adjustment, indulgence, forbearance or compromise
that might be granted or given by the Class A Member to the Class B Member, the
Company or any Guarantor.

 

-4-



--------------------------------------------------------------------------------

Section 2.3 Condition of Relevant Entities. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of the Class B Member, the Company or any of its Subsidiaries, any
Guarantor or any other Person at any time liable for the payment of all or part
of the Guaranteed Obligations; or any sale, lease or transfer of any or all of
the assets of the Class B Member, any Guarantor, the Company or any of the
Subsidiaries, or any changes in the direct or indirect shareholders, partners or
members, as applicable, of the Class B Member, any Guarantor or the Company or
any of its Subsidiaries; or any reorganization of the Class B Member, any
Guarantor or the Company or any of its Subsidiaries.

Section 2.4 Invalidity of Guaranteed Obligations. The invalidity, illegality or
unenforceability of all or any part of the Guaranteed Obligations or any
document or agreement executed in connection with the Guaranteed Obligations for
any reason whatsoever, including, without limitation, the fact that (i) the
Guaranteed Obligations or any part thereof exceeds the amount permitted by law,
(ii) the act of creating the Guaranteed Obligations or any part thereof is ultra
vires, (iii) the officers or representatives executing the Operating Agreement
or the other Transaction Documents or otherwise creating the Guaranteed
Obligations acted in excess of their authority, (iv) the Guaranteed Obligations
violate applicable usury laws, (v) the Class B Member, any Guarantor or the
Company has valid defenses, claims or offsets (whether at law, in equity or by
agreement) which render the Guaranteed Obligations wholly or partially
uncollectible from such Persons, (vi) the creation, performance or repayment of
the Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection with the Guaranteed Obligations or given to secure the
repayment of the Guaranteed Obligations) is illegal, uncollectible or
unenforceable, or (vii) the Operating Agreement or any of the other Transaction
Documents have been forged or otherwise are irregular or not genuine or
authentic, it being agreed that Guarantors shall remain liable hereon regardless
of whether any the Class B Member, the Company or any other Person be found not
liable on the Guaranteed Obligations or any part thereof for any reason.

Section 2.5 Release of Obligors. Any full or partial release of the liability of
the Class B Member or the Company for the Guaranteed Obligations or any part
thereof, or of any co-guarantors, or of any other Person now or hereafter
liable, whether directly or indirectly, jointly, severally, or jointly and
severally, to pay, perform, guarantee or assure the payment of the Guaranteed
Obligations, or any part thereof, it being recognized, acknowledged and agreed
by each Guarantor that such Guarantor may be required to pay the Guaranteed
Obligations in full without assistance or support from any other Person, and no
Guarantor has been induced to enter into this Guaranty on the basis of a
contemplation, belief, understanding or agreement that other Persons will be
liable to pay or perform the Guaranteed Obligations or that the Class A Member
will look to other Persons to pay or perform the Guaranteed Obligations.

Section 2.6 Other Collateral. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligations.

 

-5-



--------------------------------------------------------------------------------

Section 2.7 Release of Collateral. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including, without
limitation, negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranteed Obligations.

Section 2.8 Care and Diligence. The failure of the Class A Member or any other
party to exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of any
collateral, property or security, including, but not limited to, any neglect,
delay, omission, failure or refusal of the Class A Member (i) to take or
prosecute any action for the collection of any of the Guaranteed Obligations, or
(ii) to foreclose, or initiate any action to foreclose, or, once commenced,
prosecute to completion any action to foreclose upon any security therefor, or
(iii) to take or prosecute any action in connection with any instrument or
agreement evidencing or securing all or any part of the Guaranteed Obligations.

Section 2.9 Unenforceability. The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Guaranteed Obligations, or any part thereof,
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other security interest or lien, it being recognized and
agreed by each Guarantor that such Guarantor is not entering into this Guaranty
in reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectability or value of any of the collateral for the
Guaranteed Obligations.

Section 2.10 Offset. Any existing or future right of offset, claim or defense of
the Class B Member or the Company against the Class A Member, or any other
party, or against payment of the Guaranteed Obligations, whether such right of
offset, claim or defense arises in connection with the Guaranteed Obligations
(or the transactions creating the Guaranteed Obligations) or otherwise.

Section 2.11 Merger. The reorganization, merger or consolidation of the Class B
Member, the Company or any of the Subsidiaries into or with any other Person.

Section 2.12 Preference. Any payment by the Class B Member, the Company or any
Person to the Class A Member is held to constitute a preference under the
Bankruptcy Code or for any reason the Class A Member is required to refund such
payment or pay such amount to the Class B Member, the Company or such other
Person.

Section 2.13 Other Actions Taken or Omitted. Any other action taken or omitted
to be taken with respect to the Transaction Documents, the Guaranteed
Obligations or the security and collateral therefor, whether or not such action
or omission prejudices Guarantors or increases the likelihood that Guarantors
will be required to pay the Guaranteed Obligations pursuant to the terms hereof,
it being the unambiguous and unequivocal intention of Guarantors that such
Guarantors shall be obligated to pay the Guaranteed Obligations when due,
notwithstanding any occurrence, circumstance, event, action or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
or particularly described herein, which obligation shall be deemed satisfied
only upon the full and final payment and satisfaction of the Guaranteed
Obligations.

 

-6-



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

To induce the Class A Member to enter into the Transaction Documents and to
invest in the Company, each Guarantor represents and warrants to the Class A
Member as follows:

Section 3.1 Benefit. Each Guarantor is an Affiliate of the Class B Member, is
the owner of a direct or indirect interest in the Class B Member and has
received, or will receive, direct or indirect benefit from the making of this
Guaranty with respect to the Guaranteed Obligations.

Section 3.2 Familiarity and Reliance. Each Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
the Class B Member, the Company and the Subsidiaries and is familiar with the
value of any and all collateral intended to be created as security for the
payment of the Guaranteed Obligations; however, such Guarantor is not relying on
such financial condition or the collateral as an inducement to enter into this
Guaranty.

Section 3.3 No Representation By the Class A Member. Neither the Class A Member
nor any other party has made any representation, warranty or statement to any
Guarantor in order to induce such Guarantor to execute this Guaranty.

Section 3.4 Each Guarantor’s Financial Condition. As of the date hereof, and
after giving effect to this Guaranty and the contingent obligation evidenced
hereby, each Guarantor (a) is and intends to remain solvent, (b) has and intends
to have assets which, fairly valued, exceed its obligations, liabilities
(including contingent liabilities) and debts, and (c) has and intends to have
property and assets sufficient to satisfy and repay its obligations and
liabilities, including the Guaranteed Obligations.

Section 3.5 Legality. The execution, delivery and performance by each Guarantor
of this Guaranty and the consummation of the transactions contemplated hereunder
do not and will not contravene or conflict with any law, statute or regulation
whatsoever to which such Guarantor is subject, or constitute a default (or an
event which, with notice or lapse of time or both, would constitute a default)
under, or result in the breach of, any indenture, mortgage, charge, lien,
contract, agreement or other instrument to which such Guarantor is a party or
which may be applicable to such Guarantor. This Guaranty is a legal and binding
obligation of each Guarantor and is enforceable against such Guarantor in
accordance with its terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to the enforcement of creditors’ rights.

Section 3.6 No Plan Assets. Neither Guarantor sponsors, is obligated to
contribute to, or is itself an “employee benefit plan,” as defined in
Section 3(3) of ERISA, subject to Title I of ERISA, and none of the assets of
either Guarantor constitutes or will, until the Redemption Price has been paid
in full (subject to the terms of Section 6.14 regarding reinstatement of this
Guaranty), constitute “plan assets” of one or more such plans within the meaning
of 29 C.F.R. Section 2510.3-101. In addition, (a) neither Guarantor is a
“governmental plan” within the meaning of Section 3(32) of ERISA and
(b) transactions by or with Guarantor

 

-7-



--------------------------------------------------------------------------------

are not subject to any state statute regulating investments of, or fiduciary
obligations with respect to, governmental plans. As of the date hereof, neither
any of the Guarantors, nor any member of a “controlled group of corporations”
(within the meaning of Section 414 of the Code) maintains, sponsors or
contributes to a “defined benefit plan” (within the meaning of Section 3(35) of
ERISA) or a “multiemployer pension plan” (within the meaning of Section 3(37)(A)
of ERISA).

Section 3.7 ERISA. Neither Guarantor shall engage in any transaction, other than
a transaction contemplated hereunder, which would cause any obligation, or
action taken or to be taken, hereunder (or the exercise by the Class A Member of
any of its rights under the Operating Agreement or the other Transaction
Documents) to be a non-exempt prohibited transaction under ERISA.

Section 3.8 Survival. All representations and warranties made by each Guarantor
herein shall survive the execution hereof.

ARTICLE 4

SUBORDINATION OF CERTAIN INDEBTEDNESS

Section 4.1 Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and liabilities of the Class B Member,
the Company or any of the Subsidiaries to any one or both of the Guarantors,
whether such debts and liabilities now exist or are hereafter incurred or arise,
and whether the obligations of such Person thereon be direct, contingent,
primary, secondary, several, joint and several, or otherwise, and irrespective
of whether such debts or liabilities be evidenced by note, contract, open
account, or otherwise, and irrespective of the Person or Persons in whose favor
such debts or liabilities may, at their inception, have been, or may hereafter
be, created, or the manner in which they have been, or may hereafter be,
acquired by the applicable Guarantor or Guarantors. The Guarantor Claims shall
include, without limitation, all rights and claims of any one or both of the
Guarantors against the Class B Member, the Company or any of the Subsidiaries
(arising as a result of subrogation or otherwise) as a result of payment of all
or a portion of the Guaranteed Obligations by any Guarantor or the Guarantors.
Until the Redemption Price shall have been paid in full (subject to the terms of
Section 6.14 regarding reinstatement of this Guaranty), no Guarantor shall
receive or collect, directly or indirectly, from e Class B Member, the Company,
any of the Subsidiaries or any other Person obligated to the Class A Member any
amount upon the Guarantor Claims.

Section 4.2 Claims in Bankruptcy. In the event of any receivership, bankruptcy,
reorganization, arrangement, debtor’s relief or other insolvency proceeding
involving any Guarantor as a debtor, the Class A Member shall have the right to
prove its claim in any such proceeding so as to establish its rights hereunder
and receive directly from the receiver, trustee or other court custodian
dividends and payments which would otherwise be payable upon Guarantor Claims.
Each Guarantor hereby assigns such dividends and payments to the Class A Member.
Should the Class A Member receive, for application against the Guaranteed
Obligations, any dividend or payment which is otherwise payable to any Guarantor
and which, as between any the Class B Member or the Company and any one or both
of the Guarantors, shall constitute a credit against the Guarantor Claims, then,
upon payment to the Class A Member in full of the Guaranteed Obligations, such
Guarantor shall become subrogated to the rights of the

 

-8-



--------------------------------------------------------------------------------

Class A Member to the extent that such payments to the Class A Member on the
Guarantor Claims have contributed toward the liquidation of the Guaranteed
Obligations, and such subrogation shall be with respect to that proportion of
the Guaranteed Obligations which would have been unpaid if the Class A Member
had not received dividends or payments upon the Guarantor Claims.

Section 4.3 Payments Held in Trust. Notwithstanding anything to the contrary
contained in this Guaranty, in the event that any Guarantor should receive any
funds, payments, claims and/or distributions which are prohibited by this
Guaranty, such Guarantor agrees to hold in trust for the Class A Member an
amount equal to the amount of all funds, payments, claims and/or distributions
so received and not previously paid to the Class A Member, and agrees that it
shall have absolutely no dominion over the amount of such funds, payments,
claims and/or distributions so received except to pay such funds, payments,
claims and/or distributions promptly to the Class A Member, and such Guarantor
covenants promptly to pay the same to the Class A Member.

Section 4.4 Liens Subordinate. Each Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon the assets of the
Class B Member, the Company or any of the Subsidiaries securing payment of the
Guarantor Claims shall be and remain inferior and subordinate to any liens,
security interests, judgment liens, charges or other encumbrances upon such
Person’s assets securing payment of the Guaranteed Obligations, regardless of
whether such encumbrances in favor of any Guarantor or the Class A Member
presently exist or are hereafter created or attach. Without the prior written
consent of the Class A Member, until the Redemption Price shall have been paid
in full (subject to the terms of Section 6.14 regarding reinstatement of this
Guaranty), no Guarantor shall (i) exercise or enforce any creditor’s rights it
may have against the Class B Member, the Company or any of the Subsidiaries, or
(ii) foreclose, repossess, sequester or otherwise take steps or institute any
action or proceedings (judicial or otherwise, including, without limitation, the
commencement of, or the joinder in, any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any liens, mortgages, deeds
of trust, security interests, collateral rights, judgments or other encumbrances
on the assets of the Class B Member, the Company or any of the Subsidiaries held
by any Guarantor.

ARTICLE 5

COVENANTS

Section 5.1 Definitions. As used in this Article 5, the following terms shall
have the respective meanings set forth below:

(a) “GAAP” shall mean generally accepted accounting principles, consistently
applied.

(b) “Liquid Assets” shall mean any of the following, but only to the extent
owned individually, free of all security interests, liens, pledges, charges or
any other encumbrance: (a) cash (excluding proceeds of the Properties that have
not been distributed by the Company), (b) certificates of deposit (with a
maturity of two years or less) issued by, or savings account with, any Approved
Bank or other bank or other financial institution reasonably

 

-9-



--------------------------------------------------------------------------------

acceptable to the Class A Member, (c) marketable securities listed on a national
or international exchange reasonably acceptable to the Class A Member (it being
understood, without limitation of the foregoing, that the New York Stock
Exchange and NASDAQ shall be deemed acceptable to the Class A Member), marked to
market, (d) U.S. Obligations or (e) aggregate availability under unencumbered,
unfunded capital commitments that any Guarantor may unconditionally draw from
any of its partners.

(c) “Net Worth” shall mean, as of a given date, (i) a Person’s total assets as
of such date (without regard to the Properties or any equity therein) less
(ii) such Person’s total liabilities as of such date, determined in accordance
with GAAP.

Section 5.2 Covenants. Until the Redemption Price and the Guaranteed Obligations
have been paid in full (subject to the terms of Section 6.14 regarding
reinstatement of this Guaranty), Guarantors shall maintain (x) an aggregate Net
Worth of not less than $[            ] (the “Net Worth Threshold”) and
(y) subject to paragraph (b) below, aggregate Liquid Assets of not less than
$[            ] (the “Liquid Assets Threshold”).

Section 5.3 Intentionally Omitted.

Section 5.4 Financial Statements. Each Guarantor shall deliver to the Class A
Member:

(a) within 120 days after the end of each fiscal year of such Guarantor, a
complete copy of such Guarantor’s annual financial statements in the form
delivered to such guarantor’s limited partners, together with a certificate of
the general partner of such Guarantor certifying that, to the best of the
signer’s knowledge, such annual financial statements fairly present the
financial condition and results of the operations of such Guarantor;

(b) within 90 days after the end of each fiscal quarter of such Guarantor,
financial statements in the form delivered to such Guarantor’s limited partners,
together with a certificate of the general partner of such Guarantor certifying
that, to the best of the signer’s knowledge, such quarterly financial statements
fairly present the financial condition and results of the operations of such
Guarantor in a manner consistent with GAAP (subject to year-end adjustments);
and

(c) 20 days after request by the Class A Member, such other financial
information with respect to such Guarantor as the Class A Member may reasonably
request.

ARTICLE 6

MISCELLANEOUS

Section 6.1 Waiver. No failure to exercise, and no delay in exercising, on the
part of the Class A Member, any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right. The rights of the
Class A Member hereunder shall be in addition to all other rights provided by
law. No modification or waiver of any provision of this Guaranty, nor any
consent to any departure therefrom, shall be effective unless in writing and no
such consent or waiver shall extend beyond the particular case and purpose
involved. No notice or demand given in any case shall constitute a waiver of the
right to take other action in the same, similar or other instances without such
notice or demand.

 

-10-



--------------------------------------------------------------------------------

Section 6.2 Notices. All notices, demands, requests, consents, approvals or
other communications (any of the foregoing, a “Notice”) required, permitted or
desired to be given hereunder shall be in writing and shall be sent by telefax
(with answer back acknowledged) or by registered or certified mail, postage
prepaid, return receipt requested, or delivered by hand or by reputable
overnight courier, addressed to the party to be so notified at its address
hereinafter set forth, or to such other address as such party may hereafter
specify in accordance with the provisions of this Section 6.2. Any Notice shall
be deemed to have been received: (a) three (3) days after the date such Notice
is mailed, (b) on the date of sending by telefax if sent during business hours
on a Business Day (otherwise on the next Business Day), (c) on the date of
delivery by hand if delivered during business hours on a Business Day (otherwise
on the next Business Day), and (d) on the next Business Day if sent by an
overnight commercial courier, in each case addressed to the parties as follows:

 

If to the Class A Member:

c/o Goldman Sachs Realty Management, L.P.

6011 Connection Drive

Irving, Texas 75039

Attn: Greg Fay

Facsimile No.: (972) 368-3699

Telephone No.: (972) 368-2743

with copies to:

Whitehall Street Global Real Estate Limited Partnership 2007

c/o Goldman, Sachs & Co.

200 West Street

New York, New York 10282

Attn: Chief Financial Officer

Facsimile No.: (212) 357-5505

Telephone No.: (212) 902-5520

and:

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Attention: Anthony J. Colletta, Esq.

Facsimile No. (212) 291-9029

If to Guarantors: [                    ] [                    ]
[                    ] Attention: [                    ] Facsimile No.
[                    ] with a copy to: [                    ]
[                    ] [                    ] Attention: [                    ]
Facsimile No. [                    ]

 

-11-



--------------------------------------------------------------------------------

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this Section 6.2. Notices shall be deemed to
have been given on the date set forth above, even if there is an inability to
actually deliver any Notice because of a changed address of which no Notice was
given or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.

Section 6.3 Governing Law; Jurisdiction; Service of Process. (a) THIS GUARANTY
WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY EACH GUARANTOR AND ACCEPTED
BY THE CLASS A MEMBER IN THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE
HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
RELATED HERETO, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
GUARANTY AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE
FULLEST EXTENT PERMITTED BY LAW, EACH GUARANTOR HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS GUARANTY AND/OR THE OTHER TRANSACTION DOCUMENTS, AND THIS GUARANTY
AND THE OTHER TRANSACTION DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST THE CLASS A MEMBER OR ANY
GUARANTOR ARISING OUT OF OR RELATING TO THIS GUARANTY MAY AT THE CLASS A
MEMBER’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW
YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, AND EACH GUARANTOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. EACH
GUARANTOR AGREES THAT SERVICE OF PROCESS UPON SUCH GUARANTOR AT THE ADDRESS FOR
SUCH GUARANTOR SET FORTH HEREIN AND WRITTEN NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO SUCH

 

-12-



--------------------------------------------------------------------------------

GUARANTOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT
EFFECTIVE SERVICE OF PROCESS UPON SUCH GUARANTOR IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. EACH GUARANTOR (I) SHALL GIVE PROMPT NOTICE
TO THE CLASS A MEMBER OF ANY CHANGE IN THE ADDRESS FOR SUCH GUARANTOR SET FORTH
HEREIN, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE AN AUTHORIZED AGENT
WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH AGENT AND OFFICE SHALL BE DESIGNATED
AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY
DESIGNATE AN AUTHORIZED AGENT IF SUCH GUARANTOR CEASES TO HAVE AN OFFICE IN NEW
YORK, NEW YORK. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF THE CLASS A
MEMBER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY GUARANTOR IN ANY OTHER
JURISDICTION.

Section 6.4 Invalid Provisions. If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, such provision shall be fully severable and this
Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

Section 6.5 Amendments. This Guaranty may be amended only by an instrument in
writing executed by the party(ies) against whom such amendment is sought to be
enforced.

Section 6.6 Parties Bound; Assignment. This Guaranty shall be binding upon and
shall inure to the benefit of the parties hereto and their respective
successors, permitted assigns, heirs and legal representatives. Any assignee or
transferee of the Class A Member shall be entitled to all the benefits afforded
to the Class A Member under this Guaranty. No Guarantor shall have the right to
assign or transfer its rights or obligations under this Guaranty without the
prior written consent of the Class A Member, and any attempted assignment
without such consent shall be null and void.

Section 6.7 Headings. Section headings are for convenience of reference only and
shall in no way affect the interpretation of this Guaranty.

Section 6.8 Recitals. The recitals and introductory paragraphs hereof are a part
hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.

Section 6.9 Counterparts. To facilitate execution, this Guaranty may be executed
in as many counterparts as may be convenient or required. It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single

 

-13-



--------------------------------------------------------------------------------

instrument. It shall not be necessary in making proof of this Guaranty to
produce or account for more than a single counterpart containing the respective
signatures of, or on behalf of, each of the parties hereto. Any signature page
to any counterpart may be detached from such counterpart without impairing the
legal effect of the signatures thereon and thereafter attached to another
counterpart identical thereto except having attached to it additional signature
pages.

Section 6.10 Rights and Remedies. If any Guarantor becomes liable for any
indebtedness owing by any the Class B Member or the Company to the Class A
Member, by endorsement or otherwise, other than under this Guaranty, such
liability shall not be in any manner impaired or affected hereby and the rights
of the Class A Member hereunder shall be cumulative of any and all other rights
that the Class A Member may ever have against Guarantor. The exercise by the
Class A Member of any right or remedy hereunder or under any other instrument,
or at law or in equity, shall not preclude the concurrent or subsequent exercise
of any other right or remedy.

Section 6.11 Entirety. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF
GUARANTORS AND THE CLASS A MEMBER WITH RESPECT TO GUARANTORS’ GUARANTY OF THE
GUARANTEED OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTORS AND THE CLASS A
MEMBER AS A FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO
COURSE OF DEALING BETWEEN GUARANTORS AND THE CLASS A MEMBER, NO COURSE OF
PERFORMANCE, NO TRADE PRACTICES AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY
NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS
GUARANTY. THERE ARE NO ORAL AGREEMENTS BETWEEN GUARANTORS AND THE CLASS A
MEMBER.

Section 6.12 Waiver of Right To Trial By Jury. EACH GUARANTOR AND THE CLASS A
MEMBER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF
RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS GUARANTY, THE
OPERATING AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY EACH GUARANTOR AND
THE CLASS A MEMBER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND
EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH
PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE OTHER PARTIES.

 

-14-



--------------------------------------------------------------------------------

Section 6.13 Cooperation. Each Guarantor acknowledges that the Class A Member
and its successors and assigns may (i) sell this Guaranty and the other
Transaction Documents and/or the Class A Member’s Interest to one or more
investors, (ii) deposit this Guaranty and the other Transaction Documents with a
trust, which trust may sell certificates to investors evidencing an ownership
interest in the trust assets, or (iii) otherwise sell the Class A Member’s
Interest or one or more interests therein to investors (the transactions
referred to in clauses (i) through (iii) are hereinafter each referred to as
“Secondary Market Transaction”). Each Guarantor shall at no cost to any
Guarantor, cooperate with the Class A Member in effecting any such Secondary
Market Transaction and shall provide (or cause the Class B Member, the Company
and/or the Subsidiaries to provide) such information and materials as may be
reasonably requested by the Class A Member in connection with such Secondary
Market Transaction.

Section 6.14 Reinstatement in Certain Circumstances. If at any time any payment
of the Class A Return, the Unrecovered Capital or any other amount payable by
the Company or the Class B Member under the Operating Agreement or the other
Transaction Documents is rescinded or must be otherwise restored or returned
upon the insolvency, bankruptcy or reorganization of the Company or the Class B
Member or otherwise, Guarantors’ obligations hereunder with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time.

Section 6.15 Exculpation of Certain Persons. Notwithstanding anything to the
contrary contained in this Guaranty or any other Transaction Document, no direct
or indirect shareholder, partner, member, principal, Affiliate (other than the
Class B Member and the Company), employee, officer, trustee, director, agent or
other representative of a Guarantor and/or of any of its Affiliates (each, a
“Related Party”) shall have any personal liability for, nor be joined as party
to, any action with respect to payment, performance or discharge of any
covenants, obligations, or undertakings of any Guarantor under this Guaranty,
and by acceptance hereof, the Class A Member for itself and its successors and
assigns irrevocably waives any and all right to sue for, seek or demand any such
damages, money judgment, deficiency judgment or personal judgment against any
Related Party under or by reason of or in connection with this Guaranty; except
that any Related Party that is a party to any Transaction Document or any other
separate written guaranty, indemnity or other agreement given by such Related
Party in connection with the Investment shall remain fully liable therefor and
the foregoing provisions shall not operate to limit or impair the liabilities
and obligations of such Related Parties or the rights and remedies of the
Class A Member thereunder.

Section 6.16 Gender; Number; General Definitions. Unless the context clearly
indicates a contrary intent or unless otherwise specifically provided herein,
(a) words used in this Guaranty may be used interchangeably in the singular or
plural form, (b) any pronouns used herein shall include the corresponding
masculine, feminine or neuter forms, (c) the word “the Class A Member” shall
mean “the Class A Member and any subsequent holder of the Class A Member’s
Interest”, (d) the word “Properties” shall include any portion of any of the
Properties and any interest therein, and (e) the phrases “attorneys’ fees”,
“legal fees” and “counsel fees” shall include any and all attorneys’, paralegal
and law clerk fees and disbursements, including, but not limited to, fees and
disbursements at the pre-trial, trial and appellate levels, incurred or paid by
the Class A Member in protecting its interest in the Company (including any
Protective Capital advances by the Class A Member) and/or in enforcing its
rights hereunder.

 

-15-



--------------------------------------------------------------------------------

Section 6.17 Joint and Several. The obligations of each Guarantor hereunder are
joint and several.

Section 6.18 Certain California State Specific Provisions.

(a) To the extent California law applies, nothing herein shall be deemed to
limit the right of the Class A Member to recover in accordance with California
Code of Civil Procedure Section 736 (as such Section may be amended from time to
time), any costs, expenses, liabilities or damages, including reasonable
attorneys’ fees and costs, incurred by the Class A Member and arising from any
covenant, obligation, liability, representation or warranty contained in any
indemnity agreement given to the Class A Member, or any order, consent decree or
settlement relating to the cleanup of Hazardous Substances (as defined in the
Environmental Indemnity Agreement) or any other “environmental provision” (as
defined in such Section 736) relating to any Property or any portion thereof.

(b) To the extent California law applies, in addition to and not in lieu of any
other provisions of this Guaranty (provided, however, that in the case of any
conflict or inconsistency between the provisions of this Section 6.18(b) and the
other provisions of this Guaranty as to any subject matter described in this
Section 6.18(b), such other provisions shall control), each Guarantor
represents, warrants and covenants as follows:

(c) The obligations of each Guarantor under this Guaranty shall be performed
without demand by the Class A Member and shall be unconditional irrespective of
the genuineness, validity, regularity or enforceability of any of the Operating
Agreement or any of the other Transaction Documents, and without regard to any
other circumstance which might otherwise constitute a legal or equitable
discharge of a surety or a guarantor. Each Guarantor hereby waives any and all
benefits and defenses under California Civil Code Section 2810 and agrees that
by doing so such Guarantor shall be liable even if neither the Company nor the
Class B Member had no liability at the time of execution of the Transaction
Documents, or thereafter ceases to be liable. Each Guarantor hereby waives any
and all benefits and defenses under California Civil Code Section 2809 and
agrees that by doing so such Guarantor’s liability may be larger in amount and
more burdensome than that of the Company or any of its Subsidiaries. Each
Guarantor hereby waives the benefit of all principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms of this
Guaranty and agrees that such Guarantor’s obligations shall not be affected by
any circumstances, whether or not referred to in this Guaranty which might
otherwise constitute a legal or equitable discharge of a surety or a guarantor.
Each Guarantor hereby waives the benefits of any right of discharge under any
and all statutes or other laws relating to guarantors or sureties and any other
rights of sureties and guarantors thereunder.

(d) In accordance with Section 2856 of the California Civil Code, each Guarantor
hereby waives all rights and defenses arising out of an election of remedies by
the Class A Member even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for guaranteed obligations, has destroyed
or otherwise impaired such

 

-16-



--------------------------------------------------------------------------------

Guarantor’s rights of subrogation and reimbursement against the principal by the
operation of Section 580d of the California Code of Civil Procedure or
otherwise. Each Guarantor hereby authorizes and empowers the Class A Member to
exercise, in its sole and absolute discretion, any right or remedy, or any
combination thereof, which may then be available, since it is the intent and
purpose of each Guarantor that the obligations under this Guaranty shall be
absolute, independent and unconditional under any and all circumstances.
Specifically, and without in any way limiting the foregoing, each Guarantor
hereby waives any rights of subrogation, indemnification, contribution or
reimbursement arising under Sections 2846, 2847, 2848 and 2849 of the California
Civil Code or any other right of recourse to or with respect to the Company or
any of its Subsidiaries, any general partner, member or other constituent of the
Company or any of its Subsidiaries, any other person obligated to the Class A
Member with respect to the matters set forth herein, or the assets or property
of any of the foregoing until the Redemption Price has been paid in full and all
obligations of the Company and its Affiliates under the Transaction Documents
have been fully performed, and there has expired the maximum possible period
thereafter during which any payment made by the Company or others to the Class A
Member with respect to such obligations could be deemed a preference under the
United States Bankruptcy Code. In connection with the foregoing, subject to the
foregoing limitations, each Guarantor expressly waives any and all rights of
subrogation against the Company and each of its Subsidiaries, and each Guarantor
hereby waives any rights to enforce any remedy which the Class A Member may have
against the Company or any of its Subsidiaries.

(e) In addition to and without in any way limiting the foregoing, each Guarantor
hereby subordinates any and all indebtedness of the Company and each Subsidiary
now or hereafter owed to any Guarantor to all the indebtedness of the Company or
any Subsidiary to the Class A Member and agrees with the Class A Member that
until the Redemption Price has been paid in full and all obligations owed to the
Class A Member under the Transaction Documents have been fully performed, and
there has expired the maximum possible period thereafter during which any
payment made by the Company or others to the Class A Member with respect to such
obligations could be deemed a preference under the United States Bankruptcy
Code, no Guarantor shall demand or accept any payment of principal or interest
from the Company or any of its Subsidiaries or claim any offset or other
reduction of any Guarantor’s obligations hereunder because of any such
indebtedness. If any amount shall nevertheless be paid to an Guarantor by the
Company or any Subsidiary or another guarantor prior to payment in full of the
Redemption Price, such amount shall be held in trust for the benefit of the
Class A Member and shall forthwith be paid to the Class A Member to be credited
and applied to the Unrecovered Capital. Further, no Guarantor shall have any
right of recourse against the Class A Member by reason of any action the Class A
Member may take or omit to take under the provisions of this Guaranty or under
the provisions of any of the Transaction Documents. Without limiting the
generality of the foregoing, each Guarantor hereby waives, to the fullest extent
permitted by law, diligence in collecting the obligations owed to the Class A
Member under the Transaction Documents, presentment, demand for payment,
protest, all notices with respect to the Operating Agreement, this Guaranty, or
any other Transaction Document which may be required by statute, rule of law or
otherwise to preserve the Class A Member’s rights against such Guarantor under
this Guaranty, including, but not limited to, notice of acceptance, notice of
any amendment of the Transaction Documents, notice of the occurrence of any
default, notice of intent to accelerate, notice of acceleration, notice of
dishonor, notice of foreclosure, notice of protest, and notice of the incurring
by the Company or any of its Subsidiaries of any obligation or indebtedness.

 

-17-



--------------------------------------------------------------------------------

(f) Without limiting the foregoing, but subject to the same limitations set
forth above, each Guarantor waives (i) all rights of subrogation, reimbursement,
indemnification, and contribution and any other rights and defenses that are or
may become available to any Guarantor by reason of California Civil Code
Sections 2787 to 2855, inclusive, including any and all rights or defenses such
Guarantor may have by reason of protection afforded to the Company or any of its
Subsidiaries with respect to any of the obligations of any Guarantor under this
Guaranty by reason of a nonjudicial foreclosure or pursuant to the
antideficiency or other laws of the State of California limiting or discharging
the obligations of the Company or any of its Subsidiaries. Without limiting the
generality of the foregoing, each Guarantor hereby expressly waives any and all
benefits under California Code of Civil Procedure Section 726 (which Section, if
such Guarantor had not given this waiver, among other things, would otherwise
require the Class A Member to exhaust all of its security before a personal
judgment could be obtained for a deficiency).

(g) Likewise, each Guarantor waives (i) any and all rights and defenses
available to such Guarantor under California Civil Code Sections 2899 and 3433;
and (ii) any rights or defenses such Guarantor may have with respect to its
obligations as a guarantor by reason of any election of remedies by the Class A
Member. These rights and defenses include, but are not limited to, any rights or
defenses based upon Section 580a, 580b, 580d, or 726 of the California Code
of Civil Procedure.

[NO FURTHER TEXT ON THIS PAGE.]

 

-18-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has executed this Guaranty as of the day and
year first above written.

 

GUARANTORS:

 

[                    ] By:   Name: Title:

 

[                    ] By:   Name: Title:



--------------------------------------------------------------------------------

EXHIBIT D-5

Form of Environmental Indemnity Agreement

(see attached)

 

D-5-1 Loan Agreement



--------------------------------------------------------------------------------

ENVIRONMENTAL INDEMNITY AGREEMENT

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (this “Agreement”) is made as of
            , 2014, by [                    ], a [                    ], having
an office at [                    ], and [                    ], a
[                    ], having an office at [                    ] (an
“Indemnitor”, and together with their respective permitted successors and
assigns, collectively, “Indemnitors”), in favor of W2007 EQUITY INNS SENIOR
MEZZ, LLC, a Delaware limited liability company, having an office at c/o Goldman
Sachs Realty Management, L.P., 6011 Connection Drive, Irving, Texas 75039
(together with its successors and/or assigns, “Indemnitee”) and the other
Indemnified Parties (defined below).

RECITALS

A. Indemnitee is prepared to make an investment (the “Investment”) in
[                    ], a Delaware limited liability company (the “Company”), in
the amount of $[                    ] as described in the Amended and Restated
Limited Liability Company Agreement of the Company, of even date herewith, among
Indemnitee, [                    ], a [                    ] (the “Class B
Member”), and [                    ] (as the same may be amended, modified or
supplemented from time to time, the “Operating Agreement”). Capitalized terms
used but not otherwise defined herein shall have the meanings assigned to such
terms in the Operating Agreement.

B. Each Indemnitor acknowledges receipt and approval of copies of the Operating
Agreement and the other Transaction Documents.

C. Each Indemnitor acknowledges that it owns, either directly or indirectly, a
beneficial interest in the Class B Member and, as a result of such beneficial
interest, will receive substantial economic and other benefits from Indemnitee
making the Investment in the Company.

D. Indemnitee is unwilling to make the Investment or to enter into the Operating
Agreement unless Indemnitors agree to provide the indemnification,
representations, warranties, covenants and other matters described in this
Agreement for the benefit of the Indemnified Parties.

E. Indemnitors are entering into this Agreement to induce Indemnitee to make the
Investment, enter into the Operating Agreement and become a Member of the
Company.

AGREEMENT

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Indemnitors hereby represent, warrant, covenant and agree for the benefit of the
Indemnified Parties as follows:



--------------------------------------------------------------------------------

1. Environmental Covenants. Each Indemnitor covenants and agrees that (a) all
uses and operations on or of each Property, whether by any of the Indemnitors or
any other Person, shall be in compliance with all Environmental Laws and permits
issued pursuant thereto; (b) there shall be no Releases of Hazardous Substances
in, on, under or from any Property (except in compliance with all applicable
Environmental Laws and with permits issued pursuant thereto); (c) there shall be
no Hazardous Substances in, on or under any Property, except those that are both
(i) in compliance with all applicable Environmental Laws and with any necessary
permits issued pursuant thereto and (ii) fully disclosed to Indemnitee in
writing; (d) Indemnitors shall keep each Property free and clear of all liens
and other encumbrances imposed pursuant to any Environmental Law, whether due to
any act or omission of any of the Indemnitors or any other Person (the
“Environmental Liens”); provided, that after prior notice to Indemnitee,
Indemnitors, at their own expense, may contest the amount or validity of any
Environmental Liens in accordance with the terms of the Senior Loan Documents;
(e) Indemnitors shall, at their sole cost and expense, fully and in a timely
manner cooperate in all activities pursuant to Section 2 of this Agreement,
including, but not limited to, providing all relevant information and making
knowledgeable Persons available for interviews upon reasonable advance written
request and at reasonable times and places; (f) Indemnitors shall, at their sole
cost and expense, perform any environmental site assessment or other
investigation of environmental conditions in connection with any Property,
pursuant to any reasonable written request of Indemnitee made in consideration
of any environmental event or condition reasonably believed by Indemnitee to
have occurred or to exist at any Property (which request shall briefly describe
the basis for Indemnitee’s belief) (including, but not limited to, sampling,
testing and analysis of soil, water, air, building materials and other materials
and substances whether solid, liquid or gas, such assessment or investigation to
be in scope and nature appropriate to the suspected event or condition) that
would be reasonably expected to have an adverse effect on any Property or on the
business or condition (financial or otherwise) of the Class B Member, the
Company or any of its Subsidiaries, and share with Indemnitee the reports and
other results thereof, and Indemnitee and the other Indemnified Parties shall be
entitled to rely on such reports and other results thereof; (g) Indemnitors
shall, at their sole cost and expense, comply with all reasonable written
requests of Indemnitee to (i) effectuate any required Remediation of any
condition (including, but not limited to, a Release of a Hazardous Substance)
in, on, under or from any Property; (ii) comply with any applicable
Environmental Law; and/or (iii) comply with any directive from any Governmental
Authority having jurisdiction over the applicable Property requiring any action
relating to any environmental condition in, on, under, from or migrating toward
such Property; provided, that with respect to clauses (g)(ii) and (iii), after
notice to Indemnitee, Indemnitors may, at their own expense, contest the
applicability of any Environmental Law in accordance with the terms of the
Senior Loan Documents; (h) none of the Indemnitors shall do or knowingly allow
any tenant or other user of any Property to do any act that is in non-compliance
with any applicable Environmental Law, impairs or may impair the value of any
Property, is contrary to any requirement of any insurer, constitutes a public or
private nuisance, constitutes waste or violates any covenant, condition,
agreement or easement applicable to any Property; (i) if following the date
hereof, it is determined that any Property contains paint containing more than
0.5% lead by dry weight (“Lead Based Paint”), present in violation of any
Environmental Law, Indemnitors agree, at their sole cost and expense and within
forty-five (45) days thereafter, to cause to be prepared an assessment report
describing the location and condition of the Lead Based Paint (a “Lead Based
Paint Report”), prepared by an expert, and in form, scope and

 

-2-



--------------------------------------------------------------------------------

substance, acceptable to Indemnitee; (j) if following the date hereof, it is
determined that any Property contains asbestos or asbestos-containing material
(“Asbestos”) present in violation of any Environmental Law, the Indemnitors
shall, at their sole cost and expense and within forty-five (45) days
thereafter, cause the Company to cause to be prepared an assessment report
describing the location and condition of the Asbestos (an “Asbestos Report”),
prepared by an expert, and in form, scope and substance, acceptable to
Indemnitee; (k) if a Lead Based Paint Report or Asbestos Report is required to
be prepared pursuant to clauses (i) or (j) of this Section 1, on or before
thirty (30) days following the preparation of such report, Indemnitors shall, at
their sole cost and expense, develop and implement an operations and maintenance
plan to manage such condition(s) on the applicable Property, which plan shall be
prepared by an expert, and be in form, scope and substance, acceptable to
Indemnitee (together with any Lead Based Paint Report and/or Asbestos Report, as
applicable, the “O&M Plan”), and if an O&M Plan has been prepared prior to the
date hereof, Indemnitors agree to diligently and continually carry out (or cause
to be carried out) the provisions thereof, it being understood and agreed that
compliance with the O&M Plan shall require or be deemed to require, without
limitation, the proper preparation and maintenance of all records, papers and
forms required under the Environmental Laws; (l) in the event that any
inspection or audit reveals the presence of Toxic Mold in the indoor air of any
Property at concentrations for which any Legal Requirement applicable to such
Property requires removal thereof by remediation professionals, Indemnitors
shall promptly remediate the Toxic Mold and perform post-remedial clearance
sampling in accordance with said Legal Requirement and applicable Environmental
Law, following which abatement of the Toxic Mold, Indemnitors shall prepare and
implement an Operations and Maintenance Plan for Toxic Mold and Moisture
reasonably acceptable to Indemnitee and in accordance with the guidelines issued
by the National Multi Housing Council; and (m) Indemnitors shall promptly notify
Indemnitee in writing of (A) any presence or Release or threatened Release of
Hazardous Substances in, on, under, from or migrating towards any Property in
material violation of, or as might be reasonably expected to result in material
liability under, any Environmental Law; (B) material non-compliance with any
Environmental Laws related in any way to any Property; (C) any actual or
threatened Environmental Lien; (D) any required or proposed Remediation of
environmental conditions relating to any Property; and/or (E) any written or
oral notice or other communication of which any Indemnitor becomes aware from
any source whatsoever (including, but not limited to, any Governmental
Authority) relating to a material or unlawful Release, or threatened Release, of
Hazardous Substances or Remediation thereof, possible liability of any Person
pursuant to any Environmental Law concerning any Property, other environmental
conditions in connection with any Property or any actual or threatened
administrative or judicial proceedings in connection with any environmental
matters referred to in this Agreement.

2. Indemnified Rights/Cooperation and Access. In the event the Indemnified
Parties have a reasonable basis to believe that an environmental hazard exists
on any Property that does not (a) endanger any tenants or other occupants of
such Property or their guests or the general public, or (b) materially and
adversely affect the value of such Property, upon reasonable written notice from
the Indemnitee, describing in reasonable detail the basis for such belief,
Indemnitors shall, at Indemnitors’ sole cost and expense, promptly cause an
engineer or consultant reasonably satisfactory to the Indemnified Parties to
conduct an environmental assessment or audit of such hazard (the scope of which
shall be determined in the reasonable discretion of the Indemnified Parties) and
take any samples of soil, groundwater or other water,

 

-3-



--------------------------------------------------------------------------------

air or building materials or any other invasive testing reasonably determined by
Indemnitee to be required to assess such condition and promptly deliver to
Indemnitee the results of any such assessment, audit, sampling or other testing;
provided, however, if such results are not delivered to Indemnitee within a
reasonable period or if the Indemnified Parties have reason to believe that an
environmental hazard exists on such Property that endangers any tenant or other
occupant of such Property or their guests or the general public or may
materially and adversely affect the value of such Property, upon reasonable
notice to Indemnitors, the Indemnified Parties and any other Person designated
by the Indemnified Parties, including, but not limited to, any receiver, any
representative of any Governmental Authority and/or any environmental
consultant, shall have the right, but not the obligation, to enter upon such
Property at all reasonable times (subject to the rights of tenants) to assess
any and all aspects of the environmental condition of such Property and its use,
including, but not limited to, conducting any environmental assessment or audit
(the scope of which shall be determined in the sole, but good faith discretion
of the Indemnified Parties) and taking samples of soil, groundwater or other
water, air or building materials and reasonably conducting other invasive
testing, reasonably determined by the Indemnified Parties to be required to
assess the condition. Indemnitors shall cooperate with and provide, upon advance
notice to each of them, the Indemnified Parties and any such Person designated
by the Indemnified Parties with access to each Property.

3. Indemnification. Indemnitors covenant and agree, at their sole cost and
expense, to protect, defend, indemnify, release and hold Indemnified Parties
harmless from and against any and all Losses (defined below) imposed upon, or
incurred by, or asserted against, any Indemnified Parties and directly or
indirectly arising out of or relating to any one or more of the following:
(a) any presence of any Hazardous Substances in, on, above or under any
Property; (b) any past, present or threatened Release of Hazardous Substances
in, on, above, under or from any Property; (c) any activity by any of the
Indemnitors, any Person affiliated with any of the Indemnitors and/or any tenant
or other user of any Property in connection with any actual, proposed or
threatened use, treatment, storage, holding, existence, disposition or other
Release, generation, production, manufacturing, processing, refining, control,
management, abatement, removal, handling, transfer or transportation to or from
such Property of any Hazardous Substances at any time located in, under, on or
above such Property; (d) any activity by any of the Indemnitors, any Person
affiliated with any of the Indemnitors and/or any tenant or other user of any
Property in connection with any actual or proposed Remediation of any Hazardous
Substances at any time located in, under, on or above such Property, whether or
not such Remediation is voluntary or pursuant to court or administrative order,
including, but not limited to, any removal, remedial or corrective action;
(e) any past, present or threatened non-compliance or violation of any
Environmental Law (or of any permit issued pursuant to any Environmental Law) in
connection with any Property or operations thereon, including, but not limited
to, any failure by any of the Indemnitors, any Person affiliated with any of the
Indemnitors and/or any tenant or other user of such Property to comply with any
order of any Governmental Authority in connection with any Environmental Laws;
(f) the imposition, recording or filing or the threatened imposition, recording
or filing of any Environmental Lien encumbering any Property; (g) any
administrative processes or proceedings or judicial proceedings in any way
connected with any matter addressed in this Agreement; (h) [intentionally
omitted]; (i) any acts of any of the Indemnitors, any Person affiliated with any
of the Indemnitors and/or any tenant or other user of any Property in arranging
for the disposal or treatment, or arranging with a transporter for transport for
the disposal or treatment, of

 

-4-



--------------------------------------------------------------------------------

Hazardous Substances in, on, above or under any Property at any facility or
incineration vessel containing such or similar Hazardous Substances; (j) any
acts of any of the Indemnitors, any Person affiliated with any of the
Indemnitors and/or any tenant or other user of any Property in accepting any
Hazardous Substances in, on, above or under any Property for transport to
disposal or treatment facilities, incineration vessels or sites from which there
is a Release or a threatened Release of any Hazardous Substance which causes the
incurrence of costs for Remediation; (k) any personal injury, wrongful death or
property or other damage arising under any statutory or common law or tort law
theory, in each case, with respect to environmental matters concerning any
Property, including, but not limited to, damages assessed for private or public
nuisance or for the conducting of an abnormally dangerous activity on or near
any Property; and (l) any misrepresentation or inaccuracy in any representation
or warranty contained in this Agreement or material breach or failure to perform
any covenants or other obligations pursuant to this Agreement.

Notwithstanding the provisions of this Agreement to the contrary, the foregoing
indemnity shall not apply to Losses caused solely by the gross negligence or
willful misconduct of any Indemnified Party.

4. Duty to Defend and Attorneys’ and Other Fees and Expenses. Upon written
request by any Indemnified Party, Indemnitors shall defend such Indemnified
Party(ies) against any claim for which indemnification is required hereunder (if
requested by any Indemnified Party, in the name of the Indemnified Party), by
attorneys and other professionals reasonably approved by the Indemnified
Parties. Notwithstanding the foregoing, if the defendants in a claim include an
Indemnitor (or any affiliate of an Indemnitor) and any Indemnified Party shall
have reasonably concluded that (A) there are legal defenses available to it that
are materially different from or in addition to those available to such
Indemnitor (or such Affiliate of such Indemnitor), or (B) the use of the
attorneys engaged by such Indemnitor (or such affiliate of Indemnitor) would
present such attorneys with a conflict of interest, Indemnified Parties may, in
their sole and absolute discretion, engage their own attorneys and other
professionals to defend or assist them, and, at the option of Indemnified
Parties, their attorneys shall control the resolution of any claim or
proceeding; provided that no compromise or settlement shall be entered without
Indemnitors’ consent, which consent shall not be unreasonably withheld. Upon
demand, Indemnitors shall pay or, in the sole and absolute discretion of the
Indemnified Parties, reimburse, the Indemnified Parties for the payment of the
reasonable fees and disbursements of attorneys, engineers, environmental
consultants, laboratories and other professionals in connection therewith.

5. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

The term “Environmental Laws” means any present and future federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, relating to protection of human health or the environment, relating
to Hazardous Substances and/or relating to liability for or costs of other
actual or threatened danger to human health or the environment. The term
“Environmental Laws” includes, but is not limited to, the following statutes, as
amended, any successor thereto, and any regulations promulgated pursuant
thereto, and any state or local statutes, ordinances, rules, regulations and the
like addressing similar issues: the

 

-5-



--------------------------------------------------------------------------------

Comprehensive Environmental Response, Compensation and Liability Act; the
Emergency Planning and Community Right-to-Know Act; the Hazardous Substances
Transportation Act; the Resource Conservation and Recovery Act (including, but
not limited to, Subtitle I relating to underground storage tanks); the Solid
Waste Disposal Act; the Clean Water Act; the Clean Air Act; the Toxic Substances
Control Act; the Safe Drinking Water Act; the Occupational Safety and Health
Act; the Federal Water Pollution Control Act; the Federal Insecticide, Fungicide
and Rodenticide Act; the Endangered Species Act; the National Environmental
Policy Act; the River and Harbors Appropriation Act; and those relating to Lead
Based Paint. The term “Environmental Laws” also includes, but is not limited to,
any present and future federal, state and local laws, statutes, ordinances,
rules, regulations and the like, as well as common law, conditioning transfer of
property upon a negative declaration or other approval of a Governmental
Authority of the environmental condition of any Property; requiring notification
or disclosure of Releases of Hazardous Substances or other environmental
condition of a property to any Governmental Authority or other Person, whether
or not in connection with any transfer of title to or interest in such property;
imposing conditions or requirements in connection with environmental permits or
other environmental authorization for lawful activity; relating to nuisance,
trespass or other causes of action related to the physical condition or use of
any Property; and relating to wrongful death, personal injury or property or
other damage in connection with any physical condition or use of any Property.

The term “Hazardous Substances” includes, but is not limited to, any and all
substances (whether solid, liquid or gas) defined, listed or otherwise
classified as pollutants, hazardous wastes, hazardous substances, hazardous
materials, extremely hazardous wastes or words of similar meaning or regulatory
effect under any present or future Environmental Laws or that may have a
negative impact on human health or the environment, including, but not limited
to, petroleum and petroleum products, asbestos and asbestos-containing
materials, polychlorinated biphenyls, lead, and lead-containing materials,
radon, radioactive materials, flammables and explosives, Lead Based Paint and
Toxic Mold. Notwithstanding anything to the contrary contained herein, the term
“Hazardous Substances” will not include substances which otherwise would be
included in such definition but which are of kinds and in amounts ordinarily and
customarily used or stored in similar properties, including, without limitation
substances used for the purposes of cleaning, maintenance, or operations,
substances typically used in construction, and typical products used in
properties like the Properties, and which are otherwise in compliance with all
Environmental Laws. Furthermore, the term “Hazardous Substances” will not
include substances which otherwise would be included in such definition but
which are of kinds and in amounts ordinarily and customarily stocked and sold by
tenants operating retail businesses of the types operated by the tenants of any
Property and which are otherwise in compliance with all Environmental Laws.

The term “Indemnified Parties” means Indemnitee, its affiliates, Persons who may
hold or acquire or will have held a full or partial interest in Indemnitee’s
Interest (including, but not limited to, Investors (as hereinafter defined)
and/or prospective Investors, as well as custodians, trustees and other
fiduciaries who hold or have held a full or partial interest in the Investment
for the benefit of third parties) as well as the respective directors, officers,
shareholders, partners, employees, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, successors and assigns of
any and all of the foregoing, and any successors by merger, consolidation or
acquisition of all or a substantial portion of Indemnitee’s assets and business.

 

-6-



--------------------------------------------------------------------------------

The term “Investor” means each purchaser, transferee, assignee or investor in
the Class A Member’s Interest.

The term “Legal Action” means any claim, suit or proceeding, whether
administrative or judicial in nature.

The term “Losses” includes any actual losses, damages, costs, fees, expenses,
claims, suits, judgments, awards, liabilities (including, but not limited to,
strict liabilities), obligations, debts, diminutions in value, fines, penalties,
charges, costs of Remediation (whether or not performed voluntarily), amounts
paid in settlement, foreseeable and unforeseeable consequential damages,
litigation costs, reasonable fees of attorneys, engineers and environmental
consultants and investigation costs (including, but not limited to, costs for
sampling, testing and analysis of soil, water, air, building materials and other
materials and substances, whether solid, liquid or gas), of whatever kind or
nature, and whether or not incurred in connection with any judicial or
administrative proceedings, actions, claims, suits, judgments or awards.

The term “Indemnitor Affiliate” shall mean any Indemnitor, the Class B Member
and/or any other Person that either (or both) (a) is in Control of, is
Controlled by or is under common Control with (i) any Indemnitor or (ii) any
general partner or managing member of, or other Person or Persons Controlling,
any Indemnitor (each a “Clause (a) Person”), or (b) is either (1) a Person that
owns directly or indirectly thirty-five percent (35%) or more of the direct or
indirect equity interests in any Indemnitor or any other Clause (a) Person, or
(2) a Person with respect to which either (or a combination) of the Indemnitors
directly or indirectly owns thirty-five percent (35%) or more of the direct or
indirect equity interests in such Person, or (3) a Person with respect to which
any combination of Indemnitors and Clause (a) Persons own, directly or
indirectly, fifty-one percent (51%) or more of the direct or indirect voting
equity interests in such Person. In addition to, and without limiting, the
foregoing, if a direct or indirect interest in a loan secured by direct or
indirect interests in the Company or any of its Subsidiaries is held by an
Indemnitor Affiliate, the related lender will be deemed an Indemnitor Affiliate
unless such Indemnitor Affiliate is a Disabled Participant (as defined below)
and one or more other holders of substantial interests in such loan that are not
Indemnitor Affiliates control the administration of such loan and the
enforcement of the rights and remedies of such lender. An Indemnitor Affiliate
is a “Disabled Participant” with respect to a loan if it has no right to
exercise any voting or other control rights with respect to such loan (other
than the right to approve amendments to the material economic terms of such
loan).

The term “Release” with respect to any Hazardous Substance includes, but is not
limited to, any release, deposit, discharge, emission, leaking, leaching,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Substances.

The term “Remediation” includes, but is not limited to, any response, remedial,
removal, or corrective action; any activity to clean up, detoxify,
decontaminate, contain or otherwise remediate any Hazardous Substance; any
actions to prevent, cure or mitigate any Release of any Hazardous Substance
(including, with respect to Toxic Mold, providing any moisture control systems
at any Property); any action to comply with any Environmental Laws or with any
permits issued pursuant thereto; any inspection, investigation, study,
monitoring, assessment, audit, sampling and testing or laboratory or other
analysis or evaluation relating to any Hazardous Substances or to any
environmental matter referred to herein.

 

-7-



--------------------------------------------------------------------------------

The term “Toxic Mold” means fungi that reproduces through the release of spores
or the splitting of cells or other means that may pose a risk to human health or
the environment or negatively affect the value of any Property, including, but
not limited to, mold, mildew, fungi, fungal spores, fragments and metabolites
such as mycotoxins and microbial volatile organic compounds.

6. Unimpaired Liability. The liability of Indemnitors under this Agreement shall
in no way be limited or impaired by, and each Indemnitor hereby consents to and
agrees to be bound by, any amendment or modification of the provisions of the
Operating Agreement or any of the other Transaction Documents by any Indemnitor
or any Person who succeeds any Indemnitor or any Person as owner of any of the
Properties. In addition, the liability of Indemnitors under this Agreement shall
in no way be limited or impaired by (i) any extension of the Mandatory
Redemption Date or any other extension of the time for performance required by
the Operating Agreement or any of the other Transaction Documents, (ii) any sale
or transfer of all or part of any Property, or any sale or other assignment by
any Indemnitor of its direct or indirect ownership interests in the Class B
Member or the Company, (iii) except as provided herein, any exculpatory
provision in the Operating Agreement or any of the other Transaction Documents,
(iv) the accuracy or inaccuracy of the representations and warranties made by
the Class B Member, the Company or any Indemnitor under the Operating Agreement
or any of the other Transaction Documents (including this Agreement), or (v) the
release of any Indemnitor or any other Person from performance or observance of
any of the agreements, covenants, terms or condition contained in the Operating
Agreement or any of the other Transaction Documents by operation of law,
Indemnitee’s voluntary act, or otherwise.

7. Enforcement. The Indemnified Parties may enforce the obligations of
Indemnitors without first declaring a Changeover Event, provided, however, that
nothing herein shall inhibit or prevent Indemnitee from declaring a Changeover
Event, or exercising any other rights and remedies under the other Transaction
Documents. It is not necessary for a Changeover Event to have occurred for
Indemnified Parties to exercise their rights pursuant to this Agreement.
Notwithstanding any provision of the Operating Agreement or any other
Transaction Document to the contrary, the obligations of each Indemnitor
pursuant to this Agreement are exceptions to any non-recourse or exculpation
provision of the Operating Agreement or any other Transaction Document; and each
Indemnitor expressly acknowledges and agrees that it is fully and personally
liable for such obligations, and such liability is not limited to the
Unrecovered Capital or the value of the Properties.

8. Limitations on Liability of Indemnitors.

(a) Notwithstanding anything to the contrary herein or in the other Transaction
Documents, in the event of the declaration of a Changeover Event, then
Indemnitors shall not have any liability hereunder for any Losses arising from
any circumstance, condition, action or event first occurring after the date of
the declaration of a Changeover Event and not caused by the acts of either of
the Indemnitors or any other Indemnitor Affiliate; provided that (i) Indemnitors
shall remain liable hereunder for any Losses to the extent arising from any
action or

 

-8-



--------------------------------------------------------------------------------

event prior to the date of the declaration of a Changeover Event and (ii) if,
following the declaration of a Changeover Event, an arbitration panel appointed
pursuant to Section 12.10 of the Operating Agreement determines that such
Changeover Event has not occurred pursuant to Section 3.5 of the Operating
Agreement, then the Indemnitors shall continue to be fully liable for all of its
obligations hereunder and for all Losses (other than any such Losses caused
solely by the actions of the Indemnitee taken on behalf of the Company or any of
its Subsidiaries following such declaration of a Changeover Event).

9. Survival. The obligations and liabilities of each Indemnitor under this
Agreement shall fully survive indefinitely. Notwithstanding the foregoing, the
indemnification obligations of Indemnitor hereunder shall terminate three
(3) years after the payment in full (or, if later, after the delivery of the
Phase I environmental report described in this sentence), in accordance with the
Operating Agreement and the other Transaction Documents, of the Unrecovered
Capital solely as to an Property as to which at the time of such payment (or at
any time thereafter) Indemnitee has been furnished a Phase I environmental
report in form and substance, and from an environmental consultant, reasonably
acceptable to Indemnitee, which Phase I environmental report discloses, as of
the date of such repayment (or, if later, the date of the delivery thereof), no
actual or threatened (A) non-compliance with or violation of applicable
Environmental Laws (or permits issued pursuant to Environmental Laws) in
connection with any Property or operations thereon, which has not been cured in
accordance with applicable Environmental Laws, (B) Environmental Liens
encumbering any Property, (C) administrative processes or proceedings or
judicial proceedings concerning any environmental matter addressed in this
Agreement, or (D) unlawful presence or Release of Hazardous Substances in, on,
above or under any Property that has not been fully remediated as required by
applicable Environmental Laws.

10. Interest. Any amounts payable to any Indemnified Parties under this
Agreement shall become immediately due and payable on demand and, if not paid
within thirty (30) days of such demand therefor, shall bear interest at the
Increased Rate.

11. Waivers.

(a) Each Indemnitor hereby waives and relinquishes (i) any right or claim of
right to cause a marshaling of any Indemnitor’s assets or to cause Indemnitee or
any other Indemnified Party to attempt to enforce any other remedy before
proceeding under this Agreement against any Indemnitor; (ii) all rights and
remedies accorded by applicable law to indemnitors or guarantors generally,
including any rights of subrogation which any Indemnitor may have, provided that
the indemnity provided for hereunder shall neither be contingent upon the
existence of any such rights of subrogation nor subject to any claims or
defenses whatsoever which may be asserted in connection with the enforcement or
attempted enforcement of such subrogation rights, including, without limitation,
any claim that such subrogation rights were abrogated by any acts of Indemnitee
or any other Indemnified Party; (iii) the right to assert a counterclaim, other
than a mandatory or compulsory counterclaim, in any action or proceeding brought
against or by Indemnitee or any other Indemnified Party; (iv) notice of
acceptance hereof and of any action taken or omitted in reliance hereon;
(v) presentment for payment, demand of payment, protest or notice of nonpayment
or failure to perform or observe, or other proof, or notice or demand; and
(vi) all homestead exemption rights against the obligations hereunder and the
benefits of any statutes of limitations or repose. Notwithstanding anything to
the contrary contained herein, each Indemnitor hereby agrees to postpone the
exercise of any rights of subrogation until the Redemption Price shall have been
paid in full.

 

-9-



--------------------------------------------------------------------------------

(b) EACH INDEMNITOR AND EACH INDEMNIFIED PARTY, BY ITS ACCEPTANCE OF THE
BENEFITS HEREOF, HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE
OF RIGHT BY JURY, AND FOREVER WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST, WITH REGARD TO THIS
AGREEMENT, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY EACH INDEMNITOR AND INDEMNIFIED PARTY AND IS INTENDED TO
ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A
TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE A
COPY OF THIS SECTION IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY
EACH INDEMNITOR AND INDEMNIFIED PARTY.

12. Subrogation. Each Indemnitor hereby agrees that it shall take any and all
commercially reasonable actions, including the institution of legal action
against third parties, necessary or appropriate to obtain reimbursement, payment
or compensation from such Persons responsible for the presence of any Hazardous
Substances at, in, on, under or near any Property or otherwise obligated by law
to bear the cost. The Indemnified Parties shall be and hereby are subrogated to
all of each Indemnitor’s rights now or hereafter in such claims.

13. Indemnitors’ Representations and Warranties. Each Indemnitor represents and
warrants that:

(a) it has the full power and authority to execute and deliver this Agreement
and to perform its obligations hereunder; the execution, delivery and
performance of this Agreement by such Indemnitor has been duly and validly
authorized; and all requisite action has been taken by such Indemnitor to make
this Agreement valid and binding upon such Indemnitor, enforceable in accordance
with its terms;

(b) its execution of, and compliance with, this Agreement is in the ordinary
course of business of such Indemnitor and will not result in the breach of any
term or provision of the charter, by-laws, partnership, operating or trust
agreement or other governing instrument of such Indemnitor or result in the
breach of any term or provision of, or conflict with or constitute a default
under, or result in the acceleration of any obligation under, any agreement,
indenture or loan or credit agreement or other instrument to which such
Indemnitor or any Property is subject, or result in the violation of any law,
rule, regulation, order, judgment or decree to which such Indemnitor or any
Property is subject;

 

-10-



--------------------------------------------------------------------------------

(c) to the best of such Indemnitor’s knowledge, there is no action, suit,
proceeding or investigation pending or threatened against it which, either in
any one instance or in the aggregate, would be reasonably likely to result in
any material adverse change in the business, operations, financial condition,
properties or assets of such Indemnitor, or in any material impairment of the
right or ability of such Indemnitor to carry on its business substantially as
now conducted, or in any material liability on the part of such Indemnitor, or
which would draw into question the validity of this Agreement or of any action
taken or to be taken in connection with the obligations of such Indemnitor
contemplated herein, or which would be likely to impair materially the ability
of such Indemnitor to perform under the terms of this Agreement;

(d) it does not believe, nor does it have any reason or cause to believe, that
it cannot perform each and every covenant contained in this Agreement;

(e) to the best of such Indemnitor’s knowledge, no approval, authorization,
order, license or consent of, or registration or filing with, any Governmental
Authority or other Person, and no approval, authorization or consent of any
other Person, that has not been obtained as of the execution hereof, is required
in connection with this Agreement; and

(f) this Agreement constitutes a valid, legal and binding obligation of such
Indemnitor, enforceable against it in accordance with the terms hereof, subject
to bankruptcy, insolvency and similar laws of general applicability relating to
or affecting creditors’ rights and to general equity principles.

14. No Waiver. No delay by any Indemnified Party in exercising any right, power
or privilege under this Agreement shall operate as a waiver of any such
privilege, power or right.

15. Notice of Legal Actions. Each party hereto shall, within five (5) Business
Days of receipt thereof, give written notice to the other parties hereto of
(i) any notice, advice or other communication from any Governmental Authority or
any source whatsoever with respect to the presence or potential presence of
Hazardous Substances on, from or affecting any Property in violation of
applicable Environmental Laws, and (ii) any legal action brought against such
party or related to any Property, with respect to which Indemnitors may have
liability under this Agreement. Such notice shall comply with the provisions of
Section 16 hereof.

16. Notices. All notices, demands, requests, consents, approvals or other
communications (any of the foregoing, a “Notice”) required, permitted or desired
to be given hereunder shall be in writing and shall be sent by telefax (with
answer back acknowledged) or by registered or certified mail, postage prepaid,
return receipt requested, or delivered by hand or by reputable overnight
courier, addressed to the party to be so notified at its address hereinafter set
forth, or to such other address as such party may hereafter specify in
accordance with the provisions of this Section 16. Any Notice shall be deemed to
have been received: (a) three (3) days after the date such Notice is mailed,
(b) on the date of sending by telefax if sent during business hours on a
Business Day (otherwise on the next Business Day), (c) on the date of delivery
by hand if delivered during business hours on a Business Day (otherwise on the
next Business Day), and (d) on the next Business Day if sent by an overnight
commercial courier, in each case addressed to the parties as follows:

 

-11-



--------------------------------------------------------------------------------

If to Indemnitee:

c/o Goldman Sachs Realty Management, L.P.

6011 Connection Drive

Irving, Texas 75039

Attn: Greg Fay

Facsimile No.: (972) 368-3699

Telephone No.: (972) 368-2743

with copies to:

Whitehall Street Global Real Estate Limited Partnership 2007

c/o Goldman, Sachs & Co.

200 West Street

New York, New York 10282

Attn: Chief Financial Officer

Facsimile No.: (212) 357-5505

Telephone No.: (212) 902-5520

and:

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Attention: Anthony J. Colletta, Esq.

Facsimile No. (212) 291-9029

If to Indemnitors: [                    ] [                    ]
[                    ] Attention: [                    ] Facsimile No.
[                    ] with a copy to: [                    ]
[                    ] [                    ] Attention: [                    ]
Facsimile No. [                    ]

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this Section 16. Notices shall be deemed to
have been given on the date set forth above, even if there is an inability to
actually deliver any Notice because of a changed address of which no Notice was
given or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Indemnitee may also be given by Servicer.

17. Duplicate Originals; Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

 

-12-



--------------------------------------------------------------------------------

18. No Oral Change. This Agreement, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of any Indemnitor or any Indemnified
Party, but only by an agreement in writing signed by the party or parties
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.

19. Headings, Etc. The headings and captions of various sections of this
Agreement are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

20. Number and Gender/Successors and Assigns. All pronouns and any variations
thereof shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the Person or Persons referred to may require. Without
limiting the effect of specific references in any provision of this Agreement,
the term “Indemnitor” shall be deemed to refer to each and every Person
constituting an Indemnitor from time to time, as the sense of a particular
provision may require, and to include the heirs, executors, administrators,
legal representatives, successors and permitted assigns of each Indemnitor, all
of whom shall be bound by the provisions of this Agreement. Each reference
herein to Indemnitee shall be deemed to include its successors and assigns;
provided that no obligation of any Indemnitor may be assigned except with the
prior written consent of Indemnitee. This Agreement shall inure to the benefit
of the Indemnified Parties and their respective successors, permitted assigns,
heirs and legal representatives forever. Any assignee or transferee of
Indemnitee (and the other Indemnified Parties) shall be entitled to all the
benefits afforded to Indemnitee (and the other Indemnified Parties) under this
Agreement. No Indemnitor shall have the right to assign or transfer its rights
or obligations under this Agreement without the prior written consent of
Indemnitee, and any attempted assignment without such consent shall be null and
void.

21. Release of Liability. Any one or more parties liable upon or in respect of
this Agreement may be released without affecting the liability of any party not
so released.

22. Rights Cumulative. The rights and remedies herein provided are cumulative
and not exclusive of any rights or remedies which Indemnitee has under the
Operating Agreement or any of the other Transaction Documents or would otherwise
have at law or in equity.

23. Inapplicable Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term of this Agreement, such provision shall be fully severable and this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement, unless such continued effectiveness of this
Agreement, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

 

-13-



--------------------------------------------------------------------------------

24. Governing Law; Jurisdiction; Service of Process.

(a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY EACH
INDEMNITOR AND ACCEPTED BY INDEMNITEE IN THE STATE OF NEW YORK, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE
UNDERLYING TRANSACTION RELATED HERETO, AND IN ALL RESPECTS, INCLUDING, WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH INDEMNITOR HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT AND/OR THE OTHER TRANSACTION
DOCUMENTS, AND THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST INDEMNITEE OR ANY INDEMNITOR
ARISING OUT OF OR RELATING TO THIS AGREEMENT MAY AT INDEMNITEE’S OPTION BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW
YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND
EACH INDEMNITOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED
ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND
EACH INDEMNITOR HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. EACH INDEMNITOR AGREES THAT
SERVICE OF PROCESS UPON SUCH INDEMNITOR AT THE ADDRESS FOR SUCH INDEMNITOR SET
FORTH HEREIN AND WRITTEN NOTICE OF SAID SERVICE MAILED OR DELIVERED TO SUCH
INDEMNITOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT
EFFECTIVE SERVICE OF PROCESS UPON SUCH INDEMNITOR IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. EACH INDEMNITOR (I) SHALL GIVE PROMPT
NOTICE TO INDEMNITEE OF ANY CHANGE IN THE ADDRESS FOR SUCH INDEMNITOR SET FORTH
HEREIN, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE AN AUTHORIZED AGENT
WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH AGENT AND OFFICE SHALL BE DESIGNATED
AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL PROMPTLY
DESIGNATE AN AUTHORIZED AGENT IF SUCH INDEMNITOR CEASES TO HAVE AN OFFICE IN NEW
YORK, NEW YORK. NOTHING CONTAINED HEREIN SHALL AFFECT THE

 

-14-



--------------------------------------------------------------------------------

RIGHT OF INDEMNITEE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY INDEMNITOR IN ANY
OTHER JURISDICTION.

25. Miscellaneous.

(a) Wherever pursuant to this Agreement (i) Indemnitee (or any other Indemnified
Party) exercises any right given to it to approve or disapprove any matter,
(ii) any arrangement or term is to be satisfactory to Indemnitee (or any other
Indemnified Party), or (iii) any other decision or determination is to be made
by Indemnitee (or any other Indemnified Party), the decision of Indemnitee (or
such other Indemnified Party) to approve or disapprove such matter, all
decisions that arrangements or terms are satisfactory or not satisfactory to
Indemnitee (or such other Indemnified Party) and all other decisions and
determinations made by Indemnitee (or such other Indemnified Party), shall be in
the sole and absolute discretion of Indemnitee (or such other Indemnified Party)
and shall be final and conclusive, except as may be otherwise expressly and
specifically provided herein.

(b) Wherever pursuant to this Agreement it is provided that any Indemnitor pay
any costs and expenses, such costs and expenses shall include, but not be
limited to, reasonable out-of-pocket legal fees and disbursements of Indemnitee
and the other Indemnified Parties, whether incurred by retained outside law
firms, or as reimbursements for the expenses of in-house legal staff, or
otherwise.

26. Joint and Several Liability. The obligations and liabilities of the
Indemnitors hereunder are joint and several.

27. Recitals. The recitals hereof are a part hereof, form a basis for this
Agreement and shall be considered prima facie evidence of the facts and
documents referred to therein.

28. California State Specific Provisions.

(a) Environmental Provisions. To the extent California law applies, nothing
herein shall be deemed to limit the right of Indemnitee to recover in accordance
with California Code of Civil Procedure Section 736 (as such Section may be
amended from time to time), any out-of-pocket costs, expenses, liabilities or
damages, including reasonable attorneys’ fees and costs, incurred by Indemnitee
and arising from any covenant, obligation, liability, representation or warranty
contained in any indemnity agreement given to Indemnitee, or any order, consent
decree or settlement relating to the cleanup of Hazardous Substances or any
other “environmental provision” (as defined in such Section 736) relating to any
Property or any portion thereof.

(b) Additional Indemnitor Waivers. To the extent California law applies, in
addition to and not in lieu of any other provisions of this Agreement, each
Indemnitor represents, warrants and covenants as follows:

 

-15-



--------------------------------------------------------------------------------

(i) The obligations of each Indemnitor under this Agreement shall be performed
without demand by Indemnitee and shall be unconditional irrespective of the
genuineness, validity, regularity or enforceability of any of the Operating
Agreement or any of the other Transaction Documents, and without regard to any
other circumstance which might otherwise constitute a legal or equitable
discharge of a surety or a guarantor. Each Indemnitor hereby waives any and all
benefits and defenses under California Civil Code Section 2810 and agrees that
by doing so such Indemnitor shall be liable even if neither the Company nor the
Class B Member had no liability at the time of execution of the Transaction
Documents, or thereafter ceases to be liable. Each Indemnitor hereby waives any
and all benefits and defenses under California Civil Code Section 2809 and
agrees that by doing so such Indemnitor’s liability may be larger in amount and
more burdensome than that of the Class B Member, the Company or any of the
Subsidiaries. Each Indemnitor hereby waives the benefit of all principles or
provisions of law, statutory or otherwise, which are or might be in conflict
with the terms of this Agreement and agrees that such Indemnitor’s obligations
shall not be affected by any circumstances, whether or not referred to in this
Agreement which might otherwise constitute a legal or equitable discharge of a
surety or a guarantor. Each Indemnitor hereby waives the benefits of any right
of discharge under any and all statutes or other laws relating to guarantors or
sureties and any other rights of sureties and guarantors thereunder.

(ii) In accordance with Section 2856 of the California Civil Code, each
Indemnitor hereby waives all rights and defenses arising out of an election of
remedies by Indemnitee even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for guaranteed obligations, has
destroyed or otherwise impaired such Indemnitor’s rights of subrogation and
reimbursement against the principal by the operation of Section 580d of the
California Code of Civil Procedure or otherwise. Each Indemnitor hereby
authorizes and empowers Indemnitee to exercise, in its sole and absolute
discretion, any right or remedy, or any combination thereof, which may then be
available, since it is the intent and purpose of each Indemnitor that the
obligations under this Agreement shall be absolute, independent and
unconditional under any and all circumstances. Specifically, and without in any
way limiting the foregoing, each Indemnitor hereby waives any rights of
subrogation, indemnification, contribution or reimbursement arising under
Sections 2846, 2847, 2848 and 2849 of the California Civil Code or any other
right of recourse to or with respect to the Class B Member, the Company or any
of the Subsidiaries, any general partner, member or other constituent of the
Class B Member, the Company or any of the Subsidiaries, any other person
obligated to Indemnitee with respect to the matters set forth herein, or the
assets or property of any of the foregoing until the Redemption Price has been
paid in full and all obligations of the Class B Member, the Company and its
Affiliates under the Transaction Documents have been fully performed, and there
has expired the maximum possible period thereafter during which any payment made
by the Company or others to Indemnitee with respect to such obligations could be
deemed a preference under the United States Bankruptcy Code. In connection with
the foregoing, subject to the foregoing limitations, each Indemnitor expressly
waives any and all rights of subrogation against the Company and each of its
Subsidiaries, and each Indemnitor hereby waives any rights to enforce any remedy
which Indemnitee may have against the Company or any of its Subsidiaries.

 

-16-



--------------------------------------------------------------------------------

(iii) In addition to and without in any way limiting the foregoing, each
Indemnitor hereby subordinates any and all indebtedness of the Class B Member,
the Company and each Subsidiary now or hereafter owed to any Indemnitor to all
the indebtedness of the Class B Member and the Company to Indemnitee and agrees
with Indemnitee that until the Redemption Price has been paid in full and all
obligations owed to Indemnitee under the Transaction Documents have been fully
performed, and there has expired the maximum possible period thereafter during
which any payment made by the Company or others to Indemnitee with respect to
such obligations could be deemed a preference under the United States Bankruptcy
Code, no Indemnitor shall demand or accept any payment of principal or interest
from the Class B Member, the Company or any of the Subsidiaries or claim any
offset or other reduction of any Indemnitor’s obligations hereunder because of
any such indebtedness. If any amount shall nevertheless be paid to an Indemnitor
by the Class B Member, the Company or any Subsidiary or another guarantor prior
to payment in full of the Redemption Price, such amount shall be held in trust
for the benefit of Indemnitee and shall forthwith be paid to Indemnitee to be
credited and applied to the Unrecovered Capital. Further, no Indemnitor shall
have any right of recourse against Indemnitee by reason of any action Indemnitee
may take or omit to take under the provisions of this Agreement or under the
provisions of any of the Transaction Documents. Without limiting the generality
of the foregoing, each Indemnitor hereby waives, to the fullest extent permitted
by law, diligence in collecting the obligations owed to Indemnitee under the
Transaction Documents, presentment, demand for payment, protest, all notices
with respect to the Operating Agreement, this Agreement, or any other
Transaction Document which may be required by statute, rule of law or otherwise
to preserve Indemnitee’s rights against such Indemnitor under this Agreement,
including, but not limited to, notice of acceptance, notice of any amendment of
the Transaction Documents, notice of the occurrence of any default, notice of
intent to accelerate, notice of acceleration, notice of dishonor, notice of
foreclosure, notice of protest, and notice of the incurring by the Class B
Member, the Company or any of the Subsidiaries of any obligation or
indebtedness.

(iv) Without limiting the foregoing, but subject to the same limitations set
forth above, each Indemnitor waives (i) all rights of subrogation,
reimbursement, indemnification, and contribution and any other rights and
defenses that are or may become available to any Indemnitor by reason of
California Civil Code Sections 2787 to 2855, inclusive, including any and all
rights or defenses such Indemnitor may have by reason of protection afforded to
the Class B Member, the Company or any of the Subsidiaries with respect to any
of the obligations of any Indemnitor under this Agreement by reason of a
nonjudicial foreclosure or pursuant to the antideficiency or other laws of the
State of California limiting or discharging the obligations of the Class B
Member, the Company or any of the Subsidiaries. Without limiting the generality
of the foregoing, each Indemnitor hereby expressly waives any and all benefits
under California Code of Civil Procedure Section 726 (which Section, if such
Indemnitor had not given this waiver, among other things, would otherwise
require Indemnitee to exhaust all of its security before a personal judgment
could be obtained for a deficiency).

(v) Likewise, each Indemnitor waives (i) any and all rights and defenses
available to such Indemnitor under California Civil Code Sections 2899 and 3433;
and (ii) any rights or defenses such Indemnitor may have with respect to its
obligations as a guarantor by reason of any election of remedies by Indemnitee.
These rights and defenses include, but are not limited to, any rights or
defenses based upon Section 580a, 580b, 580d, or 726 of the California Code
of Civil Procedure.

[NO FURTHER TEXT ON THIS PAGE]

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by Indemnitors and is
effective as of the day and year first above written.

 

INDEMNITORS: [                    ] By:   Name: Title:

 

[                    ] By:   Name: Title: